Exhibit 10.15
[**] = PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED FROM THIS
EXHIBIT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. AN
UNREDACTED VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXECUTION COPY
 
“Published CUSIP No:
Dollar Revolving Credit Loans: [     ]; Alternative Currency Revolving Credit
Loans: [     ]
Delayed Draw 1 Term Loan: [     ]; Delayed Draw 2 Term Loan: [     ]; Tranche A
Term Loan: [     ]
Tranche B Term Loan: [     ]; Tranche C Term Loan: [     ]
CREDIT AGREEMENT
Dated as of May 13, 2008
among
BT TRIPLE CROWN MERGER CO., INC.
(to be merged with and into Clear Channel Communications, Inc.),
as Parent Borrower,
the Subsidiary Co-Borrowers party hereto,
the Foreign Subsidiary Revolving Borrowers party hereto,
CLEAR CHANNEL CAPITAL I, LLC,
as Holdings,
CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,
DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
 
DEUTSCHE BANK SECURITIES INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
THE ROYAL BANK OF SCOTLAND PLC and
WACHOVIA CAPITAL MARKETS, LLC,
as Co-Documentation Agents,
CITIGROUP GLOBAL MARKETS INC.,
DEUTSCHE BANK SECURITIES INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Other Interpretive Provisions
    66  
SECTION 1.03. Accounting Terms
    66  
SECTION 1.04. Rounding
    67  
SECTION 1.05. References to Agreements, Laws, Etc.
    67  
SECTION 1.06. Times of Day
    67  
SECTION 1.07. Additional Alternative Currencies
    67  
SECTION 1.08. Currency Equivalents Generally
    68  
SECTION 1.09. Change in Currency
    69  
SECTION 1.10. Pro Forma Calculations
    69  
SECTION 1.11. Funding Through Applicable Lending Offices
    70  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    71  
 
       
SECTION 2.01. The Loans
    71  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    72  
SECTION 2.03. Letters of Credit
    74  
SECTION 2.04. Swing Line Loans
    83  
SECTION 2.05. Prepayments
    86  
SECTION 2.06. Termination or Reduction of Commitments
    90  
SECTION 2.07. Repayment of Loans
    91  
SECTION 2.08. Interest
    91  
SECTION 2.09. Fees
    92  
SECTION 2.10. Computation of Interest and Fees
    92  
SECTION 2.11. Evidence of Indebtedness
    93  
SECTION 2.12. Payments Generally
    93  
SECTION 2.13. Sharing of Payments
    95  
SECTION 2.14. Incremental Credit Extensions
    95  
SECTION 2.15. Designation of Foreign Subsidiary Revolving Borrower, Termination
of Designations
    98  
 
       
ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
    99  
 
       
SECTION 3.01. Taxes
    99  
SECTION 3.02. Illegality
    102  

-i- 



--------------------------------------------------------------------------------



 



              Page
SECTION 3.03. Inability To Determine Rates
    102  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
    103  
SECTION 3.05. Funding Losses
    104  
SECTION 3.06. Matters Applicable to All Requests for Compensation
    104  
SECTION 3.07. Replacement of Lenders Under Certain Circumstances
    105  
SECTION 3.08. Survival
    106  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    106  
 
       
SECTION 4.01. Conditions to Initial Credit Extension
    106  
SECTION 4.02. Conditions to Subsequent Credit Extensions
    107  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    108  
 
       
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
    108  
SECTION 5.02. Authorization; No Contravention
    108  
SECTION 5.03. Governmental Authorization
    108  
SECTION 5.04. Binding Effect
    108  
SECTION 5.05. Financial Statements; No Material Adverse Effect
    109  
SECTION 5.06. Litigation
    109  
SECTION 5.07. Labor Matters
    109  
SECTION 5.08. Ownership of Property; Liens
    109  
SECTION 5.09. Environmental Matters
    110  
SECTION 5.10. Taxes
    110  
SECTION 5.11. ERISA Compliance, Etc
    111  
SECTION 5.12. Subsidiaries
    111  
SECTION 5.13. Margin Regulations; Investment Company Act
    111  
SECTION 5.14. Disclosure
    111  
SECTION 5.15. Intellectual Property; Licenses, Etc
    112  
SECTION 5.16. Solvency
    112  
SECTION 5.17. Subordination of Junior Financing
    112  
SECTION 5.18. Special Representations Relating to FCC Authorizations, Etc
    112  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    113  
 
       
SECTION 6.01. Financial Statements
    113  
SECTION 6.02. Certificates; Other Information
    115  
SECTION 6.03. Notices
    117  
SECTION 6.04. Payment of Obligations
    118  

-ii- 



--------------------------------------------------------------------------------



 



              Page
SECTION 6.05. Preservation of Existence, Etc.
    118  
SECTION 6.06. Maintenance of Properties
    118  
SECTION 6.07. Maintenance of Insurance
    118  
SECTION 6.08. Compliance with Laws
    118  
SECTION 6.09. Books and Records
    119  
SECTION 6.10. Inspection Rights
    119  
SECTION 6.11. Covenant To Guarantee Obligations and Give Security
    119  
SECTION 6.12. Compliance with Environmental Laws
    123  
SECTION 6.13. Further Assurances and Post-Closing Deliveries
    123  
SECTION 6.14. Designation of Subsidiaries
    124  
SECTION 6.15. Interest Rate Protection
    124  
SECTION 6.16. License Subsidiaries
    124  
 
       
ARTICLE VII NEGATIVE COVENANTS
    125  
 
       
SECTION 7.01. Liens
    125  
SECTION 7.02. Investments
    129  
SECTION 7.03. Indebtedness
    133  
SECTION 7.04. Fundamental Changes
    136  
SECTION 7.05. Dispositions
    139  
SECTION 7.06. Restricted Payments
    142  
SECTION 7.07. Change in Nature of Business
    145  
SECTION 7.08. Transactions with Affiliates
    145  
SECTION 7.09. Burdensome Agreements
    147  
SECTION 7.10. Use of Proceeds
    148  
SECTION 7.11. Accounting Changes
    148  
SECTION 7.12. Prepayments, Etc. of Indebtedness
    148  
SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries
    150  
SECTION 7.14. Financial Covenant
    150  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    150  
 
       
SECTION 8.01. Events of Default
    150  
SECTION 8.02. Remedies upon Event of Default
    153  
SECTION 8.03. Application of Funds
    153  
SECTION 8.04. Right to Cure
    154    

-iii- 



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS
    155  
 
       
SECTION 9.01. Appointment and Authorization of the Administrative Agent
    155  
SECTION 9.02. Delegation of Duties
    156  
SECTION 9.03. Liability of Agents
    156  
SECTION 9.04. Reliance by the Administrative Agent
    157  
SECTION 9.05. Notice of Default
    157  
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
    158  
SECTION 9.07. Indemnification of Agents
    158  
SECTION 9.08. Withholding Tax
    159  
SECTION 9.09. Agents in Their Individual Capacities
    159  
SECTION 9.10. Successor Administrative Agent
    160  
SECTION 9.11. Administrative Agent May File Proofs of Claim
    161  
SECTION 9.12. Collateral and Guaranty Matters
    162  
SECTION 9.13. Other Agents; Arrangers and Managers
    162  
SECTION 9.14. Appointment of Supplemental Administrative Agents
    163  
SECTION 9.15. Intercreditor Agreement
    163  
Administrative Agent Dutch Claims; Dutch Secured Party Claims
    164  
 
       
ARTICLE X MISCELLANEOUS
    164  
 
       
SECTION 10.01. Amendments, Etc.
    164  
SECTION 10.02. Notices and Other Communications; Facsimile Copies
    166  
SECTION 10.03. No Waiver; Cumulative Remedies
    168  
SECTION 10.04. Attorney Costs and Expenses
    168  
SECTION 10.05. Indemnification by the Borrowers
    168  
SECTION 10.06. Payments Set Aside
    169  
SECTION 10.07. Successors and Assigns
    170  
SECTION 10.08. Confidentiality
    173  
SECTION 10.09. Treatment of Information
    174  
SECTION 10.10. Setoff
    175  
SECTION 10.11. Interest Rate Limitation
    176  
SECTION 10.12. Counterparts
    176  
SECTION 10.13. Integration
    176  
SECTION 10.14. Survival of Representations and Warranties
    176  
SECTION 10.15. Severability
    177  
SECTION 10.16. GOVERNING LAW
    177    

-iv- 



--------------------------------------------------------------------------------



 



              Page
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY
    177  
SECTION 10.18. Binding Effect
    177    
SECTION 10.19. Judgment Currency
    178    
SECTION 10.20. Lender Action
    178    
SECTION 10.21. USA PATRIOT Act
    178    
SECTION 10.22. No Advisory or Fiduciary Responsibility
    178    
SECTION 10.23. No Personal Liability
    179    
SECTION 10.24. Limitations on Foreign Loan Parties
    179    
SECTION 10.25. FCC
    179    
SECTION 10.26. Effectiveness of Merger
    180  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Other Interpretive Provisions
    66  
SECTION 1.03. Accounting Terms
    66  
SECTION 1.04. Rounding
    67  
SECTION 1.05. References to Agreements, Laws, Etc.
    67  
SECTION 1.06. Times of Day
    67  
SECTION 1.07. Additional Alternative Currencies
    67  
SECTION 1.08. Currency Equivalents Generally
    68  
SECTION 1.09. Change in Currency
    69  
SECTION 1.10. Pro Forma Calculations
    69  
SECTION 1.11. Funding Through Applicable Lending Offices
    70  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    71  
 
       
SECTION 2.01. The Loans
    71  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    72  
SECTION 2.03. Letters of Credit
    74  
SECTION 2.04. Swing Line Loans
    83  
SECTION 2.05. Prepayments
    86  
SECTION 2.06. Termination or Reduction of Commitments
    90  
SECTION 2.07. Repayment of Loans
    91  
SECTION 2.08. Interest
    91  
SECTION 2.09. Fees
    92  

-v- 



--------------------------------------------------------------------------------



 



              Page
SECTION 2.10. Computation of Interest and Fees
    92  
SECTION 2.11. Evidence of Indebtedness
    93  
SECTION 2.12. Payments Generally
    93  
SECTION 2.13. Sharing of Payments
    95  
SECTION 2.14. Incremental Credit Extensions
    95  
SECTION 2.15. Designation of Foreign Subsidiary Revolving Borrower, Termination
of Designations
    98  
 
       
ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
    99  
 
       
SECTION 3.01. Taxes
    99  
SECTION 3.02. Illegality
    102  
SECTION 3.03. Inability To Determine Rates
    102  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
    103  
SECTION 3.05. Funding Losses
    104  
SECTION 3.06. Matters Applicable to All Requests for Compensation
    104  
SECTION 3.07. Replacement of Lenders Under Certain Circumstances
    105  
SECTION 3.08. Survival
    106  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    106  
 
       
SECTION 4.01. Conditions to Initial Credit Extension
    106  
SECTION 4.02. Conditions to Subsequent Credit Extensions
    107  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    108  
 
       
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
    108  
SECTION 5.02. Authorization; No Contravention
    108  
SECTION 5.03. Governmental Authorization
    108  
SECTION 5.04. Binding Effect
    108  
SECTION 5.05. Financial Statements; No Material Adverse Effect
    109  
SECTION 5.06. Litigation
    109  
SECTION 5.07. Labor Matters
    109  
SECTION 5.08. Ownership of Property; Liens
    109  
SECTION 5.09. Environmental Matters
    110  
SECTION 5.10. Taxes
    110  
SECTION 5.11. ERISA Compliance, Etc.
    111  
SECTION 5.12. Subsidiaries
    111  
SECTION 5.13. Margin Regulations; Investment Company Act
    111  

-vi- 



--------------------------------------------------------------------------------



 



              Page
SECTION 5.14. Disclosure
    111  
SECTION 5.15. Intellectual Property; Licenses, Etc.
    112  
SECTION 5.16. Solvency
    112  
SECTION 5.17. Subordination of Junior Financing
    112  
SECTION 5.18. Special Representations Relating to FCC Authorizations, Etc.
    112  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    113  
 
       
SECTION 6.01. Financial Statements
    113  
SECTION 6.02. Certificates; Other Information
    115  
SECTION 6.03. Notices
    117  
SECTION 6.04. Payment of Obligations
    118  
SECTION 6.05. Preservation of Existence, Etc.
    118  
SECTION 6.06. Maintenance of Properties
    118  
SECTION 6.07. Maintenance of Insurance
    118  
SECTION 6.08. Compliance with Laws
    118  
SECTION 6.09. Books and Records
    119  
SECTION 6.10. Inspection Rights
    119  
SECTION 6.11. Covenant To Guarantee Obligations and Give Security
    119  
SECTION 6.12. Compliance with Environmental Laws
    123  
SECTION 6.13. Further Assurances and Post-Closing Deliveries
    123  
SECTION 6.14. Designation of Subsidiaries
    124  
SECTION 6.15. Interest Rate Protection
    124  
SECTION 6.16. License Subsidiaries
    124  
 
       
ARTICLE VII NEGATIVE COVENANTS
    125  
 
       
SECTION 7.01. Liens
    125  
SECTION 7.02. Investments
    129  
SECTION 7.03. Indebtedness
    133  
SECTION 7.04. Fundamental Changes
    136  
SECTION 7.05. Dispositions
    139  
SECTION 7.06. Restricted Payments
    142  
SECTION 7.07. Change in Nature of Business
    145  
SECTION 7.08. Transactions with Affiliates
    145  
SECTION 7.09. Burdensome Agreements
    147  
SECTION 7.10. Use of Proceeds
    148  
SECTION 7.11. Accounting Changes
    148  

-vii- 



--------------------------------------------------------------------------------



 



              Page
SECTION 7.12. Prepayments, Etc. of Indebtedness
    148  
SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries
    150  
SECTION 7.14. Financial Covenant
    150  
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    150  
 
       
SECTION 8.01. Events of Default
    150  
SECTION 8.02. Remedies upon Event of Default
    153  
SECTION 8.03. Application of Funds
    153  
SECTION 8.04. Right to Cure
    154  
 
       
ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS
    155  
 
       
SECTION 9.01. Appointment and Authorization of the Administrative Agent
    155  
SECTION 9.02. Delegation of Duties
    156  
SECTION 9.03. Liability of Agents
    156  
SECTION 9.04. Reliance by the Administrative Agent
    157  
SECTION 9.05. Notice of Default
    157  
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
    158  
SECTION 9.07. Indemnification of Agents
    158  
SECTION 9.08. Withholding Tax
    159  
SECTION 9.09. Agents in Their Individual Capacities
    159  
SECTION 9.10. Successor Administrative Agent
    160  
SECTION 9.11. Administrative Agent May File Proofs of Claim
    161  
SECTION 9.12. Collateral and Guaranty Matters
    162  
SECTION 9.13. Other Agents; Arrangers and Managers
    162  
SECTION 9.14. Appointment of Supplemental Administrative Agents
    163  
SECTION 9.15. Intercreditor Agreement
    163  
SECTION 9.16. Administrative Agent Dutch Claims; Dutch Secured Party Claims.
With respect to any security interest in favor of the Administrative Agent for
the benefit of the Secured Parties which is created under any Collateral
Document governed by the laws of the Netherlands:
    164  
 
       
ARTICLE X MISCELLANEOUS
    164  
 
       
SECTION 10.01. Amendments, Etc.
    164  
SECTION 10.02. Notices and Other Communications; Facsimile Copies
    166  
SECTION 10.03. No Waiver; Cumulative Remedies
    168  
SECTION 10.04. Attorney Costs and Expenses
    168  
SECTION 10.05. Indemnification by the Borrowers
    168  

-viii- 



--------------------------------------------------------------------------------



 



              Page
SECTION 10.06. Payments Set Aside
    169  
SECTION 10.07. Successors and Assigns
    170  
SECTION 10.08. Confidentiality
    173  
SECTION 10.09. Treatment of Information
    174  
SECTION 10.10. Setoff
    175  
SECTION 10.11. Interest Rate Limitation
    176  
SECTION 10.12. Counterparts
    176  
SECTION 10.13. Integration
    176  
SECTION 10.14. Survival of Representations and Warranties
    176  
SECTION 10.15. Severability
    177  
SECTION 10.16. GOVERNING LAW
    177  
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY
    177  
SECTION 10.18. Binding Effect
    177  
SECTION 10.19. Judgment Currency
    178  
SECTION 10.20. Lender Action
    178  
SECTION 10.21. USA PATRIOT Act
    178  
SECTION 10.22. No Advisory or Fiduciary Responsibility
    178  
SECTION 10.23. No Personal Liability
    179  
SECTION 10.24. Limitations on Foreign Loan Parties
    179  
SECTION 10.25. FCC
    179  
SECTION 10.26. Effectiveness of Merger
    180  

      SCHEDULES      
1.01A
  Certain Security Interests and Guarantees
1.01B
  Post-Closing Transaction Expenses
1.01C
  Mandatory Cost Formula
1.01D
  NCR Stations
1.01E
  Disqualified Institutions
1.01G
  Existing Rollover Letters of Credit
2.01A
  Dollar Revolving Credit Commitments; Alternative Currency Revolving Credit
Commitments
2.01B
  Tranche A Term Loan Commitments; Tranche B Term Loan Commitments; Tranche C
Term Loan Commitments; Delayed Draw 1 Term Loan Commitments; Delayed Draw 2 Term
Loan Commitments
5.11(b)
  ERISA
5.12
  Subsidiaries and Other Equity Investments
5.18
  Broadcast Licenses
6.11(h)
  Post-Closing Collateral
7.01(b)
  Existing Liens
7.02(g)
  Existing Investments
7.03(b)
  Existing Indebtedness

-ix- 



--------------------------------------------------------------------------------



 



     
7.05(o)
  Specified Dispositions
7.05(p)
  Other Specified Dispositions
7.08
  Transactions with Affiliates
7.09
  Existing Restrictions
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
 
   
Annex I
  Scheduled Repayments of Term Loans

      EXHIBITS      
A
  Form of Committed Loan Notice
B
  Form of Swing Line Loan Notice
C-1
  Form of Tranche A Term Loan Note
C-2
  Form of Tranche B Term Loan Note
C-3
  Form of Tranche C Term Loan Note
C-4
  Form of Delayed Draw 1 Term Loan Note
C-5
  Form of Delayed Draw 2 Term Loan Note
C-6
  Form of Dollar Revolving Credit Note
C-7
  Form of Alternative Currency Revolving Credit Note
D
  Form of Compliance Certificate
E
  Form of Assignment and Assumption
F-1
  Form of Holdings Guarantee Agreement
F-2
  Form of Company Guarantee Agreement
F-3
  Form of U.S. Guarantee Agreement
F-4
  Form of Overseas Guarantee Agreement
G-1
  Form of Principal Properties Security Agreement
G-2
  Form of Non-Principal Properties (All Assets) Security Agreement
G-3
  Form of Non-Principal Properties (Specified Assets) Security Agreement
G-4
  Form of Receivables Collateral Security Agreement
G-5
  Form of Holdings Pledge Agreement
H-1
  Form of Legal Opinion of Ropes & Gray LLP
H-2
  Form of Legal Opinion of New Jersey and Florida Counsel
H-3
  Form of Legal Opinion of Colorado Counsel
H-4
  Form of Legal Opinion of Nevada Counsel
H-5
  Form of Legal Opinion of Washington Counsel
H-6
  Form of Legal Opinion of Texas Counsel
H-7
  Form of Legal Opinion of Ohio Counsel
H-8
  Form of Legal Opinion of Special FCC Counsel
I
  Form of Intercreditor Agreement
J
  Form of Joinder Agreement
K
  Form of Loss Sharing Agreement
L
  Form of Foreign Lender Certification

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT (“Agreement”) is entered into as of May 13, 2008
among BT TRIPLE CROWN MERGER CO., INC., a Delaware corporation (“Merger Sub”) to
be merged with and into Clear Channel Communications, Inc. (“Parent Borrower”),
upon consummation of the Merger, CLEAR CHANNEL CAPITAL I, LLC, a Delaware
limited liability company (“Holdings”), the Subsidiary Co-Borrowers (as defined
below), the Foreign Subsidiary Revolving Borrowers (as defined below) from time
to time party hereto, CITIBANK, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, and each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”).
PRELIMINARY STATEMENTS
          Pursuant to the Merger Agreement (as this and other capitalized terms
used in these preliminary statements are defined in Section 1.01 below), Merger
Sub, a direct wholly-owned subsidiary of Holdings, will merge (the “Merger”)
with and into the Parent Borrower, with (i) subject to dissenters’ rights, the
Merger Consideration being paid, and (ii) the Parent Borrower surviving as a
wholly-owned subsidiary of Holdings.
          The Parent Borrower has requested that substantially simultaneously
with the consummation of the Merger, the Lenders extend credit in the form of
(i) Term Loans to the Parent Borrower (and, in the case of the Tranche B Term
Loans, to the Parent Borrower and the Subsidiary Co-Borrowers, on a joint and
several basis, in accordance with the Designated Amounts) consisting of
(A) Tranche A Term Loans in an initial aggregate Dollar Amount equal to the
Tranche A Term Loan Commitment Amount, (B) Tranche B Term Loans in an initial
aggregate Dollar Amount of $10,700,000,000 and (C) Tranche C Term Loans in an
initial aggregate Dollar Amount equal to the Tranche C Term Loan Commitment
Amount, (ii) a Delayed Draw 1 Term Loan Facility to the Parent Borrower in an
initial aggregate Dollar Amount of $750,000,000, (iii) a Delayed Draw 2 Term
Loan Facility to the Parent Borrower in an initial aggregate Dollar Amount of
$500,000,000, (iv) a Dollar Revolving Credit Facility to the Parent Borrower in
an initial aggregate Dollar Amount of $1,850,000,000 and (v) an Alternative
Currency Revolving Credit Facility to the Parent Borrower and the Foreign
Subsidiary Revolving Borrowers in an initial aggregate Dollar Amount of
$150,000,000. The Dollar Revolving Credit Facility may include one or more
Dollar Letters of Credit from time to time and one or more Swing Line Loans from
time to time. The Alternative Currency Revolving Credit Facility may include one
or more Alternative Currency Letters of Credit from time to time.
          The proceeds of the Term Loans (other than the proceeds of (x) the
Delayed Draw 1 Term Loans, which will be used to repay, redeem or repurchase the
Designated 2010 Retained Existing Notes, and (y) the Designated Delayed Draw 2
Term Loans which will be used to repay, redeem or repurchase the Designated 2009
Retained Existing Notes) and the Initial Revolving Borrowing (to the extent
permitted in accordance with clause (a)(i) of the definition of “Permitted
Initial Revolving Borrowing Purposes”), together with (i) a portion of the
Parent Borrower’s cash on hand, (ii) the proceeds of the issuance of the New
Senior Notes, (iii) the proceeds of borrowings under the ABL Credit Agreement
and (iv) the proceeds of the Equity Contribution, will be used to finance the
Debt Repayment and to pay the cash portion of the Merger Consideration and the
Transaction Expenses. The proceeds of Revolving Credit Loans and Swing Line
Loans made after the Closing Date, the Initial Revolving Borrowing (to the
extent permitted in accordance with clause (a)(ii) of the definition of
“Permitted Initial Revolving Borrowing Purposes”), and Letters of Credit issued
on or after the Closing Date, will be used for (i) working capital needs of the
Parent Borrower and its Subsidiaries, (ii) general corporate purposes of the
Parent Borrower and its Subsidiaries and (iii) any other purpose not prohibited
by this Agreement, including Restricted Payments and repayments of the Retained
Existing Notes on their respective maturity dates.

 



--------------------------------------------------------------------------------



 



          The applicable Lenders have indicated their willingness to lend, and
the L/C Issuers have indicated their willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
Definitions and Accounting Terms
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:
          “ABL Administrative Agent” means Citibank in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement, or any
successor administrative agent and collateral agent under the ABL Credit
Agreement.
          “ABL Credit Agreement” means that certain asset-based revolving credit
agreement dated as of the date hereof, among the Parent Borrower, Holdings, the
subsidiary borrowers party thereto, the lenders party thereto and Citibank, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, replaced or refinanced from time to time.
          “ABL Facilities” means the asset-based revolving credit facilities
under the ABL Credit Agreement.
          “ABL Facility Documentation” means the ABL Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.
          “Activities” has the meaning specified in Section 9.09(b).
          “Additional Cash from Revolver Draw” means if (a) the Initial
Revolving Borrowing exceeds $80,000,000 and (b) the Equity Contribution is less
than $3,500,000,000, the excess of the Initial Revolving Borrowing over
$80,000,000.
          “Additional Lender” has the meaning specified in Section 2.14(a).
          “Additional Non-Principal Properties Certificate” shall mean a
certificate of a Responsible Officer of the Parent Borrower delivered to the
Administrative Agent in accordance with Section 6.11(d) or 6.11(e), setting
forth, as of the time of delivery of such certificate, a list of any new
Additional Non-Principal Properties Collateral.
          “Additional Non-Principal Properties Collateral” means any assets of
the Parent Borrower or any U.S. Guarantor identified as “Additional
Non-Principal Properties Collateral” in an Additional Non-Principal Properties
Certificate, which assets the Parent Borrower has determined, in its discretion,
do not constitute “Principal Properties” under (and as defined in and determined
in accordance with) the Retained Existing Notes Indenture.
          “Additional Principal Properties Certificate” shall mean a certificate
of a Responsible Officer of the Parent Borrower delivered to the Administrative
Agent in accordance with Section 6.11(d),

-2-



--------------------------------------------------------------------------------



 



setting forth, as of the time of delivery of such certificate, a list of any new
Additional Principal Properties Collateral and a calculation of the Principal
Properties Collateral Amount.
          “Additional Principal Properties Collateral” means any assets of the
Parent Borrower or any U.S. Guarantor identified as “Additional Principal
Properties Collateral” in an Additional Principal Properties Certificate.
          “Administrative Agent” means Citibank, in its capacity as
administrative agent and collateral agent under the Loan Documents, or any
successor administrative agent and collateral agent, it being understood that
Citibank may designate any of its Affiliates, including without limitation
Citicorp International plc, as administrative agent for the Alternative Currency
Revolving Credit Facility and that such Affiliate shall be considered an
Administrative Agent for all purposes hereunder.
          “Administrative Agent Dutch Claim” has the meaning specified in
Section 9.16(a).
          “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Parent Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, none
of the Arrangers, the Agents, their respective lending affiliates or any entity
acting as an L/C Issuer hereunder shall be deemed to be an Affiliate of
Holdings, the Parent Borrower or any of their respective Subsidiaries.
          “Agent-Related Persons” means the Agents, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Agent’s Group” has the meaning specified in Section 9.09(b).
          “Agents” means, collectively, the Administrative Agent, the
Syndication Agents, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any) and the Arrangers.
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” means this Credit Agreement, as amended, restated,
modified or supplemented from time to time in accordance with the terms hereof.
          “Agreement Currency” has the meaning specified in Section 10.19.
          “Aloha Trust” means The Aloha Trust Station Trust, LLC, a Delaware
limited liability company.

-3-



--------------------------------------------------------------------------------



 



          “Alternative Currency” means Euros, Sterling, Canadian Dollars and
each other currency (other than Dollars) that is approved by the Administrative
Agent, the Alternative Currency Revolving Credit Lenders and the Alternative
Currency L/C Issuers in accordance with Section 1.07.
          “Alternative Currency Equivalent” means, at any time, with respect to
any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.
          “Alternative Currency L/C Advance” means, with respect to each
Alternative Currency Revolving Credit Lender, such Lender’s funding of its
participation in any Alternative Currency L/C Borrowing in accordance with its
Pro Rata Share. All Alternative Currency L/C Advances shall be denominated in
Dollars.
          “Alternative Currency L/C Borrowing” means an extension of credit
resulting from a drawing under any Alternative Currency Letter of Credit that
has not been reimbursed on the applicable Honor Date or refinanced as an
Alternative Currency Revolving Credit Borrowing. All Alternative Currency L/C
Borrowings shall be denominated in Dollars.
          “Alternative Currency L/C Credit Extension” means, with respect to any
Alternative Currency Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.
          “Alternative Currency L/C Issuer” means Citibank, Deutsche Bank AG New
York Branch and any other Lender that becomes an Alternative Currency L/C Issuer
in accordance with Section 2.03(l) or 10.07(j), in each case, in its capacity as
an issuer of Alternative Currency Letters of Credit hereunder, or any successor
issuer of Alternative Currency Letters of Credit hereunder.
          “Alternative Currency L/C Obligations” means, as at any date of
determination, the aggregate maximum amount then available to be drawn under all
outstanding Alternative Currency Letters of Credit (whether or not (i) such
maximum amount is then in effect under any such Alternative Currency Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Alternative Currency Letter of Credit or (ii) the conditions to drawing can
then be satisfied) plus the aggregate of all Unreimbursed Amounts in respect of
Alternative Currency Letters of Credit, including all Alternative Currency L/C
Borrowings. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
          “Alternative Currency L/C Sublimit” means an amount equal to
$150,000,000.
          “Alternative Currency Letter of Credit” means a Letter of Credit
denominated in Dollars or an Alternative Currency and issued pursuant to
Section 2.03(a)(i)(B).
          “Alternative Currency Revolving Commitment Increase” shall have the
meaning specified in Section 2.14(a).
          “Alternative Currency Revolving Commitment Increase Lender” has the
meaning specified in Section 2.14(a).

-4-



--------------------------------------------------------------------------------



 



          “Alternative Currency Revolving Credit Borrowing” means a borrowing
consisting of Alternative Currency Revolving Credit Loans of the same Type,
denominated in the same currency and having the same Interest Period made by
each of the Alternative Currency Revolving Credit Lenders pursuant to
Section 2.01(b).
          “Alternative Currency Revolving Credit Commitment” means, as to each
Alternative Currency Revolving Credit Lender, its obligation to (a) make
Alternative Currency Revolving Credit Loans to the Parent Borrower and the
Foreign Subsidiary Revolving Borrowers pursuant to Section 2.01(b)(ii) and
(b) purchase participations in Alternative Currency L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, opposite such Lender’s name on Schedule 2.01A under the caption
“Alternative Currency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Dollar Amount of Alternative Currency Revolving Credit
Commitments of all Alternative Currency Revolving Credit Lenders shall be
$150,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement, including pursuant to any
applicable Alternative Currency Revolving Commitment Increase.
          “Alternative Currency Revolving Credit Exposure” means, as to each
Alternative Currency Revolving Credit Lender, the sum of the Outstanding Amount
of such Alternative Currency Revolving Credit Lender’s Alternative Currency
Revolving Credit Loans and its Pro Rata Share of the Alternative Currency L/C
Obligations at such time.
          “Alternative Currency Revolving Credit Facility” means, at any time,
the aggregate Dollar Amount of the Alternative Currency Revolving Credit
Commitments at such time.
          “Alternative Currency Revolving Credit Lender” means, at any time, any
Lender that has an Alternative Currency Revolving Credit Commitment at such
time.
          “Alternative Currency Revolving Credit Loan” has the meaning specified
in Section 2.01(b)(ii).
          “Alternative Currency Revolving Credit Note” means a promissory note
of the Parent Borrower and the Foreign Subsidiary Revolving Borrowers, payable
to any Alternative Currency Revolving Credit Lender or its registered assigns,
in substantially the form of Exhibit C-7 hereto, evidencing the aggregate
Indebtedness of such Borrower to such Alternative Currency Revolving Credit
Lender resulting from the Alternative Currency Revolving Credit Loans made by
such Alternative Currency Revolving Credit Lender.
          “AMFM” means AMFM Operating Inc., a Delaware corporation.
          “AMFM Notes” means the 8% Senior Notes due 2008 of AMFM.
          “AMFM Notes Indenture” means that certain Indenture dated as of
November 17, 1998 among AMFM (formerly known as Chancellor Media Corporation of
Los Angeles), the guarantors thereto, and The Bank of New York, as trustee, as
supplemented by the First Supplemental Indenture dated as of August 23, 1999, as
further supplemented by the Second Supplemental Indenture dated as of
November 19, 1999 and as further supplemented by the Third Supplemental
Indenture dated as of January 18, 2000, as may be amended, supplemented or
modified from time to time.

-5-



--------------------------------------------------------------------------------



 



          “Annual Financial Statements” means the consolidated balance sheets of
the Parent Borrower as of each of December 31, 2007, 2006 and 2005, and the
related consolidated statements of income, stockholders’ equity and cash flows
for the Parent Borrower for the fiscal years then ended.
          “Applicable Rate” means a percentage per annum equal to:
     (a) with respect to Tranche A Term Loans (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.40% and
(B) for Base Rate Loans, 2.40% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

                          Applicable Rate Pricing           Eurocurrency    
Level   Total Leverage Ratio   Rate   Base Rate
1
  <4:1       2.90 %     1.90 %
2
  ≥4:1 but <5:1       3.025 %     2.025 %
3
  ≥5:1 but <6:1       3.150 %     2.150 %
4
  ≥6:1 but <7:1       3.275 %     2.275 %
5
  ≥7:1       3.40 %     2.40 %

     (b) with respect to Tranche B Term Loans (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.65% and
(B) for Base Rate Loans, 2.65% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

                          Applicable Rate Pricing           Eurocurrency    
Level   Total Leverage Ratio   Rate   Base Rate
1
    <7:1       3.40 %     2.40 %
2
    ≥7:1       3.65 %     2.65 %

     (c) with respect to Tranche C Term Loans (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.65% and
(B) for Base Rate Loans, 2.65% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

                          Applicable Rate Pricing           Eurocurrency    
Level   Total Leverage Ratio   Rate   Base Rate
1
    <7:1       3.40 %     2.40 %
2
    ≥7:1       3.65 %     2.65 %

     (d) with respect to Delayed Draw Term Loans (i) for commitment fees in
respect of (x) the Delayed Draw 1 Term Loan Commitment, 1.825%, and (y) the
Delayed Draw 2 Term Loan Commitment, 1.825%, and (ii)(x) until delivery of
financial statements for the first full

-6-



--------------------------------------------------------------------------------



 



fiscal quarter commencing on or after the Closing Date pursuant to Section 6.01,
(A) for Eurocurrency Rate Loans, 3.65% and (B) for Base Rate Loans, 2.65%, and
(y) thereafter, the following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

                          Applicable Rate Pricing           Eurocurrency    
Level   Total Leverage Ratio   Rate   Base Rate
1
    <7:1       3.40 %     2.40 %
2
    ≥7:1       3.65 %     2.65 %

     (e) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees, (i) until delivery of financial
statements for the first full fiscal quarter commencing on or after the Closing
Date pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 3.40%, (B) for
Base Rate Loans, 2.40%, (C) for Letter of Credit fees, 3.40% and (D) for
commitment fees, 0.50% and (ii) thereafter, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

                              Applicable Rate         Eurocurrency            
Pricing       Rate and Letter           Commitment Level   Total Leverage Ratio
  of Credit Fees   Base Rate   Fees
1
  <4:1     2.90 %     1.90 %     0.375 %
2
  ≥4:1 but <5:1     3.025 %     2.025 %     0.50 %
3
  ≥5:1 but <6:1     3.15 %     2.15 %     0.50 %
4
  ≥6:1 but <7:1     3.275 %     2.275 %     0.50 %
5
  ≥7:1     3.40 %     2.40 %     0.50 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that if a Compliance Certificate was required to have
been delivered but was not delivered the highest Applicable Rate pertaining to
any pricing level shall apply as of the earlier of (i) 15 days after the day
such Compliance Certificate was required to be delivered and (ii) the day on
which the Required Lenders so require, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply); provided further that if an Event of Default exists,
the highest Applicable Rate pertaining to any pricing level shall apply with
respect to Commitment Fees.
          Notwithstanding anything to the contrary contained above in this
definition or elsewhere in this Agreement, if it is subsequently determined at
any time before the 91st day after the date on which all Loans have been repaid
and all Commitments have been terminated that the Total Leverage Ratio set forth
in any Compliance Certificate delivered to the Administrative Agent is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the Total Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such Compliance
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Total Leverage Ratio for such period, and any
shortfall in the interest or fees theretofore paid by the Borrowers for the
relevant period pursuant to Sections 2.08(a) and 2.09(a) as a result of the
miscalculation of the Total Leverage Ratio shall be deemed to be (and shall be)
due and payable upon the date that is five (5) Business Days after notice by the
Administrative

-7-



--------------------------------------------------------------------------------



 



Agent to the Parent Borrower of such miscalculation. If the preceding sentence
is complied with the failure to previously pay such interest and fees shall not
in and of itself constitute a Default and no amounts shall be payable at the
Default Rate in respect of any such interest or fees.
          “Applicable Time” means, with respect to any borrowings and payments
in any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
          “Appropriate Lender” means, at any time, (a) with respect to Loans of
any Class, the Lenders of such Class, (b) with respect to any Letters of Credit,
(i) the relevant L/C Issuer and (ii)(x) with respect to any Dollar Letters of
Credit issued pursuant to Section 2.03(a)(i)(A), the Dollar Revolving Credit
Lenders and (y) with respect to any Alternative Currency Letters of Credit
issued pursuant to Section 2.03(a)(i)(B), the Alternative Currency Revolving
Credit Lenders and (c) with respect to the Swing Line Facility, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Dollar Revolving Credit Lenders.
          “Approved Electronic Communications” means each Communication that any
Loan Party is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request and certificate; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (i) any notice of borrowing, letter of credit
request, swing loan request, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.05(a) and Section 2.05(b) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Article IV or any other condition to any Borrowing or
other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement.
          “Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
          “Arrangers” means Citigroup Global Markets Inc., Deutsche Bank
Securities Inc. and Morgan Stanley Senior Funding, Inc., each in its capacity as
a Joint Lead Arranger under this Agreement.
          “Assignees” has the meaning specified in Section 10.07(b).
          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Assignment Taxes” has the meaning specified in Section 3.01(f).
          “Attorney Costs” means all reasonable fees, expenses and disbursements
of any law firm or other external legal counsel.

-8-



--------------------------------------------------------------------------------



 



          “Attributable Indebtedness” means, on any date, (x) when used with
respect to any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP and (y) when used with respect to any sale-leaseback
transaction, the present value (discounted at a rate equivalent to the Parent
Borrower’s then-current weighted average cost of funds for borrowed money as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such sale-leaseback transaction.
          “Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
          “Available Amount” means, at any time (the “Reference Date”), the sum
of (without duplication):
     (a) an amount equal to 50% of Consolidated Net Income of the Parent
Borrower and the Restricted Subsidiaries for the Available Amount Reference
Period (or, in the case such Consolidated Net Income shall be a negative number,
minus 100% of such negative number) provided that the amount in this clause
(a) shall only be available if the Total Leverage Ratio for the Test Period
immediately preceding such incurrence calculated on a pro forma basis for any
Investments made pursuant to Section 7.02(d)(v), 7.02(j)(B)(ii) or 7.02(p)(ii),
any Restricted Payment made pursuant to Section 7.06(l)(ii) or any repayments,
prepayments, redemptions, purchases, defeasance and other payments made pursuant
to Sections 7.12(a)(vii)(2), would be less than or equal to 6.8 to 1.0; plus
     (b) [Reserved];
     (c) the amount of any cash capital contributions (other than any Cure
Amount and any Specified Equity Contribution and other than any amount funded
for any cost or expense referenced in clause (a)(vii) of the definition of
“Consolidated EBITDA”) or Net Cash Proceeds from Permitted Equity Issuances (or
issuances of debt securities that have been converted into or exchanged for
Qualified Equity Interests) (other than the Equity Contribution and Net Cash
Proceeds used to make Restricted Payments pursuant to Section 7.06(f) and any
Specified Equity Contribution) received by the Parent Borrower (or any direct or
indirect parent thereof and contributed by such parent as common equity capital
to the Parent Borrower) during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date;
plus
     (d) to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
dividends and other cash distributions received by the Parent Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
made or designated by using the Available Amount during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; plus
     (e) to the extent not (A) included in clause (a) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Parent Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date in respect of loans or advances
made by the Parent

-9-



--------------------------------------------------------------------------------



 



Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries made by using the Available Amount; plus
     (f) to the extent not (A) included in clause (a) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 2.05(b)(ii), the aggregate amount
of all Net Cash Proceeds received by the Parent Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition of its
ownership interest in any Minority Investment or Unrestricted Subsidiary that
was made by using the Available Amount during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; minus
     (g) the aggregate amount of distributions and redemptions by any
Securitization Entity in respect of its Equity Interests of the kind set forth
in the definition of “Restricted Payment”, except to the extent such
distribution or redemption is received by, or substantially concurrently
therewith, contributed to, the Parent Borrower or a Restricted Subsidiary, in
each case during the period commencing on the Closing Date and ending on the
Reference Date; minus
     (h) the aggregate amount of (A) any Investments made pursuant to
Section 7.02(d)(iv), Section 7.02(j)(B)(ii) and Section 7.02(p)(ii), (B) any
Restricted Payment made pursuant to Section 7.06(l)(ii), and (C) any repayments,
prepayments, redemptions, purchases, defeasance and other payments made pursuant
to Section 7.12(a)(vii)(2), in each case during the period commencing on the
Closing Date and ending on the Reference Date (and, for purposes of this clause
(h), without taking account of the intended usage of the Available Amount on
such Reference Date).
          “Available Amount Reference Period” means, with respect to any
Reference Date, the period (taken as one accounting period) commencing on
April 1, 2008 and ending on the last day of the most recent fiscal quarter or
fiscal year, as applicable, for which financial statements required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b), and the related
Compliance Certificate required to be delivered pursuant to Section 6.02(a),
have been delivered to the Administrative Agent.
          “Bankruptcy Code” means title 11 of the United States Code entitled
“Bankruptcy” as now or hereafter in effect, or any successor statute.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Basel II” has the meaning specified in Section 3.04(a).
          “BBA LIBOR” has the meaning specified in the definition of
“Eurocurrency Rate.”

-10-



--------------------------------------------------------------------------------



 



          “Borrowers” means the Parent Borrower, the Subsidiary Co-Borrowers and
the Foreign Subsidiary Revolving Borrowers.
          “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing
or a Term Borrowing, as the context may require.
          “Broadcast Licenses” means the main station license issued by the FCC
or any foreign Governmental Authority and held by the Parent Borrower or any of
its Restricted Subsidiaries for any Broadcast Station operated by the Parent
Borrower or any of its Restricted Subsidiaries.
          “Broadcast Stations” means each full-service AM or FM radio broadcast
station or full-service television broadcast station now or hereafter owned and
operated by the Parent Borrower or any of its Restricted Subsidiaries.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, New York, New York or in the jurisdiction where the
Administrative Agent’s Office with respect to Obligations denominated in Dollars
is located; provided that:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euros, any fundings, disbursements, settlements and
payments in Euros in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euros to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euros, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
     (d) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euros in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euros, or any other
dealings in any currency other than Dollars or Euros to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
          “Canadian Dollars” and “Cdn.” each mean the lawful money of Canada.
          “Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including
amounts expended or capitalized under Capitalized Leases) by the Parent Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Parent Borrower and the Restricted Subsidiaries.

-11-



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligation” means, at the time any determination
thereof is to be made, the amount of the liability in respect of a Capitalized
Lease that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) prepared in
accordance with GAAP.
          “Capitalized Leases” means all leases that have been or are required
to be, in accordance with GAAP, recorded as capitalized leases; provided that
for all purposes hereunder the amount of obligations under any Capitalized Lease
shall be the amount thereof accounted for as a liability in accordance with
GAAP.
          “Capitalized Software Expenditures” shall mean, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
by a Person and its Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.
          “Cash Collateral” has the meaning specified in Section 2.03(g).
          “Cash Collateral Account” means a blocked account at Citibank (or any
successor Administrative Agent) in the name of the Administrative Agent and
under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.
          “Cash Collateralize” has the meaning specified in Section 2.03(g).
          “Cash Equivalents” means any of the following types of Investments, to
the extent owned by the Parent Borrower or any Restricted Subsidiary:
     (a) Dollars;
     (b) (i) Canadian Dollars, Sterling, Euros or any national currency of any
participating member state of the EMU or (ii) in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
     (c) securities issued or directly and fully and unconditionally guaranteed
or insured by the United States government or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;
     (d) certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000;
     (e) repurchase obligations for underlying securities of the types described
in clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;
     (f) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P
and in each case maturing within 12 months after the date of creation thereof
and Indebtedness or preferred

-12-



--------------------------------------------------------------------------------



 



stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 12 months or less from the date of
acquisition;
     (g) marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively, and in each case
maturing within 24 months after the date of creation thereof;
     (h) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
     (i) solely for the purpose of determining if an Investment therein is
allowed under this Agreement and not for the calculation of the Secured Leverage
Ratio and the Total Leverage Ratio, readily marketable direct obligations issued
by any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having an Investment Grade Rating from
either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition; and
     (j) investment funds investing at least 95% of their assets in securities
of the types described in clauses (a) through (i) above.
          In the case of Investments by any Foreign Subsidiary that is a
Restricted Subsidiary or Investments made in a country outside the United States
of America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (i) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(a) through (i) and in this paragraph.
          “Cash for Post-Closing Expenses” means (x) the aggregate amount of
estimated post-closing expenses specified on Schedule 1.01B, less (y) the amount
of such post-closing expenses paid or satisfied prior to the Closing Date (it
being understood that the Parent Borrower may reduce any such estimated
post-closing expense based on its good faith estimate of the actual amount of
such post-closing expense as of the Closing Date).
          “Cash Management Bank” means any Person that is a Lender or an
Affiliate of a Lender at the time it provides any Cash Management Services,
whether or not such Person subsequently ceases to be a Lender or an Affiliate of
a Lender.
          “Cash Management Obligations” means obligations owed by the Parent
Borrower or any Subsidiary to any Cash Management Bank in respect of or in
connection with any Cash Management Services and designated by the Parent
Borrower in writing to the Administrative Agent as “Cash Management
Obligations.”
          “Cash Management Services” means any agreement or arrangement to
provide cash management services, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer and other cash
management arrangements.
          “Casualty Event” means any event that gives rise to the receipt by the
Parent Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment,

-13-



--------------------------------------------------------------------------------



 



fixed assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.
          “CC UK” means Clear Channel UK Limited, a limited company formed under
the laws of England and Wales.
          “CCO Cash Management Arrangements” means the cash management
arrangements established by the Parent Borrower and CCOH pursuant to the CCO
Intercompany Agreements.
          “CCO Intercompany Agreements” means (a) the Master Agreement dated as
of November 16, 2005 between the Parent Borrower and CCOH as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
Section 7.12(c) and (b) the Corporate Services Agreement dated as of
November 16, 2005 between Clear Channel Management Services, L.P. and CCOH, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 7.12(c).
          “CCOH” means Clear Channel Outdoor Holdings, Inc., a Delaware
corporation.
          “CCOH 90% Investment” means the first Investment in Equity Interests
of CCOH which results in the U.S. Loan Parties owning at least 90% of the then
outstanding Equity Interests in CCOH.
          “CCU Cash Management Notes” means (a) the Revolving Promissory Note
dated November 10, 2005, issued by CCOH to the Parent Borrower pursuant to the
CCO Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) and (b) the Revolving Promissory Note dated
November 10, 2005, issued by the Parent Borrower to CCOH pursuant to the CCO
Cash Management Arrangements, as the same may be amended, supplemented,
modified, extended, renewed, restated or replaced from time to time in
accordance with Section 7.12(c) (the “Parent Borrower Obligor Cash Management
Note”).
          “CCU Notes” means the CCU Cash Management Notes and the CCU Term Note.
          “CCU Term Note” means the $2.5 billion Senior Unsecured Term
Promissory Note dated as of August 2, 2005 made by Clear Channel Outdoor, Inc to
CCOH, subsequently endorsed to the Parent Borrower, as amended on August 2,
2005, as the same may be amended, supplemented, modified, extended, renewed,
restated or replaced from time to time in accordance with Section 7.12(c).
          “Change of Control” means the earliest to occur of:
     (a) (i) at any time prior to the consummation of a Qualifying IPO, the
Permitted Holders ceasing to own, in the aggregate, directly or indirectly,
beneficially and of record, at least a majority of the then outstanding voting
power of the Voting Stock of Parent or the Sponsors ceasing to have the right or
the ability by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Parent; or
     (ii) at any time upon or after the consummation of a Qualifying IPO, the
acquisition by (A) any Person (other than one or more Permitted Holders) or
(B) Persons (other than one or more Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of

-14-



--------------------------------------------------------------------------------



 



Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than the
greater of (x) thirty-five percent (35%) of the then outstanding voting power of
the Voting Stock of Parent and (y) the percentage of the then outstanding voting
power of Voting Stock of Parent owned, in the aggregate, directly or indirectly,
beneficially and of record, by the Permitted Holders,
unless, in the case of clause (a)(ii) above, the Sponsors have, at such time,
the right or the ability by voting power, contract or otherwise to elect or
designate for election at least a majority of the board of directors of Parent;
or
     (b) any “Change of Control” (or any comparable term) under the ABL Credit
Agreement, any New Senior Notes Indenture or any other Indebtedness with an
aggregate principal amount in excess of the Threshold Amount; or
     (c) subject to Section 7.04, the Parent Borrower ceases to be a direct
wholly-owned Subsidiary of Holdings or Holdings ceases to be a direct or
indirect wholly-owned Subsidiary of Parent, provided that a “Change of Control”
under this clause (c) shall not be deemed to have occurred solely as a result of
options held by certain employees in the United Kingdom to purchase shares of
the Parent Borrower that remain outstanding after the Closing Date so long as
such options are terminated by no later than 60 days after the Closing Date.
          “Citibank” means Citibank, N.A.
          “Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Dollar Revolving Credit Lenders, Alternative Currency Revolving
Credit Lenders, Tranche A Term Loan Lenders, Tranche B Term Loan Lenders,
Tranche C Term Loan Lenders, Delayed Draw 1 Term Loan Lenders or Delayed Draw 2
Term Loan Lenders, (b) when used with respect to Commitments, refers to whether
such Commitments are Dollar Revolving Credit Commitments, Alternative Currency
Revolving Credit Commitments, Tranche A Term Loan Commitments, Tranche B Term
Loan Commitments, Tranche C Term Loan Commitments, Delayed Draw 1 Term Loan
Commitments or Delayed Draw 2 Term Loan Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Dollar Revolving Credit Loans, Alternative
Currency Revolving Credit Loans, Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans, Delayed Draw 1 Term Loans or Delayed Draw 2 Term Loans.
          “Closing Date” means the “Closing Date” as defined in the Merger
Agreement.
          “Code” means the U.S. Internal Revenue Code of 1986, and the Treasury
regulations promulgated thereunder, as amended from time to time.
          “Co-Documentation Agents” means Credit Suisse, Cayman Islands Branch,
The Royal Bank of Scotland plc and Wachovia Capital Markets, LLC.
          “Co-Investors” means, collectively, (a) Highfields Capital I LP,
Highfields Capital II LP, Highfields Capital III LP, Highfields Capital
Management LP, FMR LLC, Fidelity Management & Research Company, Strategic
Advisers, Inc., Pyramis Global Advisors Trust Company, and any other Persons
who, directly or indirectly, own Equity Interests of Parent on the Closing Date,
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or their respective Affiliates and (b) and the Management
Stockholders.

-15-



--------------------------------------------------------------------------------



 



          “Collateral” means all the “Collateral” (or equivalent term) as
defined in any Collateral Document and shall include the Mortgaged Properties.
          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:
          (a) the Administrative Agent shall have received each Collateral
Document to the extent required to be delivered pursuant to Section 6.11 or
6.13, subject in each case to the limitations and exceptions of this definition,
duly executed by each Loan Party thereto;
          (b) all Obligations shall have been unconditionally guaranteed (the
“U.S. Guarantees”) by Holdings, the Parent Borrower (in the case of Obligations
of the Foreign Subsidiary Revolving Borrowers) and each Restricted Subsidiary
that is a wholly-owned Material Domestic Subsidiary and not an Excluded
Subsidiary (each, a “U.S. Subsidiary Guarantor”, and each unconditional
guarantee thereby, a “U.S. Subsidiary Guarantee”) (each of Holdings, the Parent
Borrower (to the extent set forth above), and the U.S. Subsidiary Guarantors, a
“U.S. Guarantor”);
          (c) all Obligations of the Foreign Subsidiary Revolving Borrowers (the
“Foreign Obligations”) shall have been unconditionally guaranteed (the “Foreign
Subsidiary Guarantees” and, together with the U.S. Subsidiary Guarantees, the
“Subsidiary Guarantees”) by each Foreign Subsidiary Revolving Borrower (in the
case of Obligations of such Foreign Subsidiary Revolving Borrower and of all
other Foreign Subsidiary Revolving Borrowers) and CC UK and each subsequently
formed or acquired wholly-owned Material Foreign Subsidiary (other than an
Excluded Subsidiary) of CC UK organized under the laws of England and Wales
(each, a “Foreign Subsidiary Guarantor” and, together with the U.S. Subsidiary
Guarantors, the “Subsidiary Guarantors” and, together with all U.S. Guarantors,
the “Guarantors”);
          (d) all guarantees issued or to be issued in respect of any Permitted
Additional Notes (i) shall be subordinated to the Obligations to the same extent
as the guarantees issued on the Closing Date in respect of the New Senior Notes
are subordinated to the Obligations and (ii) shall provide for their automatic
release upon a release of the corresponding U.S. Guarantee;
          (e) except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the Parent Borrower and
(ii) all Equity Interests and intercompany debt of each Retained Existing Notes
Indenture Unrestricted License Subsidiary that is a wholly-owned Material
Domestic Subsidiary subject to any limitations and requirements under
Communications Laws;
          (f) except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations shall have been secured by a perfected
security interest in, and Mortgages on, (i) the Non-Principal Properties
Collateral and (ii) the Principal Properties Collateral; provided that to the
extent any portion of the Collateral includes Principal Properties Collateral,
until the Existing Notes Condition shall have been satisfied, the maximum
principal amount of Obligations secured by Principal Properties Collateral shall
be limited to the Principal Properties Permitted Amount; provided, however, that
if any Retained Existing Notes become required to be secured by a Lien on any
Collateral constituting Principal Properties Collateral as a result of a breach
by the Parent Borrower or any Restricted Subsidiary of the covenant set forth in
the last paragraph of Section 7.01 of this Agreement, then the amount of
Obligations that are secured by such Collateral shall equal the full amount of
the Obligations;
          (g) the Foreign Obligations shall have been secured by a perfected
security interest in, and Mortgages on, substantially all tangible and
intangible assets of such Foreign Subsidiary Revolving Borrower and each Foreign
Subsidiary Guarantor (including accounts, inventory, equipment, investment

-16-



--------------------------------------------------------------------------------



 



property, contract rights, intellectual property, other general intangibles,
Material Real Property and proceeds of the foregoing), in each case, (i) with
the priority required by the Collateral Documents, (ii) subject to exceptions
and limitations consistent with those set forth in the Collateral Documents as
in effect on the Closing Date (to the extent appropriate in the applicable
jurisdiction), and (iii) to the extent permitted by applicable Laws and provided
that it would not result in material adverse tax consequences to Holdings and
its Subsidiaries, in each case of this clause (iii) as determined in the good
faith judgment of the Parent Borrower;
          (h) the Obligations shall have been secured by a perfected security
interest in the Receivables Collateral, subject to the terms of the Receivables
Collateral Security Agreement and the Intercreditor Agreement;
          (i) to the extent a security interest in and Mortgages on any Material
Real Property is required under clause (f) or (g) above or clause (j) below or
Section 6.11 (each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (it being understood that if a mortgage tax will be owed on
the entire amount of the indebtedness evidenced hereby, then the amount secured
by the Mortgage shall be limited to 110% of the Fair Market Value of the
property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such Fair Market Value),
(ii) fully paid American Land Title Association Lender’s Extended Coverage
(except for standard exclusions from coverage that constitute Permitted Liens)
title insurance policies or the equivalent or other form available in each
applicable jurisdiction (the “Mortgage Policies”) issued by a nationally
recognized title insurance company reasonably acceptable to the Administrative
Agent in form and substance and in an amount reasonably acceptable to the
Administrative Agent (not to exceed 110% of the Fair Market Value of the real
properties covered thereby), insuring the Mortgages to be valid subsisting Liens
on the property described therein, free and clear of all Liens other than
Permitted Liens, and providing endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request (it being understood that the Parent
Borrower shall not be required to provide or obtain (or to update, supplement or
replace any existing), abstracts, appraisals (unless required by any Law),
property conditions reports, environmental assessment reports or deletion of
zoning endorsements), legal opinions, addressed to the Administrative Agent and
the Secured Parties, reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request, (iv) a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties, (v) fixture filings, and
(vi) other documents as the Administrative Agent may reasonably request; and
          (j) upon the satisfaction of the Existing Notes Condition, the
Obligations shall be, no later than 60 days after the date of such satisfaction,
secured by a perfected security interest in, and Mortgages on, substantially all
tangible and intangible assets of the Parent Borrower and each U.S. Subsidiary
Guarantor (including Equity Interests and intercompany debt, accounts,
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, Material Real Property and proceeds of the
foregoing), in each case, (i) prior to all Liens other than Permitted Liens,
(ii) subject to exceptions and limitations consistent with those set forth in
the Collateral Documents as in effect on the Closing Date (to the extent
appropriate in the applicable jurisdiction), and (iii) to the extent permitted
by applicable Laws (it being understood and agreed that, unless the Existing
Notes Condition has been satisfied pursuant to clause (ii) of the definition
thereof, any Existing Notes that shall then be outstanding shall

-17-



--------------------------------------------------------------------------------



 



be permitted to be equally and ratably secured by such assets under this clause
(j) to the extent required by the terms of the Retained Existing Notes
Indenture).
          Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary:
     (A) the foregoing definition shall not require the creation or perfection
of pledges of, security interests in, Mortgages on, or the obtaining of title
insurance or taking other actions with respect to, (i) any fee owned real
property (other than Material Real Properties) and any leasehold rights and
interests in real property, (ii) commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $15,000,000),
(iii) pledges and security interests prohibited by Law (other than to the extent
such prohibition is expressly deemed ineffective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition), (iv) except as
set forth in clause (j) above, intercompany indebtedness between the Parent
Borrower and its Restricted Subsidiaries or between any Restricted Subsidiaries
(other than, solely to the extent required to be pledged pursuant to clause (e)
above, intercompany indebtedness issued by any Retained Existing Notes Indenture
Unrestricted License Subsidiary), (v) equity or debt securities of any Affiliate
of the Parent Borrower to the extent a pledge of such equity or debt securities
would result in additional financial reporting requirements under Rule 3-16
under Regulation S-X promulgated under the Exchange Act, (vi) except as set
forth in clause (j) above, margin stock and Equity Interests in any Person
(other than Equity Interests in the Parent Borrower and, solely to the extent
required to be pledged pursuant to clause (e) above, Retained Existing Notes
Indenture Unrestricted License Subsidiaries), (vii) any FCC Authorizations to
the extent (but only to the extent) that at such time the Administrative Agent
may not validly possess a security interest therein pursuant to the applicable
Communications Laws, but the Collateral shall include, to the maximum extent
permitted by law, all rights incident or appurtenant to the FCC Authorizations
(except to the extent requiring approval of any Governmental Authority,
including by the FCC) and the right to receive all proceeds derived from or in
connection with the sale, assignment or transfer of the FCC Authorizations,
(viii) any particular assets if, in the reasonable judgment of the
Administrative Agent evidenced in writing, determined in consultation with the
Parent Borrower, the burden, cost or consequences (including any material
adverse tax consequences) of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or taking other actions in
respect of such assets is excessive in relation to the benefits to be obtained
therefrom by the Lenders under the Loan Documents or (ix) permitted agreements,
leases and licenses (other than FCC Authorizations which are addressed in
(vii) above) to the extent the assignment of which is prohibited by the terms
thereof or would result in the termination of such agreements, leases and
licenses (other than to the extent such prohibition is expressly deemed
ineffective under the Uniform Commercial Code or other applicable law
notwithstanding such prohibition);
     (B) the foregoing definition shall not require the perfection of pledges of
or security interests in motor vehicles and other assets subject to certificates
of title, cash, deposit accounts, letter-of-credit rights, fixtures (other than
fixtures relating to any Mortgaged Property) or investment property (other than
Equity Interests in the Parent Borrower and, solely to the extent required to be
pledged pursuant to clause (e) above, Equity Interests of, and intercompany
notes issued by, Retained Existing Notes Indenture Unrestricted License
Subsidiaries and other than as set forth in clause (j) above), except to the
extent the perfection of such pledges and security interests is achieved by the
filing of a financing statement that is filed in the office of the Secretary of
State of the State of jurisdiction in which the applicable Loan Party is
“located” (within the meaning of the Uniform Commercial Code);

-18-



--------------------------------------------------------------------------------



 



     (C) the Administrative Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or surveys or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date or the date
referenced in clause (j) above) or any other compliance with the requirements of
this definition where it reasonably determines in writing, in consultation with
the Parent Borrower, that the creation or perfection of security interests and
Mortgages on, or obtaining of title insurance or surveys or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents;
     (D) Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents and, to the extent appropriate
in the applicable jurisdiction, as agreed between the Administrative Agent and
the Parent Borrower in writing; and
     (E) all Collateral and security interests contemplated or required by this
definition, this Agreement or any Collateral Document shall be limited so as not
to require the grant of equal and ratable security to or for the benefit of the
holders of any Existing Retained Notes under the applicable Existing Retained
Notes Documentation, and neither the Parent Borrower nor any Guarantor shall be
required to grant a security interest in any Collateral if the effect of such
grant would result in any obligation to grant equal and ratable security to or
for the benefit of the Holders of any Existing Retained Note.
     Notwithstanding any of the foregoing, the Parent Borrower may cause any
Restricted Subsidiary to take all actions necessary under this definition of
“Collateral and Guarantee Requirement” to become a U.S. Subsidiary Guarantor, in
the case of such Restricted Subsidiary organized in the United States, or a
Foreign Subsidiary Guarantor, in the case of such Restricted Subsidiary
organized outside the United States, in which case such Restricted Subsidiary
shall be treated as a U.S. Subsidiary Guarantor or Foreign Subsidiary Guarantor,
as applicable, hereunder for all purposes.
     Notwithstanding anything to the contrary herein or in any other Loan
Document, if any intended Guaranty cannot be provided on or prior to the date
required under Section 6.13(b) or with respect to any intended Collateral, if
the creation or perfection of the Administrative Agent’s security interest in
such intended Collateral may not be accomplished on or prior to the date
required under Section 6.13(b) (other than the pledge and perfection of domestic
assets of the Parent Borrower and the Guarantors with respect to which a lien
may be perfected solely by the filing of a financing statement under the Uniform
Commercial Code) after use of commercially reasonable efforts to do so or
without undue delay, burden or expense, then such Guaranty or Collateral shall
not be required to be delivered under Section 6.13(b) if the Parent Borrower
agrees to deliver or cause to be delivered such documents and instruments, and
take or cause to be taken such other actions as may be required to perfect such
security interests, (i) in the case of any intended Guaranty, within 20 days
after the Closing Date and (ii) in the case of any intended Collateral, the time
period for delivery applicable upon the acquisition of intended Collateral
pursuant to Section 6.11 (in each case subject to extension by the
Administrative Agent in its discretion).
          “Collateral Documents” means, collectively, the Security Agreements,
the Intellectual Property Security Agreements, the Mortgages, each of the
mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to

-19-



--------------------------------------------------------------------------------



 



the Administrative Agent and the Lenders pursuant to Section 6.11 or
Section 6.13, the Guaranties, the Intercreditor Agreement, the Loss Sharing
Agreement and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of the Administrative
Agent for the benefit of the Secured Parties.
          “Commitment” means a Term Commitment or a Revolving Credit Commitment,
as the context may require.
          “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
          “Communications” means each notice, demand, communication,
information, document and other material provided for hereunder or under any
other Loan Document or otherwise transmitted between the parties hereto relating
to this Agreement, the other Loan Documents, any Loan Party or its Affiliates,
or the transactions contemplated by this Agreement or the other Loan Documents,
including, without limitation, any financial statement, financial and other
report, notice, request and certificate.
          “Communications Laws” means the Communications Act of 1934, as
amended, and the FCC’s rules, regulations, published orders and published and
promulgated policy statements of the FCC, all as may be amended from time to
time.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consolidated Depreciation and Amortization Expense” means, with
respect to any Person for any period, the total amount of depreciation and
amortization expense of such Person, including the amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
          “Consolidated EBITDA” means, with respect to any Person for any
period, the Consolidated Net Income of such Person for such period:
     (a) increased (without duplication) by the following:
     (i) provision for taxes based on income or profits or capital, including
federal, state, franchise, excise and similar taxes and foreign withholding
taxes of such Person and its Restricted Subsidiaries paid or accrued during such
period, to the extent the same were deducted (and not added back) in computing
such Consolidated Net Income; plus
     (ii) total interest expense of such Person and its Restricted Subsidiaries
determined in accordance with GAAP for such period and, to the extent not
reflected in such total interest expense, any losses with respect to obligations
under any Swap Contracts or other derivative instruments entered into for the
purpose of hedging interest rate risk, net of interest income and gains with
respect to such obligations, plus bank fees and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed), to the extent in each case the same were deducted (and not added
back) in calculating such Consolidated Net Income; plus

-20-



--------------------------------------------------------------------------------



 



     (iii) Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period to the extent deducted (and not
added back) in computing Consolidated Net Income; plus
     (iv) any fees, expenses or charges related to any Investment, acquisition,
asset disposition, recapitalization, the incurrence, repayment or refinancing of
Indebtedness (including such fees, expenses or charges related to the offering
of the New Senior Notes, the ABL Facilities, the Loans and any credit
facilities), issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument, including (i) the offering, any
amendment or other modification of the New Senior Notes, the ABL Facilities, the
Loans or any credit facilities and any amendment or modification of the Existing
Senior Notes and (ii) commissions, discounts, yield and other fees and charges
(including any interest expense) related to the ABL Facilities or any Qualified
Securitization Financing, and including, in each case, any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed, and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction, in each case whether or not
successful (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
No. 141(R)) and losses associated with FASB Interpretation No. 45), and in each
case, deducted (and not added back) in computing Consolidated Net Income; plus
     (v) the amount of any restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions after Closing Date,
costs related to the closure and/or consolidation of facilities, retention
charges, systems establishment costs, conversion costs and excess pension
charges and consulting fees incurred in connection with any of the foregoing;
provided that the aggregate amount added pursuant to this clause (v) shall not
exceed 10% of LTM Cost Base in any four-quarter period; plus
     (vi) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary of such Person and its Restricted Subsidiaries to
the extent deducted (and not added back) in such period in computing such
Consolidated Net Income; plus
     (vii) any other non-cash charges of such Person and its Restricted
Subsidiaries, including any (A) write-offs or write-downs, (B) equity-based
awards compensation expense, (C) losses on sales, disposals or abandonment of,
or any impairment charges or asset write-off related to, intangible assets,
long-lived assets and investments in debt and equity securities, (D) all losses
from investments recorded using the equity method and (E) other non-cash
charges, non-cash expenses or non-cash losses reducing Consolidated Net Income
for such period (provided that if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA in such future period to the extent paid, and excluding amortization of a
prepaid cash item that was paid in a prior period), in each case to the extent
deducted (and not added back) in computing Consolidated Net Income; plus
     (viii) the amount of cost savings projected by the Parent Borrower in good
faith to be realized as a result of specified actions taken during such period
or expected to be taken (calculated on a pro forma basis as though such cost
savings had been realized on the first day of such period), net of the amount of
actual benefits realized during such

-21-



--------------------------------------------------------------------------------



 



period from such actions, provided that (A) such amounts are reasonably
identifiable and factually supportable, (B) such actions are taken, committed to
be taken or expected to be taken within 18 months after the Closing Date, (C) no
cost savings shall be added pursuant to this clause (viii) to the extent
duplicative of any expenses or charges that are otherwise added back in
computing Consolidated EBITDA with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (viii) shall not exceed
$100,000,000 for any period consisting of four consecutive quarters; plus
     (ix) so long as no Default or Event of Default has occurred and is
continuing, the amount of management, monitoring, consulting and advisory fees
(including transaction fees) and indemnities and expenses paid or accrued in
such period under the Sponsor Management Agreement or otherwise to the Sponsors
and deducted (and not added back) in such period in computing such Consolidated
Net Income; plus
     (x) any costs or expense incurred by the Parent Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Parent Borrower or net cash
proceeds of an issuance of Equity Interests of the Parent Borrower (other than
Disqualified Equity Interests and other than from the proceeds of the exercise
of the Cure Right); plus
     (xi) Securitization Fees to the extent deducted in calculating Consolidated
Net Income for such period; plus
     (b) decreased by (without duplication):
     (i) any non-cash gains increasing Consolidated Net Income of such Person
and its Restricted Subsidiaries for such period, excluding any non-cash gains to
the extent they represent the reversal of an accrual or reserve for a potential
cash item that reduced Consolidated EBITDA in any prior period; plus
     (ii) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary of such Person and its Restricted Subsidiaries to
the extent such minority interest income is included in Consolidated Net Income;
and
     (c) increased or decreased (without duplication) by, as applicable, in each
case to the extent excluded or included, as applicable, in determining
Consolidated Net Income for such period:
     (i) any net unrealized gain or loss (after any offset) of such Person or
its Restricted Subsidiaries resulting in such period from Swap Contracts and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations;
     (ii) any net gain or loss (after any offset) of such Person or its
Restricted Subsidiaries resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net gain or
loss resulting from Swap Contracts for currency exchange risk) and any foreign
currency translation gains or losses; and

-22-



--------------------------------------------------------------------------------



 



     (iii) any after-tax effect of extraordinary, non-recurring or unusual gains
or losses (less all fees and expenses relating thereto) or expenses, Transaction
Expenses, severance, relocation costs and curtailments or modifications to
pension and post-retirement employee benefit plans.
          “Consolidated Net Income” means, with respect to any Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP; provided, however, that, without duplication,
     (a) the cumulative effect of a change in accounting principles during such
period shall be excluded,
     (b) any net after-tax income (loss) from disposed or discontinued
operations (other than the Permitted Disposition Assets to the extent included
in discontinued operations prior to consummation of the disposition thereof) and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded;
     (c) any net after-tax effect of gains or losses (less all fees, expenses
and charges) attributable to asset dispositions or abandonments or the sale or
other disposition of any Equity Interests of any Person other than in the
ordinary course of business, as determined in good faith by the Parent Borrower,
shall be excluded,
     (d) the Net Income for such period of any Person that is not a Subsidiary,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting, shall be excluded; provided that Consolidated Net Income of the
Parent Borrower shall be increased by the amount of dividends or distributions
or other payments that are actually paid in Cash Equivalents (or cash to the
extent converted into Cash Equivalents) to the Parent Borrower or a Restricted
Subsidiary thereof in respect of such period,
     (e) effects of adjustments (including the effects of such adjustments
pushed down to the Parent Borrower and the Restricted Subsidiaries) in such
Person’s consolidated financial statements pursuant to GAAP (including the
inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of purchase accounting in relation to
the Transactions or any consummated acquisition or the amortization or write-off
of any amounts thereof, net of taxes, shall be excluded,
     (f) any net after-tax effect of income (loss) from the early extinguishment
or conversion of (i) obligations under any Swap Contracts, (ii) Indebtedness or
(iii) other derivative instruments shall be excluded,
     (g) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
     (h) any non-cash compensation charge or expense, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock or other rights or equity incentive programs
shall be excluded, and any cash charges associated with the rollover,
acceleration or payout of Equity Interests by management of the Parent Borrower

-23-



--------------------------------------------------------------------------------



 



or any of its direct or indirect parents in connection with the Transactions,
shall be excluded,
     (i) accruals and reserves that are established or adjusted within twelve
months after the Closing Date that are so required to be established as a result
of the Transactions or changes as a result of adoption or modification of
accounting policies in accordance with GAAP shall be excluded,
     (j) solely for the purpose of determining the Available Amount pursuant to
clause (a) of the definition thereof, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Parent Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted in to cash) to the Parent Borrower or a Restricted Subsidiary thereof
in respect of such period, to the extent not already included therein,
     (k) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Parent Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded, and
     (l) to the extent covered by insurance and actually reimbursed, or, so long
as the Parent Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded.
          “Consolidated Secured Debt” means, as of any date of determination,
(a) the aggregate principal amount of Consolidated Total Debt outstanding on
such date that is secured by a Lien on any asset or property of Holdings, the
Parent Borrower or any Restricted Subsidiary minus (b) the aggregate amount of
cash and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of Section 7.01(t))
included in the consolidated balance sheet of the Parent Borrower and the
Restricted Subsidiaries as of such date.
          “Consolidated Total Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Parent Borrower and the
Restricted Subsidiaries outstanding on such date and set forth on the balance
sheet of such Persons, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with the Transactions
or any Permitted Acquisition); provided that

-24-



--------------------------------------------------------------------------------



 



Consolidated Total Debt shall not include Indebtedness in respect of (i) any
letter of credit or bank guaranty, except to the extent of unreimbursed amounts
thereunder, (ii) obligations under Swap Contracts and (iii) any non-recourse
debt to the extent of the amount in excess of the fair market value of the
assets securing such non-recourse debt.
          “Consolidated Working Capital” means, at any date, the excess of (i) 
all amounts (other than Cash Equivalents) that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of the Parent Borrower and the Restricted
Subsidiaries on such date over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and the Restricted Subsidiaries on such date, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Credit Loans, Swing Line Loans and L/C Obligations and
revolving loans, swing line loans and letter of credit obligations under the ABL
Facilities, in each case to the extent otherwise included therein, (c) the
current portion of interest, (d) the current portion of current and deferred
income taxes, (e) the current portion of any Capitalized Lease Obligations,
(f) the current portion of any long-term liabilities and (g) income taxes
payable from discontinued operations and in the case of both clauses (i) and
(ii), excluding the effects of adjustments pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition.
          “Contract Consideration” has the meaning specified in the definition
of “Excess Cash Flow.”
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” has the meaning specified in the definition of “Affiliate.”
          “Controlled Investment Affiliate” means, as to any Person, any other
Person, other than any Sponsor, which directly or indirectly is in control of,
is controlled by, or is under common control with such Person and is organized
by such Person (or any Person controlling such Person) primarily for making
direct or indirect equity or debt investments in the Parent Borrower and/or
other companies.
          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
          “Cure Amount” has the meaning specified in Section 8.04.
          “Cure Right” has the meaning specified in Section 8.04.
          “Debt Proceeds” means the sum of the proceeds of (a) the Term Loans
made on the Closing Date, (b) the Initial Revolving Borrowing, (c) the proceeds
of the issuance of the New Senior Notes, and (d) the proceeds of the initial
borrowings under the ABL Credit Agreement.
          “Debt Repayment” shall mean the repayment, prepayment, repurchase,
redemption or defeasance or tender, in whole or in part, of (a) the Indebtedness
of the Parent Borrower and its Subsidiaries under the Existing Credit Agreement,
(b) the Indebtedness of the Parent Borrower in respect of the Repurchased
Existing Notes and (c) the other Indebtedness identified on Schedule 7.03(b) and
that is repaid, prepaid, repurchased, redeemed or defeased or tendered on the
Closing Date (or such later date as

-25-



--------------------------------------------------------------------------------



 



may be necessary to effect the Debt Repayment contemplated by any tender offer
made on or prior to the Closing Date).
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in
each case, to the fullest extent permitted by applicable Laws.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one (1) Business Day of the date required to be funded by it
hereunder, unless the subject of a good faith dispute (or a good faith dispute
that is subsequently cured), (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute (or a good faith dispute that is subsequently
cured), (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or (d) has notified the Parent Borrower and/or the
Administrative Agent in writing of any of the foregoing (including any written
certification of its intent not to comply with its obligations under
Article II).
          “Delayed Draw Commitment Fee Rate” means the rate per annum as
specified in clause (d) of the definition of “Applicable Rate.”
          “Delayed Draw 1 Term Loan” means the term loans made by the Lenders to
the Parent Borrower pursuant to Section 2.01(a)(iv) or by an Incremental
Amendment.
          “Delayed Draw 1 Term Loan Commitment” means, as to each Delayed Draw
Term Loan Lender, its obligation to make Delayed Draw 1 Term Loans to the Parent
Borrower pursuant to Section 2.01(a)(iv) in an aggregate amount not to exceed at
any one time outstanding the amount set forth opposite such Lender’s name on
Schedule 2.01B under the caption “Delayed Draw 1 Term Loan Commitment” or in the
Assignment and Assumption pursuant to which such Delayed Draw Term Loan Lender
becomes a party hereto, as applicable, as any such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate amount of the
Delayed Draw Term 1 Loan Commitments as of the Closing Date is $750,000,000.
          “Delayed Draw Term Loan 1 Commitment Termination Date” means
September 30, 2010.
          “Delayed Draw 1 Term Loan Facility” means, at any time, the aggregate
Dollar Amount of the Delayed Draw 1 Term Loan Commitment at such time.

-26-



--------------------------------------------------------------------------------



 



          “Delayed Draw 1 Term Loan Lender” means, at any time, a Lender with a
Delayed Draw 1 Term Loan Commitment or an outstanding Delayed Draw 1 Term Loan.
          “Delayed Draw 1 Term Loan Note” means a promissory note of the Parent
Borrower payable to any Delayed Draw 1 Term Loan Lender or its registered
assigns, in substantially the form of Exhibit C-4 hereto evidencing the
aggregate Indebtedness of the Parent Borrower to such Delayed Draw 1 Term Loan
Lender resulting from the Delayed Draw 1 Term Loans made by such Delayed Draw 1
Term Loan Lender.
          “Delayed Draw Term Loan Commitment” means the collective reference to
the Delayed Draw 1 Term Loan Commitment and the Delayed Draw 2 Term Loan
Commitment.
          “Delayed Draw Term Loan Commitment Period” means the time period
commencing on the Closing Date through and including the Delayed Draw Term Loan
Commitment Termination Date.
          “Delayed Draw Term Loan Commitment Termination Date” means the Delayed
Draw Term Loan 1 Commitment Termination Date or the Delayed Draw Term Loan 2
Commitment Termination Date, as applicable.
          “Delayed Draw Term Loan Facility” means the collective reference to
the Delayed Draw 1 Term Loan Facility and the Delayed Draw 2 Term Loan Facility.
          “Delayed Draw Term Loan Lender” means, at any time, any Lender with a
(i) Delayed Draw 1 Term Loan Commitment or Delayed Draw 2 Term Loan Commitment
or an (ii) outstanding Delayed Draw 1 Term Loan or outstanding Delayed Draw 2
Term Loan.
          “Delayed Draw Term Loans” means the collective reference to the
Delayed Draw 1 Term Loans made pursuant to Section 2.01(a)(iv) or by an
Incremental Amendment and Delayed Draw 2 Term Loans made pursuant to
Section 2.01(a)(v) or by an Incremental Amendment. Each Delayed Draw Term Loan
shall be either a Eurocurrency Rate Loan or a Base Rate Loan.
          “Delayed Draw 2 Term Loan” means the term loans made by the Lenders to
the Parent Borrower pursuant to Section 2.01(a)(v) or by an Incremental
Amendment.
          “Delayed Draw 2 Term Loan Commitment” means, as to each Delayed Draw
Term Loan Lender, its obligation to make Delayed Draw 2 Term Loans to the Parent
Borrower pursuant to Section 2.01(a)(v) in an aggregate amount not to exceed at
any one time outstanding the amount set forth opposite such Lender’s name on
Schedule 2.01B under the caption “Delayed Draw 2 Term Loan Commitment” or in the
Assignment and Assumption pursuant to which such Delayed Draw Term Loan Lender
becomes a party hereto, as applicable, as any such amount may be adjusted from
time to time in accordance with this Agreement. The aggregate amount of the
Delayed Draw 2 Term Loan Commitments as of the Closing Date is $500,000,000.
          “Delayed Draw Term Loan 2 Commitment Termination Date” means the
second anniversary of the Closing Date.
          “Delayed Draw 2 Term Loan Facility” means, at any time, the aggregate
Dollar Amount of the Delayed Draw 2 Term Loan Commitment at such time.
          “Delayed Draw 2 Term Loan Lender” means, at any time, a Lender with a
Delayed Draw 2 Term Loan Commitment or an outstanding Delayed Draw 2 Term Loan.

-27-



--------------------------------------------------------------------------------



 



          “Delayed Draw 2 Term Loan Note” means a promissory note of the Parent
Borrower payable to any Delayed Draw 2 Term Loan Lender or its registered
assigns, in substantially the form of Exhibit C-5 hereto evidencing the
aggregate Indebtedness of the Parent Borrower to such Delayed Draw 2 Term Loan
Lender resulting from the Delayed Draw 2 Term Loans made by such Delayed Draw 2
Term Loan Lender.
          “Designated Amount” means (i) with respect to Clear Channel
Broadcasting, Inc., $1,815,000,000, (ii) with respect to Capstar Radio Operating
Company, Inc., $3,731,556,926, (iii) with respect to Citicasters Co.,
$1,590,000,000 and (iv) with respect to Premiere Radio Networks, Inc.,
$173,000,000.
          “Designated Non-Cash Consideration” means the Fair Market Value of
non-cash consideration received by the Parent Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 7.05(j) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation (which amount
will be reduced by the Fair Market Value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).
          “Designated 2009 Retained Existing Notes” means the Parent Borrower’s
4.25% Senior Notes due 2009.
          “Designated 2010 Retained Existing Notes” means any 7.65% Senior Notes
due 2010 of the Parent Borrower, to the extent not repaid, prepaid, repurchased
or defeased on the Closing Date (or such later date as may be necessary to
effect the Debt Repayment contemplated by any tender offer made on or prior to
the Closing Date).
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale-leaseback transaction and any sale or
issuance of Equity Interests of a Restricted Subsidiary (but excluding the
Equity Interests of the Parent Borrower)) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that no transaction or series of related
transactions shall be considered a “Disposition” for purposes of
Section 2.05(b)(ii) or Section 7.05 unless the net cash proceeds resulting from
such transaction or series of transactions shall exceed $25,000,000.
          “Disposition Prepayment Percentage” has the meaning specified in
Section 2.05(b)(ii)(A).
          “Disqualified Equity Interests” means any Equity Interest that, by its
terms (or by the terms of any security or any other Equity Interest into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable, the termination of the
Commitments and the termination of or backstop on terms satisfactory to the
Administrative Agent in its sole discretion all outstanding Letters of Credit),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part or (c) provides for the
scheduled payments of dividends in cash, in each case, prior to the date that is
ninety-one (91) days after the Maturity Date of the Term Loans; provided that if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of Holdings, the Parent Borrower or the Restricted Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased

-28-



--------------------------------------------------------------------------------



 



by Holdings, the Parent Borrower or the Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or under the terms of the
plan under which such Equity Interests are issued and any stock subscription or
shareholder agreement to which such Equity Interests are subject; provided,
further, that any Equity Interests held by any future, current or former
employee, director, officer, manager or consultant (or their respective
Immediate Family Members), of the Parent Borrower, any of its Subsidiaries, any
of its direct or indirect parent companies or any other entity in which the
Parent Borrower or a Restricted Subsidiary has an Investment, in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any distributor equity plan or agreement shall not constitute
Disqualified Equity Interest solely because it may be required to be repurchased
by the Parent Borrower or its Subsidiaries.
          “Disqualified Institutions” means those banks and institutions set
forth on Schedule 1.01E hereto or any Persons who are competitors of the Parent
Borrower and its Subsidiaries as identified to the Administrative Agent from
time to time.
          “Divestiture Assets” means the DoJ Divestiture Assets and the FCC
Divestiture Assets.
          “DoJ Divestiture Assets” means the “Divestiture Assets” as defined in
the DoJ Consent Orders.
          “DoJ Orders” means the Final Judgment and the Hold Separate
Stipulation and Order entered by the United States District Court for the
District of Columbia in the matter of United States of America v. Bain Capital,
LLC, Thomas H. Lee Partners, L.P. and Clear Channel.
          “Dollar” and “$” mean lawful money of the United States.
          “Dollar Amount” means, at any time:
     (a) with respect to an amount denominated in Dollars, such amount; and
     (b) with respect to an amount denominated in an Alternative Currency, an
equivalent amount thereof in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.
          “Dollar L/C Advance” means, with respect to each Dollar Revolving
Credit Lender, such Lender’s funding of its participation in any Dollar L/C
Borrowing in accordance with its Pro Rata Share.
          “Dollar L/C Borrowing” means an extension of credit resulting from a
drawing under any Dollar Letter of Credit that has not been reimbursed on the
applicable Honor Date or refinanced as a Dollar Revolving Credit Borrowing.
          “Dollar L/C Credit Extension” means, with respect to any Dollar Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
          “Dollar L/C Issuer” means Citibank, Deutsche Bank AG New York Branch
and any other Lender that becomes a Dollar L/C Issuer in accordance with
Section 2.03(l) or 10.07(j), in each case, in its capacity as an issuer of
Dollar Letters of Credit hereunder, or any successor issuer of Dollar Letters of
Credit hereunder.

-29-



--------------------------------------------------------------------------------



 



          “Dollar L/C Obligation” means, as at any date of determination, the
aggregate maximum amount then available to be drawn under all outstanding Dollar
Letters of Credit (whether or not (i) such maximum amount is then in effect
under any such Dollar Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Dollar Letter of Credit or (ii) the
conditions to drawing can then be satisfied) plus the aggregate of all
Unreimbursed Amounts in respect of Dollar Letters of Credit, including all
Dollar L/C Borrowings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
          “Dollar L/C Sublimit” means an amount equal to $500,000,000.
          “Dollar Letter of Credit” means a Letter of Credit denominated in
Dollars and issued pursuant to Section 2.03(a)(i)(A).
          “Dollar Revolving Commitment Increase” shall have the meaning
specified in Section 2.14(a).
          “Dollar Revolving Commitment Increase Lender” has the meaning
specified in Section 2.14(a).
          “Dollar Revolving Credit Borrowing” means a borrowing consisting of
Dollar Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Dollar Revolving
Credit Lenders pursuant to Section 2.01(b)(i).
          “Dollar Revolving Credit Commitment” means, as to each Dollar
Revolving Credit Lender, its obligation to (a) make Dollar Revolving Credit
Loans to the Parent Borrower pursuant to Section 2.01(b)(i), (b) purchase
participations in Dollar L/C Obligations in respect of Dollar Letters of Credit
and (c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth, and
opposite such Lender’s name on Schedule 2.01A under the caption “Dollar
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Dollar Revolving Credit Commitments of all Dollar Revolving Credit Lenders shall
be $1,850,000,000 on the Closing Date, as such amount may be adjusted from time
to time in accordance with the terms of this Agreement, including pursuant to
any applicable Dollar Revolving Commitment Increase.
          “Dollar Revolving Credit Exposure” means, as to each Dollar Revolving
Credit Lender, the sum of the Outstanding Amount of such Revolving Credit
Lender’s Dollar Revolving Credit Loans and its Pro Rata Share of the Dollar L/C
Obligations and the Swing Line Obligations at such time.
          “Dollar Revolving Credit Facility” means, at any time, the aggregate
Dollar Amount of the Dollar Revolving Credit Commitments at such time.
          “Dollar Revolving Credit Lender” means, at any time, any Lender that
has a Dollar Revolving Credit Commitment at such time.
          “Dollar Revolving Credit Loan” has the meaning specified in
Section 2.01(b)(i).
          “Dollar Revolving Credit Note” means a promissory note of the Parent
Borrower payable to any Dollar Revolving Credit Lender or its registered
assigns, in substantially the form of

-30-



--------------------------------------------------------------------------------



 



Exhibit C-6 hereto, evidencing the aggregate Indebtedness of the Parent Borrower
to such Dollar Revolving Credit Lender resulting from the Dollar Revolving
Credit Loans made by such Revolving Credit Lender.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
          “Dutch Loan Party” means any Foreign Loan Party organized under the
laws of the Netherlands.
          “Dutch Secured Party Claim” means any amount which a Dutch Loan Party
owes to a Secured Party under or in connection with the Loan Documents.
          “ECF Percentage” has the meaning specified in Section 2.05(b)(i).
          “Eligible Assignee” means any assignee permitted by and, to the extent
applicable, consented to in accordance with Section 10.07(b); provided that
under no circumstances shall (i) any Loan Party or any of its Subsidiaries, or
(ii) any Disqualified Institution be an Assignee.
          “EMU” means the economic and monetary union as contemplated in the
Treaty on European Union.
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Environment” means ambient air, indoor air, surface water, drinking
water, groundwater, land surfaces, subsurface strata and natural resources such
as wetlands, flora and fauna.
          “Environmental Claim” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Loan Party or any of its Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings with respect to
any Environmental Liability (hereinafter “Claims”), including (i) any and all
Claims by a Governmental Authority for enforcement, response or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief pursuant to any Environmental Law.
          “Environmental Laws” means any and all Laws relating to the pollution
or protection of the Environment including those relating to the generation,
handling, storage, treatment transport or Release or threat of Release of
Hazardous Materials or, to the extent relating to exposure or threat of exposure
to Hazardous Materials, human health.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
presence, or Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

-31-



--------------------------------------------------------------------------------



 



          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Contribution” means, collectively, (a) the direct or indirect
contribution by the Sponsors and certain other investors of an aggregate amount
of cash (the “Cash Contribution”) and (b) the Rollover Equity, in an amount
which, together with (A) the Parent Borrower’s and its Subsidiaries’ cash on
hand and (B) the Debt Proceeds, is sufficient to finance (a) the Merger
Consideration, (b) the Debt Repayment, (c) Transaction Expenses paid on or prior
to the Closing Date, (d) Cash for Post-Closing Expenses and (e) the Additional
Cash from Revolver Draw. The Equity Contribution will be no less than
$3,000,000,000. Any portion of the Cash Contribution not directly received by
Merger Sub or used by Parent or Holdings to pay Transaction Expenses will be
contributed to the common equity capital of Merger Sub.
          “Equity Interests” means, with respect to any Person, all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with Holdings or the Parent Borrower
and is treated as a single employer pursuant to Section 414 of the Code or
Section 4001 of ERISA.
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan for which notice to the PBGC is not waived by regulation; (b) a withdrawal
by Holdings, the Parent Borrower, any Subsidiary or any of their respective
ERISA Affiliates from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as a
termination under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by Holdings, the Parent Borrower, any Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan, notification of Holdings, the Parent
Borrower, any Subsidiary or any of their respective ERISA Affiliates concerning
the imposition of Withdrawal Liability or notification that a Multiemployer Plan
is insolvent or is in reorganization within the meaning of Title IV of ERISA;
(d) the filing by Holdings, the Parent Borrower, any Subsidiary or any of their
respective ERISA Affiliates of a notice of intent to terminate a Pension Plan;
(e) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (f) the failure to make by its due date a required contribution under
Section 412(m) of the Code (or Section 430(j) of the Code, as amended by the
Pension Protection Act of 2006) with respect to any Pension Plan or the failure
to make any required contribution to a Multiemployer Plan; (g) the filing
pursuant to Section 412(d) of the Code and Section 303(d) of ERISA (or, after
the effective date of the Pension Protection Act of 2006, Section 412(c) of the
Code and Section 302(c) of ERISA) of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (h) the filing by the PBGC of
a petition under Section 4042 of ERISA to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan; or (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could result in liability to Holdings or the
Parent Borrower.
          “Escrow Agreement” means the Escrow Agreement, dated as of May 13,
2008, among Merger Sub, Parent, the Parent Borrower, the financial institutions
and other parties thereto.

-32-



--------------------------------------------------------------------------------



 



          “Euro” and “€” mean the lawful single currency of the European Union.
          “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; if such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars
or in an Alternative Currency, that bears interest at a rate based on the
applicable Eurocurrency Rate.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excess Cash Flow” means, for any period, an amount equal to the
excess of:
     (a) the sum, without duplication, of:
     (i) Consolidated Net Income of the Parent Borrower for such period,
     (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,
     (iii) decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or Dispositions by the Parent
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),
     (iv) an amount equal to the aggregate net non-cash loss on Dispositions by
the Parent Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and
     (v) cash receipts in respect of Swap Contracts during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over
     (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing

-33-



--------------------------------------------------------------------------------



 



the reversal of an accrual or reserve described in clause (a)(ii) above) and
cash charges included in clauses (a) through (j) of the definition of
Consolidated Net Income,
     (ii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property and Capitalized Software Expenditures accrued or made in
cash during such period, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Parent
Borrower or the Restricted Subsidiaries or otherwise other than with internally
generated cash flow of the Parent Borrower and the Restricted Subsidiaries,
     (iii) the aggregate amount of all principal payments of Indebtedness of the
Parent Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent
required due to a Disposition that resulted in an increase to such Consolidated
Net Income and not in excess of the amount of such increase, but excluding
(X) all other prepayments of Term Loans, (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans and (Z) all prepayments in respect of any other
revolving credit facility, except, in the case of clauses (Y) and (Z) only, to
the extent there is an equivalent permanent reduction in commitments thereunder)
made during such period, except to the extent financed with the proceeds of
other Indebtedness of the Parent Borrower or the Restricted Subsidiaries or
otherwise other than with internally generated cash flow of the Parent Borrower
and the Restricted Subsidiaries,
     (iv) an amount equal to the aggregate net non-cash gain on Dispositions by
the Parent Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
     (v) increases in Consolidated Working Capital for such period (other than
any such increases arising from acquisitions or Dispositions by the Parent
Borrower and the Restricted Subsidiaries completed during such period or the
application of purchase accounting),
     (vi) cash payments by the Parent Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Parent Borrower
and the Restricted Subsidiaries (other than Indebtedness) to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income and to the extent financed with internally generated
cash flow of the Parent Borrower and the Restricted Subsidiaries,
     (vii) without duplication of amounts deducted pursuant to clause (viii) or
(ix) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), 7.02(n) (but excluding such loans and advances in respect
of Sections 7.06(g)(iv) (to the extent the amount of such Investment would not
have been deducted pursuant to this clause if made by the Parent Borrower or a
Restricted Subsidiary) and 7.06(l)(ii)), 7.02(j), 7.02(o), 7.02(p)(i),
7.02(v)(ii) and 7.02(x) made during such period to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Parent Borrower and the Restricted Subsidiaries,

-34-



--------------------------------------------------------------------------------



 



     (viii) the amount of Restricted Payments paid during such period pursuant
to Sections 7.06(f), 7.06(g) (other than subclause (iv) (to the extent the
amount of the Investment made pursuant thereto would not have been deducted
pursuant to this definition if made by the Parent Borrower or a Restricted
Subsidiary) thereof), 7.06(h) and 7.06(i) (to the extent that dividends paid
pursuant to Section 7.06(i) would have otherwise been permitted under another
clause of Section 7.06 referenced in this clause (viii)), 7.06(k) and 7.06(l)(i)
(to the extent that dividends pursuant to Section 7.06(l)(i) are used other than
for the purpose of directly or indirectly paying any cash dividend or making any
cash distribution to, or acquiring any Equity Interests of the Parent Borrower
or any direct or indirect parent of the Parent Borrower for cash from, the
Sponsors) and to the extent such Restricted Payments were financed with
internally generated cash flow of the Parent Borrower and the Restricted
Subsidiaries,
     (ix) the aggregate amount of expenditures actually made by the Parent
Borrower and the Restricted Subsidiaries from internally generated cash flow of
the Parent Borrower and the Restricted Subsidiaries during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Parent Borrower and the Restricted Subsidiaries
during such period and financed with internally generated cash flow of the
Parent Borrower and the Restricted Subsidiaries that are made in connection with
any prepayment of Indebtedness to the extent such payments are not expensed
during such period or are not deducted in calculating Consolidated Net Income,
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Parent Borrower following the end of such
period; provided that, to the extent the aggregate amount of internally
generated cash flow actually utilized to finance such Permitted Acquisitions,
Capital Expenditures or acquisitions of intellectual property during such period
of four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,
     (xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and
     (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Excluded Subsidiary” means (a) any Subsidiary that is not a
wholly-owned Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that
is prohibited by applicable Law from guaranteeing the Obligations, or a
guarantee by which would require governmental consent, approval, license or

-35-



--------------------------------------------------------------------------------



 



authorization, (d) any Domestic Subsidiary (i) that is a Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation within the meaning of
Section 957 of the Code or (ii) that is treated as a disregarded entity for U.S.
federal income tax purposes if substantially all of its assets consist of the
stock of one or more Foreign Subsidiaries that is a controlled foreign
corporation within the meaning of Section 957 of the Code, (e) AMFM and its
Subsidiaries, until AMFM has completed the Debt Repayment of the AMFM Notes, as
result of which the covenants in the AMFM Indenture have been defeased or, in
the case of a tender offer and consent solicitation, eliminated in accordance
therewith, (f) any Unrestricted Subsidiary, (g) any Securitization Entity, and
(h) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent, determined in consultation with the Parent Borrower,
the burden, cost or consequences (including any material adverse tax
consequences) of providing a guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom.
          “Existing Credit Agreement” means that certain Credit Agreement dated
as of July 13, 2004, among the Parent Borrower and the subsidiaries of the
Parent Borrower party thereto as borrowers, the lenders from time to time party
thereto, Bank of America, N.A., as administrative agent, and the other agents
party thereto.
          “Existing Notes” has the meaning specified in the definition of
“Retained Existing Notes.”
          “Existing Notes Condition” means (i) the repayment of Existing Notes
such that no more than $500,000,000 aggregate principal amount of Existing Notes
remains outstanding or (ii) the Parent Borrower and its Subsidiaries are no
longer subject to the negative covenants set forth in the Existing Notes
Indentures as a result of a consent solicitation or other discharge or
defeasance, as notified to the Administrative Agent in writing.
          “Existing Notes Indentures” means collectively the (i) Retained
Existing Notes Indenture and the (ii) AMFM Notes Indenture.
          “Facility” means the Tranche A Term Loans, the Tranche B Term Loans,
the Tranche C Term Loans, the Delayed Draw 1 Term Loan Facility, the Delayed
Draw 2 Term Loan Facility, the Dollar Revolving Credit Facility or the
Alternative Currency Revolving Credit Facility, as the context may require.
          “Fair Market Value” means, with respect to any asset or liability, the
fair market value of such asset or liability as determined in good faith by a
Responsible Officer of the Parent Borrower.
          “FCC” means the Federal Communications Commission of the United States
or any Governmental Authority succeeding to the functions of such commission in
whole or in part.
          “FCC Authorizations” means all Broadcast Licenses and other licenses,
permits and other authorizations issued by the FCC and held by the Parent
Borrower or any of its Restricted Subsidiaries.
          “FCC Divestiture Assets” means (a) Broadcast Licenses transferred to
the Aloha Trust pursuant to the FCC Order, (b) any interest in the Aloha Trust
and (c) any assets of the Parent Borrower and its Restricted Subsidiaries
relating to the Stations operated under the Broadcast Licenses referred to in
clause (a).
          “FCC Order” means the Memorandum Opinion and Order, FCC 08-3, released
by the FCC on January 24, 2008, as amended by the Erratum dated January 30,
2008.

-36-



--------------------------------------------------------------------------------



 



          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
          “Foreign Asset Sale” has the meaning specified in Section 2.05(c).
          “Foreign Lender” has the meaning specified in Section 3.01(b).
          “Foreign Loan Parties” means, collectively, the Foreign Subsidiary
Revolving Borrowers and the Foreign Subsidiary Guarantors.
          “Foreign Obligations” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Holdings, the Parent Borrower or any Subsidiary of the Parent Borrower with
respect to employees employed outside the United States.
          “Foreign Subsidiary” means any direct or indirect Restricted
Subsidiary of the Parent Borrower that is not a Domestic Subsidiary.
          “Foreign Subsidiary Guarantees” has the meaning specified in the
definition of “Collateral and Guarantee Requirement.”
          “Foreign Subsidiary Guarantors” has the meaning specified in the
definition of “Collateral and Guarantee Requirement.”
          “Foreign Subsidiary Revolving Borrowers” means any Qualified Foreign
Subsidiary as to which an Election to Participate shall be delivered to the
Administrative Agent after the Closing Date in accordance with Section 2.15;
provided that the status of any of the foregoing as a Foreign Subsidiary
Revolving Borrower shall terminate if and when an Election to Terminate is
delivered to the Administrative Agent in accordance with Section 2.15.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
          “Funded Debt” means all Indebtedness of the Parent Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates

-37-



--------------------------------------------------------------------------------



 



the lender or lenders to extend credit during a period of more than one year
from such date, including Indebtedness in respect of the Loans.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time; provided, however, that if
the Parent Borrower notifies the Administrative Agent that the Parent Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Granting Lender” has the meaning specified in Section 10.07(h).
          “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
          “Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “Guaranty” means (a) the guaranty made by Holdings, the Parent
Borrower, the U.S. Subsidiary Guarantors and the Foreign Subsidiary Guarantors
in favor of the Administrative Agent on

-38-



--------------------------------------------------------------------------------



 



behalf of the Secured Parties pursuant to clause (b) of the definition of
“Collateral and Guarantee Requirement,” substantially in the form of
Exhibit F-1, Exhibit F-2, Exhibit F-3 or Exhibit F-4, as applicable, and
(b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11, all guarantees hereunder, the “Guaranties.”
          “Hazardous Materials” means materials, chemicals, substances,
compounds, wastes, pollutants and contaminants, in any form, including all
explosive or radioactive substances or wastes, mold, petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas and infectious or medical wastes, in each case regulated
pursuant to any Environmental Law.
          “Hedge Bank” means any Person that is an Agent, a Lender, or an
Affiliate of any of the foregoing at the time it enters into a Secured Hedge
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of any of the
foregoing.
          “Hedging Obligations” means obligations of the Parent Borrower or any
Subsidiary arising under any Secured Hedge Agreement.
          “Holdings” has the meaning specified in the introductory paragraph to
this Agreement.
          “Holdings Pledge Agreement” means the Pledge Agreement, substantially
in the form of Exhibit G-5 between Holdings and the Administrative Agent for the
benefit of the Secured Parties.
          “Honor Date” has the meaning specified in Section 2.03(c)(i).
          “Immaterial Subsidiary” means any Subsidiary that is not a Material
Subsidiary.
          “Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide estate
planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor advised fund of which any such individual is
the donor.
          “Incremental Amendment” has the meaning specified in Section 2.14(a).
          “Incremental Term Loans” has the meaning specified in Section 2.14(a).
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under any Swap Contract;

-39-



--------------------------------------------------------------------------------



 



     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
          For all purposes hereof, the Indebtedness of any Person shall
(i) include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, except to the extent
such Person’s liability for such Indebtedness is otherwise limited and only to
the extent such Indebtedness would be included in the calculation of clause
(a) of the definition of Consolidated Total Debt of such Person and (ii) in the
case of the Parent Borrower and its Restricted Subsidiaries, exclude all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person that is not assumed by such Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith.
          “Indemnified Liabilities” has the meaning specified in Section 10.05.
          “Indemnified Taxes” has the meaning specified in Section 3.01(a).
          “Indemnitees” has the meaning specified in Section 10.05.
          “Independent Financial Advisor” means an accounting, appraisal,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Parent Borrower, qualified to perform the task
for which it has been engaged and that is independent of the Parent Borrower and
its Affiliates.
          “Information” has the meaning specified in Section 10.08.
          “Initial Incremental Amount” has the meaning specified in
Section 2.14(a).
          “Initial Non-Principal Properties Collateral” means “Collateral”, as
defined in the Non-Principal Properties Security Agreements, which assets the
Parent Borrower has determined do not constitute “Principal Properties” under
(and as defined in and determined in accordance with) the Retained Existing
Notes Indenture.

-40-



--------------------------------------------------------------------------------



 



          “Initial Principal Properties Collateral” means “Collateral”, as
defined in the Principal Properties Security Agreement.
          “Initial Revolving Borrowing” means one or more borrowings of Dollar
Revolving Credit Loans or issuances or deemed issuances of Letters of Credit on
the Closing Date in an amount not to exceed the aggregate amounts specified or
referred to in the definition of “Permitted Initial Revolving Borrowing
Purposes.”
          “Intellectual Property Security Agreements” has the meaning specified
in the Security Agreements.
          “Intercreditor Agreement” means the intercreditor agreement dated as
of the Closing Date between the Administrative Agent and the ABL Administrative
Agent, substantially in the form attached as Exhibit I, as amended, restated,
supplemented or otherwise modified from time to time in accordance therewith and
herewith.
          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.
          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, nine or twelve months (or
such period of less than one month as may be consented to by the Administrative
Agent and each Lender), as selected by the relevant Borrower in its Committed
Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Restricted Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of

-41-



--------------------------------------------------------------------------------



 



transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent changes in the value of such
Investment, net of any return representing a return of capital with respect to
such Investment.
          “Investment Grade Rating” means a rating equal to or higher than Baa3
(or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an
equivalent rating by any other nationally recognized statistical rating agency
selected by the Parent Borrower.
          “IP Rights” has the meaning specified in Section 5.15.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
          “Issuer Documents” means, with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by an L/C Issuer and the Parent Borrower (or any of its
Subsidiaries) or in favor of such L/C Issuer and relating to such Letter of
Credit.
          “Joinder Agreement” means the joinder agreement dated as of the
Closing Date, among the Borrowers and the Administrative Agent, substantially in
the form attached as Exhibit J, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.
          “Judgment Currency” has the meaning specified in Section 10.19.
          “Junior Financing” has the meaning specified in Section 7.12(a).
          “Junior Financing Documentation” means any documentation governing any
Junior Financing.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
          “L/C Advances” means the collective reference to Dollar L/C Advances
and Alternative Currency L/C Advances.
          “L/C Borrowing” means the collective reference to Dollar L/C
Borrowings and Alternative Currency L/C Borrowings.
          “L/C Credit Extensions” means the collective reference to the Dollar
L/C Credit Extensions and the Alternative Currency L/C Credit Extensions.
          “L/C Issuer” means the collective reference to each Dollar L/C Issuer
and each Alternative Currency L/C Issuer.

-42-



--------------------------------------------------------------------------------



 



          “L/C Obligations” means the collective reference to the Dollar L/C
Obligations and the Alternative Currency L/C Obligations.
          “Lender” has the meaning specified in the introductory paragraph to
this Agreement and, as the context requires, includes an L/C Issuer and the
Swing Line Lender, and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender.”
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the Parent
Borrower and the Administrative Agent.
          “Letter of Credit” means any letter of credit issued hereunder or any
letter of credit set forth on Schedule 1.01G. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the relevant L/C Issuer.
          “Letter of Credit Expiration Date” means the day that is five
(5) Business Days prior to the scheduled Maturity Date then in effect for the
Revolving Credit Facilities (or, if such day is not a Business Day, the next
preceding Business Day).
          “License Subsidiary” means a direct or indirect wholly-owned
Restricted Subsidiary of the Parent Borrower substantially all of the assets of
which consist of Broadcast Licenses and related rights.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory, judgment or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.
          “LMA” means a time brokerage agreement between a broadcaster-broker
and a radio station licensee pursuant to which the broadcaster-broker supplies
programming and sells commercial spot announcements in discrete blocks of time
provided by the radio station licensee that amount to 15% or more of the weekly
broadcast hours of the radio station licensee’s radio broadcast station.
          “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
          “Loan Documents” means, collectively, (i) this Agreement, (ii) the
Joinder Agreement, (iii) the Notes, (iv) the Guaranties, (v) the Collateral
Documents, (vi) the Issuer Documents and (vii) the Intercreditor Agreement.
          “Loan Parties” means, collectively, Holdings, the U.S. Loan Parties
and the Foreign Loan Parties.
          “Loss Sharing Agreement” means the Loss Sharing Agreement, dated as of
the Closing Date among the Lenders (it being understood that no Loan Party and
no Borrower is a party to such agreement), as the same may be amended or
supplemented from time to time.

-43-



--------------------------------------------------------------------------------



 



          “LTM Cost Base” means, for any Test Period, the sum of (a) direct
operating expenses, (b) selling, general and administrative expenses and
(c) corporate expenses, in each case excluding depreciation, amortization and
interest expense, of the Parent Borrower and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP.
          “Management Stockholders” means the members of management of the
Parent Borrower and its Subsidiaries who are investors in the Parent Borrower or
any direct or indirect parent thereof.
          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01C.
          “Master Agreement” has the meaning specified in the definition of
“Swap Contract.”
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets, financial condition or results of operations of
the Parent Borrower and its Restricted Subsidiaries, taken as a whole, or
(b) the rights and remedies of the Administrative Agent and the Lenders
hereunder.
          “Material Adverse Effect on the Company” has the meaning ascribed to
such term in the Merger Agreement (as in effect on the Closing Date).
          “Material Domestic Subsidiary” means, at any date of determination,
each of the Parent Borrower’s Domestic Subsidiaries (a) whose total assets at
the last day of the end of the most recently ended fiscal quarter of the Parent
Borrower for which financial statements have been delivered pursuant to
Section 6.01 were equal to or greater than 2.5% of Total Assets at such date or
(b) whose gross revenues for the most recently ended period of four consecutive
fiscal quarters of the Parent Borrower for which financial statements have been
delivered pursuant to Section 6.01 were equal to or greater than 2.5% of the
consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Domestic Subsidiaries that are not Guarantors solely because they do not meet
the thresholds set forth in clauses (a) or (b) comprise in the aggregate more
than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been
delivered pursuant to Section 6.01 or contribute more than 5.0% of the gross
revenues of the Parent Borrower and the Restricted Subsidiaries for the period
of four consecutive fiscal quarters ending as of the last day of such fiscal
quarter, then the Parent Borrower shall, not later than 45 days after the date
by which financial statements for such quarter are required to be delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and comply
with the provisions of Section 6.11 applicable to such Subsidiaries; provided,
however, that, any License Subsidiary that is a Domestic Subsidiary shall be
deemed to be a Material Domestic Subsidiary if such License Subsidiary would
constitute a Material Domestic Subsidiary if it were assumed that such License
Subsidiary had the revenues associated with the Broadcast Stations operated by
the Parent Borrower and its Domestic Subsidiaries that utilized the Broadcast
Licenses owned by such License Subsidiary.
          “Material Foreign Subsidiary” means, at any date of determination,
each of the Parent Borrower’s Foreign Subsidiaries (a) whose total assets at the
end of the most recently ended fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.01 were equal to
or greater than 2.5% of Total Assets at such date or (b) whose gross revenues
for the most recently ended period of four consecutive fiscal quarters of the
Parent Borrower for which financial statements

-44-



--------------------------------------------------------------------------------



 



have been delivered pursuant to Section 6.01 were equal to or greater than 2.5%
of the consolidated gross revenues of the Parent Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Foreign Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recently ended fiscal quarter of
the Parent Borrower for which financial statements have been delivered pursuant
to Section 6.01 or contribute more than 5.0% of the gross revenues of the Parent
Borrower and the Restricted Subsidiaries for the period of four consecutive
fiscal quarters ending as of the last day of such fiscal quarter, then the
Parent Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent required
such that the foregoing condition ceases to be true and comply with the
provisions of Section 6.11 applicable to such Subsidiaries; provided, however,
that, any License Subsidiary that is a Foreign Subsidiary shall be deemed to be
a Material Foreign Subsidiary if such License Subsidiary would constitute a
Material Foreign Subsidiary if it were assumed that such License Subsidiary had
the revenues associated with the Broadcast Stations operated by the Parent
Borrower’s Foreign Subsidiaries that utilized the Broadcast Licenses owned by
such License Subsidiary.
          “Material Real Property” means any fee owned real property owned by
any Loan Party with a Fair Market Value in excess of $15,000,000 (at the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition as reasonably estimated by the Parent Borrower), but solely
to the extent either (a) constituting Non-Principal Properties Collateral or
(b) expressly designated as Principal Properties Collateral to secure the
Principal Properties Permitted Amount.
          “Material Subsidiary” means any Material Domestic Subsidiary or
Material Foreign Subsidiary.
          “Maturity Date” means (a) with respect to the Revolving Credit
Facilities, the date that is six years after of the Closing Date, (b) with
respect to the Tranche A Term Loans, the date that is six years after the
Closing Date and (c) with respect to the Tranche B Term Loans, Delayed Draw Term
Loans and Tranche C Term Loans, the date that is seven years and six months
after the Closing Date; provided that if either such day is not a Business Day,
the Maturity Date shall be the Business Day immediately preceding such day.
          “Maximum Rate” has the meaning specified in Section 10.11.
          “Merger” has the meaning specified in the preliminary statements to
this Agreement.
          “Merger Agreement” means the Agreement and Plan of Merger, dated as of
November 16, 2006, by and among the Parent Borrower, Merger Sub, T Triple Crown
Finco, LLC, B Triple Crown Finco, LLC and Parent, as amended by Amendment No. 1
dated as of April 18, 2007, Amendment No. 2 dated as of May 17, 2007 and
Amendment No. 3 dated as of May 13, 2008.
          “Merger Consideration” means an amount equal to the total funds
required to pay to the holder of each share of issued and outstanding common
stock (subject to certain exceptions as set forth in the Merger Agreement) of
the Parent Borrower (and to the holders of certain outstanding options to
purchase, and outstanding restricted stock units with respect to, shares of
common stock of the Parent Borrower (after deduction for any applicable exercise
price)), other than shares the holders of which have elected to convert into
common stock of Parent, an aggregate amount per share equal to the Cash
Consideration (as defined Merger Agreement).

-45-



--------------------------------------------------------------------------------



 



          “Merger Sub” has the meaning specified in the preliminary statements
to this Agreement.
          “Minority Investment” means any Person other than a Subsidiary in
which the Parent Borrower or any Restricted Subsidiary owns any Equity
Interests.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage Policies” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “Mortgages” means collectively, the deeds of trust, trust deeds,
hypothecs and mortgages made by the Loan Parties in favor or for the benefit of
the Administrative Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Sections 6.11 and 6.13.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which Holdings, the Parent
Borrower, any Subsidiary or any of their respective ERISA Affiliates makes or is
obligated to make contributions, or with respect to which the Parent Borrower or
any Subsidiary would reasonably be expected to incur liability.
          “NCR Stations” means the Stations listed on Schedule 1.01D.
          “Net Cash Proceeds” means:
     (a) with respect to the Disposition of any asset (other than an asset
constituting Receivables Collateral) by the Parent Borrower or any of the
Restricted Subsidiaries or any Casualty Event with respect to an asset not
constituting Receivables Collateral, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash and Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of the Parent Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), (B) the out-of-pocket fees
and expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) incurred by the Parent Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) paid
or estimated to be payable in connection therewith (including withholding taxes
imposed on the repatriation of any such Net Cash Proceeds), (D) in the case of
any Disposition or Casualty Event by a non-wholly-owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Parent Borrower or a wholly-owned

-46-



--------------------------------------------------------------------------------



 



Restricted Subsidiary as a result thereof, and (E) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent Borrower or any Restricted Subsidiary after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include the amount of any reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (E); provided that
no net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $75,000,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and
     (b) (i) with respect to the incurrence or issuance of any Indebtedness by
the Parent Borrower or any Restricted Subsidiary or any Permitted Equity
Issuance by the Parent Borrower or any direct or indirect parent of the Parent
Borrower or any Qualified Securitization Financing by Holdings or any of its
direct wholly-owned Subsidiaries, or Parent Borrower or any of its Subsidiaries,
the excess, if any, of (A) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (B)(x) taxes or distributions
made pursuant to Section 7.06(g)(i) paid or estimated to be payable in
connection therewith (including withholding taxes imposed on the repatriation of
any cash received in connection with such incurrence or issuance) and (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Parent
Borrower or such Restricted Subsidiary in connection with such incurrence or
issuance and (ii) with respect to any Permitted Equity Issuance by any direct or
indirect parent of the Parent Borrower, the amount of cash from such Permitted
Equity Issuance contributed to the capital of the Parent Borrower.
          “Net Income” means, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP.
          “New Senior Cash-Pay Notes” means $980,000,000 aggregate principal
amount of the Parent Borrower’s 10.75% senior notes due 2016, and any exchange
notes in respect thereof.
          “New Senior Notes” means, collectively, (i) the New Senior Cash-Pay
Notes and (ii) the New Senior Toggle Notes.
          “New Senior Notes Indentures” means any one or more indentures to be
entered into in among the Borrower, as issuer, the guarantors party thereto and
a trustee, pursuant to which the New Senior Notes are issued.
          “New Senior Toggle Notes” means $1,330,000,000 aggregate principal
amount of the Parent Borrower’s 11.0%/11.75% senior toggle notes due 2016, and
any exchange notes in respect thereof, and any increases in the principal amount
of New Senior Toggle Notes (or related exchange notes) in lieu of the payment of
cash interest in accordance with the terms thereof.
          “Non-Consenting Lender” has the meaning specified in Section 3.07(d).
          “Non-Loan Party” means any Subsidiary of the Parent Borrower that is
not a Loan Party.

-47-



--------------------------------------------------------------------------------



 



          “Non-Principal Properties Collateral” means the Initial Non-Principal
Properties Collateral and Additional Non-Principal Properties Collateral.
          “Non-Principal Properties Security Agreements” means the Non-Principal
Properties Security Agreements, substantially in the form of Exhibit G-2 and
Exhibit G-3, as applicable, among the Loan Parties party thereto and the
Administrative Agent for the benefit of the Secured Parties.
          “Non-Principal Property” means any assets that do not constitute
“Principal Properties” under (and as defined in and determined in accordance
with) the Retained Existing Notes Indenture.
          “Nonrenewal Notice Date” has the meaning specified in
Section 2.03(b)(iii).
          “Note” means a Tranche A Term Loan Note, a Tranche B Term Loan Note, a
Tranche C Term Loan Note, a Delayed Draw 1 Term Loan Note, a Delayed Draw 2 Term
Loan Note, a Dollar Revolving Credit Note or an Alternative Currency Revolving
Credit Note, as the context may require.
          “Obligations” means all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, (y) Hedging Obligations and (z) Cash
Management Obligations. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document.
          “Organization Documents” means (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Other Taxes” has the meaning specified in Section 3.01(f).
          “Outstanding Amount” means (a) with respect to the Term Loans,
Revolving Credit Loans and Swing Line Loans on any date, the Dollar Amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing) and Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
Dollar Amount thereof on such date after giving effect to any related L/C Credit
Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding Unreimbursed Amounts
under related Letters of Credit (including any refinancing of outstanding
Unreimbursed Amounts under related Letters of

-48-



--------------------------------------------------------------------------------



 



Credit or related L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under related Letters of
Credit taking effect on such date.
          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, an L/C Issuer, or the
Swing Line Lender, as applicable, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.
          “Parent” means CC Media Holdings, Inc. (formerly BT Triple Crown
Capital Holdings III, Inc.).
          “Parent Borrower” has the meaning specified in the introductory
paragraph to this Agreement.
          “Parent Borrower Obligor Cash Management Note” has the meaning
specified in the definition of “CCU Cash Management Notes.”
          “Participant” has the meaning specified in Section 10.07(e).
          “Participant Register” has the meaning specified in Section 10.07(e).
          “Participating Member State” means each state so described in any EMU
Legislation.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Act” means the U.S. Pension Protection Act of 2006, as
amended.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is either (i) sponsored or maintained by
Holdings, the Parent Borrower, any Subsidiary or any of their ERISA Affiliates
or (ii) to which Holdings, the Parent Borrower, any Subsidiary or any of their
ERISA Affiliates contributes or has an obligation to contribute or with respect
to which the Parent Borrower or any Subsidiary would reasonably be expected to
incur liability.
          “Permits” means any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Parent Borrower’s business under its organizational documents
or under any loan treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
          “Permitted Acquisition” has the meaning specified in Section 7.02(j).
          “Permitted Additional Notes” means unsecured notes issued by the
Parent Borrower and guaranteed on a subordinated unsecured basis by one or more
Guarantors, provided that (a) the terms of such notes provide for customary
subordination of the guarantees of such notes by each Guarantor to the
Obligations (and in any event the terms of such subordination shall be no less
favorable to the Lenders

-49-



--------------------------------------------------------------------------------



 



than the terms of the subordination set forth in the New Senior Notes
Indentures) and do not provide for any scheduled repayment, mandatory
redemption, sinking fund obligation or other payment prior to six months after
the Maturity Date for the Tranche B Term Loans, other than customary offers to
purchase upon a change of control, asset sale or casualty or condemnation event
and customary acceleration rights upon an event of default and (b) the
covenants, events of default, guarantees and other terms for such notes
(provided that such notes shall have interest rates and redemption premiums
determined by the Board of Directors of the Parent Borrower to be market rates
and premiums at the time of issuance of such notes), taken as a whole, are
determined by the Board of Directors of the Parent Borrower to be market terms
on the date of issuance and in any event are not materially more restrictive on
the Parent Borrower and the Restricted Subsidiaries, or materially less
favorable to the Lenders, than the terms of the New Senior Notes Indentures and
do not require the maintenance or achievement of any financial performance
standards other than as a condition to taking specified actions, provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees).
          “Permitted Additional Notes Documentation” means any notes,
instruments, agreements and other credit documents governing any Permitted
Additional Notes.
          “Permitted Asset Swap” means the concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Parent Borrower or any of its
Restricted Subsidiaries and another Person.
          “Permitted Disposition Assets” means (a) the Specified Assets and
(b) the assets permitted to be Disposed of pursuant to clauses (k), (o), (p) and
(t) of Section 7.05.
          “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower (to the extent the Net Cash Proceeds thereof are
contributed to the common equity capital of the Parent Borrower), in each case
to the extent not prohibited hereunder and neither in connection with the
exercise of the Cure Right or which is for the funding of costs or expenses
referenced in clause (a)(vii) of the definition of “Consolidated EBITDA”.
          “Permitted Holder” means any Sponsor or Co-Investor; provided that for
purposes of determining ownership by Permitted Holders of Voting Stock of
Parent, Co-Investors shall be deemed to own the lesser of (x) the percentage of
the voting power of the Voting Stock of Parent actually owned by them at such
time and (y) 25% of the voting power of the Voting Stock of Parent, and shall
only be deemed to be a Permitted Holder to such extent.
          “Permitted Initial Revolving Borrowing Purposes” means (a) one or more
Borrowings of Dollar Revolving Credit Loans in an aggregate amount of up to
$600,000,000 to (i) finance the Transactions or (ii) finance working capital
needs of the Parent Borrower or the Restricted Subsidiaries and (b) the issuance
of Letters of Credit (i) in replacement of, or as a backstop for, letters of
credit of the Parent Borrower or the Restricted Subsidiaries outstanding on the
Closing Date or (ii) to finance working capital needs of the Parent Borrower or
the Restricted Subsidiaries.
          “Permitted Liens” has the meaning specified in Section 7.01.

-50-



--------------------------------------------------------------------------------



 



          “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Junior Financing or
Retained Existing Notes, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, taken as a whole; provided that a certificate of a Responsible
Officer of the Parent Borrower delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees) and (iii) such modification, refinancing,
refunding, renewal or extension is incurred by the Person who is the obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended and
does not include guarantees by any other Person who is not an obligor of such
Indebtedness being modified, refinanced, refunded, renewed or extended; provided
that, notwithstanding this clause (d), so long as no Default or Event of Default
is continuing or would result therefrom, Retained Existing Notes with a stated
final maturity (as of the Closing Date) prior to the Maturity Date of the
Tranche A Term Loans (and if at such time all Tranche A Term Loans have been
repaid in full, the Maturity Date of the Tranche B Term Loans) may be refinanced
with Indebtedness that constitutes Permitted Additional Notes, and (e) in the
case of any Permitted Refinancing in respect of the ABL Facilities, such
Permitted Refinancing is secured only by all or any portion of the collateral
securing the ABL Facilities (but not by any other assets) pursuant to one or
more security agreements subject to the Intercreditor Agreement (or another
intercreditor agreement containing terms that are at least as favorable to the
Secured Parties as those contained in the Intercreditor Agreement).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “PIK Interest Amount” means the aggregate principal amount of all
increases in outstanding principal amount of New Senior Toggle Notes and
issuances of additional New Senior Toggle Notes or “PIK Notes” (as defined in
any New Senior Notes Indenture or any similar document) in connection with an
election by the Parent Borrower to pay interest in kind.

-51-



--------------------------------------------------------------------------------



 



          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by the Parent Borrower or any Subsidiary or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.
          “Platform” has the meaning specified in Section 6.02.
          “Pledged Debt” has the meaning specified in the Security Agreements.
          “Pledged Equity” has the meaning specified in the Security Agreements.
          “primary obligor” has the meaning specified in the definition of
“Guarantee.”
          “Principal L/C Issuer” means each of Citibank and Deutsche Bank AG New
York Branch.
          “Principal Properties” means each radio broadcasting, television
broadcasting or outdoor advertising property located in the United States owned
or leased by the Parent Borrower or any Subsidiary (as defined in the Retained
Existing Notes Indenture) that is a “Principal Property” under (and as defined
in and determined in accordance with) the Retained Existing Notes Indenture.
          “Principal Properties Certificate” shall mean a certificate of a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
at the time of delivery of the financial statements set forth in
Section 6.01(a), setting forth, as of the end of such fiscal year, a calculation
of the Principal Properties Collateral Amount.
          “Principal Properties Collateral” means the Initial Principal
Properties Collateral and any Additional Principal Properties Collateral.
          “Principal Properties Collateral Amount” means, as of any date of
determination, the aggregate Fair Market Value of the Principal Properties,
determined by the Parent Borrower (acting reasonably and in good faith), that
are the subject of Liens securing the Obligations.
          “Principal Properties Permitted Amount” means, as of any date of
determination, as determined in accordance with the Retained Existing Notes
Indenture, an amount equal to 15% of the total consolidated stockholders’ equity
(including preferred stock) of the Parent Borrower as shown on the audited
consolidated balance sheet contained in the latest annual report to stockholders
of the Parent Borrower.
          “Principal Properties Security Agreement” means the Principal
Properties Security Agreement, substantially in the form of Exhibit G-1, among
the Loan Parties party thereto and the Administrative Agent for the benefit of
the Secured Parties.
          “Pro Forma Balance Sheet” has the meaning specified in
Section 5.05(a)(ii).
          “Pro Forma Financial Statements” has the meaning specified in
Section 5.05(a)(ii).
          “Projections” has the meaning specified in Section 6.01(c).
          “Pro Rata Share” means, with respect to each Lender at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the

-52-



--------------------------------------------------------------------------------



 



Commitments and, if applicable and without duplication, Tranche A Term Loans,
Tranche B Term Loans, Tranche C Term Loans, Delayed Draw 1 Term Loans or Delayed
Draw 2 Term Loans, as applicable, of such Lender at such time and the
denominator of which is the amount of the Aggregate Commitments and, if
applicable and without duplication, Tranche A Term Loans, Tranche B Term Loans,
Tranche C Term Loans, Delayed Draw 1 Term Loans or Delayed Draw 2 Term Loans, as
applicable, at such time; provided that, in the case of a Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
          “Public Lender” has the meaning specified in Section 6.02.
          “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
          “Qualified Foreign Subsidiary” means any wholly-owned Restricted
Subsidiary of the Parent Borrower (other than any Excluded Subsidiary) that
(i) is organized or incorporated under the laws of any of the following
jurisdictions: (a) England and Wales or (b) Canada and (ii) has satisfied the
Collateral and Guarantee Requirement as a Foreign Subsidiary Borrower.
          “Qualifying IPO” means the issuance by Holdings or any direct or
indirect parent of Holdings of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).
          “Qualified Securitization Financing” means any transaction or series
of transactions that may be entered into by Holdings or any of its direct
wholly-owned Subsidiaries, the Parent Borrower or any of its Restricted
Subsidiaries pursuant to which such Person may, directly or indirectly, sell,
convey or otherwise transfer to (a) one or more Securitization Entities or
(b) any other Person (in the case of a transfer by a Securitization Entity), or
may grant a security interest in, any Securitization Assets of CCOH or any of
its Subsidiaries (other than any assets that have been transferred or
contributed to CCOH or its Subsidiaries by the Parent Borrower or any other
Restricted Subsidiary of the Parent Borrower) that are customarily granted in
connection with asset securitization transactions similar to the Qualified
Securitization Financing entered into of a Securitization Entity that meets the
following conditions: (a) the board of directors of the Parent Borrower shall
have determined in good faith that such Qualified Securitization Financing
(including the terms, covenants, termination events and other provisions) is in
the aggregate economically fair and reasonable to the Parent Borrower and the
Securitization Entity, (b) all sales of Securitization Assets and related assets
to the Securitization Entity are made at Fair Market Value, (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms (as determined in
good faith by the Parent Borrower), (d) giving effect on a pro forma basis for
such Qualified Securitization Financing in accordance with Section 1.10, for the
Test Period immediately preceding such transaction (i) the Total Leverage Ratio
would be less than the lesser of (x) 8.0 to 1.0 and (y) the Total Leverage Ratio
for such Test Period before giving effect to such transaction, (ii) the Secured
Leverage Ratio would be less than the lesser of (x) the ratio required for pro
forma compliance with Section 7.14 and (y) the Secured Leverage Ratio for such
Test Period before giving effect to such transaction and (iii) the ratio of
Consolidated Total Debt of the Parent Borrower and U.S. Guarantors to
Consolidated EBITDA of the Parent Borrower and its Restricted Subsidiaries is
less than 6.5 to 1.0 and (e) the Administrative Agent shall have received an
officers’ certificate of a Responsible Officer of the Parent Borrower certifying
that all of the requirements of clauses (a) through (d) have been satisfied. The
grant of a security interest in any Securitization Assets

-53-



--------------------------------------------------------------------------------



 



of the Parent Borrower or any of the Restricted Subsidiaries (other than a
Securitization Entity) to secure Indebtedness under this Agreement prior to
engaging in any securitization transaction shall not be deemed a Qualified
Securitization Financing.
          “Receivables Collateral” means all the “Intercreditor Collateral” as
defined in the Intercreditor Agreement.
          “Receivables Collateral Security Agreement” means the Receivables
Collateral Security Agreement, substantially in the form of Exhibit G-4, among
the Loan Parties party thereto and the Administrative Agent for the benefit of
the Secured Parties.
          “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of Citibank or such other banks as may be appointed by the
Administrative Agent in consultation with the Parent Borrower.
          “Reference Date” has the meaning specified in the definition of
“Available Amount.”
          “Refinanced Term Loans” has the meaning specified in Section 10.01.
          “Register” has the meaning specified in Section 10.07(d).
          “Rejection Notice” has the meaning specified in Section 2.05(b)(vi).
          “Related Business Assets” means assets (other than Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Parent Borrower or a Restricted Subsidiary in exchange for assets transferred by
the Parent Borrower or a Restricted Subsidiary shall not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon the
receipt by the Parent Borrower or a Restricted Subsidiary of the securities of
such Person, such Person would become a Restricted Subsidiary.
          “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating in, into, onto or
through the Environment.
          “Replacement Term Loans” has the meaning specified in Section 10.01.
          “Reportable Event” means, with respect to any Plan any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.
          “Repurchased Existing Notes” means (i) the 7.65% Senior Notes due 2010
of the Parent Borrower and (ii) the AMFM Notes, in each case to the extent
repaid, prepaid, repurchased or defeased on the Closing Date (or such later date
as may be necessary to effect the Debt Repayment contemplated by any tender
offer made on or prior to the Closing Date).
          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

-54-



--------------------------------------------------------------------------------



 



          “Required Facility Lenders” means, with respect to any Facility on any
date of determination, Lenders having more than 50% of the sum of (i) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (ii) the aggregate unused
Commitments under such Facility; provided that the unused Commitments of, and
the portion of the Total Outstandings under such Facility held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Facility Lenders.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the (a) Total Outstandings (with the
aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition), (b) aggregate unused Term
Commitments and (c) aggregate unused Revolving Credit Commitments; provided that
the unused Term Commitment and unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
          “Responsible Officer” means the chief executive officer, president,
chief operating officer, chief financial officer, chief accounting officer, or
treasurer or other similar officer or Person performing similar functions of a
Loan Party and, as to any document delivered on the Closing Date, any secretary
or assistant secretary of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references in this Agreement to a “Responsible Officer”
shall refer to a Responsible Officer of the Parent Borrower.
          “Restricted Payment” means any direct or indirect dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Parent Borrower or any of its Restricted Subsidiaries, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the Parent Borrower’s
stockholders, partners or members (or the equivalent Persons thereof).
          “Restricted Subsidiary” means any Subsidiary of the Parent Borrower
other than an Unrestricted Subsidiary.
          “Restricted Foreign Subsidiary” means any Restricted Subsidiary that
is not a Domestic Subsidiary.
          “Restricting Information” has the meaning specified in
Section 10.09(a).
          “Retained Existing Notes” means (a) the Parent Borrower’s (i) 6.625%
Senior Notes due 2008, (ii) 4.25% Senior Notes due 2009, (iii) 4.5% Senior Notes
due 2010, (iv) 6.25% Senior Notes due 2011, 4.4% Senior Notes due 2011, (v) 5.0%
Senior Notes due 2012, (vi) 5.75% Senior Notes due 2013, 5.5% Senior Notes due
2014, (vii) 4.9% Senior Notes due 2015, (viii) 5.5% Senior Notes due 2016,
(ix) 6.875% Senior Debentures due 2018 and (x) 7.25% Debentures Due 2027 and
(b) any 7.65% Senior Notes due 2010 of the Parent Borrower and 8% Senior Notes
due 2008 of AMFM to the extent not repaid, prepaid, repurchased or defeased on
the Closing Date (or such later date as may be necessary to effect the Debt
Repayment contemplated by any tender offer made on or prior to the Closing Date)
(the “Retained Existing Notes” and, together with the Repurchased Existing
Notes, the “Existing Notes”).

-55-



--------------------------------------------------------------------------------



 



          “Retained Existing Notes Indenture” means the Senior Indenture dated
as of October 1, 1997 among the Parent Borrower and The Bank of New York, as
trustee (with The Bank of New York Trust Company, N.A. as current trustee), as
supplemented by the Second Supplemental Indenture dated as of June 16, 1998, as
further supplemented by the Third Supplemental Indenture dated as of June 16,
1998, as further supplemented by the Eleventh Supplemental Indenture dated as of
January 9, 2003, as further supplemented by the Twelfth Supplemental Indenture
dated as of March 17, 2003, as further supplemented by the Thirteenth
Supplemental Indenture dated as of May 1, 2003, as further supplemented by the
Fourteenth Supplemental Indenture dated as of May 21, 2003, as further
supplemented by the Sixteenth Supplemental Indenture dated as of December 9,
2003, as further supplemented by the Seventeenth Supplemental Indenture dated as
of September 20, 2004, as further supplemented by the Eighteenth Supplemental
Indenture dated as of November 22, 2004, as further supplemented by the
Nineteenth Supplemental Indenture dated as of December 16, 2004, as further
supplemented by the Twentieth Supplemental Indenture dated as of March 21, 2006
and as further supplemented by the Twenty-first Supplemental Indenture dated as
of August 15, 2006, as may be amended, supplemented or modified from time to
time.
          “Retained Existing Notes Indenture Debt” means “Debt” under (and as
defined in) the Retained Existing Notes Indenture.
          “Retained Existing Notes Indenture Restricted Subsidiary” means any
Restricted Subsidiary that is not an “Unrestricted Subsidiary” under (and as
defined in) the Retained Existing Notes Indenture.
          “Retained Existing Notes Indenture Sale-Leaseback Transaction” means
any “Sale-Leaseback Transaction” under (and as defined in) the Retained Existing
Notes Indenture.
          “Retained Existing Notes Indenture Unrestricted License Subsidiary”
means any License Subsidiary that (a) is created or acquired after the Closing
Date and (b) constitutes an “Unrestricted Subsidiary” under (and as defined in)
the Retained Existing Notes Indenture.
          “Revaluation Date” means (a) with respect to any Alternative Currency
Revolving Credit Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall reasonably determine or the Required Facility Lenders
under the Alternative Currency Revolving Credit Facility shall reasonably
require; and (b) with respect to any Alternative Currency Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), and (iii) such additional dates as the Administrative
Agent or the Alternative Currency L/C Issuer shall reasonably determine or the
Required Facility Lenders under the Alternative Currency Revolving Credit
Facility shall reasonably require.
          “Revolving Commitment Increase” has the meaning specified in
Section 2.14(a).
          “Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).
          “Revolving Credit Borrowing” means the collective reference to a
Dollar Revolving Credit Borrowing and an Alternative Currency Revolving Credit
Borrowing.

-56-



--------------------------------------------------------------------------------



 



          “Revolving Credit Commitments” means the collective reference to the
Dollar Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.
          “Revolving Credit Facilities” means the collective reference to the
Dollar Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.
          “Revolving Credit Lenders” means the collective reference to the
Dollar Revolving Credit Lenders and the Alternative Currency Revolving Credit
Lenders.
          “Revolving Credit Loans” means the collective reference to the Dollar
Revolving Credit Loans and the Alternative Currency Revolving Credit Loans.
          “Rollover Equity” means the value of all Equity Interests of existing
shareholders (including management) of the Parent Borrower (prior to giving
effect to the Merger) that are converted into Equity Interests of Parent (valued
based upon the cash consideration payable in the Merger) in connection with the
Merger and the value of all Equity Interests of Parent issued to or otherwise
directly or indirectly acquired by, any existing shareholders and management of
the Parent Borrower (prior to giving effect to the Merger) in connection with
the Transactions.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any U.S. Loan Party or any
Subsidiary and any Hedge Bank and designated in writing by the Parent Borrower
to the Administrative Agent as a “Secured Hedge Agreement.”
          “Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Secured Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c).
          “Securities Act” means the Securities Act of 1933.
          “Securitization Assets” means any properties, assets and revenue
streams associated with the Americas Outdoor Advertising segment of the Parent
Borrower and its Subsidiaries that are subject to a Qualified Securitization
Financing and the proceeds thereof.
          “Securitization Entity” means a Restricted Subsidiary or direct or
indirect wholly-owned Subsidiary of Holdings (other than the Parent Borrower),
or another Person formed for the purposes

-57-



--------------------------------------------------------------------------------



 



of engaging in a Qualified Securitization Financing in which Holdings or any of
its direct or indirect wholly-owned Subsidiaries, makes an Investment and to
which the Parent Borrower or any of its Restricted Subsidiaries, directly or
indirectly, sells, conveys or otherwise transfers Securitization Assets and
related assets that engages in no activities other than in connection with the
ownership and financing of Securitization Assets, all proceeds thereof and all
rights (contingent and other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the board of directors of the Parent Borrower or such other Person
as provided below) as a Securitization Entity and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by Holdings, the Parent Borrower or any other Subsidiary of Holdings,
other than another Securitization Entity (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings), (ii) is recourse to or obligates
Holdings, the Parent Borrower or any other Subsidiary of the Parent Borrower,
other than another Securitization Entity, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
Holdings, the Parent Borrower or any other Subsidiary of the Parent Borrower,
other than another Securitization Entity, directly or indirectly, contingently
or otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of Holdings, the Parent
Borrower or any other Subsidiary of the Parent Borrower, other than another
Securitization Entity, has any material contract, agreement, arrangement or
understanding other than on terms which the Parent Borrower reasonably believes
to be no less favorable to Holdings, the Parent Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Parent Borrower, (c) to which none of Holdings, the Parent Borrower or any
other Subsidiary of the Parent Borrower, other than another Securitization
Entity, has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results,
and (d) if such Securitization Entity is not a Restricted Subsidiary of the
Parent Borrower, (i) to the extent permitted by the terms of the Qualified
Securitization Financing, Holdings shall have pledged the Equity Interests of
such Securitization Entity to the Administrative Agent and the Administrative
Agent shall be reasonably satisfied that the Obligations shall have been secured
by a first priority security interest in such Equity Interests and Holdings
shall not permit any other Liens on such Equity Interests and (ii) Holdings
shall not transfer any Equity Interests in such Securitization Entity to any
other Person (other than to Holdings or any of its direct or indirect
wholly-owned Subsidiaries) and shall not permit such Securitization Entity to
issue any additional Equity Interests (other than to Holdings or any of its
direct or indirect wholly-owned Subsidiaries). Any such designation by the board
of directors of the Parent Borrower or such other Person shall be evidenced to
the Administrative Agent by the delivery to the Administrative Agent of a
certified copy of the resolution of the board of directors of the Parent
Borrower, or such other Person giving effect to such designation and a
certificate executed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.
          “Securitization Fees” means distributions or payments made directly or
by means of discounts with respect to any participation interest issued or sold
in connection with, and other fees paid to a Person that is not a Securitization
Entity in connection with, any Qualified Securitization Financing.
          “Securitization Repurchase Obligation” means any obligation of a
seller of Securitization Assets in a Qualified Securitization Financing to
repurchase Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by any failure to take
action by or any other event relating to the seller.
          “Security Agreements” means, collectively, (i) the Principal
Properties Security Agreement, (ii) the Non-Principal Properties Security
Agreements, (iii) the Receivables Collateral Security Agreement and (iv) the
Holdings Pledge Agreement, each executed by the applicable Loan Parties,
together with each other Security Agreement Supplement executed and delivered
pursuant to Section 6.11.

-58-



--------------------------------------------------------------------------------



 



          “Security Agreement Supplement” has the meaning specified in the
Security Agreements.
          “Similar Business” means any business conducted or proposed to be
conducted by the Parent and its subsidiaries on the Closing Date or any business
that is similar, reasonably related, incidental or ancillary thereto.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “SPC” has the meaning specified in Section 10.07(h).
          “Specified Assets” means assets used in the operation of the NCR
Stations.
          “Specified Date” means March 27, 2008.
          “Specified Equity Contribution” means any cash capital contributions
(other than any Cure Amount, other than any contribution increasing the
Available Amount pursuant to clause (c) of the definition thereof and other than
any amount funded for any cost or expense referenced in clause (a)(vii) of the
definition of “Consolidated EBITDA”) or Net Cash Proceeds from Permitted Equity
Issuances (other than the Equity Contribution and other than any contribution
increasing the Available Amount pursuant to clause (c) of the definition
thereof) received by the Parent Borrower (or any direct or indirect parent
thereof and contributed by such parent as common equity capital to the Parent
Borrower) and certified by a Responsible Officer as a Specified Equity
Contribution concurrently with such contribution or issuance.
          “Specified L/C Sublimit” means, with respect to any L/C Issuer, (i) in
the case of Citibank (or any of its Affiliates), (x) in the case of Dollar L/C
Credit Extensions, 50% of the Dollar L/C Sublimit and (y) in the case of
Alternative Currency L/C Credit Extensions, 50% of the Alternative Currency L/C
Sublimit, (ii) in the case of Deutsche Bank AG New York Branch (or any of its
Affiliates), (x) in the case of Dollar L/C Credit Extensions, 50% of the Dollar
L/C Sublimit and (y) in the case of Alternative Currency L/C Credit Extensions,
50% of the Alternative Currency L/C Sublimit and (iii) in the case of any other
L/C Issuer, (x) in the case of Dollar L/C Credit Extensions, 100% of the Dollar
L/C Sublimit or (y) in the case of Alternative Currency L/C Credit Extensions,
100% of the Alternative Currency L/C Sublimit, as applicable, or in each case
such lower percentage as is specified in the agreement pursuant to which such
Person becomes an L/C Issuer entered into pursuant to Section 2.03(l) hereof.
          “Specified Transaction” means any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Parent Borrower or any Disposition of a business unit,
line of business or division of the Parent Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise.

-59-



--------------------------------------------------------------------------------



 



          “Sponsor” means any of Bain Capital LLC and Thomas H. Lee Partners
L.P. and any of their respective Affiliates and funds or partnerships managed or
advised by any or both of them or their respective Affiliates but not including,
however, any portfolio company of any of the foregoing.
          “Sponsor Management Agreement” means the Amended and Restated
Management Agreement, substantially in the form delivered to the Arrangers on or
prior to the date hereof, between certain of the management companies associated
with the one or more of the Sponsors or their advisors, the Parent Borrower (as
successor by merger to Merger Sub), T Triple Crown Finco, LLC, B Triple Crown
Finco, LLC and Parent, as amended, supplemented, amended and restated, replaced
or otherwise modified from time to time; provided, however, that the terms of
any such amendment, supplement, amendment and restatement or replacement
agreement are not, taken as a whole, less favorable to the Lenders in any
material respect than the agreement in the form delivered to the Arrangers on or
prior to the date hereof.
          “Sponsor Termination Fees” means the one-time payment under the
Sponsor Management Agreement of a termination fee to one or more of the Sponsors
and their Affiliates in the event of either a Change of Control or the
completion of a Qualifying IPO.
          “Spot Rate” for a currency means the rate determined by the
Administrative Agent or an Alternative Currency L/C Issuer, as applicable, to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office; provided that the Administrative
Agent or an Alternative Currency L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such
Alternative Currency L/C Issuer if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided that the Alternative Currency L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Alternative Currency Letter of Credit denominated in an Alternative
Currency.
          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities entered into by Holdings (or any direct or
indirect parent company of Holdings) or any of its Subsidiaries that the Parent
Borrower has determined in good faith to be customary in a Securitization
Financing.
          “Stations” means all radio and television broadcast stations owned by
the Parent Borrower or any of its Restricted Subsidiaries.
          “Sterling” and the sign “£” each mean the lawful money of the United
Kingdom.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity (excluding, for the
avoidance of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.
          “Subsidiary Co-Borrowers” means each of the Clear Channel
Broadcasting, Inc., Capstar Radio Operating Company, Citicasters Co. and
Premiere Radio Networks, Inc.

-60-



--------------------------------------------------------------------------------



 



          “Subsidiary Guarantee” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “Subsidiary Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “Successor Foreign Subsidiary Revolving Borrower” has the meaning
specified in Section 7.04(d)(iii).
          “Successor Parent Borrower” has the meaning specified in
Section 7.04(d)(i).
          “Supplemental Administrative Agent” has the meaning specified in
Section 9.14 and “Supplemental Administrative Agents” shall have the
corresponding meaning.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.
          “Swing Line Facility” means the revolving credit sub-facility made
available by the Swing Line Lender pursuant to Section 2.04.
          “Swing Line Lender” means Citibank, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
          “Swing Line Loan” has the meaning specified in Section 2.04(a).
          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

-61-



--------------------------------------------------------------------------------



 



          “Swing Line Obligations” means, as at any date of determination, the
aggregate Outstanding Amount of all Swing Line Loans outstanding.
          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the aggregate Dollar Amount of the Dollar Revolving Credit
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Dollar Revolving Credit Commitments.
          “Syndication Agents” means Deutsche Bank Securities Inc. and Morgan
Stanley Senior Funding Inc., each in its capacity as a Syndication Agent under
this Agreement.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes interlinked national real time
gross settlement systems and the European Central Bank’s payment mechanism and
which began operations on 4 January 1999.
          “TARGET2” means the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilizes a single shared
platform and which was launched on 19 November 2007.
          “TARGET Day” means:

  (a)   until such time as TARGET is permanently closed down and ceases
operations any day on which both TARGET and TARGET2 are; and     (b)   following
such time as TARGET is permanently closed down and ceased operations, any day on
which TARGET2 is,

          open for the settlement of payments in euro.
          “Taxes” has the meaning specified in Section 3.01(a).
          “Tender Offers” means one or more tender offers and consent
solicitations by the Parent Borrower and AMFM to repurchase the Parent
Borrower’s outstanding 7.65% Senior Notes Due 2010 and the outstanding AMFM
Notes.
          “Term Borrowing” means a borrowing consisting of Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.
          “Term Commitment” means the collective reference to the Tranche A Term
Loan Commitment, the Tranche B Term Loan Commitment, the Tranche C Term Loan
Commitment and the Delayed Draw Term Loan Commitment.
          “Term Lender” means, at any time, any Lender that has a (i) Tranche A
Term Loan Commitment, Tranche B Term Loan Commitment, Tranche C Term Loan
Commitment, Delayed Draw 1 Term Loan Commitment or Delayed Draw 2 Term Loan
Commitment or a (ii) Tranche A Term Loan, Tranche B Term Loan, Tranche C Term
Loan, Delayed Draw 1 Term Loan or Delayed Draw 2 Term Loan at such time.
          “Term Loans” means the collective reference to the Tranche A Term
Loans made pursuant to Section 2.01(a)(i), Tranche B Term Loans made pursuant to
Section 2.01(a)(ii), Tranche C Term

-62-



--------------------------------------------------------------------------------



 



Loans made pursuant to Section 2.01(a)(iii), and Delayed Draw 1 Term Loans made
pursuant to Section 2.01(a)(iv) and Delayed Draw 2 Term Loans made pursuant to
Section 2.01(a)(v).
          “Test Period” in effect at any time means the most recent period of
four consecutive fiscal quarters of the Parent Borrower ended on or prior to
such time in respect of which financial statements for each quarter or fiscal
year in such period have been or are required to be delivered pursuant to
Section 6.01(a) or (b); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Parent Borrower ended September 30, 2008. A Test Period may be
designated by reference to the last day thereof (i.e., the “December 31, 2007
Test Period” refers to the period of four consecutive fiscal quarters of the
Parent Borrower ended December 31, 2007), and a Test Period shall be deemed to
end on the last day thereof.
          “Threshold Amount” means $100,000,000.
          “Total Assets” means the total assets of the Parent Borrower and the
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of the Parent Borrower delivered pursuant to Section 6.01(a) or
(b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Financial Statements.
          “Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Parent Borrower for such Test Period.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
          “Tranche A Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(i) or by an Incremental Amendment.
Each Tranche A Term Loan shall be either a Eurocurrency Rate Loan or a Base Rate
Loan.
          “Tranche A Term Loan Backstop Amount” means the excess, if any, of
(i) $750,000,000 over (ii) the aggregate principal amount of the initial
borrowing under the ABL Facilities on the Closing Date.
          “Tranche A Term Loan Commitment” means, as to each Term Lender, its
obligation to make a Tranche A Term Loan to the Parent Borrower pursuant to
Section 2.01(a)(i) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01B under the caption “Tranche A
Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Tranche A Term Loan Commitments is the Tranche A Term Loan
Commitment Amount.
          “Tranche A Term Loan Commitment Amount” means the sum of
(i) $1,115,000,000 plus (ii) the Tranche A Term Loan Backstop Amount.
          “Tranche A Term Loan Lender” means a Lender with a Tranche A
Commitment or an outstanding Tranche A Term Loan.
          “Tranche A Term Loan Note” means a promissory note of the Parent
Borrower payable to any Tranche A Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-1

-63-



--------------------------------------------------------------------------------



 



hereto evidencing the aggregate Indebtedness of the Parent Borrower to such
Tranche A Term Loan Lender resulting from the Tranche A Term Loans made by such
Tranche A Term Loan Lender.
          “Tranche B Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(ii) or by an Incremental Amendment.
Each Tranche B Term Loan shall be either a Eurocurrency Rate Loan or a Base Rate
Loan.
          “Tranche B Term Loan Commitment” means, as to each Term Lender, its
obligation to make a Tranche B Term Loan to the Parent Borrower pursuant to
Section 2.01(a)(ii) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01B under the caption “Tranche B Term
Loan Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Tranche B Term Loan Commitments is $10,700,000,000.
          “Tranche B Term Loan Lender” means a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.
          “Tranche B Term Loan Note” means a promissory note of the Parent
Borrower payable to any Tranche B Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-2 hereto evidencing the aggregate
Indebtedness of the Parent Borrower and the Subsidiary Co-Borrowers to such
Tranche B Term Loan Lender resulting from the Tranche B Term Loans made by such
Tranche B Term Loan Lender.
          “Tranche C Term Loan” means the term loans made by the Lenders to the
Parent Borrower pursuant to Section 2.01(a)(iii) or by an Incremental Amendment.
Each Tranche C Term Loan shall be either a Eurocurrency Rate Loan or a Base Rate
Loan.
          “Tranche C Term Loan Commitment” means, as to each Term Lender, its
obligation to make a Tranche C Term Loan to the Parent Borrower pursuant to
Section 2.01(a)(iii) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01B under the caption “Tranche C Term
Loan Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Tranche C Term Loan Commitments is the Tranche C Term Loan
Commitment Amount.
          “Tranche C Term Loan Commitment Amount” means (i) $705,638,000 minus
(ii) the Net Cash Proceeds received by the Parent Borrower or any wholly-owned
Restricted Subsidiary from the sale of Specified Assets after the Specified Date
and on prior to the Closing Date.
          “Tranche C Term Loan Lender” means a Lender with a Tranche C Term Loan
Commitment or an outstanding Tranche C Term Loan.
          “Tranche C Term Loan Note” means a promissory note of the Parent
Borrower payable to any Tranche C Term Loan Lender or its registered assigns, in
substantially the form of Exhibit C-3 hereto evidencing the aggregate
Indebtedness of the Parent Borrower to such Tranche C Term Loan Lender resulting
from the Tranche C Term Loans made by such Tranche C Term Loan Lender.
          “Transaction Expenses” means any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Loan Documents.

-64-



--------------------------------------------------------------------------------



 



          “Transactions” means, collectively, (a) the Equity Contribution,
(b) the Merger, (c) the issuance of the New Senior Notes, (d) the funding of the
Term Loans and the Initial Revolving Borrowing on the Closing Date, (e) the
funding of the ABL Facilities on the Closing Date, if any, (f) the repayment of
the Existing Credit Agreement on the Closing Date, (g) the consummation of the
Tender Offers on or after to the Closing Date, (h) the consummation of any other
transactions in connection with the foregoing and (i) the payment of the fees
and expenses incurred in connection with any of the foregoing.
          “Type” means, with respect to a Loan denominated in Dollars, its
character as a Base Rate Loan or a Eurocurrency Rate Loan; provided, that any
Alternative Currency Revolving Credit Loans denominated in Dollars may only be a
Eurocurrency Rate Loan.
          “Uniform Commercial Code” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.
          “United States” and “U.S.” mean the United States of America.
          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
          “Unrestricted Subsidiary” means (a) any Subsidiary of the Parent
Borrower designated by the board of directors of the Parent Borrower as an
Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the date hereof,
(b) any Securitization Entity and (c) any Subsidiary of an Unrestricted
Subsidiary, in each case, until such Person ceases to be an Unrestricted
Subsidiary of the Parent Borrower in accordance with Section 6.14 or ceases to
be a Subsidiary of the Parent Borrower.
          “USA PATRIOT Act” means The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.
          “U.S. Guarantees” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “U.S. Guarantor” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
          “U.S. Lender” has the meaning specified in Section 3.01(d).
          “U.S. Loan Parties” means, collectively, the Parent Borrower and the
U.S. Subsidiary Guarantors.
          “U.S. Subsidiary Guarantee” has the meaning specified in the
definition of “Collateral and Guarantee Requirement.”
          “U.S. Subsidiary Guarantors” has the meaning specified in the
definition of “Collateral and Guarantee Requirement.”
          “Voting Stock” means, with respect to any Person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
board of directors of such Person.

-65-



--------------------------------------------------------------------------------



 



          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.
          “wholly-owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly-owned Subsidiaries of such Person.
          “Withdrawal Liability” means the liability of a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     (e) The word “or” is not exclusive.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Annual Financial Statements, except as otherwise specifically
prescribed herein.

-66-



--------------------------------------------------------------------------------



 



          SECTION 1.04. Rounding. Any financial ratios required to be satisfied
in order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
          SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
          SECTION 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          SECTION 1.07. Additional Alternative Currencies.
          (a) The Parent Borrower may from time to time request that Alternative
Currency Revolving Credit Loans be made and/or Alternative Currency Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency”; provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Alternative Currency Revolving Credit Loans, such
request shall be subject to the approval of the Administrative Agent and each
Alternative Currency Revolving Credit Lender; and in the case of any such
request with respect to the issuance of Alternative Currency Letters of Credit,
such request shall be subject to the approval of the Administrative Agent, each
Alternative Currency Revolving Credit Lender and each Alternative Currency L/C
Issuer.
          (b) Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the desired
Alternative Currency Revolving Credit Borrowing or Alternative Currency L/C
Borrowing (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Alternative Currency
Letters of Credit, each Alternative Currency L/C Issuer, in its or their sole
discretion). Any such request pertaining to Alternative Currency Revolving
Credit Loans, the Administrative Agent shall promptly notify each Alternative
Currency Revolving Credit Lender thereof; and in the case of any such request
pertaining to Alternative Currency Letters of Credit, the Administrative Agent
shall promptly notify each Alternative Currency L/C Issuer thereof and each of
the Alternative Currency Revolving Credit Lenders. Each Alternative Currency
Revolving Credit Lender (in the case of any such request pertaining to
Alternative Currency Revolving Credit Loans) or each Alternative Currency L/C
Issuer and each of the Alternative Currency Revolving Credit Lenders (in the
case of a request pertaining to Alternative Currency Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five Business Days
after receipt of such request whether it consents, in its sole discretion, to
the making of Alternative Currency Revolving Credit Loans or the issuance of
Alternative Currency Letters of Credit, as the case may be, in such requested
currency.
          (c) Any failure by an Alternative Currency Revolving Credit Lender or
an Alternative Currency L/C Issuer, as the case may be, to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Alternative Currency Revolving Credit Lender or
such Alternative Currency L/C Issuer, as the case may be, to permit Alternative
Currency

-67-



--------------------------------------------------------------------------------



 



Revolving Credit Loans to be made or Alternative Currency Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Alternative Currency Revolving Credit Lenders consent to making Alternative
Currency Revolving Credit Loans in such requested currency, the Administrative
Agent shall so notify the Parent Borrower and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Alternative Currency Revolving Credit Borrowings of Alternative Currency
Revolving Credit Loans, and if the Administrative Agent, each Alternative
Currency Revolving Credit Lender and each Alternative Currency L/C Issuer
consent to the issuance of Alternative Currency Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Alternative Currency Letter
of Credit issuances. If the consents required to be obtained by this Section
with respect to an additional currency proposed by the Parent Borrower are not
obtained, the Administrative Agent shall promptly so notify the Parent Borrower.
          SECTION 1.08. Currency Equivalents Generally.
          (a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial ratios hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Amount as so determined by the Administrative Agent.
          (b) Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of an Alternative Currency Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Eurocurrency Rate Loan or Alternative Currency Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar Amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Alternative
Currency L/C Issuer, as the case may be.
          (c) Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
          (d) For purposes of determining compliance with Section 7.14 and
otherwise computing the Total Leverage Ratio and Secured Leverage Ratio, the
equivalent in Dollars of any amount denominated in a currency other than Dollars
will be converted to Dollars (i) with respect to income statement items, in a
manner consistent with that used in calculating Net Income in the Parent
Borrower’s latest financial statements delivered pursuant to Section 6.01(a) or
(b) and (ii) with respect to balance sheet items, in a manner consistent with
that used in calculating balance sheet items in the Parent Borrower’s latest
financial statements delivered pursuant to Section 6.01(a) or (b) and will, in
the case of Indebtedness, reflect the currency translation effects, determined
in accordance with GAAP, of Swap Contracts for currency exchange risks with
respect to the applicable currency in effect on the date of determination of the
Dollar equivalent of such Indebtedness.

-68-



--------------------------------------------------------------------------------



 



          SECTION 1.09. Change in Currency.
          (a) Each obligation of the Parent Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Alternative Currency Revolving Credit Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Alternative
Currency Revolving Credit Borrowing, at the end of the then current Interest
Period.
          (b) Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
          (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
          SECTION 1.10. Pro Forma Calculations.
          (a) Notwithstanding anything to the contrary herein, the Secured
Leverage Ratio and the Total Leverage Ratio shall be calculated in the manner
prescribed by this Section.
          (b) In the event that the Parent Borrower or any Restricted Subsidiary
incurs, assumes, guarantees, redeems, repays, retires or extinguishes any
Indebtedness included in the definitions of Consolidated Secured Debt or
Consolidated Total Debt, as the case may be (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the Test Period for which the Secured Leverage Ratio and the Total Leverage
Ratio, as the case may be, is being calculated but prior to or simultaneously
with the event for which the calculation of any such ratio is made, then the
Secured Leverage Ratio and the Total Leverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness, as if the same had
occurred on the last day of the applicable Test Period.
          (c) For purposes of calculating the Secured Leverage Ratio and the
Total Leverage Ratio, Specified Transactions that have been made by the Parent
Borrower or any of its Restricted Subsidiaries during the applicable Test Period
or subsequent to such Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
applicable Test Period. If since the beginning of any such Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Parent Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section, then the Secured Leverage Ratio and the Total Leverage Ratio shall be
calculated giving

-69-



--------------------------------------------------------------------------------



 



pro forma effect thereto for such period as if such Specified Transaction
occurred at the beginning of the applicable Test Period.
          (d) Notwithstanding the foregoing, when calculating the Secured
Leverage Ratio and Total Leverage Ratio for purposes of determining compliance
with Section 7.14 at the end of a Test Period (excluding determinations of
compliance with such Section on a pro forma basis pursuant to Sections
2.05(b)(ii), 2.14, 6.14 and 7.04), the definition of “Applicable Rate” and
Sections 2.05(b)(i) and 2.05(b)(ii), the events described in Sections 1.10(b)
and 1.10(c) above that occurred subsequent to the end of the Test Period shall
not be given pro forma effect.
          (e) Whenever pro forma effect is to be given to a Specified
Transaction (other than the Transactions), the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of the
Parent Borrower (and may include, for the avoidance of doubt, cost savings,
operating expense reductions and synergies resulting from such Specified
Transaction (other than the Transactions) which is being given pro forma effect
that have been or are expected to be realized and shall be certified in an
officers’ certificate by such responsible financial or accounting officer
delivered to the Administrative Agent); provided that (A) such amounts are
reasonably identifiable and factually supportable, (B) actions to realize such
amounts are taken within 12 months after the date of such Specified Transaction,
(C) no amounts shall be added pursuant to this clause to the extent duplicative
of any amounts that are otherwise added back in computing Consolidated EBITDA
with respect to such period. Notwithstanding the foregoing, calculations of the
Total Leverage Ratio for purposes of the definition of “Applicable Rate” and
Section 2.05(b)(i) and 2.05(b)(ii) shall not include any cost savings, operating
expense reductions or synergies that have not been actually realized.
          SECTION 1.11. Funding Through Applicable Lending Offices. Any Lender
may, by notice to the Administrative Agent and the Parent Borrower, designate an
Affiliate of such Lender as its applicable Lending Office with respect to any
Alternative Currency Revolving Credit Loans to be made by such Lender to any
Borrower (and, for the avoidance of doubt, a Lender may designate different
applicable Lending Offices to make Loans to the Parent Borrower, on the one
hand, and any Foreign Subsidiary Revolving Borrower, on the other hand, under
the same Alternative Currency Revolving Credit Facility) or make any Alternative
Currency Revolving Credit Loan available to any Borrower by causing any foreign
or domestic branch or Affiliate of such Lender to make such Loans. In the event
that a Lender designates an Affiliate of such Lender as its applicable Lending
Office for Alternative Currency Revolving Credit Loans to any Borrower under the
Alternative Currency Revolving Credit Facility or makes any Alternative Currency
Revolving Credit Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans, then all
Alternative Currency Revolving Credit Loans and reimbursement obligations to be
funded by such Lender under the Alternative Currency Revolving Credit Facility
to such Borrower shall be funded by such applicable Lending Office or foreign or
domestic branch or Affiliate, as applicable, and all payments of interest, fees,
principal and other amounts payable to such Lender under the Alternative
Currency Revolving Credit Facility shall be payable to such applicable Lending
Office or foreign or domestic branch or Affiliate, as applicable. Except as
provided in the immediately preceding sentence, no designation by any Lender of
an Affiliate as its applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the applicable Borrower
to pay any principal, interest, fees or other amounts hereunder.

-70-



--------------------------------------------------------------------------------



 



ARTICLE II
The Commitments and Credit Extensions
          SECTION 2.01. The Loans.
          (a) The Term Borrowings. Subject to the terms and conditions set forth
herein, (i) each Tranche A Term Loan Lender severally agrees to make to the
Parent Borrower a single loan denominated in Dollars in an aggregate Dollar
Amount equal to such Tranche A Term Loan Lender’s Tranche A Term Loan Commitment
on the Closing Date; (ii) each Tranche B Term Loan Lender severally agrees to
make to the Parent Borrower and the Subsidiary Co-Borrowers (which shall be
allocated among them ratably in accordance with the Designated Amounts) a single
loan denominated in Dollars in an aggregate Dollar Amount equal to such Tranche
B Term Loan Lender’s Tranche B Term Loan Commitment on the Closing Date;
(iii) each Tranche C Term Loan Lender severally agrees to make to the Parent
Borrower a single loan denominated in Dollars in an aggregate Dollar Amount
equal to such Tranche C Term Loan Lender’s Tranche C Term Loan Commitment on the
Closing Date; (iv) each Delayed Draw 1 Term Loan Lender severally agrees to make
to the Parent Borrower loans denominated in Dollars as elected by the Parent
Borrower pursuant to Section 2.02 on not more than three occasions on any
Business Day on or after the Closing Date to the Delayed Draw Term Loan 1
Commitment Termination Date in an aggregate Dollar Amount not to exceed its
Delayed Draw 1 Term Loan Commitment; provided that all proceeds of such loans
shall be used to repay, redeem, repurchase, defease or otherwise satisfy the
Designated 2010 Retained Existing Notes and (v) each Delayed Draw 2 Term Loan
Lender severally agrees to make to the Parent Borrower loans denominated in
Dollars as elected by the Parent Borrower pursuant to Section 2.02 on not more
than two occasions on any Business Day after the Closing Date to the Delayed
Draw Term Loan 2 Commitment Termination Date in an aggregate Dollar Amount not
to exceed its Delayed Draw 2 Term Loan Commitment; provided that all proceeds of
such loans shall be used to repay, redeem, repurchase, defease or otherwise
satisfy the Designated 2009 Retained Existing Notes. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
          (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, (i) each Dollar Revolving Credit Lender severally
agrees to make loans denominated in Dollars to the Parent Borrower as elected by
the Parent Borrower pursuant to Section 2.02 (each such loan, a “Dollar
Revolving Credit Loan”) from time to time, on any Business Day after the Closing
Date until the Maturity Date (provided that each Dollar Revolving Credit Lender
agrees to make loans denominated in Dollars in an aggregate amount not exceeding
its Pro Rata Share of the Initial Revolving Borrowing on the Closing Date), in
an aggregate Dollar Amount not to exceed at any time outstanding the amount of
such Lender’s Dollar Revolving Credit Commitment; provided that after giving
effect to any Dollar Revolving Credit Borrowing, the aggregate Outstanding
Amount of the Dollar Revolving Credit Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Dollar L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Dollar Revolving Credit Commitment; and (ii) each
Alternative Currency Revolving Credit Lender severally agrees to make loans
denominated in Dollars or an Alternative Currency to the Parent Borrower and the
Foreign Subsidiary Revolving Borrowers as elected by the relevant Borrower
pursuant to Section 2.02 (each such loan, an “Alternative Currency Revolving
Credit Loan”) from time to time, on any Business Day after the Closing Date
until the Maturity Date, in an aggregate Dollar Amount not to exceed at any time
outstanding the amount of such Lender’s Alternative Currency Revolving Credit
Commitment; provided that after giving effect to any Alternative Currency
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Alternative
Currency Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Alternative Currency L/C Obligations shall not
exceed such Lender’s Alternative Currency Revolving Credit Commitment. Within
the

-71-



--------------------------------------------------------------------------------



 



limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and Alternative Currency
Revolving Credit Loans (other than Alternative Currency Revolving Credit Loans
denominated in Dollars, which may be Base Rate Loans or Eurocurrency Rate Loans)
must be Eurocurrency Rate Loans, as further provided herein.
          SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
          (a) Each Term Borrowing made after the Closing Date, each Revolving
Credit Borrowing (other than Swing Line Borrowings with respect to which this
Section 2.02 shall not apply) made after the Closing Date (or on the Closing
Date in the case of an Initial Revolving Borrowing permitted under clause
(a)(ii) of the definition of “Permitted Initial Revolving Borrowing Purposes”),
each conversion of Term Loans or Revolving Credit Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans, shall be made upon the
relevant Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent (i) not later than 12:00 noon (New York, New York time) (A) three
(3) Business Days prior to the requested date of any Borrowing or continuation
of Eurocurrency Rate Loans denominated in Dollars or any conversion of Base Rate
Loans to Eurocurrency Rate Loans and (B) four (4) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in an Alternative Currency, and (ii) not later than 11:00 a.m. on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by any Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal Dollar Amount of $1,000,000 or a whole multiple of the
Dollar Amount of $500,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the relevant Borrower is requesting a Tranche A Term Loan, a
Tranche B Term Loan, a Tranche C Term Loan, a Delayed Draw 1 Term Loan, a
Delayed Draw 2 Term Loan, a Dollar Revolving Credit Borrowing, an Alternative
Currency Revolving Credit Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the currency in which the
Loans to be borrowed are to be denominated, (v) the Type of Loans to be borrowed
or to which existing Term Loans or Revolving Credit Loans are to be converted,
(vi) if applicable, the duration of the Interest Period with respect thereto,
(vii) in the case of Revolving Credit Loans denominated in Dollars, whether such
Revolving Credit Loans are being borrowed under the Dollar Revolving Credit
Facility or the Alternative Currency Revolving Credit Facility and (viii) in the
case of Alternative Currency Revolving Credit Loans, whether the borrower shall
be the Parent Borrower or one of the Foreign Subsidiary Revolving Borrowers. If
the relevant Borrower fails to specify a Type of Loan in a Committed Loan Notice
or fails to give a timely notice requesting a conversion or continuation, then
the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans (unless the Loan being made or continued is
denominated in an Alternative Currency, in which case it shall be made or
continued as a Eurocurrency Rate Loan with an Interest Period of one month). Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the relevant Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency), it will be deemed to have specified an Interest Period of
one (1) month. If no currency is specified, the requested Borrowing shall

-72-



--------------------------------------------------------------------------------



 



be in Dollars. Notwithstanding the foregoing, until the date which is six months
after the Closing Date (unless otherwise agreed by the Administrative Agent),
all Eurocurrency Rate Loans may not have an Interest Period in excess of one
(1) month.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the relevant Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in an
Alternative Currency described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for the respective currency not later than 1:00 p.m., in the case of any
Loan denominated in Dollars, and not later than the Applicable Time in the case
of any Loan denominated in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is on
the Closing Date, Section 4.01), the Administrative Agent shall make all funds
so received available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the relevant
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the relevant Borrower; provided that if, on the date the Committed Loan
Notice with respect to a Borrowing under a Revolving Credit Facility is given by
any Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings and second, to the relevant Borrower as provided above.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, the
Administrative Agent or the Required Facility Lenders may require that no Loans
under the applicable Facility may be converted to or continued as Eurocurrency
Rate Loans, and the Required Facility Lenders under the Alternative Currency
Revolving Credit Facility may require that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Amount thereof, on the last day of the
then current Interest Period with respect thereto.
          (d) The Administrative Agent shall promptly notify the Parent Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Parent Borrower and
the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than thirty (30) Interest Periods in
effect unless otherwise agreed between the Parent Borrower and the
Administrative Agent.
          (f) The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

-73-



--------------------------------------------------------------------------------



 



          (g) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Pro Rata Share available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the relevant Borrower
on such date a corresponding amount. If the Administrative Agent shall have so
made funds available, then, to the extent that such Lender shall not have made
such Pro Rata Share available to the Administrative Agent, each of such Lender
and such Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
such Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower (to the extent such amount is covered by
interest paid by such Lender) the amount of such interest paid by such Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
          SECTION 2.03. Letters of Credit.
          (a) The Letter of Credit Commitments.
          (i) Subject to the terms and conditions set forth herein, (A)(1) each
Dollar L/C Issuer agrees, in reliance upon the agreements of the other Dollar
Revolving Credit Lenders set forth in this Section 2.03, (x) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Dollar Letters of Credit for the account of the
Parent Borrower (provided that any Dollar Letter of Credit may be for the
benefit of any Subsidiary of the Parent Borrower) and to amend or renew Dollar
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drawings under the Dollar Letters of Credit and (2) the Dollar
Revolving Credit Lenders severally agree to participate in Dollar Letters of
Credit issued pursuant to this Section 2.03 and (B)(1) each Alternative Currency
L/C Issuer agrees, in reliance upon the agreements of the other Alternative
Currency Revolving Credit Lenders set forth in this Section 2.03, (x) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Alternative Currency Letters of
Credit denominated in Dollars or in an Alternative Currency for the account of
the Parent Borrower or any Foreign Subsidiary Revolving Borrower (provided that
any Alternative Currency Letter of Credit may be for the benefit of any
Subsidiary of the Parent Borrower or any Foreign Subsidiary Revolving Borrower)
and to amend or renew Alternative Currency Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (y) to honor drawings under the
Alternative Currency Letters of Credit and (2) the Alternative Currency
Revolving Credit Lenders severally agree to participate in Alternative Currency
Letters of Credit issued pursuant to this Section 2.03; provided that L/C
Issuers shall not be obligated to make L/C Credit Extensions with respect to
Letters of Credit, and Lenders shall not be obligated to participate in Letters
of Credit if, as of the date of the applicable (I) Dollar Letter of Credit,
(x) the Dollar Revolving Credit Exposure of any Lender would exceed such
Lender’s Dollar Revolving Credit Commitment or (y) the Outstanding Amount of all
Dollar L/C Obligations would exceed the Dollar L/C Sublimit and (II) Alternative
Currency Letter of Credit, (x) the Alternative Currency Revolving Credit
Exposure of any Lender would exceed such Lender’s Alternative

-74-



--------------------------------------------------------------------------------



 



Currency Revolving Credit Commitment or (y) the Outstanding Amount of all
Alternative Currency L/C Obligations would exceed the Alternative Currency L/C
Sublimit; provided further that no Letter of Credit shall be issued by any L/C
Issuer the stated amount of which, when added to the Outstanding Amount of L/C
Credit Extensions with respect to such L/C Issuer, would exceed the applicable
Specified L/C Sublimit of such L/C Issuer then in effect. Each request by the
Parent Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Parent Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Parent Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Parent Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
     (ii) An L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless otherwise agreed by such L/C Issuer and the
Administrative Agent in their sole discretion; or
     (B) the expiry date of such requested Letter of Credit would occur after
the applicable Letter of Credit Expiration Date, unless (1) each Appropriate
Lender shall have approved such expiry date or (2) the Outstanding Amount of the
L/C Obligations in respect of such requested Letter of Credit has been Cash
Collateralized.
     (iii) An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);
     (B) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally; or
     (C) except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
(i) in the case of Dollar Letters of Credit, Dollars and (ii) in the case of
Alternative Currency Letters of Credit, Dollars or an Alternative Currency.
          (iv) An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (v) Each L/C Issuer shall act on behalf of the Appropriate Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have

-75-



--------------------------------------------------------------------------------



 



all of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by such L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included such L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuers.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Parent Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:00 noon at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency in which the requested Letter of
Credit will be denominated and whether such Letter of Credit shall constitute a
Dollar Letter of Credit or an Alternative Currency Letter of Credit; and
(h) such other matters as the relevant L/C Issuer may reasonably request. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
relevant L/C Issuer may reasonably request.
          (ii) Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the relevant L/C
Issuer has received written notice from any Dollar Revolving Credit Lender, in
the case of a Dollar Letter of Credit, or any Alternative Currency Revolving
Credit Lender, in the case of an Alternative Currency Letter of Credit, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Parent Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of (x) each Dollar
Letter of Credit, each Dollar Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, acquire from the relevant L/C
Issuer a risk participation in such Dollar Letter of Credit in an amount equal
to the product of such Dollar Revolving Credit Lender’s Pro Rata Share times the
amount of such Dollar Letter of Credit and (y) each Alternative Currency Letter
of Credit, each Alternative Currency Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, acquire from the relevant
L/C Issuer a risk participation in such Alternative Currency Letter of Credit in
an amount equal to the product of such Alternative Currency Revolving Credit
Lender’s Pro Rata Share times the amount of such Alternative Currency Letter of
Credit.

-76-



--------------------------------------------------------------------------------



 



          (iii) If the Parent Borrower so requests in any applicable Letter of
Credit Application, the relevant L/C Issuer shall agree to issue a Letter of
Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon by the relevant L/C Issuer and the Parent Borrower at the time such Letter
of Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Parent Borrower shall not be required to make a specific request to the relevant
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the applicable Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time until an expiry date not later than the applicable Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall not permit any such
renewal if (A) the relevant L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five (5) Business Days before the Nonrenewal Notice Date from the Administrative
Agent or any Dollar Revolving Credit Lender, in the case of a Dollar Letter of
Credit, or any Alternative Currency Revolving Letter of Credit Lender, in the
case of an Alternative Currency Letter of Credit, or the Parent Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.
          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the Parent
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Parent Borrower and the Administrative Agent thereof. In the
case of an Alternative Currency Letter of Credit denominated in an Alternative
Currency, the Parent Borrower shall reimburse the relevant Alternative Currency
L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Parent Borrower shall have notified the relevant Alternative
Currency L/C Issuer promptly following receipt of the notice of drawing that the
Parent Borrower will reimburse such Alternative Currency L/C Issuer in Dollars.
In the case of any such reimbursement in Dollars of a drawing under an
Alternative Currency Letter of Credit denominated in an Alternative Currency,
the relevant Alternative Currency L/C Issuer shall notify the Parent Borrower of
the Dollar Amount of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the third Business Day
following the date of any payment by any L/C Issuer under a Letter of Credit to
be reimbursed in Dollars (including all Letters of Credit denominated in
Dollars), or the Applicable Time on the third Business Day following the date of
any payment by any L/C Issuer under an Alternative Currency Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Parent Borrower shall reimburse such L/C Issuer in an amount equal to the amount
of such drawing in the applicable currency. If the Parent Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars or in the Dollar Amount thereof in the case of an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share thereof. In such event, (x) in the case of
an Unreimbursed Amount under a Dollar Letter of Credit, the Parent Borrower
shall be deemed to have requested a Dollar Revolving Credit Borrowing of Base
Rate Loans and

-77-



--------------------------------------------------------------------------------



 



(y) in the case of an Unreimbursed Amount under an Alternative Currency Letter
of Credit, the Parent Borrower shall be deemed to have requested an Alternative
Currency Revolving Credit Borrowing of Base Rate Loans in Dollars, in each case
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments under the applicable Revolving
Credit Facility of the Appropriate Lenders, and subject to the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
          (ii) Each Dollar Revolving Credit Lender (including any such Lender
acting as an L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the relevant
Dollar L/C Issuer at the Administrative Agent’s Office for payments in an amount
equal to its Pro Rata Share of any Unreimbursed Amount in respect of a Dollar
Letter of Credit not later than 1:00 p.m. on the Business Day specified in such
notice by the Administrative Agent (which may be the same Business Day such
notice is provided if such notice is provided prior to 12:00 noon), whereupon,
subject to the provisions of Section 2.03(c)(iii), each Dollar Revolving Credit
Lender that so makes funds available shall be deemed to have made a Dollar
Revolving Credit Loan that is a Base Rate Loan to the Parent Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
relevant Dollar L/C Issuer. Each Alternative Currency Revolving Credit Lender
(including any such Lender acting as an L/C Issuer) shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the relevant Alternative Currency L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share of any Unreimbursed Amount in respect of an Alternative Currency Letter of
Credit not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent (which may be the same Business Day such notice is
provided if such notice is provided prior to 12:00 noon), whereupon, subject to
the provisions of Section 2.03(c)(iii), each Alternative Currency Revolving
Credit Lender that so makes funds available shall be deemed to have made an
Alternative Currency Revolving Credit Loan that is a Base Rate Loan in Dollars
to the Parent Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant Alternative Currency L/C Issuer.
          (iii) With respect to any Unreimbursed Amount in respect of a Dollar
Letter of Credit that is not fully refinanced by a Dollar Revolving Credit
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Parent Borrower shall be deemed
to have incurred from the relevant Dollar L/C Issuer a Dollar L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Dollar
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Dollar Revolving
Credit Lender’s payment to the Administrative Agent for the account of the
relevant Dollar L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Dollar L/C Borrowing and shall
constitute a Dollar L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03. With respect to any
Unreimbursed Amount in respect of an Alternative Currency Letter of Credit that
is not fully refinanced by an Alternative Currency Revolving Credit Borrowing of
Base Rate Loans because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Parent Borrower shall be deemed to have
incurred from the relevant Alternative Currency L/C Issuer an Alternative
Currency L/C Borrowing in the amount of the Unreimbursed Amount in Dollars that
is not so refinanced, which Alternative Currency L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Alternative Currency Revolving Credit Lender’s
payment to the Administrative Agent for the account of the relevant Alternative
Currency L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such Alternative Currency L/C Borrowing and
shall constitute an Alternative

-78-



--------------------------------------------------------------------------------



 



Currency L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
          (iv) Until each Appropriate Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Pro Rata Share of such amount shall be solely for the account of
the relevant L/C Issuer.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the relevant Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the relevant
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Parent Borrower to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect plus any administrative, processing
or similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
          (d) Repayment of Participations.
          (i) If, at any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Appropriate Lender such Lender’s L/C
Advance in respect of such payment in accordance with this Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Parent Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Appropriate Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight

-79-



--------------------------------------------------------------------------------



 



Rate from time to time in effect. The Obligations of the Revolving Credit
Lenders under this clause (d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.
          (e) Obligations Absolute. The obligation of the Parent Borrower to
reimburse the relevant L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Parent Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the relevant
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent Borrower or any
Subsidiary or in the relevant currency markets generally;
     (vi) any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Parent Borrower to the extent of any direct damages (as opposed to punitive
or consequential damages or lost profits, claims in respect of which are waived
by the Parent Borrower to the extent permitted by applicable Law) suffered by
the Parent Borrower that are caused by acts or omissions of such L/C Issuer
constituting gross negligence or willful misconduct on the part of such L/C
Issuer.
          (f) Role of L/C Issuers. Each Lender and the Parent Borrower agree
that, in paying any drawing under a Letter of Credit, the relevant L/C Issuer
shall not have any responsibility to obtain

-80-



--------------------------------------------------------------------------------



 



any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) a problem with the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Parent
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Parent Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (iii) of this Section 2.03(f); provided
that anything in such clauses to the contrary notwithstanding, the Parent
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Parent Borrower, to the extent, but only to the extent, of any
direct, as opposed to lost profits or punitive or consequential damages suffered
by the Parent Borrower that were caused by such L/C Issuer’s willful misconduct
or gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (g) Cash Collateral. If (i) any Event of Default occurs and is
continuing and the Required Lenders require the Parent Borrower to Cash
Collateralize its L/C Obligations pursuant to Section 8.02(c), (ii) an Event of
Default set forth under Section 8.01(f) occurs and is continuing or (iii) for
any reason, any Letter of Credit is outstanding at the time of termination of
the Revolving Credit Commitments and a backstop letter of credit that is
satisfactory to the relevant L/C Issuer in its sole discretion is not in place,
then the Parent Borrower shall Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such Event of Default), and shall do so not later than 2:00 p.m.
on (x) in the case of the immediately preceding clause (i) or (iii), (1) the
Business Day that the Parent Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 noon or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Parent Borrower
receives such notice and (y) in the case of the immediately preceding clause
(ii), the Business Day on which an Event of Default set forth under
Section 8.01(f) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the relevant L/C Issuer and the Appropriate Lenders, as collateral
for the L/C Obligations, cash or deposit account balances (“Cash Collateral”)
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer (which documents are hereby
consented to by the Appropriate Lenders). Derivatives of such term have
corresponding meanings. The Parent Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Revolving Credit Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in Cash
Equivalents selected by the Administrative Agent in its sole discretion. Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant

-81-



--------------------------------------------------------------------------------



 



L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Parent
Borrower. In the case of clause (i) or (ii) above, if such Event of Default is
cured or waived and no other Event of Default is then occurring and continuing,
the amount of any Cash Collateral shall be refunded to the Parent Borrower.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the relevant L/C Issuer and the Parent Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.
          (i) Letter of Credit Fees.
          (i) The Parent Borrower shall pay to the Administrative Agent for the
account of each Dollar Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Dollar Letter of Credit issued pursuant to
this Agreement equal to (A) the Applicable Rate times the daily maximum amount
then available to be drawn under such Dollar Letter of Credit (whether or not
such maximum amount is then in effect under such Dollar Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Dollar
Letter of Credit), minus (B) the fronting fee set forth in Section 2.03(j)
below. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Dollar
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Dollar Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
          (ii) The Parent Borrower shall pay to the Administrative Agent for the
account of each Alternative Currency Revolving Credit Lender in accordance with
its Pro Rata Share a Letter of Credit fee for each Alternative Currency Letter
of Credit issued pursuant to this Agreement equal to (A) the Applicable Rate
times the daily maximum Dollar Amount then available to be drawn under such
Alternative Currency Letter of Credit (whether or not such maximum amount is
then in effect under such Alternative Currency Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Alternative Currency
Letter of Credit), minus (B) the fronting fee set forth in Section 2.03(j)
below. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable in Dollars on the
tenth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such
Alternative Currency Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Alternative Currency Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Parent Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it equal
to 0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit. Such fronting fees shall be computed on a quarterly basis
in arrears. Such fronting fees shall be due and payable on the tenth Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Parent Borrower shall pay directly to each L/C Issuer for its own account the
customary issuance,

-82-



--------------------------------------------------------------------------------



 



presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.
          (k) Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
          (l) Addition of an L/C Issuer.
          (i) A Dollar Revolving Credit Lender may become an additional Dollar
L/C Issuer hereunder pursuant to a written agreement among the Parent Borrower,
the Administrative Agent and such Dollar Revolving Credit Lender. The
Administrative Agent shall notify the Dollar Revolving Credit Lenders of any
such additional Dollar L/C Issuer.
          (ii) An Alternative Currency Revolving Credit Lender may become an
additional Alternative Currency L/C Issuer hereunder pursuant to a written
agreement among the Parent Borrower, the Administrative Agent and such
Alternative Currency Revolving Credit Lender. The Administrative Agent shall
notify the Alternative Currency Revolving Credit Lenders of any such additional
Alternative Currency L/C Issuer.
          (iii) On the last Business Day of each March, June, September and
December (and on such other dates as the Administrative Agent may request), each
L/C Issuer shall provide the Administrative Agent a list of all Letters of
Credit issued by it that are outstanding at such time together with such other
information as the Administrative Agent may from time to time reasonably
request.
          (m) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Parent Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Parent Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Parent Borrower, and that the Parent
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
          SECTION 2.04. Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Parent Borrower from time to time on any Business Day
(other than the Closing Date) prior to the Maturity Date in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Dollar Revolving Credit Loans and
Dollar L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Dollar Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, the aggregate Outstanding Amount of the
Dollar Revolving Credit Loans of any other Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Dollar L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Dollar Revolving Credit Commitment then in effect.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Parent Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Dollar Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a

-83-



--------------------------------------------------------------------------------



 



risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Dollar Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Parent Borrower.
          (c) Refinancing of Swing Line Loans.
          (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Parent Borrower (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Dollar Revolving Credit Lender make a Base Rate Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Dollar Revolving Credit Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Parent Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Dollar Revolving
Credit Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
date specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Dollar Revolving Credit Lender that so makes funds
available shall be deemed to have made a Dollar Revolving Credit Loan that is a
Base Rate Loan to the Parent Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Dollar Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Dollar Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

-84-



--------------------------------------------------------------------------------



 



          (iii) If any Dollar Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Dollar Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Dollar Revolving Credit Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
          (iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Parent Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Dollar Revolving Credit Lender’s obligation to
make Dollar Revolving Credit Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Parent
Borrower to repay Swing Line Loans, together with interest as provided herein.
          (d) Repayment of Participations.
          (i) At any time after any Dollar Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Dollar Revolving Credit Lenders under this clause
(d)(ii) shall survive the payment in full of the Obligations and the termination
of this Agreement.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Parent Borrower for interest on the Swing
Line Loans. Until each Dollar Revolving Credit Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Pro Rata Share of any Swing Line Loan, interest in respect of such Pro Rata
Share shall be solely for the account of the Swing Line Lender.

-85-



--------------------------------------------------------------------------------



 



          (f) Payments Directly to Swing Line Lender. The Parent Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
          SECTION 2.05. Prepayments.
          (a) Optional.
          (i) The Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans, as applicable, in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administrative Agent not later than
12:00 noon (New York, New York time in the case of Loans denominated in Dollars
or Applicable Time in the case of Loans denominated in an Alternative Currency)
(A) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) four (4) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in an Alternative Currency and
(C) on the date of prepayment of Base Rate Loans; (2) any partial prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding (it being understood that Base Rate Loans shall be denominated
in Dollars only). Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid and the payment
amount specified in such notice shall be due and payable on the date specified
therein. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of principal of, and
interest on, Alternative Currency Revolving Credit Loans shall be made in the
relevant Alternative Currency (even if the relevant Borrower is required to
convert currency to do so). Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares.
          (ii) The Parent Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $25,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. All Swing Line
Loans shall be denominated in Dollars only.
          (iii) Notwithstanding anything to the contrary contained in this
Agreement, the relevant Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed.
          (iv) Voluntary prepayments of Term Loans shall be applied ratably to
outstanding Tranche A Term Loans, Tranche B Term Loans, Tranche C Term Loans,
Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans and, within each such
Class, shall be applied to the remaining scheduled installments of principal of
such particular Class in a manner determined at the discretion of the Parent
Borrower and specified in the notice of prepayment.

-86-



--------------------------------------------------------------------------------



 



          (b) Mandatory.
          (i) Within five (5) Business Days after financial statements have been
(or are required hereunder to be) delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been (or is required hereunder to be)
delivered pursuant to Section 6.02(a), the Parent Borrower shall prepay, subject
to clause (b)(vi) of this Section 2.05, an aggregate principal amount of Term
Loans (allocated among the tranches of Term Loans in accordance with
Section 2.05(b)(v)) equal to (A) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements (commencing with the fiscal
year ended December 31, 2009) minus (B) the sum of (i) all voluntary prepayments
of Term Loans during such fiscal year and (ii) all voluntary prepayments of
Revolving Credit Loans during such fiscal year to the extent the Revolving
Credit Commitments are permanently reduced by the amount of such payments, in
the case of each of the immediately preceding clauses (i) and (ii), to the
extent such prepayments are not funded with the proceeds of Indebtedness or
anything else other than internally generated cash flow; provided that (x) the
ECF Percentage shall be 25% if the Total Leverage Ratio for the fiscal year
covered by such financial statements as set forth in the Compliance Certificate
delivered pursuant to Section 6.02(a) was less than or equal to 6.0 to 1.0 and
greater than 3.0 to 1.0 and (y) the ECF Percentage shall be 0% if the Total
Leverage Ratio for the fiscal year covered by such financial statements as set
forth in the Compliance Certificate delivered pursuant to Section 6.02(a) was
less than or equal to 3.0 to 1.0.
          (ii) (A)  If (x) the Parent Borrower or any of its wholly-owned
Restricted Subsidiaries Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 7.05(a), (b), (c),
(d), (e), (f)(ii), (g), (h), (i), (l), (m), (n), (p) (except as set forth in the
proviso thereof) or (q)), or (y) any Casualty Event occurs, which results in the
realization or receipt by the Parent Borrower or any of its wholly-owned
Restricted Subsidiaries of Net Cash Proceeds, or (z) the Parent Borrower or any
of its Restricted Subsidiaries disposes of any Specified Assets, in each case,
the Parent Borrower shall prepay on or prior to the date which is ten
(10) Business Days after the date of the realization or receipt of such Net Cash
Proceeds, subject to clause (b)(vi) of this Section 2.05, an aggregate principal
amount of Term Loans (allocated among the tranches of Term Loans in accordance
with Section 2.05(b)(v)) equal to 100% (such percentage as it may be reduced as
described below, the “Disposition Prepayment Percentage”) of all Net Cash
Proceeds realized or received; provided that in the case of clause (x) only,
(I) the Disposition Prepayment Percentage shall be 75% if the Total Leverage
Ratio for the Test Period immediately preceding such Disposition or Casualty
Event calculated on a pro forma basis for such Disposition or Casualty Event in
accordance with Section 1.10 as set forth in the Compliance Certificate
delivered pursuant to Section 6.02(a) was less than or equal to 6.0 to 1.0 and
greater than 3.0 to 1.0 and (II) the Disposition Prepayment Percentage shall be
50% if the Total Leverage Ratio for the Test Period immediately preceding such
Disposition or Casualty Event calculated on a pro forma basis for such
Disposition or Casualty Event in accordance with Section 1.10 as set forth in
the Compliance Certificate delivered pursuant to Section 6.02(a) was less than
or equal to 3.0 to 1.0; provided, further, that, except as provided in
Section 7.05(f)(i) and (k), no prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Parent Borrower shall have, on or prior to such date, given written
notice to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B);
          (B) With respect to any Net Cash Proceeds realized or received by the
Parent Borrower or any wholly-owned Restricted Subsidiary with respect to any
Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A) (including, without limitation, any
Disposition of the Specified Assets)) or any Casualty Event, at the option of
the Parent Borrower, the Parent Borrower may reinvest all or any portion of such
Net Cash Proceeds in assets useful for its business within (x) eighteen
(18) months following receipt of such Net Cash Proceeds or (y) if the Parent
Borrower enters into a legally binding commitment to reinvest such Net Cash
Proceeds within eighteen (18)

-87-



--------------------------------------------------------------------------------



 



months following receipt thereof, within the later of (1) eighteen (18) months
following receipt thereof and (2) one hundred and eighty (180) days of the date
of such legally binding commitment; provided that if any Net Cash Proceeds are
no longer intended to be or cannot be so reinvested at any time after delivery
of a notice of reinvestment election, and subject to clauses (b)(vi) and
(b)(vii) of this Section 2.05, an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after the Parent Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Term Loans as set forth in
this Section 2.05.
          (iii) If the Parent Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03 (other than clause (y)(i) or clause (s) thereof) or
Holdings or any of its Subsidiaries (including, without limitation, the Parent
Borrower or any of its Restricted Subsidiaries) incurs any Qualified
Securitization Financing, the Parent Borrower shall prepay, subject to clause
(b)(vi) of this Section 2.05, an aggregate principal amount of Term Loans
(allocated among the tranches of Term Loans in accordance with
Section 2.05(b)(v)) equal to 100% of all Net Cash Proceeds received therefrom on
or prior to the date which is five (5) Business Days after the receipt of such
Net Cash Proceeds.
          (iv) If the Administrative Agent notifies the Parent Borrower at any
time that the Alternative Currency Revolving Credit Exposure at such time
exceeds an amount equal to 105% of the aggregate Alternative Currency Revolving
Credit Commitments then in effect, then, within two Business Days after receipt
of such notice, the Parent Borrower shall prepay Alternative Currency Revolving
Loans and/or the Parent Borrower shall Cash Collateralize the Alternative
Currency L/C Obligations in an aggregate amount sufficient to reduce such
Alternative Currency Revolving Credit Exposure as of such date of payment to an
amount not to exceed 100% of the aggregate Alternative Revolving Credit
Commitments then in effect; provided that, subject to the provisions of
Section 2.03(g), the Parent Borrower shall not be required to Cash Collateralize
the Alternative Currency L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Alternative Currency Revolving Credit
Loans and Swing Line Loans the Alternative Currency Revolving Credit Exposure
exceeds the aggregate Alternative Currency Revolving Credit Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.
          (v) Each prepayment of Term Loans pursuant to Sections 2.05(b)(i) and
(b)(iii) shall be applied first, ratably to outstanding Tranche A Term Loans,
Tranche B Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans,
and within each such Class, such prepayment shall be applied to remaining
scheduled installments of principal pursuant to Section 2.07(a) in direct order
of maturity, and second, to outstanding Tranche C Term Loans, applied to
remaining scheduled installments of principal pursuant to Section 2.07(a) of
such Tranche C Term Loans in direct order of maturity. Each prepayment of Term
Loans pursuant to Section 2.05(b)(ii) shall be applied first, to outstanding
Tranche C Term Loans, applied to remaining scheduled installments of principal
pursuant to Section 2.07(a) of such Tranche C Term Loans in direct order of
maturity, and second, ratably to outstanding Tranche A Term Loans, Tranche B
Term Loans, Delayed Draw 1 Term Loans and Delayed Draw 2 Term Loans, and within
each such Class, such prepayment shall be applied to remaining scheduled
installments of principal pursuant to Section 2.07(a) in direct order of
maturity. Each such prepayment of Term Loans allocated in accordance with the
prior sentence shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares of such prepayment, subject to clause (vi) of this
Section 2.05(b).
          (vi) The Parent Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of

-88-



--------------------------------------------------------------------------------



 



such prepayment. The Administrative Agent will promptly notify each Term Lender
of the contents of the Parent Borrower’s prepayment notice and of such Term
Lender’s pro rata share of the prepayment. With respect to prepayments pursuant
to clause (b)(i) or (iii) above and to the extent of Tranche A Term Loans
outstanding after giving effect to such prepayment, each Tranche B Term Loan
Lender and Delayed Draw Term Loan Lender may reject all or a portion of its pro
rata share of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Tranche B Term Loans or Delayed Draw Term Loans required to be
made pursuant to clause (i) or (iii) of this Section 2.05(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Parent Borrower no later than 5:00 p.m. (New York time) one Business Day after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Tranche B Term
Loan Lender and Delayed Draw Term Lender shall specify the principal amount of
the mandatory repayment of Tranche B Term Loans and Delayed Draw Term Loans, as
applicable, to be rejected by such Lender. If a Tranche B Term Loan Lender or
Delayed Draw Term Loan Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Tranche B Term Loans or
Delayed Draw Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment. Any Declined
Proceeds shall be applied to prepay outstanding Tranche A Term Loans, applied to
remaining scheduled installments of principal pursuant to Section 2.07(a) in
direct order of maturity.
          (c) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that Net Cash Proceeds of a Casualty Event or
Disposition by a Restricted Foreign Subsidiary giving rise to a prepayment under
Section 2.05(b)(ii) (a “Foreign Asset Sale”) are prohibited or delayed by
applicable local law from being repatriated to the United States, such portion
of the Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Parent Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans as required pursuant to this
Section 2.05 and (ii) to the extent that the Parent Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Asset Sale would have a material adverse tax consequence with respect to
such Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Restricted Foreign Subsidiary, provided that, in the case of this
clause (ii), on or before the date on which any Net Cash Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(b)(ii)(B), (x) the Parent Borrower applies an amount
equal to such Net Cash Proceeds to such reinvestments or prepayments as if such
Net Cash Proceeds had been received by the Parent Borrower rather than such
Restricted Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds are applied
to the repayment of Indebtedness of a Restricted Foreign Subsidiary.
          (d) Interest, Funding Losses, Etc. All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan on a date
prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
          Notwithstanding any of the other provisions of this Section 2.05, so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required

-89-



--------------------------------------------------------------------------------



 



to be made under this Section 2.05 prior to the last day of the Interest Period
therefor, in lieu of making any payment pursuant to this Section 2.05 in respect
of any such Eurocurrency Rate Loan prior to the last day of the Interest Period
therefor, the Parent Borrower may, in its sole discretion, deposit an amount
sufficient to make any such prepayment otherwise required to be made thereunder
together with accrued interest to the last day of such Interest Period into a
Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from the Parent Borrower or any other Loan Party) to apply such
amount to the prepayment of such Loans in accordance with this Section 2.05.
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Parent Borrower or any other Loan Party) to apply such
amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.05.
          SECTION 2.06. Termination or Reduction of Commitments.
          (a) Optional. The Parent Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess thereof
and (iii) if, after giving effect to any reduction of the Commitments, the Swing
Line Sublimit exceeds the amount of the Dollar Revolving Credit Facility, such
sublimit shall be automatically reduced by the amount of such excess. Except as
provided above, the amount of any such Dollar Revolving Credit Commitment
reduction shall not be applied to the Swing Line Sublimit unless otherwise
specified by the Parent Borrower. Notwithstanding the foregoing, the Parent
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.
          (b) Mandatory. The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 (i) in the case of each Tranche A
Term Loan Lender, upon the making of such Tranche A Term Loan Lender’s Tranche A
Term Loans pursuant to Section 2.01(a)(i), (ii) in the case of each Tranche B
Term Loan Lender, upon the making of such Tranche B Term Loan Lender’s Tranche B
Term Loans pursuant to Section 2.01(a)(ii), (iii) in the case of each Tranche C
Term Loan Lender, upon the making of such Tranche C Term Loan Lender’s Tranche C
Term Loans pursuant to Section 2.01(a)(iii) and (iv) in the case of each Delayed
Draw Term Loan Lender, upon the earlier of (x) the making of such Delayed Draw
Term Loan Lender’s Delayed Draw Term Loans pursuant to Section 2.01(a)(iv) in
the full aggregate amount of its Delayed Draw Term Loan Commitment and (y) the
Delayed Draw Term Loan Commitment Termination Date. The Revolving Credit
Commitments shall terminate on the Maturity Date for the Revolving Credit
Facilities.
          (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Dollar Revolving Credit Commitments or
Alternative Currency Revolving Credit Commitments, as applicable, shall be paid
on the effective date of such termination.

-90-



--------------------------------------------------------------------------------



 



          SECTION 2.07. Repayment of Loans.
          (a) Term Loans. The Parent Borrower (and, in the case of the Tranche B
Term Loans, the Subsidiary Co-Borrowers on a joint and several basis) shall
repay to the Administrative Agent for the ratable account of the Term Lenders on
the dates set forth on Annex I, or if any such date is not a Business Day, on
the immediately preceding Business Day, an aggregate principal amount of the
Tranche A Term Loans, the Tranche B Term Loans, the Tranche C Term Loans, the
Delayed Draw 1 Term Loans and the Delayed Draw 2 Term Loans equal to the amount
set forth on Annex I for such date (which payments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05), together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment,
and on the Maturity Date, (i) the aggregate principal amount of all Tranche A
Term Loans outstanding on such date, (ii) the aggregate principal amount of all
Tranche B Term Loans outstanding on such date, (iii) the aggregate principal
amount of all Tranche C Term Loans outstanding on such date, (iv) the aggregate
principal amount of all Delayed Draw 1 Term Loans outstanding on such date and
(v) the aggregate principal amount of all Delayed Draw 2 Term Loans outstanding
on such date.
          (b) Revolving Credit Loans. The Parent Borrower and, in the case of
the Alternative Currency Revolving Credit Loans, the Parent Borrower and the
Foreign Subsidiary Revolving Borrowers, jointly and severally, shall repay to
the Administrative Agent for the ratable account of the Appropriate Lenders on
the Maturity Date for the Revolving Credit Facilities the aggregate principal
amount of all of its Revolving Credit Loans outstanding on such date.
          (c) Swing Line Loans. The Parent Borrower shall repay each Swing Line
Loan on the Maturity Date for the Dollar Revolving Credit Facility.
          (d) For the avoidance of doubt, all Loans shall be repaid, whether
pursuant to this Section 2.07 or otherwise, in the currency in which they were
made.
          SECTION 2.08. Interest.
          (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan that is an Alternative Currency Revolving Credit Loan of
any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Dollar Revolving Credit
Loans. For the avoidance of doubt, each Alternative Currency Revolving Credit
Loan (other than an Alternative Currency Revolving Credit Loan denominated in
Dollars) shall be a Eurocurrency Rate Loan.
          (b) The Borrowers shall pay interest on past due amounts hereunder
(whether principal, interest, fees or other amounts) at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall

-91-



--------------------------------------------------------------------------------



 



be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
          (d) Interest on each Loan shall be payable in the currency in which
each Loan was made.
          SECTION 2.09. Fees. In addition to certain fees described in
Sections 2.03(i) and (j):
     (a) Commitment Fee. With respect to each Revolving Credit Facility, the
Parent Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender for such Facility in accordance with its Pro Rata Share,
a commitment fee equal to the Applicable Rate with respect to commitment fees
times the actual daily amount by which the aggregate Revolving Credit Commitment
for such Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans for such Facility and (B) the Outstanding Amount of L/C Obligations
for such Facility; provided that any commitment fee accrued with respect to any
of the Revolving Credit Commitments under such Facility of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Parent Borrower so long as such
Lender shall be a Defaulting Lender except to the extent that such commitment
fee shall otherwise have been due and payable by the Parent Borrower prior to
such time; provided further that no commitment fee shall accrue on any of the
Revolving Credit Commitments under any Facility of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. The commitment fees for a Revolving
Credit Facility shall accrue at all times from the Closing Date until the
Maturity Date, including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears in
Dollars on the tenth Business Day following the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date for such Facility. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
     (b) The Parent Borrower shall pay to the Administrative Agent for the
account of each Delayed Draw Term Loan Lender in accordance with its Pro Rata
Share, a commitment fee for the period from and including the first day of the
Delayed Draw Term Loan Commitment Period to the Delayed Draw Commitment
Termination Date, computed at the Delayed Draw Commitment Fee Rate on the
average daily amount of the unutilized Delayed Draw Term Loan Commitment of such
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December and on the Delayed
Draw Commitment Termination Date or such earlier date as the Delayed Draw Term
Loan Commitments shall terminate as provided herein, commencing on the first
such date to occur after the Closing Date.
     (c) Other Fees. The Borrowers shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the relevant
Borrower and the applicable Agent).
          SECTION 2.10. Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by the
Administrative Agent’s “prime rate” shall be made on the basis of a year of
365 days or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days

-92-



--------------------------------------------------------------------------------



 



elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year) or, in the case of interest in
respect of Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          SECTION 2.11. Evidence of Indebtedness.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrowers, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the relevant
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.
          SECTION 2.12. Payments Generally.
          (a) All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s

-93-



--------------------------------------------------------------------------------



 



Office for payment and in Same Day Funds not later than 2:00 p.m. (except with
respect to payments in an Alternative Currency) on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder in an Alternative Currency shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time on the dates specified herein.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m. (New York, New
York time), in the case of payments in Dollars, or (ii) after the Applicable
Time in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.
          (b) If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made, unless otherwise specified
herein, on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
          (c) Unless the relevant Borrower has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder for the account of any Lender or an L/C Issuer
hereunder, that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender or L/C Issuer. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then such Lender or L/C Issuer shall forthwith on demand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender or L/C Issuer in Same Day Funds, together with interest thereon
in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender or L/C Issuer to the date
such amount is repaid to the Administrative Agent in Same Day Funds at the
applicable Overnight Rate from time to time in effect.
          A notice of the Administrative Agent to any Lender or any Borrower
with respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.
          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the relevant
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
          (e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

-94-



--------------------------------------------------------------------------------



 



          (g) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
          SECTION 2.13. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.10) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
          SECTION 2.14. Incremental Credit Extensions.
          (a) The Parent Borrower may at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additional tranches of term loans or, if satisfactory to
the Administrative Agent, an increase of an existing tranche of Term Loans (the
“Incremental Term Loans”), (b) one or more increases in the amount of the Dollar
Revolving Credit Commitments (each such increase, a “Dollar Revolving Commitment
Increase”) or (c) one or more increases in the amount of the Alternative
Currency Revolving Credit Commitments (each such increase, an “Alternative
Currency Revolving Commitment Increase” and, together with any Dollar Revolving
Commitment Increase, a “Revolving Commitment Increase”); provided that (i) upon
the effectiveness of any Incremental

-95-



--------------------------------------------------------------------------------



 



Amendment referred to below, no Default or Event of Default shall exist, (ii) at
the time that any such Incremental Term Loan is made (and after giving effect
thereto), no Default or Event of Default shall exist and (iii) upon the
effectiveness of any such Incremental Amendment and at the time any such
Incremental Term Loan is made (after giving effect thereto), the Parent Borrower
shall be in pro forma compliance with the covenant set forth in Section 7.14 for
the Test Period then last ended calculated on a pro forma basis for such
Incremental Amendment and/or Incremental Term Loan in accordance with
Section 1.10 (and a certificate from the Chief Financial Officer of the Parent
Borrower demonstrating compliance with such Section calculated in reasonable
detail shall be provided to the Administrative Agent). Each tranche of
Incremental Term Loans and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than a Dollar Amount of $100,000,000
(provided that such amount may be less than a Dollar Amount of $100,000,000 if
such amount represents all remaining availability under the limit set forth in
the next sentence). Notwithstanding anything to the contrary herein, the
aggregate amount of the Incremental Term Loans and the Revolving Commitment
Increases shall not exceed the sum of (i) $1,500,000,000 (such amount, the
“Initial Incremental Amount”) plus (ii) the excess, if any, of (x) 0.65 times
Consolidated EBITDA for the Test Period then last ended prior to the date of
determination and calculated on a pro forma basis in accordance with
Section 1.10 over (y) the Initial Incremental Amount plus (iii) the aggregate
amount of principal of Term Loans prepaid pursuant to Sections 2.05(b)(i) and
(iii) since the Closing Date that have not been refinanced with Indebtedness
under this Agreement. The Incremental Term Loans (a) shall rank pari passu in
right of payment and of security with the Revolving Credit Loans and the Term
Loans, (b) shall not mature earlier than the Maturity Date with respect to the
Tranche B Term Loans (or the Tranche A Term Loans in the case of any increase of
the Tranche A Term Loans) and (c) shall be treated substantially the same as the
Tranche B Term Loans (in each case, including with respect to mandatory and
voluntary prepayments), provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences (other than interest rates and amortization
schedule) are reasonably acceptable to the Administrative Agent and (ii) the
interest rates and amortization schedule applicable to the Incremental Term
Loans shall be determined by the Parent Borrower and the lenders thereof;
provided that the Incremental Term Loans shall not have a Weighted Average Life
to Maturity shorter than that of the Tranche B Term Loans (except by virtue of
amortization or prepayment of the Term Loans prior to the time of such
incurrence). Each notice from the Parent Borrower pursuant to this Section shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans or Revolving Commitment Increases. Incremental Term Loans may be
made, and Revolving Commitment Increases may be provided, by any existing Lender
(it being understood that no existing Term Lender will have an obligation to
make a portion of any Incremental Term Loan and no existing Revolving Credit
Lender will have an obligation to provide a portion of any Revolving Commitment
Increase), in each case on terms permitted in this Section 2.14 and otherwise on
terms reasonably acceptable to the Administrative Agent, or by any other lender
(any such other lender being called an “Additional Lender”), provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans or providing such Revolving Commitment Increases if such consent would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender. Commitments in
respect of Incremental Term Loans and Revolving Commitment Increases shall
become Commitments (or in the case of a Revolving Commitment Increase to be
provided by an existing Revolving Credit Lender, an increase in such Lender’s
applicable Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents (including, without limitation, an accession by each
Additional Lender to the Loss Sharing Agreement), executed by the Parent
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders or Loan Parties, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section. The
effectiveness

-96-



--------------------------------------------------------------------------------



 



of (and, in the case of any Incremental Amendment for an Incremental Term Loan,
the borrowing under) any Incremental Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Credit Extension” or similar language in such Section 4.02 shall be deemed to
refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. The Parent Borrower shall use the
proceeds of the Incremental Term Loans and Revolving Commitment Increases for
any purpose not prohibited by this Agreement; provided that (i) to the extent
the proceeds of Incremental Term Loans and Revolving Commitment Increases are
being used to refinance Retained Existing Notes, such refinancing occurs no
earlier than the final maturity date of such Retained Existing Notes, and
(ii) any amount of Incremental Term Loans in excess of the Initial Incremental
Amount may only be used to refinance Existing Notes on their final maturity
date. Upon each increase in (A) the Dollar Revolving Credit Commitments pursuant
to this Section 2.14, (x) each Dollar Revolving Credit Lender immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Dollar Revolving Commitment
Increase (each a “Dollar Revolving Commitment Increase Lender”), and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Dollar Revolving Credit Lender’s
participations hereunder in outstanding Dollar Letters of Credit and Swing Line
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Dollar Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Dollar Revolving Credit Lender
(including each such Dollar Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Dollar Revolving Credit Commitments of all Dollar
Revolving Credit Lenders represented by such Dollar Revolving Credit Lender’s
Revolving Credit Commitment and (y) if, on the date of such increase, there are
any Dollar Revolving Credit Loans outstanding, such Dollar Revolving Credit
Loans shall on or prior to the effectiveness of such Dollar Revolving Commitment
Increase be prepaid from the proceeds of additional Dollar Revolving Credit
Loans made hereunder (reflecting such increase in Dollar Revolving Credit
Commitments), which prepayment shall be accompanied by accrued interest on the
Dollar Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05 and (B) the Alternative Currency Revolving
Credit Commitments pursuant to this Section 2.14, (x) each Alternative Currency
Revolving Credit Lender immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Alternative Currency Revolving Commitment Increase (each an
“Alternative Currency Revolving Commitment Increase Lender” and, together with
each Dollar Revolving Commitment Increase Lender, the “Revolving Commitment
Increase Lenders”), and each such Alternative Currency Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Alternative Currency Revolving Credit Lender’s
participations hereunder in outstanding Alternative Currency Letters of Credit
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding participations
hereunder in Alternative Currency Letters of Credit held by each Alternative
Currency Revolving Credit Lender (including each such Alternative Currency
Revolving Commitment Increase Lender) will equal the percentage of the aggregate
Alternative Currency Revolving Credit Commitments of all Alternative Currency
Revolving Credit Lenders represented by such Alternative Currency Revolving
Credit Lender’s Revolving Credit Commitment and (y) if, on the date of such
increase, there are any Alternative Currency Revolving Credit Loans outstanding,
such Alternative Currency Revolving Credit Loans shall on or prior to the
effectiveness of such Alternative Currency Revolving Commitment Increase be
prepaid from the proceeds of additional Alternative Currency Revolving Credit
Loans made hereunder (reflecting such increase in Alternative Currency Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Alternative Currency Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

-97-



--------------------------------------------------------------------------------



 



          (b) This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the contrary.
          SECTION 2.15. Designation of Foreign Subsidiary Revolving Borrower,
Termination of Designations.
          (a) The Parent Borrower may from time to time designate any Qualified
Foreign Subsidiary as an additional Foreign Subsidiary Revolving Borrower for
purposes of this Agreement by delivering to the Administrative Agent (i) written
notice of election to become a Foreign Subsidiary Revolving Borrower (an
“Election to Participate”) duly executed on behalf of such Qualified Foreign
Subsidiary and the Parent Borrower, (ii) any document reasonably required by the
Administrative Agent for such Qualified Foreign Subsidiary to satisfy all
requirements with respect to a Foreign Subsidiary Revolving Borrower set forth
in the definition of “Collateral and Guarantee Requirement” and Section 6.11
(without giving effect to any grace periods), including, without limitation,
legal opinions, officer’s and secretary’s certificates and mortgages and
perfection of Liens on personal property and (iii) all documentation and other
information with respect to such Subsidiary required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the USA PATRIOT Act.
          (b) The Parent Borrower may terminate the status of any Subsidiary as
a Foreign Subsidiary Revolving Borrower for purpose of making further
Alternative Currency Revolving Credit Borrowings hereunder this Agreement by
delivering to the Administrative Agent a written notice of election to terminate
such status as a Foreign Subsidiary Revolving Borrower (an “Election to
Terminate”) duly executed on behalf of such Subsidiary and the Parent Borrower;
provided, at the time of such Election to Terminate, such Subsidiary shall have
no Alternative Currency Revolving Credit Loans or Alternative Currency Letters
of Credit outstanding. After the delivery of such Election to Terminate such
Subsidiary shall be relieved of its obligations under this Agreement as a
Foreign Subsidiary Revolving Borrower, but after the delivery of such Election
to Terminate such Subsidiary shall still be deemed to be a Foreign Subsidiary
Guarantor under this Agreement and the delivery of such an Election to Terminate
shall not affect the obligations of any other Foreign Subsidiary Revolving
Borrower under this Agreement or any other Loan Document or thereafter incurred
by any other Foreign Subsidiary Revolving Borrower.
          (c) If the cost to any Lender of making or maintaining any Loan to a
Foreign Subsidiary Revolving Borrower is increased (or the amount of any sum
received or receivable by any Lender or its lending office is reduced) by an
amount deemed by such Lender to be material, by reason of the fact that such
Foreign Subsidiary Revolving Borrower is incorporated in, or conducts business
in, a jurisdiction outside the United States, such Foreign Subsidiary Revolving
Borrower shall indemnify such Lender for such increased cost or reduction within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent) (excluding for purposes of this Section 2.15(c) any such increased costs
resulting from (i) changes in the basis of taxation of overall net income or
overall gross income (including branch profits), and franchise (and similar)
taxes imposed in lieu of net income taxes, by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Lender is organized or maintains a lending office, (ii) reserve
requirements contemplated by Section 3.04(c) (as to which Section 3.04(c) shall
govern) and (iii) the requirements of the Bank of England and the Financial
Services Authority or the European Central Bank reflected in the Mandatory Cost
(as to which Section 3.04(a) shall govern)). A certificate of such Lender
claiming compensation under this Section 2.15(c) and setting forth the
additional amount or amounts to be paid to it hereunder in reasonable detail
shall be conclusive in the absence of manifest error.
          (d) Each Lender will promptly notify the Parent Borrower, the relevant
Foreign Subsidiary Revolving Borrower and the Administrative Agent of any event
or circumstance of which it has

-98-



--------------------------------------------------------------------------------



 



knowledge that will entitle such Lender to compensation pursuant to
Section 2.15(c). If any Lender requests compensation under Section 2.15(c), then
such Lender will, if requested by the Parent Borrower, use commercially
reasonable efforts to designate another lending office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage.
ARTICLE III
Taxes, Increased Costs Protection and Illegality
          SECTION 3.01. Taxes.
          (a) Except as required by law (as determined in the good faith
discretion of any applicable withholding agent), any and all payments by any
Borrower or any Guarantor to or for the account of any Agent or any Lender
(which term shall, for the avoidance of doubt, include, for the purposes of
Section 3.01, any L/C Issuer) under any Loan Document shall be made free and
clear of, and without deduction for, any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, imposed by any Governmental Authority (“Taxes”).
If a Borrower or a Guarantor or the Administrative Agent is required by law (as
determined in the good faith discretion of any applicable withholding agent) to
deduct any Indemnified Taxes (as defined below) or Other Taxes (as defined
below) from or in respect of any sum payable under any Loan Document to any
Agent or any Lender, (i) the sum payable by such Borrower or such Guarantor
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01(a)), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower or such Guarantor or the Administrative Agent shall make such
deductions, (iii) such Borrower or such Guarantor shall pay the full amount
deducted to the relevant taxing authority, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as practicable thereafter), such Borrower or
such Guarantor shall furnish to such Agent or Lender (as the case may be) the
original or a facsimile copy of a receipt evidencing payment thereof or other
documentary evidence of payment satisfactory to such Agent or Lender. If any
Borrower or any Guarantor fails to pay any Indemnified Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to any Agent or any
Lender the required receipts or other required documentary evidence, such
Borrower or such Guarantor shall indemnify such Agent and such Lender for any
incremental Taxes that may become payable by such Agent or such Lender arising
out of such failure. “Indemnified Taxes” refers to any Taxes arising from any
payment made under any Loan Document excluding, in the case of each Agent and
each Lender, (i) net income Taxes imposed by a jurisdiction as a result of any
connection between such Agent or Lender and such jurisdiction other than the
connection arising from executing or entering into any Loan Document or any of
the Transactions contemplated by any Loan Document, (ii) Taxes imposed on or
measured by its net income (including branch profits), franchise (and similar)
taxes imposed in lieu of net income taxes, (iii) any withholding taxes to the
extent imposed at the time a Lender becomes a party hereto (or designates a new
lending office), except (x) to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts or indemnity payments from any Loan
Party with respect to such withholding tax pursuant to Section 3.01 or (y) if
such Foreign Lender is an assignee pursuant to a request by a Borrower and
(iv) any Taxes imposed as a result of the failure of any Lender to comply with
either the provisions of Section 3.01(b) or (c) (in the case of any Foreign
Lender) or the provisions of Section 3.01(d) (in the case of any U.S. Lender).

-99-



--------------------------------------------------------------------------------



 



          (b) To the extent it is legally able to do so, each Agent or Lender
(including an Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Parent Borrower and the Administrative Agent on or prior to the
Closing Date (or, if later, on or prior to the date it becomes a party to this
Agreement), an accurate, complete and original signed copy of whichever of the
following is applicable: (i) Internal Revenue Service Form W-8BEN certifying
that it is entitled to benefits under an income tax treaty to which the United
States is a party that reduces or eliminates U.S. federal withholding tax on
payments of interest; (ii) Internal Revenue Service Form W-8ECI certifying that
the income receivable pursuant to any Loan Document is effectively connected
with the conduct of a trade or business in the United States; (iii) if the
Foreign Lender (A) is not a bank described in Section 881(c)(3)(A) of the Code,
(B) is not a 10-percent shareholder described in Section 871(h)(3)(B) of the
Code, (C) has income receivable pursuant to any Loan Document that is not
effectively connected with the conduct of a trade or business in the United
States, and (D) is not a controlled foreign corporation related to any Borrower
within the meaning of Section 864(d) of the Code, a certificate to that effect
in substantially the form attached hereto as Exhibit L and an Internal Revenue
Service Form W-8BEN, certifying that the Foreign Lender is not a United States
person; or (iv) to the extent a Foreign Lender is not the beneficial owner of
any obligation of any Borrower or any Guarantor hereunder (for example, where
the Foreign Lender is a partnership or participating Lender granting a typical
participation), duly completed copies of Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, certificate in substantially the form
attached hereto as Exhibit L Form W-9 or Form W-8IMY from each beneficial owner,
as applicable.
          (c) Thereafter and from time to time, each such Foreign Lender shall,
(i) promptly, to the extent it is legally entitled to do so, submit to the
Parent Borrower and the Administrative Agent such additional duly completed and
signed copies of one or more of such forms or certificates (or such successor
forms or certificates as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available to secure an
exemption from or reduction in the rate of U.S. federal withholding tax (A) on
or before the date that any such form, certificate or other evidence previously
delivered expires or becomes obsolete, (B) after the occurrence of a change in
the Foreign Lender’s circumstances requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Parent Borrower and
the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent, and (ii) promptly
notify the Parent Borrower and the Administrative Agent of any change in the
Foreign Lender’s circumstances which would modify or render invalid any
previously claimed exemption or reduction.
          (d) Each Agent or Lender that is a “United States person” (within the
meaning of Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to
complete and deliver to the Parent Borrower and the Administrative Agent an
accurate, complete and original signed Internal Revenue Service Form W-9 or
successor form certifying that such Agent or Lender is not subject to United
States backup withholding tax (i) on or prior to the Closing Date (or, if later,
on or prior to the date it becomes a party to this Agreement), (ii) on or before
the date that such form expires or becomes obsolete, (iii) after the occurrence
of a change in the Agent’s or Lender’s circumstances requiring a change in the
most recent form previously delivered by it to the Parent Borrower and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent Borrower or the Administrative Agent.
          (e) Notwithstanding anything else herein to the contrary, if a Foreign
Lender is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent first becomes a party to this
Agreement, such U.S. federal withholding tax (including additions to tax,
penalties and interest imposed with respect to such U.S. federal withholding
tax) shall be considered excluded from Indemnified Taxes except to the extent
the Foreign Lender’s assignor was entitled to additional amounts or indemnity
payments prior to the assignment or the assignment was pursuant to a request

-100-



--------------------------------------------------------------------------------



 



of a Borrower. Further, no Borrower shall be required pursuant to this
Section 3.01 to pay any additional amount to, or to indemnify, any Lender or
Agent, as the case may be, with respect to Indemnified Taxes to the extent that
such Lender or such Agent becomes subject to such Indemnified Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) solely as a result of a change in the place of organization
or place of doing business of such Lender or Agent or a change in the Lending
Office of such Lender (other than at the written request of a Borrower to change
such Lending Office).
          (f) Each Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption, grant of a Participation, transfer or
assignment to or designation of a new applicable Lending Office or other office
for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) to the extent such Assignment Taxes result from a connection that the
Agent or Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Document or the transactions therein, except for
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Parent Borrower (all such non-excluded taxes
described in this Section 3.01(f) being hereinafter referred to as “Other
Taxes”).
          (g) If any Indemnified Taxes or Other Taxes are directly asserted
against any Agent or Lender, such Agent or Lender may pay such Indemnified Taxes
or Other Taxes and the relevant Borrower will promptly pay such additional
amounts so that each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such Indemnified Taxes or Other Taxes been
asserted; whether or not such Taxes or Other Taxes were correctly or legally
asserted; provided that if the relevant Borrower reasonably believes that such
Taxes or Other Taxes were not correctly or reasonably asserted, each such Agent
or Lender will use reasonable efforts to cooperate with such Borrower to obtain
a refund of such Taxes or Other Taxes (which shall be repaid such Borrower in
accordance with Section 3.01(h)) so long as such efforts would not, in the sole
good faith determination of such Agent or Lender, result in any additional
costs, expenses or risks or be otherwise disadvantageous to it. Payments under
this Section 3.01(g) shall be made within ten (10) days after the date such
Borrower receives written demand for payment from such Agent or Lender. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Agent (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or any
other Agent, shall be conclusive absent manifest error.
          (h) If any Lender or Agent determines, in its sole discretion, that it
is entitled to receive a refund in respect of any Indemnified Taxes or Other
Taxes as to which indemnification or additional amounts have been paid to it by
any Borrower pursuant to this Section 3.01, it shall use its commercially
reasonable efforts to receive such refund and upon receipt of any such refund
shall promptly remit such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the relevant Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus any interest included in such refund by the relevant taxing
authority attributable thereto) to such Borrower, net of all reasonable out of
pocket expenses of the Lender or Agent, as the case may be, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that each Borrower, upon the request of the Lender or
Agent, as the case may be, agrees promptly to return such refund to such party,
together with any interest and penalties charged by the relevant taxing
authority, in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall
provide the relevant Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the

-101-



--------------------------------------------------------------------------------



 



relevant taxing authority (provided that such Lender or Agent may delete any
information therein that such Lender or Agent deems confidential in its
reasonable discretion). Nothing herein contained shall interfere with the right
of a Lender or Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or Agent to claim any tax refund or make available its tax
returns or any other information it reasonably deems confidential or require any
Lender to do anything that would prejudice its ability to benefit from any other
refunds, credits, relief, remission or repayments to which it may be entitled.
          (i) Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (g) with respect to such Lender it
will, if requested by the relevant Borrower, use commercially reasonable efforts
(subject to legal and regulatory restrictions) to mitigate the effect of any
such event, including by designating another Lending Office for any Loan or
Letter of Credit affected by such event and by completing and delivering or
filing any tax related forms which would reduce or eliminate any amount of
Indemnified Taxes or Other Taxes required to be deducted or withheld or paid by
the relevant Borrower; provided that such efforts are made at the relevant
Borrower’s expense and on terms that, in the reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided further that nothing in this
Section 3.01(i) shall affect or postpone any of the Obligations of such Borrower
or the rights of such Lender pursuant to Section 3.01(a) or (g).
          SECTION 3.02. Illegality. If any Lender reasonably determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund any Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the applicable Eurocurrency Rate, then, on notice thereof by
such Lender to the Parent Borrower through the Administrative Agent, any
obligation of such Lender to make or continue any affected Eurocurrency Rate
Loans or to convert Base Rate Loans to such Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Parent
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans and shall upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all then outstanding affected Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Parent
Borrower shall also pay accrued interest on the amount so prepaid or converted
and all amounts due, if any, in connection with such prepayment or conversion
under Section 3.05. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.
          SECTION 3.03. Inability To Determine Rates. If the Required Lenders
determine that by reason of any changes affecting the applicable interbank
eurodollar market adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that deposits
are not being offered to banks in the relevant interbank eurodollar market for
the applicable amount and the Interest Period of such Eurocurrency Rate Loan, in
each case due to circumstances arising on or after the date hereof, the
Administrative Agent will promptly so notify the Parent Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain any
affected Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency

-102-



--------------------------------------------------------------------------------



 



Rate Loans or, failing that, in the case of Loans denominated in Dollars, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
          SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
          (a) If any Lender reasonably determines that as a result of the
introduction of, or any change in, or in the interpretation of, any Law, in each
case after the date hereof, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Loans or issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
covered by Section 3.01, or any Taxes excluded from the definition of
Indemnified Taxes under exception (i) thereof to the extent such Taxes are
imposed on or measured by net income or profits or branch profits or franchise
taxes (imposed in lieu of the foregoing taxes) and any Taxes excluded from the
definition of Indemnified Taxes under exceptions (ii) and (iii) thereof,
(ii) reserve requirements contemplated by Section 3.04(c), (iii) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost or that does not represent
the cost to such Lender of complying with the requirements of any applicable Law
in relation to its making, funding or maintaining of Eurocurrency Rate Loans and
(iv) the implementation or application of or compliance with the “International
Convergence of Capital Measurement and Capital Standards, a Revised Framework”
published by the Basel Committee on Banking Supervision in June 2004 in the form
existing on the date of this Agreement (“Basel II”) or any other law or
regulation which implements Basel II (whether such implementation, application
or compliance is by a government, regulator, the Lenders or any of their
Affiliates or the Agents or any of their Affiliates)), then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction. At any time that any Eurocurrency Rate Loan is affected by
the circumstances described in this Section 3.04(a), the Borrowers may either
(i) if the affected Eurocurrency Rate Loan is then being made pursuant to a
Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrowers receive any such demand from such Lender or (ii) if the affected
Eurocurrency Rate Loan is then outstanding and is denominated in Dollars, upon
at least three Business Days’ notice to the Administrative Agent, require the
affected Lender to convert such Eurocurrency Rate Loan into a Base Rate Loan, if
applicable.
          (b) If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy), then from time to time upon
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrowers shall
promptly pay to such Lender such additional amounts as will compensate such
Lender for such reduction after receipt of such demand.
          (c) The Borrowers shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as

-103-



--------------------------------------------------------------------------------



 



long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Parent Borrower shall have received at least fifteen (15) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or cost
from such Lender. If a Lender fails to give notice at least fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest or cost
shall be due and payable fifteen (15) days from receipt of such notice.
          (d) If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Parent Borrower, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(d) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b) or (c).
          SECTION 3.05. Funding Losses. Upon written demand of any Lender (with
a copy to the Administrative Agent) from time to time, which demand shall set
forth in reasonable detail the basis for requesting such amount, each Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense reasonably incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day prior to the last day of the Interest Period for such Loan;
or
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by such Borrower;
including any loss or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of funds obtained by it to
maintain such Eurocurrency Rate Loan or from fees payable to terminate the
deposits from which such funds were obtained.
          SECTION 3.06. Matters Applicable to All Requests for Compensation.
          (a) Any Agent or Lender claiming compensation under this Article III
shall deliver a certificate to the Parent Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or Lender may
use any reasonable averaging and attribution methods.
          (b) With respect to any Lender’s claim for compensation under
Sections 3.01, 3.02, 3.03 or 3.04, the Borrowers shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Parent Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof. If
any Lender requests compensation by the Borrowers under Section 3.04, the
Borrowers may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurocurrency Rate Loans, or

-104-



--------------------------------------------------------------------------------



 



to convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
          (c) If any Lender gives notice to the Parent Borrower (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.02, 3.03
or 3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency
Rate Loans pursuant to this Section 3.06 no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurocurrency Rate Loans,
to the extent necessary so that, after giving effect thereto, all Loans held by
the Lenders holding Eurocurrency Rate Loans and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Pro Rata Shares.
          SECTION 3.07. Replacement of Lenders Under Certain Circumstances.
          (a) If at any time (i) any Lender requests reimbursement for amounts
owing pursuant to Section 3.01 or 3.04 as a result of any condition described in
such Sections or any Lender ceases to make Eurocurrency Rate Loans as a result
of any condition described in Section 3.02 or Section 3.04, (ii) any Lender
becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender,
then the Parent Borrower may, on five (5) Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to and in
accordance with Section 10.07(b) (with the assignment fee to be paid by the
Parent Borrower, in the case of clauses (i) and (iii) only) all of its rights
and obligations under this Agreement (or, with respect to clause (iii) above,
all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Parent Borrower to find a
replacement Lender or other such Person; and provided further that in the case
of any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents. No such replacement shall be deemed
to be a waiver of any rights that the Parent Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
          (b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Parent Borrower or Administrative Agent (or a lost or destroyed note indemnity
in lieu thereof). Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, (B) the assignee Lender shall purchase, at par, all Loans,
accrued interest, accrued fees and other amounts owing to the assigning Lender
as of the date of replacement and (C) upon such payment (regardless of whether
such replaced Lender has executed an Assignment and Assumption or delivered its
Notes to the Parent Borrower or the Administrative Agent), the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.
          (c) Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding

-105-



--------------------------------------------------------------------------------



 



hereunder unless arrangements reasonably satisfactory to such L/C Issuer
(including the furnishing of a back-up standby letter of credit in form and
substance, and issued by an issuer reasonably satisfactory to such L/C Issuer or
the depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to such L/C Issuer) have been
made with respect to each such outstanding Letter of Credit and the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.
          (d) In the event that (i) the Parent Borrower or the Administrative
Agent has requested that the Lenders consent to a departure or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class or Classes of the Loans and (iii) the Required
Lenders have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”
          SECTION 3.08. Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
Conditions Precedent to Credit Extensions
          SECTION 4.01. Conditions to Initial Credit Extension. The obligation
of each Lender to make a Credit Extension hereunder on the Closing Date is
subject to satisfaction of the following conditions precedent:
          (a) The Administrative Agent’s receipt of executed counterparts of
(i) this Agreement, executed by Merger Sub and (ii) the Joinder Agreement,
executed by Holdings, the Parent Borrower and each Subsidiary Co-Borrower, each
of which shall be original or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party.
          (b) Prior to or substantially simultaneously with the initial Credit
Extension on the Closing Date, the Merger shall be consummated pursuant to the
Merger Agreement; provided that none of the following provisions of the Merger
Agreement shall have been amended or waived in any respect materially adverse to
the Lenders without the prior written consent of the Lead Arrangers, not to be
unreasonably withheld: Sections 2.01, 2.03, 3.01, 6.01(c) (but only to the
extent such amendment or waiver would have been required if the reference
therein to $100 million were replaced with $200 million), 6.01(e), 6.01(f) (but
only to the extent such amendment or waiver would have been required if Clear
Media Limited and its subsidiaries were excluded from such provision), 6.01(g),
6.01(n), 6.01(r), 6.01(t) (to the extent relating to any of the foregoing),
6.13(b), 7.01 or 7.02 (except to the extent any condition set forth therein is
not satisfied solely as a result of a breach of any of the foregoing provisions
of Article VI of the Merger Agreement).
          (c) Prior to or substantially simultaneously with the initial Credit
Extensions on the Closing Date, the Equity Contribution shall have been
consummated.
          Upon satisfaction of the foregoing conditions and the disbursement of
the Debt Funding (as defined in the Escrow Agreement) pursuant to
Section 5(a)(i) of the Escrow Agreement, such Debt Funding shall be deemed to
constitute an initial Credit Extension hereunder. The Parent Borrower may also
obtain an Initial Revolving Borrowing permitted under clause (a)(ii) of the
definition of “Permitted

-106-



--------------------------------------------------------------------------------



 



Initial Revolving Borrowing Purposes” by delivery to the Administrative Agent
and, if applicable, the relevant L/C Issuer of a Request for Credit Extension in
accordance with the requirements hereof. The Lenders may terminate their
obligations to make Loans or other Credit Extensions hereunder if the foregoing
conditions shall not have been satisfied (or waived pursuant to Section 10.01)
at or prior to 11:59 p.m., New York City time, on the earliest of (i) the
twentieth Business Day following the receipt of the Requisite Shareholder
Approval (as defined in the Merger Agreement), (ii) the twentieth Business Day
following the failure to obtain the Requisite Shareholder Approval at a duly
held Shareholders’ Meeting (as defined in the Merger Agreement) after giving
effect to all adjournments and postponements thereof, (iii) five Business Days
following the termination of the Merger Agreement or (iv) December 31, 2008 (the
“Termination Date”); provided, however, that if (A) the Requisite Shareholder
Approval is obtained and (B) any regulatory approval required in connection with
the consummation of the Merger has not been obtained (or has lapsed and not been
renewed) or any waiting period under applicable antitrust laws has not expired
(or has restarted and such new period has not expired), then the Termination
Date shall automatically be extended until the twentieth Business Day following
receipt of all such approvals (or renewals), but in no event later than
March 31, 2009. If as of the Termination Date there is a dispute among any of
the parties to the Escrow Agreement with respect to the disposition of any
Escrow Funds (as defined in the Escrow Agreement), Merger Sub may, by written
notice to the Administrative Agent, extend the Termination Date until the fifth
Business Day following the final resolution of such dispute by a court of
competent jurisdiction or mutual resolution by the parties to such dispute;
provided, however, that the Termination Date with respect to any Lender shall
occur on the date such Lender withdraws its portion of the Escrow Funds pursuant
to Section 5(f) of the Escrow Agreement.
          SECTION 4.02. Conditions to Subsequent Credit Extensions. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:
          (a) Except in the case of borrowings of Delayed Draw Term Loans, the
representations and warranties of the Parent Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.
          (b) (i) Except in the case of borrowings of Delayed Draw Term Loans,
no Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds therefrom and (ii) in the case of
borrowings of Delayed Draw Term Loans, no Default under Section 8.01(a) or (j)
(with respect to Parent Borrower only in the case of Section 8.01(j)) shall
exist, or would result from such proposed Credit Extension or from the
application of the proceeds therefrom.
          (c) The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
          Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

-107-



--------------------------------------------------------------------------------



 



ARTICLE V
Representations and Warranties
          Each Borrower represents and warrants to the Administrative Agent and
the Lenders, at the times expressly set forth in Section 4.02, that:
          SECTION 5.01. Existence, Qualification and Power; Compliance with
Laws. Each Loan Party and each of its Material Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing (to the extent such
concept exists in such jurisdiction) under the Laws of the jurisdiction of its
incorporation or organization, (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing (to the extent
such concept exists in such jurisdiction) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all applicable
Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.
          SECTION 5.02. Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party have been duly authorized by all necessary corporate or other
organizational action. Neither the execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is a party nor the
consummation of the Transactions will (a) contravene the terms of any of such
Person’s Organization Documents, (b) result in any breach or contravention of,
or the creation of any Lien upon any of the property or assets of such Person or
any of the Restricted Subsidiaries (other than as permitted by Section 7.01)
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any applicable material Law; except with respect to any breach,
contravention or violation (but not creation of Liens) referred to in clauses
(b) and (c), to the extent that such breach, contravention or violation would
not reasonably be expected to have a Material Adverse Effect.
          SECTION 5.03. Governmental Authorization. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by any Loan Party of this
Agreement or any other Loan Document, except for (i) filings necessary to
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings that have been duly obtained, taken, given or made
and are in full force and effect, (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect and (iv) informational filings and notifications required to be made
after the consummation of the Merger Agreement.
          SECTION 5.04. Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

-108-



--------------------------------------------------------------------------------



 



          SECTION 5.05. Financial Statements; No Material Adverse Effect.
          (a) (i) The Annual Financial Statements fairly present in all material
respects the financial condition of the Parent Borrower and its Subsidiaries as
of the dates thereof and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.
          (ii) The unaudited pro forma consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at December 31, 2007 (including the notes
thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of the Parent Borrower and its Subsidiaries
for the 12-month period ending on such date (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and have been prepared in good faith, based on
assumptions believed by the Parent Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Parent Borrower and its
Subsidiaries as at December 31, 2007 and their estimated results of operations
for the period covered thereby.
          (b) As of the Specified Date, except (i) as reflected or reserved
against in the Annual Financial Statements, (ii) for liabilities or obligations
incurred in the ordinary course of business since the date of the Annual
Financial Statements and (iii) for liabilities or obligations arising under the
Merger Agreement, neither the Parent Borrower nor any of its Subsidiaries has
any liabilities or obligations of any nature, whether or not accrued, contingent
or otherwise, that would be required by GAAP to be reflected on a consolidated
balance sheet (or notes thereto) of the Parent Borrower and its Subsidiaries,
other than those which would not have, individually or in aggregate, a Material
Adverse Effect on the Parent Borrower.
          (c) Since the Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
          SECTION 5.06. Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of any Borrower, overtly
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Parent Borrower or any of
its Subsidiaries that would reasonably be expected to have a Material Adverse
Effect.
          SECTION 5.07. Labor Matters. Except as would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of the Parent Borrower or its Subsidiaries pending
or, to the knowledge of the Parent Borrower, threatened; (b) hours worked by and
payment made based on hours worked to employees of the Parent Borrower or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with wage and hour matters; and (c) all payments
due from any Borrower or any of its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.
          SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest would not reasonably be expected to
have a Material Adverse Effect.

-109-



--------------------------------------------------------------------------------



 



          SECTION 5.09. Environmental Matters.
          (a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws
(including having obtained all Environmental Permits) and (ii) none of the Loan
Parties or any of their respective Subsidiaries is subject to any pending, or to
the knowledge of any Borrower, threatened Environmental Claim or any other
Environmental Liability.
          (b) None of the Loan Parties or any of their respective Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at, or
arranged for the disposal or treatment or for transport for disposal or
treatment, of Hazardous Materials from, any currently or formerly owned or
operated real estate or facility in a manner that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
          (c) Except as would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect, (i) none of the properties
currently or to the knowledge of the Loan Parties and their respective
subsidiaries, formerly owned, leased or operated by the Loan Parties or their
respective Subsidiaries is listed or formally proposed for listing on the
National Priorities List or any analogous foreign, state or local list;
(ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on at or under any property
currently owned or operated by Holdings, any Borrower or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material at or
on any facility, equipment or property currently owned or operated by Holdings,
any Borrower or any of its Subsidiaries; and (iv) there has been no Release of
Hazardous Materials by any Person on any property currently, or to the knowledge
of the Loan Parties and their respective Subsidiaries formerly, owned or
operated by any of them and there has been no Release of Hazardous Materials by
the Loan Parties or any of their Subsidiaries at any other location.
          (d) The properties currently owned, leased or operated by the Loan
Parties and their Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute, or constituted a violation of,
(ii) require response or other corrective action under, or (iii) could give rise
to Environmental Liability, which violations, actions and liability,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
          (e) The Loan Parties and their Subsidiaries are not conducting or
financing, either individually or together with other potentially responsible
parties, any investigation or assessment or response or other corrective action
relating to any actual or threatened Release of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law except for
such investigation or assessment or response or action that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
          (f) Except as would not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect, neither the Loan
Parties nor any of their Subsidiaries has contractually assumed any liability or
obligation under any Environmental Law or is subject to any order, decree or
judgment which imposes any obligation under any Environmental Law.
          SECTION 5.10. Taxes. Except as would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
Holdings, the Parent Borrower and its Subsidiaries have timely filed all federal
and state and other Tax returns and reports required to be filed, and have
timely paid all federal and state and other Taxes, assessments, fees and other
governmental charges

-110-



--------------------------------------------------------------------------------



 



(including satisfying its withholding tax obligations) levied or imposed on
their properties, income or assets or otherwise due and payable, except those
which are being contested in good faith by appropriate actions diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.
          SECTION 5.11. ERISA Compliance, Etc.
          (a) Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA and the Code.
          (b) Except as set forth in Schedule 5.11(b), no ERISA Event has
occurred that when taken together with all other ERISA Events which have
occurred within the one-year period prior to the date on which this
representation is made or deemed made that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
          (c) Except where noncompliance or the incurrence of an obligation
would not reasonably be expected to result in a Material Adverse Effect,
(i) each Foreign Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders, and (ii) neither Holdings nor any Subsidiary has incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Plan.
          SECTION 5.12. Subsidiaries. As of the Specified Date, neither Holdings
nor any other Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in
Holdings, the Borrowers and the Material Subsidiaries have been validly issued
and are fully paid and nonassessable, and all Equity Interests owned by Holdings
or any other Loan Party are owned free and clear of all security interests of
any Person except (i) those created under the Collateral Documents or under the
ABL Facility Documentation in accordance with the Intercreditor Agreement and
(ii) any nonconsensual Lien that is permitted under Section 7.01. As of the
Specified Date, Schedule 5.12 (a) sets forth the name and jurisdiction of each
Subsidiary, (b) sets forth the ownership interest of Holdings, the Parent
Borrower and any other Subsidiary in each Subsidiary, including the percentage
of such ownership and (c) identifies each Subsidiary that is a Subsidiary the
Equity Interests of which are required to be pledged pursuant to the Collateral
and Guarantee Requirement.
          SECTION 5.13. Margin Regulations; Investment Company Act.
          (a) No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U.
          (b) Neither the Parent Borrower nor any of the Subsidiaries of the
Parent Borrower is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
          SECTION 5.14. Disclosure. None of the factual information and data
heretofore or contemporaneously furnished in writing by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make such factual information and
data (taken as a whole), in the light of the circumstances under

-111-



--------------------------------------------------------------------------------



 



which it was delivered, not materially misleading; it being understood that for
purposes of this Section 5.14, such factual information and data shall not
include projections and pro forma financial information or information of a
general economic or general industry nature.
          SECTION 5.15. Intellectual Property; Licenses, Etc. The Parent
Borrower and its Subsidiaries have good and marketable title to, or a valid
license or right to use, all of their patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how, database
rights, rights of privacy and publicity, licenses and other intellectual
property rights (collectively, “IP Rights”) that are necessary for the operation
of their respective businesses as currently conducted and as proposed to be
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of each Borrower, the operation of the respective
businesses of the Parent Borrower or any of its Subsidiaries as currently
conducted and as proposed to be conducted does not infringe upon, misuse,
misappropriate or violate any rights held by any Person, except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights is pending or, to the
knowledge of any Borrower, threatened in writing against any Loan Party or
Subsidiary, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
          SECTION 5.16. Solvency. On the Closing Date after giving effect to the
Transactions, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
          SECTION 5.17. Subordination of Junior Financing. The Obligations of
each Subsidiary Guarantor are “Designated Senior Debt,” “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) with respect to any guaranties of the New Senior Notes under,
and as defined in, the New Senior Notes Indentures.
          SECTION 5.18. Special Representations Relating to FCC Authorizations,
Etc.
          (a) The Parent Borrower or its Restricted Subsidiaries hold all FCC
Authorizations that are necessary or required for the Parent Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted, except where the failure to do so would not
individually or in the aggregate have a Material Adverse Effect. Schedule 5.18
hereto lists each material FCC Authorization held by the Parent Borrower or any
Restricted Subsidiary as of the Specified Date. With respect to each Broadcast
License issued by the FCC and listed on Schedule 5.18 hereto, the description
includes the call sign, FCC identification number, community of license and the
license expiration date.
          (b) All material FCC Authorizations held by the Parent Borrower and
its Restricted Subsidiaries are in full force and effect in accordance with
their terms, with such exceptions as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.18, as of the Specified Date and except for such matters as would not
individually or in the aggregate have a Material Adverse Effect, (i) neither the
Parent Borrower nor any Restricted Subsidiary has received any notice of
apparent liability, notice of violation, order to show cause or other writing
from the FCC, (ii) there is no proceeding pending or, to the knowledge of the
Parent Borrower, threatened by or before the FCC relating to the Parent Borrower
or any Restricted Subsidiary or any Broadcast Station, and (iii) to the
knowledge of the Parent Borrower, no complaint or investigatory proceeding is
pending before the FCC (other than rulemaking proceedings and proceedings of
general applicability to the broadcasting industry or substantial segments
thereof). The Parent Borrower and the Restricted Subsidiaries have timely filed
all required reports and notices with the FCC and have paid all amounts due in

-112-



--------------------------------------------------------------------------------



 



timely fashion on account of fees and charges to the FCC, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
          (c) Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Parent Borrower and the Restricted Subsidiaries
has obtained and holds all Permits required for any property owned, leased or
otherwise operated by such Person and for the operation of each of its
businesses as presently conducted, (ii) all such Permits are in full force and
effect, and each of the Parent Borrower and the Restricted Subsidiaries has
performed all requirements of such Permits to the extent performance is due,
(iii) no event has occurred which allows or results in, or after notice or lapse
of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit prior to the expiration of any stated term; and (iv) none of such Permits
contain any restrictions, either individually or in the aggregate, that are
materially burdensome to the Parent Borrower or any of the Restricted
Subsidiaries, or to the operation of any of their respective businesses or any
property owned, leased or otherwise operated by such Person.
          (d) No consent or authorization of, filing with or Permit from, or
other act by or in respect of, any Governmental Authority is required in
connection with delivery, performance, validity or enforceability of this
Agreement and the other Loan Documents, other than (i) the requirement under the
Communications Laws that certain Loan Documents be filed with the FCC following
the closing under the Merger Agreement and (ii) the consents, authorizations and
filings contemplated by the Loan Documents.
ARTICLE VI
Affirmative Covenants
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder that is accrued and payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto has been Cash Collateralized or, if satisfactory
to the relevant L/C Issuer in its sole discretion, a backstop letter of credit
is in place), from and after the Closing Date, the Parent Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each of the Restricted Subsidiaries to:
          SECTION 6.01. Financial Statements. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Parent Borrower (commencing with the fiscal
year ending December 31, 2007), (i) a consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit and (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results

-113-



--------------------------------------------------------------------------------



 



of operations of the Parent Borrower for such fiscal year, as compared to
amounts for the previous fiscal year;
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Parent Borrower (commencing with the fiscal quarter ended March 31,
2008), (i) a consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Parent Borrower as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries in accordance with GAAP, subject only to
changes resulting from normal year-end adjustments and the absence of footnotes
and (ii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of the Parent Borrower for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year;
     (c) within ninety (90) days after the end of each fiscal year (commencing
with the fiscal year ending December 31, 2008) of the Parent Borrower, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of the Parent Borrower for its internal use
(including a projected consolidated balance sheet of the Parent Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and
     (d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) and Restricted
Subsidiaries that are not Loan Parties (which may be in footnote form only) from
such consolidated financial statements.
          Notwithstanding the foregoing, the obligations in paragraphs (a) and
(b) of this Section 6.01 may be satisfied with respect to financial information
of the Parent Borrower and its Subsidiaries by furnishing (A) the applicable
financial statements of any direct or indirect parent of the Parent Borrower
that holds all of the Equity Interests of the Parent Borrower or (B) the Parent
Borrower’s or such entity’s Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of the Parent Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the Parent
Borrower (or such parent), on the one hand, and the information relating to the
Parent Borrower and the Restricted Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to

-114-



--------------------------------------------------------------------------------



 



any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.
          SECTION 6.02. Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:
     (a) no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent Borrower (which shall
include a reasonably detailed calculation of Consolidated EBITDA);
     (b) not later than the date of delivery of financial statements referred to
in Section 6.01(a), a Principal Properties Certificate;
     (c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or the Parent Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;
     (d) promptly after the furnishing thereof, copies of any material
statements or material reports furnished to any holder of any class or series of
debt securities of any Loan Party having an aggregate outstanding principal
amount greater than the Threshold Amount or pursuant to the terms of the ABL
Credit Agreement (other than borrowing base and related certificates), the ABL
Facility Documentation or the New Senior Notes Indentures, in each case, so long
as the aggregate outstanding principal amount thereunder is greater than the
Threshold Amount and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 6.02;
     (e) together with the delivery of the financial statements pursuant to
(i) Section 6.01(a), a report setting forth the information required by
Section 3.03(c) of each Security Agreement (other than the Holdings Pledge
Agreement) or confirming that there has been no change in such information since
the Closing Date or the date of the last such report, and (ii) Section 6.01(a)
and Section 6.01(b) (x) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (y) a list of each Subsidiary
of the Parent Borrower that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list;
     (f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Material Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request; and
     (g) upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, the Parent Borrower, any Subsidiary or any of their ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(ii) the most recent actuarial valuation report for each Pension Plan; and
(iii) such other documents or governmental reports or filings relating to any
Pension Plan as

-115-



--------------------------------------------------------------------------------



 



the Administrative Agent shall reasonably request. Promptly following any
reasonable request therefor by the Administrative Agent, on and after the
effectiveness of the Pension Act, copies of (i) any documents described in
Section 101(k) of ERISA that Holdings, the Parent Borrower, any Subsidiary or
any of their ERISA Affiliates obtained during the last twelve months with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l) of ERISA that Holdings, the Parent Borrower, any Subsidiary or any of
their ERISA Affiliates obtained during the last twelve months with respect to
any Multiemployer Plan; provided that if such documents or notices have not been
obtained or requested from the administrator or sponsor of the applicable
Multiemployer Plan upon reasonable request by the Administrative Agent, the
applicable Person shall promptly make a request for such documents or notices
from such administrator or sponsor and shall provide copies of such documents
and notices promptly after receipt thereof.
          Documents required to be delivered pursuant to Section 6.01 or
Section 6.02(a) or 6.02(c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Parent
Borrower posts such documents, or provides a link thereto on the Parent
Borrower’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Parent
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Parent Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Parent Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
or a link thereto and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
          The Parent Borrower hereby acknowledges that (a) the Administrative
Agent, the Syndication Agents and/or the Arrangers will make available to the
Lenders Communications by posting such Communications on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”). The Parent Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Communications
that may be distributed to the Public Lenders and that (w) all such
Communications shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Communications “PUBLIC,” the Parent Borrower shall
be deemed to have authorized the Administrative Agent, the Syndication Agents,
the Arrangers and the Lenders to treat such Communications as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Parent Borrower or its securities for purposes of United
States federal and state securities laws (provided, however, that to the extent
such Communications constitute Information, they shall be treated as set forth
in Section 10.08); (y) all Communications marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Communications that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Neither
the Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which

-116-



--------------------------------------------------------------------------------



 



Restricting Information is provided to a Lender that may decide not to take
access to Restricting Information. Nothing in this Section 6.02 shall modify or
limit a Lender’s obligations under Section 10.08 with regard to Communications
and the maintenance of the confidentiality of or other treatment of Information.
          Although the Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, each of the Lenders and
each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Platform and understands and assumes the risks of such distribution.
          THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER
MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH EXPRESSLY
DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION
WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM.
          Each of the Lenders and each Loan Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Platform in
accordance with the Administrative Agent’s generally-applicable document
retention procedures and policies.
          SECTION 6.03. Notices. Promptly after a Responsible Officer obtains
actual knowledge thereof, notify the Administrative Agent:
     (a) of the occurrence of any Default; and
     (b) of (i) any dispute, litigation, investigation or proceeding between any
Loan Party and any Governmental Authority, (ii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with, or liability under, any Environmental Law or
Environmental Permit, or (iii) the occurrence of any ERISA Event that, in any
such case, has resulted or would reasonably be expected to result in a Material
Adverse Effect.
          Each notice pursuant to this Section shall be accompanied by a written
statement of a Responsible Officer of the Parent Borrower (x) that such notice
is being delivered pursuant to Section 6.03(a) or (b) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Parent Borrower has taken and proposes to take with respect thereto.

-117-



--------------------------------------------------------------------------------



 



          SECTION 6.04. Payment of Obligations. Timely pay, discharge or
otherwise satisfy, as the same shall become due and payable, all of its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (i) any such Tax is being contested in good faith and by appropriate
actions for which appropriate reserves have been established in accordance with
GAAP or (ii) the failure to pay or discharge the same would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
          SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization, (b) take all reasonable action to maintain all
corporate rights and privileges (including its good standing) to the extent such
concept exists in such jurisdiction and (c) maintain all other material rights
and privileges (including, without limitation, material Broadcast Licenses)
except, in the case of (a) (other than in the case of the Borrowers except to
the extent expressly permitted by Section 7.04), (b) or (c) to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect or pursuant to a transaction permitted by Article VII.
          SECTION 6.06. Maintenance of Properties. Except if the failure to do
so would not reasonably be expected to have a Material Adverse Effect, maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted and
consistent with past practice.
          SECTION 6.07. Maintenance of Insurance.
          (a) Maintain with insurance companies that the Parent Borrower
believes (in the good faith judgment of its management) are financially sound
and reputable at the time the relevant coverage is placed or renewed, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as the Parent Borrower and the Restricted Subsidiaries) as
are customarily carried under similar circumstances by such other Persons.
          (b) If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws.
          (c) All such insurance (other than business interruption insurance) as
to which the Administrative Agent shall have reasonably requested to be so
named, shall name the Administrative Agent as loss payee and/or additional
insured, as applicable; provided, however, that the naming of the Administrative
Agent as loss payee is only for the purpose of perfecting the Lien on the
Collateral granted to the Administrative Agent for the benefit of the Secured
Parties to the extent required by the Collateral and Guarantee Requirement.
          SECTION 6.08. Compliance with Laws.
          (a) Comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees of any Governmental Authority
applicable to it or to its business or property,

-118-



--------------------------------------------------------------------------------



 



except if the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect.
          (b) (i) Operate all of the Broadcast Stations in material compliance
with the Communications Laws and the FCC’s rules, regulations and published
policies promulgated thereunder and with the terms of the Broadcast Licenses,
(ii) timely file all required reports and notices with the FCC and pay all
amounts due in timely fashion on account of fees and charges to the FCC and
(iii) timely file and prosecute all applications for renewal or for extension of
time with respect to all of the FCC Authorizations, except, in each case, for
any failure which would not reasonably be expected to have a Material Adverse
Effect.
          SECTION 6.09. Books and Records. Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of the Parent Borrower or such Restricted Subsidiary, as the case may
be.
          SECTION 6.10. Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom (other than the records
of the Board of Directors of such Loan Party or such Restricted Subsidiary) and
to discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to customary access agreements), all at
the reasonable expense of the Parent Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Parent Borrower; provided that, excluding any
such visits and inspections during the continuation of an Event of Default, only
the Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Parent Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Parent Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Parent Borrower the
opportunity to participate in any discussions with the Parent Borrower’s
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Parent Borrower or any of the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.
          SECTION 6.11. Covenant To Guarantee Obligations and Give Security. At
the Parent Borrower’s expense, take all action necessary or reasonably requested
by the Administrative Agent to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:
     (a) (1) upon the formation, acquisition or designation (x) by any U.S. Loan
Party of any existing or new direct or indirect wholly-owned Material Domestic
Subsidiary (other than an Excluded Subsidiary) that is a Restricted Subsidiary
(for the avoidance of doubt, including CCOH and its wholly-owned Restricted
Subsidiaries which are Material Domestic Subsidiaries but not Excluded
Subsidiaries upon CCOH becoming wholly-owned by the Loan Parties) or (y) by any
U.S. Loan Party or Foreign Loan Party of any direct or indirect wholly-owned
Material Foreign Subsidiary (other than an Excluded Subsidiary) that is a
Restricted Subsidiary or (2) upon the

-119-



--------------------------------------------------------------------------------



 



designation by any Loan Party of any Unrestricted Subsidiary that is a direct or
indirect wholly-owned Material Domestic Subsidiary or Material Foreign
Subsidiary referred to in the foregoing clause (x) or (y) (other than an
Excluded Subsidiary) as a Restricted Subsidiary in accordance with Section 6.14:
     (i) within 45 days after such formation, acquisition or designation, or
such longer period as the Administrative Agent may agree in writing in its
discretion:
     (A) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent a Guaranty (or supplement thereto) and
(y) cause each such Restricted Subsidiary that is required to grant a Lien on
any Collateral pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent Mortgages with respect to any
Material Real Property, Guaranties, Security Agreement Supplements, Intellectual
Property Security Agreements and other security agreements and documents, as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement;
     (B) cause each Loan Party that is required to pledge any Equity Interests
or intercompany note held by such Loan Party pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing Equity
Interests and intercompany notes (to the extent certificated) that are required
to be pledged pursuant to the Collateral and Guarantee Requirement, accompanied
by undated stock or note powers or other appropriate instruments of transfer,
indorsed in blank to the Administrative Agent; and
     (C) take and cause such Restricted Subsidiary and each direct or indirect
parent of such Restricted Subsidiary to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement;
     (ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request, deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; and
     (iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of Material Real Property constituting Collateral, any existing title
reports, abstracts, surveys or environmental assessment reports, to the extent
available and in the possession or control of

-120-



--------------------------------------------------------------------------------



 



the Parent Borrower; provided, however, that there shall be no obligation to
deliver to the Administrative Agent any existing environmental assessment report
whose disclosure to the Administrative Agent would require the consent of a
Person other than the Parent Borrower or one of its Subsidiaries, where, despite
the commercially reasonable efforts of the Parent Borrower to obtain such
consent, such consent cannot be obtained.
     (b) If after the Closing Date, the Parent Borrower or any Restricted
Subsidiary creates or acquires any License Subsidiary that is a Material
Subsidiary, then the Parent Borrower shall, as soon as practicable (and in any
event within 45 days (as such date may be extended by the Administrative Agent
in its discretion), designate such License Subsidiary as a Retained Existing
Notes Indenture Unrestricted Subsidiary.
     (c) If any Principal Properties Certificate required to be delivered
hereunder demonstrates that the Principal Properties Collateral Amount does not
exceed the Principal Properties Permitted Amount multiplied by 2.5, then the
Parent Borrower shall cause, as soon as practicable (and in any event within
120 days (as such date may be extended in writing by the Administrative Agent in
its discretion) after the date of delivery of such Principal Properties
Certificate) Additional Principal Properties of the Parent Borrower or any U.S.
Guarantor, as selected by the Parent Borrower, having a Fair Market Value, as
determined by the Parent Borrower (acting reasonably and in good faith), that
would result in, after giving effect to grant of a Lien thereon, the aggregate
Principal Properties Collateral Amount being at least 2.5 times the Principal
Properties Permitted Amount, to be subject to a Lien and Mortgage in favor of
the Administrative Agent for the benefit of the Secured Parties and shall take,
or cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.
     (d) If after the Closing Date, the Loan Parties acquire any asset or group
of assets with a Fair Market Value in excess of $25,000,000 (as determined by
the Parent Borrower (acting reasonably and in good faith)) the Parent Borrower
shall within 45 days following the end of the fiscal quarter in which such
acquisition occurred make a determination (acting reasonably and in good faith)
as to whether such asset or group of assets constitutes Non-Principal Property.
If the Parent Borrower determines that such asset or group of assets constitutes
Non-Principal Property, the Parent Borrower shall notify the Administrative
Agent of such designation by delivery of an Additional Non-Principal Properties
Certificate determining that such Non-Principal Property constitutes Additional
Non-Principal Properties Collateral and, if requested by the Administrative
Agent, the applicable Loan Party will cause such assets to be subjected to a
Lien and Mortgage, if applicable, in favor of the Administrative Agent for the
benefit of the Secured Parties, and will take, and cause the other applicable
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent as soon as commercially reasonable but in no event
later than 75 days following the end of the quarter in which such acquisition
occurred, unless extended by the Administrative Agent in writing in its
discretion, to grant and perfect the Liens required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement. Any designation made by the Parent Borrower in accordance with this
paragraph (d) shall be conclusive in the absence of manifest error.
     (e) If (i) the Parent Borrower or any other Loan Party Disposes of any
Non-Principal Properties Collateral with a Fair Market Value in excess of
$25,000,000 as determined by the Parent Borrower (acting reasonably and in good
faith), and (ii) the Parent Borrower does not give

-121-



--------------------------------------------------------------------------------



 



written notice to the Administrative Agent of its intent to reinvest, in
accordance with Section 2.05(b)(ii)(B), the Net Cash Proceeds received from such
Disposition in Additional Non-Principal Properties Collateral that will be
subject to a Lien and Mortgage in favor of the Administrative Agent for the
benefit of the Secured Parties (in which case the Parent Borrower shall take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement), then, as soon as practicable (in the reasonable judgment of the
Parent Borrower) the Parent Borrower shall use commercially reasonable efforts
to (x) designate Additional Non-Principal Properties Collateral having an equal
or greater Fair Market Value, as determined by the Parent Borrower (acting
reasonably and in good faith), than the Fair Market Value of such Disposed
Collateral and (y) cause such Additional Non-Principal Properties to be subject
to a Lien and Mortgage if applicable, in favor of the Administrative Agent for
the benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.
     (f) No later than 60 days after the satisfaction of the Existing Notes
Condition (unless extended by the Administrative Agent in writing in its
discretion), the Parent Borrower shall, in each case at the Parent Borrower’s
expense, cause the assets of each Borrower and each Subsidiary Guarantor to be
subject to a Lien and Mortgage in favor of the Administrative Agent for the
benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement (it being understood
and agreed that any Existing Notes that, unless the Existing Notes Condition has
been satisfied pursuant to clause (ii) of the definition thereof, shall then be
outstanding shall be permitted to be equally and ratably secured by such assets
under this clause (f) to the extent required by the term of the Retained
Existing Notes Indenture).
     (g) Not later than 60 days after the acquisition by any Foreign Loan Party
of any real or personal property with a Fair Market Value in excess of
$25,000,000 as determined by the Parent Borrower (acting reasonably and in good
faith) that is required to be provided as Collateral pursuant to the definition
of “Collateral and Guarantee Requirement,” which property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such property to be subject to a Lien and Mortgage in favor of
the Administrative Agent for the benefit of the Secured Parties and take, or
cause the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.
     (h) Notwithstanding anything to the contrary in this Agreement, the Parent
Borrower shall not be required to (i) deliver any Mortgages or related
documentation prior to the date that is 120 days after the Closing Date, which
may be extended by the Administrative Agent in its sole discretion, or (ii) take
any action or deliver any document set forth on Schedule 6.11(h) before the

-122-



--------------------------------------------------------------------------------



 



time limit set forth on such Schedule with respect to such action or document,
any such time limit which may be extended by the Administrative Agent acting in
its sole discretion.
          SECTION 6.12. Compliance with Environmental Laws. Except, in each
case, to the extent that the failure to do so would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect,
(a) comply, and take all reasonable actions to cause any lessees and other
Persons operating or occupying its properties or facilities to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations, properties and
facilities; and (c) in each case to the extent required by applicable
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any response or other corrective action necessary to investigate,
remove and clean up all Hazardous Materials at, on, under, or emanating from any
of its properties and facilities, in accordance with the requirements of all
applicable Environmental Laws.
          SECTION 6.13. Further Assurances and Post-Closing Deliveries.
          (a) From time to time duly authorize, execute and deliver, or cause to
be duly authorized, executed and delivered, such additional instruments,
certificates, financing statements, agreements or documents, and take all
reasonable actions (including filing UCC and other financing statements), as the
Administrative Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent for the benefit of the Secured Parties with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Parent Borrower or any other Loan
Party which may be deemed to be part of the Collateral to the extent required by
the Collateral and Guarantee Requirement), in each case subject to the
limitations and exceptions set forth in the Collateral Documents and the
Collateral and Guarantee Requirement.
          (b) Within five Business Days of the Closing Date (unless otherwise
agreed between the Parent Borrower and the Administrative Agent), the Parent
Borrower shall deliver to the Administrative Agent the following documents, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party:
     (i) executed counterparts of the Guaranty (subject to the last paragraph of
the definition of Collateral and Guarantee Requirement), executed by each U.S.
Guarantor;
     (ii) a Note executed by the relevant Borrower(s) in favor of each Lender
that has requested a Note at least two Business Days in advance of the Closing
Date;
     (iii) each Collateral Document set forth on Schedule 1.01A required to be
executed on or about the Closing Date as indicated on such schedule (subject to
Section 6.11(h) and the last paragraph of the definition of “Collateral and
Guarantee Requirement”), duly executed by each Loan Party thereto, together
with:
     (A) certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank; and
     (B) Uniform Commercial Code financing statements for filing in the office
of the Secretary of State of the State of each jurisdiction in which a U.S.

-123-



--------------------------------------------------------------------------------



 



Loan Party is “located” (within the meaning of the Uniform Commercial Code); and
     (C) (i) an opinion from Ropes & Gray LLP, counsel to the Loan Parties,
substantially in the form of Exhibit H-1; (ii) an opinion from New Jersey and
Florida counsel to the Loan Parties, substantially in the form of Exhibit H-2;
(iii) an opinion from Colorado counsel to the Loan Parties, substantially in the
form of Exhibit H-3; (iv) an opinion from Nevada counsel to the Loan Parties,
substantially in the form of Exhibit H-4; (v) an opinion from Washington counsel
to the Loan Parties, substantially in the form of Exhibit H-5; (vi) an opinion
from Texas counsel to the Loan Parties, substantially in the form of
Exhibit H-6; (vii) an opinion from Ohio counsel to the Loan Parties,
substantially in the form of Exhibit H-7; and (viii) an opinion from special FCC
counsel to the Loan Parties, substantially in the form of Exhibit H-8.
          SECTION 6.14. Designation of Subsidiaries. The board of directors of
the Parent Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Parent Borrower shall be
in compliance with Section 7.14 calculated on a pro forma basis for such
designation in accordance with Section 1.10 (and, as a condition precedent to
the effectiveness of any such designation, the Parent Borrower shall deliver to
the Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if, after such designation, it
would be a “Restricted Subsidiary” for the purpose of the ABL Facilities, the
New Senior Notes, or any other Junior Financing or any other Indebtedness of any
Loan Party. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Parent Borrower therein at the date of
designation in an amount equal to the net book value of the Parent Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the Loan Parties in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Loan Parties’ (as
applicable) Investment in such Subsidiary.
          SECTION 6.15. Interest Rate Protection. No later than 150 days after
the Closing Date, the Parent Borrower shall incur, and for a minimum of 3 years
after the Closing Date maintain, Hedging Obligations such that, after giving
effect thereto, at least 40% of the aggregate principal amount of its
consolidated funded long-term Indebtedness outstanding on the Closing Date
(excluding Revolving Credit Loans) is effectively subject to a fixed or maximum
interest rate.
          SECTION 6.16. License Subsidiaries.
          (a) Use commercially reasonable efforts to ensure that all material
Broadcast Licenses obtained on or after the Closing Date are held at all times
by one or more Retained Existing Notes Indenture Unrestricted License
Subsidiaries; provided, however, such requirement will not apply if holding any
Broadcast License in a Retained Existing Notes Indenture Unrestricted License
Subsidiary (i) is reasonably likely to have material adverse tax, operational or
strategic consequences to the Parent Borrower or any Restricted Subsidiaries (as
determined in good faith by the Parent Borrower) or (ii) requires any approval
of the FCC or any other Governmental Authority that has not been obtained (the
Parent Borrower agreeing to use commercially reasonable efforts to obtain any
such approval).

-124-



--------------------------------------------------------------------------------



 



          (b) Ensure that each License Subsidiary engages only in the business
of holding Broadcast Licenses and rights and activities related thereto.
          (c) Ensure that the FCC Authorizations held by each License Subsidiary
are not (i) commingled with the property of any Borrower and any Subsidiary
thereof other than another License Subsidiary or (ii) transferred by such
License Subsidiary to the Parent Borrower or any Restricted Subsidiary (other
than any other License Subsidiary), except in connection with a Disposition
permitted under Section 7.05.
          (d) Ensure that no License Subsidiary has any Indebtedness or other
material liabilities except (a) liabilities arising under the Loan Documents to
which it is a party and (b) trade payables incurred in the ordinary course of
business, tax liabilities incidental to ownership of such rights and other
liabilities incurred in the ordinary course of business, including those in
connection with agreements necessary or desirable to operate a Broadcast
Station, including retransmission consent, affiliation, programming,
syndication, time brokerage, joint sales, lease and similar agreements.
ARTICLE VII
Negative Covenants
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation (other than Cash Management Obligations or Hedging Obligations)
hereunder which is accrued and payable shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding (unless the Outstanding Amount of
the L/C Obligations related thereto has been Cash Collateralized or, if
satisfactory to the relevant L/C Issuer in its sole discretion, a backstop
letter of credit is in place), from and after the Closing Date, the Parent
Borrower shall not, nor shall the Parent Borrower permit any Restricted
Subsidiary to, directly or indirectly:
          SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively, “Permitted Liens”):
     (a) Liens created pursuant to any Loan Document;
     (b) Liens existing on the Specified Date, provided that any Lien securing
Indebtedness in excess of (x) $5,000,000 individually or (y) $10,000,000 in the
aggregate (when taken together with all other Liens outstanding in reliance on
this clause (b) that are not set forth on Schedule 7.01(b) shall only be
permitted in reliance on this clause (b) to the extent that such Lien is listed
on Schedule 7.01(b);
     (c) Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions for which appropriate reserves have
been established in accordance with GAAP;
     (d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
so long as, in each case, such Liens arise in the ordinary course of business;
     (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or

-125-



--------------------------------------------------------------------------------



 



indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Parent Borrower or any
Restricted Subsidiary;
     (f) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Parent Borrower and
its Restricted Subsidiaries and any title exceptions referred to in Schedule B
to the applicable Mortgage Policies;
     (h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);
     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (A) such Liens attach concurrently with or within two hundred and seventy
(270) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for additions and
accessions to such assets, replacements and proceeds and products thereof and
customary security deposits) other than the assets subject to such Capitalized
Leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;
     (j) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Parent Borrower and its Restricted Subsidiaries, taken
as a whole, or (ii) secure any Indebtedness;
     (k) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry;
     (m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or
Section 7.02(p) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05;

-126-



--------------------------------------------------------------------------------



 



     (n) Liens on assets of CCOH and its Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(s);
     (o) Liens in favor of a U.S. Loan Party securing Indebtedness permitted
under Section 7.03(d);
     (p) Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the date hereof (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (h);
     (q) any interest or title of a lessor, sublessor, licensor or sublicensor
or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under leases or licenses entered into by the Parent Borrower or any of the
Restricted Subsidiaries as tenant, subtenant, licensee or sublicensee in the
ordinary course of business;
     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any of the Restricted Subsidiaries in the ordinary course of business;
     (s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;
     (t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Parent Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Parent Borrower or any of the Restricted Subsidiaries
in the ordinary course of business;
     (u) Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
     (v) [Reserved]
     (w) ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located;

-127-



--------------------------------------------------------------------------------



 



     (x) Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;
     (y) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
     (z) Liens on the Receivables Collateral securing Indebtedness and other
obligations under the ABL Credit Agreement and ABL Facility Documentation (or
any Permitted Refinancing in respect thereof); provided such Liens are subject
to the Intercreditor Agreement (or, in the case of any Permitted Refinancing
thereof, another intercreditor agreement containing terms that are at least as
favorable to the Secured Parties as those contained in the Intercreditor
Agreement);
     (aa) Liens granted by any Securitization Entity on any Securitization
Assets or accounts into which collections or proceeds of Securitization Assets
are deposited, in each case arising in connection with a Qualified
Securitization Financing;
     (bb) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole;
     (cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
     (dd) the modification, replacement, renewal or extension of any Lien
permitted by clause (b), (i) or (p) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03 and otherwise permitted
to be secured under this Section 7.01, and (B) proceeds and products thereof,
and (ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 7.03;
     (ee) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $100,000,000 determined
as of the date of incurrence; and
     (ff) Liens on property of any Restricted Subsidiary that is not a Loan
Party securing Indebtedness of such Restricted Subsidiary permitted pursuant to
Section 7.03(b), 7.03(f), 7.03(g), 7.03(h), 7.03(n), 7.03(o), 7.03(r), 7.03(s),
7.03(cc) or 7.03(dd).
          Notwithstanding the foregoing, (x) until the Existing Notes Condition
shall have been satisfied, the Parent Borrower shall not, and shall not permit
any Restricted Subsidiary to, create, incur, assume or suffer to exist any Lien
upon any of its properties, assets or revenues, whether now owned or hereafter
acquired, to secure any Existing Notes, (y) the Parent Borrower shall not, and
shall not permit any Subsidiary (as defined in the Retained Existing Notes
Indenture) to, create, incur, assume or suffer to exist any Lien upon any stock
or indebtedness of any Retained Existing Notes Indenture Restricted Subsidiaries
or any Principal Properties of the Parent Borrower or any Subsidiary (as defined
in the Retained Existing Notes Indenture), whether now owned or hereafter
acquired, securing Retained Existing Notes Indenture Debt (other than (i) Liens
securing the Obligations, (ii) Liens permitted by Section 6.11(f),

-128-



--------------------------------------------------------------------------------



 



(iii) Liens permitted by this Section 7.01 to the extent constituting “Permitted
Mortgages” (as defined in the Retained Existing Notes Indenture) referenced in
clause (i) of the second paragraph of Section 1006 of the Retained Existing
Notes Indenture and (iv) Mortgages (as defined in the Retained Existing Notes
Indenture) upon stock or indebtedness of any corporation existing at the time
such corporation becomes a Subsidiary, or existing upon stock or indebtedness of
a Subsidiary at the time of acquisition of such stock or indebtedness, and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Mortgage) and (z) the Parent
Borrower shall not, and shall not permit any Subsidiary (as defined in the
Retained Existing Notes Indenture) to, enter into a Sale-Leaseback Transaction
(as defined in the Retained Existing Notes Indenture) that is not permitted by
the first sentence of Section 1007 of the Retained Existing Notes Indenture
          SECTION 7.02. Investments. Make any Investments, except:
     (a) Investments by the Parent Borrower or any of its Restricted
Subsidiaries in assets that were Cash Equivalents when such Investment was made;
     (b) loans or advances to officers, directors and employees of Holdings (or
any direct or indirect parent thereof), the Parent Borrower or any Restricted
Subsidiary (i) for reasonable and customary business-related travel,
entertainment, relocation and other business purposes in the ordinary course of
business or in accordance with previous practice, (ii) in connection with such
Person’s purchase of Equity Interests of Holdings (or any direct or indirect
parent thereof); provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the Parent Borrower in cash and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount outstanding under this clause (iii) not to exceed $20,000,000;
     (c) Investments in the CCU Term Note, and any modification, replacement,
renewal, reinvestment or extension thereof in accordance with Section 7.12(c);
     (d) Investments (i) by the Parent Borrower or any Restricted Subsidiary
that is a U.S. Loan Party in the Parent Borrower or any Restricted Subsidiary
that is a U.S. Loan Party, (ii) by any Non-Loan Party in any other Non-Loan
Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in the Parent
Borrower or any Restricted Subsidiary that is a Loan Party, (iv) by any Foreign
Loan Party in any other Foreign Loan Party, (v) by any Loan Party in any
Restricted Subsidiary that is not a U.S. Loan Party; provided that the aggregate
amount of Investments made pursuant to this clause (v) when aggregated with all
Investments made pursuant to Section 7.02(j)(B) shall not exceed at any time
outstanding the sum of (x) the greater of $500,000,000 and 1.5% of Total Assets
at the time of such Investment and (y) the Available Amount at such time and
(vi) by the Parent Borrower or any Restricted Subsidiary (A) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness or Equity Interests or a combination thereof of such
Foreign Subsidiary or another Foreign Subsidiary so long as such exchange does
not adversely affect the Collateral, (B) in any Foreign Subsidiary, constituting
an exchange of Equity Interests of such Foreign Subsidiary for Indebtedness of
such Foreign Subsidiary or (C) constituting Guarantees of Indebtedness or other
monetary obligations of Foreign Subsidiaries owing to any Loan Party;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

-129-



--------------------------------------------------------------------------------



 



     (f) Investments consisting of Liens, Indebtedness, transactions of the type
subject to Section 7.04, Dispositions, Restricted Payments and prepayments,
redemptions, purchases, defeasances or other satisfactions of Indebtedness
permitted under Sections 7.01, 7.03 (other than Section 7.03(d)), 7.04, 7.05
(other than Sections 7.05(d) or (e)), 7.06 (other than Section 7.06(d)) and
7.12, respectively;
     (g) Investments existing on the Specified Date hereof (other than the CCU
Term Note) or made pursuant to legally binding written contracts in existence on
the date hereof and set forth on Schedule 7.02(g) and any modification,
replacement, renewal, reinvestment or extension of any of the foregoing, to the
extent permitted; provided that the amount of any Investment permitted pursuant
to this Section 7.02(g) is not increased from the amount of such Investment on
the Specified Date except pursuant to the terms of such Investment as of the
Specified Date or as otherwise permitted by another clause of this Section 7.02;
     (h) Investments in Swap Contracts permitted under Section 7.03;
     (i) promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;
     (j) the purchase or other acquisition of property and assets or businesses
of any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly-owned Subsidiary of the Parent Borrower
(except to the extent permitted by subclause (B) below), including as a result
of a merger, amalgamation or consolidation; provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(j) (each, a
“Permitted Acquisition”):
     (A) to the extent required by the Collateral and Guarantee Requirement and
the Collateral Documents, the property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and each applicable
Loan Party and any such newly created or acquired Subsidiary (and, to the extent
required under the Collateral and Guarantee Requirement, the Subsidiaries of
such created or acquired Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 6.11, within the times specified therein (for
the avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement);
     (B) the aggregate amount of Investments made in Persons that do not become
U.S. Loan Parties pursuant to this clause (j), when aggregated with all
Investments made pursuant to Section 7.02(d)(v), shall not exceed at any time
outstanding the sum of (i) the greater of $500,000,000 and 1.5% of Total Assets
at the time of such Permitted Acquisition and (ii) the Available Amount at such
time;
     (C) the acquired property, assets, business or Person is in a business
permitted under Section 7.07;
     (D) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
     (E) the Parent Borrower shall be in compliance with Section 7.14 for the
Test Period ended immediately preceding such purchase or other acquisition
calculated on a pro forma basis for such purchase or other acquisition in
accordance with Section 1.10 and a certificate from the Chief Financial Officer
of the Parent Borrower demonstrating

-130-



--------------------------------------------------------------------------------



 



compliance with such Section calculated in reasonable detail shall be provided
to the Administrative Agent; and
     (F) the Parent Borrower shall have delivered to the Administrative Agent,
on behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
     (k) the Transactions;
     (l) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;
     (m) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
     (n) loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such direct or
indirect parent) in accordance with Section 7.06(f), (g) or (l) so long as such
amounts are counted as Restricted Payments for purposes of such clauses;
     (o) (i)(A) Investments in a Securitization Entity in connection with a
Qualified Securitization Financing; provided that any such Investment in a
Securitization Entity is in the form of a contribution of additional
Securitization Assets or as customary Investments in a Securitization Entity in
connection with a Qualified Securitization Financing, and (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets pursuant
to a Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing.
     (p) other Investments that do not exceed in the aggregate at any time
outstanding the sum of (i) the greater of $900,000,000 and 3.0% of the Total
Assets determined as of the date of such Investment and (ii) the Available
Amount at such time; provided, however, that the foregoing amount may be
increased, to the extent not otherwise included in the determination of the
Available Amount, an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any Investment pursuant to this clause (p) (which amount referred to in this
sentence shall not exceed the amount of such Investment valued at the Fair
Market Value of such Investment at the time such Investment was made); provided
further, however, that if the Parent Borrower or any of its Restricted
Subsidiaries make any Investments in Equity Interests of CCOH pursuant to this
clause (p) that is a CCOH 90% Investment, upon CCOH and its wholly-owned
Restricted Subsidiaries which are Material Domestic Subsidiaries and not
Excluded Subsidiaries becoming U.S. Subsidiary Guarantors and otherwise
complying with Section 6.11, such Investments shall be deemed to be have been
made pursuant to Section 7.02(v)(ii) (and Investments made by CCOH and its
Subsidiaries which are U.S. Subsidiary Guarantors shall be deemed to have been
retroactively made by U.S. Loan Parties) and the amount previously utilized in
connection with such Investment under this clause (p) shall be restored;

-131-



--------------------------------------------------------------------------------



 



     (q) advances of payroll payments to employees in the ordinary course of
business;
     (r) Investments to the extent that payment for such Investments is made
solely with Equity Interests of Holdings (or by any direct or indirect parent
thereof);
     (s) Investments held by a Restricted Subsidiary acquired after the Closing
Date in a transaction otherwise permitted under this Section 7.02 or of a Person
merged or amalgamated with or into the Parent Borrower or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
     (t) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
     (u) for the avoidance of doubt to avoid double counting, Investments made
by any Restricted Subsidiary that is not a U.S. Loan Party to the extent such
Investments are financed with the proceeds received by such Restricted
Subsidiary from an Investment made pursuant to clauses (d)(v), (j)(B) or (p) of
this Section 7.02;
     (v) Investments (i) in CCOH and its Restricted Subsidiaries pursuant to the
CCOH Cash Management Arrangements and (ii) in CCOH constituting the acquisition
of outstanding Equity Interests of CCOH not owned by the Parent Borrower and the
Restricted Subsidiaries (whether by tender offer, open market purchase, merger
or otherwise) so long as after giving effect to such acquisition, CCOH and its
wholly-owned Restricted Subsidiaries which are Material Domestic Subsidiaries
and not Excluded Subsidiaries become U.S. Subsidiary Guarantors hereunder and
otherwise comply with Section 6.11;
     (w) (i) cash Investments in any Foreign Subsidiary that is a Non-Loan Party
by any U.S. Loan Party to the extent returned in the form of a cash dividend,
distribution or other payment substantially concurrently with such cash
Investment or (ii) non-cash Investments in any Foreign Subsidiary that is a
Non-Loan Party by any U.S. Loan Party in the form of intercompany debt issued to
such U.S. Loan Party in exchange for Equity Interests of another Foreign
Subsidiary that is a Non-Loan Party that was held by such U.S. Loan Party, in
each case, consummated on or before the second anniversary of the Closing Date
in order to effect a corporate restructuring to improve the efficiency of
repatriation of foreign cash flows; and
     (x) Investments in non-wholly-owned Restricted Subsidiaries, joint ventures
(regardless of the legal form) and Unrestricted Subsidiaries not to exceed in
the aggregate at any one time outstanding the greater of $300,000,000 and 1.0%
of Total Assets at the time of such Investment.
          Notwithstanding the foregoing, until the Existing Notes Condition
shall have been satisfied, the Parent Borrower shall not directly acquire any
material operating assets or Broadcast Licenses that are not promptly
contributed to one or more Restricted Subsidiaries, other than (i) Equity
Interests of Restricted Subsidiaries which are U.S. Subsidiary Guarantors or
(ii) any wireless radio licenses used for intercompany communications and
satellite earth station authorizations used for reception and transmission of
programming or other communications; provided, however, such requirement will
not apply if the acquisition of such operating assets or Broadcast Licenses by a
Restricted Subsidiary (A) is reasonably

-132-



--------------------------------------------------------------------------------



 



likely to have material adverse tax, operational or strategic consequences to
the Parent Borrower or any Restricted Subsidiaries (as determined in good faith
by the Parent Borrower) or (B) requires any approval of the FCC or any other
Governmental Authority that has not been obtained (the Parent Borrower agreeing
to use commercially reasonable efforts to obtain any such approval).
          SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, other than:
     (a) Indebtedness of the Parent Borrower and the Restricted Subsidiaries
under the Loan Documents;
     (b) (i) Indebtedness existing on the Specified Date; provided that any
Indebtedness (other than Indebtedness refinanced on the Closing Date in
connection with the Transactions) that is in excess of (x) $5,000,000
individually or (y) $10,000,000 in the aggregate (when taken together with all
other Indebtedness outstanding in reliance on this clause (b) that is not set
forth on Schedule 7.03(b)) shall only be permitted under this clause (b) to the
extent that such Indebtedness is and set forth on Schedule 7.03(b) and any
Permitted Refinancing thereof and (ii) intercompany Indebtedness outstanding on
the Closing Date and any Permitted Refinancing thereof; provided that all such
Indebtedness (other than the Parent Borrower Obligor Cash Management Note) of
any Loan Party owed to any Person that is not a U.S. Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an intercompany note
reasonably satisfactory to the Administrative Agent;
     (c) Guarantees by the Parent Borrower or any of its Restricted Subsidiaries
in respect of Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a U.S. Loan Party may not, by virtue of this Section 7.03(c),
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 7.03); provided that (A) no Guarantee by any Restricted
Subsidiary of any Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guaranty of the Obligations substantially
on the terms set forth in the U.S. Guaranty and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guaranty shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;
provided that, in any event, any Guaranty of any Permitted Additional Notes
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the New Senior Notes Indentures
on the Closing Date;
     (d) Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries owing to the Parent Borrower or any other Restricted Subsidiary to
the extent constituting an Investment permitted by Section 7.02; provided that
all such Indebtedness of any Loan Party owed to any Person that is not a U.S.
Loan Party (other than the Parent Borrower Obligor Cash Management Note) shall
be unsecured and subordinated to the Obligations pursuant to an intercompany
note reasonably satisfactory to the Administrative Agent;
     (e) (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within two hundred and seventy (270) days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and
(iii) Indebtedness arising under Capitalized Leases other than those in effect
on the Specified Date hereof or entered into pursuant to subclauses (i) and
(ii) of this clause (e) and, in the case of

-133-



--------------------------------------------------------------------------------



 



clauses (i), (ii) and (iii), any Permitted Refinancing thereof; provided that
not more than $150,000,000 in aggregate principal amount of Indebtedness
incurred pursuant to this paragraph (e) shall be outstanding at any time;
     (f) Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantees thereof;
     (g) [Reserved]
     (h) Indebtedness assumed in connection with any Permitted Acquisition:
provided that such Indebtedness is not incurred in contemplation of such
acquisition, and any Permitted Refinancing of any of the foregoing and so long
as the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to this paragraph (h) does not exceed $250,000,000, determined at the
time of incurrence;
     (i) [Reserved];
     (j) Indebtedness representing deferred compensation to employees of the
Parent Borrower or any of its Subsidiaries incurred in the ordinary course of
business;
     (k) Indebtedness to current or former officers, directors, managers,
consultants and employees, their Controlled Investment Affiliates or Immediate
Family Members to finance the purchase or redemption of Equity Interests of
Holdings (or any direct or indirect parent thereof) permitted by Section 7.06;
     (l) Indebtedness arising from agreements of the Parent Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided, however, that such Indebtedness is not reflected on the
balance sheet (other than by application of FASB Interpretation No. 45 as a
result of an amendment to an obligation in existence on the Closing Date) of the
Parent Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l));
     (m) [Reserved];
     (n) Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any Guarantees thereof;
     (o) Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $1,000,000,000;
     (p) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

-134-



--------------------------------------------------------------------------------



 



     (q) Indebtedness incurred by the Parent Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;
     (r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Parent Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;
     (s) Indebtedness of CCOH and its Restricted Subsidiaries, the proceeds of
which are solely used to refinance the CCU Term Note; provided that the Parent
Borrower subsequently applies all of the Net Cash Proceeds from such repayment
of the CCU Term Note to prepayment of Loans in the order specified in
Section 2.05(b)(v) with respect to mandatory prepayments under
Section 2.05(b)(iii).
     (t) Indebtedness under the ABL Facilities and any Permitted Refinancing
thereof in an aggregate principal amount not to exceed at any time outstanding
the sum of (x) $1,000,000,000 minus the Tranche A Term Loan Backstop Amount,
plus (y) on and after such time as CCOH and its wholly-owned Restricted
Subsidiaries which are Material Domestic Subsidiaries but not Excluded
Subsidiaries shall become U.S. Subsidiary Guarantors hereunder and otherwise
comply with Section 6.11 and additional Indebtedness thereunder not to exceed an
aggregate principal amount of $500,000,000, plus (z) the aggregate amount of all
principal payments of Tranche A Term Loans (except any mandatory prepayment of
Tranche A Term Loans pursuant to Section 2.05(b)(ii)); provided that the
aggregate amount of additional Indebtedness under this clause (y) shall not
exceed the Tranche A Term Loan Backstop Amount;
     (u) (i) Indebtedness and Guarantees by U.S. Guarantors in respect of the
New Senior Notes in an aggregate principal amount not to exceed $2,310,000,000
plus the PIK Interest Amount and (ii) any Permitted Refinancing thereof;
     (v) [Reserved];
     (w) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (u) above and (x) through (dd) below;
     (x) Guarantees incurred in the ordinary course of business in respect of
obligations not constituting Indebtedness to suppliers, customers, franchisees,
lessors and licensees;
     (y) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Parent Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;
     (z) Indebtedness in respect of (i) Permitted Additional Notes to the extent
the Net Cash Proceeds therefrom are immediately after the receipt thereof, used
to prepay the Term Loans in accordance with Section 2.05(b) and (ii) any
Permitted Refinancing of the foregoing;

-135-



--------------------------------------------------------------------------------



 



     (aa) Indebtedness supported by a Letter of Credit, in a principal amount
not to exceed the face amount of such Letter of Credit;
     (bb) Indebtedness consisting of obligations of the Parent Borrower and its
Restricted Subsidiaries under deferred compensation to employees or other
similar arrangements incurred by such Person in connection with the
Transactions, any Permitted Acquisition or any other Investment expressly
permitted hereunder;
     (cc) Indebtedness incurred by a Securitization Entity in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to Holdings or any of its Subsidiaries or the
Parent Borrower or any of its Subsidiaries (other than another Securitization
Entity); and
     (dd) Indebtedness of any Non-Loan Party that is Restricted Subsidiary in an
amount not to exceed $400,000,000 at any one time outstanding.
          Notwithstanding the foregoing, no Restricted Subsidiary that is not a
U.S. Loan Party will guarantee any Indebtedness for borrowed money of a U.S.
Loan Party unless such Restricted Subsidiary becomes a U.S. Subsidiary
Guarantor. In addition, notwithstanding the foregoing, (i) Restricted
Subsidiaries that are not U.S. Loan Parties may not incur Indebtedness pursuant
to, without duplication, the first paragraph of this Section and clauses (g),
(h) and (o) of this Section in an aggregate combined principal amount at any
time outstanding in excess of $500,000,000 in each case determined at the time
of incurrence and (ii) until the Existing Notes Condition shall have been
satisfied, (A) the Parent Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Guarantee
of the Existing Notes and (B) all Indebtedness (other than the Parent Borrower
Obligor Cash Management Note) owed to the Parent Borrower by any Subsidiary
Guarantor shall be unsecured and subordinated to the Obligations pursuant to an
intercompany note reasonably satisfactory to the Administrative Agent.
          For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased plus the aggregate
amount of fees, underwriting discounts, premiums and other costs and expenses
incurred in connection with such refinancing.
          The accrual of interest, the accretion of accreted value and the
payment of interest in the form of additional Indebtedness shall not be deemed
to be an incurrence of Indebtedness for purposes of this Section 7.03. The
principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the Parent Borrower dated such
date prepared in accordance with GAAP.
          SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially

-136-



--------------------------------------------------------------------------------



 



all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:
     (a) Holdings or any Restricted Subsidiary may merge or consolidate with the
Parent Borrower (including a merger, the purpose of which is to reorganize the
Parent Borrower into a new jurisdiction); provided that (x) the Parent Borrower
shall be the continuing or surviving Person, (y) such merger or consolidation
does not result in the Parent Borrower ceasing to be incorporated under the Laws
of the United States, any state thereof or the District of Columbia and (z) in
the case of a merger or consolidation of Holdings with and into the Parent
Borrower, Holdings shall have no direct Subsidiaries at the time of such merger
or consolidation other than the Parent Borrower and, after giving effect to such
merger or consolidation, the direct parent of the Parent Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and, for the avoidance of doubt, the Equity Interests of the Parent Borrower
shall be pledged as Collateral;
     (b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Parent Borrower
that is not a Loan Party and (ii) any Restricted Subsidiary may liquidate or
dissolve or change its legal form if the Parent Borrower determines in good
faith that such action is in the best interests of the Parent Borrower and its
Restricted Subsidiaries and if not materially disadvantageous to the Lenders;
     (c) any Restricted Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Parent Borrower or
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a U.S. Loan Party or a Foreign Loan Party, then the transferee
must be a U.S. Loan Party or Foreign Loan Party, as the case may be;
     (d) (i) so long as no Default exists or would result therefrom and the
Parent Borrower shall be in compliance with Section 7.14 for the Test Period
then last ended calculated on a pro forma basis for such merger or consolidation
in accordance with Section 1.10, the Parent Borrower may merge with any other
Person; provided that (i) the Parent Borrower shall be the continuing or
surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not the Parent Borrower (any such Person, the
“Successor Parent Borrower”), (A) the Successor Parent Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Parent Borrower shall expressly assume all the obligations of the Parent
Borrower under this Agreement and the other Loan Documents to which the Parent
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guaranty confirmed that its Guarantee of the Obligations shall
apply to the Successor Parent Borrower’s obligations under this Agreement,
(D) each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to each Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Parent Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Parent Borrower’s
obligations under this Agreement, and (F) the Parent Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this

-137-



--------------------------------------------------------------------------------



 



Agreement; provided, further, that if the foregoing are satisfied, the Successor
Parent Borrower will succeed to, and be substituted for, the Parent Borrower
under this Agreement;
     (ii) so long as no Default exists or would result therefrom and the Parent
Borrower shall be in compliance with Section 7.14 for the Test Period then last
ended calculated on a pro forma basis for such merger or consolidation in
accordance with Section 1.10, (x) any Subsidiary Co-Borrower may merge with any
other Subsidiary Co-Borrower and (y) any Subsidiary Co-Borrower may merge with
any other Person (other than a Subsidiary Co-Borrower); provided that (i) such
Subsidiary Co-Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not such Subsidiary Co-Borrower (any such Person, each a “Successor Subsidiary
Co-Borrower”), (A) the Successor Subsidiary Co-Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Subsidiary
Co-Borrower shall expressly assume all the obligations of the relevant
Subsidiary Co-Borrower under this Agreement and the other Loan Documents to
which such Subsidiary Co-Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guaranty confirmed that its Guarantee of the
Obligations shall apply to such Successor Subsidiary Co-Borrower’s obligations
under this Agreement, (D) each Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to each Security Agreement
confirmed that its obligations thereunder shall apply to such Successor
Subsidiary Co-Borrower’s obligations under this Agreement, (E) each mortgagor of
a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to such Successor
Subsidiary Co-Borrower’s obligations under this Agreement, and (F) the relevant
Subsidiary Co-Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, such Successor Subsidiary Co-Borrower will succeed to, and be
substituted for, the relevant Subsidiary Co-Borrower under this Agreement;
     (iii) so long as no Default exists or would result therefrom and the Parent
Borrower shall be in compliance with Section 7.14 for the Test Period then last
ended calculated on a pro forma basis for such merger or consolidation in
accordance with Section 1.10, (x) any Foreign Subsidiary Revolving Borrower may
merge with any other Foreign Subsidiary Revolving Borrower and (y) any Foreign
Subsidiary Revolving Borrower may merge with any other Person (other than a
Foreign Subsidiary Revolving Borrower); provided that (i) such Foreign
Subsidiary Revolving Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not such Foreign Subsidiary Revolving Borrower (any such Person, each a
“Successor Foreign Subsidiary Revolving Borrower”), (A) the Successor Foreign
Subsidiary Revolving Borrower shall be an entity organized or existing under the
laws of the same jurisdiction of organization as such Foreign Subsidiary
Revolving Borrower, (B) the Successor Foreign Subsidiary Revolving Borrower
shall expressly assume all the obligations of the relevant Foreign Subsidiary
Revolving Borrower under this Agreement and the other Loan Documents to which
such Foreign Subsidiary Revolving Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee of the Obligations shall apply to such Successor Foreign Subsidiary
Revolving Borrower’s obligations under this Agreement, (D) each Loan Party,
unless it is the other party to such merger or consolidation, shall have by a
supplement

-138-



--------------------------------------------------------------------------------



 



to each Security Agreement confirmed that its obligations thereunder shall apply
to such Successor Foreign Subsidiary Revolving Borrower’s obligations under this
Agreement, (E) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to such Successor Foreign Subsidiary Revolving Borrower’s
obligations under this Agreement, and (F) the relevant Foreign Subsidiary
Revolving Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, such Successor Foreign Subsidiary Revolving Borrower will succeed to,
and be substituted for, the relevant Foreign Subsidiary Revolving Borrower under
this Agreement;
     (e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary that is not a Borrower may merge or consolidate with any other Person
(i) in order to effect an Investment permitted pursuant to Section 7.02 or
(ii) for any other purpose; provided that (A) the continuing or surviving Person
shall be the Parent Borrower or a Restricted Subsidiary, which together with
each of its Restricted Subsidiaries, shall have complied with the applicable
requirements of Section 6.11; and (B) in the case of subclause (ii) only, if
(1) the merger or consolidation involves a Guarantor and such Guarantor is not
the surviving Person, the surviving Restricted Subsidiary shall expressly assume
all the obligations of such Guarantor under this Agreement and the other Loan
Documents to which such Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and (2) the
Parent Borrower shall be in compliance with Section 7.14 calculated on a pro
forma basis for such merger or consolidation in accordance with Section 1.10;
     (f) the Merger may be consummated; and
     (g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
          Notwithstanding the foregoing, (A) until the Existing Notes Condition
shall have been satisfied, the Parent Borrower shall not permit any Restricted
Subsidiary to transfer to the Parent Borrower any material operating assets or
Broadcast Licenses, other than (i) Equity Interests of Restricted Subsidiaries
which are U.S. Subsidiary Guarantors or (ii) any wireless radio licenses used
for intercompany communications and satellite earth station authorizations used
for reception and transmission of programming or other communications; provided
that a Restricted Subsidiary may transfer any such assets to the Parent Borrower
if (x) the failure to do so is reasonably likely to have material adverse tax,
operational or strategic consequences to the Parent Borrower or any Restricted
Subsidiaries (as determined in good faith by the Parent Borrower) or
(y) required by the FCC or any other Governmental Authority (the Parent Borrower
agreeing to use commercially reasonable efforts to obtain a waiver of such
requirement) and (B) the Parent Borrower shall not, transfer or participate any
interests under any CCU Term Note other than to a U.S. Loan Party.
          SECTION 7.05. Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:
     (a) Dispositions of obsolete, worn out, used or surplus property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer

-139-



--------------------------------------------------------------------------------



 



used or useful in the conduct of the business of the Parent Borrower and the
Restricted Subsidiaries;
     (b) Dispositions of inventory, goods held for sale in the ordinary course
of business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned in the
ordinary course of business);
     (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
such similar replacement property (which replacement property is actually
promptly purchased); provided that to the extent the property being transferred
constitutes Collateral, such replacement property shall be made subject to the
Lien of the Collateral Documents;
     (d) Dispositions of property to the Parent Borrower or a Restricted
Subsidiary; provided that if the transferor of such property is a U.S. Loan
Party or a Foreign Loan Party (i) the transferee thereof must be a U.S. Loan
Party or a Foreign Loan Party, as the case may be, and to the extent such
property is Collateral, it shall continue to constitute Collateral after such
Disposition, or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 7.02;
     (e) Dispositions permitted by Sections 7.02, 7.04, 7.06 and 7.12 and Liens
permitted by Section 7.01;
     (f) Dispositions of property (i) owned on the Closing Date that does not
constitute Collateral pursuant to sale-leaseback transactions; provided that all
Net Cash Proceeds thereof shall be applied to prepay Term Loans in accordance
with Section 2.05(b)(ii)(A) and may not be reinvested in the business of the
Parent Borrower or a Restricted Subsidiary in accordance with
Section 2.05(b)(ii)(B), and (ii) acquired after the Closing Date that does not
constitute Collateral pursuant to sale-leaseback transactions;
     (g) Dispositions of Cash Equivalents;
     (h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license) (other than FCC Authorizations) and LMAs,
in each case in the ordinary course of business and which do not materially
interfere with the business of the Parent Borrower and the Restricted
Subsidiaries, taken as a whole;
     (i) transfers of property subject to Casualty Events upon receipt of the
Net Cash Proceeds of such Casualty Event;
     (j) Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition; (ii) the aggregate Fair Market Value of property Disposed of
pursuant to this clause (j) shall not exceed $900,000,000 since the Closing Date
and (iii) with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $50,000,000, the Parent Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l) and (s) and clauses (i) and (ii) of
Section 7.01(t)); provided,

-140-



--------------------------------------------------------------------------------



 



however, that for the purposes of this clause (iii), (A) any liabilities (as
shown on the Parent Borrower’s or such Restricted Subsidiary’s most recent
balance sheet provided hereunder or in the footnotes thereto) of the Parent
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which all
of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by such Restricted
Subsidiary from such transferee that are converted by such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Disposition and (C) any Designated Non-Cash
Consideration received in respect of such Disposition having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of $300,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;.
     (k) Dispositions of the Specified Assets; provided that the Net Cash
Proceeds in respect thereof shall be applied to prepay Term Loans in accordance
with Section 2.05(b)(ii)(A) and may not be reinvested in the business of the
Parent Borrower or a Restricted Subsidiary in accordance with
Section 2.05(b)(ii)(B);
     (l) Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;
     (m) Dispositions of accounts receivable in connection with the collection
or compromise thereof;
     (n) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
     (o) Dispositions of all or any part of the assets listed on
Schedule 7.05(o);
     (p) Dispositions of all or any part of the assets listed on
Schedule 7.05(p); provided, however, that (i) the first $2,500,000,000 of Net
Cash Proceeds (for the avoidance of doubt, after giving effect to clause (D) of
the definition of “Net Cash Proceeds”, if applicable) of Dispositions pursuant
to this Section 7.05(p) shall be applied to prepay the Term Loans in accordance
with Section 2.05(b)(ii)(A) and may not be reinvested in the business of the
Parent Borrower or a Restricted Subsidiary in accordance with Section
2.05(b)(ii)(B) and (ii) any Net Cash Proceeds in excess of $2,500,000,000 shall
be applied to prepay Term Loans in accordance with Section 2.05(b)(ii)(A) or
reinvested in the business of the Parent Borrower or a Restricted Subsidiary in
accordance with Section 2.05(b)(ii)(B);
     (q) Dispositions of Securitization Assets to a Securitization Entity in
connection with a Qualified Securitization Financing;
     (r) the unwinding of any Swap Contract;
     (s) (i) Permitted Asset Swap allowable under Section 1031 of the Code and
(ii) other Permitted Asset Swaps with a Fair Market Value not to exceed
$50,000,000 in any calendar year; provided that, in the case of clause (i) or
(ii), the portion of the consideration received in

-141-



--------------------------------------------------------------------------------



 



exchange for the disposed asset in the form of Cash Equivalents shall constitute
proceeds of a Disposition subject to Section 2.05; and
     (t) Dispositions of the Divestiture Assets and any other asset required to
be Disposed of by the FCC or other Governmental Authorities under applicable
Laws.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(d), 7.05(e), 7.05(i), 7.05(l) and 7.05(m))
shall be for no less than the Fair Market Value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Parent Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
          Notwithstanding the foregoing, (A) until the Existing Notes Condition
shall have been satisfied, the Parent Borrower shall not permit any Restricted
Subsidiary to transfer to the Parent Borrower any material operating assets or
Broadcast Licenses, other than (i) Equity Interests of Restricted Subsidiaries
which are U.S. Subsidiary Guarantors or (ii) any wireless radio licenses used
for intercompany communications and satellite earth station authorizations used
for reception and transmission of programming or other communications; provided
that a Restricted Subsidiary may transfer any such assets to the Parent Borrower
if (x) the failure to do so is reasonably likely to have material adverse tax,
operational or strategic consequences to the Parent Borrower or any Restricted
Subsidiaries (as determined in good faith by the Parent Borrower) or
(y) required by the FCC or any other Governmental Authority (the Parent Borrower
agreeing to use commercially reasonable efforts to obtain a waiver of such
requirement) and (B) the Parent Borrower shall not, transfer or participate any
interests under any CCU Term Note other than to a U.S. Loan Party.
          SECTION 7.06. Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:
     (a) each Restricted Subsidiary may make Restricted Payments to the Parent
Borrower and to its other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the Parent
Borrower and any of its other Restricted Subsidiaries and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);
     (b) (i) the Parent Borrower may redeem in whole or in part any of its
Equity Interests for another class of Equity Interests or rights to acquire its
Equity Interests or with proceeds from substantially concurrent equity
contributions or issuances of new Equity Interests, provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby or
(ii) the Parent Borrower and each of its Restricted Subsidiaries may declare and
make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
     (c) Restricted Payments made on the Closing Date to consummate the
Transactions (including any amounts to be paid under, or contemplated by, the
Merger Agreement) and the fees and expenses related thereto owed to Affiliates,
including any payment to holders of Equity Interests of the Parent Borrower
(immediately prior to giving effect to the Transactions) in connection

-142-



--------------------------------------------------------------------------------



 



with, or as a result of, their exercise of appraisal rights and the settlement
of any claims or actions (whether actual, contingent or potential) with respect
thereto;
     (d) to the extent constituting Restricted Payments, the Parent Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(n)), 7.04
(other than a merger or consolidation of Holdings and the Parent Borrower) or
7.08 (other than Section 7.08(a) or (j));
     (e) repurchases of Equity Interests in Parent, the Parent Borrower or any
of the Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;
     (f) the Parent Borrower may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of the Parent
Borrower (or of any such direct or indirect parent of the Parent Borrower) by
any future, present or former employee, director, officer, manager or consultant
(or any Controlled Investment Affiliate or Immediate Family Member thereof) of
the Parent Borrower (or any direct or indirect parent of the Parent Borrower) or
any of its Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or otherwise pursuant to any employee or director
equity plan, employee or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any future, present or former employee, director,
officer, manager or consultant of the Parent Borrower (or any direct or indirect
parent of the Parent Borrower) or any of its Subsidiaries (including, for the
avoidance of doubt, any principal and interest payable on any notes issued by
the Parent Borrower (or of any direct or indirect parent of the Parent Borrower)
in connection with any such repurchase, retirement or other acquisition or
retirement); provided that payments made pursuant to this paragraph (f) may not
exceed in any calendar year $50,000,000 with unused amounts in any calendar year
being carried over to succeeding calendar years subject to a maximum of
$75,000,000 in any calendar year; provided that any cancellation of Indebtedness
owing to the Parent Borrower in connection with and as consideration for a
repurchase of Equity Interests of the Parent Borrower (or any of its direct or
indirect parents) shall not be deemed to constitute a Restricted Payment for
purposes of this clause (f); provided that such amount in any calendar year may
be increased by an amount not to exceed the sum of (1) the amount of Net Cash
Proceeds of Permitted Equity Issuances to employees, directors, officers,
managers or consultants (or any Controlled Investment Affiliate or Immediate
Family Member thereof) of the Parent Borrower (or any direct or indirect parent
thereof) or any of its Subsidiaries that occurs after the Closing Date plus
(2) the net cash proceeds of key man life insurance policies received by the
Parent Borrower or any of its Restricted Subsidiaries after the Closing Date;
     (g) the Parent Borrower may make Restricted Payments to Holdings or to any
direct or indirect parent of Holdings:
     (i) the proceeds of which will be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) the tax liability
(including additions to tax, penalties and interests with respect thereto) to
each foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Parent Borrower and/or any of
its Subsidiaries, to the extent such tax liability (including additions to tax,
penalties and interest with respect thereto) does not exceed the lesser of
(A) the taxes that would have been payable by the Parent Borrower and/or its
Restricted Subsidiaries as a stand-alone group and (B) the actual tax liability
(including additions to tax, penalties and

-143-



--------------------------------------------------------------------------------



 



interest with respect thereto) of Holdings’ consolidated, combined, unitary or
affiliated group (or, if Holdings is not the parent of the actual group, the
taxes that would have been paid by Holdings, the Parent Borrower and/or the
Parent Borrower’s Restricted Subsidiaries as a stand-alone group), reduced by
any such payments paid or to be paid directly by the Parent Borrower or its
Restricted Subsidiaries;
     (ii) the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) its operating
costs and expenses incurred in the ordinary course of business and other
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, to the extent attributable to
the ownership or operations of the Parent Borrower and its Restricted
Subsidiaries;
     (iii) the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes
and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) legal existence;
     (iv) to finance any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) the
Parent Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Parent Borrower or a Restricted Subsidiary (or U.S. Loan Party if the Investment
would have been required to be made in a U.S. Loan Party under Section 7.02) or
(2) the merger or amalgamation (to the extent not prohibited by Section 7.04) of
the Person formed or acquired into the Parent Borrower or a Restricted
Subsidiary (or U.S. Loan Party if the Investment would have been required to be
made in a U.S. Loan Party under Section 7.02) in order to consummate such
Permitted Acquisition, in each case, in accordance with the applicable
requirements of Section 6.11;
     (v) the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any equity or debt offering not prohibited
by this Agreement (whether or not successful) and directly attributable to the
operation of the Parent Borrower and its Restricted Subsidiaries; and
     (vi) the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries, only to the extent such amounts are
deducted, for the avoidance of doubt and notwithstanding anything in this
Agreement to the contrary, in calculating Consolidated EBITDA for any period;
     (h) the Parent Borrower or any of its Restricted Subsidiaries may (a) pay
cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisition and (b) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion;

-144-



--------------------------------------------------------------------------------



 



     (i) the payment of any dividend or distribution within 60 days after the
date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Event of
Default occurred and was continuing;
     (j) the declaration and payment of dividends on the Parent Borrower’s
common stock following the first public offering of the Parent Borrower’s common
stock or the common stock of any of its direct or indirect parents after the
Closing Date, of up to 6% per annum of the net proceeds received by or
contributed to the Parent Borrower in or from any such public offering, other
than public offerings with respect to the Parent Borrower’s common stock
registered on Form S-4 or Form S-8;
     (k) purchases of Equity Interests of CCOH permitted by Section 7.02(p) or
7.02(v)(ii); and
     (l) in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Parent Borrower may make additional Restricted Payments in an aggregate amount,
together with the aggregate amount of repayments, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Sections 7.12(a)(vii), not to exceed the sum of (i) the greater of
$400,000,000 and (ii) the Available Amount at such time.
          Notwithstanding anything to the contrary contained in Article VII
(including Sections 7.02 and 7.12 and this Section 7.06), the Parent Borrower
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly pay any cash dividend or make any cash distribution on or in
respect of the Parent Borrower’s Equity Interests or purchase or otherwise
acquire for cash any Equity Interests of the Parent Borrower or any direct or
indirect parent of the Parent Borrower, for the purpose of directly or
indirectly paying any cash dividend or making any cash distribution to, or
acquiring any Equity Interests of the Parent Borrower or any direct or indirect
parent of the Parent Borrower for cash from, the Sponsors, or guarantee any
Indebtedness of any Affiliate of the Parent Borrower for the purpose of paying
such dividend, making such distribution or so acquiring such Equity Interests to
or from the Sponsors, in each case by means of utilization of the cumulative
dividend and investment credit provided by the use of the Available Amount or
the exceptions provided by Sections 7.02(n) and (p), Sections 7.06(i) and (l)
and Section 7.12(a)(vii), unless (x) at the time and after giving effect to such
payment, the Total Leverage Ratio for the Test Period than last ended is less
than 6.0 to 1.0 and (y) such payment is otherwise in compliance with this
Agreement.
          SECTION 7.07. Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Parent Borrower and the Restricted Subsidiaries on the Closing Date or
any business reasonably related or ancillary thereto or constituting a
reasonable extension thereof.
          SECTION 7.08. Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of the Parent Borrower, whether or not in the
ordinary course of business, other than:
     (a) transactions between or among the Parent Borrower or any of its
Restricted Subsidiaries or any entity that becomes a Restricted Subsidiary as a
result of such transaction,
     (b) transactions on terms substantially as favorable to the Parent Borrower
or such Restricted Subsidiary as would reasonably be obtainable by the Parent
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate,

-145-



--------------------------------------------------------------------------------



 



     (c) the Transactions and the payment of fees and expenses related to the
Transactions,
     (d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Parent Borrower or any of its Subsidiaries or any direct or
indirect parent of the Parent Borrower in connection with the Transactions,
     (e) if, at the time of such payment and after giving effect to such
payment, no Default or Event of Default shall exist, the payment of management,
consulting, monitoring, advisory, retainer and other fees, indemnities and
expenses to the Sponsors pursuant to the Sponsor Management Agreement (other
than any Sponsor Termination Fees), plus any unpaid management, consulting,
monitoring, advisory and other fees, indemnities and expenses accrued in any
prior year,
     (f) Investments permitted under Section 7.02,
     (g) employment and severance arrangements between the Parent Borrower or
any of its Restricted Subsidiaries and their respective officers and employees
in the ordinary course of business and transactions pursuant to stock option
plans and employee benefit plans and arrangements,
     (h) the payment of reasonable and customary fees and compensation
consistent with past practice or industry practices and reasonable out-of-pocket
costs to, and indemnities provided on behalf of, directors, officers, employees
and consultants of the Parent Borrower and the Restricted Subsidiaries or any
direct or indirect parent of the Parent Borrower in the ordinary course of
business to the extent attributable to the ownership or operation of the Parent
Borrower and the Restricted Subsidiaries,
     (i) any agreement, instrument or arrangement as in effect as of the
Specified Date (other than the Sponsor Management Agreement) and set forth on
Schedule 7.08, or any amendment thereto (so long as any such amendment is not
disadvantageous to the Lenders when taken as a whole in any material respect as
compared to the applicable agreement as in effect on the Specified Date as
reasonably determined in good faith by the board of directors of the Parent
Borrower),
     (j) Restricted Payments permitted under Section 7.06 and prepayments,
redemptions, purchases, defeasances and satisfactions of Indebtedness permitted
under Section 7.12,
     (k) [Reserved],
     (l) transactions in which the Parent Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08,
     (m) transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Parent Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the Parent
Borrower, or are on terms at least as favorable as would reasonably have been
obtained at such time from an unaffiliated party,

-146-



--------------------------------------------------------------------------------



 



     (n) the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Parent to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Controlled
Investment Affiliate or Immediate Family Member thereof) of the Parent Borrower,
any of its Subsidiaries or any direct or indirect parent thereof,
     (o) payments to or from, and transactions with, any joint venture in the
ordinary course of business, and
     (p) investments by the Sponsors in loans or debt securities (other than any
debt securities issued in connection with the Transactions) of the Parent
Borrower or any of its Restricted Subsidiaries so long as (A) the investment is
being offered generally to other investors on the same or more favorable terms
and (B) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of loans or securities (it being understood and
agreed that any purchase by the Sponsors of any loans or debt securities of the
Parent Borrower or any of its Restricted Subsidiaries in secondary market
transactions are not restricted by this Section 7.08).
          SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Loan
Party to make Restricted Payments to any Loan Party (other than Holdings) or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:
     (i) (A) exist on the Specified Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (B) to
the extent Contractual Obligations permitted by clause (A) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,
     (ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided further that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14,
     (iii) contracts for the sale of assets that impose restrictions on the
assets to be sold;
     (iv) (a) with respect to clause (b) only, arise in connection with any Lien
permitted by Section 7.01(a), (l), (s), (t)(i) or (t)(ii) and relate to the
property subject to such Lien or (b) arise in connection with any Disposition
permitted by Section 7.05,
     (v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,
     (vi) are negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness

-147-



--------------------------------------------------------------------------------



 



constituting any Junior Financing or Retained Existing Notes) and the proceeds
and products thereof,
     (vii) are customary provisions contained in any leases, subleases,
licenses, sublicenses, LMAs or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, in each case,
entered into in the ordinary course of business,
     (viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), 7.03(h) or 7.03(o)(as
limited by the second paragraph of Section 7.03) (with respect to non-Loan
Parties) to the extent that such restrictions apply only to the property or
assets securing such Indebtedness,
     (ix) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of any Restricted Subsidiary,
     (x) are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,
     (xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
     (xii) are customary restrictions contained in the ABL Credit Agreement, the
ABL Facility Documentation, the New Senior Notes, and any Permitted Refinancing
of any of the foregoing,
     (xiii) arise in connection with cash or other deposits permitted under
Section 7.01, and
     (xiv) are restrictions in any one or more agreements governing Indebtedness
of a Restricted Subsidiary that is not a Loan Party that is permitted to be
incurred by Section 7.03.
          SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.
          SECTION 7.11. Accounting Changes. Make any change in fiscal year
except to, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, the Parent Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.
          SECTION 7.12. Prepayments, Etc. of Indebtedness.
          (a) Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any New Senior Notes, any Retained Existing Notes, any Permitted
Additional Notes or any other Indebtedness (or guarantees in respect thereof)
that is subordinated to the Obligations expressly by its terms (other than
Indebtedness among the Parent Borrower and its Restricted Subsidiaries)
(collectively, “Junior Financing”) except
     (i) the refinancing thereof with the Net Cash Proceeds of any Permitted
Refinancing, to the extent not required to prepay any Term Loans pursuant to
Section 2.05(b);

-148-



--------------------------------------------------------------------------------



 



     (ii) the refinancing thereof with the Net Cash Proceeds of any Specified
Equity Contribution made substantially contemporaneously with such prepayment,
redemption, purchase, defeasance or other satisfaction;
     (iii) prepayments and redemptions of Repurchased Existing Notes;
     (iv) on or after September 30, 2015, so long as no Default has occurred and
is continuing, the Parent Borrower or a Restricted Subsidiary may redeem a
portion of the New Senior Toggle Notes in an aggregate principal amount equal to
the product of (x) $30,000,000 and (y) a fraction (which, for the avoidance of
doubt, cannot exceed one), the numerator of which is the aggregate principal
amount of such Indebtedness outstanding on such date for United States federal
income tax purposes and the denominator of which is $1,500,000,000;
     (v) beginning on the fifth anniversary of the date of issuance of the New
Senior Toggle Notes, so long as no Default has occurred and is continuing, the
Parent Borrower or a Restricted Subsidiary may make “AHYDO catch-up” payments on
such Indebtedness;
     (vi) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Parent or any of its direct or indirect
parents;
     (vii) so long as no Default is continuing or would result therefrom,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, together
with the aggregate amount of Restricted Payments made pursuant to
Section 7.06(l), not to exceed the sum of (1) the greater of $550,000,000 or
1.75% of Total Assets at such time and (2) the Available Amount at such time;
and
     (viii) the Parent Borrower may redeem, defease or discharge any AMFM Notes
or Designated 2010 Retained Existing Notes not purchased pursuant to the tender
offers made in connection with the Debt Repayment; and
     (ix) the Parent Borrower may prepay, redeem, purchase (including pursuant
to an offer to purchase) the New Senior Notes with the proceeds of any asset
disposition to the extent such proceeds are (i) not required to be used to
prepay the Term Loans in accordance with Section 2.05(b)(ii)(A) and are not used
to voluntarily prepay the Term Loans in accordance with Section 2.05(a) and
(ii) required to be so applied under the New Senior Notes Indentures.
          (b) Make any payment in violation of any subordination terms of any
Junior Financing Documentation.
          (c) Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation, Retained Existing Notes Indenture, the CCO Cash Management
Arrangements, the CCU Notes or the CCO Intercompany Agreements, in each case
without the consent of the Administrative Agent and the Required Lenders (not to
be unreasonably withheld); it being understood and agreed that any extension of
the CCO Cash Management Arrangements, the CCU Notes or the CCO Intercompany
Agreements, or any change in the interest rate on the CCU Notes approved by the
Board of Directors of the Parent Borrower, will be deemed not to be materially
adverse to the interests of the Lenders.

-149-



--------------------------------------------------------------------------------



 



          SECTION 7.13. Equity Interests of Certain Restricted Subsidiaries and
Unrestricted Subsidiaries.
          (a) Permit any Subsidiary that is a wholly-owned Restricted Subsidiary
to become a non-wholly-owned Subsidiary, unless (i) such Restricted Subsidiary
continues to be a Guarantor, (ii) in connection with a Disposition of all or
substantially all of the assets or all or a portion of the Equity Interests of
such Restricted Subsidiary permitted by Section 7.05, (iii) as a result of the
designation of such Restricted Subsidiary as an Unrestricted Subsidiary pursuant
to Section 6.14 or (iv) the remaining Investment in such non-wholly-owned
Subsidiary held by the Parent Borrower or any Restricted Subsidiary is a
permitted Investment under Section 7.02 (valued at the Fair Market Value of such
Investment at the time such Investment is deemed made).
          (b) Until the Existing Notes Condition shall have been satisfied,
permit the Equity Interests of any Unrestricted Subsidiary to be owned by any
Person other than (i) one or more Restricted Subsidiaries; provided that if such
Unrestricted Subsidiary is a Material Domestic Subsidiary, then such Equity
Interests shall only be owned by a U.S. Subsidiary Guarantor or (ii) other
Unrestricted Subsidiaries whose Equity Interest are owned by Persons permitted
under this Section 7.13(b).
          SECTION 7.14. Financial Covenant. Permit the Secured Leverage Ratio as
of the last day of any Test Period (beginning with the Test Period ending on the
last day of the second full fiscal quarter ending after the Closing Date) to be
greater than the ratio set forth below opposite the last day of such Test
Period:

                                  Fiscal Year   Q1   Q2   Q3   Q4
2008
    —       —       —       —  
2009
    9.50:1 1     9.50:1       9.50:1       9.50:1  
2010
    9.50:1       9.50:1       9.50:1       9.50:1  
2011
    9.50:1       9.50:1       9.50:1       9.50:1  
2012
    9.50:1       9.50:1       9.50:1       9.50:1  
2013
    9.50:1       9.25:1       9.25:1       9.00:1  
2014
    9.00:1       9.00:1       9.00:1       8.75:1  
2015
    8.75:1       8.75:1       —       —  

Any provision of this Agreement that contains a requirement for the Parent
Borrower to be in compliance with the covenant contained in this Section 7.14
prior to the time that this covenant is otherwise applicable shall be deemed to
require that the Secured Leverage Ratio for the applicable Test Period not be
greater than 9.50 to 1.
ARTICLE VIII
Events of Default and Remedies
          SECTION 8.01. Events of Default. Each of the events referred to in
clauses (a) through (l) of this Section 8.01 shall constitute an “Event of
Default”:
 

1  
Applicable only if the Closing Date occurs on or prior to September 30, 2008.

-150-



--------------------------------------------------------------------------------



 



     (a) Non-Payment. Any Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or
     (b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to any Borrower), 6.13(b) or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Parent Borrower of written
notice thereof from the Administrative Agent; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect when
made or deemed made; or
     (e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
the Threshold Amount, (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness (other than any such Indebtedness in
respect of the ABL Facilities), or any other event occurs (other than with
respect to any such Indebtedness in respect of the ABL Facilities and other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts), the
effect of which default or other event is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided further that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Section 8.02 or (C) fails
to observe or perform any other agreement or condition relating to any
Indebtedness in respect of the ABL Facilities, or any other event occurs with
respect to the ABL Facilities, and either (i) the holder or holders of such
Indebtedness (or the ABL Administrative Agent on behalf of such holder or
holders) cause such Indebtedness to become due (automatically or otherwise)
prior to its stated maturity or (ii) such failure has not been cured or waived
within 60 days; or
     (f) Insolvency Proceedings, Etc. Holdings, any Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or

-151-



--------------------------------------------------------------------------------



 



similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for sixty (60) calendar
days; or any proceeding under any Debtor Relief Law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Judgments. There is entered against any Loan Party or any Material
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or
     (h) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of Holdings, any Borrower or their respective ERISA Affiliates
under Title IV of ERISA in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) Holdings, any Borrower or
any of their respective ERISA Affiliates fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect, or (iii) with respect to a funded Foreign Plan a
termination, withdrawal or noncompliance with applicable law or plan terms that
would reasonably be expected to result in a Material Adverse Effect; or
     (i) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
     (j) Collateral Documents. (i) Any Collateral Document after delivery
thereof pursuant to Section 6.11 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create, or any Lien purported to
be created by any Collateral Document shall be asserted in writing by any Loan
Party not to be, a valid and perfected lien, with the priority required by the
Collateral Documents (or other security purported to be created on the
applicable Collateral) on any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage, or (ii) any of the Equity Interests of any
Borrower ceasing to be pledged pursuant to the Security Agreements free of Liens
other than Liens created by the Security Agreements or any nonconsensual Liens
permitted by Section 7.01; or

-152-



--------------------------------------------------------------------------------



 



     (k) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” or “Guaranteed Senior Indebtedness” (or any comparable term) or
“Senior Secured Financing” (or any comparable term) under, and as defined in any
Junior Financing Documentation governing Junior Financing with an aggregate
principal amount of not less than the Threshold Amount or (ii) the subordination
provisions set forth in any Junior Financing Documentation governing Junior
Financing with an aggregate principal amount of not less than the Threshold
Amount shall, in whole or in part, cease to be effective or cease to be legally
valid, binding and enforceable against the holders of any such Junior Financing,
if applicable; or
     (l) Change of Control. There occurs any Change of Control.
          SECTION 8.02. Remedies upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of the
Required Lenders, take any or all of the following actions:
     (a) declare Commitments of each Lender and any obligation of the L/C
Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the Parent Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Debtor Relief Laws, the
Commitments of each Lender and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Parent Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
          SECTION 8.03. Application of Funds. Subject to the Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

-153-



--------------------------------------------------------------------------------



 



     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, Hedging Obligations and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them; provided that
any proceeds from the exercise of remedies against collateral that constitutes
Specified Assets shall be allocated to repay Obligations constituting unpaid
principal of the Tranche C Term Loans prior to repayment of any other
Obligations constituting unpaid principal of the Loans and L/C Borrowings,
Hedging Obligations and Cash Management Obligations;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Parent Borrower or as otherwise required by
Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Parent Borrower.
          SECTION 8.04. Right to Cure. Notwithstanding anything to the contrary
contained in this Article VIII, in the event that the Parent Borrower fails to
comply with the requirements of Section 7.14 as of the end of any relevant Test
Period, until the date that is 10 days after the date the financial statements
with respect to such Test Period are required to be delivered pursuant to
Section 6.01, Parent shall have the right to make an equity investment in the
Parent Borrower (other than in the form of Disqualified Equity Interests) in
cash or otherwise make cash common equity contributions to the Parent Borrower
(in each case, with the proceeds of any equity investment made in Parent by the
Sponsors) (the “Cure Right”), and upon receipt by the Parent Borrower of such
cash contributions (the “Cure Amount”), the Parent Borrower’s compliance with
Section 7.14 shall be recalculated giving effect to the following pro forma
adjustments: (i) EBITDA shall be increased, solely for the purposes of
determining compliance with Section 7.14, including determining compliance with
Section 7.14 as of the end of such Test Period and applicable subsequent periods
that include such fiscal quarter for which the Cure Right is exercised by an
amount equal to the Cure Amount and (ii) if, after giving effect to the
foregoing calculations (but not, for the avoidance of doubt, giving pro forma
effect to any repayment of Indebtedness in connection therewith), the
requirements of Section 7.14 shall be satisfied, then the requirements of
Section 7.14

-154-



--------------------------------------------------------------------------------



 



shall be deemed satisfied as of the end of the relevant Test Period with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 7.14 that had occurred
shall be deemed cured for the purposes of this Agreement. Notwithstanding
anything herein to the contrary, (x) in each four fiscal quarter period there
shall be a period of at least one fiscal quarter in which the Cure Right is not
exercised, (y) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 7.14 and (z) the Cure Amount shall be
disregarded for purposes of determining compliance with any other provision of
this Agreement (including, without limitation, any other provision that requires
compliance with Section 7.14 on a pro forma basis).
ARTICLE IX
Administrative Agent and Other Agents
          SECTION 9.01. Appointment and Authorization of the Administrative
Agent.
          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Article (other than Sections 9.10
and 9.12) are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
          (b) Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article IX and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to such L/C
Issuer.
          (c) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank and/or Cash Management Bank) hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Lender and its Affiliates for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes

-155-



--------------------------------------------------------------------------------



 



of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent to execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Secured Parties with respect thereto (including the Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.
          SECTION 9.02. Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, sub-agents, employees or
attorneys-in-fact (including for the purpose of any Borrowing or payment in
Alternative Currencies) as shall be deemed necessary by the Administrative Agent
(other than to a Disqualified Institution) and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Each such sub-agent and the Affiliates of the Administrative Agent
and each such sub-agent shall be entitled to the benefits of all provisions of
this Article IX and Sections 10.04 and 10.05 (as though such sub-agents were the
“Administrative Agent” under the Loan Documents) as if set forth in full herein
with respect thereto. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct (as determined
in the final judgment of a court of competent jurisdiction).
          SECTION 9.03. Liability of Agents. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by any Agent under or in connection with, this Agreement or any other Loan
Document, or the execution, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the perfection or priority of any Lien or security interest created
or purported to be created by the Collateral Documents, (v) the satisfaction of
any condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (vi) or to inspect the properties, books or records of any Loan Party or any
Affiliate thereof. No Agent-Related Person shall have any duties or obligations
to any Lender or participant except those expressly set forth herein and in the
other Loan Documents, and without limiting the generality of the foregoing, the
Agent-Related Persons:

-156-



--------------------------------------------------------------------------------



 



     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Person is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Person shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose it to
liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not be required to carry out any “know your customer” or other
checks in relation to any person on behalf of any Lender and each Lender
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its
Affiliates.
          No Agent-Related Person be liable (i) to any participant or Secured
Party or their Affiliates for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or such Person shall believe in
good faith shall be necessary under the circumstances) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction.
          SECTION 9.04. Reliance by the Administrative Agent.
          (a) The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.
          (b) For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
          SECTION 9.05. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment

-157-



--------------------------------------------------------------------------------



 



of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders, unless the Administrative Agent shall have
received written notice from a Lender or any Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.
          SECTION 9.06. Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
          SECTION 9.07. Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and each other Agent-Related Person (to the
extent not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Agent-Related Person’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction; provided that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided further that any obligation to indemnify an L/C Issuer
pursuant to this Section 9.07 shall be limited to the Lenders of the appropriate
Facility only. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings

-158-



--------------------------------------------------------------------------------



 



or otherwise) of, or legal advice in respect of rights or responsibilities
under, this Agreement, any other Loan Document, or any document contemplated by
or referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.
          SECTION 9.08. Withholding Tax. To the extent required by any
applicable law, the Agents may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that an Agent did not properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by the Borrowers and without limiting or expanding the
obligation of the Borrowers to do so) for all amounts paid, directly or
indirectly, by the Agent as taxes or otherwise, including any interest,
additions to tax or penalties thereto, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.
          SECTION 9.09. Agents in Their Individual Capacities.
          (a) Each Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Each Agent and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though such Agent were not an Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. With respect to its Loans, each
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include each Agent in its
individual capacity.
          (b) Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 9.09 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Parent Borrower,
another Loan Party or their respective Affiliates), including trading in or
holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates.

-159-



--------------------------------------------------------------------------------



 



Each Lender understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the
Lenders that are not members of the Agent’s Group. None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Lender or use on behalf of the Lenders, and shall not be liable for the failure
to so disclose or use, any information whatsoever about or derived from the
Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent shall deliver or otherwise make available
to each Lender such documents as are expressly required by any Loan Document to
be transmitted by the Administrative Agent to the Lenders.
          (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Lender including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.
          SECTION 9.10. Successor Administrative Agent. The Administrative Agent
may resign as the Administrative Agent upon thirty (30) days’ prior notice to
the Lenders and the Parent Borrower. If the Administrative Agent resigns under
this Agreement, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be consented to by
the Parent Borrower at all times other than during the existence of an Event of
Default under Section 8.01(f) (which consent of the Parent Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Parent Borrower, a successor agent from among the Lenders. Upon the acceptance
of its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent, and the term “Administrative Agent” shall mean
such successor administrative agent and/or supplemental administrative agent, as
the case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Upon the acceptance of any appointment as
the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments

-160-



--------------------------------------------------------------------------------



 



thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents (if not already
discharged therefrom as provided above in this Section 9.10). After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.
          Any resignation by the Administrative Agent as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by the Administrative Agent, if any, outstanding at the time of such succession
or make other arrangements satisfactory to the retiring L/C Issuer effectively
to assume the obligations of the retiring L/C Issuer with respect to such
Letters of Credit.
          SECTION 9.11. Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement,

-161-



--------------------------------------------------------------------------------



 



adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
          SECTION 9.12. Collateral and Guaranty Matters. The Lenders irrevocably
agree:
     (a) that any Lien on any property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
in which the Outstanding Amount of the L/C Obligations related thereto have been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place), (ii) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Loan Party (it being understood that in the
event that property that constitutes Collateral is transferred to any Loan
Party, such property shall continue to constitute Collateral under the Loan
Documents), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, or (iv) if
the property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Subsidiary Guarantor from its obligations under its Guaranty
pursuant to clause (c) below;
     (b) to release or subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i); and
     (c) that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the New Senior Notes, or any Junior Financing.
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Guaranty
pursuant to this Section 9.12. In each case as specified in this Section 9.12,
the Administrative Agent will promptly (and each Lender irrevocably authorizes
the Administrative Agent to), at the Parent Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.12.
          SECTION 9.13. Other Agents; Arrangers and Managers. Except as
expressly provided herein, none of the Lenders or other Persons identified on
the facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “joint bookrunner” or “joint lead arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

-162-



--------------------------------------------------------------------------------



 



          SECTION 9.14. Appointment of Supplemental Administrative Agents.
          (a) It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
          (b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.
          (c) Should any instrument in writing from any Loan Party be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Parent Borrower or Holdings, as
applicable, shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Administrative Agent, or a successor thereto,
shall die, become incapable of acting, resign or be removed, all the rights,
powers, privileges and duties of such Supplemental Administrative Agent, to the
extent permitted by Law, shall vest in and be exercised by the Administrative
Agent until the appointment of a new Supplemental Administrative Agent.
          SECTION 9.15. Intercreditor Agreement. The Administrative Agent is
authorized to enter into the Intercreditor Agreement, and the parties hereto
acknowledge that the Intercreditor Agreement is binding upon them. Each Lender
(a) hereby consents to the subordination of the Liens on the Receivables
Collateral securing the Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement and (c) hereby
authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement and to subject the Liens on the Receivables Collateral
securing the Obligations to the provisions thereof. The foregoing provisions are
intended as an inducement to the ABL Secured Parties (as such term is defined in
the Intercreditor Agreement) to extend credit to the borrowers under the ABL
Credit Agreement and such ABL Secured Parties are intended third-party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

-163-



--------------------------------------------------------------------------------



 



          SECTION 9.16. Administrative Agent Dutch Claims; Dutch Secured Party
Claims. With respect to any security interest in favor of the Administrative
Agent for the benefit of the Secured Parties which is created under any
Collateral Document governed by the laws of the Netherlands:
     (a) Each Dutch Loan Party must pay the Administrative Agent, as an
independent and separate creditor, an amount equal to each Dutch Secured Party
Claim on its due date (the “Administrative Agent Dutch Claim”).
     (b) The Administrative Agent may enforce performance of any Administrative
Agent Dutch Claim in its own name as an independent and separate right. This
includes any suit, execution, enforcement of security, recovery of guarantees
and applications for and voting in respect of any kind of insolvency proceeding.
     (c) Each Secured Party must, at the request of the Administrative Agent,
perform any act required in connection with the enforcement of any
Administrative Agent Dutch Claim. This includes joining in any proceedings as
co-claimant with the Administrative Agent.
     (d) Each Dutch Loan Party irrevocably and unconditionally waives any right
it may have to require a Secured Party to join in any proceedings as co-claimant
with the Administrative Agent in respect of any Administrative Agent Dutch
Claim.
     (e) (i) Discharge by a Dutch Loan Party of a Secured Party Claim will
discharge the corresponding Administrative Agent Dutch Claim in the same amount
and (ii) discharge by a Dutch Loan Party of an Administrative Agent Dutch Claim
will discharge the corresponding Secured Party Claim in the same amount.
     (f) The aggregate amount of the Administrative Agent Dutch Claims will
never exceed the aggregate amount of the Secured Party Claims.
     (g) (i) A defect affecting an Administrative Agent Dutch Claim against a
Dutch Loan Party will not affect any Secured Party Claim and (ii) a defect
affecting a Secured Party Claim against a Dutch Loan Party will not affect any
Administrative Agent Dutch Claim.
ARTICLE X
Miscellaneous
          SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document (other than the Intercreditor Agreement), and no consent to
any departure by any Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Parent
Borrower or the applicable Loan Party, as the case may be, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:
     (a) extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

-164-



--------------------------------------------------------------------------------



 



     (b) postpone any date scheduled for, or reduce the amount of, any payment
of principal or interest under Section 2.07 or 2.08 or fee under Section 2.03 or
2.09(a) without the written consent of each Lender directly affected thereby, it
being understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;
     (c) reduce the principal of, or the rate of interest or premium specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby, it being understood that any change to the definition
of Total Leverage Ratio or Secured Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate of interest;
provided that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of any
Borrower to pay interest at the Default Rate;
     (d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Required Facility Lenders” or “Pro Rata Share” or any provision of
the last sentence of Section 2.05(b)(v), 2.06(c) relating to pro rata sharing,
2.13 or 8.03 without the written consent of each Lender affected thereby;
     (e) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (f) other than in a transaction permitted under Section 7.04, release all
or substantially all of the aggregate value of the Guaranty, without the written
consent of each Lender;
     (g) change the currency in which any Loan is denominated or interest or
fees thereon is paid without the written consent of the Lender holding such
Loans;
     (h) waive any condition set forth in Section 4.02 as to any Credit
Extension under any Revolving Credit Facility or under any Delayed Draw Term
Loan Facility without the written consent of the Required Facility Lenders under
such Facility;
     (i) change any provision of Section 2.05(a)(iv) or 2.05(b)(v) without the
written consent of the Required Facility Lenders with respect to each of the
Tranche A Term Loan Facility, Tranche B Term Loan Facility, Tranche C Term Loan
Facility, Delayed Draw 1 Term Loan Facility and Delayed Draw 2 Term Loan
Facility; or
     (j) amend the definition of “Interest Period” to allow intervals in excess
of six months or shorter than one month without the agreement of each affected
Lender without the written consent of each Lender affected thereby;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of a L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 10.07(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or

-165-



--------------------------------------------------------------------------------



 



any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the consent of Required
Facility Lenders shall be required with respect to any amendment that by its
terms adversely affects the rights of Lenders under such Facility in respect of
payments hereunder in a manner different than such amendment affects other
Facilities. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).
          No amendment or waiver of any provision of the Intercreditor Agreement
shall be effective unless consented to in writing by the Required Lenders, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent Borrower (a) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and the Revolving Credit Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Parent
Borrower and the Lenders providing the Replacement Term Loans (as defined below)
to permit the refinancing of all outstanding Term Loans of a particular Class
(“Refinanced Term Loans”) with replacement term loans of such Class
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Rate with respect to
such Replacement Term Loans (or similar interest rate spread applicable to such
Replacement Term Loans) shall not be higher than the Applicable Rate for such
Refinanced Term Loans (or similar interest rate spread applicable to such
Refinanced Term Loans) immediately prior to such refinancing, (c) the final
maturity of such Replacement Term Loans shall not be prior to the final maturity
of such Refinanced Term Loans and the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
by virtue of amortization or prepayment of the Refinanced Term Loans prior to
the time of such incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
          The Parent Borrower will not , directly or indirectly, pay or cause to
be paid any consideration, to or for the benefit of any Lender for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Agreement or any other Loan Document unless such consideration is
offered to be paid to all Lenders and is paid to all Lenders that consent, waive
or agree to amend in the time frame set forth in the documents relating to such
consent, waiver or agreement.
          SECTION 10.02. Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including

-166-



--------------------------------------------------------------------------------



 



by facsimile or electronic transmission). All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to any Borrower, any other Loan Party, the Administrative Agent, an
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Parent Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered and (E) if delivered by posting to a Platform, an Internet
website or a similar telecommunication device requiring that a user have prior
access to such Platform, website or other device (to the extent permitted by
Section 10.02(d) to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Platform, Internet website or similar device to the class of Person being
notified (regardless of whether any such Person must accomplish, and whether or
not any such Person shall have accomplished, any action prior to obtaining
access to such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Platform; provided that notices and
other communications to the Administrative Agent, the L/C Issuers and the Swing
Line Lender pursuant to Article II or Article IX shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile or other electronic
communication (i.e., TIF or PDF or other similar communication). The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.
          (c) Reliance by Agents and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower, jointly and
severally, shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower in the
absence of gross negligence or willful misconduct of such Person, as determined
by a final judgment of a court of competent

-167-



--------------------------------------------------------------------------------



 



jurisdiction. All telephonic notices to the Administrative Agent may be recorded
by the Administrative Agent, and each of the parties hereto hereby consents to
such recording.
          (d) Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Parent Borrower. Nothing in this clause (d) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Parent Borrower effect delivery in such manner.
          SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.
          SECTION 10.04. Attorney Costs and Expenses. (a) The Parent Borrower
agrees if the Closing Date occurs, to pay or reimburse the Administrative Agent,
the Syndication Agents the Documentation Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of Cahill Gordon & Reindel llp and one local and foreign
counsel in each relevant jurisdiction, and (b) each Borrower agrees, jointly and
severally, to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including Attorney Costs but limited to those of one counsel to the
Administrative Agent and the Lenders (and one local counsel in each applicable
jurisdiction and, in the event of any actual conflict of interest, one
additional counsel to the affected parties). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid promptly following receipt by the Parent Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.
          SECTION 10.05. Indemnification by the Borrowers. Each Borrower shall,
jointly and severally, indemnify and hold harmless the Administrative Agent,
each Lender, the Arrangers and their respective Affiliates, directors, officers,
employees, agents, trustees or advisors (collectively the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and Arrangers and one counsel to the other
Lenders (and one local counsel in each applicable jurisdiction for each such
group and, in the

-168-



--------------------------------------------------------------------------------



 



event of any actual conflict of interest, one additional counsel to the affected
parties)) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or Release or threat of Release of Hazardous
Materials on, at, under or from any property or facility currently or formerly
owned or operated by any Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability arising out of the activities or operations of any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (x) the gross negligence, bad faith or willful
misconduct, as determined by the final, non-appealable judgment of a court of
competent jurisdiction, of such Indemnitee or of any affiliate, director,
officer, member, employee, agent, trustee or advisor of such Indemnitee or (y) a
breach of any obligations under any Loan Document by such Indemnitee or of any
affiliate, director, officer, employee, agent, trustee or advisor of such
Indemnitee as determined by the final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to indemnify and
hold harmless set forth in this Section 10.05 may be unenforceable in whole or
in part because they are violative of any applicable law or public policy, the
Borrowers shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
or any Loan Party have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within 10 Business Days
after written demand therefor. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
          SECTION 10.06. Payments Set Aside. To the extent that any payment by
or on behalf of the Borrowers is made to any Agent or any Lender, or any Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share

-169-



--------------------------------------------------------------------------------



 



of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.
          SECTION 10.07. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor any Borrower may, except as
permitted by Section 7.04, assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Sections 10.07(g) and 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, and their respective successors and assigns permitted
hereby, Participants to the extent provided in Section 10.07(e) and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement; provided, however,
that the Parent Borrower (both prior to and after the consummation of the
Merger) shall be deemed to be a third-party beneficiary of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that the Parent Borrower
shall have the right to withhold its consent if the Parent Borrower would be
required to obtain the consent of, or make a filing or registration with, a
Governmental Agency) of:
     (A) the Parent Borrower, provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under Section 8.01(a) or, solely with
respect to any Borrower, Section 8.01(f) has occurred and is continuing, any
Assignee;
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to another Lender, an Affiliate of a Lender or an Approved Fund;
     (C) solely in the case of any assignment under any Revolving Credit
Facility under which such Person is a Principal L/C Issuer, each Principal L/C
Issuer at the time of such assignment, provided that no consent of any Principal
L/C Issuer shall be required for an assignment to an Agent or any Affiliate
thereof; and
     (D) in the case of any assignment of any of the Dollar Revolving Credit
Facility, the Swing Line Lender; provided that no consent of the Swing Line
Lender shall be required for an assignment of all or any portion of the Dollar
Revolving Credit Loans to another Dollar Revolving Credit Lender.

-170-



--------------------------------------------------------------------------------



 



     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or such other date on which
such Assignment and Assumption is effective) shall not be less than and shall be
an integral multiple of (x) a Dollar Amount of $5,000,000 (in the case of the
Revolving Credit Facilities) or (y) $1,000,000 (in the case of a Term Loan)
unless each of the Parent Borrower and the Administrative Agent otherwise
consents, provided that (1) no such consent of the Parent Borrower shall be
required if an Event of Default under Section 8.01(a) or, solely with respect to
any Borrower, Section 8.01(f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any Assignment;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
     (D) the Assignee shall comply with Section 3.01(b) and (c) or
Section 3.01(d), as applicable.
          This paragraph (b) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis.
          (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the relevant Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).
          (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrowers, the Agents and the Lenders shall treat
each Person

-171-



--------------------------------------------------------------------------------



 



whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent Borrower,
any Agent and, with respect to itself, any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
          (e) Any Lender may at any time, without the consent of, or notice to,
the Parent Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 3.01(b)
and (c) or Section 3.01(d), as applicable), 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless, in the case of Section 3.01, the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent (not to be
unreasonably withheld or delayed).
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Parent Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms

-172-



--------------------------------------------------------------------------------



 



hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 3.01, 3.04 or 3.05),
except, in the case of Section 3.01, the increase or change results from a
Change in Law after the SPC becomes a SPC and the grant was made with the Parent
Borrower’s prior written consent (not to be unreasonably withheld or delayed),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the Parent
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
          (i) Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
          (j) Notwithstanding anything to the contrary contained herein, any L/C
Issuer or the Swing Line Lender may, upon thirty (30) days’ prior notice to the
Parent Borrower and the Lenders, resign as an L/C Issuer or the Swing Line
Lender, respectively; provided that on or prior to the expiration of such 30-day
period with respect to such resignation, the relevant L/C Issuer or the Swing
Line Lender shall have identified, in consultation with the Parent Borrower, a
successor L/C Issuer or the Swing Line Lender willing to accept its appointment
as successor L/C Issuer or Swing Line Lender, as applicable. In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Parent Borrower
shall be entitled to appoint from among the Lenders willing to accept such
appointment a successor L/C Issuer or Swing Line Lender hereunder; provided that
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be. If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights
and obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).
          SECTION 10.08. Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information, and to not use or
disclose such Information, except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ respective managers, administrators,
directors, officers, employees, trustees, investment advisors, partners,
advisors, agents and other representatives,

-173-



--------------------------------------------------------------------------------



 



including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made shall be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; (c) to any other party to this
Agreement or the Intercreditor Agreement; (d) subject to an agreement to be
bound by provisions substantially the same as those of this Section 10.08 (or as
may otherwise be reasonably acceptable to the Parent Borrower), to any pledgee
referred to in Section 10.07(g), Eligible Assignee of or Participant in, or any
prospective Eligible Assignee or pledgee of or Participant in, any of its rights
or obligations under this Agreement or to any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, any
rating agency, or the CUSIP Service Bureau or any similar organization; (e) with
the written consent of the Parent Borrower; (f) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 or becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective affiliates on a nonconfidential basis
from a source other than a Loan Party who is not known to such Person to be in
breach of any obligation of confidentiality; (g) to any Governmental Authority,
examiner, self-regulatory authority or other regulatory authority (including the
National Association of Insurance Commissioners or any other similar
organization) regulating or purporting to regulate any Lender; or (h) in
connection with the administration of this Agreement or any other Loan Documents
or the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from or on
behalf of any Loan Party or its Subsidiaries or any Loan Party’s or its
Subsidiaries’ directors, officers, employees, trustees, investment advisors or
agents, including accountants, legal counsel and other advisors, relating to
Holdings, the Borrowers or any of their subsidiaries or their respective
businesses, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to Section 6.01, 6.02 or 6.03 hereof. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          SECTION 10.09. Treatment of Information.
          (a) Certain of the Lenders may enter into this Agreement and take or
not take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that may
contain Restricting Information. Each Lender acknowledges that United States
federal and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person. Neither the Administrative
Agent nor any of its Affiliates shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise

-174-



--------------------------------------------------------------------------------



 



warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
Affiliates be responsible or liable in any way for any decision a Lender may
make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent nor any of its Affiliates (i) shall
have, and the Administrative Agent, on behalf of itself and each of its
Affiliates, hereby disclaims, any duty to ascertain or inquire as to whether or
not a Lender has or has not limited its access to Restricting Information, such
Lender’s policies or procedures regarding the safeguarding of material,
nonpublic information or such Lender’s compliance with applicable laws related
thereto or (ii) shall have, or incur, any liability to any Loan Party or Lender
or any of their respective Affiliates arising out of or relating to the
Administrative Agent or any of its Affiliates providing or not providing
Restricting Information to any Lender.
          (b) Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting Information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) on such
Lender’s Administrative Questionnaire. Each Lender agrees to notify the
Administrative Agent from time to time of such Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.
          (c) Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally. Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
          (d) The provisions of the foregoing clauses of this Section 10.09 are
designed to assist the Administrative Agent, the Lenders and the Loan Parties,
in complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Affiliates warrants or makes any other statement with respect to
the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Affiliates warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.
          SECTION 10.10. Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to any Borrower or any other Loan Party, any such notice being waived by the
Borrowers (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing to, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Restricted Subsidiaries against any and all Obligations owing to such Lender and
its Affiliates or such L/C Issuer and its Affiliates hereunder or under any
other Loan Document, now

-175-



--------------------------------------------------------------------------------



 



or hereafter existing, irrespective of whether or not such Agent or such Lender
or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Notwithstanding anything to the contrary contained herein, no
Lender or its Affiliates and no L/C Issuer or its Affiliates shall have a right
to set off and apply any deposits held or other Indebtedness owing by such
Lender or its Affiliates or such L/C Issuer or its Affiliates, as the case may
be, to or for the credit or the account of any Subsidiary of a Loan Party which
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code unless such Subsidiary is not a direct or indirect subsidiary of Holdings.
Each Lender and L/C Issuer agrees promptly to notify the Parent Borrower and the
Administrative Agent after any such set off and application made by such Lender
or L/C Issuer, as the case may be; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, each Lender and each L/C Issuer under this Section 10.10
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender and such L/C Issuer may have.
          SECTION 10.11. Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the relevant Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
          SECTION 10.12. Counterparts. This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by facsimile or electronic transmission
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile or electronic transmission.
          SECTION 10.13. Integration. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.
          SECTION 10.14. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than Secured Hedge Agreements, Cash Management Obligations and other
Obligations that are not accrued and payable) hereunder shall remain unpaid or
unsatisfied or any Letter of Credit (other than any Letter of Credit that has
been Cash Collateralized or, if satisfactory to the L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place) shall remain
outstanding.

-176-



--------------------------------------------------------------------------------



 



          SECTION 10.15. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and the intent of such illegal, invalid or unenforceable provision shall be
followed as closely as legally possible. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          SECTION 10.16. GOVERNING LAW.
          (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).
          (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS AND THE APPELLATE COURTS THEREOF. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELEPHONE, FACSIMILE OR
ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          SECTION 10.18. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrowers, Holdings and the
Administrative Agent and the Administrative Agent shall have been notified by
each Lender, Swing Line Lender and L/C Issuer that each such Lender,

-177-



--------------------------------------------------------------------------------



 



Swing Line Lender and L/C Issuer has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrowers, Holdings, each Agent and each
Lender and their respective successors and assigns.
          SECTION 10.19. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrowers in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
          SECTION 10.20. Lender Action. Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party under any of the Loan Documents or the
Secured Hedge Agreements or agreements governing Cash Management Obligations
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.
          SECTION 10.21. USA PATRIOT Act. Each Lender and the Administrative
Agent hereby notifies each Loan Party that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the USA PATRIOT Act. This notice is given in accordance
with the requirements of the USA PATRIOT Act and is effective as to the Lenders
and the Administrative Agent.
          SECTION 10.22. No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, each of Holdings and
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the Facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Agents, the Arrangers and the
Lenders, on the other hand, and each Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each of the Agents, the Arrangers
and the

-178-



--------------------------------------------------------------------------------



 



Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers or any of their Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agents, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrowers with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Lender has
advised or is currently advising any Borrower or any of their Affiliates on
other matters) and none of the Agents, the Arrangers or the Lenders has any
obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Agents, the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrowers and their Affiliates, and none of the Agents, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agents,
the Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and Holdings and the Borrowers have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate. Each of Holdings and each Borrower hereby waives
and releases, to the fullest extent permitted by law, any claims that it may
have against the Agents, Arrangers and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty.
          SECTION 10.23. No Personal Liability. No past, present or future
director, officer, employee, incorporator, member, partner or stockholder of any
Borrower, Holdings or any Loan Party or any of their direct or indirect parent
companies (other than the Borrowers, Holdings and any other Loan Party) shall
have any liability for any obligations of the Borrowers or the Loan Parties
under the Loans, the Letters of Credit, the Guaranty, the Facilities, this
Agreement or any other Loan Document or for any claim based on, in respect of,
or by reason of such obligations or their creation. Each Lender hereby waives
and releases all such liability.
          SECTION 10.24. Limitations on Foreign Loan Parties.
          (a) Any obligation, guarantee or undertaking granted or assumed by any
Loan Party incorporated in England and Wales pursuant to this Agreement
(including but not limited to Section 10.05) and other Loan Documents shall be
deemed not to be undertaken or incurred by such Loan Party to the extent the
same would constitute unlawful financial assistance within the meaning of
Section 151 of the Companies Act 1985 of England and Wales and the provisions of
this Agreement and the other Loan Documents shall be construed accordingly. For
the avoidance of doubt, this limitation does not apply to any obligation of such
Loan Party as principal debtor under the Alternative Currency Revolving Credit
Facility.
          (b) Any obligation, guarantee or undertaking granted or assumed by any
Loan Party incorporated in the Netherlands pursuant to this Agreement (including
but not limited to Section 10.05) and other Loan Documents shall be deemed not
to be undertaken or incurred by such Loan Party to the extent the same would
constitute unlawful financial assistance within the meaning of Article 207(c) or
98(c) of Book 2 of the Dutch Civil Code and the provisions of this Agreement and
the other Loan Documents shall be construed accordingly. For the avoidance of
doubt, this limitation does not apply to any obligation of such Loan Party as
principal debtor under the Alternative Currency Revolving Credit Facility.
          SECTION 10.25. FCC. Notwithstanding anything to the contrary contained
herein or in any of the Loan Documents, neither the Administrative Agent or the
Lenders, nor any of their agents, will

-179-



--------------------------------------------------------------------------------



 



take any action pursuant to the Collateral Documents that would constitute or
result in any assignment of the FCC Authorizations or any transfer of control
thereof, within the meaning of 310(d) of the Communications Act of 1934 or other
Communications Law, if such assignment of license or transfer of control thereof
would require thereunder the prior approval of the FCC, without first obtaining
such approval of the FCC.
          SECTION 10.26. Effectiveness of Merger. None of Holdings, the Parent
Borrower, the Subsidiary Co-Borrowers or the Foreign Subsidiary Revolving
Borrowers shall have any rights or obligations hereunder until the consummation
of the Merger and any representations and warranties of the Parent Borrower, the
Subsidiary Co-Borrowers or the Foreign Subsidiary Revolving Borrowers under the
Loan Documents shall not become effective, and no Event of Default may occur,
until such time. Upon consummation of the Merger, and without any further action
by any Person, each of Holdings, the Parent Borrower, the Subsidiary
Co-Borrowers or the Foreign Subsidiary Revolving Borrowers hereby irrevocably
and unconditionally (i) assumes and agrees punctually to pay, perform and
discharge when due each of the Obligations and each and every debt, covenant and
agreement incurred, made or to be paid, performed or discharged by it under the
Loan Documents, (ii) agrees to be bound by all the terms, provisions and
conditions of the Loan Documents applicable to it and (iii) agrees that it will
be responsible for and deemed to have made all of its representations and
warranties set forth in the Loan Documents, whenever made or deemed to have been
made.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

-180-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            BT TRIPLE CROWN MERGER CO., INC.
      By:   /s/ John Connaughton         Name:   John Connaughton       
Title:        

S-1



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Administrative Agent, Swing
Line Lender, L/C Issuer and as a Lender,
      By:   /s/ Ross A. MacIntyre         Name:   Ross A. MacIntyre       
Title:   Vice President     

S-2



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ David Mayhew         Name:   David Mayhew        Title:  
Managing Director              By:   /s/ Peter Yearlev         Name:   Peter
Yearlev        Title:   Managing Director     

S-3



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING INC., as a Lender
      By:   /s/ Henry F. D’Alessandro         Name:   Henry F. D’Alessandro     
  Title:   Vice President     

S-4



--------------------------------------------------------------------------------



 



            MORGAN STANLEY Bank, as a Lender
      By:   /s/ Charles C. O’Brien         Name:   Charles C. O’Brien       
Title:   Chief Financial Officer     

S-5



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Judith Smith         Name:   Judith Smith        Title:  
Director              By:   /s/ Doreen Barr         Name:   Doreen Barr       
Title:   Vice President     

S-6



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC, as a Lender
      By:   /s/ Steven F. Killilea         Name:   Steven F. Killilea       
Title:   Managing Director     

S-7



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ James Jeffries         Name:   James Jeffries        Title:  
Managing Director     

S-8



--------------------------------------------------------------------------------



 



Annex I
Repayment of Term Loans
If the Closing Date occurs on or prior to September 30, 2008:

                                                                      Percentage
of   Percentage of     Percentage of   Percentage of   Percentage of   Delayed
Draw 1   Delayed Draw 2     Tranche A Loan   Tranche B Loan   Tranche C Loan  
Term Funded   Term Loan Date   Funded Amount   Funded Amount   Funded Amount  
Amount   Funded Amount
March 31, 2008
    —       —       —       —       —  
June 30, 2008
    —       —       —       —       —  
September 30, 2008
    —       —       —       —       —  
December 31, 2008
    —       —       —       —       —  
March 31, 2009
    —       —       —       —       —  
June 30, 2009
    —       —       —       —       —  
September 30, 2009
    —       —       —       —       —  
December 31, 2009
    —       —       —       —       —  
March 31, 2010
    —       —       —       —       —  
June 30, 2010
    —       —       —       —       —  
September 30, 2010
    1.25 %     —       —       —       —  
December 31, 2010
    1.25 %     —       —       —       —  
March 31, 2011
    1.25 %     —       —       —       —  
June 30, 2011
    1.25 %     —       —       —       —  
September 30, 2011
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
December 31, 2011
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
March 31, 2012
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
June 30, 2012
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
September 30, 2012
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
December 31, 2012
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
March 31, 2013
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
June 30, 2013
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
September 30, 2013
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
December 31, 2013
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
March 31, 2014
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
June 30, 2014
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
Maturity Date of
  Remaining Balance     N/A       N/A       N/A       N/A  
Tranche A Term Loans
  of Tranche A Term                                

  Loan Funded Amount                                
September 30, 2014
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
December 31, 2014
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
March 31, 2015
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
June 30, 2015
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
Maturity Date of Term
    N/A     Remaining Balance   Remaining Balance   Remaining Balance  
Remaining Balance
Loans other than
          of Tranche B Term   of Tranche C Term   of Delayed Draw 1   of Delayed
Draw 2
Tranche A Term Loans
          Loan Funded Amount   Loan Funded Amount   Term Loan Funded   Term Loan
Funded
 
                          Amount   Amount

 



--------------------------------------------------------------------------------



 



Annex I
(continued)
Repayment of Term Loans
If the Closing Date occurs after September 30, 2008:

                                                                      Percentage
of   Percentage of     Percentage of   Percentage of   Percentage of   Delayed
Draw 1   Delayed Draw 2     Tranche A Loan   Tranche B Loan   Tranche C Loan  
Term Funded   Term Loan Date   Funded Amount   Funded Amount   Funded Amount  
Amount   Funded Amount
March 31, 2008
    —       —       —       —       —  
June 30, 2008
    —       —       —       —       —  
September 30, 2008
    —       —       —       —       —  
December 31, 2008
    —       —       —       —       —  
March 31, 2009
    —       —       —       —       —  
June 30, 2009
    —       —       —       —       —  
September 30, 2009
    —       —       —       —       —  
December 31, 2009
    —       —       —       —       —  
March 31, 2010
    —       —       —       —       —  
June 30, 2010
    —       —       —       —       —  
September 30, 2010
    —       —       —       —       —  
December 31, 2010
    1.25 %     —       —       —       —  
March 31, 2011
    1.25 %     —       —       —       —  
June 30, 2011
    1.25 %     —       —       —       —  
September 30, 2011
    1.25 %     —       —       —       —  
December 31, 2011
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
March 31, 2012
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
June 30, 2012
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
September 30, 2012
    1.25 %     0.625 %     0.625 %     0.625 %     0.625 %
December 31, 2012
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
March 31, 2013
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
June 30, 2013
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
September 30, 2013
    2.50 %     0.625 %     0.625 %     0.625 %     0.625 %
December 31, 2013
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
March 31, 2014
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
June 30, 2014
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
September 30, 2014
    2.50 %     0.25 %     0.25 %     0.25 %     0.25 %
Maturity Date of
  Remaining Balance     N/A       N/A       N/A       N/A  
Tranche A Term Loans
  of Tranche A Term                                
 
  Loan Funded
Amount                                
December 31, 2014
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
March 31, 2015
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
June 30, 2015
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
September 30, 2015
    N/A       0.25 %     0.25 %     0.25 %     0.25 %
Maturity Date of Term
    N/A     Remaining Balance   Remaining Balance   Remaining Balance  
Remaining Balance
Loans other than
          of Tranche B Term   of Tranche C Term   of Delayed Draw 1   of Delayed
Draw 2
Tranche A Term Loans
          Loan Funded Amount   Loan Funded Amount   Term Loan Funded   Term Loan
Funded
 
                          Amount   Amount

Annex I-2

 



--------------------------------------------------------------------------------



 



Schedule 1.01A
Certain Security Interests and Guarantees
Principal Properties Security Agreement, dated as of the Closing Date, among the
Grantors identified therein and Citibank, N.A., as Administrative Agent.
Non-Principal Properties (All Assets) Security Agreement, dated as of the
Closing Date, among the Grantors identified therein and Citibank, N.A., as
Administrative Agent.
Non-Principal Properties (Specified Assets) Security Agreement, dated as of the
Closing Date, among the Grantors identified therein and Citibank, N.A., as
Administrative Agent.
Receivables Collateral Security Agreement, dated as of the Closing Date, among
the Grantors identified therein and Citibank, N.A., as Administrative Agent.
Pledge Agreement, dated as of the Closing Date, between Clear Channel Capital I,
LLC and Citibank, N.A., as Administrative Agent.
Holdings Guarantee Agreement, dated as of the Closing Date, between Clear
Channel Capital I, LLC and Citibank, N.A., as Administrative Agent.
Company Guarantee Agreement, dated as of the Closing Date, between Clear Channel
Communications, Inc. and Citibank, N.A., as Administrative Agent.
U.S. Guarantee Agreement, dated as of the Closing Date, among the Guarantors
identified therein and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Ackerley
Broadcasting Operations, LLC and Citibank, N.A., as Administrative Agent.
Copyright Security Agreement, dated as of the Closing Date, between Ackerley
Broadcasting Operations, LLC and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between AMFM
Broadcasting, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between AMFM Inc.
and Citibank, N.A., as Administrative Agent.
Copyright Security Agreement, dated as of the Closing Date, between AMFM Inc.
and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between AMFM
Michigan, LLC and Citibank, N.A., as Administrative Agent.

 



--------------------------------------------------------------------------------



 



Trademark Security Agreement, dated as of the Closing Date, between AMFM
Operating Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between AMFM Radio
Group, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Broadcast
Architecture, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Capstar
Broadcasting Partners, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Capstar
Radio Operating Company and Citibank, N.A., as Administrative Agent.
Copyright Security Agreement, dated as of the Closing Date, between Capstar
Radio Operating Company and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Christal
Radio Sales, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Citicasters
Co. and Citibank, N.A., as Administrative Agent.
Copyright Security Agreement, dated as of the Closing Date, between Citicasters
Co. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Citicasters
Licenses, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Clear Chanel
Broadcasting, Inc. and Citibank, N.A., as Administrative Agent.
Copyright Security Agreement, dated as of the Closing Date, between Clear
Channel Broadcasting, Inc. and Citibank, N.A., as Administrative Agent.
Patent Security Agreement, dated as of the Closing Date, between Clear Channel
Broadcasting, Inc. and Citibank, N.A., as Administrative Agent.
Copyright Security Agreement, dated as of the Closing Date, among Clear Channel
Broadcasting, Inc., Endeavor Productions, LLC, and Citibank, N.A., as
Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Clear
Channel Communications, Inc. and Citibank, N.A., as Administrative Agent.

 



--------------------------------------------------------------------------------



 



Copyright Security Agreement, dated as of the Closing Date, between Clear
Channel Communications, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Jacor
Broadcasting Corporation and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Katz
Communications, Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Katz
Millennium Sales & Marketing Inc. and Citibank, N.A., as Administrative Agent.
Trademark Security Agreement, dated as of the Closing Date, between Premiere
Radio Networks, Inc. and Citibank, N.A., as Administrative Agent.

 



--------------------------------------------------------------------------------



 



Schedule 1.01B
Post-Closing Expenses

              Estimated       Amount       ($ millions) 1  
Taxes due on Asset Sales
  $ 106  
Cross Currency Swap Breakage
    191  
International Retirement Plan Change in Control
    5  
Other Fees and Expenses (including Rating Agencies, Akin Gump, Ernst & Young,
R.R. Donnelly and Mellon Investor Services)
    4  
Total Post-Closing Fees & Expenses
  $ 306  

 

1   Estimates as of March 31, 2007. Actual costs to be determined at closing.

 



--------------------------------------------------------------------------------



 



Schedule 1.01C
Mandatory Cost Formula

1.   The Mandatory Cost is an addition to the interest rate to compensate
[Alternative Currency Revolving Credit] Lenders for the cost of compliance with
(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or (b) the requirements of the European Central Bank.   2.   On
the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each [Alternative Currency Revolving Credit] Lender,
in accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the [Alternative
Currency Revolving Credit] Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each [Alternative Currency
Revolving Credit] Lender in the relevant [Alternative Currency Revolving Credit]
Loan) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any [Alternative Currency Revolving Credit] Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that [Alternative Currency Revolving Credit] Lender to
the Administrative Agent. This percentage will be certified by that [Alternative
Currency Revolving Credit] Lender in its notice to the Administrative Agent to
be its reasonable determination of the cost (expressed as a percentage of that
[Alternative Currency Revolving Credit] Lender’s participation in all
[Alternative Currency Revolving Credit] Loans made from that Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Lending Office.   4.   The Additional Cost Rate
for any [Alternative Currency Revolving Credit] Lender lending from a Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

  (a)   in relation to a sterling [Alternative Currency Revolving Credit] Loan:

         
 
  AB + C(B-D) + E × 0.01    
 
       
 
  100-(A+C)   per cent. per annum

  (b)   in relation to a [Alternative Currency Revolving Credit] Loan in any
currency other than sterling:

             
 
  E × 0.01    
 
           
 
    300     per cent. per annum.

Where:

  A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that [Alternative Currency Revolving Credit] Lender
is from time to time

 



--------------------------------------------------------------------------------



 



      required to maintain as an interest free cash ratio deposit with the Bank
of England to comply with cash ratio requirements.     B    is the percentage
rate of interest (excluding the Applicable and the Mandatory Cost and, if the
[Alternative Currency Revolving Credit] Loan is an Unpaid Sum, the Default Rate
payable for the relevant Interest Period on the [Alternative Currency Revolving
Credit] Loan.     C    is the percentage (if any) of Eligible Liabilities which
that [Alternative Currency Revolving Credit] Lender is required from time to
time to maintain as interest bearing Special Deposits with the Bank of England.
    D    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.     E    is designed
to compensate [Alternative Currency Revolving Credit] Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Reference
Banks to the Administrative Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.  
  (e)   “Party” means a party to this Agreement.     (f)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Rules.     (g)   “Unpaid Sum” means any sum due and payable but unpaid by a Loan
Party under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 



--------------------------------------------------------------------------------



 



7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.   Each [Alternative Currency Revolving Credit] Lender shall supply any
information required by the Administrative Agent for the purpose of calculating
its Additional Cost Rate. In particular, but without limitation, each
[Alternative Currency Revolving Credit] Lender shall supply the following
information on or prior to the date on which it becomes a [Alternative Currency
Revolving Credit] Lender:

  (a)   the jurisdiction of its Lending Office; and

  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

Each [Alternative Currency Revolving Credit] Lender shall promptly notify the
Administrative Agent of any change to the information provided by it pursuant to
this paragraph.

9.   The percentages of each [Alternative Currency Revolving Credit] Lender for
the purpose of A and C above and the rates of charge of each Reference Bank for
the purpose of E above shall be determined by the Administrative Agent based
upon the information supplied to it pursuant to paragraphs 7 and 8 above and on
the assumption that, unless a [Alternative Currency Revolving Credit] Lender
notifies the Administrative Agent to the contrary, each [Alternative Currency
Revolving Credit] Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Lending Office in the same jurisdiction as its Lending
Office.

10.   The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any [Alternative Currency Revolving Credit] Lender and shall be entitled to
assume that the information provided by any [Alternative Currency Revolving
Credit] Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true
and correct in all respects.

11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the [Alternative Currency Revolving Credit]
Lenders on the basis of the Additional Cost Rate for each [Alternative Currency
Revolving Credit] Lender based on the information provided by each [Alternative
Currency Revolving Credit] Lender and each Reference Bank pursuant to paragraphs
3, 7 and 8 above.

12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a [Alternative Currency

 



--------------------------------------------------------------------------------



 



    Revolving Credit] Lender shall, in the absence of manifest error, be
conclusive and binding on all Parties.

13.   The Administrative Agent may from time to time, after consultation with
the Parent and the [Alternative Currency Revolving Credit] Lenders, determine
and notify to all Parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 



--------------------------------------------------------------------------------



 



Schedule 1.01D
NCR Stations

     
Market: Ashland/Mansfield, OH
   
WNCO-FM
   
WNCO-AM
   
WFXN-FM
   
WXXF-FM
   
WXXR-FM
   
WYHT-FM
   
WSWR-FM
   
WMAN-AM
   
Market: Anchorage, AK
   
KASH-FM
   
KBFX-FM
   
KGOT-FM
   
KYMG-FM
   
KENI-AM
   
KTZN-AM
   
Market: Augusta, ME
   
WIGY-FM
   
WFAU-AM
   
WABK-FM
   
WTOS-FM
   
WKCG-FM
   
WMCM-FM
   
WRKD-AM
   
WQSS-FM
   
WCME-FM
   
Market: Bangor, ME
   
WABI-AM
   
WVOM-FM
   
WBFB-FM
   

 



--------------------------------------------------------------------------------



 



     
WKSQ-FM
   
WLKE-FM
   
WWBX-FM
   
Market: Binghamton, NY
   
WMXW-FM
   
WENE-AM
   
WMRV-FM
   
WKGB-FM
   
WBBI-FM
   
WINR-AM
   
Market: Bismarck, ND
   
KFYR-AM
   
KYYY-FM
   
KXMR-AM
   
KSSS-FM
   
KQDY-FM
   
KBMR-AM
   
Market: Burlington, VT
   
WCPV-FM
   
WEAV-AM
   
WXZO-FM
   
WEZF-FM
   
WVTK-FM
   
Market: Chillicothe, OH
   
WCHO-FM
   
WCHO-AM
   
WSRW-AM
   
WBEX-AM
   
WCHI-AM
   
WKKJ-FM
   
Market: Cookeville, TN
   
WGSQ-FM
   
WGIC-FM
   

 



--------------------------------------------------------------------------------



 



     
WHUB-AM
   
WPTN-AM
   
Market: Defiance, OH
   
WDFM-FM
   
WDFM-LP
   
WNDH-FM
   
WONW-AM
   
WZOM-FM
   
Market: Dickinson, ND
   
KCAD-FM
   
KLTC-AM
   
KZRX-FM
   
Market: Eau Claire, WI
   
WATQ-FM
   
WBIZ-AM
   
WBIZ-FM
   
WMEQ-AM
   
WMEQ-FM
   
WQRB-FM
   
Market: Fairbanks, AK
   
KIAK-FM
   
KAKQ-FM
   
KFBX-AM
   
KKED-FM
   
Market: Farmington, NM
   
KTRA-FM
   
KDAG-FM
   
KCQL-AM
   
KKFG-FM
   
KAZX-FM
   
Market: Fayetteville, AR
   
KEZA-FM
   
KKIX-FM
   

 



--------------------------------------------------------------------------------



 



     
KMXF-FM
   
KIGL-FM
   
Market: Findlay/Tiffin, OH
   
WPFX-FM
   
WTTF-AM
   
Market: The Florida Keys, FL
   
WFKZ-FM
   
WAIL-FM
   
WEOW-FM
   
WCTH-FM
   
Market: Fort Smith, AR
   
KWHN-AM
   
KMAG-FM
   
KZBB-FM
   
KKBD-FM
   
KYHN-AM
   
Market: Gadsden, AL
   
WAAX-AM
   
WGMZ-FM
   
Market: Gallup, NM
   
KGLX-FM
   
KXTC-FM
   
KFMQ-FM
   
KFXR-FM
   
Market: Grand Forks, ND
   
KSNR-FM
   
KKXL-FM
   
KQHT-FM
   
KJKJ-FM
   
KKXL-AM
   
Market: Huntington, WV
   
WTCR-FM
   
WKEE-FM
   

 



--------------------------------------------------------------------------------



 



     
WBVB-FM
   
WAMX-FM
   
WVHU-AM
   
WTCR-AM
   
Market: Lancaster, PA
   
WLAN-AM
   
WLAN-FM
   
Market: Laurel, MS
   
WEEZ-AM
   
WJKX-FM
   
WUSW-FM
   
WZLD-FM
   
WFOR-AM
   
WNSL-FM
   
Market: Lima, OH
   
WZRX-FM
   
WIMA-AM
   
WIMT-FM
   
WMLX-FM
   
WLWD-FM
   
Market: Marion, OH
   
WDIF-FM
   
WMRN-AM
   
WYNT-FM
   
Market: Meridian, MS
   
WHTU-FM
   
WMSO-FM
   
WZKS-FM
   
WYHL-AM
   
WJDQ-FM
   
Market: Minot, ND
   
KCJB-AM
   
KYYX-FM
   

 



--------------------------------------------------------------------------------



 



     
KMXA-FM
   
KIZZ-FM
   
KZPR-FM
   
Market: Montgomery, AL
   
WZHT-FM
   
WWMG-FM
   
WHLW-FM
   
Market: Ogallala, NE
   
KOGA-FM
   
KMCX-FM
   
KOGA-AM
   
Market: Parkersburg, WV
   
WDMX-FM
   
WRVB-FM
   
WNUS-FM
   
WHNK-AM
   
WLTP-AM
   
Market: Poughkeepsie, NY
   
WRNQ-FM
   
WRWD-FM
   
WCTW-FM
   
WPKF-FM
   
WELG-AM
   
WHUC-AM
   
WKIP-AM
   
WZCR-FM
   
WRWC-FM
   
WBWZ-FM
   
Market: Randolph, VT
   
WCVR-FM
   
WTSJ-AM
   
Market: Reading, PA
   
WRAW-AM
   

 



--------------------------------------------------------------------------------



 



     
WRFY-FM
   
Market: Rochester, MN
   
KMFX-AM
   
KMFX-FM
   
KRCH-FM
   
KWEB-AM
   
KNFX-AM
   
Market: Salisbury, MD
   
WQHQ-FM
   
WSBY-FM
   
WJDY-AM
   
WWFG-FM
   
WOSC-FM
   
WTGM-AM
   
Market: Sandusky, OH
   
WMJK-FM
   
WLEC-AM
   
WCPZ-FM
   
Market: Sioux City, IA
   
KGLI-FM
   
KSEZ-FM
   
KSFT-FM
   
KWSL-AM
   
KMNS-AM
   
Market: Somerset, KY
   
WSEK-FM
   
WSFC-AM
   
WKEQ-FM
   
WLLK-FM
   
WSFE-AM
   
Market: Sparta-McMinnville, TN
   
WRKK-FM
   
WSMT-AM
   

 



--------------------------------------------------------------------------------



 



     
WTZX-AM
   
WAKI-AM
   
WTRZ-FM
   
WBMC-AM
   
Market: Tupelo, MS
   
WKMQ-AM
   
WTUP-AM
   
WWZD-FM
   
WESE-FM
   
WBVV-FM
   
WWKZ-FM
   
Market: Wheeling, WV
   
WWVA-AM
   
WOVK-FM
   
WKWK-FM
   
WBBD-AM
   
WVKF-FM
   
WEGW-FM
   
Market: Williamsport, PA
   
WKSB-FM
   
WBYL- FM
   
WBLJ-FM
   
WRAK-AM
   
WRKK-AM
   
WVRT- FM
   
WVRZ-FM
   

 



--------------------------------------------------------------------------------



 



Schedule 1.01E
Disqualified Institutions
CBS Corporation
Cumulus Media Inc.
Citadel Broadcasting Corporation
Entercom Communications Corp.
Lamar Media Corp.
JCDecaux S.A.
Radio One, Inc.
Cox Radio, Inc.
ABC, Inc.
FOX Entertainment Group, Inc.
NBC Universal, Inc.
Belo Corp.
Hearst-Argyle Television, Inc.
or any Affiliate of any of the foregoing

 



--------------------------------------------------------------------------------



 



Schedule 1.01G
Existing Rollover Letters of Credit
None.

 



--------------------------------------------------------------------------------



 



Schedule 2.01A
Dollar Revolving Credit Commitments; Alternative Currency Revolving Credit
Commitments

                              Alternative Currency     Dollar Revolving  
Revolving Credit Lender   Credit Commitments1   Commitments2
Citibank, N.A.
    18.75 %     18.75 %
Deutsche Bank AG New York Branch
    18.75 %     18.75 %
Morgan Stanley Senior Funding Inc.
    18.75 %     18.75 %
Credit Suisse, Cayman Islands Branch
    14.583 %     14.583 %
The Royal Bank of Scotland plc
    14.583 %     14.583 %
Wachovia Bank, National Association
    14.584 %     14.584 %

 

1   To be converted from percentages to dollar amounts on the Closing Date.   2
  To be converted from percentages to dollar amounts on the Closing Date.

 



--------------------------------------------------------------------------------



 



Schedule 2.01B
Tranche A Term Loan Commitments; Tranche B Term Loan Commitments; Tranche C
Term Loan Commitments; Delayed Draw 1 Term Loan Commitments; Delayed Draw 2
Term Loan Commitments

                                                                      Delayed
Draw 1   Delayed Draw 2     Tranche A Term   Tranche B Term   Tranche C Term  
Term Loan   Term Loan Lender   Loan Commitments   Loan Commitments   Loan
Commitments   Commitments   Commitments
Citibank, N.A.
    18.75 %     18.75 %     18.75 %     18.75 %     18.75 %
Deutsche Bank AG New York Branch
    18.75 %     18.75 %     18.75 %     18.75 %     18.75 %
Morgan Stanley Bank
    0 %     9.07 %     0 %     0 %     0 %
Morgan Stanley Senior Funding Inc.
    18.75 %     9.68% %     18.75 %     18.75 %     18.75 %
Credit Suisse,
Cayman Islands Branch
    14.583 %     14.583 %     14.583 %     14.583 %     14.583 %
The Royal Bank of Scotland plc
    14.583 %     14.583 %     14.583 %     14.583 %     14.583 %
Wachovia Bank,
National Association
    14.584 %     14.584 %     14.584 %     14.584 %     14.584 %

 



--------------------------------------------------------------------------------



 



Schedule 5.11(b)
ERISA
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.12
Subsidiaries

                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
1.
  1567 Media LLC   Delaware   Clear Channel Outdoor, Inc.     95.94 %     0 %
2.
  1567 Media LLC   Delaware   Clear Channel Holdings CV     4.06 %     0 %
3.
  Ackerley Broadcasting Fresno, LLC   Delaware   Ackerley Broadcasting
Operations, LLC     100 %     0 %
4.
  Ackerley Broadcasting Operations, LLC   Delaware   Clear Channel
Communications, Inc.     100 %     0 %
5.
  Ackerley Ventures, Inc.   Washington   Ackerley Broadcasting Operations, LLC  
  100 %     0 %
6.
  AdCart AB   Sweden   Clear Channel Sverige AB     100 %     0 %
7.
  Adshel (Brazil) Ltda.   Brazil   Clear Channel Brazil Holdco, LLC     100 %  
  0 %
8.
  Adshel Argentina SRL   Argentina   Adshel (Brazil) Ltda.     40 %     0 %
9.
  Adshel Argentina SRL   Argentina   Clear Channel Outdoor, Inc.     60 %     0
%
10.
  Adshel Ireland, Ltd.   Ireland   Clear Channel Ireland Ltd.     100 %     0 %
11.
  Adshel Ltd.   UK   Clear Channel Outdoor, Ltd.     100 %     0 %
12.
  Adshel Ltda.   Brazil   Adshel (Brazil) Ltda.     89.2 %     0 %
13.
  Adshel Ltda.   Brazil   Clear Channel UK Ltd.     10.8 %     0 %
14.
  Adshel New Zealand Ltd.   New Zealand   Adshel Street Furniture Pty Ltd    
100 %     0 %
15.
  Adshel NI Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
16.
  Adshel Street Furniture Pty Ltd   Australia   Clear Channel Outdoor Pty Ltd.  
  100 %     0 %
17.
  Aircheck India Pvt Ltd.   India   Media Monitors, LLC.     100 %     0 %
18.
  AK Mobile Television, Inc.   Washington   Ackerley Broadcasting Operations,
LLC     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
19.
  Allied Outdoor Advertising Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
20.
  AMFM Air Services, Inc.   Delaware   Capstar Radio Operating Company     100 %
    0 %
21.
  AMFM Broadcasting Licenses, LLC   Delaware   AMFM Broadcasting, Inc.     100 %
    0 %
22.
  AMFM Broadcasting, Inc.   Delaware   AMFM Radio Group, Inc.     100 %     0 %
23.
  AMFM Holdings Inc.   Delaware   AMFM Inc.     100 %     0 %
24.
  AMFM Inc.   Delaware   Clear Channel Communications, Inc.     100 %     0 %
25.
  AMFM Internet Holding Inc.   Delaware   AMFM Inc.     100 %     0 %
26.
  AMFM Michigan, LLC   Delaware   Capstar TX Limited Partnership     100 %     0
%
27.
  AMFM Operating Inc.   Delaware   Capstar Broadcasting Partners, Inc.     96 %
    0 %
28.
  AMFM Operating Inc.   Delaware   KTZMedia Corporation     4 %     0 %
29.
  AMFM Radio Group, Inc.   Delaware   AMFM Operating Inc.     100 %     0 %
30.
  AMFM Radio Licenses, LLC   Delaware   Capstar Radio Operating Company     100
%     0 %
31.
  AMFM Shamrock Texas, Inc.   Texas   Capstar Radio Operating Company     100 %
    0 %
32.
  AMFM Texas Broadcasting, LP   Delaware   AMFM Broadcasting, Inc.   1% general
partner     0 %
33.
  AMFM Texas Broadcasting, LP   Delaware   AMFM Texas, LLC   99% limited partner
    0 %
34.
  AMFM Texas Licenses, LP   Delaware   AMFM Shamrock Texas, Inc.   1% general
partner     0 %
35.
  AMFM Texas Licenses, LP   Delaware   Capstar Radio Operating Company   99%
limited partner     0 %
36.
  AMFM Texas, LLC   Delaware   AMFM Broadcasting, Inc.     100 %     0 %
37.
  AMFM.com Inc.   Delaware   AMFM Inc.     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
38.
  Arcadia Cooper Properties Ltd   UK   Postermobile PLC     100 %     0 %
39.
  ARN Holdings PTY Ltd.   Australia   Clear Channel Broadcasting, Inc.     100 %
    0 %
40.
  Barnett and Son Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
41.
  Bel Meade Broadcasting Company, Inc.   Delaware   Clear Channel Broadcasting,
Inc.     100 %     0 %
42.
  BK Studi BV   Netherlands   Hillenaar Outdoor Advertising BV     100 %     0 %
43.
  BPS London Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
44.
  BPS Ltd.   UK   Team Relay Ltd.     100 %     0 %
45.
  Broadcast Architecture, Inc.   Massachusetts   AMFM Radio Group, Inc.     100
%     0 %
46.
  Broadcast Finance, Inc.   Ohio   Jacor Communications Company     100 %     0
%
47.
  C.F.D. Billboards Ltd   UK   Clear Channel (Central) Ltd.     100 %     0 %
48.
  CAC City Advertising Company   Switzerland   Clear Channel Holding AG     100
%     0 %
49.
  Capstar Broadcasting Partners, Inc.   Delaware   AMFM Holdings Inc.     100 %
    0 %
50.
  Capstar Radio Operating Company   Delaware   AMFM Texas Broadcasting, LP    
100 %     0 %
51.
  Capstar TX Limited Partnership   Delaware   AMFM Shamrock Texas, Inc.   1%
general partner     0 %
52.
  Capstar TX Limited Partnership   Delaware   Capstar Radio Operating Company  
99% limited partner     0 %
53.
  CC Broadcast Holdings, Inc.   Nevada   Clear Channel Broadcasting Licenses,
Inc.     100 %     0 %
54.
  CC Cayco Limited   Cayman Islands   Clear Channel CV     100 %     0 %
55.
  CC CV LP LLC   Delaware   Clear Channel Holdings CV     100 %     0 %
56.
  CC Holdings-Nevada, Inc.   Nevada   Clear Channel Communications, Inc.     100
%     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
57.
  CC Identity GP, LLC   Delaware   Clear Channel Intangibles, Inc.     100 %    
0 %
58.
  CC Identity Holdings, Inc.   Nevada   Clear Channel Intangibles, Inc.     100
%     0 %
59.
  CC Licenses, LLC   Delaware   Clear Channel Broadcasting, Inc.     100 %     0
%
60.
  CC LP BV   Netherlands   Clear Channel CP III BV     100 %     0 %
61.
  CCB Texas Licenses, L.P.   Texas   CCBL FCC Holdings, Inc.   99% limited
partner     0 %
62.
  CCB Texas Licenses, L.P.   Texas   CCBL GP, LLC   1% general partner     0 %
63.
  CCBL FCC Holdings, Inc.   Nevada   Clear Channel Broadcasting, Inc.     100 %
    0 %
64.
  CCBL GP, LLC   Delaware   Clear Channel Broadcasting, Inc.     100 %     0 %
65.
  CCHCV LP LLC   Delaware   Clear Channel Worldwide Holdings, Inc.     100 %    
0 %
66.
  CCO International Holdings BV   Netherlands   Clear Channel CV     100 %     0
%
67.
  CCO Ontario Holdings Inc.   Canada   Clear Channel Outdoor Holdings Company
Canada     64 %     0 %
68.
  CCO Ontario Holdings Inc.   Canada   Clear Channel Outdoor, Inc.     36 %    
0 %
69.
  Central NY News, Inc.   Washington   Ackerley Broadcasting Operations, LLC    
100 %     0 %
70.
  China Outdoor Media (HK) Co., Ltd.   Hong Kong   China Outdoor Media
Investment, Inc.     100 %     0 %
71.
  China Outdoor Media Investment, Inc.   British Virgin Islands   Clear Media
Limited     100 %     0 %
72.
  Christal Radio Sales, Inc.   Delaware   Katz Communications, Inc.     100 %  
  0 %
73.
  Cine Guarantors II, Inc.   California   Citicasters Co.     100 %     0 %
74.
  Cine Guarantors II, Ltd.   Canada   Cine Guarantors II, Inc.     100 %     0 %
75.
  Cine Movile SA de CV   Mexico   Cine Guarantors II, Inc.     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
76.
  Cinemobile Systems International NV   Netherlands Antilles   Cine Guarantors
II, Inc.     100 %     0 %
77.
  Citi GP, LLC   Delaware   Citicasters Co.     100 %     0 %
78.
  Citicasters Co.   Ohio   Jacor Communications Company     100 %     0 %
79.
  Citicasters FCC Holdings, Inc.   Nevada   Citicasters Co.     100 %     0 %
80.
  Citicasters Licenses, L.P.   Nevada   Citicasters FCC Holdings, Inc.   99%
limited partner     0 %
81.
  Citicasters Licenses, L.P.   Nevada   Citi GP, LLC   1% general partner     0
%
82.
  City Lights Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
83.
  Citysites Outdoor Advertising (Albert) Pty Ltd   Australia   Adshel Street
Furniture Pty Ltd     100 %     0 %
84.
  Citysites Outdoor Advertising (S. Australia) Pty Ltd   Australia   Adshel
Street Furniture Pty Ltd     100 %     0 %
85.
  Citysites Outdoor Advertising (W. Australia) Pty Ltd   Australia   Adshel
Street Furniture Pty Ltd     100 %     0 %
86.
  Citysites Outdoor Advertising Pty Ltd   Australia   Adshel Street Furniture
Pty Ltd     100 %     0 %
87.
  Clear Channel (Central) Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
88.
  Clear Channel (Midlands) Ltd.   UK   Clear Channel (Central) Ltd.     100 %  
  0 %
89.
  Clear Channel (Northwest) Ltd.   UK   Clear Channel (Central) Ltd.     100 %  
  0 %
90.
  Clear Channel ACIR Holdings NV   Netherlands Antilles   Clear Channel Mexico
Holdings, Inc.     100 %     0 %
91.
  Clear Channel Adshel AS   Norway   Clear Channel Norge AS     100 %     0 %
92.
  Clear Channel Adshel, Inc.   Delaware   Clear Channel Outdoor, Inc.     100 %
    0 %
93.
  Clear Channel Affitalia SRL   Italy   Clear Channel Jolly Pubblicita SPA    
100 %     0 %
94.
  Clear Channel Airport PTE Ltd   Singapore   Clear Channel Pacific Pte Ltd.    
100 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
95.
  Clear Channel Airports of Georgia, Inc.   Georgia   Universal Outdoor, Inc.  
  70 %     0 %
96.
  Clear Channel Airports of Texas JV   Texas   Universal Outdoor, Inc.     85 %
    0 %
97.
  Clear Channel Australia Pty Ltd.   Australia   Clear Channel Broadcasting,
Inc.     100 %     0 %
98.
  Clear Channel Aviation, LLC   Delaware   Radio Active Media, Inc.     100 %  
  0 %
99.
  Clear Channel Baltics & Russia AB   Sweden   Clear Channel Sverige AB     100
%     0 %
100.
  Clear Channel Baltics & Russia Limited   Russia   Clear Channel Baltics &
Russia AB     100 %     0 %
101.
  Clear Channel Banners Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
102.
  Clear Channel Belgium SA   Belgium   Clear Channel Overseas, Ltd.     97 %    
0 %
103.
  Clear Channel Belgium SA   Belgium   Clear Channel More France SA     3 %    
0 %
104.
  Clear Channel Brazil Holdco, LLC   Delaware   Clear Channel Espectaculos SL  
  100 %     0 %
105.
  Clear Channel Brazil Holdings Ltda   Brazil   Clear Channel Peoples, LLC    
87 %     0 %
106.
  Clear Channel Brazil Holdings Ltda   Brazil   CC Sao Paulo Participacoes Ltda
    13 %     0 %
107.
  Clear Channel Broadcasting Licenses, Inc.   Nevada   Clear Channel Holdings,
Inc.     100 %     0 %
108.
  Clear Channel Broadcasting, Inc.   Nevada   CC Broadcast Holdings, Inc.    
100 %     0 %
109.
  Clear Channel Collective Marketing, LLC   Delaware   Premiere Radio Networks,
Inc.     100 %     0 %
110.
  Clear Channel Communications India Private Ltd.   India   Clear Channel
Pacific Pte Ltd     97 %     0 %
111.
  Clear Channel Communications, Inc.   Texas   Clear Channel Capital I, LLC    
100 %     100 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
112.
  Clear Channel Company Store, Inc.   Nevada   Clear Channel Broadcasting, Inc.
    100 %     0 %
113.
  Clear Channel CP III BV   Netherlands   CCO International Holdings BV     100
%     0 %
114.
  Clear Channel CP IV BV   Netherlands   Clear Channel Worldwide Holdings, Inc.
    100 %     0 %
115.
  Clear Channel CV   Netherlands   Clear Channel Holdings CV     92.242 %     0
%
116.
  Clear Channel CV   Netherlands   Clear Channel Worldwide Holdings, Inc.    
7.757 %     0 %
117.
  Clear Channel CV   Netherlands   CC CV LP LLC     0.001 %     0 %
118.
  Clear Channel Danmark AS   Denmark   Clear Channel Overseas, Ltd.     100 %  
  0 %
119.
  Clear Channel Entertainment of Brazil Ltda   Brazil   Clear Channel
Espectaculos SL     100 %     0 %
120.
  Clear Channel Espana SL   Spain   Clear Channel International Holdings BV    
100 %     0 %
121.
  Clear Channel Espectaculos SL   Spain   Clear Channel CP III BV     100 %    
0 %
122.
  Clear Channel Estonia OU   Estonia   Clear Channel Baltics & Russia AB     100
%     0 %
123.
  Clear Channel European Holdings SAS   France   Clear Channel International
Holdings BV     100 %     0 %
124.
  Clear Channel Felice GmbH   Switzerland   Clear Channel Holding AG     100 %  
  0 %
125.
  Clear Channel France SA   France   Clear Channel European Holdings SAS     100
%     0 %
126.
  Clear Channel GP, LLC   Delaware   Clear Channel Communications, Inc.     100
%     0 %
127.
  Clear Channel Haidemenos Media Societe Anonyme   Greece   Clear Channel
International Holdings BV     51 %     0 %
128.
  Clear Channel Hillenaar BV   Netherlands   Clear Channel Netherlands BV     86
%     0 %
129.
  Clear Channel Holding AG   Switzerland   Clear Channel European Holdings SAS  
  100 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
130.
  Clear Channel Holding Italia SPA   Italy   Clear Channel International
Holdings BV     70 %     0 %
131.
  Clear Channel Holdings CV   Netherlands   Clear Channel Worldwide Holdings,
Inc.     99.998 %     0 %
132.
  Clear Channel Holdings CV   Netherlands   CCHCV LP LLC     0.002 %     0 %
133.
  Clear Channel Holdings, Inc.   Nevada   Clear Channel Communications, Inc.    
100 %     0 %
134.
  Clear Channel Holdings, Ltd.   UK   Clear Channel International Holdings BV  
  100 %     0 %
135.
  Clear Channel Hong Kong Ltd   Hong Kong   Clear Channel Pacific Pte Ltd.    
100 %     0 %
136.
  Clear Channel Identity, L.P.   Texas   CC Identity Holdings, Inc.   99%
limited partner     0 %
137.
  Clear Channel Identity, L.P.   Texas   CC Identity GP, LLC   1% general
partner     0 %
138.
  Clear Channel Intangibles, Inc.   Delaware   Clear Channel Communications,
Inc.     100 %     0 %
139.
  Clear Channel International BV   Netherlands   CCO International Holdings BV  
  100 %     0 %
140.
  Clear Channel International Holdings BV   Netherlands   Clear Channel
International BV     100 %     0 %
141.
  Clear Channel Investments, Inc.   Nevada   Clear Channel Communications, Inc.
    100 %     0 %
142.
  Clear Channel Ireland Ltd.   Ireland   Clear Channel UK Ltd.     100 %     0 %
143.
  Clear Channel Italy Outdoor SRL   Italy   Clear Channel Jolly Pubblicita SPA  
  100 %     0 %
144.
  Clear Channel Japan Inc.   Japan   Clear Channel International Holdings BV    
55 %     0 %
145.
  Clear Channel Jolly Pubblicita SPA   Italy   Clear Channel Holding Italia SPA
    100 %     0 %
146.
  Clear Channel KNR Neth. Antilles NV   Netherlands Antilles   Clear Channel CP
III BV     100 %     0 %
147.
  Clear Channel LA, LLC   Delaware   Clear Channel Outdoor, Inc.     100 %     0
%

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
148.
  Clear Channel Latvia   Latvia   Clear Channel Baltics & Russia AB     100 %  
  0 %
149.
  Clear Channel Lietuva   Lithuania   Clear Channel Baltics & Russia AB     100
%     0 %
150.
  Clear Channel Management Services, L.P.   Texas   Clear Channel GP, LLC  
0.99% general partner     0 %
151.
  Clear Channel Management Services, L.P.   Texas   CC Holdings-Nevada, Inc.  
99.01% limited partner     0 %
152.
  Clear Channel Metra, LLC   Delaware   Clear Channel Outdoor, Inc.     80 %    
0 %
153.
  Clear Channel Mexico Holdings, Inc.   Nevada   Clear Channel Holdings, Inc.  
  100 %     0 %
154.
  Clear Channel Mexico, LLC   Delaware   Clear Channel ACIR Holdings NV     100
%     0 %
155.
  Clear Channel More France SA   France   Clear Channel European Holdings SAS  
  100 %     0 %
156.
  Clear Channel Netherlands BV   Netherlands   Clear Channel International BV  
  100 %     0 %
157.
  Clear Channel NI Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
158.
  Clear Channel Norge AS   Norway   Clear Channel Overseas Ltd.     100 %     0
%
159.
  Clear Channel Outdoor Company Canada   Canada   CCO Ontario Holdings Inc.    
100 %     0 %
160.
  Clear Channel Outdoor Holdings Company Canada   Delaware   Clear Channel
Outdoor, Inc.     100 %     0 %
161.
  Clear Channel Outdoor Holdings, Inc.   Delaware   Clear Channel Holdings, Inc.
    89 %     0 %
162.
  Clear Channel Outdoor Ltd.   UK   Clear Channel Holdings Ltd.     100 %     0
%
163.
  Clear Channel Outdoor Mexico Operaciones, SA de CV   Mexico   Clear Channel
Outdoor Mexico SA de CV     99.09 %     0 %
164.
  Clear Channel Outdoor Mexico SA de CV   Mexico   Clear Channel Outdoor, Inc.  
  93.9 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent Line   Owned   Jurisdiction   Record Owner   Interest   Pledged
165.
  Clear Channel Outdoor Mexico SA de CV   Mexico   CC Outdoor Spanish Holdings
SL     6 %     0 %
166.
  Clear Channel Outdoor Mexico SA de CV   Mexico   Clear Channel Outdoor Mexico
Operaciones, SA de CV     0.1 %     0 %
167.
  Clear Channel Outdoor Mexico Servicios Administrativos,
SA de CV   Mexico   Clear Channel Outdoor Mexico SA de CV     98 %     0 %
168.
  Clear Channel Outdoor Mexico, Servicios Corporativos, SA
de CV   Mexico   Clear Channel Outdoor Mexico SA de CV     98 %     0 %
169.
  Clear Channel Outdoor Pty Ltd.   Australia   Clear Channel Overseas Ltd.    
100 %     0 %
170.
  Clear Channel Outdoor Spanish Holdings SL   Spain   Clear Channel CV     100 %
    0 %
171.
  Clear Channel Outdoor, Inc.   Delaware   Clear Channel Outdoor Holdings, Inc.
    100 %     0 %
172.
  Clear Channel Overseas, Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0
%
173.
  Clear Channel Pacific Pte Ltd.   Singapore   Clear Channel Overseas Ltd.    
100 %     0 %
174.
  Clear Channel Peoples, LLC   Delaware   Clear Channel Espectaculos SL     100
%     0 %
175.
  Clear Channel Plakanda AIDA GmbH   Switzerland   Clear Channel Holding AG    
100 %     0 %
176.
  Clear Channel Plakanda GmbH   Switzerland   Clear Channel Holding AG     100 %
    0 %
177.
  Clear Channel Poland Sp. z o.o.   Poland   Clear Channel International
Holdings BV     100 %     0 %
178.
  Clear Channel Real Estate, LLC   Delaware   Clear Channel Holdings, Inc.    
100 %     0 %
179.
  Clear Channel Sales AB   Sweden   Clear Channel Sverige AB     100 %     0 %
180.
  Clear Channel Sao Paulo Participacoes Ltda   Brazil   Clear Channel Peoples,
LLC     100 %     0 %
181.
  Clear Channel Satellite Services, Inc.   Delaware   Jacor Communications
Company     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
182.
  Clear Channel Scotland Ltd.   Scotland   Clear Channel (Central) Ltd.     100
%     0 %
183.
  Clear Channel Singapore Pte Ltd.   Singapore   Clear Channel International
Holdings BV     100 %     0 %
184.
  Clear Channel Solutions Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0
%
185.
  Clear Channel South Africa Invest. Pty Ltd   South Africa   Clear Channel
International Holdings BV     100 %     0 %
186.
  Clear Channel South America S.A.C.   Peru   Clear Channel Outdoor, Inc.    
99.99 %     0 %
187.
  Clear Channel Southwest Ltd.   UK   Clear Channel (Central) Ltd.     100 %    
0 %
188.
  Clear Channel Spectacolor, LLC   Delaware   1567 Media LLC     100 %     0 %
189.
  Clear Channel Suomi Oy   Finland   Clear Channel Baltics & Russia AB     100 %
    0 %
190.
  Clear Channel Sverige AB   Sweden   Clear Channel Overseas Ltd.     100 %    
0 %
191.
  Clear Channel Tanitim ve Lierisin A.S.   Turkey   Clear Channel Overseas Ltd.
    100 %     0 %
192.
  Clear Channel Taxi Media, LLC   Delaware   Clear Channel Outdoor, Inc.     100
%     0 %
193.
  Clear Channel UK Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
194.
  Clear Channel Wireless, Inc.   Nevada   Clear Channel Broadcasting, Inc.    
100 %     0 %
195.
  Clear Channel Worldwide Holdings, Inc.   Nevada   Clear Channel Outdoor, Inc.
    100 %     0 %
196.
  Clear Channel/Interstate Philadelphia, LLC   Delaware   Clear Channel Outdoor,
Inc.     51 %     0 %
197.
  Clear Media Limited   Bermuda   Clear Channel KNR Neth. Antilles NV     51.79
%     0 %
198.
  Clearmart, Inc.   Nevada   Clear Channel Broadcasting, Inc.     100 %     0 %
199.
  Comurben SA   Morocco   Clear Channel Espana SL     59 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
200.
  Concord Media Group, Inc.   Florida   Clear Channel Broadcasting, Inc.     100
%     0 %
201.
  CR Phillips Investments Pty Ltd.   Australia   Perth Sign Company Pty Ltd.    
100 %     0 %
202.
  Critical Mass Media, Inc.   Ohio   Jacor Communications Company     100 %    
0 %
203.
  Dauphin Adshel SAS   France   Clear Channel More France SA     100 %     0 %
204.
  Defi Belgique   Belgium   Defi Group SAS     75 %     0 %
205.
  Defi Czecia   Czech Republic   Defi Reklam     100 %     0 %
206.
  Defi Deutschland GmbH   Germany   Defi Group SAS     95 %     0 %
207.
  Defi France SAS   France   Defi Group SAS     100 %     0 %
208.
  Defi Group Asia   Hong Kong   Defi Group SAS     100 %     0 %
209.
  Defi Group SAS   France   Clear Channel European Holdings BV     100 %     0 %
210.
  Defi Italia SPA   Italy   Clear Channel Jolly Pubblicita SPA     100 %     0 %
211.
  Defi Neolux   Portugal   Defi Group SAS     51 %     0 %
212.
  Defi Pologne Sp. z o.o.   Poland   Defi Reklam     100 %     0 %
213.
  Defi Reklam Kft   Hungary   Defi Group SAS     80 %     0 %
214.
  Defi Russie   Russia   Defi Group SAS     100 %     0 %
215.
  Defi Ukraine   Ukraine   Defi Group SAS     51 %     0 %
216.
  Dolis BV   Netherlands   CCO International Holdings BV     100 %     0 %
217.
  Eller Holding Company Cayman I   Cayman Islands   Clear Channel KNR Neth.
Antilles NV     100 %     0 %
218.
  Eller Holding Company Cayman II   Cayman Islands   Clear Channel KNR Neth.
Antilles NV     100 %     0 %
219.
  Eller Media Asesarris y Comercializacion Publicitaria   Chile   Eller Holding
Company Cayman I     99.99 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
220.
  Eller Media Asesarris y Comercializacion Publicitaria   Chile   Eller Holding
Company Cayman II     0.01 %     0 %
221.
  Eller Media Servicios Publicitarios Ltd.   Chile   Eller Holding Company
Cayman I     99.99 %     0 %
222.
  Eller Media Servicios Publicitarios Ltd.   Chile   Eller Holding Company
Cayman II     0.01 %     0 %
223.
  Eltex Investment Corp.   Delaware   Clear Channel Outdoor, Inc.     100 %    
0 %
224.
  Epiclove Ltd   UK   Postermobile PLC     100 %     0 %
225.
  Equipamientos Urbanos - Gallega de Publicidad Y Disseno AIE   Spain   Clear
Channel Espana SL     60 %     0 %
226.
  Equipamientos Urbanos de Canarias SA   Spain   Clear Channel Espana SL     55
%     0 %
227.
  Equipamientos Urbanos Del Sur SL   Spain   Clear Channel Espana SL     67 %  
  0 %
228.
  Exceptional Outdoor, Inc.   Florida   Clear Channel Outdoor, Inc.     100 %  
  0 %
229.
  Expoplakat AS   Estonia   Clear Channel Baltics & Russia AB     100 %     0 %
230.
  Foxmark UK Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
231.
  France Bus Publicite   France   France Rail Publicite SA     100 %     0 %
232.
  France Rail Publicite SA   France   Clear Channel France SA     80 %     0 %
233.
  Get Outdoors Florida, LLC   Florida   Clear Channel Outdoor, Inc.     100 %  
  0 %
234.
  Giganto Holding Cayman   Cayman Islands   Eller Holding Company Cayman I    
100 %     0 %
235.
  Giganto Outdoor SA   Chile   Giganto Holding Cayman     99.99 %     0 %
236.
  Giganto Outdoor SA   Chile   Eller Holding Company Cayman I     0.01 %     0 %
237.
  Grosvenor Advertising Ltd.   UK   Clear Channel (Central) Ltd.     100 %     0
%
238.
  Hainan Whitehorse Advertising Media Investment Company Ltd.   The Peoples’
Republic of China   China Outdoor Media (HK) Co., Ltd.     80 %     0 %

 



--------------------------------------------------------------------------------



 



                                  Current Legal Entities           Percent  
Percent   Line   Owned   Jurisdiction   Record Owner   Interest   Pledged  
239.
  HCA, Inc.   Illinios   Clear Channel Outdoor, Inc.     100 %     0 %
240.
  Hillenaar Outdoor Advertising BV   Netherlands   Clear Channel Hillenaar BV  
  100 %     0 %
241.
  Hillenaar Services BV   Netherlands   Clear Channel Hillenaar BV     100 %    
0 %
242.
  Iberdefi (Espagne)   Spain   Defi Group SAS     100 %     0 %
243.
  Idea Piu Sp. z o.o.   Poland   Dolis BV     100 %     0 %
244.
  Illuminated Awning Systems Ltd.   Ireland   Clear Channel Overseas Ltd.    
100 %     0 %
245.
  Immobiliaria Radial SA de CV   Mexico   Jacor Broadcasting Corp.     99.998 %
    0 %
246.
  Immobiliaria Radial SA de CV   Mexico   Broadcast Finance, Inc.     0.002 %  
  0 %
247.
  Infotrak AG   Switzerland   Clear Channel Holding AG     100 %     0 %
248.
  Interpubli Werbe AG   Switzerland   Plakanda GMBH     100 %     0 %
249.
  Interspace Airport Advertising Australia Pty., Ltd.   Australia   Interspace
Airport Advertising International, LLC     100 %     0 %
250.
  Interspace Airport Advertising Costa Rica, S.A.   Costa Rica   Interspace
Airport Advertising International, LLC     100 %     0 %
251.
  Interspace Airport Advertising Curacao, N.V.   Netherlands Antilles  
Interspace Airport Advertising International, LLC     100 %     0 %
252.
  Interspace Airport Advertising International, LLC   Pennsylvania   Interspace
Airport Advertising International, LLC     100 %     0 %
253.
  Interspace Airport Advertising Netherlands Antilles, N.V.   Netherlands
Antilles   Interspace Airport Advertising International, LLC     100 %     0 %
254.
  Interspace Airport Advertising New Zealand Limited   New Zealand   Interspace
Airport Advertising International, LLC     100 %     0 %
255.
  Interspace Airport Advertising West Indies Limited   West Indies   Interspace
Airport Advertising International, LLC     100 %     0 %
256.
  In-ter-space Services, Inc.   Pennsylvania   Clear Channel Outdoor, Inc.    
100 %     0 %
257.
  Interstate Bus Shelter, Inc.   Pennsylvania   Clear Channel Outdoor, Inc.    
100 %     0 %

 



--------------------------------------------------------------------------------



 



                                              Percent     Percent   Line  
Current Legal Entities Owned   Jurisdiction   Record Owner   Interest    
Pledged  
258.
  Jacor Broadcasting Corporation   Ohio   Jacor Communications Company     100 %
    0 %
259.
  Jacor Broadcasting of Colorado, Inc.   Colorado   Jacor Communications Company
    100 %     0 %
260.
  Jacor Broadcasting of Denver, Inc.   California   Citicasters Co.     100 %  
  0 %
261.
  Jacor Communications Company   Florida   Clear Channel Communications, Inc.  
  100 %     0 %
262.
  Jacor/Premiere Holding, Inc.   Delaware   Jacor Communications Company     100
%     0 %
263.
  Katz Communications, Inc.   Delaware   Katz Media Group, Inc.     100 %     0
%
264.
  Katz Media Group, Inc.   Delaware   AMFM Operating Inc.     100 %     0 %
265.
  Katz Millennium Sales & Marketing Inc.   Delaware   Katz Media Group, Inc.    
100 %     0 %
266.
  Katz Net Radio Sales, Inc.   Delaware   Katz Communications, Inc.     100 %  
  0 %
267.
  Klass Advertising SRL   Romania   Clear Channel International Holdings BV    
81.79 %     0 %
268.
  Klass Rooftop SRL   Romania   Clear Channel International Holdings BV     82 %
    0 %
269.
  KMS Advertising Ltd   UK   Postermobile PLC     100 %     0 %
270.
  KTZMedia Corporation   Delaware   Capstar Broadcasting Partners, Inc.     100
%     0 %
271.
  KVOS TV, Ltd.   British Columbia   Ackerley Broadcasting Operations, LLC    
100 %     0 %
272.
  L&C Outdoor Comunicacao Visual Ltda.   Brazil   Clear Channel Brazil Holdings
Ltda     100 %     0 %
273.
  Landimat   France   France Rail Publicite SA     99.94 %     0 %
274.
  L’Efficience Publictaire SA   Belgium   Clear Channel Belgium SA     99 %    
0 %
275.
  L’Efficience Publictaire SA   Belgium   Clear Channel Outdoor Ltd.     1 %    
0 %
276.
  Lubbock Tower Company   Texas   Capstar Radio Operating Company     75 %     0
%

 



--------------------------------------------------------------------------------



 



                                              Percent     Percent   Line  
Current Legal Entities Owned   Jurisdiction   Record Owner   Interest    
Pledged  
277.
  M Street Corporation   Washington   M Street L.L.C.     100 %     0 %
278.
  M Street L.L.C.   Ohio   Broadcast Finance, Inc.     39.94 %     0 %
279.
  M Street L.L.C.   Ohio   Critical Mass Media, Inc.     60.06 %     0 %
280.
  Mars Reklam ve Producksiyon AS   Turkey   Clear Channel Overseas, Ltd.     100
%     0 %
281.
  Maurice Stam Ltd.   UK   Clear Channel (Central) Ltd.     100 %     0 %
282.
  Media Monitors, LLC   NY   Radio Computing Services, Inc.     100 %     0 %
283.
  Media Vehicle BV   Netherlands   Clear Channel UK Ltd.     100 %     0 %
284.
  Mensa Sp. z o.o.   Poland   Clear Channel Poland Sp. z o.o.     100 %     0 %
285.
  Metrabus   Belgium   Clear Channel Belgium SA     100 %     0 %
286.
  MG Pubblicita SRL   Italy   Clear Channel Jolly Pubblicita SPA     100 %     0
%
287.
  Ming Wai Holdings Ltd.   British Virgin Islands   Clear Channel Outdoor, Inc.
    100 %     0 %
288.
  Mobiliario Urbano de Nueva Leon SA de CV   Mexico   Clear Channel Outdoor
Mexico SA de CV     98 %     0 %
289.
  More Communications Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
290.
  More Media Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
291.
  More O’Ferrall Adshel Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
292.
  More O’Ferrall Ireland Ltd.   Ireland   Clear Channel Ireland Ltd.     100 %  
  0 %
293.
  More O’Ferrall Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
294.
  Morebus Ltd.   UK   Clear Channel Outdoor Ltd.     100 %     0 %
295.
  Multimark Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
296.
  Musicpoint International, L.L.C.   Delaware   Radio Computing Services, Inc.  
  100 %     0 %
297.
  Nitelites (Ireland) Ltd.   Ireland   Clear Channel Ireland Ltd.     100 %    
0 %
298.
  Nobro, SC   Mexico   Citicasters Co.     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                              Percent     Percent   Line  
Current Legal Entities Owned   Jurisdiction   Record Owner   Interest    
Pledged  
299.
  Outdoor Advertising BV   Netherlands   Clear Channel Hillenaar BV     100 %  
  0 %
300.
  Outdoor International Holdings BV   Netherlands   Clear Channel CP III BV    
100 %     0 %
301.
  Outdoor Management Services, Inc.   Nevada   Clear Channel Outdoor, Inc.    
100 %     0 %
302.
  Outstanding Media I Norge AS   Norway   Clear Channel Norge AS     56 %     0
%
303.
  Outstanding Media I Stockholm AB   Sweden   Clear Channel Sverige AB     100 %
    0 %
304.
  Overtop Services SRL   Romania   Clear Channel International Holdings BV    
70 %     0 %
305.
  Panales Napsa S.A.   Peru   Clear Channel Outdoor, Inc.     85 %     0 %
306.
  Parkin Advertising Ltd.   UK   Clear Channel (Northwest) Ltd.     100 %     0
%
307.
  Perth Sign Company Pty Ltd.   Australia   Adshel Street Furniture Pty Ltd    
100 %     0 %
308.
  Phillips Finance Pty Ltd.   Australia   Perth Sign Company Pty Ltd.     100 %
    0 %
309.
  Phillips Neon Pty Ltd.   Australia   Perth Sign Company Pty Ltd.     100 %    
0 %
310.
  Plakanda AWI AG   Switzerland   Clear Channel Holding AG     100 %     0 %
311.
  Plakanda GMBH   Switzerland   Clear Channel Holding AG     100 %     0 %
312.
  Plakanda Management AG   Switzerland   Clear Channel Holding AG     100 %    
0 %
313.
  Plakanda Ofex AG   Switzerland   Clear Channel Holding AG     100 %     0 %
314.
  Plakatron AG   Switzerland   Clear Channel Holding AG     100 %     0 %
315.
  Postermobile Advertising Ltd.   UK   Postermobile PLC     100 %     0 %
316.
  Postermobile PLC   UK   Clear Channel UK Ltd.     100 %     0 %
317.
  Premiere Radio Networks, Inc.   Delaware   Jacor/Premiere Holding, Inc.    
100 %     0 %
318.
  Premium Holdings Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
319.
  Premium Outdoor Ltd.   UK   Premium Holdings Ltd.     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                              Percent     Percent   Line  
Current Legal Entities Owned   Jurisdiction   Record Owner   Interest    
Pledged  
320.
  Procom Publicidade via Publica Ltda   Chile   Eller Media Asesarris y
Comercializacion Publicitaria     99.99 %     0 %
321.
  Procom Publicidade via Publica Ltda   Chile   Eller Media Servicios
Publicitarios Ltd.     0.01 %     0 %
322.
  PTKC Rollerdam BV   Netherlands   Outdoor Advertising BV     95 %     0 %
323.
  PTKC Rollerdam BV   Netherlands   BK Studi BV     5 %     0 %
324.
  Pubbli A SPA   Italy   Clear Channel Jolly Pubblicita SPA     100 %     0 %
325.
  Pubblicita Zangari Ltd.   Italy   Pubbli A SPA     100 %     0 %
326.
  Publicidad Klimes Sao Paulo Ltda   Brazil   Clear Channel Brazil Holdings Ltda
    100 %     0 %
327.
  Racklight SA de CV   Mexico   Clear Channel Outdoor Mexico SA de CV     100 %
    0 %
328.
  Radio Broadcasting Australia Pty Ltd.   Australia   Clear Channel
Broadcasting, Inc.     100 %     0 %
329.
  Radio Computing Services (Africa) Pty Ltd.   South Africa   Radio Computing
Services, Inc.     100 %     0 %
330.
  Radio Computing Services (India) Pvt Ltd.   India   Radio Computing Services,
Inc.     100 %     0 %
331.
  Radio Computing Services (NZ) Ltd.   New Zealand   Radio Computing Services,
Inc.     100 %     0 %
332.
  Radio Computing Services (SEA) Pte Ltd.   Singapore   Radio Computing
Services, Inc.     100 %     0 %
333.
  Radio Computing Services (Thailand) Ltd.   Thailand   Radio Computing
Services, Inc.     100 %     0 %
334.
  Radio Computing Services (UK) Ltd.   UK   Radio Computing Services, Inc.    
100 %     0 %
335.
  Radio Computing Services Canada Ltd.   Canada   Radio Computing Services, Inc.
    100 %     0 %
336.
  Radio Computing Services of Australia Pty Ltd.   Australia   Radio Computing
Services, Inc.     100 %     0 %

 



--------------------------------------------------------------------------------



 



                                              Percent     Percent   Line  
Current Legal Entities Owned   Jurisdiction   Record Owner   Interest    
Pledged  
337.
  Radio Computing Services, Inc.   New Jersey   CC Holdings-Nevada, Inc.     100
%     0 %
338.
  Radio-Active Media, Inc.   Delaware   Jacor Communications Company     100 %  
  0 %
339.
  Radio Computing Services (China) Company Ltd.   China   Radio Computing
Services, Inc.     100 %     0 %
340.
  Regentfile Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
341.
  Rockbox Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
342.
  RCS Europe SARL   France   Radio Computing Services, Inc.     100 %     0 %
343.
  SC Q Panel SRL   Romania   Clear Channel International Holdings BV     65 %  
  0 %
344.
  Shelter Advertising of America, Inc.   Delaware   Clear Channel Outdoor, Inc.
    100 %     0 %
345.
  Shelter Advertising Pty Ltd.   Australia   Perth Sign Company Pty Ltd.     100
%     0 %
346.
  Signways Ltd.   UK   Clear Channel (Northwest) Ltd.     100 %     0 %
347.
  Simon Outdoor Ltd   Russia   Clear Channel Baltics & Russia AB     65 %     0
%
348.
  Sirocco International SAS   France   Dauphin Adshel SAS     100 %     0 %
349.
  Sites International Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
350.
  Street Furnit. (NSW) Pty Ltd   Australia   Adshel Street Furniture Pty Ltd    
100 %     0 %
351.
  Taxi Media Holdings Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
352.
  Taxi Media Ltd   UK   Taxi Media Holdings Ltd.     100 %     0 %
353.
  Team Relay Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
354.
  Tebus SAR   Italy   Clear Channel Jolly Pubblicita SPA     60 %     0 %
355.
  Terrestrial RF Licensing, Inc.   Nevada   Clear Channel Broadcasting, Inc.    
100 %     0 %
356.
  The Canton Investment Company Limited   UK   Clear Channel Outdoor Ltd.    
100 %     0 %

 



--------------------------------------------------------------------------------



 



                                              Percent     Percent   Line  
Current Legal Entities Owned   Jurisdiction   Record Owner   Interest    
Pledged  
357.
  The Kildoon Property Co. Ltd.   UK   Clear Channel Outdoor Ltd.     100 %    
0 %
358.
  The Media Vehicle Group Limited   UK   Clear Channel UK Ltd.     100 %     0 %
359.
  The New Research Group, Inc.   Nevada   Critical Mass Media, Inc.     100 %  
  0 %
360.
  Torpix Ltd.   UK   Clear Channel (Midlands) Ltd.     67 %     0 %
361.
  Torpix Ltd.   UK   Clear Channel (Central) Ltd.     33 %     0 %
362.
  Town & City Posters Advertising Ltd.   UK   Tracemotion Ltd.     100 %     0 %
363.
  Tracemotion Ltd.   UK   Clear Channel UK Ltd.     100 %     0 %
364.
  Trainer Advertising Ltd.   UK   Clear Channel Scotland Ltd.     100 %     0 %
365.
  Universal Outdoor, Inc.   Illinois   Clear Channel Outdoor, Inc.     100 %    
0 %
366.
  Urban Design Furnit. Pty Ltd   Australia   Adshel Street Furniture Pty Ltd    
100 %     0 %
367.
  Vision Posters Ltd.   UK   Clear Channel (Midlands) Ltd.     100 %     0 %
368.
  Werab Werbung Hugo Wrage GmbH & Co KG   Germany   Defi Group SAS     100 %    
0 %
369.
  Westchester Radio, L.L.C.   Delaware   Capstar Radio Operating Company     100
%     0 %
370.
  Williams Display Excellence AB   Sweden   Clear Channel Sverige AB     100 %  
  0 %

 



--------------------------------------------------------------------------------



 



Schedule 5.18
Broadcast Licenses
See attached.

 



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WWPR-FM
  New York, NY     6373     New York, NY   AMFM Radio Licenses, LLC   6/1/2014
WKTU(FM)
  New York, NY     6595     Lake Success, NY   AMFM Radio Licenses, LLC  
6/1/2014
WAXQ(FM)
  New York, NY     23004     New York, NY   AMFM Radio Licenses, LLC   6/1/2014
WLTW(FM)
  New York, NY     56571     New York, NY   AMFM Radio Licenses, LLC   6/1/2014
WHTZ(FM)
  New York, NY     59953     Newark, NJ   AMFM Radio Licenses, LLC   6/1/2006
(See Notes)
KMCB(TV)
  Eugene, OR (DMA)     35183     Coos Bay, OR   Ackerley Broadcasting
Operations, LLC   12/1/2013
KTCW(TV)
  Eugene, OR (DMA)     35187     Roseburg, OR   Ackerley Broadcasting
Operations, LLC   12/1/2013
KMTR(TV)
  Eugene, OR (DMA)     35189     Eugene, OR   Ackerley Broadcasting Operations,
LLC   12/1/2013
KKFX-CA
  Santa Barbara — Santa Maria- San Luis, CA (DMA)     33870     San Luis Obispo,
CA   Ackerley Broadcasting Operations, LLC   12/1/2013
KCOY-TV
  Santa Barbara — Santa Maria- San Luis, CA (DMA)     63165     Santa Maria, CA
  Ackerley Broadcasting Operations, LLC   12/1/2013
KION-TV
  Monterey-Salinas, CA (DMA)     26249     Monterey, CA   Ackerley Broadcasting
Operations, LLC   12/1/2013
KGET-TV
  Bakersfield, CA (DMA)     34459     Bakersfield, CA   Ackerley Broadcasting
Operations, LLC   12/1/2013
KTVF(TV)
  Fairbanks, AK (DMA)     49621     Fairbanks, AK   Ackerley Broadcasting
Operations, LLC   12/1/2013
KBIG-FM
  Los Angeles, CA     6360     Los Angeles, CA   AMFM Broadcasting Licenses, LLC
  12/1/2013
KIIS-FM
  Los Angeles, CA     19218     Los Angeles, CA   Citicasters Licenses, L.P.  
12/1/2013
KTLK(AM)
  Los Angeles, CA     19219     Los Angeles, CA   Citicasters Licenses, L.P.  
12/1/2013
KOST(FM)
  Los Angeles, CA     34424     Los Angeles, CA   AMFM Broadcasting Licenses,
LLC   12/1/2013
KFI(AM)
  Los Angeles, CA     34425     Los Angeles, CA   Capstar TX Limited Partnership
  12/1/2013
KHHT(FM)
  Los Angeles, CA     35022     Los Angeles, CA   AMFM Broadcasting Licenses,
LLC   12/1/2013
KYSR(FM)
  Los Angeles, CA     36019     Los Angeles, CA   AMFM Broadcasting Licenses,
LLC   12/1/2013
KLAC(AM)
  Los Angeles, CA     59958     Los Angeles, CA   AMFM Radio Licenses, LLC  
12/1/2013
WVAZ(FM)
  Chicago, IL     6588     Oak Park, IL   AMFM Broadcasting Licenses, LLC  
12/1/2012
WGRB(AM)
  Chicago, IL     51162     Chicago, IL   AMFM Broadcasting Licenses, LLC  
12/1/2012
WGCI-FM
  Chicago, IL     51165     Chicago, IL   AMFM Broadcasting Licenses, LLC  
12/1/2012
WNUA(FM)
  Chicago, IL     53971     Chicago, IL   AMFM Broadcasting Licenses, LLC  
12/1/2012
WLIT-FM
  Chicago, IL     70042     Chicago, IL   AMFM Broadcasting Licenses, LLC  
12/1/2012
WKSC-FM
  Chicago, IL     74178     Chicago, IL   AMFM Broadcasting Licenses, LLC  
12/1/2012
WVON(AM
  Chicago, IL     87178     Berwyn, IL   CC Licenses, LLC   12/1/2012
KIOI(FM)
  San Francisco, CA     34930     San Francisco, CA   AMFM Broadcasting
Licenses, LLC   12/1/2013
KMEL(FM)
  San Francisco, CA     35121     San Francisco, CA   AMFM Broadcasting
Licenses, LLC   12/1/2013
KKGN(AM)
  San Francisco, CA     59957     Oakland, CA   AMFM Radio Licenses, LLC  
12/1/2013
KISQ(FM)
  San Francisco, CA     59964     San Francisco, CA   AMFM Broadcasting
Licenses, LLC   12/1/2013
KNEW(AM)
  San Francisco, CA     59966     Oakland, CA   AMFM Broadcasting Licenses, LLC
  12/1/2013

Page 1 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KYLD(FM)
  San Francisco, CA     59989     San Francisco, CA   AMFM Broadcasting
Licenses, LLC   12/1/2013
KKSF(FM)
  San Francisco, CA     65484     San Francisco, CA   AMFM Broadcasting
Licenses, LLC   12/1/2013
KZPS(FM)
  Dallas-Ft. Worth, TX     6378     Dallas, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KDGE(FM)
  Dallas-Ft. Worth, TX     9620     Fort Worth-Dallas, TX   Capstar TX Limited
Partnership   8/1/2013
KEGL(FM)
  Dallas-Ft. Worth, TX     18114     Fort Worth, TX   Citicasters Licenses, L.P.
  8/1/2013
KHKS(FM)
  Dallas-Ft. Worth, TX     23084     Denton, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KFXR(AM)
  Dallas-Ft. Worth, TX     25375     Dallas, TX   Capstar TX Limited Partnership
  8/1/2013
KDMX(FM)
  Dallas-Ft. Worth, TX     47739     Dallas, TX   Citicasters Licenses, L.P.  
8/1/2013
KKRW(FM)
  Houston-Galveston, TX     9625     Houston, TX   Capstar TX Limited
Partnership   8/1/2013
KPRC(AM)
  Houston-Galveston, TX     9644     Houston, TX   CCB TX Licenses, LP  
8/1/2013
KTBZ-FM
  Houston-Galveston, TX     18516     Houston, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KBME(AM)
  Houston-Galveston, TX     23082     Houston, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KLOL(FM)
  Houston-Galveston, TX     35073     Houston, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KODA(FM)
  Houston-Galveston, TX     35337     Houston, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KTRH(AM)
  Houston-Galveston, TX     35674     Houston, TX   AMFM TX Licenses Limited
Partnershp   8/1/2013
KHMX(FM)
  Houston-Galveston, TX     47749     Houston, TX   Citicasters Licenses, L.P.  
8/1/2013
WIOQ(FM)
  Philadelphia, PA     20348     Philadelphia, PA   AMFM Radio Licenses, LLC  
8/1/2014
WUSL(FM)
  Philadelphia, PA     20349     Philadelphia, PA   AMFM Radio Licenses, LLC  
8/1/2014
WRFF(FM)
  Philadelphia, PA     53969     Philadelphia, PA   AMFM Radio Licenses, LLC  
8/1/2014
WISX(FM)
  Philadelphia, PA     53973     Philadelphia, PA   AMFM Radio Licenses, LLC  
8/1/2014
WUBA(AM)
  Philadelphia, PA     71315     Philadelphia, PA   AMFM Radio Licenses, LLC  
8/1/2014
WDAS-FM
  Philadelphia, PA     71316     Philadelphia, PA   AMFM Radio Licenses, LLC  
8/1/2014
WWVA-FM
  Atlanta, GA     10698     Canton, GA   CC Licenses, LLC   4/1/2012
WKLS(FM)
  Atlanta, GA     11275     Atlanta, GA   Citicasters Licenses, L.P.   4/1/2012
WGST(AM)
  Atlanta, GA     29730     Atlanta, GA   Citicasters Licenses, L.P.   4/1/2012
WUBL(FM)
  Atlanta, GA     29735     Atlanta, GA   Citicasters Licenses, L.P.   4/1/2012
WCOH(AM)
  Atlanta, GA     48739     Newnan, GA   Citicasters Licenses, L.P.   4/1/2012
WWLG(FM)
  Atlanta, GA     61142     Peachtree City, GA   Citicasters Licenses, L.P.  
4/1/2012
WBZY(FM)
  Atlanta, GA     63406     Bowdon, GA   CC Licenses, LLC   4/1/2012
WWRC(FM)
  Washington, DC     8681     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011
WWDC(FM)
  Washington, DC     8682     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011
WTNT(AM)
  Washington, DC     11846     Bethesda, MD   AMFM Radio Licenses, LLC  
10/1/2011
WIHT(FM)
  Washington, DC     25080     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011
WTEM(AM)
  Washington, DC     25105     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011

Page 2 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WBIG-FM
  Washington, DC     54459     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011
WASH(FM)
  Washington, DC     70933     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011
WMZQ-FM
  Washington, DC     73305     Washington, DC   AMFM Radio Licenses, LLC  
10/1/2011
WKOX(AM)
  Boston, MA     20441     Framingham, MA   Capstar TX Limited Partnership  
4/1/2014
WXKS(AM)
  Boston, MA     53964     Everett, MA   AMFM Radio Licenses, LLC   4/1/2014
WXKS-FM
  Boston, MA     53965     Medford, MA   AMFM Radio Licenses, LLC   4/1/2014
WJMN(FM)
  Boston, MA     53972     Boston, MA   AMFM Radio Licenses, LLC   4/1/2014
WKQI(FM)
  Detroit, MI     6592     Detroit, MI   AMFM Radio Licenses, LLC   10/1/2012
WDTW(AM)
  Detroit, MI     6593     Dearborn, MI   AMFM Radio Licenses, LLC   10/1/2012
WNIC(FM)
  Detroit, MI     6594     Dearborn, MI   AMFM Radio Licenses, LLC   10/1/2012
WJLB(FM)
  Detroit, MI     59592     Detroit, MI   AMFM Radio Licenses, LLC   10/1/2012
WMXD(FM)
  Detroit, MI     59596     Detroit, MI   AMFM Radio Licenses, LLC   10/1/2012
WDTW-FM
  Detroit, MI     59952     Detroit, MI   AMFM Radio Licenses, LLC   10/1/2012
WDFN(AM)
  Detroit, MI     59969     Detroit, MI   AMFM Radio Licenses, LLC   10/1/2012
WBGG-FM
  Miami-Ft. Lauderdale-Hollywood, FL     11965     Fort Lauderdale, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WIOD(AM)
  Miami-Ft. Lauderdale-Hollywood, FL     14242     Miami, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WHYI-FM
  Miami-Ft. Lauderdale-Hollywood, FL     41381     Fort Lauderdale, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WINZ(AM)
  Miami-Ft. Lauderdale-Hollywood, FL     51977     Miami, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WLVE(FM)
  Miami-Ft. Lauderdale-Hollywood, FL     51978     Miami Beach, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WMGE(FM)
  Miami-Ft. Lauderdale-Hollywood, FL     51979     Miami Beach, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WMIB(FM)
  Miami-Ft. Lauderdale-Hollywood, FL     67193     Fort Lauderdale, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
KFNK(FM)
  Seattle-Tacoma, WA     3915     Eatonville, WA   Ackerley Broadcasting
Operations, LLC   2/1/2014
KHHO(AM)
  Seattle-Tacoma, WA     18523     Tacoma, WA   Ackerley Broadcasting
Operations, LLC   2/1/2014
KNBQ(FM)
  Seattle-Tacoma, WA     33829     Centralia, WA   Citicasters Licenses, L.P.  
2/1/2014
KJR-FM
  Seattle-Tacoma, WA     48385     Seattle, WA   Ackerley Broadcasting
Operations, LLC   2/1/2014
KJR(AM)
  Seattle-Tacoma, WA     48386     Seattle, WA   Ackerley Broadcasting
Operations, LLC   2/1/2014
KUBE(FM)
  Seattle-Tacoma, WA     48387     Seattle, WA   Ackerley Broadcasting
Operations, LLC   2/1/2014
KMXP(FM)
  Phoenix, AZ     6361     Phoenix, AZ   Citicasters Licenses, L.P.   10/1/2013
KNIX-FM
  Phoenix, AZ     7698     Phoenix, AZ   CC Licenses, LLC   10/1/2013

Page 3 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KYOT-FM
  Phoenix, AZ     18648     Phoenix, AZ   AMFM Radio Licenses, LLC   10/1/2013
KESZ(FM)
  Phoenix, AZ     40992     Phoenix, AZ   CC Licenses, LLC   10/1/2013
KZZP(FM)
  Phoenix, AZ     47742     Mesa, AZ   Citicasters Licenses, L.P.   10/1/2013
KOY(AM)
  Phoenix, AZ     63914     Phoenix, AZ   AMFM Radio Licenses, LLC   10/1/2013
KFYI(AM)
  Phoenix, AZ     63918     Phoenix, AZ   AMFM Radio Licenses, LLC   10/1/2013
KGME(AM)
  Phoenix, AZ     65480     Phoenix, AZ   AMFM Radio Licenses, LLC   10/1/2013
KFXN(AM)
  Minneapolis-St. Paul, MN     10141     Minneapolis, MN   AMFM Broadcasting
Licenses, LLC   4/1/2013
KTCZ-FM
  Minneapolis-St. Paul, MN     10142     Minneapolis, MN   AMFM Broadcasting
Licenses, LLC   4/1/2013
KDWB-FM
  Minneapolis-St. Paul, MN     41967     Richfield, MN   AMFM Broadcasting
Licenses, LLC   4/1/2013
KQQL(FM)
  Minneapolis-St. Paul, MN     54457     Anoka, MN   AMFM Broadcasting Licenses,
LLC   4/1/2013
KTLK-FM
  Minneapolis-St. Paul, MN     54458     Minneapolis, MN   AMFM Broadcasting
Licenses, LLC   4/1/2013
KFAN(AM)
  Minneapolis-St. Paul, MN     59961     Minneapolis, MN   AMFM Broadcasting
Licenses, LLC   4/1/2013
KEEY-FM
  Minneapolis-St. Paul, MN     59967     St. Paul, MN   AMFM Broadcasting
Licenses, LLC   4/1/2013
KIOZ(FM)
  San Diego, CA     13504     San Diego, CA   Citicasters Licenses, L.P.  
12/1/2013
KHTS-FM
  San Diego, CA     20697     El Cajon, CA   Citicasters Licenses, L.P.  
12/1/2013
KLSD(AM)
  San Diego, CA     34452     San Diego, CA   Citicasters Licenses, L.P.  
12/1/2013
KGB-FM
  San Diego, CA     34454     San Diego, CA   Citicasters Licenses, L.P.  
12/1/2013
KOGO(AM)
  San Diego, CA     51514     San Diego, CA   Citicasters Licenses, L.P.  
12/1/2013
KMYI(FM)
  San Diego, CA     58821     San Diego, CA   Citicasters Licenses, L.P.  
12/1/2013
KUSS(FM)
  San Diego, CA     67664     Carlsbad, CA   Citicasters Licenses, L.P.  
12/1/2013
WXTB(FM)
  Tampa-St. Petersburg-Clearwater, FL     11274     Clearwater, FL   Citicasters
Licenses, L.P.   2/1/2012
WHNZ(AM)
  Tampa-St. Petersburg-Clearwater, FL     23077     Tampa, FL   Citicasters
Licenses, L.P.   2/1/2012
WMTX(FM)
  Tampa-St. Petersburg-Clearwater, FL     23078     Tampa, FL   Citicasters
Licenses, L.P.   2/1/2012
WFLA(AM)
  Tampa-St. Petersburg-Clearwater, FL     29729     Tampa, FL   Citicasters
Licenses, L.P.   2/1/2012
WFLZ-FM
  Tampa-St. Petersburg-Clearwater, FL     29732     Tampa, FL   Citicasters
Licenses, L.P.   2/1/2012
WBTP(FM)
  Tampa-St. Petersburg-Clearwater, FL     41382     Clearwater, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WFUS(FM)
  Tampa-St. Petersburg-Clearwater, FL     63984     Gulfport, FL   Citicasters
Licenses, L.P.   2/1/2012
WDAE(AM)
  Tampa-St. Petersburg-Clearwater, FL     74198     St. Petersburg, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
KLOU(FM)
  St. Louis, MO     9626     St. Louis, MO   Citicasters Licenses, L.P.  
2/1/2013
KMJM-FM
  St. Louis, MO     13793     Columbia, IL   Citicasters Licenses, L.P.  
12/1/2012
KSD(FM)
  St. Louis, MO     20360     St. Louis, MO   Citicasters Licenses, L.P.  
2/1/2013
KATZ-FM
  St. Louis, MO     48958     Alton, IL   Citicasters Licenses, L.P.   12/1/2012
KSLZ(FM)
  St. Louis, MO     48960     St. Louis, MO   Citicasters Licenses, L.P.  
2/1/2013
KATZ(AM)
  St. Louis, MO     48968     St. Louis, MO   Citicasters Licenses, L.P.  
2/1/2013
WSMJ(FM)
  Baltimore, MD     8684     Baltimore, MD   Citicasters Licenses, L.P.  
10/1/2011
WPOC(FM)
  Baltimore, MD     47747     Baltimore, MD   Citicasters Licenses, L.P.  
10/1/2011
WCAO(AM)
  Baltimore, MD     63777     Baltimore, MD   Citicasters Licenses, L.P.  
10/1/2011
KRFX(FM)
  Denver-Boulder, CO     29731     Denver, CO   Jacor Broadcasting of Colorado,
Inc.   4/1/2013

Page 4 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KOA(AM)
  Denver-Boulder, CO     29738     Denver, CO   Jacor Broadcasting of Colorado,
Inc.   4/1/2013
KBPI(FM)
  Denver-Boulder, CO     29739     Denver, CO   Jacor Broadcasting of Colorado,
Inc.   4/1/2013
KKZN(AM)
  Denver-Boulder, CO     29740     Thornton, CO   Jacor Broadcasting of
Colorado, Inc.   4/1/2013
KHOW(AM)
  Denver-Boulder, CO     48962     Denver, CO   Citicasters Licenses, L.P.  
4/1/2013
KBCO(FM)
  Denver-Boulder, CO     48966     Boulder, CO   Citicasters Licenses, L.P.  
4/1/2013
KPTT(FM)
  Denver-Boulder, CO     48967     Denver, CO   Citicasters Licenses, L.P.  
4/1/2013
KTCL(FM)
  Denver-Boulder, CO     68684     Wheat Ridge, CO   Jacor Broadcasting of
Colorado, Inc.   4/1/2013
KEX(AM)
  Portland, OR     11271     Portland, OR   Citicasters Licenses, L.P.  
2/1/2014
KKRZ(FM)
  Portland, OR     11280     Portland, OR   Citicasters Licenses, L.P.  
2/1/2014
KPOJ(AM)
  Portland, OR     53069     Portland, OR   Citicasters Licenses, L.P.  
2/1/2014
KQOL(FM)
  Portland, OR     60640     Vancouver, WA   Citicasters Licenses, L.P.  
2/1/2014
KKCW(FM)
  Portland, OR     68210     Beaverton, OR   Citicasters Licenses, L.P.  
2/1/2014
WPGB(FM)
  Pittsburgh, PA     18511     Pittsburgh, PA   Capstar TX Limited Partnership  
8/1/2014
WDVE(FM)
  Pittsburgh, PA     59588     Pittsburgh, PA   Capstar TX Limited Partnership  
8/1/2014
WBGG(AM)
  Pittsburgh, PA     59960     Pittsburgh, PA   AMFM Radio Licenses, LLC  
8/1/2014
WWSW-FM
  Pittsburgh, PA     59968     Pittsburgh, PA   AMFM Radio Licenses, LLC  
8/1/2014
WXDX-FM
  Pittsburgh, PA     60153     Pittsburgh, PA   Capstar TX Limited Partnership  
8/1/2014
WKST-FM
  Pittsburgh, PA     65678     Pittsburgh, PA   Capstar TX Limited Partnership  
8/1/2014
WRFX-FM
  Charlotte-Gastonia-Rock Hill, NC-SC     53970     Kannapolis, NC   Capstar TX
Limited Partnership   12/1/2011
WKKT(FM)
  Charlotte-Gastonia-Rock Hill, NC-SC     68207     Statesville, NC   Capstar TX
Limited Partnership   12/1/2011
WLYT(FM)
  Charlotte-Gastonia-Rock Hill, NC-SC     68211     Hickory, NC   Capstar TX
Limited Partnership   12/1/2011
WEND(FM)
  Charlotte-Gastonia-Rock Hill, NC-SC     74074     Salisbury, NC   Capstar TX
Limited Partnership   12/1/2011
WIBT(FM)
  Charlotte-Gastonia-Rock Hill, NC-SC     74194     Shelby, NC   Clear Channel
Broadcasting Licenses, Inc.   12/1/2011
KTDD(AM)
  Riverside-San Bernardino, CA     2399     San Bernardino, CA   Citicasters
Licenses, L.P.   12/1/2013
KMYT(FM)
  Riverside-San Bernardino, CA     2910     Temecula, CA   CC Licenses, LLC  
12/1/2013
KKDD(AM)
  Riverside-San Bernardino, CA     10134     San Bernardino, CA   AMFM
Broadcasting Licenses, LLC   12/1/2013
KGGI(FM)
  Riverside-San Bernardino, CA     10135     Riverside, CA   AMFM Broadcasting
Licenses, LLC   12/1/2013
KDIF(AM)
  Riverside-San Bernardino, CA     27390     Riverside, CA   Citicasters
Licenses, L.P.   12/1/2013
KTMQ(FM)
  Riverside-San Bernardino, CA     85012     Temecula, CA   CC Licenses, LLC  
12/1/2013
KHYL(FM)
  Sacramento, CA     10144     Auburn, CA   AMFM Broadcasting Licenses, LLC  
12/1/2013
KFBK(AM)
  Sacramento, CA     10145     Sacramento, CA   AMFM Broadcasting Licenses, LLC
  12/1/2013
KGBY(FM)
  Sacramento, CA     10146     Sacramento, CA   AMFM Broadcasting Licenses, LLC
  12/1/2013
KSTE(AM)
  Sacramento, CA     22883     Rancho Cordova, CA   AMFM Broadcasting Licenses,
LLC   12/1/2013
KJDX(FM)
  Sacramento, CA     60300     Pollock Pines, CA   CC Licenses, LLC   12/1/2013
WGAR-FM
  Cleveland, OH     47740     Cleveland, OH   Citicasters Licenses, L.P.  
10/1/2012
WMVX(FM)
  Cleveland, OH     59594     Cleveland, OH   Jacor Broadcasting Corporation  
10/1/2012
WTAM(AM)
  Cleveland, OH     59595     Cleveland, OH   Jacor Broadcasting Corporation  
10/1/2012
WMJI(FM)
  Cleveland, OH     73268     Cleveland, OH   Citicasters Licenses, L.P.  
10/1/2012
WMMS(FM)
  Cleveland, OH     73273     Cleveland, OH   Citicasters Licenses, L.P.  
10/1/2012

Page 5 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WLW(AM)
  Cincinnati, OH     29733     Cincinnati, OH   Jacor Broadcasting Corporation  
10/1/2012
WEBN(FM)
  Cincinnati, OH     29734     Cincinnati, OH   Jacor Broadcasting Corporation  
10/1/2012
WKRC(AM)
  Cincinnati, OH     29737     Cincinnati, OH   Jacor Broadcasting Corporation  
10/1/2012
WSAI(AM)
  Cincinnati, OH     41994     Cincinnati, OH   Jacor Broadcasting Corporation  
10/1/2012
WCKY(AM)
  Cincinnati, OH     51722     Cincinnati, OH   Jacor Broadcasting Corporation  
10/1/2012
WOFX-FM
  Cincinnati, OH     51725     Cincinnati, OH   Jacor Broadcasting Corporation  
10/1/2012
WNNF(FM)
  Cincinnati, OH     59593     Cincinnati, OH   Citicasters Licenses, L.P.  
10/1/2012
WKFS(FM)
  Cincinnati, OH     70866     Milford, OH   Jacor Broadcasting Corporation  
10/1/2012
KAJA(FM)
  San Antonio, TX     11919     San Antonio, TX   CCB TX Licenses, LP   8/1/2013
KTKR(AM)
  San Antonio, TX     11945     San Antonio, TX   CCB TX Licenses, LP   8/1/2013
WOAI(AM)
  San Antonio, TX     11952     San Antonio, TX   CCB TX Licenses, LP   8/1/2013
KQXT-FM
  San Antonio, TX     11962     San Antonio, TX   CCB TX Licenses, LP   8/1/2013
KRPT(FM)
  San Antonio, TX     25904     Devine, TX   CCB TX Licenses, LP   8/1/2013
KXXM(FM)
  San Antonio, TX     28668     San Antonio, TX   CCB TX Licenses, LP   8/1/2013
KJMY(FM)
  Salt Lake City-Ogden-Provo, UT     6543     Bountiful, UT   Citicasters
Licenses, L.P.   10/1/2013
KODJ(FM)
  Salt Lake City-Ogden-Provo, UT     48916     Salt Lake City, UT   Citicasters
Licenses, L.P.   10/1/2013
KOSY-FM
  Salt Lake City-Ogden-Provo, UT     63536     Spanish Fork, UT   Citicasters
Licenses, L.P.   10/1/2013
KNRS(AM)
  Salt Lake City-Ogden-Provo, UT     63818     Salt Lake City, UT   Citicasters
Licenses, L.P.   10/1/2013
KZHT(FM)
  Salt Lake City-Ogden-Provo, UT     63820     Salt Lake City, UT   CC Licenses,
LLC   10/1/2013
KTMY(FM)
  Salt Lake City-Ogden-Provo, UT     69555     Centerville, UT   Citicasters
Licenses, L.P.   10/1/2013
KPLV(FM)
  Las Vegas, NV     6893     Las Vegas, NV   Citicasters Licenses, L.P.  
10/1/2013
KWID(FM)
  Las Vegas, NV     55503     Las Vegas, NV   Citicasters Licenses, L.P.  
10/1/2013
KWNR(FM)
  Las Vegas, NV     61527     Henderson, NV   Citicasters Licenses, L.P.  
10/1/2013
KSNE-FM
  Las Vegas, NV     71525     Las Vegas, NV   Citicasters Licenses, L.P.  
10/1/2013
WXXL(FM)
  Orlando, FL     29569     Tavares, FL   AMFM Radio Licenses, LLC   2/1/2012
WFLF(AM)
  Orlando, FL     51970     Pine Hills, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WMGF(FM)
  Orlando, FL     51981     Mount Dora, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WQTM(AM)
  Orlando, FL     51982     Orlando, FL   Clear Channel Broadcasting Licenses,
Inc.   2/1/2012
WTKS-FM
  Orlando, FL     53457     Cocoa Beach, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WRUM(FM)
  Orlando, FL     59976     Orlando, FL   Clear Channel Broadcasting Licenses,
Inc.   2/1/2012
WQBW(FM)
  Milwaukee-Racine, WI     26609     Milwaukee, WI   Capstar TX Limited
Partnership   12/1/2012
WRIT-FM
  Milwaukee-Racine, WI     60233     Milwaukee, WI   Clear Channel Broadcasting
Licenses, Inc.   12/1/2012
WOKY(AM)
  Milwaukee-Racine, WI     63917     Milwaukee, WI   Clear Channel Broadcasting
Licenses, Inc.   12/1/2012

Page 6 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WMIL-FM
  Milwaukee-Racine, WI     63919     Waukesha, WI   Clear Channel Broadcasting
Licenses, Inc.   12/1/2012
WISN(AM)
  Milwaukee-Racine, WI     65695     Milwaukee, WI   Capstar TX Limited
Partnership   12/1/2012
WKKV-FM
  Milwaukee-Racine, WI     68758     Racine, WI   Clear Channel Broadcasting
Licenses, Inc.   12/1/2012
WTVN(AM)
  Columbus, OH     11269     Columbus, OH   Citicasters Licenses, L.P.  
10/1/2012
WCOL-FM
  Columbus, OH     25037     Columbus, OH   Citicasters Licenses, L.P.  
10/1/2012
WYTS(AM)
  Columbus, OH     25038     Columbus, OH   Citicasters Licenses, L.P.  
10/1/2012
WNCI(FM)
  Columbus, OH     47741     Columbus, OH   Citicasters Licenses, L.P.  
10/1/2012
WLZT(FM)
  Columbus, OH     52042     Chillicothe, OH   CC Licenses, LLC   10/1/2012
WBWR(FM)
  Columbus, OH     64716     Hilliard, OH   Citicasters Licenses, L.P.  
10/1/2012
WHJJ(AM)
  Providence-Warwick-Pawtucket, RI     37234     Providence, RI   Capstar TX
Limited Partnership   4/1/2014
WWBB(FM)
  Providence-Warwick-Pawtucket, RI     54568     Providence, RI   Clear Channel
Broadcasting Licenses, Inc.   4/1/2014
WHJY(FM)
  Providence-Warwick-Pawtucket, RI     72298     Providence, RI   Capstar TX
Limited Partnership   4/1/2014
WSNE-FM
  Providence-Warwick-Pawtucket, RI     74069     Taunton, MA   Capstar TX
Limited Partnership   4/1/2014
WRZX(FM)
  Indianapolis, IN     59589     Indianapolis, IN   Capstar TX Limited
Partnership   8/1/2012
WFBQ(FM)
  Indianapolis, IN     59590     Indianapolis, IN   Capstar TX Limited
Partnership   8/1/2012
WNDE(AM)
  Indianapolis, IN     59591     Indianapolis, IN   Capstar TX Limited
Partnership   8/1/2012
WJCD(FM)
  Norfolk-Virginia Beach-Newport News, VA     31123     Windsor, VA   CC
Licenses, LLC   10/1/2011
WOWI(FM)
  Norfolk-Virginia Beach-Newport News, VA     69558     Norfolk, VA   CC
Licenses, LLC   10/1/2011
WKUS(FM)
  Norfolk-Virginia Beach-Newport News, VA     69570     Norfolk, VA   CC
Licenses, LLC   10/1/2011
WCDG(FM)
  Norfolk-Virginia Beach-Newport News, VA     70345     Moyock, NC   CC
Licenses, LLC   12/1/2011
KPEZ(FM)
  Austin, TX     11935     Austin, TX   CCB TX Licenses, LP   8/1/2013
KHFI-FM
  Austin, TX     11948     Georgetown, TX   CCB TX Licenses, LP   8/1/2013
KASE-FM
  Austin, TX     35849     Austin, TX   Gulf Star Communications, Inc.  
8/1/2013
KVET(AM)
  Austin, TX     35850     Austin, TX   Capstar TX Limited Partnership  
8/1/2013
KVET-FM
  Austin, TX     62048     Austin, TX   Capstar TX Limited Partnership  
8/1/2013
WKSL(FM)
  Raleigh-Durham, NC     53596     Burlington, NC   Capstar TX Limited
Partnership   12/1/2011
WDCG(FM)
  Raleigh-Durham, NC     53597     Durham, NC   Capstar TX Limited Partnership  
12/1/2011
WRDU(FM)
  Raleigh-Durham, NC     73936     Wilson, NC   Capstar TX Limited Partnership  
12/1/2011
WRVA-FM
  Raleigh-Durham, NC     74125     Rocky Mount, NC   Capstar TX Limited
Partnership   12/1/2011
WUBT(FM)
  Nashville, TN     34387     Russellville, KY   Capstar TX Limited Partnership
  8/1/2012
WLAC(AM)
  Nashville, TN     34391     Nashville, TN   Capstar TX Limited Partnership  
8/1/2012
WNRQ(FM)
  Nashville, TN     34392     Nashville, TN   Capstar TX Limited Partnership  
8/1/2012
WSIX-FM
  Nashville, TN     59815     Nashville, TN   Capstar TX Limited Partnership  
8/1/2012
WRVW(FM)
  Nashville, TN     59824     Lebanon, TN   Capstar TX Limited Partnership  
8/1/2012

Page 7 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WMKS(FM)
  Greensboro-Winston Salem-High Point, NC     501     Clemmons, NC   Clear
Channel Broadcasting Licenses, Inc.   12/1/2011
WGBT(FM)
  Greensboro-Winston Salem-High Point, NC     55754     Eden, NC   Clear Channel
Broadcasting Licenses, Inc.   12/1/2011
WTQR(FM)
  Greensboro-Winston Salem-High Point, NC     58392     Winston-Salem, NC  
Clear Channel Broadcasting Licenses, Inc.   12/1/2011
WMAG(FM)
  Greensboro-Winston Salem-High Point, NC     73258     High Point, NC   Capstar
TX Limited Partnership   12/1/2011
WVBZ(FM)
  Greensboro-Winston Salem-High Point, NC     74204     High Point, NC   Capstar
TX Limited Partnership   12/1/2011
WKGR(FM)
  West Palm Beach-Boca Raton, FL     1245     Fort Pierce, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WJNO(AM)
  West Palm Beach-Boca Raton, FL     1917     West Palm Beach, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WLDI(FM)
  West Palm Beach-Boca Raton, FL     2680     Fort Pierce, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WBZT(AM)
  West Palm Beach-Boca Raton, FL     20439     West Palm Beach, FL   Capstar TX
Limited Partnership   2/1/2012
WRLX(FM)
  West Palm Beach-Boca Raton, FL     20442     West Palm Beach, FL   Capstar TX
Limited Partnership   2/1/2012
WZZR(FM)
  West Palm Beach-Boca Raton, FL     36544     Riviera Beach, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WSOL-FM
  Jacksonville, FL     23830     Brunswick, GA   Citicasters Licenses, L.P.  
4/1/2012
WQIK-FM
  Jacksonville, FL     29728     Jacksonville, FL   Citicasters Licenses, L.P.  
2/1/2012
WFXJ(AM)
  Jacksonville, FL     51973     Jacksonville, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WPLA(FM)
  Jacksonville, FL     51974     Jacksonville, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WJBT(FM)
  Jacksonville, FL     51975     Callahan, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WFKS(FM)
  Jacksonville, FL     67243     Neptune Beach, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
KJYO(FM)
  Oklahoma City, OK     11918     Oklahoma City, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013
KTOK(AM)
  Oklahoma City, OK     11925     Oklahoma City, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013
KHBZ-FM
  Oklahoma City, OK     11964     Oklahoma City, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013
KEBC(AM)
  Oklahoma City, OK     58388     Midwest City, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013
KXXY-FM
  Oklahoma City, OK     58389     Oklahoma City, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013

Page 8 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KTST(FM)
  Oklahoma City, OK     58390     Oklahoma City, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013
KJMS(FM)
  Memphis, TN     35874     Olive Branch, MS   CC Licenses, LLC   6/1/2012
WHRK(FM)
  Memphis, TN     54916     Memphis, TN   CC Licenses, LLC   8/1/2012
WREC(AM)
  Memphis, TN     58396     Memphis, TN   CC Licenses, LLC   8/1/2012
WEGR(FM)
  Memphis, TN     58397     Arlington, TN   CC Licenses, LLC   8/1/2012
WHAL-FM
  Memphis, TN     58399     Horn Lake, MS   CC Licenses, LLC   6/1/2012
WDIA(AM)
  Memphis, TN     69569     Memphis, TN   CC Licenses, LLC   8/1/2012
WPOP(AM)
  Hartford-New Britain-Middletown, CT     37232     Hartford, CT   Capstar TX
Limited Partnership   4/1/2014
WKSS(FM)
  Hartford-New Britain-Middletown, CT     53384     Hartford-Meriden, CT  
Capstar TX Limited Partnership   4/1/2014
WHCN(FM)
  Hartford-New Britain-Middletown, CT     72144     Hartford, CT   Capstar TX
Limited Partnership   4/1/2014
WWYZ(FM)
  Hartford-New Britain-Middletown, CT     74205     Waterbury, CT   Capstar TX
Limited Partnership   4/1/2014
WAMZ(FM)
  Louisville, KY     11921     Louisville, KY   CC Licenses, LLC   8/1/2012
WHAS(AM)
  Louisville, KY     11934     Louisville, KY   CC Licenses, LLC   8/1/2012
WTFX-FM
  Louisville, KY     37753     Clarksville, IN   CC Licenses, LLC   8/1/2012
WQMF(FM)
  Louisville, KY     50763     Jeffersonville, IN   CC Licenses, LLC   8/1/2012
WKRD(AM)
  Louisville, KY     53587     Louisville, KY   CC Licenses, LLC   8/1/2012
WLUE(FM)
  Louisville, KY     53593     Louisville, KY   Clear Channel Broadcasting
Licenses, Inc.   8/1/2012
WKJK(AM)
  Louisville, KY     55497     Louisville, KY   CC Licenses, LLC   8/1/2012
WZKF(FM)
  Louisville, KY     60706     Salem, IN   CC Licenses, LLC   8/1/2012
WKGS(FM)
  Rochester, NY     3205     Irondequoit, NY   Citicasters Licenses, L.P.  
6/1/2014
WVOR(FM)
  Rochester, NY     8505     Canandaigua, NY   Citicasters Licenses, L.P.  
6/1/2014
WFXF(FM)
  Rochester, NY     24958     Honeoye Falls, NY   Citicasters Licenses, L.P.  
6/1/2014
WCRR(FM)
  Rochester, NY     27580     South Bristol Township, NY   Citicasters Licenses,
L.P.   6/1/2014
WHAM(AM)
  Rochester, NY     37545     Rochester, NY   Citicasters Licenses, L.P.  
6/1/2014
WDVI(FM)
  Rochester, NY     37546     Rochester, NY   Citicasters Licenses, L.P.  
6/1/2014
WHTK(AM)
  Rochester, NY     37549     Rochester, NY   Citicasters Licenses, L.P.  
6/1/2014
WQUE-FM
  New Orleans, LA     11915     New Orleans, LA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2012
WODT(AM)
  New Orleans, LA     11947     New Orleans, LA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2012
WYLD-FM
  New Orleans, LA     11972     New Orleans, LA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2012
WRNO-FM
  New Orleans, LA     54890     New Orleans, LA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2012

Page 9 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WNOE-FM
  New Orleans, LA     58394     New Orleans, LA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2012
WYLD(AM)
  New Orleans, LA     60707     New Orleans, LA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2012
WRVA(AM)
  Richmond, VA     11914     Richmond, VA   CC Licenses, LLC   10/1/2011
WRNL(AM)
  Richmond, VA     11960     Richmond, VA   CC Licenses, LLC   10/1/2011
WRXL(FM)
  Richmond, VA     11961     Richmond, VA   CC Licenses, LLC   10/1/2011
WRVQ(FM)
  Richmond, VA     11963     Richmond, VA   CC Licenses, LLC   10/1/2011
WTVR-FM
  Richmond, VA     54387     Richmond, VA   CC Licenses, LLC   10/1/2011
WBTJ(FM)
  Richmond, VA     74168     Richmond, VA   Capstar TX Limited Partnership  
10/1/2011
WMJJ(FM)
  Birmingham, AL     2111     Birmingham, AL   Capstar TX Limited Partnership  
4/1/2012
WERC(AM)
  Birmingham, AL     2112     Birmingham, AL   Capstar TX Limited Partnership  
4/1/2012
WDXB(FM)
  Birmingham, AL     2114     Jasper, AL   Capstar TX Limited Partnership  
4/1/2012
WQEN(FM)
  Birmingham, AL     22997     Trussville, AL   Capstar TX Limited Partnership  
4/1/2012
WENN(FM)
  Birmingham, AL     62278     Hoover, AL   Capstar TX Limited Partnership  
4/1/2012
KHKZ(FM)
  McAllen-Brownsville-Harlingen, TX     36166     Mercedes, TX   Clear Channel
Broadcasting Licenses, Inc.   8/1/2013
KQXX-FM
  McAllen-Brownsville-Harlingen, TX     36168     Mission, TX   Clear Channel
Broadcasting Licenses, Inc.   8/1/2013
KBFM(FM)
  McAllen-Brownsville-Harlingen, TX     40777     Edinburg, TX   Capstar TX
Limited Partnership   8/1/2013
KTEX(FM)
  McAllen-Brownsville-Harlingen, TX     64631     Brownsville, TX   Capstar TX
Limited Partnership   8/1/2013
KVNS(AM)
  McAllen-Brownsville-Harlingen, TX     87142     Brownsville, TX   Clear
Channel Broadcasting Licenses, Inc.   8/1/2013
WLFJ(AM)
  Greenville-Spartanburg, SC     4678     Greenville, SC   Clear Channel
Broadcasting Licenses, Inc.   12/1/2011
WESC-FM
  Greenville-Spartanburg, SC     4679     Greenville, SC   Clear Channel
Broadcasting Licenses, Inc.   12/1/2011
WBZT-FM
  Greenville-Spartanburg, SC     25240     Mauldin, SC   Clear Channel
Broadcasting Licenses, Inc.   12/1/2011
WMYI(FM)
  Greenville-Spartanburg, SC     59818     Hendersonville, NC   Capstar TX
Limited Partnership   12/1/2011
WSSL-FM
  Greenville-Spartanburg, SC     59819     Gray Court, SC   Capstar TX Limited
Partnership   12/1/2011
WGVL(AM)
  Greenville-Spartanburg, SC     59821     Greenville, SC   Capstar TX Limited
Partnership   12/1/2011
WONE(AM)
  Dayton, OH     1903     Dayton, OH   Citicasters Licenses, L.P.   10/1/2012
WMMX(FM)
  Dayton, OH     1904     Dayton, OH   Citicasters Licenses, L.P.   10/1/2012
WTUE(FM)
  Dayton, OH     1909     Dayton, OH   Citicasters Licenses, L.P.   10/1/2012
WLQT(FM)
  Dayton, OH     55500     Kettering, OH   Citicasters Licenses, L.P.  
10/1/2012
WIZE(AM)
  Dayton, OH     62208     Springfield, OH   Citicasters Licenses, L.P.  
10/1/2012
WETM-TV
  Elmira (Corning), NY (DMA)     60653     Elmira, NY   Capstar TX Limited
Partnership   10/1/2012
WXEG(FM)
  Dayton, OH     67689     Beavercreek, OH   Citicasters Licenses, L.P.  
10/1/2012
KOHT(FM)
  Tucson, AZ     8143     Marana, AZ   CC Licenses, LLC   10/1/2013
KXEW(AM)
  Tucson, AZ     8144     South Tucson, AZ   CC Licenses, LLC   10/1/2013

Page 10 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KTZR-FM
  Tucson, AZ     24583     Green Valley, AZ   Capstar TX Limited Partnership  
10/1/2013
KNST(AM)
  Tucson, AZ     53589     Tucson, AZ   Capstar TX Limited Partnership  
10/1/2013
KRQQ(FM)
  Tucson, AZ     53591     Tucson, AZ   Capstar TX Limited Partnership  
10/1/2013
KWMT-FM
  Tucson, AZ     53594     Tucson, AZ   Capstar TX Limited Partnership  
10/1/2013
KWFM(AM)
  Tucson, AZ     68316     Tucson, AZ   CC Licenses, LLC   10/1/2013
WOLZ(FM)
  Ft. Myers-Naples-Marco Island, FL     13898     Fort Myers, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WZJZ(FM)
  Ft. Myers-Naples-Marco Island, FL     35213     Port Charlotte, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WCKT(FM)
  Ft. Myers-Naples-Marco Island, FL     55755     Lehigh Acres, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WBTT(FM)
  Ft. Myers-Naples-Marco Island, FL     55756     Naples Park, FL   Clear
Channel Broadcasting Licenses, Inc.   2/1/2012
WTRY-FM
  Albany-Schenectady-Troy, NY     8563     Rotterdam, NY   Capstar TX Limited
Partnership   6/1/2014
WGY(AM)
  Albany-Schenectady-Troy, NY     15329     Schenectady, NY   CC Licenses, LLC  
6/1/2014
WRVE(FM)
  Albany-Schenectady-Troy, NY     15330     Schenectady, NY   CC Licenses, LLC  
6/1/2014
WKKF(FM)
  Albany-Schenectady-Troy, NY     17030     Ballston Spa, NY   CC Licenses, LLC
  6/1/2014
WOFX(AM)
  Albany-Schenectady-Troy, NY     37233     Troy, NY   Capstar TX Limited
Partnership   6/1/2014
WHRL(FM)
  Albany-Schenectady-Troy, NY     55490     Albany, NY   CC Licenses, LLC  
6/1/2014
WPYX(FM)
  Albany-Schenectady-Troy, NY     73911     Albany, NY   Capstar TX Limited
Partnership   6/1/2014
KHVH(AM)
  Honolulu, HI     34591     Honolulu, HI   Capstar TX Limited Partnership  
2/1/2014
KIKI-FM
  Honolulu, HI     34592     Honolulu, HI   Capstar TX Limited Partnership  
2/1/2014
KHBZ(AM)
  Honolulu, HI     40143     Honolulu, HI   Capstar TX Limited Partnership  
2/1/2014
KDNN(FM)
  Honolulu, HI     40144     Honolulu, HI   Capstar TX Limited Partnership  
2/1/2014
KSSK(AM)
  Honolulu, HI     48774     Honolulu, HI   Capstar TX Limited Partnership  
2/1/2014
KSSK-FM
  Honolulu, HI     48775     Waipahu, HI   Capstar TX Limited Partnership  
2/1/2014
KUCD(FM)
  Honolulu, HI     48778     Pearl City, HI   Capstar TX Limited Partnership  
2/1/2014
KIZS(FM)
  Tulsa, OK     7669     Collinsville, OK   Clear Channel Broadcasting Licenses,
Inc.   6/1/2013
KAKC(AM)
  Tulsa, OK     11939     Tulsa, OK   Clear Channel Broadcasting Licenses, Inc.
  6/1/2013
KMOD-FM
  Tulsa, OK     11957     Tulsa, OK   Clear Channel Broadcasting Licenses, Inc.
  6/1/2013
KTBT(FM)
  Tulsa, OK     33727     Broken Arrow, OK   Clear Channel Broadcasting
Licenses, Inc.   6/1/2013
KTBZ(AM)
  Tulsa, OK     68293     Tulsa, OK   Clear Channel Broadcasting Licenses, Inc.
  6/1/2013
KQLL-FM
  Tulsa, OK     68294     Owassa, OK   Clear Channel Broadcasting Licenses, Inc.
  6/1/2013
KALZ(FM)
  Fresno, CA     2097     Fowler, CA   Capstar TX Limited Partnership   6/1/2013
KCBL(AM)
  Fresno, CA     9749     Fresno, CA   Capstar TX Limited Partnership   6/1/2013

Page 11 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KRZR(FM)
  Fresno, CA     48776     Hanford, CA   Capstar TX Limited Partnership  
6/1/2013
KHGE(FM)
  Fresno, CA     48777     Fresno, CA   Capstar TX Limited Partnership  
6/1/2013
KRDU(AM)
  Fresno, CA     54559     Dinuba, CA   Capstar TX Limited Partnership  
6/1/2013
KSOF(FM)
  Fresno, CA     54560     Dinuba, CA   Capstar TX Limited Partnership  
6/1/2013
WBFX(FM)
  Grand Rapids, MI     51727     Grand Rapids, MI   CC Licenses, LLC   10/1/2012
WTKG(AM)
  Grand Rapids, MI     51729     Grand Rapids, MI   CC Licenses, LLC   10/1/2012
WOOD(AM)
  Grand Rapids, MI     73604     Grand Rapids, MI   CC Licenses, LLC   10/1/2012
WOOD-FM
  Grand Rapids, MI     73605     Grand Rapids, MI   CC Licenses, LLC   10/1/2012
WBCT(FM)
  Grand Rapids, MI     73606     Grand Rapids, MI   CC Licenses, LLC   10/1/2012
WAEB(AM)
  Allentown-Bethlehem, PA     14371     Allentown, PA   Capstar TX Limited
Partnership   8/1/2014
WAEB-FM
  Allentown-Bethlehem, PA     14372     Allentown, PA   Capstar TX Limited
Partnership   8/1/2014
WZZO(FM)
  Allentown-Bethlehem, PA     14375     Bethlehem, PA   Capstar TX Limited
Partnership   8/1/2014
WSAN(AM)
  Allentown-Bethlehem, PA     18233     Allentown, PA   Capstar TX Limited
Partnership   8/1/2014
KPEK(FM)
  Albuquerque, NM     4704     Albuquerque, NM   Citicasters Licenses, L.P.  
10/1/2013
KBQI(FM)
  Albuquerque, NM     4706     Albuquerque, NM   Citicasters Licenses, L.P.  
10/1/2013
KSYU(FM)
  Albuquerque, NM     39265     Corrales, NM   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
KABQ(AM)
  Albuquerque, NM     65394     Albuquerque, NM   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
KZRR(FM)
  Albuquerque, NM     68609     Albuquerque, NM   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
KHUS(FM)
  Omaha-Council Bluffs, NE-IA     163     Bennington, NE   Capstar TX Limited
Partnership   6/1/2013
KGOR(FM)
  Omaha-Council Bluffs, NE-IA     26928     Omaha, NE   Capstar TX Limited
Partnership   6/1/2013
KFAB(AM)
  Omaha-Council Bluffs, NE-IA     26931     Omaha, NE   Capstar TX Limited
Partnership   6/1/2013
KXKT(FM)
  Omaha-Council Bluffs, NE-IA     69686     Glenwood, IA   Capstar TX Limited
Partnership   2/1/2013
KQBW(FM)
  Omaha-Council Bluffs, NE-IA     71411     Omaha, NE   Clear Channel
Broadcasting Licenses, Inc.   6/1/2013
WLTQ-FM
  Sarasota-Bradenton, FL     3059     Venice, FL   Citicasters Licenses, L.P.  
2/1/2012
WDDV(AM)
  Sarasota-Bradenton, FL     3060     Venice, FL   Citicasters Licenses, L.P.  
2/1/2012
WSDV(AM)
  Sarasota-Bradenton, FL     48671     Sarasota, FL   Citicasters Licenses, L.P.
  2/1/2012
WCTQ(FM)
  Sarasota-Bradenton, FL     48672     Sarasota, FL   Citicasters Licenses, L.P.
  2/1/2012
WSRZ-FM
  Sarasota-Bradenton, FL     48673     Coral Cove, FL   Citicasters Licenses,
L.P.   2/1/2012
WTZB(FM)
  Sarasota-Bradenton, FL     59127     Englewood, FL   Citicasters Licenses,
L.P.   2/1/2012
WHLO(AM)
  Akron, OH     43858     Akron, OH   CC Licenses, LLC   10/1/2012
WKDD(FM)
  Akron, OH     43863     Canton, OH   Citicasters Licenses, L.P.   10/1/2012
WARF(AM)
  Akron, OH     49951     Akron, OH   Capstar TX Limited Partnership   10/1/2012
WDSD(FM)
  Wilmington, DE     4669     Dover, DE   Capstar TX Limited Partnership  
8/1/2014
WRDX(FM)
  Wilmington, DE     4676     Smyrna, DE   Capstar TX Limited Partnership  
8/1/2014
WWTX(AM)
  Wilmington, DE     14373     Wilmington, DE   Capstar TX Limited Partnership  
8/1/2014
WILM(AM)
  Wilmington, DE     16438     Wilmington, DE   Citicasters Licenses, L.P.  
8/1/2014
KTSM-FM
  El Paso, TX     67762     El Paso, TX   CCB TX Licenses, LP   8/1/2013

Page 12 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KHEY(AM)
  El Paso, TX     67771     El Paso, TX   CCB TX Licenses, LP   8/1/2013
KPRR(FM)
  El Paso, TX     68688     El Paso, TX   CCB TX Licenses, LP   8/1/2013
KTSM(AM)
  El Paso, TX     69561     El Paso, TX   CCB TX Licenses, LP   8/1/2013
KHEY-FM
  El Paso, TX     69563     El Paso, TX   CCB TX Licenses, LP   8/1/2013
KRAB(FM)
  Bakersfield, CA     17359     Green Acres, CA   CC Licenses, LLC   12/1/2013
KBFP(AM)
  Bakersfield, CA     28846     Bakersfield, CA   CC Licenses, LLC   12/1/2013
KDFO(FM)
  Bakersfield, CA     28847     Bakersfield, CA   CC Licenses, LLC   12/1/2013
KBFP-FM
  Bakersfield, CA     37774     Delano, CA   CC Licenses, LLC   12/1/2013
KHTY(AM)
  Bakersfield, CA     40868     Bakersfield, CA   AMFM Radio Licenses, LLC  
12/1/2013
KSRY(FM)
  Bakersfield, CA     66228     Tehachapi, CA   CC Licenses, LLC   12/1/2013
WHP(AM)
  Harrisburg-Lebanon-Carlisle, PA     15322     Harrisburg, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
WKBO(AM)
  Harrisburg-Lebanon-Carlisle, PA     15323     Harrisburg, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
WRVV(FM)
  Harrisburg-Lebanon-Carlisle, PA     15324     Harrisburg, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
WTKT(AM)
  Harrisburg-Lebanon-Carlisle, PA     23463     Harrisburg, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
WHKF(FM)
  Harrisburg-Lebanon-Carlisle, PA     23464     Harrisburg, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
WRBT(FM)
  Harrisburg-Lebanon-Carlisle, PA     54019     Harrisburg, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
KQOD(FM)
  Stockton, CA     9134     Stockton, CA   Capstar TX Limited Partnership  
12/1/2013
KMRQ(FM)
  Stockton, CA     12963     Manteca, CA   Capstar TX Limited Partnership  
12/1/2013
KWSX(AM)
  Stockton, CA     32214     Stockton, CA   Capstar TX Limited Partnership  
12/1/2013
WFMF(FM)
  Baton Rouge, LA     4053     Baton Rouge, LA   Capstar TX Limited Partnership
  6/1/2012
WJBO(AM)
  Baton Rouge, LA     4054     Baton Rouge, LA   Capstar TX Limited Partnership
  6/1/2012
WSKR(AM)
  Baton Rouge, LA     37815     Denham Springs, LA   Capstar TX Limited
Partnership   6/1/2012
KRVE(FM)
  Baton Rouge, LA     40866     Brusly, LA   Capstar TX Limited Partnership  
6/1/2012
WYNK-FM
  Baton Rouge, LA     47402     Baton Rouge, LA   Capstar TX Limited Partnership
  6/1/2012
WPYR(AM)
  Baton Rouge, LA     47403     Baton Rouge, LA   Capstar TX Limited Partnership
  6/1/2012
KOCN(FM)
  Monterey-Salinas-Santa Cruz, CA     8082     Pacific Grove, CA   CC Licenses,
LLC   12/1/2013
KPRC-FM
  Monterey-Salinas-Santa Cruz, CA     8204     Salinas, CA   CC Licenses, LLC  
12/1/2013
KION(AM)
  Monterey-Salinas-Santa Cruz, CA     26925     Salinas, CA   CC Licenses, LLC  
12/1/2013
KDON-FM
  Monterey-Salinas-Santa Cruz, CA     26930     Salinas, CA   CC Licenses, LLC  
12/1/2013
KTOM-FM
  Monterey-Salinas-Santa Cruz, CA     40145     Marina, CA   CC Licenses, LLC  
12/1/2013
WHEN(AM)
  Syracuse, NY     7080     Syracuse, NY   CC Licenses, LLC   6/1/2014
WPHR-FM
  Syracuse, NY     25018     Auburn, NY   Citicasters Licenses, L.P.   6/1/2014
WSYR(AM)
  Syracuse, NY     48720     Syracuse, NY   CC Licenses, LLC   6/1/2014
WYYY(FM)
  Syracuse, NY     48725     Syracuse, NY   CC Licenses, LLC   6/1/2014
WBBS(FM)
  Syracuse, NY     48730     Fulton, NY   Citicasters Licenses, L.P.   6/1/2014

Page 13 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WWHT(FM)
  Syracuse, NY     57842     Syracuse, NY   CC Licenses, LLC   6/1/2014
KDJE(FM)
  Little Rock, AR     23025     Jacksonville, AR   CC Licenses, LLC   6/1/2012
KMJX(FM)
  Little Rock, AR     39689     Conway, AR   CC Licenses, LLC   6/1/2012
KSSN(FM)
  Little Rock, AR     61363     Little Rock, AR   CC Licenses, LLC   6/1/2012
KHLR(FM)
  Little Rock, AR     61366     Maumelle, AR   CC Licenses, LLC   6/1/2012
WNNZ(AM)
  Springfield, MA     9736     Westfield, MA   CC Licenses, LLC   4/1/2014
WRNX(FM)
  Springfield, MA     25906     Amherst, MA   CC Licenses, LLC   4/1/2014
WPKX(FM)
  Springfield, MA     46965     Enfield, CT   Capstar TX Limited Partnership  
4/1/2014
WHYN(AM)
  Springfield, MA     55757     Springfield, MA   CC Licenses, LLC   4/1/2014
WHYN-FM
  Springfield, MA     55758     Springfield, MA   CC Licenses, LLC   4/1/2014
WEZL(FM)
  Charleston, SC     2441     Charleston, SC   Citicasters Licenses, L.P.  
12/1/2011
WSCC-FM
  Charleston, SC     31939     Goose Creek, SC   Clear Channel Broadcasting
Licenses, Inc.   12/1/2011
WXLY(FM)
  Charleston, SC     34163     North Charleston, SC   Citicasters Licenses, L.P.
  12/1/2011
WRFQ(FM)
  Charleston, SC     38901     Mount Pleasant, SC   Citicasters Licenses, L.P.  
12/1/2011
WLTQ(AM)
  Charleston, SC     73874     Charleston, SC   Citicasters Licenses, L.P.  
12/1/2011
WPFX-FM
  Toledo, OH     7821     North Baltimore, OH   Citicasters Licenses, L.P.  
10/1/2012
WCWA(AM)
  Toledo, OH     19627     Toledo, OH   Jacor Broadcasting Corporation  
10/1/2012
WIOT(FM)
  Toledo, OH     19628     Toledo, OH   Jacor Broadcasting Corporation  
10/1/2012
WVKS(FM)
  Toledo, OH     48964     Toledo, OH   Citicasters Licenses, L.P.   10/1/2012
WSPD(AM)
  Toledo, OH     62187     Toledo, OH   Citicasters Licenses, L.P.   10/1/2012
WRVF(FM)
  Toledo, OH     62188     Toledo, OH   Citicasters Licenses, L.P.   10/1/2012
WLTY(FM)
  Columbia, SC     4667     Cayce, SC   Capstar TX Limited Partnership  
12/1/2011
WCOS(AM)
  Columbia, SC     4673     Columbia, SC   Capstar TX Limited Partnership  
12/1/2011
WVOC(AM)
  Columbia, SC     11902     Columbia, SC   Capstar TX Limited Partnership  
12/1/2011
WXBT(FM)
  Columbia, SC     13589     West Columbia, SC   Capstar TX Limited Partnership
  12/1/2011
WNOK(FM)
  Columbia, SC     19472     Columbia, SC   Capstar TX Limited Partnership  
12/1/2011
WCOS-FM
  Columbia, SC     71290     Columbia, SC   Capstar TX Limited Partnership  
12/1/2011
KCCQ(FM)
  Des Moines, IA     2115     Ames, IA   Citicasters Licenses, L.P.   2/1/2013
KASI(AM)
  Des Moines, IA     2116     Ames, IA   Citicasters Licenses, L.P.   2/1/2013
KXNO(AM)
  Des Moines, IA     12964     Des Moines, IA   Capstar TX Limited Partnership  
2/1/2013
KKDM(FM)
  Des Moines, IA     42108     Des Moines, IA   Clear Channel Broadcasting
Licenses, Inc.   2/1/2013
WHO(AM)
  Des Moines, IA     51331     Des Moines, IA   Citicasters Licenses, L.P.  
2/1/2013
KDRB(FM)
  Des Moines, IA     51332     Des Moines, IA   Citicasters Licenses, L.P.  
2/1/2013
KPTL(FM)
  Des Moines, IA     69635     Ankeny, IA   Citicasters Licenses, L.P.  
2/1/2013
KKZX(FM)
  Spokane, WA     53146     Spokane, WA   Capstar TX Limited Partnership  
2/1/2014
KPTQ(AM)
  Spokane, WA     53149     Spokane, WA   Capstar TX Limited Partnership  
2/1/2014
KCDA(FM)
  Spokane, WA     57625     Post Falls, ID   Capstar TX Limited Partnership  
10/1/2013
KISC(FM)
  Spokane, WA     60419     Spokane, WA   Capstar TX Limited Partnership  
2/1/2014

Page 14 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KQNT(AM)
  Spokane, WA     60421     Spokane, WA   Capstar TX Limited Partnership  
2/1/2014
KIXZ-FM
  Spokane, WA     60422     Opportunity, WA   Capstar TX Limited Partnership  
2/1/2014
WNTM(AM)
  Mobile, AL     8695     Mobile, AL   CC Licenses, LLC   4/1/2012
WMXC(FM)
  Mobile, AL     8696     Mobile, AL   CC Licenses, LLC   4/1/2012
WRKH(FM)
  Mobile, AL     53142     Mobile, AL   CC Licenses, LLC   4/1/2012
WKSJ-FM
  Mobile, AL     53145     Mobile, AL   CC Licenses, LLC   4/1/2012
KVUU(FM)
  Colorado Springs, CO     35868     Pueblo, CO   Capstar TX Limited Partnership
  4/1/2013
KCCY(FM)
  Colorado Springs, CO     40847     Pueblo, CO   Capstar TX Limited Partnership
  4/1/2013
KIBT(FM)
  Colorado Springs, CO     66669     Fountain, CO   AMFM TX Licenses Limited
Partnership   4/1/2013
KKLI(FM)
  Colorado Springs, CO     67187     Widefield, CO   Capstar TX Limited
Partnership   4/1/2013
WAVW(FM)
  Ft. Pierce-Stuart-Vero Beach, FL     14376     Stuart, FL   Capstar TX Limited
Partnership   2/1/2012
WZTA(AM)
  Ft. Pierce-Stuart-Vero Beach, FL     41067     Vero Beach, FL   Capstar TX
Limited Partnership   2/1/2012
WMMB(AM)
  Melbourne-Titusville-Cocoa, FL     11408     Melbourne, FL   Capstar TX
Limited Partnership   2/1/2012
WBVD(FM)
  Melbourne-Titusville-Cocoa, FL     11409     Melbourne, FL   Capstar TX
Limited Partnership   2/1/2012
WMMV(AM)
  Melbourne-Titusville-Cocoa, FL     20371     Cocoa, FL   Capstar TX Limited
Partnership   2/1/2012
WLRQ-FM
  Melbourne-Titusville-Cocoa, FL     20372     Cocoa, FL   Capstar TX Limited
Partnership   2/1/2012
KRBB(FM)
  Wichita, KS     39902     Wichita, KS   Capstar TX Limited Partnership  
6/1/2013
KZCH(FM)
  Wichita, KS     53599     Derby, KS   Capstar TX Limited Partnership  
6/1/2013
KTHR(FM)
  Wichita, KS     53600     Wichita, KS   Capstar TX Limited Partnership  
6/1/2013
KZSN(FM)
  Wichita, KS     61364     Hutchinson, KS   Capstar TX Limited Partnership  
6/1/2013
WXXM(FM)
  Madison, WI     17383     Sun Prairie, WI   Capstar TX Limited Partnership  
12/1/2012
WIBA(AM)
  Madison, WI     17384     Madison, WI   Capstar TX Limited Partnership  
12/1/2012
WIBA-FM
  Madison, WI     17385     Madison, WI   Capstar TX Limited Partnership  
12/1/2012
WTSO(AM)
  Madison, WI     41973     Madison, WI   Capstar TX Limited Partnership  
12/1/2012
WZEE(FM)
  Madison, WI     41980     Madison, WI   Capstar TX Limited Partnership  
12/1/2012
WMAD(FM)
  Madison, WI     50055     Sauk City, WI   Capstar TX Limited Partnership  
12/1/2012
KEZL(AM)
  Visalia-Tulare-Hanford, CA     2096     Visalia, CA   Capstar TX Limited
Partnership   12/1/2013
KBOS-FM
  Visalia-Tulare-Hanford, CA     9748     Tulare, CA   Capstar TX Limited
Partnership   12/1/2013
WLKT(FM)
  Lexington-Fayette, KY     29575     Lexington-Fayette, KY   Citicasters
Licenses, L.P.   8/1/2012
WXRA(AM)
  Lexington-Fayette, KY     34246     Georgetown, KY   Citicasters Licenses,
L.P.   8/1/2012
WKQQ(FM)
  Lexington-Fayette, KY     68206     Winchester, KY   Citicasters Licenses,
L.P.   8/1/2012
WMXL(FM)
  Lexington-Fayette, KY     68208     Lexington, KY   Citicasters Licenses, L.P.
  8/1/2012
WLAP(AM)
  Lexington-Fayette, KY     68209     Lexington, KY   Citicasters Licenses, L.P.
  8/1/2012
WBUL-FM
  Lexington-Fayette, KY     70192     Lexington, KY   Citicasters Licenses, L.P.
  8/1/2012
WUSY(FM)
  Chattanooga, TN     12315     Cleveland, TN   Capstar TX Limited Partnership  
8/1/2012
WLND(FM)
  Chattanooga, TN     72371     Signal Mountain, TN   Capstar TX Limited
Partnership   8/1/2012
WRXR-FM
  Chattanooga, TN     72375     Rossville, GA   Capstar TX Limited Partnership  
4/1/2012
KFIV(AM)
  Modesto, CA     12959     Modesto, CA   Capstar TX Limited Partnership  
12/1/2013
KJSN(FM)
  Modesto, CA     12960     Modesto, CA   Capstar TX Limited Partnership  
12/1/2013

Page 15 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KOSO(FM)
  Modesto, CA     35426     Patterson, CA   Capstar TX Limited Partnership  
8/1/2012
WQRV(FM)
  Huntsville, AL     19456     Meridianville, AL   CC Licenses, LLC   4/1/2012
WTAK-FM
  Huntsville, AL     25383     Hartselle, AL   Capstar TX Limited Partnership  
4/1/2012
WHOS(AM)
  Huntsville, AL     44023     Decatur, AL   Capstar TX Limited Partnership  
4/1/2012
WDRM(FM)
  Huntsville, AL     44024     Decatur, AL   Capstar TX Limited Partnership  
4/1/2012
WBHP(AM)
  Huntsville, AL     44025     Huntsville, AL   Capstar TX Limited Partnership  
4/1/2012
WKSP(FM)
  Augusta, GA     46966     Aiken, SC   Capstar TX Limited Partnership  
12/1/2011
WPRW-FM
  Augusta, GA     46967     Martinez, GA   Capstar TX Limited Partnership  
4/1/2012
WSGF(AM)
  Augusta, GA     59248     Augusta, GA   Capstar TX Limited Partnership  
4/1/2012
WBBQ-FM
  Augusta, GA     59249     Augusta, GA   Capstar TX Limited Partnership  
4/1/2012
WEKL(FM)
  Augusta, GA     59250     Augusta, GA   Capstar TX Limited Partnership  
4/1/2012
WYNF(AM)
  Augusta, GA     72467     North Augusta, SC   Capstar TX Limited Partnership  
12/1/2011
WSRS(FM)
  Worcester, MA     35225     Worcester, MA   Capstar TX Limited Partnership  
4/1/2014
WTAG(AM)
  Worcester, MA     35230     Worcester, MA   Capstar TX Limited Partnership  
4/1/2014
WLAN-FM
  Lancaster, PA     52259     Lancaster, PA   Clear Channel Broadcasting
Licenses, Inc.   8/1/2014
WLAN(AM)
  Lancaster, PA     52260     Lancaster, PA   Clear Channel Broadcasting
Licenses, Inc.   8/1/2014
WAVZ(AM)
  New Haven, CT     11920     New Haven, CT   CC Licenses, LLC   4/1/2014
WKCI-FM
  New Haven, CT     11930     Hamden, CT   CC Licenses, LLC   4/1/2014
WELI(AM)
  New Haven, CT     11933     New Haven, CT   CC Licenses, LLC   4/1/2014
WJJX(FM)
  Roanoke-Lynchburg, VA     36094     Appomattox, VA   Capstar TX Limited
Partnership   10/1/2011
WROV-FM
  Roanoke-Lynchburg, VA     37747     Martinsville, VA   Capstar TX Limited
Partnership   10/1/2011
WJJS(FM)
  Roanoke-Lynchburg, VA     64082     Roanoke, VA   Capstar TX Limited
Partnership   10/1/2011
WYYD(FM)
  Roanoke-Lynchburg, VA     74282     Amherst, VA   Capstar TX Limited
Partnership   10/1/2011
WMYF(AM)
  Portsmouth-Dover-Rochester, NH     35217     Portsmouth, NH   Capstar TX
Limited Partnership   4/1/2014
WUBB(FM)
  Portsmouth-Dover-Rochester, NH     35218     York Center, ME   Capstar TX
Limited Partnership   4/1/2014
WHEB(FM)
  Portsmouth-Dover-Rochester, NH     35219     Portsmouth, NH   Capstar TX
Limited Partnership   4/1/2014
WERZ(FM)
  Portsmouth-Dover-Rochester, NH     53385     Exeter, NH   Capstar TX Limited
Partnership   4/1/2014
WGIN(AM)
  Portsmouth-Dover-Rochester, NH     53387     Rochester, NH   Capstar TX
Limited Partnership   4/1/2014
WQSO(FM)
  Portsmouth-Dover-Rochester, NH     53388     Rochester, NH   Capstar TX
Limited Partnership   4/1/2014
WNCD(FM)
  Youngstown-Warren, OH     13668     Youngstown, OH   Citicasters Licenses,
L.P.   10/1/2012
WNIO(AM)
  Youngstown-Warren, OH     13669     Youngstown, OH   Citicasters Licenses,
L.P.   10/1/2012
WKBN(AM)
  Youngstown-Warren, OH     70519     Youngstown, OH   Citicasters Licenses,
L.P.   10/1/2012
WMXY(FM)
  Youngstown-Warren, OH     73154     Youngstown, OH   Citicasters Licenses,
L.P.   10/1/2012
WBBG(FM)
  Youngstown-Warren, OH     73309     Niles, OH   Citicasters Licenses, L.P.  
10/1/2012
WAKZ(FM)
  Youngstown-Warren, OH     74468     Sharpsville, PA   Citicasters Licenses,
L.P.   8/1/2014
WQJQ(FM)
  Jackson, MS     6482     Kosciusko, MS   Capstar TX Limited Partnership  
6/1/2012
WZRX(AM)
  Jackson, MS     37169     Jackson, MS   Capstar TX Limited Partnership  
6/1/2012
WSTZ-FM
  Jackson, MS     37177     Vicksburg, MS   Capstar TX Limited Partnership  
6/1/2012

Page 16 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WJDX(AM)
  Jackson, MS     59817     Jackson, MS   Capstar TX Limited Partnership  
6/1/2012
WMSI-FM
  Jackson, MS     59822     Jackson, MS   Capstar TX Limited Partnership  
6/1/2012
WHLH(FM)
  Jackson, MS     59825     Jackson, MS   Capstar TX Limited Partnership  
6/1/2012
KXBG(FM)
  Ft. Collins-Greeley, CO     7693     Cheyenne, WY   Citicasters Licenses, L.P.
  10/1/2013
KSME(FM)
  Ft. Collins-Greeley, CO     17626     Greeley, CO   Jacor Broadcasting of
Colorado, Inc.   4/1/2013
KCOL(AM)
  Ft. Collins-Greeley, CO     68685     Wellington, CO   Jacor Broadcasting of
Colorado, Inc.   4/1/2013
KIIX(AM)
  Ft. Collins-Greeley, CO     68966     Fort Collins, CO   Jacor Broadcasting of
Colorado, Inc.   4/1/2013
KPAW(FM)
  Ft. Collins-Greeley, CO     68976     Fort Collins, CO   Jacor Broadcasting of
Colorado, Inc.    
WTKX-FM
  Pensacola, FL     61243     Pensacola, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WYCL(FM)
  Pensacola, FL     63931     Pensacola, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WHOF(FM)
  Canton, OH     73135     North Canton, OH   CC Licenses, LLC   10/1/2012
WRFY-FM
  Reading, PA     69562     Reading, PA   Clear Channel Broadcasting Licenses,
Inc.   8/1/2014
WRAW(AM)
  Reading, PA     69566     Reading, PA   Clear Channel Broadcasting Licenses,
Inc.   8/1/2014
KEZA(FM)
  Fayetteville, AR     12702     Fayetteville, AR   Capstar TX Limited
Partnership   6/1/2012
KIGL(FM)
  Fayetteville, AR     35014     Seligman, MO   Capstar TX Limited Partnership  
2/1/2013
KKIX(FM)
  Fayetteville, AR     48951     Fayetteville, AR   Capstar TX Limited
Partnership   6/1/2012
KMXF(FM)
  Fayetteville, AR     48955     Lowell, AR   Capstar TX Limited Partnership  
6/1/2012
KSAB(FM)
  Corpus Christi, TX     33776     Robstown, TX   Capstar TX Limited Partnership
  8/1/2013
KUNO(AM)
  Corpus Christi, TX     33777     Corpus Christi, TX   Capstar TX Limited
Partnership   8/1/2013
KRYS-FM
  Corpus Christi, TX     55162     Corpus Christi, TX   Capstar TX Limited
Partnership   8/1/2013
KMXR(FM)
  Corpus Christi, TX     55163     Corpus Christi, TX   Capstar TX Limited
Partnership   8/1/2013
KKTX(AM)
  Corpus Christi, TX     55166     Corpus Christi, TX   Capstar TX Limited
Partnership   8/1/2013
KNCN(FM)
  Corpus Christi, TX     67186     Sinton, TX   Capstar TX Limited Partnership  
8/1/2013
WEZF(FM)
  Burlington-Plattsburgh, VT-NY     35232     Burlington, VT   Capstar TX
Limited Partnership   4/1/2014
WCPV(FM)
  Burlington-Plattsburgh, VT-NY     36269     Essex, NY   Capstar TX Limited
Partnership   6/1/2014
WXZO(FM)
  Burlington-Plattsburgh, VT-NY     36422     Willsboro, NY   Capstar TX Limited
Partnership   6/1/2014
WEAV(AM)
  Burlington-Plattsburgh, VT-NY     52806     Plattsburgh, NY   CC Licenses, LLC
  6/1/2014
WVTK(FM)
  Burlington-Plattsburgh, VT-NY     53613     Port Henry, NY   Capstar TX
Limited Partnership   6/1/2014
KLVI(AM)
  Beaumont-Port Arthur, TX     25580     Beaumont, TX   Capstar TX Limited
Partnership   8/1/2013
KYKR(FM)
  Beaumont-Port Arthur, TX     25581     Beaumont, TX   Capstar TX Limited
Partnership   8/1/2013
KIOC(FM)
  Beaumont-Port Arthur, TX     33060     Orange, TX   Capstar TX Limited
Partnership   8/1/2013
KKMY(FM)
  Beaumont-Port Arthur, TX     62239     Orange, TX   Capstar TX Limited
Partnership   8/1/2013
KCOL-FM
  Beaumont-Port Arthur, TX     70443     Groves, TX   Clear Channel Broadcasting
Licenses, Inc.   8/1/2013
WRWC(FM)
  Newburgh-Middletown, NY     63525     Ellenville, NY   CC Licenses, LLC  
6/1/2014
KSWF(FM)
  Springfield, MO     3258     Aurora, MO   Clear Channel Broadcasting Licenses,
Inc.   2/1/2013

Page 17 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KXUS(FM)
  Springfield, MO     16574     Springfield, MO   Clear Channel Broadcasting
Licenses, Inc.   2/1/2013
KTOZ-FM
  Springfield, MO     55164     Pleasant Hope, MO   Clear Channel Broadcasting
Licenses, Inc.   2/1/2013
KGMY(AM)
  Springfield, MO     63886     Springfield, MO   Clear Channel Broadcasting
Licenses, Inc.   2/1/2013
KGBX-FM
  Springfield, MO     63887     Nixa, MO   Clear Channel Broadcasting Licenses,
Inc.   2/1/2013
WOSC(FM)
  Salisbury-Ocean City, MD     4674     Bethany Beach, DE   Capstar TX Limited
Partnership   10/1/2011
WJDY(AM)
  Salisbury-Ocean City, MD     13672     Salisbury, MD   Capstar TX Limited
Partnership   10/1/2011
WSBY-FM
  Salisbury-Ocean City, MD     13673     Salisbury, MD   Capstar TX Limited
Partnership   10/1/2011
WTGM(AM)
  Salisbury-Ocean City, MD     28165     Salisbury, MD   Capstar TX Limited
Partnership   10/1/2011
WOAI-TV
  San Antonio, TX (DMA)     69618     San Antonio, TX   CCB Texas Licenses, LP  
6/1/2014
WQHQ(FM)
  Salisbury-Ocean City, MD     28166     Ocean City-Salisbury, MD   Capstar TX
Limited Partnership   10/1/2011
WWFG(FM)
  Salisbury-Ocean City, MD     74179     Ocean City, MD   Capstar TX Limited
Partnership   10/1/2011
KCQQ(FM)
  Quad Cities, IA-IL     32987     Davenport, IA   Citicasters Licenses, L.P.  
2/1/2013
WFXN(AM)
  Quad Cities, IA-IL     43199     Moline, IL   Citicasters Licenses, L.P.  
8/1/2013
KUUL(FM)
  Quad Cities, IA-IL     43208     East Moline, IL   Citicasters Licenses, L.P.
  8/1/2013
KMXG(FM)
  Quad Cities, IA-IL     60359     Clinton, IA   Citicasters Licenses, L.P.  
2/1/2013
WOC(AM)
  Quad Cities, IA-IL     60360     Davenport, IA   Citicasters Licenses, L.P.  
2/1/2013
WLLR-FM
  Quad Cities, IA-IL     60361     Davenport, IA   Citicasters Licenses, L.P.  
2/1/2013
WWWW-FM
  Ann Arbor, MI     41080     Ann Arbor, MI   Capstar TX Limited Partnership  
10/1/2012
WLBY(AM)
  Ann Arbor, MI     41081     Saline, MI   Capstar TX Limited Partnership  
10/1/2012
WTKA(AM)
  Ann Arbor, MI     47116     Ann Arbor, MI   Capstar TX Limited Partnership  
10/1/2012
WQKL(FM)
  Ann Arbor, MI     47117     Ann Arbor, MI   Capstar TX Limited Partnership  
10/1/2012
WHLW(FM)
  Montgomery, AL     6655     Luverne, AL   Capstar TX Limited Partnership  
4/1/2012
WZHT(FM)
  Montgomery, AL     8649     Troy, AL   Capstar TX Limited Partnership  
4/1/2012
WWMG(FM)
  Montgomery, AL     8662     Millbrook, AL   Capstar TX Limited Partnership  
4/1/2012
WQYZ(FM)
  Biloxi-Gulfport-Pascagoula, MS     24513     Ocean Springs, MS   Capstar TX
Limited Partnership   6/1/2012
WBUV(FM)
  Biloxi-Gulfport-Pascagoula, MS     29687     Moss Point, MS   CC Licenses, LLC
  6/1/2012
WSYR-TV
  Syracuse, NY (DMA)     73113     Syracuse, NY   Central NY News, Inc.  
10/1/2011
WHAM-TV
  Rochester, NY (DMA)     73371     Rochester, NY   Central NY News, Inc.  
10/1/2011
WBGH-CA
  Binghamton, NY (DMA)     15569     Binghamton, NY   Central NY News, Inc.  
10/1/2011
WWTI(TV)
  Watertown, NY (DMA)     16747     Watertown, NY   Central NY News, Inc.  
2/1/2013
WKNN-FM
  Biloxi-Gulfport-Pascagoula, MS     61367     Pascagoula, MS   CC Licenses, LLC
  6/1/2012
WMJY(FM)
  Biloxi-Gulfport-Pascagoula, MS     61368     Biloxi, MS   CC Licenses, LLC  
6/1/2012
WPCH(FM)
  Macon, GA     29128     Gray, GA   AMFM Radio Licenses, LLC   4/1/2012
WIBB(AM)
  Macon, GA     41989     Macon, GA   AMFM Radio Licenses, LLC   4/1/2012
WQBZ(FM)
  Macon, GA     64641     Fort Valley, GA   AMFM Radio Licenses, LLC   4/1/2012
WIBB-FM
  Macon, GA     64652     Fort Valley, GA   AMFM Radio Licenses, LLC   4/1/2012
WRBV(FM)
  Macon, GA     65043     Warner Robins, GA   AMFM Radio Licenses, LLC  
4/1/2012

Page 18 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WVVM(AM)
  Macon, GA     87110     Dry Branch, GA   AMFM Radio Licenses, LLC   4/1/2012
KLFX(FM)
  Killeen-Temple, TX     60090     Nolanville, TX   Clear Channel Broadcasting
Licenses, Inc.   8/1/2013
KIIZ-FM
  Killeen-Temple, TX     60802     Killeen, TX   Capstar TX Limited Partnership
  8/1/2013
WTKS(AM)
  Savannah, GA     8589     Savannah, GA   Capstar TX Limited Partnership  
4/1/2012
WQBT(FM)
  Savannah, GA     8594     Savannah, GA   Capstar TX Limited Partnership  
4/1/2012
WAEV(FM)
  Savannah, GA     50403     Savannah, GA   Capstar TX Limited Partnership  
4/1/2012
WSOK(AM)
  Savannah, GA     50406     Savannah, GA   Capstar TX Limited Partnership  
4/1/2012
WYKZ(FM)
  Savannah, GA     67680     Beaufort, SC   Capstar TX Limited Partnership  
12/1/2011
WKEE-FM
  Huntington-Ashland, WV-KY     500     Huntington, WV   Capstar TX Limited
Partnership   10/1/2011
WVHU(FM)
  Huntington-Ashland, WV-KY     505     Huntington, WV   Capstar TX Limited
Partnership   10/1/2011
WBVB(AM)
  Huntington-Ashland, WV-KY     507     Coal Grove, OH   Capstar TX Limited
Partnership   10/1/2012
WTCR-FM
  Huntington-Ashland, WV-KY     7983     Huntington, WV   Capstar TX Limited
Partnership   10/1/2011
WTCR(AM)
  Huntington-Ashland, WV-KY     14377     Kenova, WV   Capstar TX Limited
Partnership   10/1/2011
WAMX(FM)
  Huntington-Ashland, WV-KY     60450     Milton, WV   Capstar TX Limited
Partnership   10/1/2011
WWNC(AM)
  Asheville, NC     2946     Asheville, NC   Capstar TX Limited Partnership  
12/1/2011
WKSF(FM)
  Asheville, NC     2947     Old Fort, NC   Capstar TX Limited Partnership  
12/1/2011
WMXF(AM)
  Asheville, NC     40979     Waynesville, NC   Clear Channel Broadcasting
Licenses, Inc.   12/1/2011
WQNS(FM)
  Asheville, NC     41008     Waynesville, NC   Clear Channel Broadcasting
Licenses, Inc.   12/1/2011
WPEK(AM)
  Asheville, NC     41565     Fairview, NC   Clear Channel Broadcasting
Licenses, Inc.   12/1/2011
WQNQ(FM)
  Asheville, NC     71341     Fletcher, NC   Clear Channel Broadcasting
Licenses, Inc.   12/1/2011
WRNQ(FM)
  Poughkeepsie, NY     17771     Poughkeepsie, NY   CC Licenses, LLC   6/1/2014
WBWZ(FM)
  Poughkeepsie, NY     48615     New Paltz, NY   AMFM Radio Licenses, LLC  
6/1/2014
WELG(AM)
  Poughkeepsie, NY     63528     Ellenville, NY   CC Licenses, LLC   6/1/2014
WRWD-FM
  Poughkeepsie, NY     70719     Highland, NY   AMFM Radio Licenses, LLC  
6/1/2014
WPKF(FM)
  Poughkeepsie, NY     72380     Poughkeepsie, NY   CC Licenses, LLC   6/1/2014
WKIP(AM)
  Poughkeepsie, NY     73163     Poughkeepsie, NY   CC Licenses, LLC   6/1/2014
WFLA- FM
  Tallahassee, FL     5379     Midway, FL   Clear Channel Broadcasting Licenses,
Inc.   2/1/2012
WXSR(FM)
  Tallahassee, FL     25022     Quincy, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WTNT-FM
  Tallahassee, FL     51590     Tallahassee, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WNLS(AM)
  Tallahassee, FL     51592     Tallahassee, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WTLY(FM)
  Tallahassee, FL     61250     Thomasville, GA   CC Licenses, LLC   4/1/2012
KYMG(FM)
  Anchorage, AK     12514     Anchorage, AK   Capstar TX Limited Partnership  
2/1/2014

Page 19 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KGOT(FM)
  Anchorage, AK     12515     Anchorage, AK   Capstar TX Limited Partnership  
2/1/2014
KENI(AM)
  Anchorage, AK     12516     Anchorage, AK   Capstar TX Limited Partnership  
2/1/2014
KASH-FM
  Anchorage, AK     12958     Anchorage, AK   Capstar TX Limited Partnership  
2/1/2014
KBFX(FM)
  Anchorage, AK     12962     Anchorage, AK   Capstar TX Limited Partnership  
2/1/2014
KTZN(AM)
  Anchorage, AK     12967     Anchorage, AK   Capstar TX Limited Partnership  
2/1/2014
KMAG(FM)
  Fort Smith, AR     22098     Fort Smith, AR   Capstar TX Limited Partnership  
6/1/2012
KYHN(AM)
  Fort Smith, AR     22099     Fort Smith, AR   Capstar TX Limited Partnership  
6/1/2012
KKBD(FM)
  Fort Smith, AR     26909     Sallisaw, OK   Capstar TX Limited Partnership  
6/1/2013
KZBB(FM)
  Fort Smith, AR     72715     Poteau, OK   Capstar TX Limited Partnership  
6/1/2013
KWHN(AM)
  Fort Smith, AR     87114     Ft. Smith, AR   Capstar TX Limited Partnership  
6/1/2012
WTSJ(AM)
  Lebanon-Rutland-White River Junction, NH-VT     63472     Randolph, VT  
Capstar TX Limited Partnership   4/1/2014
WCVR-FM
  Lebanon-Rutland-White River Junction, NH-VT     63473     Randolph, VT  
Capstar TX Limited Partnership   4/1/2014
WBBI(FM)
  Binghamton, NY     18899     Endwell, NY   CC Licenses, LLC   6/1/2014
WMXW(FM)
  Binghamton, NY     19624     Vestal, NY   CC Licenses, LLC   6/1/2014
WENE(AM)
  Binghamton, NY     19625     Endicott, NY   CC Licenses, LLC   6/1/2014
WMRV-FM
  Binghamton, NY     19626     Endicott, NY   CC Licenses, LLC   6/1/2014
WKGB-FM
  Binghamton, NY     34451     Conklin, NY   CC Licenses, LLC   6/1/2014
WINR(AM)
  Binghamton, NY     67191     Binghamton, NY   AMFM Radio Licenses, LLC  
6/1/2014
WHAL(AM)
  Columbus, GA     32383     Phenix City/Columbus, AL   CC Licenses, LLC  
4/1/2012
WVRK(FM)
  Columbus, GA     39457     Columbus, GA   CC Licenses, LLC   4/1/2012
WAGH(FM)
  Columbus, GA     60656     Smiths, AL   CC Licenses, LLC   4/1/2012
WSTH-FM
  Columbus, GA     60763     Alexander City, AL   CC Licenses, LLC   4/1/2012
WDAK(AM)
  Columbus, GA     60764     Columbus, GA   CC Licenses, LLC   4/1/2012
WGSY(FM)
  Columbus, GA     66668     Phenix City, AL   CC Licenses, LLC   4/1/2012
WWKZ(FM)
  Tupelo, MS     64364     Okolona, MS   Capstar TX Limited Partnership  
6/1/2012
WKMQ(AM)
  Tupelo, MS     68351     Tupelo, MS   Capstar TX Limited Partnership  
6/1/2012
WESE(FM)
  Tupelo, MS     68352     Baldwyn, MS   Capstar TX Limited Partnership  
6/1/2012
WTUP(AM)
  Tupelo, MS     68353     Tupelo, MS   Capstar TX Limited Partnership  
6/1/2012
WWZD-FM
  Tupelo, MS     68354     New Albany, MS   Capstar TX Limited Partnership  
6/1/2012
WBVV(FM)
  Tupelo, MS     71214     Guntown, MS   CC Licenses, LLC   6/1/2012
WGIR(AM)
  Manchester, NH     35237     Manchester, NH   Capstar TX Limited Partnership  
4/1/2014
WGIR-FM
  Manchester, NH     35240     Manchester, NH   Capstar TX Limited Partnership  
4/1/2014
KWTX(AM)
  Waco, TX     33057     Waco, TX   Capstar TX Limited Partnership   8/1/2013
KBGO(FM)
  Waco, TX     33724     Waco, TX   Capstar TX Limited Partnership   8/1/2013
KWTX-FM
  Waco, TX     35902     Waco, TX   Capstar TX Limited Partnership   8/1/2013
WACO-FM
  Waco, TX     59264     Waco, TX   Capstar TX Limited Partnership   8/1/2013
KXIC(AM)
  Cedar Rapids, IA     29075     Iowa City, IA   Citicasters Licenses, L.P.  
2/1/2013
KKRQ(FM)
  Cedar Rapids, IA     29076     Iowa City, IA   Citicasters Licenses, L.P.  
2/1/2013

Page 20 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KMJM(AM)
  Cedar Rapids, IA     54164     Cedar Rapids, IA   Capstar TX Limited
Partnership   2/1/2013
WMT(AM)
  Cedar Rapids, IA     73593     Cedar Rapids, IA   Citicasters Licenses, L.P.  
2/1/2013
WMT-FM
  Cedar Rapids, IA     73594     Cedar Rapids, IA   Citicasters Licenses, L.P.  
2/1/2013
WLVH(FM)
  Hilton Head, SC     31094     Hardeeville, SC   Capstar TX Limited Partnership
  12/1/2011
WVRZ(FM)
  Sunbury-Selinsgrove-Lewisburg, PA     25751     Mount Carmel, PA   Clear
Channel Broadcasting Licenses, Inc.   8/1/2014
WBLJ-FM
  Sunbury-Selinsgrove-Lewisburg, PA     47286     Shamokin, PA   Clear Channel
Broadcasting Licenses, Inc.   8/1/2014
WKSQ(FM)
  Bangor, ME     341     Ellsworth, ME   CC Licenses, LLC   6/1/2012
WABI(FM)
  Bangor, ME     3670     Bangor, ME   CC Licenses, LLC   6/1/2012
WWBX(FM)
  Bangor, ME     3671     Bangor, ME   CC Licenses, LLC   6/1/2012
WVOM(FM)
  Bangor, ME     4092     Howland, ME   CC Licenses, LLC   6/1/2012
KFLD(AM)
  Richland-Kennewick-Pasco, WA     16725     Pasco, WA   Capstar TX Limited
Partnershp   4/1/2014
KORD-FM
  Richland-Kennewick-Pasco, WA     16726     Richland, WA   Capstar TX Limited
Partnershp   4/1/2014
KXRX(FM)
  Richland-Kennewick-Pasco, WA     16727     Walla Walla, WA   Capstar TX
Limited Partnershp   8/1/2013
KOLW(FM)
  Richland-Kennewick-Pasco, WA     51128     Basin City, WA   Capstar TX Limited
Partnershp   8/1/2013
KEYW(FM)
  Richland-Kennewick-Pasco, WA     68846     Pasco, WA   Capstar TX Limited
Partnershp   8/1/2013
WBFB(FM)
  Bangor, ME     25411     Belfast, ME   CC Licenses, LLC   2/1/2014
WTFX(AM)
  Winchester, VA     4668     Winchester, VA   Capstar TX Limited Partnership  
10/1/2011
WFQX(FM)
  Winchester, VA     4675     Front Royal, VA   Capstar TX Limited Partnership  
10/1/2011
WKSI-FM
  Winchester, VA     26998     Stephens City, VA   AMFM Radio Licenses, LLC  
10/1/2011
KUTI(AM)
  Yakima, WA     49722     Yakima, WA   Citicasters Licenses, L.P.   2/1/2014
KFFM(FM)
  Yakima, WA     49723     Yakima, WA   Citicasters Licenses, L.P.   8/1/2013
KATS(FM)
  Yakima, WA     64397     Yakima, WA   Citicasters Licenses, L.P.   2/1/2015
KIT(AM)
  Yakima, WA     64398     Yakima, WA   Citicasters Licenses, L.P.   2/1/2013
KDBL(FM)
  Yakima, WA     64507     Toppenish, WA   Citicasters Licenses, L.P.   2/1/2013
KQSN(FM)
  Yakima, WA     88006     Naches, WA   Capstar TX Limited Partnershp   2/1/2014
WAZR(FM)
  Winchester, VA     57910     Woodstock, VA   CC Licenses, LLC   10/1/2011
KBMX(FM)
  Duluth-Superior, MN-WI     4588     Proctor, MN   CC Licenses, LLC   2/1/2014
KKCB(FM)
  Duluth-Superior, MN-WI     49686     Duluth, MN   CC Licenses, LLC   2/1/2014
WEBC(AM)
  Duluth-Superior, MN-WI     49689     Duluth, MN   CC Licenses, LLC   2/1/2014
KLDJ(FM)
  Duluth-Superior, MN-WI     53999     Duluth, MN   CC Licenses, LLC   2/1/2014
WUSQ-FM
  Winchester, VA     74160     Winchester, VA   Capstar TX Limited Partnership  
10/1/2011
WNSL(FM)
  Laurel-Hattiesburg, MS     16784     Laurel, MS   CC Licenses, LLC   6/1/2012
WEEZ(AM)
  Laurel-Hattiesburg, MS     16785     Laurel, MS   CC Licenses, LLC   6/1/2012
WUSW(FM)
  Laurel-Hattiesburg, MS     54611     Hattiesburg, MS   CC Licenses, LLC  
6/1/2012
WFOR(AM)
  Laurel-Hattiesburg, MS     54612     Hattiesburg, MS   CC Licenses, LLC  
6/1/2012
WJKX(FM)
  Laurel-Hattiesburg, MS     61116     Ellisville, MS   CC Licenses, LLC  
6/1/2012
WZLD(FM)
  Laurel-Hattiesburg, MS     66954     Petal, MS   CC Licenses, LLC   6/1/2012
KWEB(AM)
  Rochester, MN     35526     Rochester, MN   CC Licenses, LLC   12/1/2011

Page 21 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KRCH(FM)
  Rochester, MN     35527     Rochester, MN   CC Licenses, LLC   8/1/2014
KMFX(AM)
  Rochester, MN     54624     Wabasha, MN   CC Licenses, LLC   8/1/2014
KMFX-FM
  Rochester, MN     54635     Lake City, MN   CC Licenses, LLC   4/1/2014
WACT(AM)
  Tuscaloosa, AL     48643     Tuscaloosa, AL   Capstar TX Limited Partnership  
4/1/2014
WRTR(FM)
  Tuscaloosa, AL     48645     Brookwood, AL   Capstar TX Limited Partnership  
4/1/2014
WTXT(FM)
  Tuscaloosa, AL     68418     Fayette, AL   Capstar TX Limited Partnership  
4/1/2014
WZBQ(FM)
  Tuscaloosa, AL     70264     Carrollton, AL   Capstar TX Limited Partnership  
4/1/2014
WMRR(FM)
  Muskegon, MI     24640     Muskegon Heights, MI   CC Licenses, LLC   10/1/2012
WSNX-FM
  Muskegon, MI     24644     Muskegon, MI   CC Licenses, LLC   10/1/2012
WMUS(FM)
  Muskegon, MI     25086     Muskegon, MI   CC Licenses, LLC   10/1/2012
WKBZ(AM)
  Muskegon, MI     25087     Muskegon, MI   CC Licenses, LLC   10/1/2012
WSHZ(FM)
  Muskegon, MI     70635     Muskegon, MI   CC Licenses, LLC   10/1/2012
WPAP-FM
  Panama City, FL     61252     Panama City, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WFLF-FM
  Panama City, FL     61262     Parker, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WDIZ(AM)
  Panama City, FL     66666     Panama City, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WFSY(FM)
  Panama City, FL     66667     Panama City, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WEBZ(FM)
  Panama City, FL     73617     Mexico Beach, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WDDD(AM)
  Marion-Carbondale, IL     122     Johnston City, IL   CC Licenses, LLC  
12/1/2012
KNFX-FM
  Bryan-College Station, TX     41410     Bryan, TX   CCB TX Licenses, LP  
8/1/2013
KAGG(FM)
  Bryan-College Station, TX     49944     Madisonville, TX   CCB TX Licenses, LP
  8/1/2013
KVJM(FM)
  Bryan-College Station, TX     52835     Hearne, TX   Clear Channel
Broadcasting Licenses, Inc.   8/1/2013
KKYS(FM)
  Bryan-College Station, TX     54903     Bryan, TX   CCB TX Licenses, LP  
8/1/2013
WBIZ(AM)
  Eau Claire, WI     2107     Eau Claire, WI   Capstar TX Limited Partnership  
12/1/2012
WBIZ-FM
  Eau Claire, WI     2108     Eau Claire, WI   Capstar TX Limited Partnership  
12/1/2012
KEZJ-FM
  Twin Falls (Sun Valley), ID     3403     Twin Falls, ID   Citicasters
Licenses, L.P.   4/1/2012
KLIX(AM)
  Twin Falls (Sun Valley), ID     3404     Twin Falls, ID   Citicasters
Licenses, L.P.   4/1/2012
KLIX-FM
  Twin Falls (Sun Valley), ID     3407     Twin Falls, ID   Citicasters
Licenses, L.P.   10/1/2012
WQRB(FM)
  Eau Claire, WI     5870     Bloomer, WI   Capstar TX Limited Partnership  
12/1/2012
WATQ(FM)
  Eau Claire, WI     36357     Chetek, WI   Capstar TX Limited Partnership  
12/1/2012
WMEQ-FM
  Eau Claire, WI     52473     Menomonie, WI   Capstar TX Limited Partnership  
12/1/2012
WNNJ-FM
  Sussex, NJ     25413     Newton, NJ   CC Licenses, LLC   6/1/2014
WSUS(FM)
  Sussex, NJ     74077     Franklin, NJ   CC Licenses, LLC   6/1/2014
KDZA-FM
  Pueblo, CO     40848     Pueblo, CO   Capstar TX Limited Partnership  
2/1/2012
KCSJ(AM)
  Pueblo, CO     53846     Pueblo, CO   CC Licenses, LLC   2/1/2012
KGHF(AM)
  Pueblo, CO     53850     Pueblo, CO   CC Licenses, LLC   10/1/2013

Page 22 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WWVA(AM)
  Wheeling, WV     44046     Wheeling, WV   Capstar TX Limited Partnership  
10/1/2013
WOVK(FM)
  Wheeling, WV     44048     Wheeling, WV   Capstar TX Limited Partnership  
10/1/2013
WVKF(FM)
  Wheeling, WV     50150     Shadyside, OH   Capstar TX Limited Partnership  
10/1/2012
WEGW(FM)
  Wheeling, WV     72173     Wheeling, WV   Capstar TX Limited Partnership  
10/1/2011
WBBD(AM)
  Wheeling, WV     73192     Wheeling, WV   Capstar TX Limited Partnership  
10/1/2011
WKWK-FM
  Wheeling, WV     73193     Wheeling, WV   Capstar TX Limited Partnership  
10/1/2011
WZRX-FM
  Lima, OH     8061     Fort Shawnee, OH   Jacor Broadcasting Corporation  
10/1/2012
WIMT(FM)
  Lima, OH     37497     Lima, OH   Jacor Broadcasting Corporation   10/1/2012
WIMA(FM)
  Lima, OH     37498     Lima, OH   Jacor Broadcasting Corporation   10/1/2012
WMLX(FM)
  Lima, OH     37499     St. Marys, OH   Jacor Broadcasting Corporation  
10/1/2012
WLWD(FM)
  Lima, OH     40714     Columbus Grove, OH   CC Licenses, LLC   10/1/2012
WDMX(FM)
  Parkersburg-Marietta, WV-OH     4756     Vienna, WV   CC Licenses, LLC  
10/1/2011
WLTP(AM)
  Parkersburg-Marietta, WV-OH     55182     Marietta, OH   CC Licenses, LLC  
10/1/2012
WNUS(FM)
  Parkersburg-Marietta, WV-OH     67465     Belpre, OH   CC Licenses, LLC  
10/1/2012
WRVB(FM)
  Parkersburg-Marietta, WV-OH     68306     Marietta, OH   CC Licenses, LLC  
10/1/2012
WHNK(AM)
  Parkersburg-Marietta, WV-OH     73353     Parkersburg, WV   CC Licenses, LLC  
10/1/2011
WBCK(AM)
  Battle Creek, MI     37459     Battle Creek, MI   Capstar TX Limited
Partnership   10/1/2012
WBCK-FM
  Battle Creek, MI     37461     Battle Creek, MI   Capstar TX Limited
Partnership   10/1/2012
WBXX(FM)
  Battle Creek, MI     37463     Marshall, MI   Capstar TX Limited Partnership  
10/1/2012
WTOS-FM
  Augusta-Waterville, ME     46352     Skowhegan, ME   Capstar TX Limited
Partnership   4/1/2014
WFAU(AM)
  Augusta-Waterville, ME     68296     Gardiner, ME   Capstar TX Limited
Partnership   4/1/2014
WABK-FM
  Augusta-Waterville, ME     68297     Gardiner, ME   Capstar TX Limited
Partnership   4/1/2014
WKCG(FM)
  Augusta-Waterville, ME     68660     Augusta, ME   Capstar TX Limited
Partnership   4/1/2014
WJIZ-FM
  Albany, GA     6616     Albany, GA   CC Licenses, LLC   4/1/2012
WJYZ(AM)
  Albany, GA     6617     Albany, GA   CC Licenses, LLC   4/1/2012
WRAK-FM
  Albany, GA     52402     Bainbridge, GA   CC Licenses, LLC   4/1/2012
WOBB(FM)
  Albany, GA     74182     Tifton, GA   CC Licenses, LLC   4/1/2012
WMRZ(FM)
  Albany, GA     88542     Dawson, GA   CC Licenses, LLC   4/1/2012
WRAK(AM)
  Williamsport, PA     15325     Williamsport, PA   Clear Channel Broadcasting
Licenses, Inc.   8/1/2014
WKSB(FM)
  Williamsport, PA     15326     Williamsport, PA   Clear Channel Broadcasting
Licenses, Inc.   8/1/2014
WRKK(AM)
  Williamsport, PA     49265     Hughesville, PA   Clear Channel Broadcasting
Licenses, Inc.   8/1/2014
WVRT(FM)
  Williamsport, PA     58313     Mill Hall, PA   Capstar TX Limited Partnership
  8/1/2014
KWSL(AM)
  Sioux City, IA     8769     Sioux City, IA   AMFM Radio Licenses, LLC  
2/1/2013
KMHK(FM)
  Billings, MT     1315     Hardin, MT   CC Licenses, LLC   10/1/2012
KBUL(AM)
  Billings, MT     16772     Billings, MT   CC Licenses, LLC   10/1/2012
KCTR-FM
  Billings, MT     16773     Billings, MT   CC Licenses, LLC   10/1/2011
KKBR(FM)
  Billings, MT     16774     Billings, MT   CC Licenses, LLC   10/1/2012

Page 23 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KBBB(FM)
  Billings, MT     35370     Billings, MT   CC Licenses, LLC   10/1/2012
KGLI(FM)
  Sioux City, IA     8771     Sioux City, IA   AMFM Radio Licenses, LLC  
2/1/2013
KUCW(TV)
  Salt Lake City-Ogden-Provo, UT (DMA)     1136     Ogden, UT   Clear Channel
Broadcasting Licenses, Inc.   10/1/2011
KMNS(AM)
  Sioux City, IA     10775     Sioux City, IA   AMFM Radio Licenses, LLC  
2/1/2013
KSFT-FM
  Sioux City, IA     10776     South Sioux City, NE   AMFM Radio Licenses, LLC  
6/1/2013
KSEZ(FM)
  Sioux City, IA     10777     Sioux City, IA   AMFM Radio Licenses, LLC  
2/1/2013
WKCY-FM
  Harrisonburg, VA     41811     Harrisonburg, VA   Capstar TX Limited
Partnership   10/1/2011
KTVX(TV)
  Salt Lake City-Ogden-Provo, UT (DMA)     68889     Salt Lake City, UT   Clear
Channel Broadcasting Licenses, Inc.   4/1/2013
WKCY(AM)
  Harrisonburg, VA     41815     Harrisonburg, VA   Capstar TX Limited
Partnership   10/1/2011
WACL(FM)
  Harrisonburg, VA     63491     Elkton, VA   Capstar TX Limited Partnership  
10/1/2011
WPTY-TV
  Memphis, TN (DMA)     11907     Memphis, TN   Clear Channel Broadcasting
Licenses, Inc.   4/1/2013
KQDY(FM)
  Bismarck, ND     2204     Bismarck, ND   CC Licenses, LLC   4/1/2013
KBMR(AM)
  Bismarck, ND     2207     Bismarck, ND   CC Licenses, LLC   4/1/2013
KSSS(FM)
  Bismarck, ND     2210     Bismarck, ND   CC Licenses, LLC   4/1/2013
KXMR(AM)
  Bismarck, ND     2211     Bismarck, ND   CC Licenses, LLC   4/1/2013
KYYY(FM)
  Bismarck, ND     41424     Bismarck, ND   Citicasters Licenses, L.P.  
4/1/2013
KFYR(AM)
  Bismarck, ND     41426     Bismarck, ND   Citicasters Licenses, L.P.  
4/1/2013
WGSQ(FM)
  Cookeville, TN     13819     Cookeville, TN   CC Licenses, LLC   8/1/2012
WPTN(AM)
  Cookeville, TN     13820     Cookeville, TN   CC Licenses, LLC   8/1/2012
WHUB(AM)
  Cookeville, TN     70514     Cookeville, TN   CC Licenses, LLC   8/1/2012
WGIC(FM)
  Cookeville, TN     72329     Cookeville, TN   CC Licenses, LLC   8/1/2012
KQHT(FM)
  Grand Forks, ND-MN     9657     Crookston, MN   Citicasters Licenses, L.P.  
4/1/2013
KKXL(AM)
  Grand Forks, ND-MN     20324     Grand Forks, ND   Citicasters Licenses, L.P.
  4/1/2013
KKXL-FM
  Grand Forks, ND-MN     20325     Grand Forks, ND   Citicasters Licenses, L.P.
  4/1/2013
KJKJ(FM)
  Grand Forks, ND-MN     35012     Grand Forks, ND   Citicasters Licenses, L.P.
  4/1/2013
KSNR(FM)
  Grand Forks, ND-MN     73625     Thief River Falls, MN   Citicasters Licenses,
L.P.   4/1/2013
KIYS(FM)
  Jonesboro, AR     51855     Jonesboro, AR   Capstar TX Limited Partnership  
6/1/2012
KOLZ(FM)
  Cheyenne, WY     30225     Cheyenne, WY   Citicasters Licenses, L.P.  
10/1/2013
WAWS(TV)
  Jacksonville, FL (DMA)     11909     Jacksonville, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2013
WTEV-TV
  Jacksonville, FL (DMA)     35576     Jacksonville, FL   Clear Channel
Broadcasting Licenses, Inc.   10/1/2011
WEOW(FM)
  The Florida Keys, FL     11194     Key West, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WAIL(FM)
  The Florida Keys, FL     31637     Key West, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WFKZ(FM)
  The Florida Keys, FL     34356     Plantation Key, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012

Page 24 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WCTH(FM)
  The Florida Keys, FL     60910     Plantation Key, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WYHL(AM)
  Meridian, MS     7064     Meridian, MS   CC Licenses, LLC   6/1/2012
WJDQ(FM)
  Meridian, MS     7065     Marion, MS   CC Licenses, LLC   6/1/2012
WMSO(FM)
  Meridian, MS     7067     Meridian, MS   CC Licenses, LLC   6/1/2012
KASN(TV)
  Little Rock — Pine Bluff, AR (DMA)     41212     Pine Bluff, AR   Clear
Channel Broadcasting Licenses, Inc.   4/1/2013
WZKS(FM)
  Meridian, MS     17357     Union, MS   CC Licenses, LLC   6/1/2012
WHTU(FM)
  Meridian, MS     48780     Newton, MS   CC Licenses, LLC   6/1/2012
WGMZ(FM)
  Outside All Markets     2465     Glencoe, AL   Capstar TX Limited Partnership
  4/1/2012
WNCO-FM
  Outside All Markets     2925     Ashland, OH   Capstar TX Limited Partnership
  10/1/2012
KCGY(FM)
  Cheyenne, WY     14753     Laramie, WY   Clear Channel Broadcasting Licenses,
Inc.   4/1/2013
KGAB(AM)
  Cheyenne, WY     30224     Orchard Valley, WY   Citicasters Licenses, L.P.  
4/1/2013
WNCO(AM)
  Outside All Markets     2926     Ashland, OH   Capstar TX Limited Partnership
  10/1/2012
KIGN(FM)
  Cheyenne, WY     56234     Burns, WY   Citicasters Licenses, L.P.   4/1/2013
WSMT(AM)
  Outside All Markets     3336     Sparta, TN   CC Licenses, LLC   8/1/2012
KOKI-TV
  Tulsa, OK (DMA)     11910     Tulsa, OK   Clear Channel Broadcasting Licenses,
Inc.   6/1/2012
KMYT-TV
  Tulsa, OK (DMA)     54420     Tulsa, OK   Clear Channel Broadcasting Licenses,
Inc.   10/1/2013
WPMI-TV
  Mobile, AL — Pensacola, FL (DMA)     11906     Mobile, AL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WRKK-FM
  Outside All Markets     3337     Sparta, TN   CC Licenses, LLC   8/1/2012
WTZX(AM)
  Outside All Markets     3341     Sparta, TN   CC Licenses, LLC   8/1/2012
WJTC(TV)
  Mobile, AL — Pensacola, FL (DMA)     41210     Pensacola, FL   Clear Channel
Broadcasting Licenses, Inc.   2/1/2012
WCME(FM)
  Outside All Markets     4090     Boothbay Harbor, ME   Capstar TX Limited
Partnership   4/1/2014
WDOV(AM)
  Outside All Markets     4670     Dover, DE   Capstar TX Limited Partnership  
10/1/2013
KMGW(FM)
  Casper, WY     7360     Casper, WY   Clear Channel Broadcasting Licenses, Inc.
  6/1/2012
KTWO(AM)
  Casper, WY     11924     Casper, WY   Citicasters Licenses, L.P.   10/1/2013
KWYY(FM)
  Casper, WY     26300     Casper, WY   Clear Channel Broadcasting Licenses,
Inc.   6/1/2012
KTRS-FM
  Casper, WY     26301     Casper, WY   Clear Channel Broadcasting Licenses,
Inc.   6/1/2012
KKTL(AM)
  Casper, WY     86873     Casper, WY   Citicasters Licenses, L.P.   6/1/2012
KRVK(FM)
  Casper, WY     88406     Midwest, WY   Clear Channel Broadcasting Licenses,
Inc.   6/1/2012
KZPR(FM)
  Outside All Markets     9675     Minot, ND   CC Licenses, LLC   4/1/2012
WSVO(FM)
  Outside All Markets     11665     Staunton, VA   CC Licenses, LLC   10/1/2011

Page 25 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WKDW(AM)
  Outside All Markets     11666     Staunton, VA   CC Licenses, LLC   10/1/2011
KIAK-FM
  Outside All Markets     12517     Fairbanks, AK   Capstar TX Limited
Partnership   2/1/2014
KFBX(AM)
  Outside All Markets     12518     Fairbanks, AK   Capstar TX Limited
Partnership   2/1/2014
KAKQ-FM
  Outside All Markets     12519     Fairbanks, AK   Capstar TX Limited
Partnership   2/1/2014
KOCW(TV)
  Wichita-Hutchinson Plus, KS (DMA)     83181     Hoisington, KS   Clear Channel
Broadcasting Licenses, Inc.   10/1/2013
KAAS-TV
  Wichita-Hutchinson Plus, KS (DMA)     11912     Salina, KS   Clear Channel
Broadcasting Licenses, Inc.   10/1/2013
KLYQ(AM)
  Outside All Markets     4699     Hamilton, MT   Capstar TX Limited Partnershp
  10/1/2013
KBAZ(FM)
  Outside All Markets     4700     Hamilton, MT   Capstar TX Limited Partnershp
  10/1/2013
KLLP(FM)
  Outside All Markets     8413     Chubbuck, ID   Citicasters Licenses, L.P.  
10/1/2013
WBMC(AM)
  Outside All Markets     14734     McMinnville, TN   Citicasters Licenses, L.P.
  8/1/2012
WKZP(FM)
  Outside All Markets     14735     McMinnville, TN   Citicasters Licenses, L.P.
  8/1/2012
KIZZ(FM)
  Outside All Markets     15968     Minot, ND   CC Licenses, LLC   4/1/2013
KTRA-FM
  Outside All Markets     16827     Farmington, NM   Capstar TX Limited
Partnership   10/1/2013
WAKI(AM)
  Outside All Markets     17758     McMinnville, TN   Citicasters Licenses, L.P.
  10/1/2011
WTRZ(FM)
  Outside All Markets     17759     Spencer, TN   Citicasters Licenses, L.P.  
8/1/2012
WLEC(AM)
  Outside All Markets     19705     Sandusky, OH   Citicasters Licenses, L.P.  
10/1/2012
WCPZ(FM)
  Outside All Markets     19706     Sandusky, OH   Citicasters Licenses, L.P.  
10/1/2012
WKEQ(FM)
  Outside All Markets     21624     Somerset, KY   Capstar TX Limited
Partnership   8/1/2012
WSFC(AM)
  Outside All Markets     21626     Somerset, KY   Capstar TX Limited
Partnership   8/1/2012
WAAX(AM)
  Outside All Markets     22996     Gadsden, AL   Capstar TX Limited Partnership
  4/1/2012
WMRE(AM)
  Outside All Markets     27003     Charlestown, WV   AMFM Radio Licenses, LLC  
10/1/2011
WIGY(FM)
  Outside All Markets     28684     Madison, ME   Capstar TX Limited Partnership
  4/1/2014
WCCF(AM)
  Outside All Markets     28897     Punta Gorda, FL   Citicasters Licenses, L.P.
  2/1/2012
WIKX(FM)
  Outside All Markets     28899     Charlotte Harbor, FL   Citicasters Licenses,
L.P.   2/1/2012
KDAG(FM)
  Outside All Markets     29519     Farmington, NM   Capstar TX Limited
Partnership   10/1/2013
KID(AM)
  Outside All Markets     22194     Idaho Falls, ID   Citicasters Licenses, L.P.
  8/1/2012
KID-FM
  Outside All Markets     22195     Idaho Falls, ID   Citicasters Licenses, L.P.
  8/1/2012
KCQL(AM)
  Outside All Markets     29520     Aztec, NM   Capstar TX Limited Partnership  
10/1/2013
KMMS(AM)
  Outside All Markets     24170     Bozeman, MT   Capstar TX Limited Partnershp
  10/1/2012
KMMS-FM
  Outside All Markets     24171     Bozeman, MT   Capstar TX Limited Partnershp
  8/1/2012
KISN(FM)
  Outside All Markets     24172     Belgrade, MT   Capstar TX Limited Partnershp
  8/1/2012
KOWB(AM)
  Outside All Markets     24700     Laramie, WY   Clear Channel Broadcasting
Licenses, Inc.   4/1/2012
KKFG(FM)
  Outside All Markets     29521     Bloomfield, NM   Capstar TX Limited
Partnership   10/1/2013
WXXF(FM)
  Outside All Markets     33066     Loudonville, OH   Capstar TX Limited
Partnership   10/1/2012
KMXA-FM
  Outside All Markets     34996     Minot, ND   CC Licenses, LLC   4/1/2013
WKII(AM)
  Outside All Markets     35214     Solana, FL   Clear Channel Broadcasting
Licenses, Inc.   2/1/2012
WSFE(AM)
  Outside All Markets     37024     Burnside, KY   Capstar TX Limited
Partnership   8/1/2012

Page 26 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
WSEK(FM)
  Outside All Markets     37027     Burnside, KY   Capstar TX Limited
Partnership   8/1/2012
WMGP(FM)
  Outside All Markets     39619     Hogansville, GA   Citicasters Licenses, L.P.
  4/1/2012
KPKY (FM)
  Outside All Markets     30246     Pocatello, ID   Citicasters Licenses, L.P.  
4/1/2013
KXLB(FM)
  Outside All Markets     30566     Livingston, MT   Capstar TX Limited
Partnershp   4/1/2013
WVCC(AM)
  Outside All Markets     39620     Hogansville, GA   Citicasters Licenses, L.P.
  4/1/2012
WFXN-FM
  Outside All Markets     39730     Galion, OH   Capstar TX Limited Partnership
  10/1/2012
WMRN(AM)
  Outside All Markets     40169     Marion, OH   Citicasters Licenses, L.P.  
10/1/2012
KWIK(AM)
  Outside All Markets     35885     Pocatello, ID   Citicasters Licenses, L.P.  
10/1/2013
WRXS(FM)
  Outside All Markets     40170     Marion, OH   Citicasters Licenses, L.P.  
10/1/2012
WONW(AM)
  Outside All Markets     40710     Defiance, OH   CC Licenses, LLC   10/1/2012
KPRK(AM)
  Outside All Markets     37816     Livingston, MT   Capstar TX Limited
Partnershp   2/1/2012
KGRS(FM)
  Outside All Markets     39267     Burlington, IA   Citicasters Licenses, L.P.
  8/1/2012
KBUR(AM)
  Outside All Markets     39268     Burlington, IA   Citicasters Licenses, L.P.
  8/1/2012
WZOM(FM)
  Outside All Markets     40711     Defiance, OH   CC Licenses, LLC   10/1/2012
WNDH(FM)
  Outside All Markets     40713     Napoleon, OH   CC Licenses, LLC   10/1/2012
KFMQ(FM)
  Outside All Markets     40806     Gallup, NM   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
WQSS(FM)
  Outside All Markets     41104     Camden, ME   CC Licenses, LLC   4/1/2014
KMCX-FM
  Outside All Markets     42075     Ogallala, NE   Capstar TX Limited
Partnership   6/1/2013
WJKT(TV)
  Jackson, TN (DMA)     68519     Jackson, TN   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
WBYL(FM)
  Williamsport, PA     49267     Salladasburg, PA   Clear Channel Broadcasting
Licenses, Inc.   8/1/2014
KVVS(FM)
  Outside All Markets     49950     Rosamond, CA   CC Licenses, LLC   10/1/2012
KOGA(AM)
  Outside All Markets     50065     Ogallala, NE   Capstar TX Limited
Partnership   6/1/2013
KOGA-FM
  Outside All Markets     50066     Ogallala, NE   Capstar TX Limited
Partnership   6/1/2013
WXXR(FM)
  Outside All Markets     50121     Fredericktown, OH   Capstar TX Limited
Partnership   2/1/2013
WBEX(AM)
  Outside All Markets     52041     Chillicothe, OH   Citicasters Licenses, L.P.
  10/1/2012
WMEQ(AM)
  Outside All Markets     52474     Menomonie, WI   Capstar TX Limited
Partnership   12/1/2012
KYYX(FM)
  Outside All Markets     55680     Minot, ND   CC Licenses, LLC   4/1/2013
KCJB(AM)
  Outside All Markets     55681     Minot, ND   CC Licenses, LLC   4/1/2013
KNFX(AM)
  Outside All Markets     56811     Austin, MN   CC Licenses, LLC   4/1/2014
WRKD(AM)
  Outside All Markets     57300     Rockland, ME   Capstar TX Limited
Partnership   4/1/2014
WMCM(FM)
  Outside All Markets     57301     Rockland, ME   Capstar TX Limited
Partnership   4/1/2014
WCHO-FM
  Outside All Markets     57354     Washington Court House, OH   Citicasters
Licenses, L.P.   10/1/2012
WCHO(AM)
  Outside All Markets     57355     Washington Ct. House, OH   Citicasters
Licenses, L.P.   10/1/2012
KCAD(FM)
  Outside All Markets     57740     Dickinson, ND   CC Licenses, LLC   4/1/2013
KZRX(FM)
  Outside All Markets     57741     Dickinson, ND   CC Licenses, LLC   4/1/2013
WMJK(FM)
  Outside All Markets     58344     Clyde, OH   Citicasters Licenses, L.P.  
10/1/2012
WMRN-FM
  Outside All Markets     59282     Marion, OH   Citicasters Licenses, L.P.  
10/1/2012

Page 27 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KGLX(FM)
  Outside All Markets     60596     Gallup, NM   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
WLKE(FM)
  Outside All Markets     62289     Bar Harbor, ME   CC Licenses, LLC   4/1/2014
WCTW(FM)
  Outside All Markets     63527     Catskill, NY   CC Licenses, LLC   6/1/2014
WHUC(AM)
  Outside All Markets     63531     Hudson, NY   CC Licenses, LLC   6/1/2014
WZCR(FM)
  Outside All Markets     63532     Hudson, NY   CC Licenses, LLC   6/1/2014
WSRW(AM)
  Outside All Markets     65700     Hillsboro, OH   CC Licenses, LLC   10/1/2012
WSRW-FM
  Outside All Markets     65701     Hillsboro, OH   CC Licenses, LLC   10/1/2012
KTPI(AM)
  Outside All Markets     66229     Mojave, CA   CC Licenses, LLC   12/1/2013
WSWR(FM)
  Outside All Markets     66247     Shelby, OH   Capstar TX Limited Partnership
  10/1/2012
KSAS-TV
  Wichita-Hutchinson Plus, KS (DMA)     11911     Wichita, KS   Clear Channel
Broadcasting Licenses, Inc.   10/1/2012
KBKB-FM
  Outside All Markets     64564     Fort Madison, IA   Citicasters Licenses,
L.P.   10/1/2013
KBKB(AM)
  Outside All Markets     64567     Fort Madison, IA   Citicasters Licenses,
L.P.   4/1/2014
WBYL(FM)
  Williamsport, PA     49267     Salladasburg, PA   Clear Channel Broadcasting
Licenses, Inc.   6/1/2014
KFXR-FM
  Outside All Markets     66816     Chinle, AZ   CC Licenses, LLC   10/1/2013
WMAN(AM)
  Outside All Markets     67609     Mansfield, OH   Capstar TX Limited
Partnership   10/1/2012
WYHT(FM)
  Outside All Markets     67611     Mansfield, OH   Capstar TX Limited
Partnership   10/1/2012
WYNT(FM)
  Outside All Markets     68681     Caledonia, OH   CC Licenses, LLC   10/1/2012
KKED(FM)
  Outside All Markets     69120     Fairbanks, AK   Capstar TX Limited
Partnership   2/1/2014
WCKY-FM
  Outside All Markets     70526     Tiffin, OH   Citicasters Licenses, L.P.  
10/1/2012
KSEN(AM)
  Outside All Markets     67655     Shelby, MT   Capstar TX Limited Partnershp  
6/1/2014
KZIN-FM
  Outside All Markets     68295     Shelby, MT   Capstar TX Limited Partnershp  
2/1/2013
WTTF(AM)
  Outside All Markets     70527     Tiffin, OH   Citicasters Licenses, L.P.  
10/1/2012
WKCI(AM)
  Outside All Markets     70862     Waynesboro, VA   CC Licenses, LLC  
10/1/2011
WCVU(FM)
  Outside All Markets     71594     Solana, FL   Citicasters Licenses, L.P.  
10/1/2013
KLTC(AM)
  Outside All Markets     71870     Dickinson, ND   CC Licenses, LLC   4/1/2013
WLLK-FM
  Outside All Markets     72780     Somerset, KY   Capstar TX Limited
Partnership   8/1/2012
WDFM-LP
  Outside All Markets     73389     Defiance, OH   Citicasters Licenses, L.P.  
10/1/2013
KGVO(AM)
  Outside All Markets     71751     Missoula, MT   Capstar TX Limited Partnershp
  2/1/2014
KMPT(AM)
  Outside All Markets     71754     East Missoula, MT   Capstar TX Limited
Partnershp   10/1/2012
KYSS-FM
  Outside All Markets     71759     Missoula, MT   Capstar TX Limited Partnershp
   
WDFM(FM)
  Outside All Markets     73393     Defiance, OH   Citicasters Licenses, L.P.  
10/1/2012
KZMY(FM)
  Outside All Markets     72722     Bozeman, MT   Capstar TX Limited Partnershp
  10/1/2012
WKKJ(FM)
  Outside All Markets     74224     Chillicothe, OH   CC Licenses, LLC  
10/1/2012
WCHI(AM)
  Outside All Markets     74225     Chillicothe, OH   CC Licenses, LLC  
2/1/2012
KXTC(FM)
  Outside All Markets     74310     Thoreau, NM   Clear Channel Broadcasting
Licenses, Inc.   10/1/2013
KAZX(FM)
  Outside All Markets     76749     Kirtland, NM   Capstar TX Limited
Partnership   10/1/2013
WBCG(FM)
  Outside All Markets     82071     Murdock, FL   Concord Media Group, Inc.  
2/1/2012

Page 28 of 29



--------------------------------------------------------------------------------



 



     
Schedule 5.18

                          Call Sign   Market   Fac. ID   City/State   Licensee  
Expiration Date
KPHT(FM)
  Outside All Markets     87658     Rocky Ford, CO   Capstar TX Limited
Partnership   4/1/2013
KENR(FM)
  Outside All Markets     88404     Superior, MT   CC Licenses, LLC   4/1/2013
KKSY(FM)
  Outside All Markets     162475     Anamosa, IA   Citicasters Licenses, L.P.  
2/1/2013

Notes:
KKSY(FM), Anamosa, IA, has a pending application for its initial license.
WHTZ(FM), Newark, New Jersey, has a timely filed pending application for renewal
of its license.

Page 29 of 29



--------------------------------------------------------------------------------



 



Schedule 6.11(h)
Post-Closing Collateral
None.

 



--------------------------------------------------------------------------------



 



Schedule 7.01(b)
Existing Liens
None.

 



--------------------------------------------------------------------------------



 



Schedule 7.02(g)
Existing Investments
Clear Channel Communications, Inc.’s interest in the Aloha Station Trust,
pursuant to the Trust Agreement, by and between Clear Channel Communications,
Inc. and Aloha Station Trust LLC.
Revolving Credit Facility Agreement dated October 16th, 2007 between Clear
Channel International B.V. and Clear Media Limited in the amount of HK
$350,000,000
Equity Investments (listed by Loan Party):
AMFM Texas Broadcasting LP. –

  (1)   Investment in 33.33% of Senior Tower Group

AMFM Broadcasting, Inc.–

  (1)   Investment in 25% of FM Broadcasters, LLC

Capstar Radio Operating Company–

  (1)   Investment in Muzak Holdings L.L.C.

  (2)   Investment in 75% of Lubbock Tower Co. (a Texas corporation)

Citicasters Co.-

  (1)   Investment in 16.66% of The Turp Company

  (2)   Investment in 11.11% of Senior Road Tower Group

  (3)   Investment in 16.66% of The Plura Services Company

Clear Channel Broadcasting, Inc. –

  (1)   Investment in ARN Holdings Pty Ltd (an Australia corporation) which
holds an investment in 50% of Australian Radio Network Pty Ltd. (an Australia
corporation) and its subsidiaries     (2)   Investment in 3.14% of San Antonio
Spurs LLC     (3)   Investment in 33.33% of Osage Towers Associates II     (4)  
Investments in 14.79% Quetzal/J.P. Morgan Partners LP     (5)   Investment in
50% of Austin Tower Company     (6)   Investment in 50% Oklahoma City Tower
Company     (7)   Investment in 13.57% of Capital Region Broadcasters, LLC    
(8)   Investment in 33.33% of Tower FM Consortium, LLC     (9)   Investment in
200,000 shares of Radio Data Group

Clear Channel Investments, Inc. –

  (1)   Investment in 2,920,700 shares of American Tower Corporation

  (2)   Investment in 8,329,877 shares of XM Satellite Radio Holdings, Inc.

  (3)   Investment in USA Digital Radio, Inc.

 



--------------------------------------------------------------------------------



 



Clear Channel Mexico Holdings, Inc.-

  (1)   Investment in Clear Channel Acir Holdings N.V. (a Dutch Antilles
corporation) which holds an indirect 40% investment in Grupo Acir
Comunicaciones, S.A. de C.V. (a Mexico corporation) and its subsidiaries

Clear Channel Holdings, Inc. –

  (1)   Investment in 89% of Clear Channel Outdoor Holdings, Inc. (a Delaware
corporation)

Critical Mass Media, Inc. –

  (1)   Investment in 40% of Duncan’s American Radio, LLC

Jacor Broadcasting of Colorado, Inc. –

  (1)   Investment in 0.96% of Colorado Rockies Baseball Club

 



--------------------------------------------------------------------------------



 



Schedule 7.03(b)
Existing Indebtedness
Multi-Option Facility Agreement dated December 25th, 2005 between Adshel Street
Furniture Pty Limited and Adshel New Zealand Limited (each a borrower and
guarantor) and National Australia Bank Limited in the amount of A $24,700,000
(“Tranche A Commitment”) and NZ $27,500,000 (“Tranche B Commitment”)
Amended and Restated Promissory Note dated September 19th, 2007 between Clear
Channel Outdoor Company Canada, the Bank of Montreal and Clear Channel Outdoor
Holdings, Inc. in the amount of CDN $35,000,000
Revolving Credit Facility Agreement dated October 16th, 2007 between Clear
Channel International B.V. and Clear Media Limited in the amount of HK
$350,000,000
Overdraft facility dated January 7th, 2008 between Barclays Bank PLC, Clear
Channel Outdoor Ltd. and Clear Channel U.K. Ltd. with the Gross Facility Limit
of GBP 20,000,000.
HK $90,000,000 Zero Coupon Convertible Bonds due 2009 issued by Clear Media
Limited
Loan Agreement dated September 27th, 2007 between Adshel Street Furniture Pty
Limited and Clear Channel Outdoor Pty Limited in the amount of A $7,383,150
Loan Agreement dated September 27th, 2007 between Adshel Street Furniture Pty
Limited and Biffen Pty Limited in the amount of A $7,382,573
Overdraft facility dated March 22nd, 2007 between Cassa di Risparmio di Padova e
Rovigo S.p.A. and Clear Channel Jolly Pubblicita S.p.A.
Overdraft facility dated March 7th, 2008 between Credit Industriel et Commercial
and Clear Channel France in the amount of EUR 5,000,000
Overdraft facility dated March 21st, 2006 between Banca Antoniana Popolare
Veneta S.p.A. and Clear Channel Jolly Pubblicita S.p.A.
Lease Agreement dated August 27th, 1998 by and between DON JACOBS REVOCABLE
TRUST Agreement dated January 10th, 1994, and DON JACOBS, JR. and Jacor
Broadcasting of Lexington, Inc.
Third Amended and Restated Promissory Note dated August 15th, 2005 between Clear
Channel Outdoor, Inc. and Joseph Cubiero and Victoria S. Cuberio in the amount
of $2,250,000
Overdraft facility dated July 27th, 2007 between Banca Antonveneta and Clear
Channel Jolly Pubblicita S.p.A.

 



--------------------------------------------------------------------------------



 



Promissory Note dated October 30th, 1997 between Clear Channel Communications,
Inc. and Hagerman Construction Corporation in the amount of $700,000
Lease Agreement dated February 18th, 2003 between WHEELS LT and Clear Channel
Communications, Inc.
Promissory Note dated March 1st, 1999 between Clear Channel Communications, Inc.
and United Outdoor Advertising, Inc. in the amount of $464,000
Promissory Note dated October 16th, 2000 between Eller Media Company and Robert
L. Hopkins, individually and doing business as Hopkins Outdoor Advertising;
Terry B. Kafka, individually and doing business as Impact Outdoor Advertising
Company; and Impact Outdoor Advertising Company, Inc. in the amount of $225,000
Letters of Credit:

                      Applicant   Beneficiary   USD Amount   Issuer   Reference
  Exp. Date
In-Ter Space Services, Inc.
  Fairbanks International Airport    10,000   Wachovia   SM209565   8/1/09
In-Ter Space Services, Inc.
  Panama City – Bay County Airport   25,000   Wachovia   SM214599   7/15/08
In-Ter Space Services, Inc.
  Metropolitan Knoxville Airport   37,500   Wachovia   SM212354   3/31/08
In-Ter Space Services, Inc.
  Shreveport Airport Authority   50,000   Wachovia   SM203653   6/11/08
In-Ter Space Services, Inc.
  Sacramento Intl Airport   561,445   Wachovia   SM210429   10/11/08
In-Ter Space Services, Inc.
  Spokane Airport Board   32,000   Wachovia   406094   7/15/08
In-Ter Space Services, Inc.
  City of Pensacola   40,000   Wachovia   SM416738   4/30/08
In-Ter Space Services, Inc.
  General Mitchell Airport   70,000   Wachovia   517519   9/1/08
In-Ter Space Services, Inc.
  Palm Beach County Dept of Airports   75,000   Wachovia   405029   12/31/08
In-Ter Space Services, Inc.
  Port of Portland   100,000   Wachovia   SM413131   3/31/08
In-Ter Space Services, Inc.
  Broward County, Fort Lauderdale   500,000   Wachovia   405264   6/30/08
In-Ter Space Services, Inc.
  Princess Juliana Intl Airport   50,000   Wachovia   SM202761   4/9/09
In-Ter Space Services, Inc.
  MBJ Airports Limited   87,500   Wachovia   SM217914   1/30/09
In-Ter Space Services, Inc.
  Bank of New Zealand   35,000   Wachovia   SM218556   2/22/09
In-Ter Space Services, Inc.
  City of San Jose   2,287,500   Wachovia   SM227049   8/1/08
In-Ter Space Services, Inc.
  Edmonton Intl Airport   10,267   Wachovia   518546   12/31/08
In-Ter Space Services, Inc.
  Halifax Intl Airport   47,227   Wachovia   406324   10/01/08

 



--------------------------------------------------------------------------------



 



                      Applicant   Beneficiary   USD Amount   Issuer   Reference
  Exp. Date
In-Ter Space Services, Inc.
  Ottawa Macdonald – Cartier   61,601   Wachovia   405399   10/31/08
In-Ter Space Services, Inc.
  Port of Oakland   51,255   Wachovia   517506   03/01/09
In-Ter Space Services, Inc.
  Broward County, Fort Lauderdale   500,000   Wachovia   SM229469   12/31/08

 



--------------------------------------------------------------------------------



 



Schedule 7.05(o)
Specified Dispositions
Disposition of the whole or part of the real property located in the United
Kingdom and known as “Land lying on the south east side of West Cromwell Road,
London” registered at the Land Registry with title number BGL45344.
Disposition of any equity interest in Clear Channel South Africa Investments
(Proprietary) Limited. To the extent the proceeds from such disposition,
expected to be 39 million ordinary shares of Independent News & Media PLC,
consist of non-cash, such proceeds shall be deemed to be part of this schedule.
Disposition of equity interest in Clear Channel Acir Holdings N.V. (a Dutch
Antilles corporation) which holds an indirect 40% investment in Grupo Acir
Comunicaciones, S.A. de C.V. (a Mexico corporation) and its subsidiaries.
Dispositions of Stock of XM Satellite Radio Holdings Inc. and American Tower
Corp. held by Clear Channel Investments, Inc. (and any related derivative
contracts)
Dispositions of Broadcast Stations operating under call signs WTEM, WTNT, and
WWRC (and any prepaid variable forward contract relating thereto).

 



--------------------------------------------------------------------------------



 



Schedule 7.05(p)
Other Specified Dispositions
Disposition of any and all assets of the [**].





--------------------------------------------------------------------------------



 



Schedule 7.08
Transactions with Affiliates
Voting agreement dated as of May 26, 2007, among B Triple Crown Finco, LLC, T
Triple Crown Finco, LLC., BT Triple Crown Merger Co., Inc., Highfields Capital I
LP, a Delaware limited partnership, Highfields Capital II LP, a Delaware limited
partnership, Highfields Capital III LP, an exempted limited partnership
organized under the laws of the Cayman Islands, B.W.I., and Highfields Capital
Management LP, a Delaware limited partnership.

 



--------------------------------------------------------------------------------



 



Schedule 7.09
Existing Restrictions
Senior Unsecured Term Promissory Note in the amount of $2,500,000,000, dated as
of August 2, 2005 made by Clear Channel Outdoor, Inc. to Clear Channel Outdoor
Holdings, Inc. subsequently endorsed to Clear Channel Communications, Inc., as
amended on August 2, 2005.
Senior Indenture dated as of October 1, 1997 between Clear Channel
Communications, Inc. and The Bank of New York, as trustee (with The Bank of New
York Trust Company, N.A. as current trustee), as supplemented by the Second
Supplemental Indenture dated as of June 16, 1998, as further supplemented by the
Third Supplemental Indenture dated as of June 16, 1998, as further supplemented
by the Eleventh Supplemental Indenture dated as of January 9, 2003, as further
supplemented by the Twelfth Supplemental Indenture dated as of March 17, 2003,
as further supplemented by the Thirteenth Supplemental Indenture dated as of
May 1, 2003, as further supplemented by the Fourteenth Supplemental Indenture
dated as of May 21, 2003, as further supplemented by the Sixteenth Supplemental
Indenture dated as of December 9, 2003, as further supplemented by the
Seventeenth Supplemental Indenture dated as of September 20, 2004, as further
supplemented by the Eighteenth Supplemental Indenture dated as of November 22,
2004, as further supplemented by the Nineteenth Supplemental Indenture dated as
of December 16, 2004, as further supplemented by the Twentieth Supplemental
Indenture dated as of March 21, 2006 and as further supplemented by the
Twenty-first Supplemental Indenture dated as of August 15, 2006, as may be
amended, supplemented or modified from time to time.
Indenture dated as of November 17, 1998 among AMFM Operating Inc. (formerly
known as Chancellor Media Corporation of Los Angeles), the guarantors thereto,
and The Bank of New York, as trustee, as supplemented by the First Supplemental
Indenture dated as of August 23, 1999, as further supplemented by the Second
Supplemental Indenture dated as of November 19, 1999 and as further supplemented
by the Third Supplemental Indenture dated as of January 18, 2000, as may be
amended, supplemented or modified from time to time.

 



--------------------------------------------------------------------------------



 



Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices
Administrative Agent or Swing Line Lender
Citibank, N.A., as Administrative Agent or Swing Line Lender
Citigroup Global Loans
2 Penns Way, Suite 100
New Castle, DE 19720
Attn: Sonja Gore
Tel: 302-894-6107
Fax: 212-994-0849
E-mail: sonja.gore@citi.com
L/C Issuers
Citibank, N.A., as L/C Issuer
Citigroup Global Loans
2 Penns Way, Suite 100
New Castle, DE 19720
Attn: Sonja Gore
Tel: 302-894-6107
Fax: 212-994-0849
E-mail: sonja.gore@citi.com
Deutsche Bank AG New York Branch, as L/C Issuer
60 Wall Street
New York, NY 10005
Attn: Charles Ferris
Tel: 212-250-1214
Fax: 212-797-0403
E-mail: charles.ferris@db.com
Holdings
Clear Channel Capital I, LLC
c/o Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA 02199
Attn: John Connaughton
Tel:
Fax:
and

 



--------------------------------------------------------------------------------



 



Clear Channel Capital I, LLC
c/o Thomas H. Lee Partners, L.P.
100 Federal St.
Boston, MA 02110
Attn: Scott Sperling
Tel:
Fax:
With a copy to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Steven R. Rutkovsky
Tel:
Fax:
E-mail:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Jay J. Kim
Tel:
Fax:
E-mail:
The Borrowers and the Other Loan Parties (other than Holdings)
c/o Clear Channel Communications, Inc.
200 East Basse Road
San Antonio, TX 78209
Website: www.clearchannel.com
Attn: Brian Coleman
Tel:
Fax:
E-mail:
With a copy to:
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Steven R. Rutkovsky
Tel:
Fax:
E-mail:

 



--------------------------------------------------------------------------------



 



Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Jay J. Kim
Tel:
Fax:
E-mail:

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
COMMITTED LOAN NOTICE

         
To:
  Citibank, N.A., as Administrative Agent    
 
  Citigroup Global Loans    
 
  2 Penns Way, Suite 100    
 
  New Castle, DE 19720    
 
  Attention: [   ]

[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement to be dated on or before May [    ],
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC.,
to be merged with and into Clear Channel Communications, Inc., a Texas
corporation (the “Parent Borrower”), the Foreign Subsidiary Revolving Borrowers
from time to time party thereto, the Subsidiary Co-Borrowers from time to time
party thereto (together with the Parent Borrower and the Foreign Subsidiary
Revolving Borrowe-rs, the “Borrowers”), Clear Channel Capital I, LLC, a Delaware
limited lia-bility company, Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
[The Parent Borrower] [[Each of the] [The] undersigned Foreign Subsidiary
Revolving Borrower[s]] [Each of the Borrowers] hereby gives you notice,
irrevocably, pursuant to Section 2.02(a) of the Credit Agreement that it hereby
requests (select one):

  o   A Borrowing of new Loans     o   A conversion of Loans     o   A
continuation of Loans

to be made on the terms set forth below:

 



--------------------------------------------------------------------------------



 



         
(A)
  Class of Borrowing1    
 
       
 
       
(B)
  Date of Borrowing, conversion or continuation (which is a Business Day)    
 
       
(C)
  Principal amount2    
 
       
 
       
(D)
  Type of Loan3    
 
       
 
       
(E)
  Interest Period4    
 
       
 
       
(F)
  Currency of Loan    
 
       

          [[The Parent Borrower] [[Each of the] [The] undersigned Foreign
Subsidiary Re-volving Borrower[s]] [Each of the Borrowers] hereby represents and
warrants that the conditions to lending specified in Section[s] [4.02(a)]5 [and
(b)(i)]6 [and (b)(ii)]7 of the Credit Agreement will be satisfied as of the date
of Borrowing set forth above.]8
 

1   With respect to the Parent Borrower, Tranche A Term Loan, Tranche B Term
Loan, Tranche C Term Loan, Delayed Draw 1 Term Loan, Delayed Draw 2 Term Loan,
Dollar Revolving Credit Borrowing or Alternative Currency Revolving Credit
Borrowing. With respect to the Foreign Subsidiary Revolving Borrowers,
Alternative Currency Revolving Credit Borrowing only.   2   Eurocurrency Rate
Loans shall be in a minimum principal amount of $1,000,000 (and any amount in
excess of $1,000,000 shall be an integral multiple of $500,000), in each case,
or the Alternative Currency Equivalent thereof. Base Rate Loans shall be in a
minimum principal amount of $500,000 (and any amount in excess of $500,000 shall
be an integral multiple of $100,000), in each case, or the Alternative Currency
Equivalent thereof.   3   Specify Eurocurrency or Base Rate. Alternative
Currency Revolving Credit Loans (other than an Alternative Currency Revolving
Credit Loan denominated in Dollars) must be Eurocurrency.   4   Applicable for
Eurocurrency Rate Borrowings/Loans only and until 6 months after the Closing
Date (unless otherwise agreed by the Administrative Agent) cannot be in excess
of one (1) month.   5    Inapplicable for Borrowings of Delayed Draw Term Loans
only.   6    Inapplicable for the initial Credit Extensions on the Closing Date
and for borrowings of Delayed Draw Term Loans.   7    Applicable for Borrowings
of Delayed Draw Term Loans only.   8    Applicable for Borrowings of new Loans
only.

A - 2



--------------------------------------------------------------------------------



 



          [The above request has been made to the Administrative Agent by
telephone at (212) [     ]].



A - 3



--------------------------------------------------------------------------------



 



            [CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,]


[[                  ], as a
Foreign Subsidiary Revolving Borrower,]
      By:           Name:           Title:        

[Signature Page to
Committed Loan Notice]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF]
SWING LINE LOAN NOTICE

         
To:
  Citibank, N.A., as Administrative Agent    
 
  Citigroup Global Loans    
 
  2 Penns Way, Suite 100    
 
  New Castle, DE 19720    
 
  Attention: [   ]

[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of May [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among BT TRIPLE CROWN MERGER CO., INC., to be
merged with and into Clear Channel Communications, Inc., a Texas corporation
(the “Parent Borrower”), the Foreign Subsidiary Re-volving Borrowers from time
to time party thereto, the Subsidiary Co-Borrowers from time to time party
thereto, Clear Channel Capital I, LLC, a Delaware limited liability company,
Citi-bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer, each lender from time to time party
thereto and the other agents named therein. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
          The undersigned hereby gives you notice pursuant to Section 2.04(b) of
the Credit Agreement that the Parent Borrower requests a Swing Line Borrowing
under the Credit Agree-ment with the terms set forth below:

         
(A)
  Principal amount to be borrowed1    
 
       
 
       
(B)
  Date of Borrowing (which is a Business Day)    
 
       

          The Parent Borrower hereby represents and warrants that the conditions
to lend-ing specified in Section[s] 4.02(a) [and (b)(i)]2 of the Credit
Agreement will be satisfied as of the date of Borrowing set forth above.
 

1   Shall be a minimum of $100,000 (and any amount in excess of $100,000 shall
be an integral multiple of $25,000).   2    Inapplicable for the initial Credit
Extensions on the Closing Date.

 



--------------------------------------------------------------------------------



 



The above request has been made to the Swing Line Lender and the Administrative
Agent by telephone at (212) [           ].

B - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
      By:           Name:           Title:        

[Signature Page to
Swing Line Loan Notice]

 



--------------------------------------------------------------------------------



 



Exhibit C-1
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
TRANCHE A TERM LOAN NOTE
New York, New York
[Date]
          FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS,
INC., a Texas corporation (the “Parent Borrower”), hereby promises to pay to the
Lender set forth above (the "Lender”) or its registered assigns, in lawful money
of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning as-signed to it in the Credit
Agreement dated as of May [    ], 2008 (as amended, amended and res-tated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Parent
Borrower, the Foreign Subsidiary Revolving Borrowers from time to time party
thereto, the Subsidiary Co-Borrowers from time to time party thereto, Clear
Channel Capital I, LLC, a Delaware limited liability company, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto and the other
agents named therein) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Tranche A
Term Loans made by the Lender to the Parent Borrower pursuant to Section
2.01(a)(i) of the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Tranche A Term Loans made by the Lender to
the Parent Borrower pursuant to the Credit Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue prin-cipal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights he-reunder in any particular instance shall not constitute
a waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
nota-tion or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Tranche A Term Loan Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-1 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
      By:           Name:           Title:        

[Signature Page to
Tranche A Term Loan Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit C-2
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
TRANCHE B TERM LOAN NOTE
New York, New York
[Date]
          FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS,
INC., a Texas corporation (the “Parent Borrower”), hereby promises to pay to the
Lender set forth above (the "Lender”) or its registered assigns, in lawful money
of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement dated as of May [    ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Parent
Borrower, the Foreign Subsidiary Revolving Borrowers from time to time party
thereto, the Subsidiary Co-Borrowers from time to time party thereto, Clear
Channel Capital I, LLC, a Delaware limited liability company, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto and the other
agents named therein) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Tranche B
Term Loans made by the Lender to the Parent Borrower pursuant to Section
2.01(a)(ii) of the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Tranche B Term Loans made by the Lender to
the Parent Borrower pursuant to the Credit Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Tranche B Term Loan Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-2 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
      By:           Name:           Title:        

[Signature Page to
Tranche B Term Loan Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit C-3
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
TRANCHE C TERM LOAN NOTE
New York, New York
[Date]
          FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS,
INC., a Texas corporation (the “Parent Borrower”), hereby promises to pay to the
Lender set forth above (the "Lender”) or its registered assigns, in lawful money
of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement dated as of May [    ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Parent
Borrower, the Foreign Subsidiary Revolving Borrowers from time to time party
thereto, the Subsidiary Co-Borrowers from time to time party thereto, Clear
Channel Capital I, LLC, a Delaware limited liability company, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto and the other
agents named therein) (i) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Tranche C
Term Loans made by the Lender to the Parent Borrower pursuant to Section
2.01(a)(iii) of the Credit Agreement and (ii) on each Interest Payment Date,
interest at the rate or rates per annum as provided in the Credit Agreement on
the unpaid principal amount of all Tranche C Term Loans made by the Lender to
the Parent Borrower pursuant to the Credit Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Tranche C Term Loan Notes referred to in the
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-3 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
        By:           Name:           Title:        

[Signature Page to
Tranche C Term Loan Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit C-4
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
DELAYED DRAW 1 TERM LOAN NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (the “Parent Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
May [    ], 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into the Parent Borrower, the Foreign
Subsidiary Revolving Borrowers from time to time party thereto, the Subsidiary
Co-Borrowers from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company, Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
each lender from time to time party thereto and the other agents named therein)
(i) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount,
if any, of all Delayed Draw 1 Term Loans made by the Lender to the Parent
Borrower pursuant to Section 2.01(a)(iv) of the Credit Agreement and (ii) on
each Interest Payment Date, interest at the rate or rates per annum as provided
in the Credit Agreement on the unpaid principal amount of all Delayed Draw 1
Term Loans made by the Lender to the Parent Borrower pursuant to the Credit
Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Delayed Draw 1 Term Loan Notes referred to in
the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-4 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
        By:           Name:           Title:        

[Signature Page to
Delayed Draw 1 Term Loan Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit C-5
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
DELAYED DRAW 2 TERM LOAN NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (the “Parent Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Credit Agreement dated as of
May [    ], 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into the Parent Borrower, the Foreign
Subsidiary Revolving Borrowers from time to time party thereto, the Subsidiary
Co-Borrowers from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company, Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer,
each lender from time to time party thereto and the other agents named therein)
(i) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount,
if any, of all Delayed Draw 2 Term Loans made by the Lender to the Parent
Borrower pursuant to Section 2.01(a)(v) of the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Delayed Draw 2 Term
Loans made by the Lender to the Parent Borrower pursuant to the Credit
Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Delayed Draw 2 Term Loan Notes referred to in
the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-5 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
        By:           Name:           Title:        

[Signature Page to
Delayed Draw 2 Term Loan Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit C-6
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
DOLLAR REVOLVING CREDIT NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (the “Parent Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the relevant
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement dated as of May [    ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Parent
Borrower, the Foreign Subsidiary Revolving Borrowers from time to time party
thereto, the Subsidiary Co-Borrowers from time to time party thereto, Clear
Channel Capital I, LLC, a Delaware limited liability company, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto and the other
agents named therein) (A) on the dates set forth in the Credit Agreement, the
lesser of (i) the principal amount set forth above and (ii) the aggregate unpaid
principal amount of all Dollar Revolving Credit Loans made by the Lender to the
Parent Borrower pursuant to the Credit Agreement, and (B) interest from the date
hereof on the principal amount from time to time outstanding on each such Dollar
Revolving Credit Loan at the rate or rates per annum and payable on such dates
as provided in the Credit Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Dollar Revolving Credit Notes referred to in
the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. This note is
secured and guaranteed as provided in the Credit Agreement and the Collateral
Documents. Reference is hereby made to the Credit Agreement and the Collateral
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and guarantees,
the terms and conditions upon which the security interest and each guarantee was
granted and the rights of the holder of this note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-6 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
        By:           Name:           Title:        

[Signature Page to
Dollar Revolving Credit Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



Exhibit C-7
LENDER: [•]
PRINCIPAL AMOUNT: $[•]
[FORM OF]
ALTERNATIVE CURRENCY REVOLVING CREDIT NOTE
New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, CLEAR CHANNEL COMMUNICATIONS, INC., a Texas
corporation (the “Parent Borrower”), hereby promises to pay to the Lender set
forth above (the “Lender”) or its registered assigns, in immediately available
funds of Dollars or the Alternative Currencies called for by the Credit
Agreement at the relevant Administrative Agent’s Office (such term, and each
other capitalized term used but not defined herein, having the meaning assigned
to it in the Credit Agreement dated as of May [    ], 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Parent Borrower, the Foreign Subsidiary Revolving Borrowers from time to
time party thereto, the Subsidiary Co-Borrowers from time to time party thereto,
Clear Channel Capital I, LLC, a Delaware limited liability company, Citibank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
Swing Line Lender and L/C Issuer, each lender from time to time party thereto
and the other agents named therein) (A) on the dates set forth in the Credit
Agreement, the lesser of (i) the principal amount set forth above and (ii) the
aggregate unpaid principal amount of all Alternative Currency Revolving Credit
Loans made by the Lender to the Parent Borrower pursuant to the Credit
Agreement, and (B) interest from the date hereof on the principal amount from
time to time outstanding on each such Alternative Currency Revolving Credit Loan
at the rate or rates per annum and payable on such dates as provided in the
Credit Agreement.
          The Parent Borrower promises to pay interest, on demand, on any
overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.
          The Parent Borrower hereby waives diligence, presentment, demand,
protest and notice of any kind whatsoever. The nonexercise by the holder hereof
of any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
          All borrowings evidenced by this note and all payments and prepayments
of the principal hereof and interest hereon and the respective dates thereof
shall be endorsed by the holder hereof on the schedule attached hereto and made
a part hereof or on a continuation thereof which shall be attached hereto and
made a part hereof, or otherwise recorded by such holder in its internal
records; provided, however, that the failure of the holder hereof to make such a
notation or any error in such notation shall not affect the obligations of the
Parent Borrower under this note.

 



--------------------------------------------------------------------------------



 



          This note is one of the Alternative Currency Revolving Credit Notes
referred to in the Credit Agreement that, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for optional and mandatory prepayment of the principal hereof
prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified. This note is secured and guaranteed as provided in the Credit
Agreement and the Collateral Documents. Reference is hereby made to the Credit
Agreement and the Collateral Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
note in respect thereof.
          THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

C-7 - 2



--------------------------------------------------------------------------------



 



            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
        By:           Name:           Title:        

[Signature Page to
Alternative Currency Revolving Credit Note]

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                          Name of             Payments of  
Principal   Person Making Date   Amount of Loan   Maturity Date  
Principal/Interest   Balance of Note   the Notation
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement dated as of May [    ], 2008 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be
merged with and into Clear Channel Communications, Inc., a Texas corporation
(the “Parent Borrower”), the Subsidiary Co-Borrowers from time to time party
thereto, the Foreign Subsidiary Revolving Borrowers from time to time party
thereto (together with the Subsidiary Co-Borrowers and the Parent Borrower, the
“Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability company
(“Holdings”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer, each lender from time
to time party thereto and the other agents named therein. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. Pursuant to Section 6.02(a) of the Credit
Agreement, the undersigned, in his/her capacity as a Responsible Officer of the
Parent Borrower, certifies as follows:

  [1.   Pursuant to Section 6.01(a) of the Credit Agreement, the Parent Borrower
[has][is] deliver[ed][ing] to the Administrative Agent [by attachment hereto]
(i) the consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at the end of [insert fiscal year], and the related consolidated statements
of income or operations, stockholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
other independent registered public accounting firm of nationally recognized
standing, prepared in accordance with generally accepted auditing standards and
not subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Parent Borrower for such fiscal year, as compared to
amounts for the previous fiscal year. Also delivered [by attachment hereto]
[were][are] the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements as well as consolidating
footnotes to eliminate Non-Loan Parties.     2.   Attached hereto as Exhibit A
is a report setting forth the information required by Section 3.03(c) of each
Security Agreement or confirming that there has been no change in such
information since the later of the Closing Date and the date of the last such
report.     3.   Attached hereto as Exhibit B is a list of each Subsidiary of
the Parent Borrower that identifies each Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary as of the date of delivery of this Compliance
Certificate or a confirmation

 



--------------------------------------------------------------------------------



 



      that there is no change in such information since the later of the Closing
Date and the date of the last such list delivered to the Administrative Agent.  
  4.   Attached hereto as Exhibit C is the true and accurate calculation of
Excess Cash Flow for the period [insert fiscal year] with a line by line detail
based on the components included in the definition of Excess Cash Flow in the
Credit Agreement.     5.   Attached hereto as Schedule 1 are detailed
calculations demonstrating compliance by the Parent Borrower with Section 7.14
of the Credit Agreement. The Parent Borrower is in compliance with such Section
as of the date hereof.1]     [1.   Pursuant to Section 6.01(b) of the Credit
Agreement, the Parent Borrower [has][is] deliver[ed][ing] to the Administrative
Agent [by attachment hereto] (A) the consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the end of [insert fiscal quarter], and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended, (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year and (iii) a certification by a Responsible Officer of the
Parent Borrower that such financial statements fairly present in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Parent Borrower and its Subsidiaries in accordance with
GAAP, subject only to changes resulting from normal year-end adjustments and the
absence of footnotes and (B) a narrative report and management’s discussion and
analysis, in a form reasonably satisfactory to the Administrative Agent, of the
financial condition and results of operations of the Parent Borrower for such
fiscal quarter and the then elapsed portion of the fiscal year, as compared to
the comparable periods in the previous fiscal year. Also delivered [by
attachment hereto] [were][are] the related consolidating financial statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements as well as
consolidating footnotes to eliminate Non-Loan Parties.]     [6.][2.]   Except as
otherwise disclosed to the Administrative Agent in writing pursuant to the
Credit Agreement, at no time during the last fiscal quarter covered by this
Compliance Certificate or, to the actual knowledge of a Responsible Officer,
from the end of such fiscal quarter until delivery of this Compliance
Certificate, did a

 

1   Section 1.10(e) of the Credit Agreement provides that Total Leverage Ratio
may be calculated giving pro forma effect to cost savings, operating expense
reductions or synergies for purposes of determining compliance with Section 7.14
but not for purposes of the definition of “Applicable Rate” or
Sections 2.05(b)(i) and 2.05(b)(ii) of the Credit Agreement.

D - 2



--------------------------------------------------------------------------------



 



      Default or an Event of Default exist. [If unable to provide the foregoing
certification, fully describe the reasons therefor and circumstances thereof and
any action taken or proposed to be taken with respect thereto on Annex A
attached hereto.]     [7.][3.]   Attached hereto as Exhibit [D][A] is the true
and accurate calculation of the Total Leverage Ratio for the period [insert
fiscal year] with a line by line detail based on the components included in the
definition of Total Leverage Ratio in the Credit Agreement.2     [8.][4.]  
Attached hereto as Exhibit [E][B] is a description of each event, condition or
circumstance during the last fiscal quarter covered by this Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) of the Credit
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

2   Section 1.10(e) of the Credit Agreement provides that Total Leverage Ratio
may be calculated giving pro forma effect to cost savings, operating expense
reductions or synergies for purposes of determining compliance with Section 7.14
but not for purposes of the definition of “Applicable Rate” or
Sections 2.05(b)(i) and 2.05(b)(ii) of the Credit Agreement.

D - 3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a
Responsible Officer of the Parent Borrower, has executed this certificate for
and on behalf of the Parent Borrower and has caused this certificate to be
delivered this ___ day of                     .

            CLEAR CHANNEL COMMUNICATIONS, INC.
        By:           Name:           Title:        

[Signature Page to
Compliance Certificate]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor (as defined below) and [the] [each]2 Assignee (as defined
below) pursuant to Section 10.07 of the Credit Agreement dated as of May [    ],
2008 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC.,
to be merged with and into Clear Channel Communications, Inc., a Texas
corporation (the “Parent Borrower”), the Foreign Subsidiary Revolving Borrowers
from time to time party thereto (together with the Parent Borrower, the
“Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability company
(“Holdings”), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto, receipt of a copy of which is hereby acknowledged by
[the] [each] Assignee. [It is understood and agreed that the rights and
obligations of [the Assignors] [the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used in this Assignment and Assumption and not
otherwise defined herein have the meanings specified in the Credit Agreement.
The Standard Terms and Conditions set forth in Annex I attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, [the] [each] Assignor hereby irrevocably
sells and assigns to [the Assignee] [the respective Assignees], and [the] [each]
Assignee hereby irrevocably purchases and assumes from [the Assignor] [the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the
 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 



--------------------------------------------------------------------------------



 



amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor] [the respective Assignors] under the
Facility identified below (including participations in any Letters of Credit or
Swing Line Loans included in such facility) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document or any other documents or instruments
delivered pursuant to any of the foregoing or the transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

                1.    
Assignor[s] (the “Assignor[s]”):                                         
           
 
      2.    
Assignee[s] (the “Assignee[s]”):                                         
           
 
           
Assignee is an Affiliate of: [Name of Lender]
           
 
           
Assignee is an Approved Fund of: [Name of Lender]
           
 
      3.    
Borrower[s]: [Clear Channel Communications, Inc.], [          ]
           
 
      4.    
Administrative Agent: Citibank, N.A.
           
 
      5.    
Assigned Interest:
   

                            Aggregate Amount of     Amount of          
Commitment/Loans of     Commitment/Loans     Percentage Assigned Facility   all
Lenders     Assigned     of Commitment/ Loans5
Dollar Revolving Credit Facility
  $       $         %
 
                     
Alternative Currency Revolving Credit Facility
  $       $         %
 
                     
Tranche A Term Loans
  $       $         %
 
                     
Tranche B Term Loans
  $       $         %

 

5   Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

E - 2



--------------------------------------------------------------------------------



 



                       
Tranche C Term Loans
  $       $         %
 
                     
Delayed Draw 1 Term Loans
  $       $         %
 
                     
Delayed Draw 2 Term Loans
  $       $         %

Effective Date:

E - 3



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            [NAME OF ASSIGNOR], as Assignor,
      By:           Name:           Title:           [NAME OF ASSIGNEE], as
Assignee,
      By:           Name:           Title:        

[Signature Page to
Assignment and Assumption]

 



--------------------------------------------------------------------------------



 



          [Consented to and]1 Accepted:

CITIBANK, N.A.,
as Administrative Agent,
      By:         Name:         Title:         [Consented to]2: CITIBANK, N.A.,

as a Principal L/C Issuer,
      By:         Name:         Title:         [Consented to]3: DEUTSCHE BANK
TRUST
COMPANY AMERICAS,
as Principal L/C Issuer,
      By:         Name:         Title:        

[Consented to] 4:
 

1   No consent of the Administrative Agent shall be required for an assignment
of all or any portion of a Term Loan to another Lender, an Affiliate of a Lender
or an Approved Fund.   2   No consent of the Principal L/C Issuers shall be
required for any assignment of a Term Loan or any assignment to an Agent or an
Affiliate of an Agent.   3   No consent of the Principal L/C Issuers shall be
required for any assignment of a Term Loan or any assignment to an Agent or an
Affiliate of an Agent.   4   Only required for any assignment of any of the
Dollar Revolving Credit Facility.

[Signature Page to
Assignment and Assumption]

 



--------------------------------------------------------------------------------



 



          CITIBANK, N.A.,
as Swing Line Lender,
      By:         Name:         Title:        

[Signature Page to
Assignment and Assumption]

 



--------------------------------------------------------------------------------



 



          CLEAR CHANNEL COMMUNICATION, INC.5
      By:         Name:         Title:        

 

5   No consent of the Parent Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under Section 8.01(a) or, solely with respect to any Borrower, Section 8.01(f)
of the Credit Agreement has occurred and is continuing, any Assignee.

[Signature Page to
Assignment and Assumption]

 



--------------------------------------------------------------------------------



 



Annex I
CREDIT AGREEMENT1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrowers, or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrowers, or any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement and a party to the Loss Sharing Agreement, dated as of [    ], 2008
(the “Loss Sharing Agreement”) by and among the Lenders and the Administrative
Agent, (ii) it meets all the requirements to be an assignee under
Section 10.07(b) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 10.07(b)(i) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and the Loss Sharing Agreement and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with
 

1   Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement dated as of May
[    ], 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), the Foreign Subsidiary Revolving
Borrowers from time to time party thereto, the Subsidiary Co-Borrowers from time
to time party thereto (together with the Parent Borrower and the Foreign
Subsidiary Revolving Borrowers, the “Borrowers”), Clear Channel Capital I, LLC,
a Delaware limited liability company (“Holdings”), Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto and the other
agents named therein.

 



--------------------------------------------------------------------------------



 



respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the] [such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement and the Loss Sharing Agreement, and has received copies of the most
recent financial statements delivered pursuant to Section 4.01(f) or
Section 6.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, (vi) it has, independently and without reliance on any
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vii) if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption is an Administrative Questionnaire, (viii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date and (ix) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 3.01 of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
upon any Agent, [the] [any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [each]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Annex I — 2

 



--------------------------------------------------------------------------------



 



Exhibit F-1
     
 
[FORM OF]
HOLDINGS GUARANTEE AGREEMENT
dated as of
[            ], 2008,
between
CLEAR CHANNEL CAPITAL I, LLC
and
CITIBANK, N.A.,
as Administrative Agent
     
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I

 
        DEFINITIONS

 
       
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
 
        ARTICLE II
  GUARANTEE

 
       
SECTION 2.01 Guarantee
    2  
SECTION 2.02 Guarantee of Payment
    2  
SECTION 2.03 No Limitations
    2  
SECTION 2.04 Reinstatement
    3  
SECTION 2.05 Agreement To Pay; Subrogation
    3  
SECTION 2.06 Information
    3  
 
        ARTICLE III

 
        INDEMNITY, SUBROGATION AND SUBORDINATION

 
       
SECTION 3.01 Indemnity and Subrogation
    4  
SECTION 3.02 Subordination
    4  
 
        ARTICLE IV

 
        MISCELLANEOUS

 
       
SECTION 4.01 Notices
    4  
SECTION 4.02 Waivers; Amendment
    4  
SECTION 4.03 Administrative Agent’s Fees and Expenses; Indemnification
    5  
SECTION 4.04 Successors and Assigns
    5  
SECTION 4.05 Survival of Agreement
    5  
SECTION 4.06 Counterparts; Effectiveness; Several Agreement
    6  
SECTION 4.07 Severability
    6  
SECTION 4.08 Right of Set-Off
    6  
SECTION 4.09 Governing Law; Jurisdiction; Consent to Service of Process
    7  
SECTION 4.10 Headings
    7  
SECTION 4.11 Guaranty Absolute
    7  
SECTION 4.12 Intercreditor Agreement Governs
    7  
SECTION 4.13 Termination or Release
    8  
SECTION 4.14 Continuing Guarantee
    8  
SECTION 4.15 Consent to Certain Provisions
    8  

-i-



--------------------------------------------------------------------------------



 



          HOLDINGS GUARANTEE AGREEMENT, dated as of [        ], 2008, between
Clear Channel Capital I, LLC (“Holdings”) and CITIBANK, N.A., as Administrative
Agent.
          Reference is made to the Credit Agreement dated as of May [   ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc. (the “Company”), as Parent Borrower, the
Subsidiary Co-Borrowers from time to time party thereto, the Foreign Subsidiary
Revolving Borrowers from time to time party thereto, Holdings, Citibank, N.A.,
as Administrative Agent, the other agents named therein and the Lenders from
time to time party thereto. The Lenders have agreed to extend credit to the
Borrowers subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings is an
affiliate of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement.
          (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Agreement” means this Guarantee Agreement.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Obligations” means the “Obligations” as defined in the Credit
Agreement.
          “Paid in Full” means termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations under Secured
Hedge Agreements not yet due and payable, (y) Cash Management Obligations not
yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination of all Letters of Credit
(other than Letters of Credit in which the Outstanding Amount of the L/C
Obligations related thereto have been Cash Collateralized or, if satisfactory to
the L/C Issuer in its sole discretion, for which a backstop letter of credit is
in place).





--------------------------------------------------------------------------------



 



          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c) of the Credit
Agreement.
ARTICLE II
Guarantee
          SECTION 2.01 Guarantee. Holdings unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations, in each case, whether such Obligations are now
existing or hereafter incurred under, arising out of any Loan Document whether
at stated maturity or earlier, by reason of acceleration, mandatory prepayment
or otherwise in accordance herewith or with any other Loan Documents. Holdings
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Holdings waives presentment to, demand of payment from and protest to any
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.
          SECTION 2.02 Guarantee of Payment. Holdings further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
any Borrower or any other Person.
          SECTION 2.03 No Limitations.
          (a) Except for termination of Holdings’ obligations hereunder as
expressly provided in Section 4.13, the obligations of Holdings hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of Holdings hereunder shall not be
discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement; (iii) the release of any security held by the Administrative Agent or
any other Secured Party for the Obligations; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Obligations; or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of Holdings or otherwise operate as a discharge of Holdings as a matter of Law
or equity (other than the payment in full in cash of all the Obligations).
Holdings expressly authorizes the Secured Parties

-2-



--------------------------------------------------------------------------------



 



to take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of Holdings hereunder.
          (b) To the fullest extent permitted by applicable Law, Holdings waives
any defense based on or arising out of any defense of any Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower or
any other Loan Party, other than the payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of Holdings hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable Law, Holdings waives
any defense arising out of any such election even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of Holdings against any
Borrower or any other Loan Party, as the case may be, or any security.
          SECTION 2.04 Reinstatement. Holdings agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Borrower, any other Loan
Party or otherwise.
          SECTION 2.05 Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at Law or in equity against Holdings by virtue
hereof, upon the failure of any Borrower or other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, Holdings hereby promises
to and will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by Holdings of any sums to the Administrative Agent as
provided above, all rights of Holdings against such Borrower or other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article III.
          SECTION 2.06 Information. Holdings assumes all responsibility for
being and keeping itself informed of the Borrowers’ and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that Holdings assumes and incurs hereunder, and

-3-



--------------------------------------------------------------------------------



 



agrees that none of the Administrative Agent or the other Secured Parties will
have any duty to advise Holdings of information known to it or any of them
regarding such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01 Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as Holdings may have under applicable Law (but
subject to Section 3.02), each Borrower agrees that in the event a payment of an
obligation shall be made by Holdings under this Agreement, such Borrower shall
indemnify Holdings for the full amount of such payment and Holdings shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.
          SECTION 3.02 Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of Holdings under Section 3.01 and all
other rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations; provided that if any amount shall be paid to Holdings
on account of such subrogation rights at any time prior to the payment in full
of the Obligations, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied against the Obligations, whether matured or unmatured, in
connection with Section 8.03 of the Credit Agreement. No failure on the part of
any Borrower to make the payments required by Section 3.01 (or any other
payments required under applicable Law or otherwise) shall in any respect limit
the obligations and liabilities of Holdings with respect to its obligations
hereunder, and Holdings shall remain liable for the full amount of the
obligations hereunder.
ARTICLE IV
Miscellaneous
          SECTION 4.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement.
          SECTION 4.02 Waivers; Amendment.
          (a) No failure or delay by the Administrative Agent, any L/C Issuer,
any Cash Management Bank, any Hedge Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuers, the Cash Management Banks, the Hedge Banks and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph

-4-



--------------------------------------------------------------------------------



 



(b) of this Section 4.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan, issuance of a
Letter of Credit, provision of Cash Management Services or entering into Secured
Hedge Agreements shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender, any Cash Management Bank, any
Hedge Bank or any L/C Issuer may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 4.03 Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
          (b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.
          SECTION 4.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of Holdings or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns , to the extent permitted under Section 10.07
of the Credit Agreement.
          SECTION 4.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
issuance of any Letters of Credit, provision of any Cash Management Services and
entering into of Secured Hedge Agreements, regardless of any investigation made
by any Lender or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer, any Cash Management Bank, any Hedge Bank or any Lender
may have had notice or knowledge of any

-5-



--------------------------------------------------------------------------------



 



Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
          SECTION 4.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The
Administrative Agent may also require that any such documents and signatures
delivered by facsimile or electronic transmission be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or electronic transmission. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Loan Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Loan Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
          SECTION 4.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to the Parent Borrower or any
other Loan Party, any such notice being waived by the Parent Borrower and each
other Loan Party to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of the respective
Loan Parties against any and all obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such

-6-



--------------------------------------------------------------------------------



 



obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that, in
the case of any such deposits or other Indebtedness for the credit or the
account of any Foreign Subsidiary, such set off may only be against any
obligations of Foreign Subsidiaries. Each Lender agrees promptly to notify the
Parent Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 4.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.
          SECTION 4.09 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 4.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.11 Guaranty Absolute. To the fullest extent permitted by
Law, all rights of the Administrative Agent hereunder and all obligations of
Holdings hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Holdings in respect of the Obligations or this Agreement
(other than the payment in full in cash of all of the Obligations).
          SECTION 4.12 Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, this Agreement, and all the rights and remedies granted
to the Administrative Agent and the Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between a provision of the Intercreditor Agreement and this
Agreement that relates solely to the rights or obligations of, or relationships
between, the ABL Secured Parties and the Cash Flow Secured Parties (as each such
term is defined in the Intercreditor Agreement), the provisions of the
Intercreditor Agreement shall control.

-7-



--------------------------------------------------------------------------------



 



          SECTION 4.13 Termination or Release.
          (a) This Agreement and the Guarantees made herein shall terminate with
respect to all Obligations when all the outstanding Obligations have been Paid
in Full.
          (b) In connection with any termination or release pursuant to
paragraph (a), the Administrative Agent shall execute and deliver to Holdings,
at Holdings’ expense, all documents that Holdings shall reasonably request to
evidence such termination or release, in each case in accordance with the terms
of Section 9.12 of the Credit Agreement. Any execution and delivery of documents
pursuant to this Section 4.13 shall be without recourse to or warranty by the
Administrative Agent.
          (c) At any time that the Parent Borrower desires that the
Administrative Agent take any of the actions described in immediately preceding
paragraph (b), it shall, upon request of the Administrative Agent, deliver to
the Administrative Agent an officer’s certificate certifying that the release of
Holdings is permitted pursuant to paragraph (a). The Administrative Agent shall
have no liability whatsoever to Holdings as a result of any release of Holdings
by it as permitted (or which the Administrative Agent in good faith believes to
be permitted) by this Section 4.13.
          (d) Notwithstanding anything to the contrary set forth in this
Agreement, each Cash Management Bank and each Hedge Bank, by the acceptance of
the benefits under this Agreement hereby acknowledge and agree that (i) the
obligations of any Borrower or any Subsidiary under any Secured Hedge Agreement
and the Cash Management Obligations shall be guaranteed pursuant to this
Agreement only to the extent that, and for so long, the other Obligations are so
guaranteed and (ii) any release of Holdings effected in the manner permitted by
this Agreement shall not require the consent of any Hedge Bank or Cash
Management Bank.
          SECTION 4.14 Continuing Guarantee. This guarantee is a continuing
guarantee of payment, and shall apply to all Obligations whenever arising.
          SECTION 4.15 Consent to Certain Provisions. Holdings has read and
agreed to Section 10.22 of the Credit Agreement as if a signatory thereto.
[Signatures on following page]

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            CLEAR CHANNEL CAPITAL I, LLC,
      By:           Name:           Title:        

Holdings Guaranty (Cash Flow)





--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Administrative Agent,
      By:           Name:           Title:        

Holdings Guaranty (Cash Flow)





--------------------------------------------------------------------------------



 



Exhibit F-2
     
 
[FORM OF]
COMPANY GUARANTEE AGREEMENT
dated as of
[            ], 2008,
between
CLEAR CHANNEL COMMUNICATIONS, INC.
and
CITIBANK, N.A.,
as Administrative Agent
     
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II GUARANTEE
    2  
 
       
SECTION 2.01. Guarantee
    2  
SECTION 2.02. Guarantee of Payment
    2  
SECTION 2.03. No Limitations
    2  
SECTION 2.04. Reinstatement
    3  
SECTION 2.05. Agreement To Pay; Subrogation
    3  
SECTION 2.06. Information
    4  
 
       
ARTICLE III INDEMNITY, SUBROGATION AND SUBORDINATION
    4  
 
       
SECTION 3.01. Indemnity and Subrogation
    4  
SECTION 3.02. Subordination
    4  
 
       
ARTICLE IV MISCELLANEOUS
    4  
 
       
SECTION 4.01. Notices
    4  
SECTION 4.02. Waivers; Amendment
    4  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    5  
SECTION 4.04. Successors and Assigns
    5  
SECTION 4.05. Survival of Agreement
    5  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    6  
SECTION 4.07. Severability
    6  
SECTION 4.08. Right of Set-Off
    6  
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process
    7  
SECTION 4.10. Headings
    7  
SECTION 4.11. Guaranty Absolute
    7  
SECTION 4.12. Intercreditor Agreement Governs
    7  
SECTION 4.13. Termination or Release
    8  
SECTION 4.14. Continuing Guarantee
    8  
SECTION 4.15. Consent to Certain Provisions
    8  

i



--------------------------------------------------------------------------------



 



     COMPANY GUARANTEE AGREEMENT, dated as of [          ], 2008, among CLEAR
CHANNEL COMMUNICATIONS, INC. (the “Company”) and CITIBANK, N.A., as
Administrative Agent.
     Reference is made to the Credit Agreement dated as of May [    ], 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the Subsidiary Co-Borrowers from time to time party thereto, the
Foreign Subsidiary Revolving Borrowers from time to time party thereto, Clear
Channel Capital I, LLC, Citibank, N.A., as Administrative Agent, the other
agents named therein and the Lenders from time to time party thereto. The
Lenders have agreed to extend credit to the Foreign Subsidiary Revolving
Borrowers subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Company is an
affiliate of the Foreign Subsidiary Revolving Borrowers, will derive substantial
benefits from the extension of credit to the Foreign Subsidiary Revolving
Borrowers pursuant to the Credit Agreement and is willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Credit Agreement.
     (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
     SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Agreement” means this Guarantee Agreement.
     “Company” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Foreign Subsidiary Revolving Borrowers” means the “Foreign Subsidiary
Revolving Borrowers” from time to time party to the Credit Agreement.
     “Obligations” means the “Foreign Obligations” as defined in the Credit
Agreement.





--------------------------------------------------------------------------------



 



     “Paid in Full” means termination of the Aggregate Commitments and payment
in full of all Obligations (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit in which the Outstanding Amount of the L/C Obligations related
thereto have been Cash Collateralized or, if satisfactory to the L/C Issuer in
its sole discretion, for which a backstop letter of credit is in place).
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c) of the Credit
Agreement.
ARTICLE II
Guarantee
     SECTION 2.01. Guarantee. The Company unconditionally guarantees, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations, in each case, whether such Obligations are now
existing or hereafter incurred under, arising out of any Loan Document whether
at stated maturity or earlier, by reason of acceleration, mandatory prepayment
or otherwise in accordance herewith or with any other Loan Documents. The
Company further agrees that the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. The Company waives presentment to, demand of payment from and
protest to any Borrower or other Loan Party of any of the Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
     SECTION 2.02. Guarantee of Payment. The Company further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
Borrower or any other Person.
     SECTION 2.03. No Limitations.
     (a) Except for termination of the Company’s obligations hereunder as
expressly provided in Section 4.13, the obligations of the Company hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Company hereunder shall not
be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan

-2-



--------------------------------------------------------------------------------



 



Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement; (iii) the release of any security held by the
Administrative Agent or any other Secured Party for the Obligations; (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of the Company or otherwise operate as a discharge
of the Company as a matter of Law or equity (other than the payment in full in
cash of all the Obligations). The Company expressly authorizes the Secured
Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of the Company hereunder.
     (b) To the fullest extent permitted by applicable Law, the Company waives
any defense based on or arising out of any defense of any Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower or
any other Loan Party, other than the payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of the Company hereunder
except to the extent the Obligations have been fully paid in full in cash. To
the fullest extent permitted by applicable Law, the Company waives any defense
arising out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of the Company against any Borrower or any
other Loan Party, as the case may be, or any security.
     SECTION 2.04. Reinstatement. The Company agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Borrower, any other Loan
Party or otherwise.
     SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at Law or in equity against the Company by virtue
hereof, upon the failure of any Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by the Company of any sums to the Administrative Agent
as provided above, all rights of the Company against such Borrower or other Loan
Party arising as a result thereof by way of right of

-3-



--------------------------------------------------------------------------------



 



subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
     SECTION 2.06. Information. The Company assumes all responsibility for being
and keeping itself informed of the Foreign Subsidiary Revolving Borrowers’ and
each other Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that the Company assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise the Company of information known to it or
any of them regarding such circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
     SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Company may have under applicable Law (but
subject to Section 3.02), each Borrower agrees that in the event a payment of an
obligation shall be made by the Company under this Agreement, such Borrower
shall indemnify the Company for the full amount of such payment and the Company
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment.
     SECTION 3.02. Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Company under Section 3.01 and all
other rights of indemnity, contribution or subrogation under applicable Law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations; provided that if any amount shall be paid to the
Company on account of such subrogation rights at any time prior to the payment
in full of the Obligations, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent
to be credited and applied against the Obligations, whether matured or
unmatured, in connection with Section 8.03 of the Credit Agreement. No failure
on the part of any Borrower to make the payments required by Section 3.01 (or
any other payments required under applicable Law or otherwise) shall in any
respect limit the obligations and liabilities of the Company with respect to its
obligations hereunder, and the Company shall remain liable for the full amount
of the obligations hereunder.
ARTICLE IV
Miscellaneous
     SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement.
     SECTION 4.02. Waivers; Amendment.
     (a) No failure or delay by the Administrative Agent, any L/C Issuer, any
Cash Management Bank, any Hedge Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial

-4-



--------------------------------------------------------------------------------



 



exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the L/C Issuers, the Cash Management Banks, the Hedge
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, issuance of a Letter of Credit, provision of Cash Management
Services or entering into Secured Hedge Agreements shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender, any Cash Management Bank, any Hedge Bank or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 10.01 of the Credit Agreement.
     SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification.
     (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
     (b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.
     SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Company or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.
     SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this

-5-



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document shall be considered to have been relied
upon by the Secured Parties and shall survive the execution and delivery of the
Loan Documents and the making of any Loans, issuance of any Letters of Credit,
provision of any Cash Management Services and entering into of Secured Hedge
Agreements, regardless of any investigation made by any Lender or on its behalf
and notwithstanding that the Administrative Agent, any L/C Issuer, any Cash
Management Bank, any Hedge Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
     SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The
Administrative Agent may also require that any such documents and signatures
delivered by facsimile or electronic transmission be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or electronic transmission. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Loan Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Loan Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
     SECTION 4.07. Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of
the Lenders provided by Law, upon the occurrence and during the continuance of
any Event of Default, each Lender and its Affiliates is authorized at any time
and from time to time, without prior notice to the Company or any other Loan
Party, any such notice being waived by the Company and each other Loan Party to
the fullest extent permitted by applicable Law, to set off

-6-



--------------------------------------------------------------------------------



 



and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of the respective
Loan Parties against any and all obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that, in the case of any such deposits or other Indebtedness for the credit or
the account of any Foreign Subsidiary, such set off may only be against any
obligations of Foreign Subsidiaries. Each Lender agrees promptly to notify the
Company and the Administrative Agent after any such set off and application made
by such Lender; provided, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Lender under
this Section 4.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.
     SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
     (b) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
     SECTION 4.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 4.11. Guaranty Absolute. To the fullest extent permitted by Law,
all rights of the Administrative Agent hereunder and all obligations of the
Company hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Company in respect of the Obligations or this
Agreement (other than the payment in full in cash of all of the Obligations).
     SECTION 4.12. Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, this Agreement, and all the rights and remedies granted
to the Administrative Agent and the Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between a provision of the Intercreditor Agreement and this
Agreement that relates solely to the rights or obligations of, or

-7-



--------------------------------------------------------------------------------



 



relationships between, the ABL Secured Parties and the Cash Flow Secured Parties
(as each such term is defined in the Intercreditor Agreement), the provisions of
the Intercreditor Agreement shall control.
     SECTION 4.13. Termination or Release.
     (a) This Agreement and the Guarantees made herein shall terminate with
respect to all Obligations when all the outstanding Obligations have been Paid
in Full.
     (b) In connection with any termination or release pursuant to paragraph
(a), the Administrative Agent shall execute and deliver to the Company, at the
Company’s expense, all documents that the Company shall reasonably request to
evidence such termination or release, in each case in accordance with the terms
of Section 9.12 of the Credit Agreement. Any execution and delivery of documents
pursuant to this Section 4.13 shall be without recourse to or warranty by the
Administrative Agent.
     (c) At any time that the Company desires that the Administrative Agent take
any of the actions described in immediately preceding paragraph (b), it shall,
upon request of the Administrative Agent, deliver to the Administrative Agent an
officer’s certificate certifying that the release of the Company is permitted
pursuant to paragraph (a). The Administrative Agent shall have no liability
whatsoever to the Company as a result of any release of the Company by it as
permitted (or which the Administrative Agent in good faith believes to be
permitted) by this Section 4.13.
     (d) Notwithstanding anything to the contrary set forth in this Agreement,
each Cash Management Bank and each Hedge Bank, by the acceptance of the benefits
under this Agreement hereby acknowledge and agree that (i) the obligations of
any Borrower or any Subsidiary under any Secured Hedge Agreement and the Cash
Management Obligations shall be guaranteed pursuant to this Agreement only to
the extent that, and for so long, the other Obligations are so guaranteed and
(ii) any release of the Company effected in the manner permitted by this
Agreement shall not require the consent of any Hedge Bank or Cash Management
Bank.
     SECTION 4.14. Continuing Guarantee. This guarantee is a continuing
guarantee of payment, and shall apply to all Obligations whenever arising.
     SECTION 4.15. Consent to Certain Provisions. The Company has read and
agreed to Section 10.22 of the Credit Agreement as if a signatory thereto. The
Company will comply with all covenants in the Loan Documents applicable to it as
a Restricted Subsidiary or Loan Party even if it is not a signatory to the
applicable Loan Document.
[Signatures on following page]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            CLEAR CHANNEL COMMUNICATIONS, INC.,
      By:           Name:           Title:        

Company Guaranty (Cash Flow)





--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Administrative Agent,
      By:           Name:           Title:        

Company Guaranty (Cash Flow)





--------------------------------------------------------------------------------



 



Exhibit F-3
     
 
[FORM OF]
U.S. GUARANTEE AGREEMENT
dated as of
[            ], 2008,
among
THE GUARANTORS IDENTIFIED HEREIN
and
CITIBANK, N.A.,
as Administrative Agent
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I

 
        Definitions

 
       
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
 
        ARTICLE II

 
        Guarantee

 
       
SECTION 2.01 Guarantee
    2  
SECTION 2.02 Guarantee of Payment
    2  
SECTION 2.03 No Limitations
    2  
SECTION 2.04 Reinstatement
    3  
SECTION 2.05 Agreement To Pay; Subrogation
    3  
SECTION 2.06 Information
    3  
 
        ARTICLE III

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 3.01 Indemnity and Subrogation
    4  
SECTION 3.02 Contribution and Subrogation
    4  
SECTION 3.03 Subordination
    4  
 
        ARTICLE IV

 
        Miscellaneous

 
       
SECTION 4.01 Notices
    4  
SECTION 4.02 Waivers; Amendment
    5  
SECTION 4.03 Administrative Agent’s Fees and Expenses; Indemnification
    5  
SECTION 4.04 Successors and Assigns
    5  
SECTION 4.05 Survival of Agreement
    5  
SECTION 4.06 Counterparts; Effectiveness; Several Agreement
    6  
SECTION 4.07 Severability
    6  
SECTION 4.08 Right of Set-Off
    6  
SECTION 4.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
    7  
SECTION 4.10 Headings
    7  
SECTION 4.11 Guaranty Absolute
    7  
SECTION 4.12 Intercreditor Agreement Governs
    7  
SECTION 4.13 Termination or Release
    7  
SECTION 4.14 Additional Guarantors
    8  
SECTION 4.15 [Reserved.]
    8  
SECTION 4.16 Limitation on Guaranteed Obligations
    8  
SECTION 4.17 Continuing Guarantee
    8  
SECTION 4.18 Consent to Certain Provisions
    9  

i



--------------------------------------------------------------------------------



 



Exhibits
Exhibit I            Form of Guarantee Agreement Supplement

ii



--------------------------------------------------------------------------------



 



          U.S. GUARANTEE AGREEMENT, dated as of [          ], 2008, among the
Guarantors identified herein and CITIBANK, N.A., as Administrative Agent.
          Reference is made to the Credit Agreement dated as of May [    ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc. (the “Company”), as Parent Borrower, the
Subsidiary Co-Borrowers from time to time party thereto, the Foreign Subsidiary
Revolving Borrowers from time to time party thereto, Clear Channel Capital I,
LLC, Citibank, N.A., as Administrative Agent, the other agents named therein and
the Lenders from time to time party thereto. The Lenders have agreed to extend
credit to the Borrowers subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Guarantors are affiliates of the Borrowers, will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement.
          (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Agreement” means this Guarantee Agreement.
          “Borrowers” means the Parent Borrower, the Subsidiary Co-Borrowers and
the Foreign Subsidiary Revolving Borrowers.
          “Claiming Party” has the meaning assigned to such term in
Section 3.02.
          “Company” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Contributing Party” has the meaning assigned to such term in
Section 3.02.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Guarantee Agreement Supplement” means an instrument in the form of
Exhibit I he-reto.

 



--------------------------------------------------------------------------------



 



          “Guarantor” means (a) the Restricted Subsidiaries identified on the
signature pages hereto and (b) each other Restricted Subsidiary that becomes a
party to this Agreement as a Guarantor after the Closing Date.
          “Obligations” means the “Obligations” as defined in the Credit
Agreement.
          “Paid in Full” means termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations under Secured
Hedge Agreements not yet due and payable, (y) Cash Management Obligations not
yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination of all Letters of Credit
(other than Letters of Credit in which the Outstanding Amount of the L/C
Obligations related thereto have been Cash Collateralized or, if satisfactory to
the L/C Issuer in its sole discretion, for which a backstop letter of credit is
in place).
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c) of the Credit
Agreement.
ARTICLE II
Guarantee
          SECTION 2.01 Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations, in each case, whether such Obligations are now existing or
hereafter incurred under, arising out of any Loan Document whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or with any other Loan Documents. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each of the Guarantors waives presentment to, demand of payment from
and protest to any Borrower or any other Loan Party of any of the Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
          SECTION 2.02 Guarantee of Payment. Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
any Borrower or any other Person.
          SECTION 2.03 No Limitations.
          (a) Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 4.13, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the

-2-



--------------------------------------------------------------------------------



 



provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Administrative Agent or any other Secured Party for the Obligations;
(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations; or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of Law or equity (other than the payment
in full in cash of all the Obligations). Each Guarantor expressly authorizes the
Secured Parties to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
          (b) To the fullest extent permitted by applicable Law, each Guarantor
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the payment in full in cash of all the
Obligations. The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other Loan Party or exercise any other
right or remedy available to them against any Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable Law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Loan Party, as the case may be, or any
security.
          SECTION 2.04 Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.
          SECTION 2.05 Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at Law or in equity against any Guarantor by
virtue hereof, upon the failure of any Borrower or other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against such Borrower or
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.
          SECTION 2.06 Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of

-3-



--------------------------------------------------------------------------------



 



the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01 Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable Law
(but subject to Section 3.03), each Borrower agrees that in the event a payment
of an obligation shall be made by any Guarantor under this Agreement, such
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.
          SECTION 3.02 Contribution and Subrogation. Each Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation and such other Guarantor (the “Claiming Party”) shall not have been
fully indemnified by the Borrowers as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Contributing Parties
together with the net worth of the Claiming Party on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 4.14, the date
of the Guarantee Agreement Supplement hereto executed and delivered by such
Guarantor). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party to the extent of such payment. Each Guarantor recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. In this connection, each
Guarantor has the right to waive, to the fullest extent permitted by applicable
law, its contribution right against any other Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Lenders.
          SECTION 3.03 Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations; provided that if any amount shall be
paid to such Guarantor on account of such subrogation rights at any time prior
to the payment in full of the Obligations, such amount shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied against the Obligations, whether
matured or unmatured, in connection with Section 8.03 of the Credit Agreement.
No failure on the part of any Borrower or any Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable Law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
ARTICLE IV
Miscellaneous
          SECTION 4.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit

-4-



--------------------------------------------------------------------------------



 



Agreement. All communications and notices hereunder to any Guarantor shall be
given to it in care of the Parent Borrower as provided in Section 10.02 of the
Credit Agreement.
          SECTION 4.02 Waivers; Amendment.
          (a) No failure or delay by the Administrative Agent, any L/C Issuer,
any Cash Management Bank, any Hedge Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuers, the Cash Management Banks, the Hedge Banks and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, issuance of a Letter of
Credit, provision of Cash Management Services or entering into Secured Hedge
Agreements shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender, any Cash Management Bank, any
Hedge Bank or any L/C Issuer may have had notice or knowledge of such Default at
the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 4.03 Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
          (b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.
          SECTION 4.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.
          SECTION 4.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other

-5-



--------------------------------------------------------------------------------



 



instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Secured Parties and shall survive the execution and delivery of the
Loan Documents and the making of any Loans, issuance of any Letters of Credit,
provision of any Cash Management Services and entering into of Secured Hedge
Agreements, regardless of any investigation made by any Lender or on its behalf
and notwithstanding that the Administrative Agent, any L/C Issuer, any Cash
Management Bank, any Hedge Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid or
any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.
          SECTION 4.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The
Administrative Agent may also require that any such documents and signatures
delivered by facsimile or electronic transmission be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or electronic transmission. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Loan Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Loan Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
          SECTION 4.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to the Parent Borrower or any
other Loan Party, any such notice being waived by the Parent Borrower and each
other Loan Party to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of the respective
Loan Parties against any and all obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that, in the case of any such

-6-



--------------------------------------------------------------------------------



 



deposits or other Indebtedness for the credit or the account of any Foreign
Subsidiary, such set off may only be against any obligations of Foreign
Subsidiaries. Each Lender agrees promptly to notify the Parent Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender under this Section 4.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender may have.
          SECTION 4.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 4.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.11 Guaranty Absolute. To the fullest extent permitted by
Law, all rights of the Administrative Agent hereunder and all obligations of
each Guarantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Guarantor in respect of the Obligations or this
Agreement (other than the payment in full in cash of all of the Obligations).
          SECTION 4.12 Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, this Agreement, and all the rights and remedies granted
to the Administrative Agent and the Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between a provision of the Intercreditor Agreement and this
Agreement that relates solely to the rights or obligations of, or relationships
between, the ABL Secured Parties and the Cash Flow Secured Parties (as each such
term is defined in the Intercreditor Agreement), the provisions of the
Intercreditor Agreement shall control.
          SECTION 4.13 Termination or Release.
          (a) This Agreement and the Guarantees made herein shall terminate with
respect to all Obligations when all the outstanding Obligations have been Paid
in Full.
          (b) A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary of the
Parent Borrower or becomes an Excluded Subsidiary (other than an

-7-



--------------------------------------------------------------------------------



 



Immaterial Subsidiary); provided that the Required Lenders shall have consented
to such transaction (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.
          (c) In connection with any termination or release pursuant to
paragraph (a), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release, in each case in
accordance with the terms of Section 9.12 of the Credit Agreement. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Administrative Agent.
          (d) At any time that the Parent Borrower desires that the
Administrative Agent take any of the actions described in immediately preceding
paragraph (c), it shall, upon request of the Administrative Agent, deliver to
the Administrative Agent an officer’s certificate certifying that the release of
the respective Guarantor is permitted pursuant to paragraph (a) or (b). The
Administrative Agent shall have no liability whatsoever to any Guarantor as a
result of any release of any Guarantor by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this
Section 4.13.
          (e) Notwithstanding anything to the contrary set forth in this
Agreement, each Cash Management Bank and each Hedge Bank, by the acceptance of
the benefits under this Agreement hereby acknowledge and agree that (i) the
obligations of any Borrower or any Subsidiary under any Secured Hedge Agreement
and the Cash Management Obligations shall be guaranteed pursuant to this
Agreement only to the extent that, and for so long, the other Obligations are so
guaranteed and (ii) any release of a Guarantor effected in the manner permitted
by this Agreement shall not require the consent of any Hedge Bank or Cash
Management Bank.
          SECTION 4.14 Additional Guarantors. Pursuant to Section 6.11 of the
Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that are
not Excluded Subsidiaries are required to enter in this Agreement as Guarantors
upon becoming Restricted Subsidiaries that are not Excluded Subsidiaries. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
of a Guarantee Agreement Supplement, such Restricted Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
          SECTION 4.15 [Reserved.]
          SECTION 4.16 Limitation on Guaranteed Obligations. Each Guarantor and
each Secured Party (by its acceptance of the benefits of this Agreement) hereby
confirms that it is its intention that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar Federal or state law). To effectuate the foregoing intention, each
Guarantor and each Secured Party (by its acceptance of the benefits of this
Agreement) hereby irrevocably agrees that the Obligations owing by such
Guarantor under this Agreement shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such Debtor Relief Laws
and after giving effect to any rights to contribution and/or subrogation
pursuant to any agreement providing for an equitable contribution and/or
subrogation among such Guarantor and the other Guarantors, result in the
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
          SECTION 4.17 Continuing Guarantee. This guarantee is a continuing
guarantee of payment, and shall apply to all Obligations whenever arising.

-8-



--------------------------------------------------------------------------------



 



          SECTION 4.18 Consent to Certain Provisions. Each Guarantor has read
and agreed to Section 10.22 of the Credit Agreement as if a signatory thereto.
Each Guarantor will comply with all covenants in the Loan Documents applicable
to it as a Restricted Subsidiary or Loan Party even if it is not a signatory to
the applicable Loan Document.

-9-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [GUARANTORS]
      By:           Name:           Title:        

U.S. Guarantee Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as
Administrative Agent,
      By:           Name:           Title:        

U.S. Guarantee Agreement

 



--------------------------------------------------------------------------------



 



Exhibit I
to the U.S. Guarantee Agreement
          SUPPLEMENT NO. ___dated as of [•], to the U.S. Guarantee Agreement,
dated as of [                    ], 2008, among the Guarantors identified
therein and CITIBANK, N.A., as Administrative Agent (the “Guarantee Agreement”).
          A. Reference is made to the Credit Agreement dated as of May
[          ], 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be
merged with and into Clear Channel Communications, Inc., as Parent Borrower, the
Subsidiary Co-Borrowers from time to time party thereto, the Foreign Subsidiary
Revolving Borrowers from time to time party thereto, Clear Channel Capital I,
LLC, Citibank, N.A., as Administrative Agent, the other agents named therein and
the Lenders from time to time party thereto.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement.
          C. The Guarantors have entered into the Guarantee Agreement in order
to induce (x) the Lenders to make Loans and the L/C Issuers to issue Letters of
Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements and (z) the Cash Management Banks to provide Cash Management
Services. Section 4.14 of the Guarantee Agreement provides that additional
Restricted Subsidiaries of the Parent Borrower may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
(x) the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit, (y) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (z) the Cash Management Banks to provide Cash Management
Services and as consideration for (x) Loans previously made and Letters of
Credit previously issued, (y) Secured Hedge Agreements previously entered into
and/or maintained and (z) Cash Management Services previously provided.
          Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement,
the New Subsidiary by its signature below becomes a Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations does hereby,
for the benefit of the Secured Parties, their successors and assigns,
irrevocably, absolutely and unconditionally guaranty, jointly with the other
Guarantors and severally, the due and punctual payment and performance of the
Obligations. Each reference to a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Subsidiary. The Guarantee Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New
Exh. I-1

 



--------------------------------------------------------------------------------



 



Subsidiary and the Administrative Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
          SECTION 4. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.
          SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 4.01 of the Guarantee Agreement.
          SECTION 8. The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.
Exh. I-2

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

            [NAME OF NEW SUBSIDIARY]
      By:           Name:           Title:        

U.S. Guarantee Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as
Administrative Agent,
      By:           Name:           Title:        

U.S. Guarantee Agreement

 



--------------------------------------------------------------------------------



 



[FORM OF]
OVERSEAS GUARANTEE AGREEMENT
dated as of
[                    ],
among
THE GUARANTORS IDENTIFIED HEREIN
and
CITIBANK, N.A.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I

 
        Definitions

SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
        ARTICLE II

 
        Guarantee

 
       
SECTION 2.01. Guarantee
    2  
SECTION 2.02. Guarantee of Payment
    2  
SECTION 2.03. No Limitations
    3  
SECTION 2.04. Reinstatement
    4  
SECTION 2.05. Agreement To Pay; Subrogation
    4  
SECTION 2.06. Information
    4  
SECTION 2.07. Guarantee Limitation in respect of Guarantors incorporated in
England and Wales
    4  
SECTION 2.08. Guarantee Limitation in respect of Guarantors incorporated in the
Netherlands
    4  
 
        ARTICLE III

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 3.01. Indemnity and Subrogation
    4  
SECTION 3.02. Contribution and Subrogation
    5  
SECTION 3.03. Subordination
    5  
 
        ARTICLE IV

 
        Miscellaneous

 
       
SECTION 4.01. Notices
    5  
SECTION 4.02. Waivers; Amendment
    6  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    6  
SECTION 4.04. Successors and Assigns
    7  
SECTION 4.05. Survival of Agreement
    7  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    7  
SECTION 4.07. Severability
    7  
SECTION 4.08. Right of Set-Off
    8  
SECTION 4.09. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
    8  
SECTION 4.10. Headings
    8  
SECTION 4.11. Guaranty Absolute
    8  

 



--------------------------------------------------------------------------------



 



         
SECTION 4.12. [Reserved]
    9  
SECTION 4.13. Termination or Release
    9  
SECTION 4.14. Additional Guarantors
    10  
SECTION 4.15. [Reserved.]
    10  
SECTION 4.16. Limitation on Guaranteed Obligations
    10  
SECTION 4.17. Continuing Guarantee
    10  
SECTION 4.18. Consent to Certain Provisions
    10  

Exhibits
Exhibit I            Form of Guarantee Agreement Supplement

 



--------------------------------------------------------------------------------



 



          OVERSEAS GUARANTEE AGREEMENT, dated as of [          ], 2008, among
the Guarantors identified herein and CITIBANK, N.A., as Administrative Agent.
          Reference is made to the Credit Agreement dated as of May [   ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc.(the “Company”), the Subsidiary Co-Borrowers
from time to time party thereto, the Foreign Subsidiary Revolving Borrowers from
time to time party thereto, Clear Channel Capital I, LLC, Citibank, N.A., as
Administrative Agent, the other agents named therein and the Lenders from time
to time party thereto. The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Guarantors are
affiliates of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement.
          (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Agreement” means this Guarantee Agreement.
          “Borrowers” means the Foreign Subsidiary Revolving Borrowers.
          “Claiming Party” has the meaning assigned to such term in
Section 3.02.
          “Company” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Contributing Party” has the meaning assigned to such term in
Section 3.02.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Guarantee Agreement Supplement” means an instrument in the form of
Exhibit I hereto.

 



--------------------------------------------------------------------------------



 



          “Guarantor” means (a) the Restricted Subsidiaries identified on the
signature pages hereto and (b) each other Restricted Subsidiary that becomes a
party to this Agreement as a Guarantor after the Closing Date.
          “Obligations” means the “Foreign Obligations” as defined in the Credit
Agreement.
          “Paid in Full” means termination of the Aggregate Commitments and
payment in full of all Obligations (other than (x) obligations under Secured
Hedge Agreements not yet due and payable, (y) Cash Management Obligations not
yet due and payable and (z) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination of all Letters of Credit
(other than Letters of Credit in which the Outstanding Amount of the L/C
Obligations related thereto have been Cash Collateralized or, if satisfactory to
the L/C Issuer in its sole discretion, for which a backstop letter of credit is
in place).
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(c) of the Credit
Agreement.
ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations, in each case, whether such Obligations are now existing or
hereafter incurred under, arising out of any Loan Document whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or with any other Loan Documents. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each of the Guarantors waives presentment to, demand of payment from
and protest to any Borrower or other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
          SECTION 2.02. Guarantee of Payment. Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection, and waives any right to require that any resort be had by
the Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
Borrower or any other Person.

2



--------------------------------------------------------------------------------



 



          SECTION 2.03. No Limitations.
               (a) Except for termination of a Guarantor’s obligations hereunder
as expressly provided in Section 4.13, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of any security held by the Administrative Agent or
any other Secured Party for the Obligations; (iv) any default, failure or delay,
willful or otherwise, in the performance of the Obligations; or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of Law or equity (other than the indefeasible payment in full in cash of
all the Obligations). Each Guarantor expressly authorizes the Secured Parties to
take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.
               (b) To the fullest extent permitted by applicable Law, each
Guarantor waives any defense based on or arising out of any defense of any
Borrower or any other Loan Party or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Borrower or any other Loan Party, other than the indefeasible
payment in full in cash of all the Obligations. The Administrative Agent and the
other Secured Parties may in accordance with the terms of the Collateral
Documents, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other Loan
Party or exercise any other right or remedy available to them against any
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable Law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any Borrower or any other Loan
Party, as the case may be, or any security.

3



--------------------------------------------------------------------------------



 



          SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at Law or in equity against any Guarantor by
virtue hereof, upon the failure of any Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against such Borrower or
other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ and each other Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or the other Secured Parties will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.
          SECTION 2.07. Guarantee Limitation in respect of Guarantors
incorporated in England and Wales. The guarantee given by any Guarantor
incorporated in England and Wales does not apply to any liability to the extent
that it would result in the guarantee of such Guarantor constituting unlawful
financial assistance by that Guarantor within the meaning of Section 151 of the
Companies Act 1985 of England and Wales.
          SECTION 2.08. Guarantee Limitation in respect of Guarantors
incorporated in the Netherlands. The guarantee given by any Guarantor
incorporated in the Netherlands does not apply to any liability or obligation to
the extent that it would result in the guarantee of such Guarantor constituting
unlawful financial assistance by that Guarantor within the meaning of article
207(c) or 98(c) of Book 2 of the Dutch Civil Code.
ARTICLE III
Indemnity, Subrogation and Subordination
          SECTION 3.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
Law (but subject to Section 3.03), each Borrower agrees that in the event a
payment of an obligation shall be made by any Guarantor under this Agreement,
such Borrower shall indemnify such Guarantor for the

4



--------------------------------------------------------------------------------



 



full amount of such payment and such Guarantor shall be subrogated to the rights
of the Person to whom such payment shall have been made to the extent of such
payment.
          SECTION 3.02. Contribution and Subrogation. Each Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation and such other Guarantor (the “Claiming Party”) shall not have been
fully indemnified by the Borrowers as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Contributing Parties
together with the net worth of the Claiming Party on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 4.14, the date
of the Guarantee Agreement Supplement hereto executed and delivered by such
Guarantor). Any Contributing Party making any payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party to the extent of such payment. Each Guarantor recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution. In this connection, each
Guarantor has the right to waive, to the fullest extent permitted by applicable
law, its contribution right against any other Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain solvent, in the
determination of the Lenders.
          SECTION 3.03. Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations; provided that if any amount shall be
paid to such Guarantor on account of such subrogation rights at any time prior
to the payment in full of the Obligations, such amount shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied against the Obligations, whether
matured or unmatured, in connection with Section 8.03 of the Credit Agreement.
No failure on the part of any Borrower or any Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable Law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
ARTICLE IV
Miscellaneous
          SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Parent
Borrower as provided in Section 10.02 of the Credit Agreement.

5



--------------------------------------------------------------------------------



 



          SECTION 4.02. Waivers; Amendment.
               (a) No failure or delay by the Administrative Agent, any L/C
Issuer, any Cash Management Bank, any Hedge Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
L/C Issuers, the Cash Management Banks, the Hedge Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan, issuance
of a Letter of Credit, provision of Cash Management Services or entering into
Secured Hedge Agreements shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender, any Cash Management
Bank, any Hedge Bank or any L/C Issuer may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.
               (b) Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 10.01 of the
Credit Agreement.
          SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification.
               (a) The parties hereto agree that the Administrative Agent shall
be entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
               (b) Any such amounts payable as provided hereunder shall be
additional Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 4.03 shall be payable within
10 days of written demand therefor.

6



--------------------------------------------------------------------------------



 



          SECTION 4.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.
          SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
issuance of any Letters of Credit, provision of any Cash Management Services and
entering into of Secured Hedge Agreements, regardless of any investigation made
by any Lender or on its behalf and notwithstanding that the Administrative
Agent, any L/C Issuer, any Cash Management Bank, any Hedge Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any Letter of Credit is outstanding
and so long as the Commitments have not expired or terminated.
     SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The
Administrative Agent may also require that any such documents and signatures
delivered by facsimile or electronic transmission be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
facsimile or electronic transmission. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Loan Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Loan Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.
          SECTION 4.07. Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a

7



--------------------------------------------------------------------------------



 



provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 4.08. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to the Parent Borrower or any
other Loan Party, any such notice being waived by the Parent Borrower and each
other Loan Party to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of the respective
Loan Parties against any and all obligations owing to such Lender and its
Affiliates hereunder, now or hereafter existing, irrespective of whether or not
such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that, in the case of any such deposits or other Indebtedness for the credit or
the account of any Foreign Subsidiary, such set off may only be against any
obligations of Foreign Subsidiaries. Each Lender agrees promptly to notify the
Parent Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 4.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.
          SECTION 4.09. Governing Law; Jurisdiction; Venue; Waiver of Jury
Trial; Consent to Service of Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 4.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.11. Guaranty Absolute. To the fullest extent permitted by
Law, all rights of the Administrative Agent hereunder and all obligations of
each Guarantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the

8



--------------------------------------------------------------------------------



 



Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee guaranteeing all or
any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.
          SECTION 4.12. [Reserved].
          SECTION 4.13. Termination or Release.
          (a) This Agreement and the Guarantees made herein shall terminate with
respect to all Obligations when all the outstanding Obligations have been Paid
in Full.
          (b) A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary of the
Parent Borrower or becomes an Excluded Subsidiary (other than an Immaterial
Subsidiary); provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.
          (c) In connection with any termination or release pursuant to
paragraph (a), the Administrative Agent shall execute and deliver to any
Guarantor, at such Guarantor’s expense, all documents that such Guarantor shall
reasonably request to evidence such termination or release, in each case in
accordance with the terms of Section 9.12 of the Credit Agreement. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Administrative Agent.
          (d) At any time that the Parent Borrower desires that the
Administrative Agent take any of the actions described in immediately preceding
paragraph (c), it shall, upon request of the Administrative Agent, deliver to
the Administrative Agent an officer’s certificate certifying that the release of
the respective Guarantor is permitted pursuant to paragraph (a) or (b). The
Administrative Agent shall have no liability whatsoever to any Guarantor as a
result of any release of any Guarantor by it as permitted (or which the
Administrative Agent in good faith believes to be permitted) by this
Section 4.13.
          (e) Notwithstanding anything to the contrary set forth in this
Agreement, each Cash Management Bank and each Hedge Bank, by the acceptance of
the benefits under this Agreement hereby acknowledge and agree that (i) the
obligations of any Borrower or any Subsidiary under any Secured Hedge Agreement
and the Cash Management Obligations shall be guaranteed pursuant to this
Agreement only to the extent that, and for so long, the other Obligations are so
guaranteed and (ii) any release of

9



--------------------------------------------------------------------------------



 



a Guarantor effected in the manner permitted by this Agreement shall not require
the consent of any Hedge Bank or Cash Management Bank.
          SECTION 4.14. Additional Guarantors. Pursuant to Section 6.11 of the
Credit Agreement, certain Restricted Subsidiaries of the Loan Parties that are
not Excluded Subsidiaries are required to enter in this Agreement as Guarantors
upon becoming Restricted Subsidiaries that are not Excluded Subsidiaries. Upon
execution and delivery by the Administrative Agent and a Restricted Subsidiary
of a Guarantee Agreement Supplement, such Restricted Subsidiary shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
          SECTION 4.15. [Reserved.]
          SECTION 4.16. Limitation on Guaranteed Obligations. Each Guarantor and
each Secured Party (by its acceptance of the benefits of this Agreement) hereby
confirms that it is its intention that this Agreement not constitute a
fraudulent transfer or conveyance for purposes of any Debtor Relief Laws
(including the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or any
similar Federal or state law).
          SECTION 4.17. Continuing Guarantee. This guarantee is a continuing
guarantee of payment, and shall apply to all Obligations whenever arising.
          SECTION 4.18. Consent to Certain Provisions. Each Guarantor has read
and agreed to Section 10.22 of the Credit Agreement as if a signatory thereto.
Each Guarantor will comply with all covenants in the Loan Documents applicable
to it as a Restricted Subsidiary or Loan Party even if it is not a signatory to
the applicable Loan Document.
[Signatures on following page]

10



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            [FOREIGN GUARANTORS]
      By:           Name:           Title:        

Overseas Guarantee Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as
Administrative Agent,
      By:           Name:           Title:        

Overseas Guarantee Agreement

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Overseas Guarantee Agreement
          SUPPLEMENT NO. ___dated as of [•], to the Overseas Guarantee
Agreement, dated as of [                    ], 2008, among the Guarantors
identified therein and CITIBANK, N.A., as Administrative Agent (the “Guarantee
Agreement”).
          A. Reference is made to the Credit Agreement dated as of
[                    ], 2008 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO.,
INC., to be merged with and into Clear Channel Communications, Inc., as Parent
Borrower, the Subsidiary Co-Borrowers party thereto, the Foreign Subsidiary
Revolving Borrowers party thereto, Clear Channel Capital I, LLC, Citibank, N.A.,
as Administrative Agent, the other agents named therein and the Lenders party
thereto.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement.
          C. The Guarantors have entered into the Guarantee Agreement in order
to induce (x) the Lenders to make Loans and the L/C Issuers to issue Letters of
Credit, (y) the Hedge Banks to enter into and/or maintain Secured Hedge
Agreements and (z) the Cash Management Banks to provide Cash Management
Services. Section 4.14 of the Guarantee Agreement provides that additional
Restricted Subsidiaries of the Parent Borrower may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
(x) the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit, (y) the Hedge Banks to enter into and/or maintain Secured
Hedge Agreements and (z) the Cash Management Banks to provide Cash Management
Services and as consideration for (x) Loans previously made and Letters of
Credit previously issued, (y) Secured Hedge Agreements previously entered into
and/or maintained and (z) Cash Management Services previously provided.
          Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement,
the New Subsidiary by its signature below becomes a Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations does hereby,
for the benefit of the Secured Parties, their successors and assigns,
irrevocably, absolutely and unconditionally guaranty, jointly with the other
Guarantors and severally, the due and punctual payment and performance of the
Obligations. Each reference to a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Subsidiary. The Guarantee Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and

 



--------------------------------------------------------------------------------



 



delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
          SECTION 4. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.
          SECTION 5. The guarantee given by any New Subsidiary incorporated in
England and Wales does not apply to any liability to the extent that it would
result in the guarantee of such New Subsidiary constituting unlawful financial
assistance by that New Subsidiary within the meaning of Section 151 of the
Companies Act 1985 of England and Wales.
          SECTION 6. The guarantee given by any New Subsidiary incorporated in
the Netherlands does not apply to any liability or obligation to the extent that
it would result in the guarantee of such New Subsidiary constituting unlawful
financial assistance by that New Subsidiary within the meaning of article 207(c)
or 98(c) of Book 2 of the Dutch Civil Code.
          SECTION 7. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 8. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 9. All communications and notices hereunder shall be in
writing and given as provided in Section 4.01 of the Guarantee Agreement.
          SECTION 10. The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

            [NAME OF NEW SUBSIDIARY]
      By:           Name:           Title:        

Supplement to Overseas Guarantee Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Supplement to Overseas Guarantee Agreement

 



--------------------------------------------------------------------------------



 



Exhibit G-1
 
[FORM OF]
PRINCIPAL PROPERTIES SECURITY AGREEMENT
dated as of
[          ], 2008
among
THE GRANTORS IDENTIFIED HEREIN
and
CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
ARTICLE II [Reserved]
    7  
ARTICLE III Security Interests in Personal Property
    7  
SECTION 3.01 Security Interest
    7  
SECTION 3.02 Representations and Warranties
    9  
SECTION 3.03 Covenants
    11  
ARTICLE IV Remedies
    14  
SECTION 4.01 Remedies Upon Default
    14  
SECTION 4.02 Application of Proceeds
    16  
SECTION 4.03 Grant of License to Use Intellectual Property; Power of Attorney
    16  
ARTICLE V Subordination
    17  
SECTION 5.01 Subordination
    17  
ARTICLE VI Miscellaneous
    18  
SECTION 6.01 Notices
    18  
SECTION 6.02 Waivers; Amendment
    18  
SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification
    18  
SECTION 6.04 Successors and Assigns
    19  
SECTION 6.05 Survival of Agreement
    19  
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
    19  
SECTION 6.07 Severability
    20  
SECTION 6.08 Right of Set-Off
    20  
SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
    20  
SECTION 6.10 Headings
    21  
SECTION 6.11 Security Interest Absolute
    21  

i



--------------------------------------------------------------------------------



 



         
SECTION 6.12 Reserved
    21  
SECTION 6.13 Termination or Release
    21  
SECTION 6.14 Additional Grantors
    22  
SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact
    22  
SECTION 6.16 General Authority of the Administrative Agent
    23  
SECTION 6.17 Reasonable Care
    23  
SECTION 6.18 Reinstatement
    23  
SECTION 6.19 Miscellaneous
    24  
 
       
Schedule I               Subsidiary Parties
       
Schedule II              Specified Assets
       
Schedule III             Commercial Tort Claims
       
 
       
Exhibits
       
 
       
Exhibit I              Form of Security Agreement Supplement
       
Exhibit II             Form of Perfection Certificate
       
Exhibit III            Form of Patent Security Agreement
       
Exhibit IV            Form of Trademark Security Agreement
       
Exhibit V             Form of Copyright Security Agreement
       

ii



--------------------------------------------------------------------------------



 



          PRINCIPAL PROPERTIES SECURITY AGREEMENT dated as of [            ] ,
among the Grantors (as defined below) and Citibank, N.A., as Administrative
Agent for the Secured Parties (in such capacity, the “Administrative Agent”).
          Reference is made to the Credit Agreement dated as of May [     ],
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into Clear Channel Communications, Inc.(the “Parent Borrower”), certain
other Subsidiaries of the Parent Borrower from time to time party thereto
(collectively with the Parent Borrower, the “Borrowers”), Clear Channel Capital
I, LLC, a Delaware limited liability company, each Lender from time to time
party thereto, Citibank, N.A., as Administrative Agent, and the other agents
named therein. The Lenders have agreed to extend credit to the Borrowers subject
to the terms and conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Parties are
affiliates of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the UCC.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the UCC.
          “Agreement” means this Principal Properties Security Agreement.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).
          “Collateral” means the Article 9 Collateral.

 



--------------------------------------------------------------------------------



 



          “Communications Laws” means the Communications Act of 1934, as
amended, and the FCC’s rules, regulations, published orders and published and
promulgated policy statements of the FCC, all as may be amended from time to
time.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
          “Copyrights” means all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Excluded Assets” means:
     (a) any fee owned real property and all leasehold rights and interests in
real property, other than, in each case, any fixtures (other than fixtures
relating to Mortgaged Property);
     (b) any General Intangible (other than FCC Authorizations, which are
addressed in subsection (h) below), Investment Property, Intellectual Property
or other property or rights of a Grantor arising under or evidenced by any
contract, lease, instrument, license or other document if (but only to the
extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in respect of, or result in the
abandonment, invalidation or unenforceability of, such General Intangible,
Investment Property, Intellectual Property or other property or rights in favor
of a third party or under any law, regulation, permit, order or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained (for the avoidance of doubt, the restrictions described herein shall
not include negative pledges or similar undertakings in favor of a lender or
other financial counterparty) or (y) expressly give any other party (other than
another Grantor or its Affiliates) in respect of any such contract, lease,
instrument, license or other document, the right to terminate its obligations
thereunder, provided, however, that the limitation set forth in this clause (b)
shall not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable Law, including the UCC; provided, further, that,
at such time as the condition causing the conditions in subclauses (x) and
(y) of this clause (b) shall be remedied, whether by contract, change of law or
otherwise, the

2



--------------------------------------------------------------------------------



 



contract, lease, instrument, license or other documents shall immediately cease
to be an Excluded Asset, and any security interest that would otherwise be
granted herein shall attach immediately to such contract, lease, instrument,
license or other document, or to the extent severable, to any portion thereof
that does not result in any of the conditions in subclauses (x) or (y) above;
     (c) any assets to the extent and for so long as the pledge of such assets
is prohibited by law and such prohibition is not overridden by the UCC or other
applicable law;
     (d) Equity Interests or debt securities of any Affiliate of the Parent
Borrower to the extent and for so long as a pledge of such Equity Interests or
debt securities hereunder would result in additional financial reporting
requirements under Rule 3-16 under Regulation S-X promulgated under the Exchange
Act;
     (e) margin stock;
     (f) Equity Interests in any Person;
     (g) intercompany notes between the Parent Borrower and its Restricted
Subsidiaries or between any Restricted Subsidiaries;
     (h) any FCC Authorizations to the extent (but only to the extent) that at
such time the Administrative Agent may not validly possess a security interest
therein pursuant to applicable Communications Laws, but the Collateral shall
include, to the maximum extent permitted by law, all rights incident or
appurtenant to the FCC Authorizations (except to the extent requiring approval
of any Governmental Authority, including by the FCC) and the right to receive
all proceeds derived from or in connection with the sale, assignment or transfer
of the FCC Authorizations;
     (i) any Intellectual Property to the extent that the attachment of the
security interest of this Agreement thereto, or any assignment thereof, would
result in the forfeiture, invalidation or unenforceability of the Grantors’
rights in such property including, without limitation, any Trademark
applications filed in the USPTO on the basis of such Grantor’s “intent-to-use”
such Trademark, unless and until acceptable evidence of use of such Trademark
has been filed with the USPTO pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application;
     (j) unless and until the Existing Notes Condition has been satisfied, any
particular assets if pledging or creating a security interest in such assets in
favor of the Administrative Agent for the benefit of the Secured Parties would
require the grant of equal and ratable security to or for the benefit of the
holders of any Retained Notes under the applicable Retained Notes Documentation;
provided, however, that if any Retained Existing Notes become required to be se-

3



--------------------------------------------------------------------------------



 



cured by a Lien on any assets that would otherwise constitute Collateral as a
result of a breach by the Parent Borrower of the covenant set forth in the last
paragraph of Section 7.01 of the Credit Agreement, then such assets shall not be
excluded from the Collateral pursuant to this clause (j);
     (k) any particular assets if, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Parent Borrower and
evidenced in writing, the burden, cost or consequences (including any material
adverse tax consequences) to the Parent Borrower or its Subsidiaries of creating
or perfecting a pledge or security interest in such assets in favor of the
Administrative Agent for the benefit of the Secured Parties or obtaining title
insurance or taking other actions in respect of such assets is excessive in
relation to the benefits to be obtained therefrom by the Secured Parties; and
     (l) any Specified Assets of a Grantor;
     (m) any Receivables Collateral.
provided that upon the satisfaction of the Existing Notes Condition, the assets
specified in clauses (f) and (g) above shall constitute Collateral hereunder and
shall no longer constitute Excluded Assets.
          “FCC” means the Federal Communications Commission of the United States
or any Governmental Authority succeeding to the functions of such commission in
whole or in part.
          “FCC Authorizations” means all licenses, permits and other
authorizations issued by the FCC and held by the Parent Borrower or any of its
Restricted Subsidiaries.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 4.03.
          “General Intangibles” has the meaning specified in Article 9 of the
UCC.
          “Grantor” means each Subsidiary Party.
          “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing.
          “Intellectual Property Security Agreements” means the short-form
Patent Security Agreement, short-form Trademark Security Agreement, and
short-form

4



--------------------------------------------------------------------------------



 



Copyright Security Agreement, each substantially in the form attached hereto as
Exhibits III, IV and V, respectively.
          “License” means any Patent License, Trademark License, Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, and (iii) rights to sue for past, present
and future violations thereof.
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
          “Patents” means all of the following now owned or hereafter acquired
by any Grantor: (a) all letters Patent of the United States in or to which any
Grantor now or hereafter has any right, title or interest therein, all
registrations and recordings thereof, and all applications for letters Patent of
the United States, including registrations, recordings and pending applications
in the USPTO, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Parent
Borrower.
          “Principal Properties” means each radio broadcasting, television
broadcasting or outdoor advertising property located in the United States owned
or leased by the Parent Borrower or any Subsidiary (as defined in the Retained
Existing Notes Indenture) that is a “Principal Property” under (and as defined
in and determined in accordance with) the Retained Existing Notes Indenture.
          “Principal Properties Permitted Amount” means, as of any date of
determination, as determined in accordance with the Retained Existing Notes
Indenture, an amount equal to 15% of the total consolidated stockholders’ equity
(including preferred stock) of the Parent Borrower as shown on the audited
consolidated balance sheet contained in the latest annual report to stockholders
of the Parent Borrower.
          “Receivables Collateral” means any assets that are “Collateral” as
defined in the Receivables Collateral Security Agreement.
          “Retained Existing Notes Indenture” mean that certain Indenture dated
as of October 1, 1997, between the Parent Borrower and The Bank of New York
Trust

5



--------------------------------------------------------------------------------



 



Company, N.A., as Trustee, as may be amended, supplemented or modified from time
to time through the date hereof.
          “Retained Existing Notes Indenture Unrestricted License Subsidiary”
means any License Subsidiary that (a) is created or acquired after the Closing
Date and (b) constitutes an Unrestricted Subsidiary under (and as defined in)
the Retained Existing Notes Indenture.
          “Secured Obligations” means the “Obligations” (as defined in the
Credit Agreement). Notwithstanding the foregoing, to the extent any portion of
the Collateral includes one or more Principal Properties, until the Existing
Notes Condition shall have been satisfied, the maximum principal amount of
Obligations secured by Principal Properties under this Agreement, together with
the maximum principal amount of Obligations secured by Principal Properties
under the other Collateral Documents, shall be limited to the Principal
Properties Permitted Amount; provided, however, that if any Retained Existing
Notes become required to be secured by a Lien on any Collateral constituting
Principal Properties as a result of a breach by the Parent Borrower of the
covenant set forth in the last paragraph of Section 7.01 of the Credit
Agreement, then the amount of Secured Obligations hereunder that are secured by
Principal Properties under this Agreement, together with the maximum principal
amount of Obligations secured by Principal Properties under the other Collateral
Documents, shall equal the full amount of the Obligations.
          “Secured Parties” means, collectively, the Administrative Agent, the
Administrative Agent, the Lenders, the L/C Issuers, each Hedge Bank, each Cash
Management Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) of the Credit Agreement.
          “Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
          “Specified Assets” means the assets identified on Schedule II;
provided that Specified Assets shall not include any Receivables Collateral.
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
          “Trademarks” means all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, fictitious business names other
source or business identifiers, now existing or hereafter adopted or acquired,
all registrations and recordings thereof,

6



--------------------------------------------------------------------------------



 



and all registration and recording applications filed in connection therewith,
including registrations and registration applications in the USPTO or any
similar offices in any State of the United States or any political subdivision
thereof, and all extensions or renewals thereof, as well as any unregistered
trademarks and service marks used by a Grantor and (b) all goodwill connected
with the use of and symbolized thereby.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
          “USCO” means the United States Copyright Office.
          “USPTO” means the United States Patent and Trademark Office.
ARTICLE II
[Reserved]
ARTICLE III
Security Interests in Personal Property
          SECTION 3.01 Security Interest.
     (a) As security for the payment or performance, as the case may be, in full
of the Secured Obligations, including the Guarantees, each Grantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in, all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all Documents;
     (iv) all Equipment;

7



--------------------------------------------------------------------------------



 



     (v) all General Intangibles;
     (vi) all Goods;
     (vii) all Instruments;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all books and records pertaining to the Article 9 Collateral;
     (xi) all Fixtures;
     (xii) all Letter of Credit and Letter-of-Credit Rights;
     (xiii) all Intellectual Property;
     (xiv) all Commercial Tort Claims listed on Schedule III and on any
supplement thereto received by the Administrative Agent pursuant to
Section 3.03(h); and
     (xv) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset except that upon the satisfaction of the Existing Notes Condition, the
assets specified in clauses (f) and (g) of the definition of Excluded Assets
shall constitute Collateral hereunder and shall no longer constitute Excluded
Assets.
          (b) Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Administrative Agent for the benefit of the Secured Parties at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets”
or “all personal property” of such Grantor or words of similar effect as being
of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.
          (c) The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify,

8



--------------------------------------------------------------------------------



 



any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.
          (d) The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States Intellectual Property granted
by each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantor as debtors and the Administrative Agent as secured party.
          (e) Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Administrative Agent
authorized, (i) to perfect the Security Interests granted by this Security
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (A) filings pursuant to the Uniform Commercial Code in
the office of the secretary of state (or similar central filing office) of the
relevant State(s), and filings in the applicable real estate records with
respect to any fixtures relating to Mortgaged Property, (B) filings in United
States government offices with respect to Intellectual Property as expressly
required elsewhere herein, (C) delivery to the Administrative Agent to be held
in its possession of all Collateral consisting of Instruments as expressly
required elsewhere herein or (D) other methods expressly provided herein,
(ii) to enter into any deposit account control agreement or securities account
control agreement with respect to any deposit account or securities account,
(iii) to take any action (other than the actions listed in clause (i)(A) and
(C) above) with respect to any assets located outside of the United States or
(iv) to perfect in any assets subject to a certificate of title statute.
          SECTION 3.02 Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:
     (a) Subject to Liens permitted by Section 7.01 of the Credit Agreement,
each Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date. Subject to Section 3.01(e), the Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or

9



--------------------------------------------------------------------------------



 



specified by notice from the Parent Borrower to the Administrative Agent after
the Closing Date in the case of filings, recordings or registrations (other than
filings required to be made in the USPTO and the USCO in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights) required by Section 6.11 of the Credit Agreement),
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable Law with
respect to the filing of continuation statements.
     (c) Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending, unless it constitutes an Excluded Asset) and United States registered
Copyrights, respectively, have been delivered to the Administrative Agent for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary to establish a valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of registrations and applications for Patents,
Trademarks and Copyrights to the extent a security interest may be perfected by
filing, recording or registration in USPTO or USCO under the Federal
intellectual property laws, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
(i) such filings and actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).
     (d) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all the Article 9 Collateral
in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction and (iii) subject to
the filings described in Section 3.02(c), a perfected security interest in all
registrations and applications for Patents, Trademarks and Copyrights to the
extent a security interest may be perfected upon the receipt and recording of
fully executed short-form Intellectual Property Security Agreements with the
USPTO and the USCO, as applicable. Subject to Section 3.01(e) of this Agreement,
the Security Interest is and shall be prior to any other

10



--------------------------------------------------------------------------------



 



Lien on any of the Article 9 Collateral, other than (i) any statutory or similar
Lien that has priority as a matter of Law and (ii) any Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement.
     (e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.
     (f) As of the date hereof, no Grantor has any Commercial Tort Claim in
excess of $15,000,000, other than the Commercial Tort Claims listed on
Schedule III.
          SECTION 3.03 Covenants.
          (a) Each Grantor agrees to notify the Administrative Agent in writing
promptly, but in any event within 60 days, after any change in (i) the legal
name of such Grantor, (ii) the identity or type of organization or corporate
structure of such Grantor, (iii) the jurisdiction of organization of such
Grantor, or (iv) the chief executive office of such Grantor.
          (b) Subject to Section 3.01(e), each Grantor shall, at its own
expense, take any and all commercially reasonable actions necessary to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of the Administrative Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 7.01 of the Credit Agreement; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is (x) determined by such
Grantor to be desirable in the conduct of its business and (y) permitted by the
Credit Agreement.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Parent Borrower, on behalf of the Grantors, shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Parent Borrower setting forth the information required pursuant to Schedules
1(a), 1(c) and 2 of the Perfection Certificate that has changed or confirming
that there has been no change in such information since the date of such
certificate or the date of the most recent certificate delivered pursuant to
this Section 3.03(c).

11



--------------------------------------------------------------------------------



 



          (d) Subject to Section 3.01(e), each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $15,000,000
shall be or become evidenced by any promissory note, other instrument or debt
security, such note, instrument or debt security shall be promptly (and in any
event within 30 days thereof) pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.
          (e) At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 7.01 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or any other Loan
Document and within a reasonable period of time (unless the Administrative Agent
determines in good faith that such actions or payments are necessary to protect
the Security Interest, to avoid any loss or forfeiture or material impairment of
any material Collateral or the use thereof, or to preserve and maintain any
material Collateral in good condition) after the Administrative Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, the Grantors shall
not be obligated to reimburse the Administrative Agent with respect to any
Intellectual Property that any Grantor has failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(g)(iv). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
          (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person the value of which is in
excess of $15,000,000 to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

12



--------------------------------------------------------------------------------



 



          (g) Intellectual Property Covenants.
     (i) Other than to the extent not prohibited herein or in the Credit
Agreement or with respect to registrations and applications no longer used or
useful, and except to the extent failure to act would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps, including, without limitation, in the USPTO, the USCO and any other
governmental authority located in the United States, to pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Intellectual Property of such
Grantor.
     (ii) Other than to the extent not prohibited herein or in the Credit
Agreement, or with respect to registrations and applications no longer used or
useful, or except as would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property may lapse, be terminated, or become
invalid or unenforceable or placed in the public domain (or in the case of a
trade secret, become publicly known).
     (iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to standards of quality.
     (iv) Nothing in this Agreement or any other Loan Document prevents any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.
     (v) Within 60 days after the end of each fiscal quarter each Grantor shall
provide a list of any additional registrations of Intellectual Property of such
Grantor not previously disclosed to the Administrative Agent including such
information as is necessary for such Grantor to make appropriate filings in the
USPTO and USCO.

13



--------------------------------------------------------------------------------



 



     (h) Commercial Tort Claims. If the Grantors shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated by such
Grantor to exceed $15,000,000 for which this clause has not been satisfied and
for which a complaint in a court of competent jurisdiction has been filed, such
Grantor shall within 45 days after the end of the fiscal quarter in which such
complaint was filed notify the Administrative Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Administrative Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.
ARTICLE IV
Remedies
          SECTION 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guarantees, under the
Uniform Commercial Code or other applicable Law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent promptly, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) require each Grantor to, and each Grantor agrees that it will
at its expense and upon the request of the Administrative Agent promptly, assign
the entire right, title, and interest of such Grantor in each of the Patents,
Trademarks, domain names and Copyrights to the Administrative Agent for the
benefit of the Secured Parties; (iv) exercise any and all rights and remedies of
any of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; provided that the Administrative Agent shall provide
the applicable Grantor with notice thereof prior to such exercise; and
(v) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Administrative Agent shall deem appropriate.
Notwithstanding the preceding sentence, the Administrative Agent shall not have
the right under this Agreement to assume operational control of any FCC
Authorization and facility or station operated pursuant to such FCC
Authorization except in compliance with the Communications Laws. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Administrative Agent
shall have the

14



--------------------------------------------------------------------------------



 



right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.
          The Administrative Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at Law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or

15



--------------------------------------------------------------------------------



 



courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.
     Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Administrative Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Administrative
Agent and shall be additional Secured Obligations secured hereby.
          SECTION 4.02 Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash in accordance with Section 8.03 of the Credit
Agreement.
          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
          In making the determinations and allocations required by this
Section 4.02, the Administrative Agent may conclusively rely upon information
supplied to it as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Administrative
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).
          SECTION 4.03 Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Administrative Agent to
exercise

16



--------------------------------------------------------------------------------



 



rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies at any
time after and during the continuance of an Event of Default, each Grantor
hereby grants to the Administrative Agent a non-exclusive, royalty-free, limited
license (until the termination or cure of the Event of Default) for cash, upon
credit or for future delivery as the Administrative Agent shall deem appropriate
to use, license or sublicense any of the Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Administrative Agent to use such licenses,
sublicenses and other rights, and (to the extent permitted by the terms of such
licenses and sublicenses) all licenses and sublicenses granted thereunder, shall
expire immediately upon the termination or cure of all Events of Default and
shall be exercised by the Administrative Agent solely during the continuance of
an Event of Default and upon 10 Business Days’ prior written notice to the
applicable Grantor, and nothing in this Section 4.03 shall require Grantors to
grant any license that is prohibited by any rule of law, statute or regulation,
or is prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
such licenses granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity of such
Trademarks. For the avoidance of doubt, the use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only during the continuation of an Event of Default. Furthermore, each
Grantor hereby grants to the Administrative Agent an absolute power of attorney
to sign, subject only to the giving of 10 Business Days’ notice to the Grantor,
upon the occurrence and during the continuance of any Event of Default, any
document which may be required by the USPTO or the USCO in order to effect an
absolute assignment of all right, title and interest in each registration and
application for a Patent, Trademark or Copyright, and to record the same.
ARTICLE V
Subordination
          SECTION 5.01 Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors to indemnity, contribution
or subrogation under applicable law or otherwise shall be fully subordinated to
the payment in full in cash of the Secured Obligations. No failure on the part
of the Parent Borrower or any Grantor to make the payments required under
applicable law or otherwise shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
Miscellaneous
          SECTION 6.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of the Parent
Borrower as provided in Section 10.02 of the Credit Agreement.
          SECTION 6.02 Waivers; Amendment.
          (a) No failure or delay by the Administrative Agent, the
Administrative Agent, any L/C Issuer, any Cash Management Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Administrative Agent, the L/C Issuers, the Cash
Management Banks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Administrative Agent, any Lender, any Cash Management Bank or any L/C Issuer may
have had notice or knowledge of such Default at the time. No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 6.03 Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.

18



--------------------------------------------------------------------------------



 



          (b) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
10 days of written demand therefor.
          SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.
          SECTION 6.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Secured Parties and
shall survive the execution and delivery of the Loan Documents, the making of
any Loans and issuance of any Letters of Credit and the provision of Cash
Management Services, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the Administrative
Agent, any L/C Issuer, any Cash Management Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under any Loan Document (other
than (x) obligations under Secured Hedge Agreements not yet due and payable,
(y) Cash Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) is outstanding and
unpaid or any Letter of Credit is outstanding (other than Letters of Credit in
which the Outstanding Amount of the L/C Obligations related thereto have been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place) or so long as the
Commitments have not expired or terminated.
          SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the

19



--------------------------------------------------------------------------------



 



Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Grantor, the Administrative Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
          SECTION 6.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 6.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to any Grantor, any such notice
being waived by each Grantor to the fullest extent permitted by applicable Law,
to set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Grantors against any and all obligations owing to such Lender and
its Affiliates hereunder, now or hereafter existing, irrespective of whether or
not such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the applicable Grantor and the Administrative
Agent after any such set-off and application made by such Lender; provided, that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Lender under this Section 6.08 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender may have.
          SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

20



--------------------------------------------------------------------------------



 



          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 6.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 6.11 Security Interest Absolute. To the extent permitted by
Law, all rights of the Administrative Agent hereunder, the Security Interest and
all obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.
          SECTION 6.12 Reserved.
          SECTION 6.13 Termination or Release.
          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit in which the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place).
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Parent Borrower or becomes an
Excluded Subsidiary; provided that the Required Lenders shall have consented to
such transaction (to the extent required by the Credit Agreement) and the terms
of such consent did not provide otherwise.

21



--------------------------------------------------------------------------------



 



          (c) Upon any sale or transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 6.13, the Administrative Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and shall perform such other actions reasonably requested by such
Grantor to effect such release, including delivery of certificates, securities
and instruments. Any execution and delivery of documents pursuant to this
Section 6.13 shall be without recourse to or warranty by the Administrative
Agent.
          SECTION 6.14 Additional Grantors. Pursuant to Section 6.11 of the
Credit Agreement, certain additional Restricted Subsidiaries of the Parent
Borrower may be required to enter in this Agreement as Grantors. Upon execution
and delivery by the Administrative Agent and a Restricted Subsidiary of a
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
          SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the
Administrative Agent to the applicable Grantor of the Administrative Agent’s
intent to exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Administrative Agent; and (h) to use, sell, assign,

22



--------------------------------------------------------------------------------



 



transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby; and provided
further, that no right accorded to Administrative Agent to act as
attorney-in-fact for any Grantor shall be deemed to authorize Administrative
Agent to execute on behalf of any Grantor any application or other instrument
required to be filed with the FCC in any manner or under any circumstances not
permitted by the Communications Laws. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith, or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact, in each
case, as determined by a final judgment of a court of competent jurisdiction.
          SECTION 6.16 General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.
          SECTION 6.17 Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.
          SECTION 6.18 Reinstatement. This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or

23



--------------------------------------------------------------------------------



 



returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Parent
Borrower or any other Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Parent Borrower or any other Loan Party or any substantial part of its property,
or otherwise, all as though such payments had not been made.
          SECTION 6.19 Miscellaneous. The Administrative Agent shall not be
deemed to have actual, constructive, direct or indirect notice or knowledge of
the occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event of Default has occurred. The
Administrative Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.
[Signature Pages Follow.]

24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            AMFM AIR SERVICES, INC.
AMFM BROADCASTING, INC.
AMFM HOLDINGS INC.
AMFM INC.
AMFM INTERNET HOLDING INC.
AMFM OPERATING INC.
AMFM RADIO GROUP, INC.
AMFM SHAMROCK TEXAS, INC.
AMFM.COM INC.
BROADCAST ARCHITECTURE, INC.
CAPSTAR BROADCASTING PARTNERS, INC.
CAPSTAR RADIO OPERATING COMPANY
KTZMEDIA CORPORATION
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            AMFM BROADCASTING LICENSES, LLC
By AMFM BROADCASTING, INC.
Its sole member
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            AMFM MICHIGAN, LLC
By CAPSTAR TX LIMITED PARTNERSHIP
Its sole member
   

            By AMFM SHAMROCK TEXAS, INC.
Its General Partner
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            By CAPSTAR RADIO OPERATING COMPANY
Its Limited Partner
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            AMFM RADIO LICENSES, LLC
By CAPSTAR RADIO OPERATING COMPANY
Its sole member
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            AMFM TEXAS, LLC
By AMFM BROADCASTING, INC.
Its sole member
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            AMFM TEXAS BROADCASTING, LP
By AMFM BROADCASTING, INC.
Its General Partner
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            AMFM TEXAS LICENSES, LP
By AMFM SHAMROCK TEXAS, INC.,
Its General Partner
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            CAPSTAR TX LIMITED PARTNERSHIP
By AMFM SHAMROCK TEXAS, INC.
Its General Partner
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

            WESTCHESTER RADIO, L.L.C.
By CAPSTAR RADIO OPERATING COMPANY
Its sole member
   

            By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I to
the Principal Properties Security Agreement
SUBSIDIARY PARTIES
The entities set forth on the draft of this schedule delivered to the Arrangers
on or immediately prior to the Specified Date to the extent they are
wholly-owned direct or indirect Domestic Subsidiaries (other than Excluded
Subsidiaries) of the Parent Borrower on the Closing Date and any other entities
which would additionally be required to become Grantors under this Agreement
after giving effect to the Transactions pursuant to the Collateral and Guarantee
Requirement.

 



--------------------------------------------------------------------------------



 



Schedule II to
the Principal Properties Security Agreement
SPECIFIED ASSETS
The assets set forth on the draft of this schedule delivered to the Arrangers on
or immediately prior to the Specified Date and owned by the Grantors on the
Closing Date.

 



--------------------------------------------------------------------------------



 



Schedule III to
the Principal Properties Security Agreement
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



Exhibit I to the
the Principal Properties Security Agreement
          SUPPLEMENT NO. ___dated as of [•], to the Principal Properties
Security Agreement (the “Security Agreement”), dated as of [          ], 2008,
among the Grantors identified therein and Citibank, N.A., as Administrative
Agent.
          A. Reference is made to the Credit Agreement dated as of May [      
], 2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into Clear Channel Communications, Inc.(the “Parent Borrower”), each Lender
from time to time party thereto, certain other Subsidiaries of the Parent
Borrower from time to time party thereto, Citibank, N.A., as Administrative
Agent, and the other agents named therein.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
the Cash Management Banks to provide Cash Management Services. Section 6.14 of
the Security Agreement provides that additional Restricted Subsidiaries of the
Parent Borrower may become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
(the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans, the L/C
Issuers to issue additional Letters of Credit and the Cash Management Banks to
provide additional Cash Management Services and as consideration for Loans
previously made, Letters of Credit previously issued and Cash Management
Services previously provided.
          Accordingly, the Administrative Agent and the New Grantor agree as
follows:
          SECTION 1. In accordance with Section 6.14 of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured

 



--------------------------------------------------------------------------------



 



Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic communication shall be as effective
as delivery of a manually signed counterpart of this Supplement.
          SECTION 4. The New Grantor hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Grantor, the information required
by Schedules II and III to the Security Agreement applicable to it and the list
of (i) all Intellectual Property held by the New Grantor and (ii) all
instruments and debt securities held by the New Grantor and required to be
delivered pursuant to the Security Agreement and (b) set forth under its
signature hereto is the true and correct legal name of the New Grantor, its
jurisdiction of formation and the location of its chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

2



--------------------------------------------------------------------------------



 



          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Security Agreement.
          SECTION 9. The New Grantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with the execution
and delivery of this Supplement, including the reasonable fees, other charges
and disbursements of counsel for the Administrative Agent.
[Signature pages follow.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

                      [NAME OF NEW GRANTOR]    
 
               
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   
 
                    Legal Name:         Jurisdiction of Formation:        
Location of Chief Executive office:    

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



                      CITYBANK, N.A.,
as Administrative Agent    
 
  By:                          
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



Schedule I
to the Supplement No __ to the
Security Agreement
LOCATION OF COLLATERAL

      Description   Location      

EQUITY INTERESTS

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Equity Interest   of Equity
Interests
 
               

INSTRUMENTS AND DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date
 
           

 



--------------------------------------------------------------------------------



 



COMMERCIAL TORT CLAIMS
INTELLECTUAL PROPERTY

2



--------------------------------------------------------------------------------



 



Exhibit II to the
the Principal Properties Security Agreement
FORM OF PERFECTION CERTIFICATE

 



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Receivables Collateral
Security Agreement, dated as of [          ], 2008 (the “Security Agreement”),
among the grantors identified therein and Citibank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), (ii) that certain ABL
Receivables Pledge and Security Agreement, dated as of [          ], 2008 (the
“ABL Security Agreement”), among the grantors identified therein and Citibank,
N.A., as Administrative Agent (in such capacity, the “ABL Administrative
Agent”), (iii) that certain Credit Agreement, dated as of [          ], 2008
(the “Credit Agreement”), among Clear Channel Communications, Inc., a Texas
corporation (the “Company”), certain subsidiaries of the Company from time to
time party thereto, Clear Channel Capital I, LLC, a Delaware limited liability
company (“Holdings”), Citibank, N.A., as Administrative Agent, the lenders from
time to time party thereto and the other agents named therein, and (iv) that
certain Credit Agreement, dated as of May [     ], 2008 (the “ABL Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, certain subsidiaries of the Company from time to time party
thereto, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement, the ABL
Credit Agreement, the Security Agreement or the ABL Security Agreement, as
applicable, unless otherwise noted herein.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
(a) The exact legal name of the Company, as such name appears in its certificate
of incorporation or any other organizational document, is set forth in
Schedule 1(a). The Company is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of the Company, the Federal Taxpayer
Identification Number of the Company and the jurisdiction of formation of the
Company.
(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names the Company has had in the past five years, together with
the date of the relevant change.
(c) Set forth in Schedule 1(c) is a list of all other names used by the Company
or any other business or organization to which the Company became the successor
by merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, on any filings with the Internal Revenue Service at
any time between the date five years prior to the date hereof and the date
hereof. Except as set forth in Schedule 1(c), the Company has not changed its
jurisdiction of organization at any time during the past four months.
          2. Current Locations. The chief executive office of the Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in

 



--------------------------------------------------------------------------------



 



each of the Security Agreement and the ABL Security Agreement) has been
originated by the Company in the ordinary course of business or consists of
goods which have been acquired by the Company in the ordinary course of business
from a person in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of the Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
the Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Company’s balance sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Company’s Patents, Patent Licenses, Trademarks
and Trademark Licenses (each as defined in the Security Agreement) registered
with the United States Patent and Trademark Office, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 10(b) is a schedule setting forth all of the Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreement),
including the name of the registered owner and the registration number of each
Copyright or Copyright License owned by the Company.

-2-



--------------------------------------------------------------------------------



 



          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by the Company, including a brief
description thereof.
          12. Concentration Accounts. Attached hereto as Schedule 12 is a true
and complete list of all Blocked Accounts (as defined in the ABL Credit
Agreement) maintained by the Parent Borrower, including the name of each
institution where each such account is held, the name of each such account and
the name of the entity that holds each account.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this ___day of                     , 2008.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Pledge Agreement, dated
as of [           ], 2008 (the “Pledge Agreement”), between Clear Channel
Capital I, LLC, a Delaware limited liability company (“Holdings”) and Citibank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
(ii) that certain Credit Agreement, dated as of May [     ], 2008 (the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc., a Texas corporation (the “Parent Borrower”),
certain subsidiaries of the Parent Borrower from time to time party thereto,
Holdings, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the Pledge
Agreement, as applicable, unless otherwise noted herein.
          The undersigned hereby certifies to the Administrative Agent as
follows:
          1. Names.
          (a) The exact legal name of Holdings, as such name appears in its
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Holdings is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of Holdings, the Federal Taxpayer Identification
Number of Holdings and the jurisdiction of formation of Holdings.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names Holdings has had in the past five years, together with
the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
Holdings or any other business or organization to which Holdings became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), Holdings has not
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of Holdings is
located at the address set forth in Schedule 2 hereto.
          3. [Reserved].
          4. [Reserved].
          5. [Reserved].
          6. [Reserved].
          7. [Reserved].

 



--------------------------------------------------------------------------------



 



          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest held by Holdings. Also set forth on Schedule 8(b) is each equity
investment of Holdings that represents 50% or less of the equity of the entity
in which such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].
          10. [Reserved].
          11. [Reserved].
[The Remainder of this Page has been intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereunto executed this
Perfection Certificate as of this ___day of                     , 2008.

            CLEAR CHANNEL CAPITAL I, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Non-Principal Properties
(Specified Assets) Security Agreement, dated as of [          ], 2008 (the “SA
Security Agreement”), among the grantors identified therein (the “SA Grantors”)
and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), (ii) that certain Receivables Collateral Security
Agreement, dated as of [          ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(iii) that certain ABL Receivables Pledge and Security Agreement, dated as of
[          ], 2008 (the “ABL Receivables Security Agreement”), among the
grantors identified therein and Citibank, N.A., as Administrative Agent (in such
capacity, the “ABL Administrative Agent”), (iv) that certain Credit Agreement,
dated as of May [     ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), certain subsidiaries of the Parent
Borrower from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company (“Holdings”), the Administrative Agent, the
lenders from time to time party thereto and the other agents named therein, and
(v) that certain Credit Agreement, dated as of May [     ], 2008 (the “ABL
Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into the Parent Borrower, certain subsidiaries of the Parent Borrower from
time to time party thereto, Holdings, the ABL Administrative Agent, the lenders
from time to time party thereto and the other agents named therein. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement, the ABL Credit Agreement, the SA Security Agreement, the CF
Receivables Security Agreement or the ABL Receivables Security Agreement, as
applicable, unless otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or oth-

 



--------------------------------------------------------------------------------



 



erwise, on any filings with the Internal Revenue Service at any time between the
date five years prior to the date hereof and the date hereof. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the SA Security Agreement, the CF
Receivables Security Agreement and the ABL Receivables Security Agreement) has
been originated by each Company in the ordinary course of business or consists
of goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Facility Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property owned by each of the Companies that is a SA Grantor as of
the Closing Date, (ii) filing offices for mortgages relating to such Mortgaged
Property as of the Closing Date, (iii) common names, addresses and uses of each
such Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 7(b) attached hereto, no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].

-2-



--------------------------------------------------------------------------------



 



          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office and owned by each Company that is
a SA Grantor, including the name of the registered owner and the registration
number of each Patent, Patent License, Trademark and Trademark License owned by
each such Company. Attached hereto as Schedule 10(b) is a schedule setting forth
all of the United States Copyrights and Copyright Licenses (each as defined in
the Security Agreement) owned by each Company that is a SA Grantor, including
the name of the registered owner and the registration number of each Copyright
or Copyright License owned by each such Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company that is a SA Grantor,
including a brief description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of March, 2008.

            [GRANTORS]
      By:           Name:           Title:        

-4-



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Principal Properties
Security Agreement, dated as of [          ], 2008 (the “AA15 Security
Agreement”), among the grantors identified therein and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), (ii) that
certain Non-Principal Properties (All Assets) Security Agreement, dated as of
[          ], 2008 (the “AA Security Agreement”), among the grantors identified
therein and the Administrative Agent, (iii) that certain Non-Principal
Properties (Specified Assets) Security Agreement, dated as of [          ], 2008
(the “SA Security Agreement”), among the grantors identified therein and the
Administrative Agent, (iv) that certain Receivables Collateral Security
Agreement, dated as of [          ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(v) that certain ABL Receivables Pledge and Security Agreement, dated as of [ ],
2008 (the “ABL Receivables Security Agreement”), among the grantors identified
therein and Citibank, N.A., as Administrative Agent (in such capacity, the “ABL
Administrative Agent”), (vi) that certain Credit Agreement, dated as of May
[     ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC.,
to be merged with and into Clear Channel Communications, Inc., a Texas
corporation (the “Parent Borrower”), certain subsidiaries of the Parent Borrower
from time to time party thereto, Clear Channel Capital I, LLC, a Delaware
limited liability company (“Holdings”), the Administrative Agent, the lenders
from time to time party thereto and the other agents named therein, and
(vii) that certain Credit Agreement, dated as of May [     ], 2008 (the “ABL
Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into the Parent Borrower, certain subsidiaries of the Parent Borrower from
time to time party thereto, Holdings, the ABL Administrative Agent, the lenders
from time to time party thereto and the other agents named therein. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement, the ABL Credit Agreement, the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

 



--------------------------------------------------------------------------------



 



          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement) has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company

-2-



--------------------------------------------------------------------------------



 



membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 8(b) is each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made and included
as “investments in unconsolidated affiliates” on the Parent Borrower’s balance
sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of each Company’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, including the
name of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by each Company. Attached hereto
as Schedule 10(b) is a schedule setting forth all of each Company’s United
States Copyrights and Copyright Licenses (each as defined in the Security
Agreement), including the name of the registered owner and the registration
number of each Copyright or Copyright License owned by each Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company, including a brief
description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of
                                        , 2008.

            [GRANTORS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit III to the
Principal Properties Security Agreement
FORM OF
PATENT SECURITY AGREEMENT (SHORT FORM)
PATENT SECURITY AGREEMENT
     PATENT SECURITY AGREEMENT (this “Agreement”), dated as of [          ],
2008, between the Grantor identified on the signature page hereto, and Citibank,
N.A., as Administrative Agent for the Secured Parties.
     Reference is made to the Principal Properties (All Assets) Security
Agreement dated as of [          ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among certain subsidiaries of Clear Channel Communications, Inc., a Texas
corporation (the “Company”), and the Administrative Agent. The Secured Parties’
agreements in respect of extensions of credit to the Company are set forth in
the Credit Agreement dated as of May [     ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
     Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
     Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):
All letters Patent of the United States, all registrations and recordings
thereof, and all applications for letters Patent of the United States in or to
which the Grantor now or hereafter has any right, title or interest therein,
including registrations, recordings and pending

 



--------------------------------------------------------------------------------



 



applications in the USPTO, and all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, including
those listed on Schedule I.
               Section 3. Termination. This Agreement is made to secure the
satisfactory performance and payment of the Secured Obligations. This Agreement
and the security interest granted hereby shall terminate with respect to all of
the Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement. Additionally, upon such satisfactory performance
or payment, the Administrative Agent shall reasonably cooperate with any efforts
made by the Grantor to make of record or otherwise confirm such satisfaction
including, but not limited to, the release and/or termination of this Agreement
and any security interest in, to or under the Patent Collateral.
     Section 4. Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. The Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
     Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Patent Collateral consisting of
U.S. Patent registrations or applications owned by such Grantor, in whole or in
part, is set forth in Schedule I.
     Section 6. Miscellaneous. As applicable, the provisions of Article VI of
the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Patent Registrations and Published Applications

                                  Registration                 Number/Serial
Patent Description   Owner   Number

 



--------------------------------------------------------------------------------



 



Exhibit IV to the
Principal Properties Security Agreement
FORM OF
TRADEMARK SECURITY AGREEMENT (SHORT FORM)
TRADEMARK SECURITY AGREEMENT
               TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[          ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
     Reference is made to the Principal Properties Security Agreement dated as
of [          ], 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among certain
subsidiaries of Clear Channel Communications, Inc., a Texas corporation (the
“Company”), and the Administrative Agent. The Secured Parties’ agreements in
respect of extensions of credit to the Company are set forth in the Credit
Agreement dated as of May [     ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Company,
the subsidiary borrowers thereunder (collectively with the Company, the
“Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
     Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
     Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):
(a) all trademarks, service marks, trade names, corporate names, trade

 



--------------------------------------------------------------------------------



 



dress, logos, designs, fictitious business names, other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO, and all extensions or renewals thereof, as well as any unregistered
trademarks and service marks used by the Grantor, including those listed on
Schedule I, and (b) all goodwill connected with the use of and symbolized by
such marks; provided that the grant of security interest shall not include any
trademark, service mark or other application for registration that may be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest unless and until such time that the grant and/or enforcement
of the security interest will not affect the validity of such trademark, service
mark or other application for registration.
     Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Secured Obligations. This Agreement and the
security interest granted hereby shall terminate with respect to all of the
Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Trademark
Collateral acquired under this Agreement. Additionally, upon such satisfactory
performance or payment, the Administrative Agent shall reasonably cooperate with
any efforts made by the Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.
     Section 4. Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. The Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
     Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Trademark Collateral consisting of
U.S. Trademark registrations or applications owned by such Grantor, in whole or
in part, is set forth in Schedule I.
     Section 6. Miscellaneous. As applicable, the provisions of Article VI of
the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule I
Trademark Registrations and Use Applications

                                  Registration                 Number/ Trademark
  Owner   Serial Number

 



--------------------------------------------------------------------------------



 



Exhibit V to the
Principal Properties Security Agreement
FORM OF
COPYRIGHT SECURITY AGREEMENT (SHORT FORM)
COPYRIGHT SECURITY AGREEMENT
               COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
[          ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
     Reference is made to the Principal Properties Security Agreement dated as
of [          ], 2008 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among certain
subsidiaries of Clear Channel Communications, Inc., a Texas corporation (the
“Company”), and the Administrative Agent. The Secured Parties’ agreements in
respect of extensions of credit to the Company are set forth in the Credit
Agreement dated as of May [     ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Company,
the subsidiary borrowers thereunder (collectively with the Company, the
“Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
     Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
     Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):
(a) all copyright rights in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise, and (b) all
registrations and applications for registration of any such copyright in the
United States, including registrations,

 



--------------------------------------------------------------------------------



 



recordings, supplemental registrations and pending applications for registration
in the USCO, including those listed on Schedule I.
     Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Secured Obligations. This Agreement and the
security interest granted hereby shall terminate with respect to all of the
Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement. Additionally, upon such satisfactory
performance or payment, the Administrative Agent shall reasonably cooperate with
any efforts made by the Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Copyright
Collateral.
     Section 4. Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. The Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
     Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Copyright Collateral consisting of
U.S. Copyright registrations or applications owned by such Grantor, in whole or
in part, is set forth in Schedule I.
     Section 6. Miscellaneous. As applicable, the provisions of Article VI of
the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Copyright Registrations

                  Copyright Title   Owner   Registration Number

 



--------------------------------------------------------------------------------



 



Exhibit G-2
 
[FORM OF]
NON-PRINCIPAL PROPERTIES (ALL ASSETS) SECURITY AGREEMENT
dated as of
[                       ], 2008
among
THE GRANTORS IDENTIFIED HEREIN
and

CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
 
       
ARTICLE II Pledge of Securities
    7  
SECTION 2.01 Pledge
    7  
SECTION 2.02 Delivery of the Pledged Equity
    7  
SECTION 2.03 Representations, Warranties and Covenants
    8  
SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests
    9  
SECTION 2.05 Registration in Nominee Name; Denominations
    10  
SECTION 2.06 Voting Rights; Dividends and Interest
    10  
SECTION 2.07 FCC Limitations
    12  
 
       
ARTICLE III Security Interests in Personal Property
    13  
SECTION 3.01 Security Interest
    13  
SECTION 3.02 Representations and Warranties
    15  
SECTION 3.03 Covenants
    17  
 
       
ARTICLE IV Remedies
    20  
SECTION 4.01 Remedies Upon Default
    20  
SECTION 4.02 Application of Proceeds
    22  
SECTION 4.03 Grant of License to Use Intellectual Property; Power of Attorney
    22  
 
       
ARTICLE V Subordination
    23  
SECTION 5.01 Subordination
    23  
 
       
ARTICLE VI Miscellaneous
    23  
SECTION 6.01 Notices
    23  
SECTION 6.02 Waivers, Amendment
    23  
SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification
    24  
SECTION 6.04 Successors and Assigns
    24  

i 



--------------------------------------------------------------------------------



 



         
SECTION 6.05 Survival of Agreement
    25  
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
    25  
SECTION 6.07 Severability
    25  
SECTION 6.08 Right of Set-Off
    26  
SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
    26  
SECTION 6.10 Headings
    26  
SECTION 6.11 Security Interest Absolute
    26  
SECTION 6.12 Reserved
    27  
SECTION 6.13 Termination or Release
    27  
SECTION 6.14 Additional Grantors
    28  
SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact
    28  
SECTION 6.16 General Authority of the Administrative Agent
    29  
SECTION 6.17 Reasonable Care
    29  
SECTION 6.18 Reinstatement
    29  
SECTION 6.19 Miscellaneous
    29  

          Schedule I  
Subsidiary Parties
Schedule II  
Pledged Equity
Schedule III  
Commercial Tort Claims
       
 
Exhibits  
 
       
 
Exhibit I  
Form of Security Agreement Supplement
Exhibit II  
Form of Perfection Certificate
Exhibit III  
Form of Patent Security Agreement
Exhibit IV  
Form of Trademark Security Agreement
Exhibit V  
Form of Copyright Security Agreement

ii 



--------------------------------------------------------------------------------



 



          NON-PRINCIPAL PROPERTIES (ALL ASSETS) SECURITY AGREEMENT dated as of
[   ], 2008, among the Grantors (as defined below) and Citibank, N.A., as
Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).
          Reference is made to the Credit Agreement dated as of May [   ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc.(the “Parent Borrower”), certain other
Subsidiaries of the Parent Borrower from time to time party thereto
(collectively with the Parent Borrower, the “Borrowers”), Clear Channel Capital
I, LLC, a Delaware limited liability company, each Lender from time to time
party thereto, Citibank, N.A., as Administrative Agent, and the other agents
named therein. The Lenders have agreed to extend credit to the Borrowers subject
to the terms and conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Parties are
affiliates of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the UCC.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the UCC.
          “Agreement” means this Non-Principal Properties (All Assets) Security
Agreement.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).

 



--------------------------------------------------------------------------------



 



          “Collateral” means the Article 9 Collateral and the Pledged
Collateral.
          “Communications Laws” means the Communications Act of 1934, as
amended, and the FCC’s rules, regulations, published orders and published and
promulgated policy statements of the FCC, all as may be amended from time to
time.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
          “Copyrights” means all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Excluded Assets” means:
     (a) any fee owned real property and all leasehold rights and interests in
real property, other than, in each case, any fixtures (other than fixtures
relating to Mortgaged Property);
     (b) any General Intangible (other than FCC Authorizations, which are
addressed in subsection (h) below), Investment Property, Intellectual Property
or other property or rights of a Grantor arising under or evidenced by any
contract, lease, instrument, license or other document if (but only to the
extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in respect of, or result in the
abandonment, invalidation or unenforceability of, such General Intangible,
Investment Property, Intellectual Property or other property or rights in favor
of a third party or under any law, regulation, permit, order or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained (for the avoidance of doubt, the restrictions described herein shall
not include negative pledges or similar undertakings in favor of a lender or
other financial counterparty) or (y) expressly give any other party (other than
another Grantor or its Affiliates) in respect of any such contract, lease,
instrument, license or other document, the right to terminate its obligations
thereunder, provided, however, that the limitation set forth in this clause (b)
shall not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable Law, including the UCC; provided, further, that,
at such

2



--------------------------------------------------------------------------------



 



time as the condition causing the conditions in subclauses (x) and (y) of this
clause (b) shall be remedied, whether by contract, change of law or otherwise,
the contract, lease, instrument, license or other documents shall immediately
cease to be an Excluded Asset, and any security interest that would otherwise be
granted herein shall attach immediately to such contract, lease, instrument,
license or other document, or to the extent severable, to any portion thereof
that does not result in any of the conditions in subclauses (x) or (y) above;
     (c) any assets to the extent and for so long as the pledge of such assets
is prohibited by law and such prohibition is not overridden by the UCC or other
applicable law;
     (d) Equity Interests or debt securities of any Affiliate of the Parent
Borrower to the extent and for so long as a pledge of such Equity Interests or
debt securities hereunder would result in additional financial reporting
requirements under Rule 3-16 under Regulation S-X promulgated under the Exchange
Act;
     (e) margin stock;
     (f) Equity Interests in any Person (other than, in each case, Equity
Interests in each Retained Existing Notes Indenture Unrestricted License
Subsidiary that is a wholly-owned Material Domestic Subsidiary subject to any
limitations and requirements under Communications Laws);
     (g) intercompany notes between the Parent Borrower and its Restricted
Subsidiaries or between any Restricted Subsidiaries (other than, in each case,
intercompany notes issued by any Retained Existing Notes Indenture Unrestricted
License Subsidiary that is a wholly-owned Material Domestic Subsidiary);
     (h) any FCC Authorizations to the extent (but only to the extent) that at
such time the Administrative Agent may not validly possess a security interest
therein pursuant to applicable Communications Laws, but the Collateral shall
include, to the maximum extent permitted by law, all rights incident or
appurtenant to the FCC Authorizations (except to the extent requiring approval
of any Governmental Authority, including by the FCC) and the right to receive
all proceeds derived from or in connection with the sale, assignment or transfer
of the FCC Authorizations;
     (i) any Intellectual Property to the extent that the attachment of the
security interest of this Agreement thereto, or any assignment thereof, would
result in the forfeiture, invalidation or unenforceability of the Grantors’
rights in such property including, without limitation, any Trademark
applications filed in the USPTO on the basis of such Grantor’s “intent-to-use”
such Trademark, unless and until acceptable evidence of use of such Trademark
has been filed with the USPTO pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
Trademark application

3



--------------------------------------------------------------------------------



 



     (j) unless and until the Existing Notes Condition has been satisfied, any
particular assets if pledging or creating a security interest in such assets in
favor of the Administrative Agent for the benefit of the Secured Parties would
require the grant of equal and ratable security to or for the benefit of the
holders of any Retained Notes under the applicable Retained Notes Documentation;
provided, however, that if any Retained Existing Notes become required to be
secured by a Lien on any assets that would otherwise constitute Collateral as a
result of a breach by the Parent Borrower of the covenant set forth in the last
paragraph of Section 7.01 of the Credit Agreement, then such assets shall not be
excluded from the Collateral pursuant to this clause (j);
     (k) any particular assets if, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Parent Borrower and
evidenced in writing, the burden, cost or consequences (including any material
adverse tax consequences) to the Parent Borrower or its Subsidiaries of creating
or perfecting a pledge or security interest in such assets in favor of the
Administrative Agent for the benefit of the Secured Parties or obtaining title
insurance or taking other actions in respect of such assets is excessive in
relation to the benefits to be obtained therefrom by the Secured Parties; and
     (l) any Receivables Collateral;
provided that upon the satisfaction of the Existing Notes Condition, the assets
specified in clauses (f) and (g) above shall constitute Collateral hereunder and
shall no longer constitute Excluded Assets.
          “FCC” means the Federal Communications Commission of the United States
or any Governmental Authority succeeding to the functions of such commission in
whole or in part.
          “FCC Authorizations” means all licenses, permits and other
authorizations issued by the FCC and held by the Parent Borrower or any of its
Restricted Subsidiaries.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 4.03.
          “General Intangibles” has the meaning specified in Article 9 of the
UCC.
          “Grantor” means each Subsidiary Party.
          “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or

4



--------------------------------------------------------------------------------



 



information, the intellectual property rights in software and databases and
related documentation and all additions, improvements and accessions to, and
books and records describing any of the foregoing.
          “Intellectual Property Security Agreements” means the short-form
Patent Security Agreement, short-form Trademark Security Agreement, and
short-form Copyright Security Agreement, each substantially in the form attached
hereto as Exhibits III, IV and V, respectively.
          “License” means any Patent License, Trademark License, Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, and (iii) rights to sue for past, present
and future violations thereof.
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
          “Patents” means all of the following now owned or hereafter acquired
by any Grantor: (a) all letters Patent of the United States in or to which any
Grantor now or hereafter has any right, title or interest therein, all
registrations and recordings thereof, and all applications for letters Patent of
the United States, including registrations, recordings and pending applications
in the USPTO, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Parent
Borrower.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Equity” has the meaning assigned to such term in
Section 2.01.
          “Receivables Collateral” means any assets that are “Collateral” as
defined in the Receivables Collateral Security Agreement.
          “Retained Existing Notes Indenture” mean that certain Indenture dated
as of October 1, 1997, between the Parent Borrower and The Bank of New York
Trust

5



--------------------------------------------------------------------------------



 



Company, N.A., as Trustee, as may be amended, supplemented or modified from time
to time through the date hereof.
          “Retained Existing Notes Indenture Unrestricted License Subsidiary”
means any License Subsidiary that (a) is created or acquired after the Closing
Date and (b) constitutes an Unrestricted Subsidiary under (and as defined in)
the Retained Existing Notes Indenture.
          “Secured Obligations” means the “Obligations” (as defined in the
Credit Agreement).
          “Secured Parties” means, collectively, the Administrative Agent, the
Administrative Agent, the Lenders, the L/C Issuers, each Hedge Bank, each Cash
Management Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) of the Credit Agreement.
          “Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
          “Trademarks” means all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, fictitious business names other
source or business identifiers, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any political subdivision thereof, and all extensions or
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor and (b) all goodwill connected with the use of and symbolized
thereby.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

6



--------------------------------------------------------------------------------



 



          “USCO” means the United States Copyright Office.
          “USPTO” means the United States Patent and Trademark Office.
ARTICLE II
Pledge of Securities
          SECTION 2.01 Pledge. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, including the Guarantees,
each Grantor hereby assigns and pledges to the Administrative Agent, its
successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest in all of such Grantor’s right,
title and interest in, to and under (i) all Equity Interests issued by each
Retained Existing Notes Indenture Unrestricted License Subsidiary that is a
wholly-owned Material Domestic Subsidiary (the “Pledged Equity”); (ii) subject
to Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity; (iii) subject
to Section 2.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (i) and (ii) above; and
(iv) all Proceeds of any of the foregoing (the items referred to in clauses
(i) through (iv) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.
          SECTION 2.02 Delivery of the Pledged Equity.
          (a) Each Grantor agrees promptly (but in any event within 30 days
after receipt thereof by such Grantor or, upon the satisfaction of the Existing
Notes Condition, within 60 days after such satisfaction) to deliver or cause to
be delivered to the Administrative Agent, for the benefit of the Secured
Parties, any and all Pledged Equity (other than any uncertificated securities,
but only for so long as such securities remain uncertificated).
          (b) Upon delivery to the Administrative Agent, any Pledged Equity
shall be accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request. Each delivery of Pledged Equity shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that failure to supplement
Schedule II shall not affect the validity of such pledge of such Pledged Equity.
Each schedule so delivered shall supplement any prior schedules so delivered.

7



--------------------------------------------------------------------------------



 



          SECTION 2.03 Representations, Warranties and Covenants. Each Grantor
jointly and severally represents, warrants and covenants, as to itself and the
other Grantors, to and with the Administrative Agent, for the benefit of the
Secured Parties, that:
     (a) As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guarantee Requirement;
     (b) the Pledged Equity has been duly and validly authorized and issued by
the issuers thereof and are fully paid and nonassessable;
     (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Equity indicated on Schedule II as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Pledged Collateral, other than (A) Liens created by the
Collateral Documents and (B) Liens expressly permitted pursuant to Section 7.01
of the Credit Agreement and (C) transfers made in compliance with the Credit
Agreement and (iv) if requested by the Administrative Agent, will defend its
title or interest thereto or therein against any and all Liens (other than the
Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;
     (d) except for restrictions and limitations (i) imposed by the Loan
Documents, securities laws generally or the Communications Laws and other
similar federal, state and foreign laws, rules and regulations relating to the
communications industry (ii) described in the Perfection Certificate or
(iii) permitted by Section 7.09 of the Credit Agreement, the Pledged Collateral
is and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Administrative Agent of rights and remedies hereunder;
     (e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge

8



--------------------------------------------------------------------------------



 



effected hereby (other than such as have been obtained and are in full force and
effect);
     (g) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Equity is delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent for the benefit of the
Secured Parties will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Equity as security for the payment and performance of
the Secured Obligations, subject only to Liens permitted by Section 7.01 of the
Credit Agreement, to the extent such perfection is governed by the UCC; and
     (h) the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.
          Subject to the terms of this Agreement, each Grantor hereby agrees
that upon the occurrence and during the continuance of an Event of Default, it
will comply with instructions of the Administrative Agent with respect to the
Equity Interests in such Grantor that constitute Pledged Equity hereunder that
are not certificated without further consent by the applicable owner or holder
of such Equity Interests.
          Notwithstanding anything to the contrary in this Agreement, to the
extent any provision of this Agreement or the Credit Agreement excludes any
assets from the scope of the Collateral, or from any requirement to take any
action to perfect any security interest in favor of the Administrative Agent in
the Collateral, the representations, warranties and covenants made by the
Grantors in this Agreement or the Credit Agreement with respect to the creation,
perfection or priority (as applicable) of the security interest granted in favor
of the Administrative Agent (including, without limitation, this Section 2.03)
shall be deemed not to apply to such excluded assets.
          SECTION 2.04 Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Administrative
Agent in accordance with Section 2.02 Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership. To the extent
an interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Administrative
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Each Grantor
hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by

9



--------------------------------------------------------------------------------



 



certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable law, if necessary or desirable to perfect a security
interest in such Pledged Collateral, cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Administrative Agent the right to transfer such Pledged Collateral
under the terms hereof.
          SECTION 2.05 Registration in Nominee Name; Denominations. If an Event
of Default shall have occurred and be continuing and the Administrative Agent
shall give the applicable Grantor notice of its intent to exercise such rights,
(a) the Administrative Agent, on behalf of the Secured Parties, shall have the
right (subject to Section 2.07 hereof but otherwise in its sole and absolute
discretion) to hold the Pledged Equity in its own name as pledgee, the name of
its nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Administrative Agent and each
Grantor will promptly give to the Administrative Agent copies of any notices or
other communications received by it with respect to Pledged Equity registered in
the name of such Grantor and (b) the Administrative Agent shall have the right
to exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
          SECTION 2.06 Voting Rights; Dividends and Interest.
          (a) Unless and until an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have provided notice to the Parent
Borrower that the rights of the Grantors under this Section 2.06 are being
suspended (with any such notice of suspension to be given and to be effective
only consistent with Section 2.07 hereof and to be effective only to the extent
permitted by Section 2.07 hereof):
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Equity or any
part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.
     (ii) The Administrative Agent shall promptly (after reasonable advance
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Equity to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any

10



--------------------------------------------------------------------------------



 



noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Equity or received in exchange for Pledged Equity or any part thereof,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Administrative Agent and the Secured Parties and
shall be promptly (and in any event within 10 Business Days) delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Administrative Agent). So long as no
Default or Event of Default has occurred and is continuing, the Administrative
Agent shall promptly deliver to each Grantor any Pledged Equity in its
possession if requested to be delivered to the issuer thereof in connection with
any exchange or redemption of such Pledged Equity permitted by the Credit
Agreement in accordance with this Section 2.06(a)(iii).
          (b) Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have notified the applicable
Grantor of the suspension of its rights under paragraph (a)(iii) of this
Section 2.06, then all rights of such Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Grantor and
shall be promptly (and in any event within 5 Business Days) delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 4.02. After all Events of Default have been cured
or waived, the Administrative Agent shall promptly repay to each Grantor
(without interest) all dividends, interest, principal or other distributions
that such Grantor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) of this Section 2.06 and that remain in such account.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Administrative Agent shall have provided the applicable
Grantor with 10 days’ notice of the suspension of its rights under paragraph
(a)(i) of this Section 2.06, then, subject to Section 2.07 hereof, all rights of
such Grantor to exercise the voting and consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of

11



--------------------------------------------------------------------------------



 



this Section 2.06, shall cease, and, subject to Section 2.07 hereof, all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06 shall be reinstated.
          (d) Any notice given by the Administrative Agent to the Grantors
suspending the rights of the Grantors under paragraph (a) of this Section 2.06
(i) shall be given in writing and shall conform to and be subject to the
requirements of Section 2.07 hereof, (ii) may be given with respect to one or
more of the Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.
          SECTION 2.07 FCC Limitations. Notwithstanding anything to the contrary
in this Agreement, Administrative Agent and each Lender agree that (a) if the
suspension of a Grantor’s rights in respect of the Pledged Equity and the
vesting of such rights in the Administrative Agent pursuant to Section 2.06
requires the approval of the FCC, such rights will not be suspended and will
remain vested in such Grantor upon and during the occurrence of an Event of
Default unless and until such approval has been obtained; (b) if any exercise of
remedies by the Administrative Agent in respect of the Pledged Equity pursuant
to Section 4.01 requires the approval of the FCC, the Administrative Agent shall
not exercise such remedies unless and until such approval has been obtained and
voting rights in the Pledged Collateral shall remain with the Grantor even if an
Event of Default has occurred unless any such required prior FCC approval shall
have been obtained; (c) if the Administrative Agent exercises any remedies of
foreclosure in respect to the Pledged Collateral following the occurrence of an
Event of Default, there will be either a private or public arm’s-length sale of
the Pledged Collateral; and (d) prior to the exercise of any rights of the
purchaser at such sale of such Pledged Collateral, the prior consent of the FCC
pursuant to 47 U.S.C. Section 310(d), in each case only if required, shall be
obtained. Notwithstanding any other provision of this Agreement or any related
agreements to the contrary, any foreclosure on, sale, transfer or other
disposition of, or the exercise of any right to vote or consent with respect to
any of the Collateral as provided herein or therein, or any other action taken
or proposed to be taken by the Administrative Agent hereunder or thereunder
which would affect the operational, voting, or other control of any FCC
Authorization or any facility or station operated pursuant to such FCC
authorization, shall be in conformity with the requirements of the
Communications Laws and, if and to the extent required thereby, subject to the
prior approval of the FCC.

12



--------------------------------------------------------------------------------



 



          Each Grantor agrees that, upon the request from time to time by the
Administrative Agent following an Event of Default, it will use commercially
reasonable efforts to pursue obtaining any governmental, regulatory or third
party consents, approvals or authorizations referred to in this Section 2.07,
including the preparation, signing and filing with (or causing to be prepared,
signed and filed with) the FCC of any application or applications for consent to
the assignment of the FCC Authorizations or transfer of control required to be
signed by the Parent Borrower or any of its Subsidiaries necessary or
appropriate under the FCC’s rules and regulations for approval of any sale or
transfer of any of the Equity Interests or the assets of the Parent Borrower or
any of its Subsidiaries or any transfer of control in respect of any FCC
Authorization.
ARTICLE III
Security Interests in Personal Property
          SECTION 3.01 Security Interest.
          (a) As security for the payment or performance, as the case may be, in
full of the Secured Obligations, including the Guarantees, each Grantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in, all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):
          (i) all Accounts;
          (ii) all Chattel Paper;
          (iii) all Documents;
          (iv) all Equipment;
          (v) all General Intangibles;
          (vi) all Goods;
          (vii) all Instruments;
          (viii) all Inventory;
          (ix) all Investment Property;
          (x) all books and records pertaining to the Article 9 Collateral;
          (xi) all Fixtures;

13



--------------------------------------------------------------------------------



 



          (xii) all Letter of Credit and Letter-of-Credit Rights;
          (xiii) all Intellectual Property;
          (xiv) all Commercial Tort Claims listed on Schedule III and on any
supplement thereto received by the Administrative Agent pursuant to
Section 3.03(h); and
          (xv) to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all Supporting Obligations, collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset except that upon the satisfaction of the Existing Notes Condition, the
assets specified in clauses (f) and (g) of the definition of Excluded Assets
shall constitute Collateral hereunder and shall no longer constitute Excluded
Assets.
          (b) Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Administrative Agent for the benefit of the Secured Parties at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets”
or “all personal property” of such Grantor or words of similar effect as being
of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.
          (c) The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.
          (d) The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States Intellectual Property granted
by each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantor as debtors and the Administrative Agent as secured party.
          (e) Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Administrative Agent
authorized, (i) to perfect the Security Interests granted by this Security
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (A) filings pursuant to the Uniform Commercial Code in
the office of the secretary of state (or similar

14



--------------------------------------------------------------------------------



 



central filing office) of the relevant State(s), and filings in the applicable
real estate records with respect to any fixtures relating to Mortgaged Property,
(B) filings in United States government offices with respect to Intellectual
Property as expressly required elsewhere herein, (C) delivery to the
Administrative Agent to be held in its possession of all Collateral consisting
of Instruments or Pledged Equity as expressly required elsewhere herein or
(D) other methods expressly provided herein, (ii) to enter into any deposit
account control agreement or securities account control agreement with respect
to any deposit account or securities account, (iii) to take any action (other
than the actions listed in clause (i)(A) and (C) above) with respect to any
assets located outside of the United States, (iv) to perfect in any assets
subject to a certificate of title statute or (v) to deliver any Pledged Equity
representing Equity Interests pledged hereunder, except as expressly provided
herein.
          SECTION 3.02 Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:
     (a) Subject to Liens permitted by Section 7.01 of the Credit Agreement,
each Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date. Subject to Section 3.01(e), the Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or specified by notice from the Parent Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations (other than filings required to be made in the USPTO and the
USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

15



--------------------------------------------------------------------------------



 



     (c) Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending, unless it constitutes an Excluded Asset) and United States registered
Copyrights, respectively, have been delivered to the Administrative Agent for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary to establish a valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of registrations and applications for Patents,
Trademarks and Copyrights to the extent a security interest may be perfected by
filing, recording or registration in USPTO or USCO under the Federal
intellectual property laws, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
(i) such filings and actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).
     (d) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all the Article 9 Collateral
in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction and (iii) subject to
the filings described in Section 3.02(c), a perfected security interest in all
registrations and applications for Patents, Trademarks and Copyrights to the
extent a security interest may be perfected upon the receipt and recording of
fully executed short-form Intellectual Property Security Agreements with the
USPTO and the USCO, as applicable. Subject to Section 3.01(e) of this Agreement,
the Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than (i) any statutory or similar Lien that has
priority as a matter of Law and (ii) any Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
     (e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,

16



--------------------------------------------------------------------------------



 



which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.
     (f) As of the date hereof, no Grantor has any Commercial Tort Claim in
excess of $15,000,000, other than the Commercial Tort Claims listed on
Schedule III.
          SECTION 3.03 Covenants.
          (a) Each Grantor agrees to notify the Administrative Agent in writing
promptly, but in any event within 60 days, after any change in the (i) the legal
name of such Grantor, (ii) the identity or type of organization or corporate
structure of such Grantor, (iii) the jurisdiction of organization of such
Grantor, or (iv) the chief executive office of such Grantor.
          (b) Subject to Section 3.01(e), each Grantor shall, at its own
expense, take any and all commercially reasonable actions necessary to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of the Administrative Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 7.01 of the Credit Agreement; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is (x) determined by such
Grantor to be desirable in the conduct of its business and (y) permitted by the
Credit Agreement.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Parent Borrower, on behalf of the Grantors, shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Parent Borrower setting forth the information required pursuant to Schedules
1(a), 1(c) and 2 of the Perfection Certificate that has changed or confirming
that there has been no change in such information since the date of such
certificate or the date of the most recent certificate delivered pursuant to
this Section 3.03(c).
          (d) Subject to Section 3.01(e), each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $15,000,000
shall be or become evidenced by any promissory note, other instrument or debt
security, such note, instrument or debt security shall be promptly (and in any
event within 30 days thereof) pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.

17



--------------------------------------------------------------------------------



 



          (e) At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 7.01 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or any other Loan
Document and within a reasonable period of time (unless the Administrative Agent
determines in good faith that such actions or payments are necessary to protect
the Security Interest, to avoid any loss or forfeiture or material impairment of
any material Collateral or the use thereof, or to preserve and maintain any
material Collateral in good condition) after the Administrative Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, the Grantors shall
not be obligated to reimburse the Administrative Agent with respect to any
Intellectual Property that any Grantor has failed to maintain or pursue, or
otherwise allowed to lapse, terminate or be put into the public domain, in
accordance with Section 3.03(g)(iv). Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
          (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person the value of which is in
excess of $15,000,000 to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
          (g) Intellectual Property Covenants.
     (i) Other than to the extent not prohibited herein or in the Credit
Agreement or with respect to registrations and applications no longer used or
useful, and except to the extent failure to act would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps, including, without limitation, in the USPTO, the USCO and any other
governmental authority located in the United States, to pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Intellectual Property of such
Grantor.
     (ii) Other than to the extent not prohibited herein or in the Credit
Agreement, or with respect to registrations and applications no longer used or
useful, or except as would not, as deemed by the applicable Grantor in its
reasonable

18



--------------------------------------------------------------------------------



 



business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in the case of a trade secret,
become publicly known).
     (iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to standards of quality.
     (iv) Nothing in this Agreement or any other Loan Document prevents any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.
     (v) Within 60 days after the end of each fiscal quarter each Grantor shall
provide a list of any additional registrations of Intellectual Property of such
Grantor not previously disclosed to the Administrative Agent including such
information as is necessary for such Grantor to make appropriate filings in the
USPTO and USCO.
     (h) Commercial Tort Claims. If the Grantors shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated by such
Grantor to exceed $15,000,000 for which this clause has not been satisfied and
for which a complaint in a court of competent jurisdiction has been filed, such
Grantor shall within 45 days after the end of the fiscal quarter in which such
complaint was filed notify the Administrative Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Administrative Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

19



--------------------------------------------------------------------------------



 



ARTICLE IV
Remedies
          SECTION 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right, subject to Section 2.07, to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations, including
the Guarantees, under the Uniform Commercial Code or other applicable Law and
also may (i) require each Grantor to, and each Grantor agrees that it will at
its expense and upon request of the Administrative Agent promptly, assemble all
or part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under Law, without obligation to such Grantor in respect of such
occupation; provided that the Administrative Agent shall provide the applicable
Grantor with notice thereof prior to such occupancy; (iii) require each Grantor
to, and each Grantor agrees that it will at its expense and upon the request of
the Administrative Agent promptly, assign the entire right, title, and interest
of such Grantor in each of the Patents, Trademarks, domain names and Copyrights
to the Administrative Agent for the benefit of the Secured Parties;
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Administrative Agent shall provide the applicable Grantor with
notice thereof prior to such exercise; and (v) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the Secured
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. Notwithstanding the preceding
sentence, the Administrative Agent shall not have the right under this Agreement
to assume operational control of any FCC Authorization and facility or station
operated pursuant to such FCC Authorization except in compliance with the
Communications Laws. The Administrative Agent shall be authorized at any such
sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted.
          The Administrative Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative

20



--------------------------------------------------------------------------------



 



Agent’s intention to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by Law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at Law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.
          Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) during the continuance of an Event of Default (provided that
the Administrative Agent shall provide the applicable Grantor with notice
thereof prior to, to the extent reasonably practicable, or otherwise

21



--------------------------------------------------------------------------------



 



promptly after, exercising such rights), for the purpose of (i) making, settling
and adjusting claims in respect of Article 9 Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies if insurance,
(ii) making all determinations and decisions with respect thereto and
(iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, within 10 days of demand,
by the Grantors to the Administrative Agent and shall be additional Secured
Obligations secured hereby.
          SECTION 4.02 Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash in accordance with Section 8.03 of the Credit
Agreement.
          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
          In making the determinations and allocations required by this
Section 4.02, the Administrative Agent may conclusively rely upon information
supplied to it as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Administrative
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).
          SECTION 4.03 Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a non-exclusive,
royalty-free, limited license (until the termination or cure of the Event of
Default) for cash, upon credit or for future delivery as the Administrative
Agent shall deem appropriate to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the

22



--------------------------------------------------------------------------------



 



Administrative Agent to use such licenses, sublicenses and other rights, and (to
the extent permitted by the terms of such licenses and sublicenses) all licenses
and sublicenses granted thereunder, shall expire immediately upon the
termination or cure of all Events of Default and shall be exercised by the
Administrative Agent solely during the continuance of an Event of Default and
upon 10 Business Days’ prior written notice to the applicable Grantor, and
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of any
contract, license, agreement, instrument or other document evidencing, giving
rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses granted
hereunder with respect to Trademarks shall be subject to the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. For
the avoidance of doubt, the use of such license by the Administrative Agent may
be exercised, at the option of the Administrative Agent, only during the
continuation of an Event of Default. Furthermore, each Grantor hereby grants to
the Administrative Agent an absolute power of attorney to sign, subject only to
the giving of 10 Business Days’ notice to the Grantor, upon the occurrence and
during the continuance of any Event of Default, any document which may be
required by the USPTO or the USCO in order to effect an absolute assignment of
all right, title and interest in each registration and application for a Patent,
Trademark or Copyright, and to record the same.
ARTICLE V
Subordination
          SECTION 5.01 Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors to indemnity, contribution
or subrogation under applicable law or otherwise shall be fully subordinated to
the payment in full in cash of the Secured Obligations. No failure on the part
of the Parent Borrower or any Grantor to make the payments required under
applicable law or otherwise shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
ARTICLE VI
Miscellaneous
          SECTION 6.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of the Parent
Borrower as provided in Section 10.02 of the Credit Agreement.

23



--------------------------------------------------------------------------------



 



          SECTION 6.02 Waivers, Amendment.
          (a) No failure or delay by the Administrative Agent, the
Administrative Agent, any L/C Issuer, any Cash Management Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Administrative Agent, the L/C Issuers, the Cash
Management Banks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Administrative Agent, any Lender, any Cash Management Bank or any L/C Issuer may
have had notice or knowledge of such Default at the time. No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 6.03 Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
          (b) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
10 days of written demand therefor.
          SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements

24



--------------------------------------------------------------------------------



 



by or on behalf of any Grantor or the Administrative Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns, to the extent permitted under Section 10.07 of the
Credit Agreement.
          SECTION 6.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Secured Parties and
shall survive the execution and delivery of the Loan Documents, the making of
any Loans and issuance of any Letters of Credit and the provision of Cash
Management Services, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the Administrative
Agent, any L/C Issuer, any Cash Management Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under any Loan Document (other
than (x) obligations under Secured Hedge Agreements not yet due and payable,
(y) Cash Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) is outstanding and
unpaid or any Letter of Credit is outstanding (other than Letters of Credit in
which the Outstanding Amount of the L/C Obligations related thereto have been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place) or so long as the
Commitments have not expired or terminated.
          SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.
          SECTION 6.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining

25



--------------------------------------------------------------------------------



 



provisions of this Agreement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 6.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to any Grantor, any such notice
being waived by each Grantor to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Grantors against any and all obligations owing to such Lender and
its Affiliates hereunder, now or hereafter existing, irrespective of whether or
not such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the applicable Grantor and the Administrative
Agent after any such set off and application made by such Lender; provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 6.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
          SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 6.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 6.11 Security Interest Absolute. To the extent permitted by
Law, all rights of the Administrative Agent hereunder, the Security Interest,
the grant of a security interest in the Pledged Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability

26



--------------------------------------------------------------------------------



 



of the Credit Agreement, any other Loan Document, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
          SECTION 6.12 Reserved.

          SECTION 6.13 Termination or Release.
          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
(x) obligations under Secured Hedge Agreements not yet due and payable, (y) Cash
Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit (other than Letters of Credit in which the
Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place).
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Parent Borrower or becomes an
Excluded Subsidiary; provided that the Required Lenders shall have consented to
such transaction (to the extent required by the Credit Agreement) and the terms
of such consent did not provide otherwise.
          (c) Upon any sale or transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 6.13, the Administrative Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and shall perform such other actions reasonably requested by such
Grantor to effect such release, including delivery of certificates, securities
and instruments. Any execution and delivery of documents pursuant

27



--------------------------------------------------------------------------------



 



to this Section 6.13 shall be without recourse to or warranty by the
Administrative Agent.
          SECTION 6.14 Additional Grantors. Pursuant to Section 6.11 of the
Credit Agreement, certain additional Restricted Subsidiaries of the Parent
Borrower may be required to enter in this Agreement as Grantors. Upon execution
and delivery by the Administrative Agent and a Restricted Subsidiary of a
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
          SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent, subject to Section 2.07 hereof shall have
the right, upon the occurrence and during the continuance of an Event of Default
and notice by the Administrative Agent to the applicable Grantor of the
Administrative Agent’s intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at Law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby;
and provided further, that no right accorded to Administrative Agent to act as
attorney-in-fact for any Grantor shall be deemed to authorize Administrative
Agent to execute on behalf of any Grantor any application or other instrument
required to be filed with the FCC in any manner or under

28



--------------------------------------------------------------------------------



 



any circumstances not permitted by the Communications Laws. The Administrative
Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final judgment of a court of
competent jurisdiction.
          SECTION 6.16 General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.
          SECTION 6.17 Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.
          SECTION 6.18 Reinstatement. This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Parent Borrower or any other Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Parent Borrower or any other Loan Party or
any substantial part of its property, or otherwise, all as though such payments
had not been made.
          SECTION 6.19 Miscellaneous. The Administrative Agent shall not be
deemed to have actual, constructive, direct or indirect notice or knowledge of
the occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event

29



--------------------------------------------------------------------------------



 



of Default has occurred. The Administrative Agent shall have no obligation
either prior to or after receiving such notice to inquire whether an Event of
Default has, in fact, occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice so furnished to it.
[Signature Pages Follow.]

30



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            CHRISTAL RADIO SALES, INC.
JACOR/PREMIERE HOLDING, INC.
KATZ COMMUNICATIONS, INC.
KATZ MEDIA GROUP, INC.
KATZ MILLENNIUM SALES & MARKETING INC.
KATZ NET RADIO SALES, INC.
PREMIERE RADIO NETWORKS, INC.
CLEAR CHANNEL COLLECTIVE MARKETING, LLC
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[signature page to security agreement]

 



--------------------------------------------------------------------------------



 



Schedule I to
the Non-Principal Properties (All Assets) Security Agreement
SUBSIDIARY PARTIES
The entities set forth on the draft of this schedule delivered to the Arrangers
on or immediately prior to the Specified Date to the extent they are
wholly-owned direct or indirect Domestic Subsidiaries (other than Excluded
Subsidiaries) of the Parent Borrower on the Closing Date and any other entities
which would additionally be required to become Grantors under this Agreement
after giving effect to the Transactions pursuant to the Collateral and Guarantee
Requirement.

 



--------------------------------------------------------------------------------



 



Schedule II to
the Non-Principal Properties (All Assets) Security Agreement
PLEDGED EQUITY

 



--------------------------------------------------------------------------------



 



Schedule III to
the Non-Principal Properties (All Assets) Security Agreement
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Non-Principal Properties (All Assets) Security Agreement
          SUPPLEMENT NO. ___dated as of [•], to the Non-Principal Properties
(All Assets) Security Agreement (the “Security Agreement”), dated as of [    ],
2008, among the Grantors identified therein and Citibank, N.A., as
Administrative Agent.
          A. Reference is made to the Credit Agreement dated as of May [     ],
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into Clear Channel Communications, Inc.(the “Parent Borrower”), each Lender
from time to time party thereto, certain other Subsidiaries of the Parent
Borrower from time to time party thereto, Citibank, N.A., as Administrative
Agent, and the other agents named therein.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
the Cash Management Banks to provide Cash Management Services. Section 6.14 of
the Security Agreement provides that additional Restricted Subsidiaries of the
Parent Borrower may become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
(the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans, the L/C
Issuers to issue additional Letters of Credit and the Cash Management Banks to
provide additional Cash Management Services and as consideration for Loans
previously made, Letters of Credit previously issued and Cash Management
Services previously provided.
          Accordingly, the Administrative Agent and the New Grantor agree as
follows:
          SECTION 1. In accordance with Section 6.14 of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured

 



--------------------------------------------------------------------------------



 



Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic communication shall be as effective
as delivery of a manually signed counterpart of this Supplement.
          SECTION 4. The New Grantor hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Grantor, the information required
by Schedules II and III to the Security Agreement applicable to it and the list
of (i) all Intellectual Property held by the New Grantor and (ii) all
instruments and debt securities held by the New Grantor and required to be
delivered pursuant to the Security Agreement and (b) set forth under its
signature hereto is the true and correct legal name of the New Grantor, its
jurisdiction of formation and the location of its chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

2



--------------------------------------------------------------------------------



 



          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Security Agreement.
          SECTION 9. The New Grantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with the execution
and delivery of this Supplement, including the reasonable fees, other charges
and disbursements of counsel for the Administrative Agent.
[Signature pages follow.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            [NAME OF NEW GRANTOR]
      By:           Name:           Title:                 Legal Name:    
Jurisdiction of Formation:
Location of Chief Executive office:     

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



Schedule I
to the Supplement No __ to the
Non-Principal Properties (All Assets) Security Agreement
LOCATION OF COLLATERAL

      Description   Location
 
   

EQUITY INTERESTS

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Equity Interest   of Equity
Interests
 
               

INSTRUMENTS AND DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date
 
           

 



--------------------------------------------------------------------------------



 



COMMERCIAL TORT CLAIMS
INTELLECTUAL PROPERTY

2



--------------------------------------------------------------------------------



 



Exhibit II to the
Non-Principal Properties (All Assets) Security Agreement
FORM OF PERFECTION CERTIFICATE

 



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Receivables Collateral
Security Agreement, dated as of [        ], 2008 (the “Security Agreement”),
among the grantors identified therein and Citibank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), (ii) that certain ABL
Receivables Pledge and Security Agreement, dated as of [        ], 2008 (the
“ABL Security Agreement”), among the grantors identified therein and Citibank,
N.A., as Administrative Agent (in such capacity, the “ABL Administrative
Agent”), (iii) that certain Credit Agreement, dated as of [        ], 2008 (the
“Credit Agreement”), among Clear Channel Communications, Inc., a Texas
corporation (the “Company”), certain subsidiaries of the Company from time to
time party thereto, Clear Channel Capital I, LLC, a Delaware limited liability
company (“Holdings”), Citibank, N.A., as Administrative Agent, the lenders from
time to time party thereto and the other agents named therein, and (iv) that
certain Credit Agreement, dated as of May [    ], 2008 (the “ABL Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, certain subsidiaries of the Company from time to time party
thereto, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement, the ABL
Credit Agreement, the Security Agreement or the ABL Security Agreement, as
applicable, unless otherwise noted herein.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
(a) The exact legal name of the Company, as such name appears in its certificate
of incorporation or any other organizational document, is set forth in
Schedule 1(a). The Company is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of the Company, the Federal Taxpayer
Identification Number of the Company and the jurisdiction of formation of the
Company.
(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names the Company has had in the past five years, together with
the date of the relevant change.
(c) Set forth in Schedule 1(c) is a list of all other names used by the Company
or any other business or organization to which the Company became the successor
by merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, on any filings with the Internal Revenue Service at
any time between the date five years prior to the date hereof and the date
hereof. Except as set forth in Schedule 1(c), the Company has not changed its
jurisdiction of organization at any time during the past four months.
          2. Current Locations. The chief executive office of the Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in

 



--------------------------------------------------------------------------------



 



each of the Security Agreement and the ABL Security Agreement) has been
originated by the Company in the ordinary course of business or consists of
goods which have been acquired by the Company in the ordinary course of business
from a person in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of the Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
the Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Company’s balance sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Company’s Patents, Patent Licenses, Trademarks
and Trademark Licenses (each as defined in the Security Agreement) registered
with the United States Patent and Trademark Office, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 10(b) is a schedule setting forth all of the Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreement),
including the name of the registered owner and the registration number of each
Copyright or Copyright License owned by the Company.

-2-



--------------------------------------------------------------------------------



 



          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by the Company, including a brief
description thereof.
          12. Concentration Accounts. Attached hereto as Schedule 12 is a true
and complete list of all Blocked Accounts (as defined in the ABL Credit
Agreement) maintained by the Parent Borrower, including the name of each
institution where each such account is held, the name of each such account and
the name of the entity that holds each account.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this ___day of _________, 2008.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Pledge Agreement, dated
as of [       ], 2008 (the “Pledge Agreement”), between Clear Channel Capital I,
LLC, a Delaware limited liability company (“Holdings”) and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
(ii) that certain Credit Agreement, dated as of May [      ], 2008 (the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc., a Texas corporation (the “Parent Borrower”),
certain subsidiaries of the Parent Borrower from time to time party thereto,
Holdings, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the Pledge
Agreement, as applicable, unless otherwise noted herein.
          The undersigned hereby certifies to the Administrative Agent as
follows:
          1. Names.
          (a) The exact legal name of Holdings, as such name appears in its
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Holdings is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of Holdings, the Federal Taxpayer Identification
Number of Holdings and the jurisdiction of formation of Holdings.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names Holdings has had in the past five years, together with
the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
Holdings or any other business or organization to which Holdings became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), Holdings has not
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of Holdings is
located at the address set forth in Schedule 2 hereto.
          3. [Reserved].
          4. [Reserved].
          5. [Reserved].
          6. [Reserved].
          7. [Reserved].

 



--------------------------------------------------------------------------------



 



          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest held by Holdings. Also set forth on Schedule 8(b) is each equity
investment of Holdings that represents 50% or less of the equity of the entity
in which such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].
          10. [Reserved].
          11. [Reserved].
[The Remainder of this Page has been intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereunto executed this
Perfection Certificate as of this ___day of _________, 2008.

            CLEAR CHANNEL CAPITAL I, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Non-Principal Properties
(Specified Assets) Security Agreement, dated as of [        ], 2008 (the “SA
Security Agreement”), among the grantors identified therein (the “SA Grantors”)
and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), (ii) that certain Receivables Collateral Security
Agreement, dated as of [        ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(iii) that certain ABL Receivables Pledge and Security Agreement, dated as of
[        ], 2008 (the “ABL Receivables Security Agreement”), among the grantors
identified therein and Citibank, N.A., as Administrative Agent (in such
capacity, the “ABL Administrative Agent”), (iv) that certain Credit Agreement,
dated as of May [    ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), certain subsidiaries of the Parent
Borrower from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company (“Holdings”), the Administrative Agent, the
lenders from time to time party thereto and the other agents named therein, and
(v) that certain Credit Agreement, dated as of May [    ], 2008 (the “ABL Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Parent Borrower, certain subsidiaries of the Parent Borrower from time to
time party thereto, Holdings, the ABL Administrative Agent, the lenders from
time to time party thereto and the other agents named therein. Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement,
the ABL Credit Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise,

 



--------------------------------------------------------------------------------



 



on any filings with the Internal Revenue Service at any time between the date
five years prior to the date hereof and the date hereof. Except as set forth in
Schedule 1(c), no Company has changed its jurisdiction of organization at any
time during the past four months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the SA Security Agreement, the CF
Receivables Security Agreement and the ABL Receivables Security Agreement) has
been originated by each Company in the ordinary course of business or consists
of goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Facility Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property owned by each of the Companies that is a SA Grantor as of
the Closing Date, (ii) filing offices for mortgages relating to such Mortgaged
Property as of the Closing Date, (iii) common names, addresses and uses of each
such Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 7(b) attached hereto, no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].

-2-



--------------------------------------------------------------------------------



 



          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office and owned by each Company that is
a SA Grantor, including the name of the registered owner and the registration
number of each Patent, Patent License, Trademark and Trademark License owned by
each such Company. Attached hereto as Schedule 10(b) is a schedule setting forth
all of the United States Copyrights and Copyright Licenses (each as defined in
the Security Agreement) owned by each Company that is a SA Grantor, including
the name of the registered owner and the registration number of each Copyright
or Copyright License owned by each such Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company that is a SA Grantor,
including a brief description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this ___day of March, 2008.

            [GRANTORS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Principal Properties
Security Agreement, dated as of [        ], 2008 (the “AA15 Security
Agreement”), among the grantors identified therein and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), (ii) that
certain Non-Principal Properties (All Assets) Security Agreement, dated as of
[        ], 2008 (the “AA Security Agreement”), among the grantors identified
therein and the Administrative Agent, (iii) that certain Non-Principal
Properties (Specified Assets) Security Agreement, dated as of [        ], 2008
(the “SA Security Agreement”), among the grantors identified therein and the
Administrative Agent, (iv) that certain Receivables Collateral Security
Agreement, dated as of [        ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(v) that certain ABL Receivables Pledge and Security Agreement, dated as of
[        ], 2008 (the “ABL Receivables Security Agreement”), among the grantors
identified therein and Citibank, N.A., as Administrative Agent (in such
capacity, the “ABL Administrative Agent”), (vi) that certain Credit Agreement,
dated as of May [        ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), certain subsidiaries of the Parent
Borrower from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company (“Holdings”), the Administrative Agent, the
lenders from time to time party thereto and the other agents named therein, and
(vii) that certain Credit Agreement, dated as of May [    ], 2008 (the “ABL
Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into the Parent Borrower, certain subsidiaries of the Parent Borrower from
time to time party thereto, Holdings, the ABL Administrative Agent, the lenders
from time to time party thereto and the other agents named therein. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement, the ABL Credit Agreement, the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

 



--------------------------------------------------------------------------------



 



          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement) has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company

-2-



--------------------------------------------------------------------------------



 



membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 8(b) is each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made and included
as “investments in unconsolidated affiliates” on the Parent Borrower’s balance
sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of each Company’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, including the
name of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by each Company. Attached hereto
as Schedule 10(b) is a schedule setting forth all of each Company’s United
States Copyrights and Copyright Licenses (each as defined in the Security
Agreement), including the name of the registered owner and the registration
number of each Copyright or Copyright License owned by each Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company, including a brief
description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this ___day of _________, 2008.

            [GRANTORS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit III to the
Non-Principal Properties (All Assets) Security Agreement
FORM OF
PATENT SECURITY AGREEMENT (SHORT FORM)
PATENT SECURITY AGREEMENT
     PATENT SECURITY AGREEMENT (this “Agreement”), dated as of [   ], 2008,
between the Grantor identified on the signature page hereto, and Citibank, N.A.,
as Administrative Agent for the Secured Parties.
     Reference is made to the Non-Principal Properties (All Assets) Security
Agreement dated as of [   ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among certain subsidiaries of Clear Channel Communications, Inc., a Texas
corporation (the “Company”), and the Administrative Agent. The Secured Parties’
agreements in respect of extensions of credit to the Company are set forth in
the Credit Agreement dated as of May [   ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
     Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
     Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):
All letters Patent of the United States, all registrations and recordings
thereof, and all applications for letters Patent of the United States in or to
which the Grantor now or hereafter has any right, title or interest therein,
including registrations, recordings and pending

 



--------------------------------------------------------------------------------



 



applications in the USPTO, and all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, including
those listed on Schedule I.
               Section 3. Termination. This Agreement is made to secure the
satisfactory performance and payment of the Secured Obligations. This Agreement
and the security interest granted hereby shall terminate with respect to all of
the Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement. Additionally, upon such satisfactory performance
or payment, the Administrative Agent shall reasonably cooperate with any efforts
made by the Grantor to make of record or otherwise confirm such satisfaction
including, but not limited to, the release and/or termination of this Agreement
and any security interest in, to or under the Patent Collateral.
     Section 4. Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. The Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
     Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Patent Collateral consisting of
U.S. Patent registrations or applications owned by such Grantor, in whole or in
part, is set forth in Schedule I.
     Section 6. Miscellaneous. As applicable, the provisions of Article VI of
the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Patent Registrations and Published Applications

          Patent Description   Owner   Registration Number/Serial Number  
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



    Exhibit IV to the
Non-Principal Properties (All Assets) Security Agreement

FORM OF
TRADEMARK SECURITY AGREEMENT (SHORT FORM)
TRADEMARK SECURITY AGREEMENT
               TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[          ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
     Reference is made to the Non-Principal Properties (All Assets) Security
Agreement dated as of [    ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among certain subsidiaries of Clear Channel Communications, Inc., a Texas
corporation (the “Company”), and the Administrative Agent. The Secured Parties’
agreements in respect of extensions of credit to the Company are set forth in
the Credit Agreement dated as of May [    ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
     Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
     Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):
     (a) all trademarks, service marks, trade names, corporate names, trade

 



--------------------------------------------------------------------------------



 



dress, logos, designs, fictitious business names, other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO, and all extensions or renewals thereof, as well as any unregistered
trademarks and service marks used by the Grantor, including those listed on
Schedule I, and (b) all goodwill connected with the use of and symbolized by
such marks; provided that the grant of security interest shall not include any
trademark, service mark or other application for registration that may be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest unless and until such time that the grant and/or enforcement
of the security interest will not affect the validity of such trademark, service
mark or other application for registration.
     Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Secured Obligations. This Agreement and the
security interest granted hereby shall terminate with respect to all of the
Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Trademark
Collateral acquired under this Agreement. Additionally, upon such satisfactory
performance or payment, the Administrative Agent shall reasonably cooperate with
any efforts made by the Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.
     Section 4. Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. The Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
     Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Trademark Collateral consisting of
U.S. Trademark registrations or applications owned by such Grantor, in whole or
in part, is set forth in Schedule I.
     Section 6. Miscellaneous. As applicable, the provisions of Article VI of
the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            [GRANTOR]

      By:           Name:           Title:        

Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent

      By:           Name:           Title:        

Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Trademark Registrations and Use Applications

                                  Registration                 Number/ Trademark
  Owner   Serial Number    

2



--------------------------------------------------------------------------------



 



    Exhibit V to the
Non-Principal Properties (All Assets) Security Agreement

FORM OF
COPYRIGHT SECURITY AGREEMENT (SHORT FORM)
COPYRIGHT SECURITY AGREEMENT
               COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
[         ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
     Reference is made to the Non-Principal Properties (All Assets) Security
Agreement dated as of [    ], 2008 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among certain subsidiaries of Clear Channel Communications, Inc., a Texas
corporation (the “Company”), and the Administrative Agent. The Secured Parties’
agreements in respect of extensions of credit to the Company are set forth in
the Credit Agreement dated as of May [    ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
     Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
     Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):
(a) all copyright rights in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise, and (b) all
registrations and applications for registration of any such copyright in the
United States, including registrations,

 



--------------------------------------------------------------------------------



 



recordings, supplemental registrations and pending applications for registration
in the USCO, including those listed on Schedule I.
     Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Secured Obligations. This Agreement and the
security interest granted hereby shall terminate with respect to all of the
Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement. Additionally, upon such satisfactory
performance or payment, the Administrative Agent shall reasonably cooperate with
any efforts made by the Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Copyright
Collateral.
     Section 4. Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. The Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
     Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Copyright Collateral consisting of
U.S. Copyright registrations or applications owned by such Grantor, in whole or
in part, is set forth in Schedule I.
     Section 6. Miscellaneous. As applicable, the provisions of Article VI of
the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

2



--------------------------------------------------------------------------------



 



            [GRANTOR]

      By:           Name:           Title:        

Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent

      By:           Name:           Title:        

[Signature Page for Copyright Security Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I
Copyright Registrations

                  Copyright Title   Owner   Registration Number    

 



--------------------------------------------------------------------------------



 



Exhibit G-3
 
[FORM OF]
NON-PRINCIPAL PROPERTIES (SPECIFIED ASSETS)
SECURITY AGREEMENT
dated as of
[          ], 2008
among
THE GRANTORS IDENTIFIED HEREIN
and
CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
 
       
ARTICLE II [Reserved]
    7  
 
       
ARTICLE III Security Interests in Personal Property
    7  
SECTION 3.01 Security Interest
    7  
SECTION 3.02 Representations and Warranties
    8  
SECTION 3.03 Covenants
    10  
 
       
ARTICLE IV Remedies
    12  
SECTION 4.01 Remedies Upon Default
    12  
SECTION 4.02 Application of Proceeds
    14  
SECTION 4.03 Grant of License to Use Intellectual Property; Power of Attorney
    15  
 
       
ARTICLE V Subordination
    16  
SECTION 5.01 Subordination
    16  
 
       
ARTICLE VI Miscellaneous
    16  
SECTION 6.01 Notices
    16  
SECTION 6.02 Waivers, Amendment
    16  
SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification
    17  
SECTION 6.04 Successors and Assigns
    17  
SECTION 6.05 Survival of Agreement
    17  
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
    18  
SECTION 6.07 Severability
    18  
SECTION 6.08 Right of Set-Off
    18  
SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
    19  
SECTION 6.10 Headings
    19  
SECTION 6.11 Security Interest Absolute
    19  

i



--------------------------------------------------------------------------------



 



         
SECTION 6.12 Reserved
    19  
SECTION 6.13 Termination or Release
    19  
SECTION 6.14 Additional Grantors
    20  
SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact
    20  
SECTION 6.16 General Authority of the Administrative Agent
    21  
SECTION 6.17 Reasonable Care
    22  
SECTION 6.18 Reinstatement
    22  
SECTION 6.19 Miscellaneous
    22  

     
Schedule I
  Subsidiary Parties
Schedule II
  Specified Assets
 
   
Exhibits
   
 
   
Exhibit I
  Form of Security Agreement Supplement
Exhibit II
  Form of Perfection Certificate
Exhibit III
  Form of Patent Security Agreement
Exhibit IV
  Form of Trademark Security Agreement
Exhibit V
  Form of Copyright Security Agreement

ii



--------------------------------------------------------------------------------



 



          NON-PRINCIPAL PROPERTIES (SPECIFIED ASSETS) SECURITY AGREEMENT dated
as of [         ], 2008, among the Grantors (as defined below) and Citibank,
N.A., as Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).
          Reference is made to the Credit Agreement dated as of May [  ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc.(the “Parent Borrower”), certain other
Subsidiaries of the Parent Borrower from time to time party thereto
(collectively with the Parent Borrower, the “Borrowers”), Clear Channel Capital
I, LLC, a Delaware limited liability company, each Lender from time to time
party thereto, Citibank, N.A., as Administrative Agent, and the other agents
named therein. The Lenders have agreed to extend credit to the Borrowers subject
to the terms and conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Parties are
affiliates of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the UCC.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the UCC.
          “Agreement” means this Non-Principal Properties (Specified Assets)
Security Agreement.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).

 



--------------------------------------------------------------------------------



 



          “Collateral” means the Article 9 Collateral.
          “Communications Laws” means the Communications Act of 1934, as
amended, and the FCC’s rules, regulations, published orders and published and
promulgated policy statements of the FCC, all as may be amended from time to
time.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
          “Copyrights” means all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
USCO.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Excluded Assets” means:
     (a) any fee owned real property and all leasehold rights and interests in
real property, other than, in each case, any fixtures (other than fixtures
relating to Mortgaged Property);
     (b) any General Intangible (other than FCC Authorizations, which are
addressed in subsection (h) below), Investment Property, Intellectual Property
or other property or rights of a Grantor arising under or evidenced by any
contract, lease, instrument, license or other document if (but only to the
extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in respect of, or result in the
abandonment, invalidation or unenforceability of, such General Intangible,
Investment Property, Intellectual Property or other property or rights in favor
of a third party or under any law, regulation, permit, order or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained (for the avoidance of doubt, the restrictions described herein shall
not include negative pledges or similar undertakings in favor of a lender or
other financial counterparty) or (y) expressly give any other party (other than
another Grantor or its Affiliates) in respect of any such contract, lease,
instrument, license or other document, the right to terminate its obligations
thereunder, provided, however, that the limitation set forth in this clause (b)
shall not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable Law, including the UCC; provided, further, that,
at such

2



--------------------------------------------------------------------------------



 



time as the condition causing the conditions in subclauses (x) and (y) of this
clause (b) shall be remedied, whether by contract, change of law or otherwise,
the contract, lease, instrument, license or other documents shall immediately
cease to be an Excluded Asset, and any security interest that would otherwise be
granted herein shall attach immediately to such contract, lease, instrument,
license or other document, or to the extent severable, to any portion thereof
that does not result in any of the conditions in subclauses (x) or (y) above;
     (c) any assets to the extent and for so long as the pledge of such assets
is prohibited by law and such prohibition is not overridden by the UCC or other
applicable law;
     (d) Equity Interests or debt securities of any Affiliate of the Parent
Borrower to the extent and for so long as a pledge of such Equity Interests or
debt securities hereunder would result in additional financial reporting
requirements under Rule 3-16 under Regulation S-X promulgated under the Exchange
Act;
     (e) margin stock;
     (f) Equity Interests in any Person;
     (g) intercompany notes between the Parent Borrower and its Restricted
Subsidiaries or between any Restricted Subsidiaries (other than, in each case,
intercompany notes issued by any Retained Existing Notes Indenture Unrestricted
License Subsidiary that is a wholly-owned Material Domestic Subsidiary);
     (h) any FCC Authorizations to the extent (but only to the extent) that at
such time the Administrative Agent may not validly possess a security interest
therein pursuant to applicable Communications Laws, but the Collateral shall
include, to the maximum extent permitted by law, all rights incident or
appurtenant to the FCC Authorizations (except to the extent requiring approval
of any Governmental Authority, including by the FCC) and the right to receive
all proceeds derived from or in connection with the sale, assignment or transfer
of the FCC Authorizations;
     (i) any Intellectual Property to the extent that the attachment of the
security interest of this Agreement thereto, or any assignment thereof, would
result in the forfeiture, invalidation or unenforceability of the Grantors’
rights in such property including, without limitation, any Trademark
applications filed in the USPTO on the basis of such Grantor’s “intent-to-use”
such Trademark, unless and until acceptable evidence of use of such Trademark
has been filed with the USPTO pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (15 U.S.C. 1051, et seq.), to the extent that granting a lien in such
Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application;
     (j) unless and until the Existing Notes Condition has been satisfied, any
particular assets if pledging or creating a security interest in such assets in
favor

3



--------------------------------------------------------------------------------



 



of the Administrative Agent for the benefit of the Secured Parties would require
the grant of equal and ratable security to or for the benefit of the holders of
any Retained Notes under the applicable Retained Notes Documentation; provided,
however, that if any Retained Existing Notes become required to be secured by a
Lien on any assets that would otherwise constitute Collateral as a result of a
breach by the Parent Borrower of the covenant set forth in the last paragraph of
Section 7.01 of the Credit Agreement, then such assets shall not be excluded
from the Collateral pursuant to this clause (j);
     (k) any particular assets if, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Parent Borrower and
evidenced in writing, the burden, cost or consequences (including any material
adverse tax consequences) to the Parent Borrower or its Subsidiaries of creating
or perfecting a pledge or security interest in such assets in favor of the
Administrative Agent for the benefit of the Secured Parties or obtaining title
insurance or taking other actions in respect of such assets is excessive in
relation to the benefits to be obtained therefrom by the Secured Parties; and
     (l) any Receivables Collateral;
provided that upon the satisfaction of the Existing Notes Condition, the assets
specified in clauses (f) and (g) above shall constitute Collateral hereunder and
shall no longer constitute Excluded Assets.
          “FCC” means the Federal Communications Commission of the United States
or any Governmental Authority succeeding to the functions of such commission in
whole or in part.
          “FCC Authorizations” means all licenses, permits and other
authorizations issued by the FCC and held by the Parent Borrower or any of its
Restricted Subsidiaries.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 4.03.
          “General Intangibles” has the meaning specified in Article 9 of the
UCC.
          “Grantor” means each Subsidiary Party.
          “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing.

4



--------------------------------------------------------------------------------



 



          “Intellectual Property Security Agreements” means the short-form
Patent Security Agreement, short-form Trademark Security Agreement, and
short-form Copyright Security Agreement, each substantially in the form attached
hereto as Exhibits III, IV and V, respectively.
          “License” means any Patent License, Trademark License, Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, and (iii) rights to sue for past, present
and future violations thereof.
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.
          “Patents” means all of the following now owned or hereafter acquired
by any Grantor: (a) all letters Patent of the United States in or to which any
Grantor now or hereafter has any right, title or interest therein, all
registrations and recordings thereof, and all applications for letters Patent of
the United States, including registrations, recordings and pending applications
in the USPTO, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals, improvements or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Parent
Borrower.
          “Receivables Collateral” means any assets that are “Collateral” as
defined in Receivables Collateral Security Agreement.
          “Retained Existing Notes Indenture” mean that certain Indenture dated
as of October 1, 1997, between the Parent Borrower and The Bank of New York
Trust Company, N.A., as Trustee, as may be amended, supplemented or modified
from time to time through the date hereof.
          “Retained Existing Notes Indenture Unrestricted License Subsidiary”
means any License Subsidiary that (a) is created or acquired after the Closing
Date and (b) constitutes an Unrestricted Subsidiary under (and as defined in)
the Retained Existing Notes Indenture.
          “Secured Obligations” means the “Obligations” (as defined in the
Credit Agreement).

5



--------------------------------------------------------------------------------



 



          “Secured Parties” means, collectively, the Administrative Agent, the
Administrative Agent, the Lenders, the L/C Issuers, each Hedge Bank, each Cash
Management Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) of the Credit Agreement.
          “Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
          “Specified Assets” means the assets identified on Schedule II;
provided that Specified Assets shall not include any Receivables Collateral.
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
          “Trademarks” means all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, fictitious business names other
source or business identifiers, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the USPTO or any similar offices in any State of
the United States or any political subdivision thereof, and all extensions or
renewals thereof, as well as any unregistered trademarks and service marks used
by a Grantor and (b) all goodwill connected with the use of and symbolized
thereby.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
          “USCO” means the United States Copyright Office.
          “USPTO” means the United States Patent and Trademark Office.

6



--------------------------------------------------------------------------------



 



ARTICLE II
[Reserved]
ARTICLE III
Security Interests in Personal Property
          SECTION 3.01 Security Interest.
          (a) As security for the payment or performance, as the case may be, in
full of the Secured Obligations, including the Guarantees, each Grantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest (the “Security Interest”) in, all right, title or interest in
or to any and all of the Specified Assets now owned by such Grantor and all
Proceeds and products thereof (collectively, the “Article 9 Collateral”);
provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset except that upon the satisfaction of the Existing Notes Condition, the
assets specified in clauses (f) and (g) of the definition of Excluded Assets
shall constitute Collateral hereunder and shall no longer constitute Excluded
Assets.
          (b) Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Administrative Agent for the benefit of the Secured Parties at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Specified Assets and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.
          (c) The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.
          (d) The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in United States Intellectual Property granted
by each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantor as debtors and the Administrative Agent as secured party.

7



--------------------------------------------------------------------------------



 



          (e) Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Administrative Agent
authorized, (i) to perfect the Security Interests granted by this Security
Agreement (including Security Interests in Investment Property and Fixtures) by
any means other than by (A) filings pursuant to the Uniform Commercial Code in
the office of the secretary of state (or similar central filing office) of the
relevant State(s), (B) filings in United States government offices with respect
to Intellectual Property as expressly required elsewhere herein, or (C) other
methods expressly provided herein, (ii) to enter into any deposit account
control agreement or securities account control agreement with respect to any
deposit account or securities account, (iii) to take any action (other than the
actions listed in clause (i)(A) above) with respect to any assets located
outside of the United States or (iv) to perfect in any assets subject to a
certificate of title statute.
          SECTION 3.02 Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:
     (a) Subject to Liens permitted by Section 7.01 of the Credit Agreement,
each Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date. Subject to Section 3.01(e), the Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or specified by notice from the Parent Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations (other than filings required to be made in the USPTO and the
USCO in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

8



--------------------------------------------------------------------------------



 



     (c) Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending, unless it constitutes an Excluded Asset) and United States registered
Copyrights, respectively, have been delivered to the Administrative Agent for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. §
1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, as may be
necessary to establish a valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of registrations and applications for Patents,
Trademarks and Copyrights to the extent a security interest may be perfected by
filing, recording or registration in USPTO or USCO under the Federal
intellectual property laws, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
(i) such filings and actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).
     (d) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all the Article 9 Collateral
in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction and (iii) subject to
the filings described in Section 3.02(c), a perfected security interest in all
registrations and applications for Patents, Trademarks and Copyrights to the
extent a security interest may be perfected upon the receipt and recording of
fully executed short-form Intellectual Property Security Agreements with the
USPTO and the USCO, as applicable. Subject to Section 3.01(e) of this Agreement,
the Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than (i) any statutory or similar Lien that has
priority as a matter of Law and (ii) any Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
     (e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,

9



--------------------------------------------------------------------------------



 



which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.
          SECTION 3.03 Covenants.
          (a) Each Grantor agrees to notify the Administrative Agent in writing
promptly, but in any event within 60 days, after any change in the (i) the legal
name of such Grantor, (ii) the identity or type of organization or corporate
structure of such Grantor, (iii) the jurisdiction of organization of such
Grantor, or (iv) the chief executive office of such Grantor.
          (b) Subject to Section 3.01(e), each Grantor shall, at its own
expense, take any and all commercially reasonable actions necessary to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of the Administrative Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 7.01 of the Credit Agreement; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is (x) determined by such
Grantor to be desirable in the conduct of its business and (y) permitted by the
Credit Agreement.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Parent Borrower, on behalf of the Grantors, shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Parent Borrower setting forth the information required pursuant to Schedules
1(a), 1(c) and 2 of the Perfection Certificate that has changed or confirming
that there has been no change in such information since the date of such
certificate or the date of the most recent certificate delivered pursuant to
this Section 3.03(c).
          (d) Subject to Section 3.01(e), each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $15,000,000
shall be or become evidenced by any promissory note, other instrument or debt
security, such note, instrument or debt security shall be promptly (and in any
event within 30 days thereof) pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.
          (e) At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section

10



--------------------------------------------------------------------------------



 



7.01 of the Credit Agreement, and may pay for the maintenance and preservation
of the Article 9 Collateral to the extent any Grantor fails to do so as required
by the Credit Agreement or any other Loan Document and within a reasonable
period of time (unless the Administrative Agent determines in good faith that
such actions or payments are necessary to protect the Security Interest, to
avoid any loss or forfeiture or material impairment of any material Collateral
or the use thereof, or to preserve and maintain any material Collateral in good
condition) after the Administrative Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Administrative Agent
within 10 Business Days after demand for any payment made or any reasonable
expense incurred by the Administrative Agent pursuant to the foregoing
authorization; provided, however, the Grantors shall not be obligated to
reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain, in accordance with Section
3.03(g)(iv). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
          (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person the value of which is in
excess of $15,000,000 to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
          (g) Intellectual Property Covenants.
     (i) Other than to the extent not prohibited herein or in the Credit
Agreement or with respect to registrations and applications no longer used or
useful, and except to the extent failure to act would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps, including, without limitation, in the USPTO, the USCO and any other
governmental authority located in the United States, to pursue the registration
and maintenance of each Patent, Trademark, or Copyright registration or
application, now or hereafter included in such Intellectual Property of such
Grantor.
     (ii) Other than to the extent not prohibited herein or in the Credit
Agreement, or with respect to registrations and applications no longer used or
useful, or except as would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property may lapse, be terminated, or become
invalid

11



--------------------------------------------------------------------------------



 



or unenforceable or placed in the public domain (or in the case of a trade
secret, become publicly known).
     (iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to standards of quality.
     (iv) Within 60 days after the end of each fiscal quarter each Grantor shall
provide a list of any additional registrations of Intellectual Property of such
Grantor (x) not previously disclosed to the Administrative Agent and (y) that
constitute Non-Principal Properties Collateral, including such information as is
necessary for such Grantor to make appropriate filings in the USPTO and USCO.
     (v) Nothing in this Agreement or any other Loan Document prevents any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.
ARTICLE IV
Remedies
          SECTION 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guarantees, under the
Uniform Commercial Code or other applicable Law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent promptly, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) require each

12



--------------------------------------------------------------------------------



 



Grantor to, and each Grantor agrees that it will at its expense and upon the
request of the Administrative Agent promptly, assign the entire right, title,
and interest of such Grantor in each of the Patents, Trademarks, domain names
and Copyrights to the Administrative Agent for the benefit of the Secured
Parties; (iv) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Administrative Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (v) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. Notwithstanding the preceding
sentence, the Administrative Agent shall not have the right under this Agreement
to assume operational control of any FCC Authorization and facility or station
operated pursuant to such FCC Authorization except in compliance with the
Communications Laws. The Administrative Agent shall be authorized at any such
sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted.
          The Administrative Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any

13



--------------------------------------------------------------------------------



 



such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by Law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by Law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by Law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Administrative Agent may proceed by a suit or suits at Law or in equity
to foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.
          Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) during the continuance of an Event of Default (provided that
the Administrative Agent shall provide the applicable Grantor with notice
thereof prior to, to the extent reasonably practicable, or otherwise promptly
after, exercising such rights), for the purpose of (i) making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies if insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.07 of the Credit
Agreement or to pay any premium in whole or in part relating thereto. All sums
disbursed by the Administrative Agent in connection with this paragraph,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, within 10 days of demand, by the Grantors to
the Administrative Agent and shall be additional Secured Obligations secured
hereby.
          SECTION 4.02 Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash in accordance with Section 8.03 of the Credit
Agreement.
          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power

14



--------------------------------------------------------------------------------



 



of sale granted by statute or under a judicial proceeding), the receipt of the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.
          In making the determinations and allocations required by this
Section 4.02, the Administrative Agent may conclusively rely upon information
supplied to it as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Administrative
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).
          SECTION 4.03 Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a non-exclusive,
royalty-free, limited license (until the termination or cure of the Event of
Default) for cash, upon credit or for future delivery as the Administrative
Agent shall deem appropriate to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the
Administrative Agent to use such licenses, sublicenses and other rights, and (to
the extent permitted by the terms of such licenses and sublicenses) all licenses
and sublicenses granted thereunder, shall expire immediately upon the
termination or cure of all Events of Default and shall be exercised by the
Administrative Agent solely during the continuance of an Event of Default and
upon 10 Business Days’ prior written notice to the applicable Grantor, and
nothing in this Section 4.03 shall require Grantors to grant any license that is
prohibited by any rule of law, statute or regulation, or is prohibited by, or
constitutes a breach or default under or results in the termination of any
contract, license, agreement, instrument or other document evidencing, giving
rise to or theretofore granted, to the extent permitted by the Credit Agreement,
with respect to such property or otherwise unreasonably prejudices the value
thereof to the relevant Grantor; provided, further, that such licenses granted
hereunder with respect to Trademarks shall be subject to the maintenance of
quality standards with respect to the goods and services on which such
Trademarks are used sufficient to preserve the validity of such Trademarks. For
the avoidance of doubt, the use of such license by the Administrative Agent may
be exercised, at the option of the Administrative Agent, only during the
continuation of an Event of Default. Furthermore, each Grantor hereby grants to
the Administrative Agent an absolute power of attorney to sign, subject only to
the giving of 10 Business Days’ notice to the Grantor,

15



--------------------------------------------------------------------------------



 



upon the occurrence and during the continuance of any Event of Default, any
document which may be required by the USPTO or the USCO in order to effect an
absolute assignment of all right, title and interest in each registration and
application for a Patent, Trademark or Copyright, and to record the same.
ARTICLE V
Subordination
          SECTION 5.01 Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors to indemnity, contribution
or subrogation under applicable law or otherwise shall be fully subordinated to
the payment in full in cash of the Secured Obligations. No failure on the part
of the Parent Borrower or any Grantor to make the payments required under
applicable law or otherwise shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
ARTICLE VI
Miscellaneous
          SECTION 6.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of the Parent
Borrower as provided in Section 10.02 of the Credit Agreement.
          SECTION 6.02 Waivers, Amendment.
          (a) No failure or delay by the Administrative Agent, the
Administrative Agent, any L/C Issuer, any Cash Management Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Administrative Agent, the L/C Issuers, the Cash
Management Banks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Administrative Agent, any Lender, any Cash Management Bank or any L/C Issuer may
have had notice or knowledge of such Default at the time. No notice or demand on
any

16



--------------------------------------------------------------------------------



 



Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 6.03 Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
          (b) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
10 days of written demand therefor.
          SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.
          SECTION 6.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Secured Parties and
shall survive the execution and delivery of the Loan Documents, the making of
any Loans and issuance of any Letters of Credit and the provision of Cash
Management Services, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the Administrative
Agent, any L/C Issuer, any Cash Management Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under any Loan Document (other
than (x) obligations under

17



--------------------------------------------------------------------------------



 



Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) is outstanding and unpaid or any Letter
of Credit is outstanding (other than Letters of Credit in which the Outstanding
Amount of the L/C Obligations related thereto have been Cash Collateralized or,
if satisfactory to the relevant L/C Issuer in its sole discretion, for which a
backstop letter of credit is in place) or so long as the Commitments have not
expired or terminated.
          SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.
          SECTION 6.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 6.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to any Grantor, any such notice
being waived by each Grantor to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Grantors against any and all obligations owing to such Lender and
its Affiliates hereunder, now or hereafter existing, irrespective of whether or
not such Lender or Affiliate shall have made demand under this Agreement and
although

18



--------------------------------------------------------------------------------



 



such obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the applicable Grantor and the Administrative Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 6.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
          SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 6.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 6.11 Security Interest Absolute. To the extent permitted by
Law, all rights of the Administrative Agent hereunder, the Security Interest and
all obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.
          SECTION 6.12 Reserved.
          SECTION 6.13 Termination or Release.
          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released upon termination
of the Aggregate

19



--------------------------------------------------------------------------------



 



Commitments and payment in full of all Obligations (other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit (other than Letters of Credit in which the Outstanding
Amount of the L/C Obligations related thereto have been Cash Collateralized or,
if satisfactory to the relevant L/C Issuer in its sole discretion, for which a
backstop letter of credit is in place).
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Parent Borrower or becomes an
Excluded Subsidiary; provided that the Required Lenders shall have consented to
such transaction (to the extent required by the Credit Agreement) and the terms
of such consent did not provide otherwise.
          (c) Upon any sale or transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
of the Credit Agreement, the security interest in such Collateral shall be
automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 6.13, the Administrative Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and shall perform such other actions reasonably requested by such
Grantor to effect such release, including delivery of certificates, securities
and instruments. Any execution and delivery of documents pursuant to this
Section 6.13 shall be without recourse to or warranty by the Administrative
Agent.
          SECTION 6.14 Additional Grantors. Pursuant to Section 6.11 of the
Credit Agreement, certain additional Restricted Subsidiaries of the Parent
Borrower may be required to enter in this Agreement as Grantors. Upon execution
and delivery by the Administrative Agent and a Restricted Subsidiary of a
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
          SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest.

20



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, the Administrative Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default and notice by the Administrative Agent to the applicable Grantor of the
Administrative Agent’s intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts
Receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at Law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Administrative Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Administrative Agent, or to present or file any claim or notice,
or to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby;
and provided further, that no right accorded to Administrative Agent to act as
attorney-in-fact for any Grantor shall be deemed to authorize Administrative
Agent to execute on behalf of any Grantor any application or other instrument
required to be filed with the FCC in any manner or under any circumstances not
permitted by the Communications Laws. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith, or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact, in each
case, as determined by a final judgment of a court of competent jurisdiction.
          SECTION 6.16 General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce

21



--------------------------------------------------------------------------------



 



any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.
          SECTION 6.17 Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.
          SECTION 6.18 Reinstatement. This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Parent Borrower or any other Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Parent Borrower or any other Loan Party or
any substantial part of its property, or otherwise, all as though such payments
had not been made.
          SECTION 6.19 Miscellaneous. The Administrative Agent shall not be
deemed to have actual, constructive, direct or indirect notice or knowledge of
the occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event of Default has occurred. The
Administrative Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.
[Signature Pages Follow.]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            CAPSTAR RADIO OPERATING COMPANY
CC LICENSES, LLC
CITICASTERS CO.
CLEAR CHANNEL BROADCASTING LICENSES, INC.
CLEAR CHANNEL BROADCASTING, INC.
JACOR BROADCASTING CORPORATION
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer        AMFM RADIO LICENSES, LLC
By CAPSTAR RADIO OPERATING COMPANY
Its sole member
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer        AMFM TEXAS BROADCASTING, LP
By AMFM BROADCASTING, INC.
Its General Partner
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer        CAPSTAR TX LIMITED PARTNERSHIP
By AMFM SHAMROCK TEXAS, INC.
Its General Partner
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CCB TEXAS LICENSES, L.P.
By CCBL GP, LLC
Its General Partner
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer        CITICASTERS LICENSES, L.P.
By CITI GP, LLC
Its General Partner
By CITICASTERS CO.
Its sole member
      By:           Name:   Brian Coleman        Title:   Senior Vice
President/Treasurer     

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I to
the Non-Principal Properties (Specified Assets) Security Agreement
SUBSIDIARY PARTIES
The entities set forth on the draft of this schedule delivered to the Arrangers
on or immediately prior to the Specified Date to the extent they are
wholly-owned direct or indirect Domestic Subsidiaries (other than Excluded
Subsidiaries) of the Parent Borrower on the Closing Date and any other entities
which would additionally be required to become Grantors under this Agreement
after giving effect to the Transactions pursuant to the Collateral and Guarantee
Requirement.

 



--------------------------------------------------------------------------------



 



Schedule II to
the Non-Principal Properties (Specified Assets) Security Agreement
SPECIFIED ASSETS
The assets set forth on the draft of this schedule delivered to the Arrangers on
or immediately prior to the Specified Date and owned by the Grantors on the
Closing Date.

 



--------------------------------------------------------------------------------



 



Exhibit I to the
the Non-Principal Properties (Specified Assets) Security Agreement
          SUPPLEMENT NO. ___dated as of [•], to the Non-Principal Properties
(Specified Assets) Security Agreement (the “Security Agreement”), dated as of
[          ], 2008, among the Grantors identified therein and Citibank, N.A., as
Administrative Agent.
          A. Reference is made to the Credit Agreement dated as of May [     ],
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into Clear Channel Communications, Inc.(the “Parent Borrower”), each Lender
from time to time party thereto, certain other Subsidiaries of the Parent
Borrower from time to time party thereto, Citibank, N.A., as Administrative
Agent, and the other agents named therein.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
the Cash Management Banks to provide Cash Management Services. Section 6.14 of
the Security Agreement provides that additional Restricted Subsidiaries of the
Parent Borrower may become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
(the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans, the L/C
Issuers to issue additional Letters of Credit and the Cash Management Banks to
provide additional Cash Management Services and as consideration for Loans
previously made, Letters of Credit previously issued and Cash Management
Services previously provided.
          Accordingly, the Administrative Agent and the New Grantor agree as
follows:
          SECTION 1. In accordance with Section 6.14 of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New

 



--------------------------------------------------------------------------------



 



Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic communication shall be as effective
as delivery of a manually signed counterpart of this Supplement.
          SECTION 4. The New Grantor hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Grantor, the information required
by Schedule II to the Security Agreement applicable to it and the list of
(i) all Intellectual Property held by the New Grantor and (ii) all instruments
and debt securities held by the New Grantor and required to be delivered
pursuant to the Security Agreement (b) set forth under its signature hereto is
the true and correct legal name of the New Grantor, its jurisdiction of
formation and the location of its chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

2



--------------------------------------------------------------------------------



 



          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Security Agreement.
          SECTION 9. The New Grantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with the execution
and delivery of this Supplement, including the reasonable fees, other charges
and disbursements of counsel for the Administrative Agent.
[Signature pages follow.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            [NAME OF NEW GRANTOR]
      By:           Name:           Title:           Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:
   

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



Schedule I
to the Supplement No __ to the
the Non-Principal Properties (Specified Assets) Security Agreement
LOCATION OF COLLATERAL

          Description   Location

EQUITY INTERESTS

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Equity Interest   of Equity
Interests
 
               

INSTRUMENTS AND DEBT SECURITIES

                                  Principal         Issuer   Amount   Date of
Note   Maturity Date

 



--------------------------------------------------------------------------------



 



COMMERCIAL TORT CLAIMS
INTELLECTUAL PROPERTY

2



--------------------------------------------------------------------------------



 



Exhibit II to the
Non-Principal Properties (Specified Assets) Security Agreement
FORM OF PERFECTION CERTIFICATE

 



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Receivables Collateral
Security Agreement, dated as of [          ], 2008 (the “Security Agreement”),
among the grantors identified therein and Citibank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), (ii) that certain ABL
Receivables Pledge and Security Agreement, dated as of [          ], 2008 (the
“ABL Security Agreement”), among the grantors identified therein and Citibank,
N.A., as Administrative Agent (in such capacity, the “ABL Administrative
Agent”), (iii) that certain Credit Agreement, dated as of [          ], 2008
(the “Credit Agreement”), among Clear Channel Communications, Inc., a Texas
corporation (the “Company”), certain subsidiaries of the Company from time to
time party thereto, Clear Channel Capital I, LLC, a Delaware limited liability
company (“Holdings”), Citibank, N.A., as Administrative Agent, the lenders from
time to time party thereto and the other agents named therein, and (iv) that
certain Credit Agreement, dated as of May [     ], 2008 (the “ABL Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, certain subsidiaries of the Company from time to time party
thereto, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement, the ABL
Credit Agreement, the Security Agreement or the ABL Security Agreement, as
applicable, unless otherwise noted herein.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
(a) The exact legal name of the Company, as such name appears in its certificate
of incorporation or any other organizational document, is set forth in
Schedule 1(a). The Company is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of the Company, the Federal Taxpayer
Identification Number of the Company and the jurisdiction of formation of the
Company.
(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names the Company has had in the past five years, together with
the date of the relevant change.
(c) Set forth in Schedule 1(c) is a list of all other names used by the Company
or any other business or organization to which the Company became the successor
by merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, on any filings with the Internal Revenue Service at
any time between the date five years prior to the date hereof and the date
hereof. Except as set forth in Schedule 1(c), the Company has not changed its
jurisdiction of organization at any time during the past four months.
          2. Current Locations. The chief executive office of the Company is
located at the address set forth in Schedule 2 hereto.

-2-



--------------------------------------------------------------------------------



 



          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the Security Agreement and the ABL
Security Agreement) has been originated by the Company in the ordinary course of
business or consists of goods which have been acquired by the Company in the
ordinary course of business from a person in the business of selling goods of
that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of the Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
the Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Company’s balance sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Company’s Patents, Patent Licenses, Trademarks
and Trademark Licenses (each as defined in the Security Agreement) registered
with the United States Patent and Trademark Office, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 10(b) is a schedule setting forth all of the Company’s United States
Copyrights and Copyright Licenses (each as defined in the Security Agreement),
including the name of the registered owner and the registration number of each
Copyright or Copyright License owned by the Company.

-3-



--------------------------------------------------------------------------------



 



          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by the Company, including a brief
description thereof.
          12. Concentration Accounts. Attached hereto as Schedule 12 is a true
and complete list of all Blocked Accounts (as defined in the ABL Credit
Agreement) maintained by the Parent Borrower, including the name of each
institution where each such account is held, the name of each such account and
the name of the entity that holds each account.
[The Remainder of this Page has been intentionally left blank]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as
of this ___ day of                                         , 2008.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Pledge Agreement, dated
as of [          ], 2008 (the “Pledge Agreement”), between Clear Channel Capital
I, LLC, a Delaware limited liability company (“Holdings”) and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
(ii) that certain Credit Agreement, dated as of May [     ], 2008 (the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc., a Texas corporation (the “Parent Borrower”),
certain subsidiaries of the Parent Borrower from time to time party thereto,
Holdings, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the Pledge
Agreement, as applicable, unless otherwise noted herein.
          The undersigned hereby certifies to the Administrative Agent as
follows:
          1. Names.
          (a) The exact legal name of Holdings, as such name appears in its
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Holdings is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of Holdings, the Federal Taxpayer Identification
Number of Holdings and the jurisdiction of formation of Holdings.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names Holdings has had in the past five years, together with
the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
Holdings or any other business or organization to which Holdings became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), Holdings has not
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of Holdings is
located at the address set forth in Schedule 2 hereto.
          3. [Reserved].
          4. [Reserved].
          5. [Reserved].
          6. [Reserved].

 



--------------------------------------------------------------------------------



 



          7. [Reserved].
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest held by Holdings. Also set forth on Schedule 8(b) is each equity
investment of Holdings that represents 50% or less of the equity of the entity
in which such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].
          10. [Reserved].
          11. [Reserved].
[The Remainder of this Page has been intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereunto executed this
Perfection Certificate as of this ___ day of
                                        , 2008.

            CLEAR CHANNEL CAPITAL I, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Non-Principal Properties
(Specified Assets) Security Agreement, dated as of [          ], 2008 (the “SA
Security Agreement”), among the grantors identified therein (the “SA Grantors”)
and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), (ii) that certain Receivables Collateral Security
Agreement, dated as of [          ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(iii) that certain ABL Receivables Pledge and Security Agreement, dated as of
[          ], 2008 (the “ABL Receivables Security Agreement”), among the
grantors identified therein and Citibank, N.A., as Administrative Agent (in such
capacity, the “ABL Administrative Agent”), (iv) that certain Credit Agreement,
dated as of May [   ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), certain subsidiaries of the Parent
Borrower from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company (“Holdings”), the Administrative Agent, the
lenders from time to time party thereto and the other agents named therein, and
(v) that certain Credit Agreement, dated as of May [   ], 2008 (the “ABL Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Parent Borrower, certain subsidiaries of the Parent Borrower from time to
time party thereto, Holdings, the ABL Administrative Agent, the lenders from
time to time party thereto and the other agents named therein. Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement,
the ABL Credit Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.

 



--------------------------------------------------------------------------------



 



          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the SA Security Agreement, the CF
Receivables Security Agreement and the ABL Receivables Security Agreement) has
been originated by each Company in the ordinary course of business or consists
of goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Facility Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property owned by each of the Companies that is a SA Grantor as of
the Closing Date, (ii) filing offices for mortgages relating to such Mortgaged
Property as of the Closing Date, (iii) common names, addresses and uses of each
such Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 7(b) attached hereto, no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.

-2-



--------------------------------------------------------------------------------



 



          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office and owned by each Company that is
a SA Grantor, including the name of the registered owner and the registration
number of each Patent, Patent License, Trademark and Trademark License owned by
each such Company. Attached hereto as Schedule 10(b) is a schedule setting forth
all of the United States Copyrights and Copyright Licenses (each as defined in
the Security Agreement) owned by each Company that is a SA Grantor, including
the name of the registered owner and the registration number of each Copyright
or Copyright License owned by each such Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company that is a SA Grantor,
including a brief description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of March, 2008.

            [GRANTORS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Principal Properties
Security Agreement, dated as of [          ], 2008 (the “AA15 Security
Agreement”), among the grantors identified therein and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), (ii) that
certain Non-Principal Properties (All Assets) Security Agreement, dated as of
[          ], 2008 (the “AA Security Agreement”), among the grantors identified
therein and the Administrative Agent, (iii) that certain Non-Principal
Properties (Specified Assets) Security Agreement, dated as of [          ], 2008
(the “SA Security Agreement”), among the grantors identified therein and the
Administrative Agent, (iv) that certain Receivables Collateral Security
Agreement, dated as of [          ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(v) that certain ABL Receivables Pledge and Security Agreement, dated as of
[          ], 2008 (the “ABL Receivables Security Agreement”), among the
grantors identified therein and Citibank, N.A., as Administrative Agent (in such
capacity, the “ABL Administrative Agent”), (vi) that certain Credit Agreement,
dated as of May [   ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), certain subsidiaries of the Parent
Borrower from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company (“Holdings”), the Administrative Agent, the
lenders from time to time party thereto and the other agents named therein, and
(vii) that certain Credit Agreement, dated as of May [   ], 2008 (the “ABL
Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into the Parent Borrower, certain subsidiaries of the Parent Borrower from
time to time party thereto, Holdings, the ABL Administrative Agent, the lenders
from time to time party thereto and the other agents named therein. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement, the ABL Credit Agreement, the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

 



--------------------------------------------------------------------------------



 



          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement) has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company

-2-



--------------------------------------------------------------------------------



 



membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests. Also set forth on
Schedule 8(b) is each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made and included
as “investments in unconsolidated affiliates” on the Parent Borrower’s balance
sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of each Company’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, including the
name of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by each Company. Attached hereto
as Schedule 10(b) is a schedule setting forth all of each Company’s United
States Copyrights and Copyright Licenses (each as defined in the Security
Agreement), including the name of the registered owner and the registration
number of each Copyright or Copyright License owned by each Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company, including a brief
description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of                     , 2008.

            [GRANTORS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit III to the
Non-Principal Properties (Specified Assets) Security Agreement
FORM OF
PATENT SECURITY AGREEMENT (SHORT FORM)
PATENT SECURITY AGREEMENT
          PATENT SECURITY AGREEMENT (this “Agreement”), dated as of
[          ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
          Reference is made to the Non-Principal Properties (Specified Assets)
Security Agreement dated as of [          ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among certain subsidiaries of Clear Channel Communications, Inc., a
Texas corporation (the “Company”), and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Company are set
forth in the Credit Agreement dated as of May [   ], 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
          Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
          Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):
All letters Patent of the United States, all registrations and recordings
thereof, and all applications for letters Patent of the United States in or to
which the Grantor now or hereafter has any right, title or interest therein,
including registrations, recordings and pending applications in the USPTO, and
all reissues, continuations, divisions, continuations-in-

 



--------------------------------------------------------------------------------



 



part, renewals, improvements or extensions thereof, including those listed on
Schedule I, in each case, related to any of the AM or FM radio broadcast
stations listed on Schedule II.
          Section 3. Termination. This Agreement is made to secure the
satisfactory performance and payment of the Secured Obligations. This Agreement
and the security interest granted hereby shall terminate with respect to all of
the Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Patent Collateral
acquired under this Agreement. Additionally, upon such satisfactory performance
or payment, the Administrative Agent shall reasonably cooperate with any efforts
made by the Grantor to make of record or otherwise confirm such satisfaction
including, but not limited to, the release and/or termination of this Agreement
and any security interest in, to or under the Patent Collateral.
          Section 4. Supplement to the Security Agreement. The security
interests granted to the Administrative Agent herein are granted in furtherance,
and not in limitation of, the security interests granted to the Administrative
Agent pursuant to the Security Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Patent Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
          Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Patent Collateral consisting of
U.S. Patent registrations or applications owned by such Grantor, in whole or in
part, is set forth in Schedule I.
          Section 6. Miscellaneous. As applicable, the provisions of Article VI
of the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Patent Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Patent Registrations and Published Applications

                  Patent Description     Owner     Registration Number/Serial
Number  

 



--------------------------------------------------------------------------------



 



Schedule II
AM and FM Radio Broadcast Stations
[Location]

                  Station     Station Owner     Studio Address  

 



--------------------------------------------------------------------------------



 



Exhibit IV to the
Non-Principal Properties (Specified Assets) Security Agreement
FORM OF
TRADEMARK SECURITY AGREEMENT (SHORT FORM)
TRADEMARK SECURITY AGREEMENT
          TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[          ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
          Reference is made to the Non-Principal Properties (Specified Assets)
Security Agreement dated as of [          ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among certain subsidiaries of Clear Channel Communications, Inc., a
Texas corporation (the “Company”), and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Company are set
forth in the Credit Agreement dated as of May [     ], 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
          Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
          Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):
(a) all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names, other source or business

 



--------------------------------------------------------------------------------



 



identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO, and all extensions or renewals thereof, as well as any unregistered
trademarks and service marks used by the Grantor, including those listed on
Schedule I, and (b) all goodwill connected with the use of and symbolized by
such marks; provided that the grant of security interest shall not include any
trademark, service mark or other application for registration that may be deemed
invalidated, canceled or abandoned due to the grant and/or enforcement of such
security interest unless and until such time that the grant and/or enforcement
of the security interest will not affect the validity of such trademark, service
mark or other application for registration, in each case, related to any of the
AM or FM radio broadcast stations listed on Schedule II.
          Section 3. Termination. This Agreement is made to secure the
satisfactory performance and payment of the Secured Obligations. This Agreement
and the security interest granted hereby shall terminate with respect to all of
the Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Trademark
Collateral acquired under this Agreement. Additionally, upon such satisfactory
performance or payment, the Administrative Agent shall reasonably cooperate with
any efforts made by the Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Trademark
Collateral.
          Section 4. Supplement to the Security Agreement. The security
interests granted to the Administrative Agent herein are granted in furtherance,
and not in limitation of, the security interests granted to the Administrative
Agent pursuant to the Security Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
          Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Trademark Collateral consisting of
U.S. Trademark registrations or applications owned by such Grantor, in whole or
in part, is set forth in Schedule I.
          Section 6. Miscellaneous. As applicable, the provisions of Article VI
of the Security Agreement are hereby incorporated by reference.

 



--------------------------------------------------------------------------------



 



[Signature pages follow.]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Trademark Registrations and Use Applications

                                  Registration Number/   Trademark     Owner    
Serial Number  

 



--------------------------------------------------------------------------------



 



Schedule II
AM and FM Radio Broadcast Stations
[Location]

                  Station     Station Owner     Studio Address  

 



--------------------------------------------------------------------------------



 



Exhibit V to the
Non-Principal Properties (Specified Assets) Security Agreement
FORM OF
COPYRIGHT SECURITY AGREEMENT (SHORT FORM)
COPYRIGHT SECURITY AGREEMENT
          COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
[          ], 2008, between the Grantor identified on the signature page hereto,
and Citibank, N.A., as Administrative Agent for the Secured Parties.
          Reference is made to the Non-Principal Properties (Specified Assets)
Security Agreement dated as of [          ], 2008 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among certain subsidiaries of Clear Channel Communications, Inc., a
Texas corporation (the “Company”), and the Administrative Agent. The Secured
Parties’ agreements in respect of extensions of credit to the Company are set
forth in the Credit Agreement dated as of May [   ], 2008 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, the subsidiary borrowers thereunder (collectively with the Company,
the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited liability
company, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Citibank, N.A., as Administrative
Agent, and the other agents named therein. The Grantor party hereto is an
affiliate of the Borrowers and will derive substantial benefits from the
extension of credit to the Borrowers pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
          Section 1. Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Security Agreement.
The rules of construction specified in Article I of the Credit Agreement also
apply to this Agreement.
          Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the
Grantor, pursuant to and in accordance with the Security Agreement, did and
hereby does grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in, all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):
(a) all copyright rights in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise, and (b) all
registrations and applications for registration of any such copyright in the
United States, including registrations, recordings, supplemental registrations
and pending applications for registration in the

 



--------------------------------------------------------------------------------



 



USCO, including those listed on Schedule I, in each case, related to any of the
AM or FM radio broadcast stations listed on Schedule II.
          Section 3. Termination. This Agreement is made to secure the
satisfactory performance and payment of the Secured Obligations. This Agreement
and the security interest granted hereby shall terminate with respect to all of
the Grantor’s Secured Obligations and any lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to the Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement. Additionally, upon such satisfactory
performance or payment, the Administrative Agent shall reasonably cooperate with
any efforts made by the Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Copyright
Collateral.
          Section 4. Supplement to the Security Agreement. The security
interests granted to the Administrative Agent herein are granted in furtherance,
and not in limitation of, the security interests granted to the Administrative
Agent pursuant to the Security Agreement. The Grantor hereby acknowledges and
affirms that the rights and remedies of the Administrative Agent with respect to
the Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.
          Section 5. Representations and Warranties. The Grantor represents and
warrants to the Administrative Agent and the Secured Parties, that a true and
correct list of all of the existing material Copyright Collateral consisting of
U.S. Copyright registrations or applications owned by such Grantor, in whole or
in part, is set forth in Schedule I.
          Section 6. Miscellaneous. As applicable, the provisions of Article VI
of the Security Agreement are hereby incorporated by reference.
[Signature pages follow.]

2



--------------------------------------------------------------------------------



 



            [GRANTOR]
      By:           Name:           Title:        

Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Copyright Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Copyright Registrations

                  Copyright Title     Owner     Registration Number  

 



--------------------------------------------------------------------------------



 



Schedule II
AM and FM Radio Broadcast Stations
[Location]

                  Station     Station Owner     Studio Address  

 



--------------------------------------------------------------------------------



 



Exhibit G-4
 
[FORM OF]
RECEIVABLES COLLATERAL SECURITY AGREEMENT
dated as of
[          ], 2008
among
THE GRANTORS IDENTIFIED HEREIN
and
CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
 
       
ARTICLE II [Reserved.]
    4  
 
       
ARTICLE III Security Interests in Personal Property
    5  
SECTION 3.01 Security Interest
    5  
SECTION 3.02 Representations and Warranties
    6  
SECTION 3.03 Covenants
    7  
SECTION 3.04 Second Priority Nature of Liens
    9  
 
       
ARTICLE IV Remedies
    9  
SECTION 4.01 Remedies Upon Default
    9  
SECTION 4.02 Certain Matters Relating to Accounts
    11  
SECTION 4.03 Application of Proceeds
    11  
 
       
ARTICLE V Subordination
    12  
SECTION 5.01 Subordination
    12  
 
       
ARTICLE VI Miscellaneous
    12  
SECTION 6.01 Notices
    12  
SECTION 6.02 Waivers, Amendment
    12  
SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification
    13  
SECTION 6.04 Successors and Assigns
    13  
SECTION 6.05 Survival of Agreement
    14  
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
    14  
SECTION 6.07 Severability
    14  
SECTION 6.08 Right of Set-Off
    15  
SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process
    15  
SECTION 6.10 Headings
    15  

i



--------------------------------------------------------------------------------



 



         
SECTION 6.11 Security Interest Absolute
    15  
SECTION 6.12 Intercreditor Agreement Governs
    16  
SECTION 6.13 Termination or Release
    16  
SECTION 6.14 Additional Grantors
    17  
SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact
    17  
SECTION 6.16 General Authority of the Administrative Agent
    18  
SECTION 6.17 Reasonable Care
    18  
SECTION 6.18 Reinstatement
    18  
SECTION 6.19 Miscellaneous
    19  

      Schedule I  
Subsidiary Parties
   
 
Exhibits  
 
   
 
Exhibit I  
Form of Security Agreement Supplement
Exhibit II  
Form of Perfection Certificate

ii



--------------------------------------------------------------------------------



 



          RECEIVABLES COLLATERAL SECURITY AGREEMENT dated as of [         ],
2008, among the Grantors (as defined below) and Citibank, N.A., as
Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).
          Reference is made to the Credit Agreement dated as of May [   ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc.(the “Parent Borrower”), certain other
Subsidiaries of the Parent Borrower from time to time party thereto
(collectively with the Parent Borrower, the “Borrowers”), Clear Channel Capital
I, LLC, a Delaware limited liability company, each Lender from time to time
party thereto, Citibank, N.A., as Administrative Agent, and the other agents
named therein. The Lenders have agreed to extend credit to the Borrowers subject
to the terms and conditions set forth in the Credit Agreement. The obligations
of the Lenders to extend such credit are conditioned upon, among other things,
the execution and delivery of this Agreement. The Subsidiary Parties are
affiliates of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01 Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement. All terms defined in the UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the UCC.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “ABL Controlled Accounts” shall mean, collectively, with respect to
each Grantor, (i) all Deposit Accounts and (ii) all cash, funds, checks, notes,
(as such terms are defined in the UCC) and instruments from time to time on
deposit in any of the accounts described in clause (i) of this definition, in
each case, which are subject to a control agreement in favor of the ABL
Administrative Agent.
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the UCC.
          “Agreement” means this Receivables Collateral Security Agreement.

 



--------------------------------------------------------------------------------



 



          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).
          “Collateral” means the Article 9 Collateral.
          “Communications Laws” means the Communications Act of 1934, as
amended, and the FCC’s rules, regulations, published orders and published and
promulgated policy statements of the FCC, all as may be amended from time to
time.
          “Control Agreement” shall mean an agreement establishing a Person’s
Control with respect to any ABL Controlled Account in favor of the ABL
Administrative Agent as to which the ABL Administrative Agent has agreed in
writing that its control over the ABL Controlled Accounts covered thereby is
also for the benefit of the Secured Parties.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Deposit Accounts” has the meaning specified in Article 9 of the UCC.
          “Discharge of ABL Obligations” has the meaning given to such term in
the Intercreditor Agreement.
          “Excluded Assets” means:
     (a) any fee owned real property and all leasehold rights and interests in
real property, other than, in each case, any fixtures (other than fixtures
relating to Mortgaged Property);
     (b) any General Intangible or other property or rights of a Grantor arising
under or evidenced by any contract, instrument, or other document if (but only
to the extent that) the grant of a security interest therein would
(x) constitute a violation of a valid and enforceable restriction in respect of,
or result in the abandonment, invalidation or unenforceability of, such General
Intangible, or other property or rights in favor of a third party or under any
law, regulation, permit, order or decree of any Governmental Authority, unless
and until all required consents shall have been obtained (for the avoidance of
doubt, the restrictions described herein shall not include negative pledges or
similar undertakings in favor of a lender or other financial counterparty) or
(y) expressly give any other party (other than another Grantor or its
Affiliates) in respect of any such contract, instrument, or other document, the
right to terminate its obligations thereunder, provided, however, that the
limitation set forth in this clause (b) shall not affect, limit, restrict or
impair the grant by a Grantor of a security interest pursuant to this Agreement
in any such Collateral to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable Law,
including the UCC; provided, further, that, at such time as the condition
causing the conditions in subclauses (x) and (y) of this clause (b) shall be
remedied, whether by contract, change of law or otherwise, the contract, lease,
instrument,

2



--------------------------------------------------------------------------------



 



license or other documents shall immediately cease to be an Excluded Asset, and
any security interest that would otherwise be granted herein shall attach
immediately to such contract, lease, instrument, license or other document, or
to the extent severable, to any portion thereof that does not result in any of
the conditions in subclauses (x) or (y) above;
     (c) any assets to the extent and for so long as the pledge of such assets
is prohibited by law and such prohibition is not overridden by the UCC or other
applicable law;
     (d) intercompany notes between the Parent Borrower and its Restricted
Subsidiaries or between any Restricted Subsidiaries;
     (e) unless and until the Existing Notes Condition has been satisfied, any
particular assets if pledging or creating a security interest in such assets in
favor of the Administrative Agent for the benefit of the Secured Parties would
require the grant of equal and ratable security to or for the benefit of the
holders of any Retained Notes under the applicable Retained Notes Documentation;
provided, however, that if any Retained Existing Notes become required to be
secured by a Lien on any assets that would otherwise constitute Collateral as a
result of a breach by the Parent Borrower of the covenant set forth in the last
paragraph of Section 7.01 of the Credit Agreement, then such assets shall not be
excluded from the Collateral pursuant to this clause (e); and
     (f) any particular assets if, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Parent Borrower and
evidenced in writing, the burden, cost or consequences (including any material
adverse tax consequences) to the Parent Borrower or its Subsidiaries of creating
or perfecting a pledge or security interest in such assets in favor of the
Administrative Agent for the benefit of the Secured Parties or taking other
actions in respect of such assets is excessive in relation to the benefits to be
obtained therefrom by the Secured Parties;
provided that upon the satisfaction of the Existing Notes Condition, the assets
specified in clause (d) above shall constitute Collateral hereunder and shall no
longer constitute Excluded Assets.
          “FCC” means the Federal Communications Commission of the United States
or any Governmental Authority succeeding to the functions of such commission in
whole or in part.
          “FCC Authorizations” means all licenses, permits and other
authorizations issued by the FCC and held by the Parent Borrower or any of its
Restricted Subsidiaries.
          “General Intangibles” has the meaning specified in Article 9 of the
UCC.
          “Grantor” means the Parent Borrower and each Subsidiary Party.

3



--------------------------------------------------------------------------------



 



          “Non-Principal Properties (All Assets) Security Agreement” means the
Non-Principal Properties (All Assets) Security Agreement, dated as of the date
hereof, among the grantors identified therein and the Administrative Agent.
          “Perfection Certificate” means a certificate substantially in the form
of Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the Parent
Borrower.
          “Second Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Loan Documents that such Lien is
second in priority only to the Liens created under the ABL Facility
Documentation prior to the Discharge of ABL Obligations.
          “Secured Obligations” means the “Obligations” (as defined in the
Credit Agreement).
          “Secured Parties” means, collectively, the Administrative Agent, the
Administrative Agent, the Lenders, the L/C Issuers, each Hedge Bank, each Cash
Management Bank, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c) of the Credit Agreement.
          “Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
ARTICLE II
[Reserved.]

4



--------------------------------------------------------------------------------



 



ARTICLE III
Security Interests in Personal Property
          SECTION 3.01 Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, including
the Guarantees, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”)
in, all right, title or interest in or to any and all of the following assets
and properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts;
     (ii) all ABL Controlled Accounts;
     (iii) to the extent relating to, evidencing or governing items referred o
in the preceding clauses, all Documents, Chattel Paper, General Intangibles and
Instruments;
     (iv) all books and records pertaining to the Article 9 Collateral; and
     (v) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided, that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset.
          (b) Subject to Section 3.01(e), each Grantor hereby irrevocably
authorizes the Administrative Agent for the benefit of the Secured Parties at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral of such Grantor
as described herein (or as “all assets” with respect to Grantors that are
parties to the Principal Properties Security Agreement or Non-Principal
Properties (All Assets) Security Agreement) or words of similar effect as being
of an equal or lesser scope or with greater detail and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor. Each Grantor agrees to provide
such information to the Administrative Agent promptly upon any reasonable
request.
          (c) The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify,

5



--------------------------------------------------------------------------------



 



any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.
          (d) [Reserved.]
          (e) Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required, nor is the Administrative Agent
authorized, (i) to perfect the Security Interests granted by this Security
Agreement by any means other than by (A) filings pursuant to the Uniform
Commercial Code in the office of the secretary of state (or similar central
filing office) of the relevant State(s) or (B) other methods expressly provided
herein, (ii) to enter into any control agreement with respect to any deposit
account or securities account, except for Control Agreements in respect of the
ABL Controlled Accounts, (iii) to take any action (other than the actions listed
in clause (i)(A) above) with respect to any assets located outside of the United
States.
          SECTION 3.02 Representations and Warranties. Each Grantor jointly and
severally represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:
     (a) Subject to Liens permitted by Section 7.01 of the Credit Agreement,
each Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Administrative Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date. Subject to Section 3.01(e), the Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or specified by notice from the Parent Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 6.11 of the Credit Agreement), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

6



--------------------------------------------------------------------------------



 



     (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, and (ii) subject to the filings described in
Section 3.02(b), a perfected security interest in all the Article 9 Collateral
in which a security inter est may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction. Subject to
Section 3.01(e) of this Agreement, the Security Interest is and shall be prior
to any other Lien on any of the Article 9 Collateral, other than (i) any
statutory or similar Lien that has priority as a matter of Law and (ii) any
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.
     (d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with any foreign governmental, municipal or other office,
which financing statement or analogous document, assignment, security agreement
or similar instrument is still in effect, except, in each case, for Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement.
          SECTION 3.03 Covenants.
          (a) Each Grantor agrees to notify the Administrative Agent in writing
promptly, but in any event within 60 days, after any change in the (i) the legal
name of such Grantor, (ii) the identity or type of organization or corporate
structure of such Grantor, (iii) the jurisdiction of organization of such
Grantor, or (iv) the chief executive office of such Grantor.
          (b) Subject to Sections 3.01(e), each Grantor shall, at its own
expense, take any and all commercially reasonable actions necessary to defend
title to the Article 9 Collateral against all Persons and to defend the Security
Interest of the Administrative Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 7.01 of the Credit Agreement; provided that, nothing in this Agreement
shall prevent any Grantor from discontinuing the operation or maintenance of any
of its assets or properties if such discontinuance is (x) determined by such
Grantor to be desirable in the conduct of its business and (y) permitted by the
Credit Agreement.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Parent Borrower, on behalf of the Grantors, shall deliver to the
Administrative Agent a certificate executed by a Responsible Officer of the
Parent Borrower setting forth

7



--------------------------------------------------------------------------------



 



the information required pursuant to Schedules 1(a), 1(c) and 2 of the
Perfection Certificate that has changed or confirming that there has been no
change in such information since the date of such certificate or the date of the
most recent certificate delivered pursuant to this Section 3.03(c).
          (d) Subject to Section 3.01(e), each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be duly filed all such
further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $15,000,000
shall be or become evidenced by any promissory note, other instrument or debt
security, such note, instrument or debt security shall be promptly (and in any
event within 30 days thereof) pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.
          (e) At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 7.01 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or any other Loan
Document and within a reasonable period of time (unless the Administrative Agent
determines in good faith that such actions or payments are necessary to protect
the Security Interest, to avoid any loss or forfeiture or material impairment of
any material Collateral or the use thereof, or to preserve and maintain any
material Collateral in good condition) after the Administrative Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization. Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
          (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person the value of which is in
excess of $15,000,000 to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Administrative Agent
for the benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

8



--------------------------------------------------------------------------------



 



          SECTION 3.04 Second Priority Nature of Liens. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement shall be a Second Priority lien on and security interest in the ABL
Priority Collateral (as defined in the Intercreditor Agreement).
ARTICLE IV
Remedies
          SECTION 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guarantees, under the
Uniform Commercial Code or other applicable Law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent promptly, assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is located for a reasonable period in order to effectuate
its rights and remedies hereunder or under Law, without obligation to such
Grantor in respect of such occupation; provided that the Administrative Agent
shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) subject to the mandatory requirements of applicable Law and the
notice requirements described below, sell or otherwise dispose of all or any
part of the Collateral securing the Secured Obligations at a public or private
sale, for cash, upon credit or for future delivery as the Administrative Agent
shall deem appropriate; (iv) demand, sue for, collect or receive any money or
property at any time payable or receivable in respect of the Collateral
including instructing the obligor or obligators on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Administrative Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; and (v) withdraw all moneys, instruments, securities and
other property in any bank, financial securities, deposit or other account of
any Grantor constituting Collateral for application to the Secured Obligations.
Notwithstanding the preceding sentence, the Administrative Agent shall not have
the right under this Agreement to assume operational control of any FCC
Authorization and facility or station operated pursuant to such FCC
Authorization except in compliance with the Communications Laws. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by Law) all rights of redemption, stay and
appraisal which such Grantor now has or may at any time in the future have under
any Law now existing or hereafter enacted.
          The Administrative Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of

9



--------------------------------------------------------------------------------



 



Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Administrative Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Administrative Agent may fix and state
in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in sepa
rate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by Law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at Law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.
          Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) during the continuance of an Event of Default (provided that
the Administrative Agent shall provide the applicable Grantor with notice
thereof prior to, to the extent reasonably practicable, or otherwise promptly
after, exercising such rights), for the purpose of (i) making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the

10



--------------------------------------------------------------------------------



 



name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies if insurance, (ii) making all determinations
and decisions with respect thereto and (iii) obtaining or maintaining the
policies of insurance required by Section 6.07 of the Credit Agreement or to pay
any premium in whole or in part relating thereto. All sums disbursed by the
Administrative Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relat ing thereto,
shall be payable, within 10 days of demand, by the Grantors to the
Administrative Agent and shall be additional Secured Obligations secured hereby.
          SECTION 4.02 Certain Matters Relating to Accounts.
          (a) At any time after the occurrence and during the continuance of an
Event of Default and after giving reasonable notice to the Parent Borrower and
any other relevant Grantor, the Administrative Agent shall have the right, but
not the obligation, to make test verifications of the Accounts in any manner and
through any medium that the Administrative Agent reasonably considers advisable,
and each Grantor shall furnish such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications. The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party.
          (b) At the Administrative Agent’s request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Accounts, including all original invoices.
          (c) Upon the occurrence and during the continuance of an Event of
Default, a Grantor shall not, without prior consent from the Administrative
Agent, grant any extension of the time of payment of any of the Accounts;
compromise, compound or settle the same for less than the full amount thereof;
release, wholly or partly, any Person liable for the payment thereof; or allow
any credit or discount whatsoever thereon if the Administrative Agent shall have
instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.
          (d) Each Grantor shall, at the reasonable request of the
Administrative Agent following the occurrence and during the continuance of an
Event of Default, legend the Accounts and the other books, records and documents
of such Grantor evidencing or pertaining to Accounts with an appropriate
reference to the fact that the Accounts have been assigned to the Administrative
Agent for the benefit of the Secured Parties and that the Administrative Agent
has a security interest therein.
          SECTION 4.03 Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash in accordance with the Intercreditor Agreement.

11



--------------------------------------------------------------------------------



 



          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.
          In making the determinations and allocations required by this
Section 4.03, the Administrative Agent may conclusively rely upon information
supplied to it as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Administrative
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.03 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).
ARTICLE V
Subordination
          SECTION 5.01 Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Grantors to indemnity, contribution
or subrogation under applicable law or otherwise shall be fully subordinated to
the payment in full in cash of the Secured Obligations. No failure on the part
of the Parent Borrower or any Grantor to make the payments required under
applicable law or otherwise shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
ARTICLE VI
Miscellaneous
          SECTION 6.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to any Grantor shall be given to it in care of the Parent
Borrower as provided in Section 10.02 of the Credit Agreement.
     SECTION 6.02 Waivers, Amendment.
     (a) No failure or delay by the Administrative Agent, the Administrative
Agent, any L/C Issuer, any Cash Management Bank or any Lender in exercising any

12



--------------------------------------------------------------------------------



 



right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Administrative Agent, the L/C Issuers, the Cash Management Banks and the Lenders
hereunder and under the other Loan Docu ments are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Grantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 6.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Administrative
Agent, any Lender, any Cash Management Bank or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.
          SECTION 6.03 Administrative Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 10.04 and 10.05 of the Credit Agreement.
          (b) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.03 shall be payable within
10 days of written demand therefor.
          SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in

13



--------------------------------------------------------------------------------



 



this Agreement shall bind and inure to the benefit of their respective
successors and assigns, to the extent permitted under Section 10.07 of the
Credit Agreement.
          SECTION 6.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Secured Parties and
shall survive the execution and delivery of the Loan Documents, the making of
any Loans and issuance of any Letters of Credit and the provision of Cash
Management Services, regardless of any investigation made by any Lender or on
its behalf and notwithstanding that the Administrative Agent, the Administrative
Agent, any L/C Issuer, any Cash Management Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under any Loan Document (other
than (x) obligations under Secured Hedge Agreements not yet due and payable,
(y) Cash Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) is outstanding and
unpaid or any Letter of Credit is outstanding (unless cash collateral or other
credit support satisfactory to the L/C Issuer thereof in its sole discretion has
been provided) or so long as the Commitments have not expired or terminated.
          SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.
          SECTION 6.07 Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith

14



--------------------------------------------------------------------------------



 



negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
          SECTION 6.08 Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to any Grantor, any such notice
being waived by each Grantor to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Grantors against any and all obligations owing to such Lender and
its Affiliates hereunder, now or hereafter existing, irrespective of whether or
not such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the applicable Grantor and the Administrative
Agent after any such set off and application made by such Lender; provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 6.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.
          SECTION 6.09 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.
          (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
          (b) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.
          SECTION 6.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 6.11 Security Interest Absolute. To the extent permitted by
Law, all rights of the Administrative Agent hereunder, the Security Interest,
the grant of a security interest in the Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of,

15



--------------------------------------------------------------------------------



 



all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any other Loan Document
or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Secured Obligations or this Agreement.
          SECTION 6.12 Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Administrative Agent
and the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between a
provision of the Intercreditor Agreement and this Agreement that relates solely
to the rights or obligations of, or relationships between, the ABL Secured
Parties and the Cash Flow Secured Parties (as each such term is defined in the
Intercreditor Agreement), the provisions of the Intercreditor Agreement shall
control. So long as the Intercreditor Agreement is in effect, any requirement in
this Agreement to deliver any ABL Priority Collateral (as such term is defined
in the Intercreditor Agreement) to the Administrative Agent shall be satisfied
by delivery of such ABL Priority Collateral to the ABL Agent (as defined in the
Intercreditor Agreement).
          SECTION 6.13 Termination or Release.
          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released when all the
outstanding Secured Obligations under the Loan Documents (in each case, other
than (x) obligations under Secured Hedge Agreements not yet due and payable, (y)
Cash Management Obligations not yet due and payable and (z) contingent
indemnification obligations not yet accrued and payable) have been paid in full
and the Lenders have no further commitment to lend under the Credit Agreement,
the L/C Obligations have been reduced to zero (unless cash collateral or other
credit support satisfactory to the L/C Issuers thereof in each of their sole
discretion has been provided) and the L/C Issuers have no further obligations to
issue Letters of Credit under the Credit Agreement.
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Parent Borrower or becomes an
Excluded Subsidiary; provided that the Required Lenders shall have consented to
such transaction (to the extent required by the Credit Agreement) and the terms
of such consent did not provide otherwise.
          (c) Upon any sale or transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), or upon the effectiveness of any written consent to the release of
the security interest

16



--------------------------------------------------------------------------------



 



granted hereby in any Collateral pursuant to Section 10.01 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 6.13, the Administrative Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and shall perform such other actions reasonably requested by such
Grantor to effect such release, including delivery of certificates, securities
and instruments. Any execution and delivery of documents pursuant to this
Section 6.13 shall be without recourse to or warranty by the Administrative
Agent.
          SECTION 6.14 Additional Grantors. Pursuant to Section 6.11 of the
Credit Agreement, certain additional Restricted Subsidiaries of the Parent
Borrower may be required to enter in this Agreement as Grantors. Upon execution
and delivery by the Administrative Agent and a Restricted Subsidiary of a
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.
          SECTION 6.15 Administrative Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Administrative Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the
Administrative Agent to the applicable Grantor of the Administrative Agent’s
intent to exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Administrative Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the

17



--------------------------------------------------------------------------------



 



absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby; and provided further, that no right accorded to
Administrative Agent to act as attorney-in-fact for any Grantor shall be deemed
to authorize Administrative Agent to execute on behalf of any Grantor any
application or other instrument required to be filed with the FCC in any manner
or under any circumstances not permitted by the Communications Laws. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final judgment of a court of
competent jurisdiction.
          SECTION 6.16 General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against any Grantor, the exercise of
remedies hereunder or thereunder and the giving or withholding of any consent or
approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Collateral Document and (d) to agree to be bound
by the terms of this Agreement and any other Collateral Documents.
          SECTION 6.17 Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.
          SECTION 6.18 Reinstatement. This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Parent Borrower or any other Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator

18



--------------------------------------------------------------------------------



 



of, or trustee or similar officer for, the Parent Borrower or any other Loan
Party or any substantial part of its property, or otherwise, all as though such
payments had not been made.
          SECTION 6.19 Miscellaneous. The Administrative Agent shall not be
deemed to have actual, constructive, direct or indirect notice or knowledge of
the occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event of Default has occurred. The
Administrative Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.
[Signature Pages Follow.]

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                  [GRANTORS]      
 
  By:      
 
    Name:          
 
           
 
    Title:        
 
           

[SIGNATURE PAGE TO SECURITY AGREEMENT ]

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Administrative Agent      
 
  By:      
 
    Name:          
 
           
 
    Title:        
 
           

[SIGNATURE PAGE TO SECURITY AGREEMENT ]

 



--------------------------------------------------------------------------------



 



Schedule I to
the Receivables Collateral Security Agreement
SUBSIDIARY PARTIES
The entities set forth on the draft of this schedule delivered to the Arrangers
on or immediately prior to the Specified Date to the extent they are
wholly-owned direct or indirect Domestic Subsidiaries (other than Excluded
Subsidiaries) of the Parent Borrower on the Closing Date and any other entities
which would additionally be required to become Grantors under this Agreement
after giving effect to the Transactions pursuant to the Collateral and Guarantee
Requirement.

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Receivables Collateral Security Agreement
          SUPPLEMENT NO.            dated as of [•], to the Receivables
Collateral Security Agreement (the ”Security Agreement”), dated as of
[          ], 2008, among the Grantors identified therein and Citibank, N.A., as
Administrative Agent.
          A. Reference is made to the Credit Agreement dated as of May [     ],
2008 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into Clear Channel Communications, Inc.(the “Parent Borrower”), Clear
Channel Capital I, LLC, a Delaware limited liability company, certain other
Subsidiaries of the Parent Borrower from time to time party thereto, Citibank,
N.A., as Administrative Agent, each Lender from time to time party thereto and
the other agents named therein.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Security Agreement.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
the Cash Management Banks to provide Cash Management Services. Section 6.14 of
the Security Agreement provides that additional Restricted Subsidiaries of the
Parent Borrower may become Grantors under the Security Agreement by execution
and delivery of an instrument in the form of this Supplement. The undersigned
(the “New Grantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans, the L/C
Issuers to issue additional Letters of Credit and the Cash Management Banks to
provide additional Cash Management Services and as consideration for Loans
previously made, Letters of Credit previously issued and Cash Management
Services previously provided.
          Accordingly, the Administrative Agent and the New Grantor agree as
follows:
          SECTION 1. In accordance with Section 6.14 of the Security Agreement,
the New Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Grantor hereby (a) agrees to all the terms and provisions of
the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby create and grant to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured

2



--------------------------------------------------------------------------------



 



Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Grantor and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic communication shall be as effective
as delivery of a manually signed counterpart of this Supplement.
          SECTION 4. The New Grantor hereby represents and warrants that set
forth under its signature hereto is the true and correct legal name of the New
Grantor, its jurisdiction of formation and the location of its chief executive
office and a list of all Instruments relating to Collateral with a value in
excess of $15,000,000 held by such New Grantor.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Security Agreement.

3



--------------------------------------------------------------------------------



 



          SECTION 9. The New Grantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with the execution
and delivery of this Supplement, including the reasonable fees, other charges
and disbursements of counsel for the Administrative Agent.
[Signature pages follow.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            [NAME OF NEW GRANTOR]
      By:           Name:           Title:           Legal Name:
Jurisdiction of Formation:
Location of Chief Executive office:
Instruments:
                       

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[Signature Page — Security Agreement Supplement]

 



--------------------------------------------------------------------------------



 



Exhibit II to the
Receivables Collateral Security Agreement
FORM OF PERFECTION CERTIFICATE

 



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Receivables Collateral
Security Agreement, dated as of [          ], 2008 (the “Security Agreement”),
among the grantors identified therein and Citibank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”), (ii) that certain ABL
Receivables Pledge and Security Agreement, dated as of [          ], 2008 (the
“ABL Security Agreement”), among the grantors identified therein and Citibank,
N.A., as Administrative Agent (in such capacity, the “ABL Administrative
Agent”), (iii) that certain Credit Agreement, dated as of [          ], 2008
(the “Credit Agreement”), among Clear Channel Communications, Inc., a Texas
corporation (the “Company”), certain subsidiaries of the Company from time to
time party thereto, Clear Channel Capital I, LLC, a Delaware limited liability
company (“Holdings”), Citibank, N.A., as Administrative Agent, the lenders from
time to time party thereto and the other agents named therein, and (iv) that
certain Credit Agreement, dated as of May [     ], 2008 (the “ABL Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
the Company, certain subsidiaries of the Company from time to time party
thereto, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement, the ABL
Credit Agreement, the Security Agreement or the ABL Security Agreement, as
applicable, unless otherwise noted herein.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
(a) The exact legal name of the Company, as such name appears in its certificate
of incorporation or any other organizational document, is set forth in
Schedule 1(a). The Company is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of the Company, the Federal Taxpayer
Identification Number of the Company and the jurisdiction of formation of the
Company.
(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names the Company has had in the past five years, together with
the date of the relevant change.
(c) Set forth in Schedule 1(c) is a list of all other names used by the Company
or any other business or organization to which the Company became the successor
by merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, on any filings with the Internal Revenue Service at
any time between the date five years prior to the date hereof and the date
hereof. Except as set forth in Schedule 1(c), the Company has not changed its
jurisdiction of organization at any time during the past four months.
          2. Current Locations. The chief executive office of the Company is
located at the address set forth in Schedule 2 hereto.

 



--------------------------------------------------------------------------------



 



          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the Security Agreement and the ABL
Security Agreement) has been originated by the Company in the ordinary course of
business or consists of goods which have been acquired by the Company in the
ordinary course of business from a person in the business of selling goods of
that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of the Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
the Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Company’s balance sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Company’s Patents, Patent Licenses, Trademarks
and Trademark Licenses (each as defined in the Security Agreement) registered
with the United States Patent and Trademark Office, including the name of the
registered owner and the registration number of each Patent, Patent License,
Trademark and Trademark License owned by each Company. Attached hereto as
Schedule 10(b) is a schedule setting forth all of the Company’s United States
Copyrights

-2-



--------------------------------------------------------------------------------



 



and Copyright Licenses (each as defined in the Security Agreement), including
the name of the registered owner and the registration number of each Copyright
or Copyright License owned by the Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by the Company, including a brief
description thereof.
          12. Concentration Accounts. Attached hereto as Schedule 12 is a true
and complete list of all Blocked Accounts (as defined in the ABL Credit
Agreement) maintained by the Parent Borrower, including the name of each
institution where each such account is held, the name of each such account and
the name of the entity that holds each account.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of
                                        , 2008.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Pledge Agreement, dated
as of [          ], 2008 (the “Pledge Agreement”), between Clear Channel Capital
I, LLC, a Delaware limited liability company (“Holdings”) and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
(ii) that certain Credit Agreement, dated as of May [     ], 2008 (the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc., a Texas corporation (the “Parent Borrower”),
certain subsidiaries of the Parent Borrower from time to time party thereto,
Holdings, Citibank, N.A., as Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the Pledge
Agreement, as applicable, unless otherwise noted herein.
          The undersigned hereby certifies to the Administrative Agent as
follows:
          1. Names.
          (a) The exact legal name of Holdings, as such name appears in its
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Holdings is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of Holdings, the Federal Taxpayer Identification
Number of Holdings and the jurisdiction of formation of Holdings.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names Holdings has had in the past five years, together with
the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
Holdings or any other business or organization to which Holdings became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), Holdings has not
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of Holdings is
located at the address set forth in Schedule 2 hereto.
          3. [Reserved].
          4. [Reserved].
          5. [Reserved].
          6. [Reserved].
          7. [Reserved].

 



--------------------------------------------------------------------------------



 



          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest held by Holdings. Also set forth on Schedule 8(b) is each equity
investment of Holdings that represents 50% or less of the equity of the entity
in which such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].
          10. [Reserved].
          11. [Reserved].
[The Remainder of this Page has been intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereunto executed this
Perfection Certificate as of this                      day of
                                        , 2008.

            CLEAR CHANNEL CAPITAL I, LLC
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Non-Principal Properties
(Specified Assets) Security Agreement, dated as of [   ], 2008 (the “SA Security
Agreement”), among the grantors identified therein (the “SA Grantors”) and
Citibank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), (ii) that certain Receivables Collateral Security Agreement, dated as
of [   ], 2008 (the “CF Receivables Security Agreement”), among the grantors
identified therein and the Administrative Agent, (iii) that certain ABL
Receivables Pledge and Security Agreement, dated as of [   ], 2008 (the “ABL
Receivables Security Agreement”), among the grantors identified therein and
Citibank, N.A., as Administrative Agent (in such capacity, the “ABL
Administrative Agent”), (iv) that certain Credit Agreement, dated as of May
[   ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to
be merged with and into Clear Channel Communications, Inc., a Texas corporation
(the “Parent Borrower”), certain subsidiaries of the Parent Borrower from time
to time party thereto, Clear Channel Capital I, LLC, a Delaware limited
liability company (“Holdings”), the Administrative Agent, the lenders from time
to time party thereto and the other agents named therein, and (v) that certain
Credit Agreement, dated as of May [   ], 2008 (the “ABL Credit Agreement”),
among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Parent
Borrower, certain subsidiaries of the Parent Borrower from time to time party
thereto, Holdings, the ABL Administrative Agent, the lenders from time to time
party thereto and the other agents named therein. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement, the ABL
Credit Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by

 



--------------------------------------------------------------------------------



 



merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, on any filings with the Internal Revenue Service at
any time between the date five years prior to the date hereof and the date
hereof. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the SA Security Agreement, the CF
Receivables Security Agreement and the ABL Receivables Security Agreement) has
been originated by each Company in the ordinary course of business or consists
of goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the Security Agreement and the ABL
Facility Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property owned by each of the Companies that is a SA Grantor as of
the Closing Date, (ii) filing offices for mortgages relating to such Mortgaged
Property as of the Closing Date, (iii) common names, addresses and uses of each
such Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 7(b) attached hereto, no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 7(a).
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.

-2-



--------------------------------------------------------------------------------



 



          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of the Patents, Patent Licenses, Trademarks and
Trademark Licenses (each as defined in the Security Agreement) registered with
the United States Patent and Trademark Office and owned by each Company that is
a SA Grantor, including the name of the registered owner and the registration
number of each Patent, Patent License, Trademark and Trademark License owned by
each such Company. Attached hereto as Schedule 10(b) is a schedule setting forth
all of the United States Copyrights and Copyright Licenses (each as defined in
the Security Agreement) owned by each Company that is a SA Grantor, including
the name of the registered owner and the registration number of each Copyright
or Copyright License owned by each such Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company that is a SA Grantor,
including a brief description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of March, 2008.

            [GRANTORS]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Principal Properties
Security Agreement, dated as of [          ], 2008 (the “AA15 Security
Agreement”), among the grantors identified therein and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), (ii) that
certain Non-Principal Properties (All Assets) Security Agreement, dated as of
[          ], 2008 (the “AA Security Agreement”), among the grantors identified
therein and the Administrative Agent, (iii) that certain Non-Principal
Properties (Specified Assets) Security Agreement, dated as of [          ], 2008
(the “SA Security Agreement”), among the grantors identified therein and the
Administrative Agent, (iv) that certain Receivables Collateral Security
Agreement, dated as of [          ], 2008 (the “CF Receivables Security
Agreement”), among the grantors identified therein and the Administrative Agent,
(v) that certain ABL Receivables Pledge and Security Agreement, dated as of
[          ], 2008 (the “ABL Receivables Security Agreement”), among the
grantors identified therein and Citibank, N.A., as Administrative Agent (in such
capacity, the “ABL Administrative Agent”), (vi) that certain Credit Agreement,
dated as of May [     ], 2008 (the “Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), certain subsidiaries of the Parent
Borrower from time to time party thereto, Clear Channel Capital I, LLC, a
Delaware limited liability company (“Holdings”), the Administrative Agent, the
lenders from time to time party thereto and the other agents named therein, and
(vii) that certain Credit Agreement, dated as of May [     ], 2008 (the “ABL
Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into the Parent Borrower, certain subsidiaries of the Parent Borrower from
time to time party thereto, Holdings, the ABL Administrative Agent, the lenders
from time to time party thereto and the other agents named therein. Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement, the ABL Credit Agreement, the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement or the ABL Receivables Security Agreement, as applicable, unless
otherwise noted herein.
          As used herein, the term “Companies” means each of the Subsidiaries of
the Parent Borrower listed on Annex A.
          The undersigned hereby certify to the Administrative Agent and the ABL
Administrative Agent as follows:
          1. Names.
          (a) The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is the type of entity disclosed next to
its name in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

 



--------------------------------------------------------------------------------



 



          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
each Company or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), no Company has
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.
          3. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement) has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.
          4. File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral (as defined in each of the AA15 Security Agreement, the AA
Security Agreement, the SA Security Agreement, the CF Receivables Security
Agreement and the ABL Receivables Security Agreement).
          5. [Reserved].
          6. [Reserved].
          7. Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) Mortgaged Property as of the Closing Date, (ii) filing offices for mortgages
relating to the Mortgaged Property as of the Closing Date, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by such Schedule.
Except as described on Schedule 7(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 7(a).

-2-



--------------------------------------------------------------------------------



 



          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest of each Company and its Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 8(b) is each equity investment of
each Company that represents 50% or less of the equity of the entity in which
such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9. [Reserved].
          10. Intellectual Property. Attached hereto as Schedule 10(a) is a
schedule setting forth all of each Company’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, including the
name of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by each Company. Attached hereto
as Schedule 10(b) is a schedule setting forth all of each Company’s United
States Copyrights and Copyright Licenses (each as defined in the Security
Agreement), including the name of the registered owner and the registration
number of each Copyright or Copyright License owned by each Company.
          11. Commercial Tort Claims. Attached hereto as Schedule 11 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $15 million held by each Company, including a brief
description thereof.
[The Remainder of this Page has been intentionally left blank]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, we have hereunto signed this Perfection
Certificate as of this                      day of
                                        , 2008.

            [GRANTORS]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit G-5
 
[FORM OF]
PLEDGE AGREEMENT
dated as of
[               ], 2008
between
CLEAR CHANNEL CAPITAL I, LLC
and
CITIBANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1    
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II Pledge of Securities
    2    
SECTION 2.01. Pledge
    2  
SECTION 2.02. Delivery of the Pledged Equity
    3  
SECTION 2.03. Representations, Warranties and Covenants
    3  
SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests
    5  
SECTION 2.05. Registration in Nominee Name; Denominations
    5  
SECTION 2.06. Voting Rights; Dividends and Interest
    5  
SECTION 2.07. FCC Limitations
    8  
 
       
ARTICLE III Remedies
    8    
SECTION 3.01. Remedies Upon Default
    8  
SECTION 3.02. Application of Proceeds
    10  
 
       
ARTICLE IV Miscellaneous
    11    
SECTION 4.01. Notices
    11  
SECTION 4.02. Waivers, Amendment
    11  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    12  
SECTION 4.04. Successors and Assigns
    12  
SECTION 4.05. Survival of Agreement
    12  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    13  
SECTION 4.07. Severability
    13  
SECTION 4.08. Right of Set-Off
    13  
SECTION 4.09. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.
    14  
SECTION 4.10. Headings
    14  
SECTION 4.11. Security Interest Absolute
    14  
SECTION 4.12. [Reserved].
    14  

 



--------------------------------------------------------------------------------



 



         
SECTION 4.13. Termination or Release
    14  
SECTION 4.14. Administrative Agent Appointed Attorney-in-Fact
    15  
SECTION 4.15. General Authority of the Administrative Agent
    16  
SECTION 4.16. Reasonable Care
    16  
SECTION 4.17. Reinstatement
    16  
SECTION 4.18. Miscellaneous
    17  

     
Schedule I
  Pledged Equity
 
   
Exhibits
   
 
   
Exhibit I
  Perfection Certificate

 



--------------------------------------------------------------------------------



 



          PLEDGE AGREEMENT dated as of [   ], 2008, among Clear Channel Capital
I, LLC, a Delaware limited liability company (“Holdings”) and Citibank, N.A., as
Administrative Agent for the Secured Parties (in such capacity, the
“Administrative Agent”).
          Reference is made to the Credit Agreement dated as of May o, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc.(the “Parent Borrower”), Holdings, certain
Subsidiaries of the Parent Borrower from time to time party thereto
(collectively with the Parent Borrower, the “Borrowers”), each Lender from time
to time party thereto, Citibank, N.A., as Administrative Agent, and the other
agents named therein. The Lenders have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings is an
affiliate of the Borrowers, will derive substantial benefits from the extension
of credit to the Borrowers pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
          (a) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Agreement” means this Pledge Agreement.
          “Communications Laws” means the Communications Act of 1934, as
amended, and the FCC’s rules, regulations, published orders and published and
promulgated policy statements of the FCC, all as may be amended from time to
time.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “FCC” means the Federal Communications Commission of the United States
or any Governmental Authority succeeding to the functions of such commission in
whole or in part.

 



--------------------------------------------------------------------------------



 



          “FCC Authorizations” means all licenses, permits and other
authorizations issued by the FCC and held by the Parent Borrower or any of its
Restricted Subsidiaries.
          “Parent Borrower” has the meaning assigned to such term in the
recitals of this Agreement.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Equity” has the meaning assigned to such term in
Section 2.01.
          “Secured Obligations” means the “Obligations” (as defined in the
Credit Agreement).
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuers, each Hedge Bank, each Cash Management Bank, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(c) of the
Credit Agreement.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of the security interest in any
Pledged Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
ARTICLE II
Pledge of Securities
          SECTION 2.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Secured Obligations, including the Guarantees,
Holdings hereby assigns and pledges to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of Holdings’ right, title and interest in,
to and under all Equity Interests issued by the Parent Borrower (the “Pledged
Equity”); (ii) subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged
Equity; (iii) subject to Section 2.06, all rights and privileges of Holdings
with respect to the securities and other property referred to in clauses (i) and
(ii) above; and (iv) all Proceeds of any of the

2



--------------------------------------------------------------------------------



 



foregoing (the items referred to in clauses (i) through (iv) above being
collectively referred to as the “Pledged Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.
          SECTION 2.02. Delivery of the Pledged Equity. (a) Holdings agrees
promptly (but in any event within 30 days after receipt by Holdings) to deliver
or cause to be delivered to the Administrative Agent, for the benefit of the
Secured Parties, any and all Pledged Equity (other than any uncertificated
securities, but only for so long as such securities remain uncertificated).
     (b) Upon delivery to the Administrative Agent, any Pledged Equity shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request. Each delivery of Pledged Equity shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Schedule I and made a part hereof; provided that failure to supplement
Schedule I shall not affect the validity of such pledge of such Pledged Equity.
Each schedule so delivered shall supplement any prior schedules so delivered.
          SECTION 2.03. Representations, Warranties and Covenants. Holdings
represents, warrants and covenants to and with the Administrative Agent, for the
benefit of the Secured Parties, that:
     (a) As of the date hereof, Schedule I includes all Equity Interests
required to be pledged by Holdings hereunder in order to satisfy the Collateral
and Guarantee Requirement;
     (b) the Pledged Equity has been duly and validly authorized and issued by
the issuers thereof and are fully paid and nonassessable;
     (c) except for the security interests granted hereunder, Holdings (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Equity indicated on Schedule I, (ii) holds the same free and clear of all Liens,
other than Liens created by the Collateral Documents, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens created by the Collateral Documents and (iv) if requested by the
Administrative Agent, will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

3



--------------------------------------------------------------------------------



 



     (d) except for restrictions and limitations (i) imposed by the Loan
Documents, securities laws generally or the Communications Laws and other
similar federal, state and foreign laws, rules and regulations relating to the
communications industry or (ii) described in the Perfection Certificate, the
Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Administrative Agent of rights
and remedies hereunder;
     (e) Holdings has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
     (g) by virtue of the execution and delivery by Holdings of this Agreement,
when any Pledged Equity is delivered to the Administrative Agent in accordance
with this Agreement, the Administrative Agent for the benefit of the Secured
Parties will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Equity as security for the payment and performance of the
Secured Obligations to the extent such perfection is governed by the UCC; and
     (h) the pledge effected hereby is effective to vest in the Administrative
Agent, for the benefit of the Secured Parties, the rights of the Administrative
Agent in the Pledged Collateral as set forth herein.
          Subject to the terms of this Agreement, Holdings hereby agrees that
upon the occurrence and during the continuance of an Event of Default, it will
comply with instructions of the Administrative Agent with respect to the Equity
Interests in Holdings that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable owner or holder of such
Equity Interests.
          Notwithstanding anything to the contrary in this Agreement, to the
extent any provision of this Agreement or the Credit Agreement excludes any
assets from the scope of the Pledged Collateral, or from any requirement to take
any action to perfect any security interest in favor of the Administrative Agent
in the Pledged Collateral, the representations, warranties and covenants made by
Holdings in this Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Administrative
Agent (including, without limitation, this Section 2.03) shall be deemed not to
apply to such excluded assets.

4



--------------------------------------------------------------------------------



 



          SECTION 2.04. Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by Holdings that constitutes Pledged Equity shall be
represented by a certificate unless (i) the limited liability company agreement
or partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Administrative
Agent in accordance with Section 2.02. Any limited liability company and any
limited partnership controlled by Holdings shall either (a) not include in its
operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership. To the extent
an interest in any limited liability company or limited partnership controlled
by Holdings and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Administrative
Agent, pursuant to Section 2.02(a) and (ii) Holdings shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Holdings hereby
agrees that if any of the Pledged Collateral are at any time not evidenced by
certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable law, if necessary or desirable to perfect a security
interest in such Pledged Collateral, cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Administrative Agent the right to transfer such Pledged Collateral
under the terms hereof.
          SECTION 2.05. Registration in Nominee Name; Denominations. If an Event
of Default shall have occurred and be continuing and the Administrative Agent
shall give Holdings notice of its intent to exercise such rights, (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right
(subject to Section 2.07 hereof but otherwise in its sole and absolute
discretion) to hold the Pledged Equity in its own name as pledgee, the name of
its nominee (as pledgee or as sub-agent) or the name of Holdings, endorsed or
assigned in blank or in favor of the Administrative Agent and Holdings will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Equity registered in the
name of Holdings and (b) the Administrative Agent shall have the right to
exchange the certificates representing Pledged Equity for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
          SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have provided notice to Holdings that its rights
under this Section 2.06 are being suspended (with any such notice of suspension
to be given and to be effective only consistent with Section 2.07 hereof and to
be effective only to the extent permitted by Section 2.07 hereof):
     (i) Holdings shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Equity

5



--------------------------------------------------------------------------------



 



or any part thereof and Holdings agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.
     (ii) The Administrative Agent shall promptly (after reasonable advance
notice) execute and deliver to Holdings, or cause to be executed and delivered
to Holdings, all such proxies, powers of attorney and other instruments as
Holdings may reasonably request for the purpose of enabling Holdings to exercise
the voting and/or consensual rights and powers it is entitled to exercise
pursuant to subparagraph (i) above.
     (iii) Holdings shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Equity to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Equity or received in exchange for Pledged Equity or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by Holdings, shall not be commingled by Holdings with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Administrative Agent and the
Secured Parties and shall be promptly (and in any event within 10 Business Days)
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). So long
as no Default or Event of Default has occurred and is continuing, the
Administrative Agent shall promptly deliver to Holdings any Pledged Equity in
its possession if requested to be delivered to the issuer thereof in connection
with any exchange or redemption of such Pledged Equity permitted by the Credit
Agreement in accordance with this Section 2.06(a)(iii).
     (b) Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have notified Holdings of the suspension of
its rights under paragraph (a)(iii) of this Section 2.06, then all rights of
Holdings to dividends, interest, principal or other distributions that Holdings
is authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06
shall cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends,

6



--------------------------------------------------------------------------------



 



interest, principal or other distributions received by Holdings contrary to the
provisions of this Section 2.06 shall be held in trust for the benefit of the
Administrative Agent, shall be segregated from other property or funds of
Holdings and shall be promptly (and in any event within 5 Business Days)
delivered to the Administrative Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the
Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 3.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to Holdings (without interest) all dividends, interest,
principal or other distributions that Holdings would otherwise be permitted to
retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that
remain in such account.
     (c) Upon the occurrence and during the continuance of an Event of Default,
after the Administrative Agent shall have provided Holdings with notice of the
suspension of its rights under paragraph (a)(i) of this Section 2.06, then,
subject to Section 2.07 hereof, all rights of Holdings to exercise the voting
and consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and, subject to
Section 2.07 hereof, all such rights shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit Holdings to exercise such rights.
After all Events of Default have been cured or waived, Holdings shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
Holdings would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above, and the obligations of the Administrative Agent under
paragraph (a)(ii) of this Section 2.06 shall be reinstated.
     (d) Any notice given by the Administrative Agent to Holdings suspending the
rights of Holdings under paragraph (a) of this Section 2.06 (i) shall be given
in writing and shall conform to and be subject to the requirements of
Section 2.07 hereof and (ii) may suspend the rights of Holdings under paragraph
(a)(i) or paragraph (a)(iii) of this Section 2.06 in part without suspending all
such rights (as specified by the Administrative Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Administrative
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.

7



--------------------------------------------------------------------------------



 



          SECTION 2.07. FCC Limitations. Notwithstanding anything to the
contrary in this Agreement, Administrative Agent and each Lender agree that
(a) if the suspension of Holdings’ rights in respect of the Pledged Equity and
the vesting of such rights in the Administrative Agent pursuant to Section 2.06
requires the approval of the FCC, such rights will not be suspended and will
remain vested in Holdings upon and during the occurrence of an Event of Default
unless and until such approval has been obtained; (b) if any exercise of
remedies by the Administrative Agent in respect of the Pledged Equity pursuant
to Section 3.01 requires the approval of the FCC, the Administrative Agent shall
not exercise such remedies unless and until such approval has been obtained and
voting rights in the Pledged Collateral shall remain with Holdings even if an
Event of Default has occurred unless any such required prior FCC approval shall
have been obtained; (c) if the Administrative Agent exercises any remedies of
foreclosure in respect to the Pledged Collateral following the occurrence of an
Event of Default, there will be either a private or public arm’s-length sale of
the Pledged Collateral; and (d) prior to the exercise of any rights of the
purchaser at such sale of such Pledged Collateral, the prior consent of the FCC
pursuant to 47 U.S.C. Section 310(d), in each case only if required, shall be
obtained. Notwithstanding any other provision of this Agreement or any related
agreements to the contrary, any foreclosure on, sale, transfer or other
disposition of, or the exercise of any right to vote or consent with respect to
any of the Pledged Collateral as provided herein or therein, or any other action
taken or proposed to be taken by the Administrative Agent hereunder or
thereunder which would affect the operational, voting, or other control of any
FCC Authorization or any facility or station operated pursuant to such FCC
authorization, shall be in conformity with the requirements of the
Communications Laws and, if and to the extent required thereby, subject to the
prior approval of the FCC.
          Holdings agrees that, upon the request from time to time by the
Administrative Agent following an Event of Default, it will use commercially
reasonable efforts to pursue obtaining any governmental, regulatory or third
party consents, approvals or authorizations referred to in this Section 2.07,
including the preparation, signing and filing with (or causing to be prepared,
signed and filed with) the FCC of any application or applications for consent to
the assignment of the FCC Authorizations or transfer of control required to be
signed by the Parent Borrower or any of its Subsidiaries necessary or
appropriate under the FCC’s rules and regulations for approval of any sale or
transfer of any of the Equity Interests or the assets of the Parent Borrower or
any of its Subsidiaries or any transfer of control in respect of any FCC
Authorization.
ARTICLE III
Remedies
          SECTION 3.01. Remedies Upon Default. Upon the occurrence and during
the continuance of an Event of Default, it is agreed that the Administrative
Agent shall have the right, subject to Section 2.07 hereof, to exercise any and
all rights afforded to a secured party with respect to the Secured Obligations,
including the Guarantees, under the Uniform Commercial Code or other applicable
Law and also may (i) exercise

8



--------------------------------------------------------------------------------



 



any and all rights and remedies of Holdings under or in connection with the
Pledged Collateral, or otherwise in respect of the Pledged Collateral; provided
that the Administrative Agent shall provide Holdings with notice thereof prior
to such exercise; and (ii) subject to the mandatory requirements of applicable
Law and the notice requirements described below, sell or otherwise dispose of
all or any part of the Pledged Collateral securing the Secured Obligations at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Administrative Agent shall
deem appropriate. Notwithstanding the preceding sentence, the Administrative
Agent shall not have the right under this Agreement to assume operational
control of any FCC Authorization and facility or station operated pursuant to
such FCC Authorization except in compliance with the Communications Laws. The
Administrative Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Pledged
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Pledged Collateral so sold. Each such
purchaser at any sale of Pledged Collateral shall hold the property sold
absolutely, free from any claim or right on the part of Holdings, and Holdings
hereby waives (to the extent permitted by Law) all rights of redemption, stay
and appraisal which Holdings now has or may at any time in the future have under
any Law now existing or hereafter enacted.
          The Administrative Agent shall give Holdings 10 days’ written notice
(which Holdings agrees is reasonable notice within the meaning of Section 9-611
of the UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Pledged Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Pledged Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Pledged Collateral, or portion thereof, to be sold may be sold in one lot as
an entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Pledged Collateral if it shall determine not
to do so, regardless of the fact that notice of sale of such Pledged Collateral
shall have been given. The Administrative Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Pledged Collateral is made on credit or for future delivery, the Pledged
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or

9



--------------------------------------------------------------------------------



 



purchasers shall fail to take up and pay for the Pledged Collateral so sold and,
in case of any such failure, such Pledged Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by Law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by Law) from any right of redemption, stay, valuation or
appraisal on the part of Holdings (all said rights being also hereby waived and
released to the extent permitted by Law), the Pledged Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from Holdings as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to Holdings therefor. For purposes hereof, a written agreement to
purchase the Pledged Collateral or any portion thereof shall be treated as a
sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and Holdings shall not be entitled to the return of
the Pledged Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at Law or in equity to foreclose this Agreement and to sell the Pledged
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 3.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.
          Holdings irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as its true and lawful agent (and attorney-in-fact) during
the continuance of an Event of Default (provided that the Administrative Agent
shall provide Holdings with notice thereof prior to, to the extent reasonably
practicable, or otherwise promptly after, exercising such rights), for the
purpose of (i) endorsing the name of Holdings on any check, draft, instrument or
other item of payment representing or included in the Pledged Collateral and
(ii) making all determinations and decisions with respect thereto. All sums
disbursed by the Administrative Agent in connection with this paragraph,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, within 10 days of demand, by Holdings to the
Administrative Agent and shall be additional Secured Obligations secured hereby.
          SECTION 3.02. Application of Proceeds. The Administrative Agent shall
apply the proceeds of any collection or sale of Pledged Collateral, including
any Pledged Collateral consisting of cash in accordance with Section 8.03 of the
Credit Agreement.
          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Pledged Collateral by the Administrative Agent
(including pursuant to a

10



--------------------------------------------------------------------------------



 



power of sale granted by statute or under a judicial proceeding), the receipt of
the Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Pledged Collateral so sold and
such purchaser or purchasers shall not be obligated to see to the application of
any part of the purchase money paid over to the Administrative Agent or such
officer or be answerable in any way for the misapplication thereof.
          In making the determinations and allocations required by this
Section 3.02, the Administrative Agent may conclusively rely upon information
supplied to it as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Administrative
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent Holdings from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 3.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).
ARTICLE IV
Miscellaneous
          SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement.
          SECTION 4.02. Waivers, Amendment. (a) No failure or delay by the
Administrative Agent, the Administrative Agent, any L/C Issuer, any Cash
Management Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Administrative Agent, the L/C
Issuers, the Cash Management Banks and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by Holdings therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 4.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan, issuance of a Letter of Credit or provision of
Cash Management Services shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, the Administrative Agent, any
Lender, any Cash Management Bank or any L/C Issuer may have had notice or
knowledge of such Default at the time. No notice or demand on Holdings in any
case shall entitle Holdings to any other or further notice or demand in similar
or other circumstances.

11



--------------------------------------------------------------------------------



 



     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and Holdings, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.
          SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its reasonable out-of-pocket expenses
incurred hereunder and indemnity for its actions in connection herewith as
provided in Sections 10.04 and 10.05 of the Credit Agreement.
     (b) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 4.03 shall be payable within
10 days of written demand therefor.
          SECTION 4.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of Holdings or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 10.07
of the Credit Agreement.
          SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by Holdings hereunder and in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents, the making of any Loans and
issuance of any Letters of Credit and the provision of Cash Management Services,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent, the Administrative Agent, any L/C
Issuer, any Cash Management Bank or any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document (other than (x) obligations
under Secured Hedge Agreements not yet due and payable, (y) Cash Management
Obligations not yet due and payable and (z) contingent indemnification
obligations not yet accrued and payable) is outstanding and unpaid or any Letter
of Credit is outstanding (other than Letters of Credit in which the Outstanding

12



--------------------------------------------------------------------------------



 



Amount of the L/C Obligations related thereto have been Cash Collateralized or,
if satisfactory to the relevant L/C Issuer in its sole discretion, for which a
backstop letter of credit is in place) or so long as the Commitments have not
expired or terminated.
          SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to Holdings when a counterpart hereof executed on
behalf of Holdings shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon Holdings and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of Holdings, the Administrative Agent and the other Secured Parties
and their respective permitted successors and assigns, except that Holdings
shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Pledged Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement.
          SECTION 4.07. Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.08. Right of Set-Off. In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates is authorized at any
time and from time to time, without prior notice to Holdings, any such notice
being waived by Holdings to the fullest extent permitted by applicable Law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
Holdings against any and all obligations owing to such Lender and its Affiliates
hereunder, now or hereafter existing, irrespective of whether or not such Lender
or Affiliate shall have made demand under this Agreement and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify Holdings and the Administrative Agent after any such
set-off and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section 4.08 are in addition to other rights
and remedies (including other rights of set-off) that such Lender may have.

13



--------------------------------------------------------------------------------



 



          SECTION 4.09. Governing Law; Jurisdiction; Venue; Waiver of Jury
Trial; Consent to Service of Process.
     (a) The terms of Sections 10.16 and 10.17 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
     (b) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by Law.
          SECTION 4.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.11. Security Interest Absolute. To the extent permitted by
Law, all rights of the Administrative Agent hereunder, the grant of a security
interest in the Pledged Collateral and all obligations of Holdings hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Holdings in respect of the Secured
Obligations or this Agreement.
          SECTION 4.12. [Reserved].
          SECTION 4.13. Termination or Release. (a) This Agreement and all
security interests granted hereby shall terminate with respect to all Secured
Obligations and any Liens arising therefrom shall be automatically released upon
termination of the Aggregate Commitments and payment in full of all Obligations
(in each case, other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
in which the Outstanding Amount of the L/C Obligations related thereto have been
Cash Collateralized or, if satisfactory to the relevant L/C Issuer in its sole
discretion, for which a backstop letter of credit is in place).

14



--------------------------------------------------------------------------------



 



     (b) Upon any sale or transfer by Holdings of any Pledged Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Grantor), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Pledged Collateral pursuant to
Section 10.01 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.
     (c) In connection with any termination or release pursuant to paragraph
(a) or (b) of this Section 4.13, the Administrative Agent shall execute and
deliver to Holdings, at Holdings’ expense, all documents that Holdings shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by Holdings to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 4.13 shall be without
recourse to or warranty by the Administrative Agent.
          SECTION 4.14. Administrative Agent Appointed Attorney-in-Fact.
Holdings hereby appoints the Administrative Agent the attorney-in-fact of
Holdings for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent, subject to Section 2.07 hereof shall have
the right, upon the occurrence and during the continuance of an Event of Default
and notice by the Administrative Agent to Holdings of the Administrative Agent’s
intent to exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of Holdings (a) to receive, endorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Pledged Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Pledged Collateral; (c) to
commence and prosecute any and all suits, actions or proceedings at Law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Pledged Collateral or to enforce any rights in respect of any
Pledged Collateral; (d) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Pledged Collateral;
and (e) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Pledged Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Administrative Agent were the absolute owner
of the Pledged Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Pledged Collateral or
any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby; and provided further, that no right accorded to

15



--------------------------------------------------------------------------------



 



Administrative Agent to act as attorney-in-fact for Holdings shall be deemed to
authorize Administrative Agent to execute on behalf of Holdings any application
or other instrument required to be filed with the FCC in any manner or under any
circumstances not permitted by the Communications Laws. The Administrative Agent
and the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to Holdings for any act or failure to act hereunder, except for
their own gross negligence, bad faith, or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final judgment of a court of
competent jurisdiction.
          SECTION 4.15. General Authority of the Administrative Agent. By
acceptance of the benefits of this Agreement and any other Collateral Documents,
each Secured Party (whether or not a signatory hereto) shall be deemed
irrevocably (a) to consent to the appointment of the Administrative Agent as its
agent hereunder and under such other Collateral Documents, (b) to confirm that
the Administrative Agent shall have the authority to act as the exclusive agent
of such Secured Party for the enforcement of any provisions of this Agreement
and such other Collateral Documents against Holdings, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Pledged Collateral or Holdings’
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Collateral Document
against Holdings, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or thereunder except as expressly provided in
this Agreement or any other Collateral Document and (d) to agree to be bound by
the terms of this Agreement and any other Collateral Documents.
          SECTION 4.16. Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the Pledged
Collateral in its possession; provided, that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Pledged Collateral, if such Pledged Collateral is accorded treatment
substantially similar to that which the Administrative Agent accords its own
property.
          SECTION 4.17. Reinstatement. This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Secured Obligations is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Parent Borrower or any other Loan Party, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Parent Borrower or any other Loan Party or any substantial part
of its property, or otherwise, all as though such payments had not been made.

16



--------------------------------------------------------------------------------



 



          SECTION 4.18. Miscellaneous. The Administrative Agent shall not be
deemed to have actual, constructive, direct or indirect notice or knowledge of
the occurrence of any Event of Default unless and until the Administrative Agent
shall have received a notice of Event of Default or a notice from the Grantor or
the Secured Parties to the Administrative Agent in its capacity as
Administrative Agent indicating that an Event of Default has occurred. The
Administrative Agent shall have no obligation either prior to or after receiving
such notice to inquire whether an Event of Default has, in fact, occurred and
shall be entitled to rely conclusively, and shall be fully protected in so
relying, on any notice so furnished to it.
[Signature Pages Follow.]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            CLEAR CHANNEL CAPITAL I, LLC
      By:           Name:           Title:        

[Signature Page to Holdings Pledge Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

[Signature Page to Holdings Pledge Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I to
the Pledge Agreement
EQUITY INTERESTS

      Pledgor   Pledged Interest
Clear Channel Capital I, LLC
  500,000,000 shares of Common Stock of Clear Channel Communications, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Pledge Agreement
Perfection Certificate

 



--------------------------------------------------------------------------------



 



[FORM OF] PERFECTION CERTIFICATE
          Reference is hereby made to (i) that certain Pledge Agreement, dated
as of [                     ], 2008 (the “Pledge Agreement”), between Clear
Channel Capital I, LLC, a Delaware limited liability company (“Holdings”) and
Citibank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and (ii) that certain Credit Agreement, dated as of May o, 2008 (the
“Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with
and into Clear Channel Communications, Inc., a Texas corporation (the “Parent
Borrower”), certain subsidiaries of the Parent Borrower from time to time party
thereto, Holdings, Citibank, N.A., as Administrative Agent, the lenders from
time to time party thereto and the other agents named therein. Capitalized terms
used but not defined herein have the meanings assigned in the Credit Agreement
or the Pledge Agreement, as applicable, unless otherwise noted herein.
          The undersigned hereby certifies to the Administrative Agent as
follows:
          1. Names.
          (a) The exact legal name of Holdings, as such name appears in its
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Holdings is the type of entity disclosed next to its name in
Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of Holdings, the Federal Taxpayer Identification
Number of Holdings and the jurisdiction of formation of Holdings.
          (b) Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names Holdings has had in the past five years, together with
the date of the relevant change.
          (c) Set forth in Schedule 1(c) is a list of all other names used by
Holdings or any other business or organization to which Holdings became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between the date five years prior to the date hereof
and the date hereof. Except as set forth in Schedule 1(c), Holdings has not
changed its jurisdiction of organization at any time during the past four
months.
          2. Current Locations. The chief executive office of Holdings is
located at the address set forth in Schedule 2 hereto.
          3. [Reserved].
          4. [Reserved].
          5. [Reserved].
          6. [Reserved].

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Pledge Agreement
          7. [Reserved].
          8. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 8(a) is a true and correct list of all of the stock, partnership
interests, limited liability company membership interests or other equity
interest held by Holdings. Also set forth on Schedule 8(b) is each equity
investment of Holdings that represents 50% or less of the equity of the entity
in which such investment was made and included as “investments in unconsolidated
affiliates” on the Parent Borrower’s balance sheet.
          9.   [Reserved].
          10. [Reserved].
          11. [Reserved].
[The Remainder of this Page has been intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has hereunto executed this
Perfection Certificate as of this                      day of
                                        , 2008.

            CLEAR CHANNEL CAPITAL I, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT H 1
FORM OF LEGAL OPINION OF ROPES & GRAY LLP
     Each of the Delaware Corporate Subsidiaries (i) is a corporation validly
existing and in good standing under the laws of the State of Delaware and
(ii) has the corporate power and authority to conduct the business in which it
is engaged and to execute, deliver and perform its obligations under each of the
Credit Documents to which it is a party.
     Each of Holdings and the Delaware LLC Subsidiaries (i) is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware and (ii) has the power and authority under its limited
liability company agreement and the Delaware Limited Liability Company Act to
conduct the business in which it is engaged and to execute, deliver and perform
its obligations under each of the Credit Documents to which it is a party.
     Each of the Delaware Limited Partnership Subsidiaries (i) is a limited
partnership validly existing and in good standing under the laws of the State of
Delaware and (ii) has the power and authority under its limited partnership
agreement and the Delaware Revised Uniform Limited Partnership Act to conduct
the business in which it is engaged and to execute, deliver and perform its
obligations under each of the Credit Documents to which it is a party.
     Each of the California Corporate Subsidiaries (i) is a corporation validly
existing and in good standing under the laws of the State of California and
(ii) has the corporate power and authority to conduct the business in which it
is engaged and to execute, deliver and perform its obligations under each of the
Credit Documents to which it is a party.
     The Massachusetts Corporate Subsidiary (i) is a corporation validly
existing and in good standing with the Secretary of the Commonwealth of The
Commonwealth of Massachusetts and (ii) has the corporate power and authority to
conduct the business in which it is engaged and to execute, deliver and perform
its obligations under each of the Credit Documents to which it is a party.
     Each of the Covered Entities has duly authorized, executed and delivered
each of the Credit Documents to which it is a party.
     Each of the Credit Documents to which each of the Loan Parties is a party
constitutes the valid and binding obligation of each such Person as is party
thereto and is enforceable against each such Person in accordance with its
terms.
     The execution and delivery by each of the Covered Entities of the Credit
Documents to which such Person is party and the performance by such Person of
its obligations thereunder will not violate or require the repurchase of
securities under the certificate of incorporation or by-laws, the limited
liability company agreement, or the partnership agreement, as applicable, of
such Person. The execution and delivery by each of the Loan Parties of the
Credit Documents to

 



--------------------------------------------------------------------------------



 



which such Person is party and the performance by such Person of its obligations
thereunder (a) will not violate any Covered Laws and (b) will not result in a
breach or violation of, constitute a default under, result in the creation of a
Lien pursuant to the terms of or result in the acceleration of the maturity of
any obligation of any Loan Party thereunder, any of the agreements, instruments,
court orders, judgments or decrees listed on Schedule III hereto.
     Except as may be required in order to perfect the Liens contemplated by the
Collateral Documents, under the Covered Laws, no consent, approval, license or
exemption by, or order or authorization of, or filing, recording or registration
with, any governmental authority is required to be obtained by the Loan Parties
in connection with the execution and delivery of the Credit Documents to which
each such Person is party or the performance by each such Person of its
obligations thereunder.
     To our knowledge, but without having investigated any governmental records
or court dockets, none of the Loan Parties is a party to any action, suit or
proceeding that challenges the validity or enforceability of, or seeks to enjoin
the performance of, the Credit Documents.
     None of the Loan Parties is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
     Neither the making of the loans under the Credit Agreement, nor the
application of the proceeds thereof as provided in the Credit Agreement, will
violate Regulations T, U or X of the Board of Governors of the Federal Reserve
System as in effect on the date hereof.
     Each of the Security Agreements creates a valid security interest in favor
of the Administrative Agent for the benefit of the Secured Parties in the
Collateral described therein to the extent that a security interest in such
Collateral can be created under Article 9 of the New York Uniform Commercial
Code (“New York Article 9”).
     Upon the proper filing of the financing statements attached hereto as
Schedule IV-A in the office of the Secretary of State of the State of Delaware
(the “Delaware Filing Office”), the security interest in the Collateral granted
by each Delaware Loan Party under each Security Agreement to which it is a party
will be perfected to the extent a security interest in such Collateral can be
perfected under Delaware Article 9 by the filing of a financing statement in the
Delaware Filing Office.
     Upon the proper filing of the financing statement attached hereto as
Schedule IV-B in the office of the Secretary of the Commonwealth of The
Commonwealth of Massachusetts (the “Massachusetts Filing Office”), the security
interest in the Collateral granted by the Massachusetts Corporate Subsidiary
under each Security Agreement to which it is a party will be perfected to the
extent a security interest in such Collateral can be perfected under Article 9
of the Massachusetts Uniform Commercial Code by the filing of a financing
statement in the Massachusetts Filing Office.
     Upon the proper filing of the financing statement attached hereto as
Schedule IV-C in the office of the Secretary of State of the State of California
(the “California Filing Office”), the security interest in the Collateral
granted by the California Corporate Subsidiaries under each Security Agreement
to which it is a party will be perfected to the extent a security interest in

 



--------------------------------------------------------------------------------



 



such Collateral can be perfected under California Article 9 by the filing of a
financing statement in the California Filing Office.
     Assuming the delivery to and continued possession by the Administrative
Agent in the State of New York of the Pledged Equity listed on Schedule V and
the related stock powers pursuant to the Holdings Pledge Agreement and assuming
that neither the Administrative Agent nor the Lenders have “notice of an adverse
claim” (within the meaning of Section 8-105 of the New York Uniform Commercial
Code) with respect to such Pledged Equity at the time such Pledged Equity is
delivered to the Administrative Agent, the respective security interests in such
Pledged Equity created in favor of the Administrative Agent for the benefit of
the Secured Parties under the Holdings Pledge Agreement constitute perfected
security interests in such Pledged Equity, free of any “adverse claim” (as
defined in the New York Uniform Commercial Code).

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF LEGAL OPINION OF FLORIDA COUNSEL
     Each Florida Guarantor (i) is a corporation duly organized and validly
existing, in good standing, under the laws of the State in connection with such
status, and such status is active, and (ii) has all the requisite corporate
power and authority to carry on its business as now conducted and to own and
lease its property.
     The Guarantor Documents executed and delivered, and the performance of its
monetary obligations thereunder, by each Florida Guarantor have been duly
authorized, executed and delivered by such Florida Guarantor in accordance with
the terms of, and do not violate, conflict with or cause a default under its
articles of incorporation or by-laws, and do not violate any law, statute, rule
or regulation of the State known to us to be applicable to any Florida Guarantor
and to corporations generally.
     Each Florida Guarantor has all requisite corporate power and authority
under the laws of the State to execute and deliver the Guarantor Documents and
to perform its obligations thereunder.
     No consent, approval authorization, order, filing, registration of
qualification of or with any State agency or body is required for the execution
or delivery by the Florida Guarantors of, or the performance of their monetary
obligations under, the Guarantor Documents.
     Upon the proper filing of the Financing Statements with the Florida Secured
Transaction Registry (the “Florida Filing Office”) the security interest in the
Collateral (as such term is defined in the Security Agreement) granted by the
Florida Guarantors will be perfected to the extent that a security interest in
the Collateral can be perfected under the Uniform Commercial Code of the State
by the filing of financing statements in the Florida Filing Office. For purpose
of the foregoing, we have assumed that the Security Agreement creates a valid,
enforceable security interest in the Collateral in favor of the Administrative
Agent and that the Florida Guarantors own the Collateral.
     Assuming that each Note, and any other evidence of indebtedness executed
and delivered pursuant to the Credit Agreement, is executed and delivered
outside of the State and that the only security instrument recorded in the State
of Florida is the Financing Statements, then no taxes or other charges,
including, without limitation, intangible documentary stamp taxes, recorded
taxes, transfer taxes or similar charges, are payable to the State or to any
jurisdiction therein in connection with the execution and delivery of the
Guarantor Documents or the creation of the indebtedness evidenced or secured by
any of the Guarantor Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-3
FORM OF LEGAL OPINION OF COLORADO COUNSEL
     Organization. Guarantor is a corporation duly organized and existing under
the laws of the State.
     Good Standing. Based solely upon the Good Standing Certificate of Guarantor
attached hereto as Exhibit 4.2, Guarantor is in good standing under the laws of
the State.
     Power and Authority. Guarantor has (a) power and authority to execute,
deliver and perform each of the Guaranty Documents to which it is a party and
(b) all requisite corporate power and authority to own, lease and/or operate its
properties and to carry on its business as presently being conducted in the
State.
     Execution and Delivery. Each of the Guaranty Documents has been duly
executed and delivered by Guarantor.
     Authorization. The execution and delivery of each of the Guaranty Documents
by Guarantor and the performance by Guarantor of its obligations thereunder have
been duly authorized by all necessary corporate action on behalf of Guarantor.
     UCC. The UCC is in proper form for filing with the SOS and, upon due filing
in such office and payment to the SOS of the fees described more fully in
Section 4.9 below, the security interest created by the Pledge and Security
Agreement in Collateral consisting of Article 9 Collateral (as defined in the
Pledge and Security Agreement), will be perfected to the extent a security
interest can be perfected in such Collateral under the State UCC by the filing
of a financing statement in that office.
     No Consent. No consent, approval, waiver, license or authorization or other
action by or filing with any State governmental authority is required in
connection with the execution and delivery by Guarantor of the Guaranty
Documents, the consummation of the Transaction or the performance by Guarantor
of its obligations under such Guaranty Documents.
     No Violation. The execution and delivery by the Guarantor of the Guaranty
Documents and the performance by Guarantor of its obligations thereunder does
not violate (a) any of the Constituent Documents, (b) the applicable provisions
of statutory law or regulation of this State applicable to transactions such as
the Transaction or (c) any of the proceedings described in Section V below of
which we have knowledge as a result of the searches described in such Section V.
     Fees and Taxes. Other than the minimal statutory recording or filing fees
with respect to the filing of the Security Documents, no fees, documentary stamp
taxes, transfer taxes, or other similar charges are due or payable in connection
with the execution, delivery, filing and recording of the Security Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-4
FORM OF LEGAL OPINION OF NEVADA COUNSEL
     Each Nevada Subsidiary (a) is duly incorporated or formed, as applicable,
and validly existing under the laws of the State and in good standing in the
State and (b) has all requisite corporate or limited partnership, as applicable,
power and authority to carry on its business as now conducted and to own and
lease its property.
     The execution, delivery and performance of each of the Loan Documents to be
entered into by each Nevada Subsidiary and the transactions contemplated thereby
are within each Nevada Subsidiary’s powers and have been duly authorized by all
necessary corporate or limited partnership, as applicable, action on the part of
each Nevada Subsidiary. Each Loan Document to which it is a party has been duly
executed and delivered by each Nevada Subsidiary.
     The execution, delivery and performance of each of the Loan Documents and
consummation of the transactions contemplated thereby (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority of the State, except (i) such as have been obtained or
made and are in full force and effect and (ii) filings necessary to perfect
Liens created by the Loan Documents, (b) will not violate the articles of
incorporation, bylaws, certificate of limited partnership or limited partnership
agreement, as applicable, of any Nevada Subsidiary and (c) will not violate any
law, statute, rule or regulation of the State or any judgment, decree or order
of any Governmental Authority of the State known to us to be applicable to any
Company.
     The Financing Statements are in proper form for filing in the Office of
Secretary of State of the State, and upon the filing in such office, the
security interest created by the Security Agreements on the Article 9 Collateral
and the Collateral (as defined in the Security Agreements) in favor of the
Administrative Agent for the benefit of the Secured Parties will be duly
perfected to the extent that the filing of a financing statement under the
provisions of the UCC in Nevada is effective to perfect a security interest in
such Article 9 Collateral and Collateral.
     No taxes or other charges, including, without limitation, intangible or
documentary stamp taxes, recording taxes, transfer taxes or similar charges, are
payable to the State or to any jurisdiction therein on account of the execution
and delivery of the Loan Documents or the creation of the indebtedness evidenced
or secured by any of the Loan Documents or the recording or filing of the
Financing Statements, except for nominal filing or recording fees.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-5
FORM OF LEGAL OPINION OF WASHINGTON COUNSEL
     Each Guarantor is a corporation duly incorporated and validly existing
under the laws of the State of Washington. Each Guarantor has all necessary
corporate power and corporate authority to enter into, and to perform its
obligations under, each of the Documents to which it is party and to own, lease
and operate its properties and to carry on its business as now being conducted.
     Each Guarantor has authorized, by all necessary corporate action, the
execution, delivery and performance of each of the Documents to which it is
party, and each Guarantor has executed and delivered each such Document to the
party or parties to whom such Document is to be given.
     Except for filings required for the perfection of the Agent’s liens and
security interests, no approval, authorization or other action by, or filing
with, any Washington state governmental authority, is required in connection
with the execution and delivery by each Guarantor of the Documents to which it
is party and the performance of its agreements in such Documents, except for
those that have already been obtained and are in full force and effect.
     Execution and delivery by each Guarantor of, and the performance of its
agreements in, each of the Documents to which it is party (a) do not violate the
applicable Guarantor’s articles of incorporation or bylaws; (b) are not
prohibited by, nor do they result in the imposition of a fine, penalty or other
similar sanction for a violation under, the provisions of Washington state laws
or regulations; and (c) to our knowledge, do not violate any judgment, decree or
order of any Washington state court binding on tiny Guarantor. For purposes of
expressing the opinion in Clause (c) of this Paragraph 4, we have with your
express consent relied solely upon our review of CourtTrax Corporation’s on-line
searches of each Guarantor’s name in the statewide court computer information
system for the state of Washington, specifically the Washington State Superior
Court Index for civil cases, the court records of Washington State Courts of
Appeals, and the court records of the Washington State Supreme Court, copies of
which are attached hereto as Exhibit B. We have assumed that such search results
are accurate and complete. We have not caused the search of any other court
records, including without limitation any Federal Court, Bankruptcy Court,
Tribal Courts of Appeals, Municipal Court, or District Courts located in
Washington State.
     The Financing Statements are in proper form for filing in the Filing
Office. The security interest of the Agent (for the benefit of the Secured
Parties) in that portion of the Article 9 Collateral in which a security
interest may be perfected by the filing of a financing statement under the UCC
will be a perfected security interest upon the filing of the Financing
Statements with the Filing Office.

 



--------------------------------------------------------------------------------



 



There are no stamp taxes, recording taxes, real property transfer taxes or
similar charges payable under Washington law on account of the execution and
delivery of the Documents or the creation of the indebtedness evidenced by or
secured by any of the Documents or upon the filing of the Financing Statements
except (a) nominal filing fees payable to the Filing Office and (b) any fees or
charges payable to any entity whose services may have been used to assist in
such filing. We express no opinion, however, with respect to any income,
franchise, sales, withholding, real or personal property, business license,
business and occupation tax or any other tax that may result from the
transactions contemplated by the Documents or the performance of the obligations
described therein, including the payment of the indebtedness evidenced or
secured by any of the Documents.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-6
FORM OF LEGAL OPINION OF TEXAS COUNSEL
     Each Obligor that is a corporation is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Texas. Each
Obligor that is a limited partnership is a limited partnership duly formed,
validly existing and in good standing under the laws of the State of Texas. Each
Obligor has all requisite corporate or limited partnership power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted.
     Each Obligor has all requisite corporate power and authority to execute and
deliver each of the Loan Documents to which it is a party and to perform its
obligations thereunder, including, in the case of the Company, the borrowing of
Loans and the issuance of Letters of Credit under the Credit Agreement. The
execution, delivery and performance of the Loan Documents to which each Obligor
is a party have been duly authorized by all necessary corporate or limited
partnership action on the part of such Obligor. Each Loan Document has been duly
executed and delivered by each Obligor.
     The execution and delivery by each Obligor of the Loan Documents to which
such Obligor is a party and the performance by each Obligor of their respective
obligations thereunder (including, in the case of the Company, the borrowing of
Loans and issuance of Letters of Credit on the Closing Date) (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority of the State of Texas, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens created by the Loan Documents, including, without limitation, the
filing of the Financing Statements, and (b) do not violate (i) any of the terms,
conditions or provisions of the Obligor’s respective articles of incorporation,
bylaws, certificate of limited partnership, or partnership agreement, as
applicable, (ii) any Texas statutory law or regulation or (iii) to our
knowledge, any judgment, decree or order of any Governmental Authority of the
State of Texas listed on Schedule I hereto.
     The Financing Statements are in proper form for filing in the Office of
Secretary of State of the State of Texas (the “Filing Office”). The filing of
the Financing Statements in the Filing Office is sufficient to perfect (within
the meaning of Article 9 of the Uniform Commercial Code as in effect in the
State of Texas (the “UCC”)) a security interest in all rights of each Obligor in
and to the items and types of Collateral in which a security interest has been
created under the respective Security Agreements to which such Obligor is a
party that may be perfected under the UCC by the filing of a financing statement
in the Filing Office. Assuming that the Financing Statements have been filed in
the Filing Office and have not subsequently been released, terminated or
modified, the Administrative Agent’s security interest in all rights of each
Obligor in and to those items and types of Collateral described in the
respective Security Agreements to which such Obligor is a party, in which a
security interest has been created under Article 9 of the

 



--------------------------------------------------------------------------------



 



New York Uniform Commercial Code, has been perfected, to the extent a security
interest in such Collateral may be perfected under the UCC by the filing of a
financing statement in the Filing Office.
     No Texas local taxes or other charges, including, without limitation,
intangible or documentary stamp taxes, recording taxes, transfer taxes or
similar charges, imposed by any government department or other taxing authority
of or in the State of Texas are payable on account of the execution and delivery
of the Loan Documents, the creation of the indebtedness evidenced or secured by
any of the Loan Documents or the recording or filing of the Financing
Statements, except for nominal filing or recording fees, and other than taxes,
fees or other charges based on the income of the Lenders, including, without
limitation, the Texas Margins Tax.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-7
FORM OF LEGAL OPINION OF OHIO COUNSEL
     1 . Each of the Ohio Loan Parties which is a corporation is a corporation
validly existing and in good standing under the laws of the State of Ohio. M
Street L.L.C. is a limited liability company validly existing and in full force
and effect under the laws of the State of Ohio. Each of the Ohio Loan Parties
has all requisite corporate or limited liability company power and authority, as
applicable, to own, lease and operate its properties and to carry on its
business as now being conducted.
     The execution, delivery and performance of each of the Loan Documents to be
entered into by each of the Ohio Loan Parties and the transactions contemplated
thereby are within such Ohio Loan Party’s powers and have been duly authorized
by all necessary action on the part of such Ohio Loan Party. Each Loan Document
has been duly executed and delivered by each Ohio Loan Party to which it is a
party.
     The execution, delivery and performance of each of the Loan Documents to be
entered into by each of the Ohio Loan Parties and consummation of the
transactions contemplated thereby (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
of the State of Ohio, except (i) such as have been obtained or made and are in
full force and effect, and (ii) filings necessary to perfect Liens created by
the Loan Documents, (b) will not violate the Organization Documents of any Ohio
Loan Party; and (c) will not violate any law, statute, rule or regulation of the
State of Ohio or any judgment, decree or order of any Governmental Authority of
the State of Ohio known to us to be applicable to any Ohio Loan Party.
     The Financing Statements are in proper form for filing in the Office of
Secretary of State of Ohio, and upon the filing in such office, the security
interest created by the Receivables Security Agreement and the Non-Principal
Properties Security Agreement (hereinafter collectively referred to as the
“Security Agreements”) in and to the Collateral described in such Security
Agreements in favor of the Administrative Agent for the benefit of the Secured
Parties will be duly perfected to the extent that the filing of a financing
statement under the provisions of the Uniform Commercial Code as adopted in the
State of Ohio is effective to perfect a security interest in such Collateral.
     No taxes or other charges, including, without limitation, intangible or
documentary stamp taxes, recording taxes, transfer taxes or similar charges, are
payable to the State of Ohio or to any jurisdiction therein on account of the
execution and delivery of the Loan Documents or the creation of the indebtedness
evidenced or secured by any of the Loan Documents or the recording or filing of
the Financing Statements, except for nominal filing or recording fees.

 



--------------------------------------------------------------------------------



 



EXHIBIT H-8
FORM OF LEGAL OPINION OF SPECIAL FCC COUNSEL
     The FCC records reviewed by us reflect that (a) the FCC-authorized licensee
or permittee for each of the Station Licenses listed in Schedule III is the
entity identified in Schedule III as the licensee or permittee thereof; (b) each
of the Station Licenses has the expiration date set forth on Schedule III
hereof; and (c) except as may be set forth on Schedule III, each of the Station
Licenses is currently in effect.
     Except for those Station Licenses identified on Schedule III as
construction permits, each Station License authorizes the licensee thereof
identified in Schedule III to operate a full service radio broadcast station to
serve the community of license identified in Schedule III for each such Station
License, subject to compliance with the terms of such Station License and the
Communications Laws.
     The FCC has issued the Merger Consent, and the Merger Consent has become
effective pursuant to Section 1.103 of the FCC’s rules, 47 C.F.R. § 1.103. To
our knowledge, (i) no stay of the effectiveness of the Merger Consent has been
issued by the FCC and (ii) the Merger Consent has not been invalidated by any
subsequently published FCC action. With regard to the three enumerated
conditions in paragraph 40 of the Merger Consent, (a) the FCC has granted all
necessary authority for consummation of the assignment to the Aloha Station
Trust, LLC of those radio broadcast stations required to be so assigned under
the first enumerated condition; (b) the FCC, by Memorandum Opinion and Order.
Shareholders of Univision Communications, Inc., FCC 08-48, released February 12,
2008, modified the condition (the “Univision Order Condition”) imposed by its
Memorandum Opinion and Order: Shareholders of Univision Communications, Inc., 22
FCC Rcd. 5842 (2007), to provide that the restructuring of the interests of
Thomas H. Lee Partners, L.P. (“THLP”) in Broadcast Media Partners, Inc. (“BMPI”)
to become non-attributable has brought THLP and BMPI into compliance with the
Univision Order Condition, as required by the second enumerated condition; and
(c) the FCC has granted all necessary authority for the transfer of control of
the radio broadcast stations held by Cumulus Media Partners, LLC (“CMP”) that
would result from the actions required to render the interests of Bain Capital,
LLC and THLP in CMP non-attributable, as required by the third enumerated
condition. We advise you that, to our knowledge, (x) no petition for
reconsideration or review of the Merger Consent has been filed, and (y) no
action has been taken by the FCC to reverse or set aside the Merger Consent. We
further advise you that written notification to the FCC is required upon
consummation of the transactions authorized by the Merger Consent.
     The execution, delivery, and performance on the date hereof by the Loan
Parties of the Credit Agreement and the other Reviewed Documents to which each
is a party do not require any registration with, any authorization, consent or
approval by, or any notice to or filing with, the FCC and do not violate the
Communications Laws, except that: (a) the exercise of certain rights and
remedies by the Agent or the Lenders that constitute the assignment of any
license, permit or

 



--------------------------------------------------------------------------------



 



other authorization issued by the FCC (“FCC Authorization”), or a transfer of
control thereof, including an assignment or transfer of any FCC Authorization
upon the exercise by the Agent or the Lenders of rights or remedies under the
Reviewed Documents, may require the prior consent of the FCC (and we express no
opinion as to the likelihood of obtaining any such FCC consent), (b) if any FCC
Authorization is assigned or control thereof transferred, FCC policy may require
that control of the assets used in the operation of the facilities authorized by
such FCC Authorization be transferred or assigned along with such FCC
Authorization, (c) written notification to the FCC is required upon consummation
of any assignment of an FCC Authorization or transfer of control thereof
previously approved by the FCC, and (d) Section 73.3613 of the FCC’s rules, 47
C.F.R. § 73.3613, may require that copies of certain of the Reviewed Documents
be filed with the FCC for informational purposes within thirty (30) days after
their execution, and any documents required to be so filed may also be required
to be listed and described in ownership reports filed with the FCC.

 



--------------------------------------------------------------------------------



 



Exhibit I
[FORM OF]
INTERCREDITOR AGREEMENT
by and among
CITIBANK, N.A.,
as ABL Collateral Agent
and
CITIBANK, N.A.,
as CF Collateral Agent
Dated as of [          ], 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
ARTICLE 1 DEFINITIONS
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 Rules of Construction
    7  
 
       
ARTICLE 2 LIEN PRIORITY
    7  
 
       
Section 2.1 Priority of Liens
    7  
Section 2.2 Waiver of Right to Contest Liens
    8  
Section 2.3 Remedies Standstill
    9  
Section 2.4 Exercise of Rights
    10  
Section 2.5 No New Liens
    12  
Section 2.6 Waiver of Marshalling
    12  
 
       
ARTICLE 3 ACTIONS OF THE PARTIES
    12  
 
       
Section 3.1 Certain Actions Permitted
    12  
Section 3.2 Agent for Perfection
    12  
Section 3.3 Inspection and Access Rights
    13  
Section 3.5 Exercise of Remedies – Set-Off and Tracing of and Priorities in
Proceeds
    14  
 
       
ARTICLE 4 APPLICATION OF PROCEEDS
    14  
 
       
Section 4.1 Application of Proceeds
    14  
Section 4.2 Specific Performance
    15    
ARTICLE 5 INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
    16    
Section 5.1 Notice of Acceptance and Other Waivers
    16  
Section 5.2 Modifications to ABL Documents and CF Documents
    17  
Section 5.3 Reinstatement and Continuation of Agreement
    18  
 
       
ARTICLE 6 INSOLVENCY PROCEEDINGS
    19  
 
       
Section 6.1 DIP Financing
    19  
Section 6.2 Relief from Stay
    19  
Section 6.3 No Contest; Adequate Protection
    19  
Section 6.4 Asset Sales
    20  
Section 6.5 Separate Grants of Security and Separate Classification
    20  
Section 6.6 Enforceability
    21  
Section 6.7 ABL Obligations and CF Obligations Unconditional
    21  

-i-



--------------------------------------------------------------------------------



 



              Page No.  
ARTICLE 7 MISCELLANEOUS
    22  
 
       
Section 7.1 Rights of Subrogation
    22  
Section 7.2 Further Assurances
    22  
Section 7.3 Representations
    22  
Section 7.4 Amendments
    22  
Section 7.5 Addresses for Notices
    23  
Section 7.6 No Waiver, Remedies
    23  
Section 7.7 Continuing Agreement, Transfer of Secured Obligations
    23  
Section 7.8 Governing Law; Entire Agreement
    24  
Section 7.9 Counterparts
    24  
Section 7.10 No Third Party Beneficiaries
    24  
Section 7.11 Headings
    24  
Section 7.12 Severability
    24  
Section 7.13 Attorneys’ Fees
    24  
Section 7.14 VENUE; JURY TRIAL WAIVER
    24  
Section 7.15 Intercreditor Agreement
    25  
Section 7.16 Effectiveness
    25  
Section 7.17 Collateral Agents
    25  
Section 7.18 No Warranties or Liability
    25  
Section 7.19 Conflicts
    25  
Section 7.20 Information Concerning Financial Condition of the Credit Parties
    25  
Section 7.21 Acknowledgement
    26  

-ii-



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
     THIS INTERCREDITOR AGREEMENT (as amended, supplemented, restated or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of [           ], 2008 among CITIBANK, N.A.
(“Citibank”), in its capacity as collateral agent for the ABL Secured Parties
(as defined below) and Citibank, in its capacity as administrative agent for the
CF Secured Parties (as defined below).
RECITALS
     A. BT TRIPLE CROWN MERGER CO., INC., to be merged with and into Clear
Channel Communications, Inc. (the “Company”), is party to the Credit Agreement
dated as of May [       ], 2008 (as amended, restated, supplemented, waived,
Refinanced or otherwise modified from time to time (including without limitation
to add new loans thereunder or increase the amount of loans thereunder), the
“ABL Credit Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged
with and into the Company, CLEAR CHANNEL CAPITAL I, LLC, a Delaware limited
liability company (“Holdings”), the several Subsidiary Borrowers party thereto,
the Lenders party thereto from time to time, CITIBANK, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer and the other parties named therein.
     B. BT TRIPLE CROWN MERGER CO., INC., to be merged with and into the Company
is party to the Credit Agreement dated as of May [       ], 2008 (as amended,
restated, supplemented, waived, Refinanced or otherwise modified from time to
time (including without limitation to add new loans thereunder or increase the
amount of loans thereunder), the “CF Credit Agreement”), among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into the Company, Holdings, the foreign
subsidiary borrowers party thereto, the subsidiary co-borrowers party thereto,
the Lenders party thereto from time to time, CITIBANK, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer and the other parties named therein.
     Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.1 Definitions. Unless the context otherwise requires, all
capitalized terms used but not defined herein shall have the meanings set forth
in the ABL Credit Agreement or the CF Credit Agreement, as applicable, in each
case as in effect on the Closing Date. In addition, as used in this Agreement,
the following terms shall have the meanings set forth below:
     “ABL Collateral Agent” shall mean Citibank, in its capacity as collateral
agent for the lenders and other secured parties under the ABL Credit Agreement
and the other ABL Documents entered into pursuant to the ABL Credit Agreement,
together with its successors and permitted assigns under the ABL Credit
Agreement exercising substantially the same rights and powers; and in each case
provided that if such ABL Collateral Agent is not Citibank, such ABL

-1-



--------------------------------------------------------------------------------



 



Collateral Agent shall have become a party to this Agreement and the other
applicable ABL Security Documents.
     “ABL Controlled Accounts” shall mean (i) all Deposit Accounts and all
Securities Accounts and all accounts and sub-accounts relating to any of the
foregoing accounts and (ii) all cash, funds, checks, notes, “securities
entitlements” (as such terms are defined in the UCC) and instruments from time
to time on deposit in any of the accounts or sub-accounts described in clause
(i) of this definition, in each case, of any Grantor and which are subject to a
control agreement in favor of the ABL Collateral Agent.
     “ABL Documents” means the credit, guaranty and security documents governing
the ABL Obligations, including, without limitation, the ABL Credit Agreement and
the ABL Security Documents and Secured Cash Management Obligations (as defined
in the ABL Credit Agreement as in effect on the date hereof).
     “ABL Obligations” shall mean all “Obligations” as defined in the ABL Credit
Agreement.
     “ABL Recovery” shall have the meaning set forth in Section 5.3.
     “ABL Security Agreement” means the Security Agreement (as defined in the
ABL Credit Agreement).
     “ABL Security Documents” means the ABL Security Agreement and the other
Collateral Documents (as defined in the ABL Credit Agreement) and any other
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing ABL Obligations or under which rights or
remedies with respect to such Liens are governed.
     “ABL Secured Parties” means the “Secured Parties” as defined in the ABL
Credit Agreement.
     “Agreement” shall have the meaning assigned to that term in the
introduction to this Agreement.
     “Bankruptcy Code” shall mean Title 11 of the United States Code.
     “CF Collateral Agent” shall mean Citibank, in its capacity as
administrative agent for the lenders and other secured parties under the CF
Credit Agreement and the other CF Documents entered into pursuant to the CF
Credit Agreement, together with its successors and permitted assigns under the
CF Credit Agreement exercising substantially the same rights and powers; and in
each case provided that if such CF Collateral Agent is not Citibank, such CF
Collateral Agent shall have become a party to this Agreement and the other
applicable CF Security Documents.
     “CF Documents” means the credit, guaranty and security documents governing
the CF Obligations, including, without limitation, the CF Credit Agreement, each
Secured Hedge

-2-



--------------------------------------------------------------------------------



 



Agreement (as defined in the CF Credit Agreement), each agreement relating to
any Cash Management Obligations (as defined in the CF Credit Agreement) and the
CF Security Documents.
     “CF Enforcement Date” means the date which is 180 days after the occurrence
of both (i) a continuing Event of Default (under and as defined in the CF Credit
Agreement) and (ii) the ABL Collateral Agent’s receipt of an Enforcement Notice
from the CF Collateral Agent, provided that the CF Enforcement Date shall be
stayed and shall not occur (or be deemed to have occurred) (A) at any time the
ABL Collateral Agent or the ABL Secured Parties have commenced and are
diligently pursuing any enforcement action against the Intercreditor Collateral,
(B) at any time that any Grantor is then a debtor under or with respect to (or
otherwise subject to) any Insolvency Proceeding, or (C) if the Event of Default
under the CF Credit Agreement is waived or cured in accordance with the terms of
the CF Credit Agreement.
     “CF Obligations” shall mean all “Obligations” as defined in the CF Credit
Agreement.
     “CF Secured Parties” means the “Secured Parties” as defined in the CF
Credit Agreement.
     “CF Security Documents” means the Collateral Documents (as defined in the
CF Credit Agreement) and any other agreement, document or instrument pursuant to
which a lien on Intercreditor Collateral is granted or purported to be granted
securing CF Obligations or under which rights or remedies with respect to such
liens are governed, but in each case only to the extent relating to
Intercreditor Collateral.
     “Citibank” shall have the meaning assigned to that term in the introduction
to this Agreement.
     “Collateral Agent(s)” means individually the ABL Collateral Agent or the CF
Collateral Agent and collectively means the ABL Collateral Agent and the CF
Collateral Agent.
     “Comparable CF Security Document” shall mean, in relation to any
Intercreditor Collateral subject to any Lien created under any ABL Document,
those CF Security Documents that create a Lien on the same Intercreditor
Collateral (but only to the extent relating to such Intercreditor Collateral),
granted by the same Grantor or Grantors.
     “Credit Documents” shall mean the ABL Documents and the CF Documents.
     “Deposit Account” has the meaning set forth in the UCC.
     “DIP Financing” shall have the meaning set forth in Section 6.1(a).
     “Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 5.3, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of all ABL Obligations and, with respect to letters of credit or
letter of credit guaranties outstanding under the ABL Documents, delivery of
cash collateral or backstop letters of credit in respect thereof in a manner
consistent with the ABL Credit Agreement, in each case after or concurrently
with the termination of all commit-

-3-



--------------------------------------------------------------------------------



 



ments to extend credit thereunder, and the termination of all commitments of ABL
Secured Parties under ABL Documents; provided that the Discharge of ABL
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of other ABL Obligations that constitute an exchange or replacement
for or a Refinancing of such ABL Obligations. In the event the ABL Obligations
are modified and the ABL Obligations are paid over time or otherwise modified
pursuant to Section 1129 of the Bankruptcy Code, the ABL Obligations shall be
deemed to be discharged when the final payment is made, in cash, in respect of
such indebtedness and any obligations pursuant to such new indebtedness shall
have been satisfied.
     “Disposition” has the meaning set forth in Section 2.4(b).
     “Enforcement Notice” shall mean a written notice delivered by the CF
Collateral Agent to the ABL Collateral Agent announcing the commencement of an
Exercise of Secured Creditor Remedies.
     “Event of Default” shall mean an Event of Default under the ABL Credit
Agreement or the CF Credit Agreement as the context requires.
     “Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
     (a) the taking by any Secured Party of any action to enforce or realize
upon any Lien on Intercreditor Collateral, including the institution of any
foreclosure proceedings or the noticing of any public or private sale pursuant
to Article 9 of the Uniform Commercial Code;
     (b) the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien on Intercreditor Collateral under any of
the Credit Documents, under applicable law, in an Insolvency Proceeding or
otherwise, including the election to retain any of the Intercreditor Collateral
in satisfaction of a Lien;
     (c) the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set-off
against, marshalling of, injunction respecting or foreclosure on the
Intercreditor Collateral or the Proceeds thereof;
     (d) the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Intercreditor
Collateral;
     (e) the sale, lease, license, or other disposition of all or any portion of
the Intercreditor Collateral by private or public sale conducted by a Secured
Party or any other means at the direction of a Secured Party permissible under
applicable law; or
     (f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code in respect of Intercreditor Collateral.

-4-



--------------------------------------------------------------------------------



 



For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing a proof of claim in
bankruptcy court or seeking adequate protection, (ii) the exercise of rights by
the ABL Collateral Agent upon the occurrence of a Cash Dominion Event (as
defined in the ABL Credit Agreement), including, without limitation, the
notification of account debtors, depository institutions or any other Person to
deliver proceeds of Intercreditor Collateral to the ABL Collateral Agent (unless
and until the Lenders under the ABL Credit Agreement cease to extend credit to
the Borrowers thereunder, in which event an Exercise of Secured Creditor
Remedies shall be deemed to have occurred), (iii) the consent by a Secured Party
to a sale or other disposition by any Grantor of any of its assets or
properties, (iv) the acceleration of all or a portion of the ABL Obligations or
the CF Obligations, (v) the reduction of the borrowing base, advance rates or
sub-limits by the Administrative Agent under the ABL Credit Agreement, the ABL
Collateral Agent and the Lenders under the ABL Credit Agreement, (vi) the
imposition of reserves by the ABL Collateral Agent, (vii) an account ceasing to
be an “eligible account” under the ABL Credit Agreement, (viii) any action taken
by any CF Secured Party in respect of Non-Intercreditor Collateral or (ix) any
of the actions permitted by Sections 2.3(b), 2.4(a) and 3.1.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Grantors” shall mean the Company and each Subsidiary that is party to any
ABL Security Document or any CF Security Document.
     “Indebtedness” shall have the meaning provided in the ABL Credit Agreement
and the CF Credit Agreement, as applicable.
     “Insolvency Proceeding” shall mean:
     (1) any case commenced by or against the Company or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;
     (2) any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
     (3) any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
     “Intercreditor Collateral” means all “Collateral” (or equivalent term) as
defined in the ABL Security Documents.

-5-



--------------------------------------------------------------------------------



 



     “Lien Priority” shall mean with respect to any Lien of the ABL Collateral
Agent, the ABL Secured Parties, the CF Collateral Agent or the CF Secured
Parties on the Intercreditor Collateral, the order of priority of such Lien as
specified in Section 2.1.
     “Non-Intercreditor Collateral” means all “Collateral” (or equivalent term)
as defined in any CF Security Document but excluding all Intercreditor
Collateral.
     “Obligations” means any principal, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), premium, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.
     “Party” shall mean the ABL Collateral Agent or the CF Collateral Agent, and
“Parties” shall mean collectively the ABL Collateral Agent and the CF Collateral
Agent.
     “Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the
UCC, with respect to the Intercreditor Collateral, and (b) whatever is
recoverable or recovered when any Intercreditor Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
     “Refinance” means, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness, including by
adding or replacing lenders, creditors, agents, borrowers and/or guarantors, and
including in each case, but not limited to, after the original instrument giving
rise to such indebtedness has been terminated. “Refinanced” and “Refinancing”
have correlative meanings.
     “Securities Account” has the meaning set forth in the UCC.
     “Secured Parties” shall mean the ABL Secured Parties and the CF Secured
Parties.
     “Subsidiary” shall have the meaning given such term by the ABL Credit
Agreement and the CF Credit Agreement as in effect on the date hereof.
     “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code
as the same may, from time to time, be in effect in the State of New York;
provided that to the extent that the Uniform Commercial Code is used to define
any term in any security document and such term is defined differently in
differing Articles of the Uniform Commercial Code, the definition of such term
contained in Article 9 shall govern; provided, further, that in the event that,

-6-



--------------------------------------------------------------------------------



 



by reason of mandatory provisions of law, any or all of the attachment,
perfection, publication or priority of, or remedies with respect to, Liens of
any Party is governed by the Uniform Commercial Code or foreign personal
property security laws as enacted and in effect in a jurisdiction other than the
State of New York, the term “Uniform Commercial Code” or “UCC” will mean the
Uniform Commercial Code or such foreign personal property security laws as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
     Section 1.2 Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule and exhibit references herein are to this Agreement
unless otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
restatements, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, restatements, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation, or in such
other manner as may be approved by the requisite holders or representatives in
respect of such obligation.
ARTICLE 2
LIEN PRIORITY
     Section 2.1 Priority of Liens.
          (a) Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection of any Liens granted to the ABL Collateral
Agent or the ABL Secured Parties in respect of all or any portion of the
Intercreditor Collateral or of any Liens granted to the CF Collateral Agent or
any CF Secured Parties in respect of all or any portion of the Intercreditor
Collateral, and regardless of how any such Lien was acquired (whether by grant,
statute, operation of law, subrogation or otherwise), (ii) the order or time of
filing or recordation of any document or instrument for perfecting the Liens in
favor of the ABL Collateral Agent or the CF Collateral Agent (or the ABL Secured
Parties or the CF Secured Parties) on any Intercreditor Collateral, (iii) any
provision of the Uniform Commercial Code, the Bankruptcy Code or any other
applicable law, or of any of the ABL Documents or any of the CF Documents, or
(iv) whether the ABL Collateral Agent or the CF Collateral Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Intercreditor Colla-

-7-



--------------------------------------------------------------------------------



 



teral, the ABL Collateral Agent, on behalf of itself and the ABL Secured
Parties, and the CF Collateral Agent, on behalf of itself the CF Secured
Parties, hereby agree that:
     (1) any Lien in respect of all or any portion of the Intercreditor
Collateral now or hereafter held by or on behalf of the CF Collateral Agent or
any CF Secured Party that secures all or any portion of the CF Obligations shall
in all respects be junior and subordinate to all Liens granted to the ABL
Collateral Agent and the ABL Secured Parties on the Intercreditor Collateral;
and
     (2) any Lien in respect of all or any portion of the Intercreditor
Collateral now or hereafter held by or on behalf of the ABL Collateral Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations
shall in all respects be senior and prior to all Liens granted to the CF
Collateral Agent or any CF Secured Party on the Intercreditor Collateral.
The CF Collateral Agent, for and on behalf of itself and each applicable CF
Secured Party, expressly agrees that any Lien purported to be granted on any
Intercreditor Collateral as security for the ABL Obligations shall be deemed to
be and shall be deemed to remain senior in all respects and prior to all Liens
on the Intercreditor Collateral securing any CF Obligations for all purposes
regardless of whether the Lien purported to be granted is found to be improperly
granted, improperly perfected, preferential, a fraudulent conveyance or legally
or otherwise deficient in any manner.
          (b) The ABL Collateral Agent, for and on behalf of itself and the ABL
Secured Parties, acknowledges and agrees that, concurrently herewith, the CF
Collateral Agent, for the benefit of itself and the CF Secured Parties, has been
granted Liens upon all of the Intercreditor Collateral in which the ABL
Collateral Agent has been granted Liens and the ABL Collateral Agent hereby
consents thereto. The subordination of Liens by the CF Collateral Agent in favor
of the ABL Collateral Agent as set forth herein shall not be deemed to
subordinate the Liens of the CF Collateral Agent or the CF Secured Parties to
Liens securing any other Obligations other than the ABL Obligations.
     Section 2.2 Waiver of Right to Contest Liens.
          (a) The CF Collateral Agent, for and on behalf of itself and the CF
Secured Parties, agrees that it shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Collateral Agent and the
ABL Secured Parties in respect of Intercreditor Collateral or the provisions of
this Agreement. Except to the extent expressly set forth in this Agreement, the
CF Collateral Agent, for itself and on behalf of the CF Secured Parties, agrees
that it will not take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the ABL Collateral Agent or any ABL
Secured Party under the ABL Documents with respect to the Intercreditor
Collateral. Except to the extent expressly set forth in this Agreement, the CF
Collateral Agent, for itself and on behalf of the CF Secured Parties, hereby
waives any and all rights it may have as a junior lien creditor or other-

-8-



--------------------------------------------------------------------------------



 



wise to contest, protest, object to, or interfere with the manner in which the
ABL Collateral Agent or any ABL Secured Party seeks to enforce its Liens in any
Intercreditor Collateral.
          (b) The ABL Collateral Agent, for and on behalf of itself and the ABL
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the respective Liens of the CF Collateral Agent
or the CF Secured Parties in respect of the Intercreditor Collateral or the
provisions of this Agreement.
     Section 2.3 Remedies Standstill.
          (a) The CF Collateral Agent, on behalf of itself and the CF Secured
Parties, agrees that, from the date hereof until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the CF Collateral
Agent nor any CF Secured Party will Exercise Any Secured Creditor Remedies with
respect to any Intercreditor Collateral without the prior written consent of the
ABL Collateral Agent, and will not take, receive or accept any Proceeds of
Intercreditor Collateral; provided that, subject to Section 4.1(b), upon the
occurrence of the CF Enforcement Date, the CF Collateral Agent acting on behalf
of itself and the CF Secured Parties may exercise such remedies without such
prior written consent of the ABL Collateral Agent. From and after the date upon
which the Discharge of ABL Obligations shall have occurred (or prior thereto
upon the occurrence of the CF Enforcement Date), the CF Collateral Agent or any
CF Secured Party may Exercise Any Secured Creditor Remedies under the CF
Documents or applicable law as to any Intercreditor Collateral.
          (b) Notwithstanding the provisions of Section 2.3(a) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Collateral Agent or any Secured Party from (i) filing a claim or
statement of interest with respect to the ABL Obligations or CF Obligations owed
to it in any Insolvency Proceeding commenced by or against any Grantor, (ii)
taking any action (not adverse to the priority status of the Liens of the other
Collateral Agent or other Secured Parties on the Intercreditor Collateral in
which such other Collateral Agent or other Secured Parties has a priority Lien
or the rights of the other Collateral Agent or any of the other Secured Parties
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect (but not enforce) its Lien on any Intercreditor Collateral,
(iii) filing any necessary or responsive pleadings in opposition to any motion,
adversary proceeding or other pleading filed by any Person objecting to or
otherwise seeking disallowance of the claim or Lien of such Collateral Agent or
Secured Party, (iv) filing any pleadings, objections, motions, or agreements
which assert rights available to unsecured creditors of the Grantors arising
under any Insolvency Proceeding or applicable non-bankruptcy law, (v) voting on
any plan of reorganization or filing any proof of claim in any Insolvency
Proceeding of any Grantor, or (vi) objecting to the proposed retention of
collateral by the other Collateral Agent or any other Secured Party in full or
partial satisfaction of any ABL Obligations or CF Obligations due to the other
Collateral Agent or such other Secured Party, in each case (i) through
(vi) above to the extent not inconsistent with, or could not result in a
resolution inconsistent with, the terms of this Agreement.

-9-



--------------------------------------------------------------------------------



 



          (c) Subject to Section 2.3(b), (i) the CF Collateral Agent, for itself
and on behalf of the CF Secured Parties, agrees that neither it nor any CF
Secured Party will take any action that would hinder any exercise of remedies
undertaken by the ABL Collateral Agent or the ABL Secured Parties with respect
to the Intercreditor Collateral, including any sale, lease, exchange, transfer
or other disposition of Intercreditor Collateral, whether by foreclosure or
otherwise, and (ii) the CF Collateral Agent, for itself and on behalf of the CF
Secured Parties, hereby waives any and all rights it or any such CF Secured
Party may have as a junior lien creditor or otherwise to object to the manner in
which the ABL Collateral Agent or the ABL Secured Parties seek to enforce or
collect the ABL Obligations or the Liens granted in any of the Intercreditor
Collateral, regardless of whether any action or failure to act by or on behalf
of the ABL Collateral Agent or ABL Secured Parties is adverse to the interests
of the CF Secured Parties.
          (d) The CF Collateral Agent, for itself and on behalf of the CF
Secured Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any CF Document shall be deemed to restrict in any way
the rights and remedies of the ABL Collateral Agent or the ABL Secured Parties
with respect to the Intercreditor Collateral as set forth in this Agreement and
the ABL Documents.
          (e) Subject to Section 2.3(b), the CF Collateral Agent, for itself and
on behalf of the CF Secured Parties, agrees that, unless and until the Discharge
of ABL Obligations has occurred, it will not commence, or join with any Person
(other than the ABL Secured Parties and the ABL Collateral Agent upon the
request thereof) in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding with respect to any Lien held by it in the
Intercreditor Collateral.
          (f) Notwithstanding the foregoing, clauses (c), (d) and (e) of this
Section 2.3 shall not apply to the CF Collateral Agent or the CF Secured Parties
from and after the occurrence of the CF Enforcement Date.
     Section 2.4 Exercise of Rights.
          (a) No Other Restrictions. Except as otherwise expressly set forth in
Section 2.1(a), Section 2.2(a), Section 2.3, Section 3.5 and Article 6 of this
Agreement, the CF Collateral Agent and each CF Secured Party may exercise rights
and remedies as an unsecured creditor and as a secured creditor with respect to
the Non-Intercreditor Collateral against the Company or any Subsidiary that has
guaranteed the CF Obligations in accordance with the terms of the applicable CF
Documents and applicable laws. Nothing in this Agreement shall prohibit the
receipt by the CF Collateral Agent or CF Secured Party of the required payments
of interest and principal so long as such receipt is not the direct or indirect
result of the exercise by the CF Collateral Agent or CF Secured Party of rights
or remedies as a secured creditor in respect of Intercreditor Collateral or
enforcement in contravention of this Agreement of any Lien on the Intercreditor
Collateral in respect of CF Obligations held by any of them or in any Insolvency
Proceeding. In the event the CF Collateral Agent or CF Secured Party becomes a
judgment lien creditor or other secured creditor in respect of Intercreditor
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of CF Obligations or otherwise, such judgment or other Lien on
Intercreditor Collateral shall be subordinated to the Liens securing ABL
Obligations on the same basis as the other Liens securing the CF Obligations are
so subordinated

-10-



--------------------------------------------------------------------------------



 



to such Liens securing ABL Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the ABL
Collateral Agent or the ABL Secured Parties may have with respect to the
Intercreditor Collateral. Furthermore, subject to Section 3.3 hereof, for the
avoidance of doubt, nothing in this Agreement shall restrict any right any CF
Secured Party may have (secured or otherwise) in any property or asset of any
Grantor that does not constitute Intercreditor Collateral.
          (b) Release of Liens.
     If, at any time any Grantor or any ABL Secured Party delivers notice to the
CF Collateral Agent with respect to any specified Intercreditor Collateral that:
     (A) such specified Intercreditor Collateral is sold, transferred or
otherwise disposed of (a “Disposition”) by the owner of such Intercreditor
Collateral in a transaction permitted under the ABL Credit Agreement and the CF
Credit Agreement; or
     (B) the ABL Secured Parties are releasing or have released their Liens on
such Intercreditor Collateral in connection with a Disposition in connection
with an Exercise of Secured Creditor Remedies with respect to such Intercreditor
Collateral,
then the Liens upon such Intercreditor Collateral securing CF Obligations will
automatically be released and discharged as and when, but only to the extent,
such Liens on such Intercreditor Collateral securing ABL Obligations are
released and discharged (provided that in the case of clause (B) of this
Section 2.4(b), the Liens on any Intercreditor Collateral disposed of in
connection with an Exercise of Secured Creditor Remedies shall be automatically
released but any proceeds thereof not applied to repay ABL Obligations shall be
subject to the respective Liens securing CF Obligations and shall be applied
pursuant to Section 4.1). Upon delivery to the CF Collateral Agent of a notice
from the ABL Collateral Agent stating that any such release of Liens securing or
supporting the ABL Obligations has become effective (or shall become effective
upon the CF Collateral Agent releasing its Liens on such Intercreditor
Collateral), the CF Collateral Agent shall, at the Company’s expense, promptly
execute and deliver such instruments, releases, termination statements or other
documents confirming such release on customary terms, which instruments,
releases and termination statements shall be substantially identical to the
comparable instruments, releases and termination statements executed by the ABL
Collateral Agent in connection with such release. The CF Collateral Agent hereby
appoints the ABL Collateral Agent and any officer or duly authorized person of
the ABL Collateral Agent, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the CF Collateral Agent and in the name of the CF Collateral Agent or
in the ABL Collateral Agent’s own name, from time to time, in the ABL Collateral
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

-11-



--------------------------------------------------------------------------------



 



     Section 2.5 No New Liens.
          Until the date upon which the Discharge of ABL Obligations shall have
occurred, the parties hereto agree that no CF Secured Party shall acquire or
hold any Lien on any accounts receivable of any Grantor, the proceeds thereof or
any deposit or other accounts of any Grantor in which accounts receivable or
proceeds thereof are held or deposited, in each case of the type that would
constitute Intercreditor Collateral as described in the definition thereof,
whether in the form of accounts receivable or otherwise, securing any CF
Obligation, if such accounts receivable or proceeds are not also subject to the
Lien of the ABL Collateral Agent under the ABL Documents (and subject to the
Lien Priorities contemplated herein). If any CF Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any such accounts receivable
or proceeds securing any CF Obligation, which accounts receivable or proceeds
are not also subject to the Lien of the ABL Collateral Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the CF Collateral
Agent (or the applicable CF Secured Party) shall, without the need for any
further consent of any other CF Secured Party and notwithstanding anything to
the contrary in any other CF Document, be deemed to also hold and have held such
Lien as agent or bailee for the benefit of the ABL Collateral Agent as security
for the ABL Obligations (subject to the Lien Priority and other terms hereof)
and shall use its best efforts to promptly notify the ABL Collateral Agent in
writing of the existence of such Lien.
     Section 2.6 Waiver of Marshalling.
     Until the Discharge of the ABL Obligations, the CF Collateral Agent, on
behalf of itself and the CF Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Intercreditor Collateral or any other
similar rights a junior secured creditor may have under applicable law.
ARTICLE 3
ACTIONS OF THE PARTIES
     Section 3.1 Certain Actions Permitted. The CF Collateral Agent and the ABL
Collateral Agent may make such demands or file such claims in respect of the CF
Obligations or the ABL Obligations, as applicable, as are necessary to prevent
the waiver or bar of such claims under applicable statutes of limitations or
other statutes, court orders, or rules of procedure at any time. Except as
provided in Section 5.2, nothing in this Agreement shall prohibit the receipt by
the CF Collateral Agent or CF Secured Party of the required payments of
interest, principal and other amounts owed in respect of the CF Obligations so
long as such receipt is not the direct or indirect result of the exercise by the
CF Collateral Agent or any CF Secured Party of rights or remedies as a secured
creditor with respect to the Intercreditor Collateral (including set-off with
respect to the Intercreditor Collateral) or enforcement in contravention of this
Agreement of any Lien held by any of them on the Intercreditor Collateral.
     Section 3.2 Agent for Perfection. The CF Collateral Agent appoints the ABL
Collateral Agent, and the ABL Collateral Agent expressly accepts such
appointment, to act as agent of the CF Collateral Agent and each CF Secured
Party under each control agreement with respect

-12-



--------------------------------------------------------------------------------



 



to all ABL Controlled Accounts for the purpose of perfecting the respective
security interests granted under the CF Security Documents. None of the ABL
Collateral Agent, any ABL Secured Party, the CF Collateral Agent or any CF
Secured Party, as applicable, shall have any obligation whatsoever to the others
to assure that the Intercreditor Collateral is genuine or owned by the Company,
any Grantor or any other Person or to preserve rights or benefits of any Person.
The duties or responsibilities of the ABL Collateral Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Intercreditor Collateral as agent for the CF Secured Parties for purposes of
perfecting the respective Liens held by the CF Secured Parties. The ABL
Collateral Agent is not and shall not be deemed to be a fiduciary of any kind
for the CF Collateral Agent or CF Secured Party, or any other Person. The CF
Collateral Agent is not and shall not be deemed to be a fiduciary of any kind
for any other Agent or Secured Party, or any other Person. Prior to the
Discharge of ABL Obligations, in the event that the CF Collateral Agent or CF
Secured Party receives any Intercreditor Collateral or Proceeds of Intercreditor
Collateral in violation of the terms of this Agreement, then the CF Collateral
Agent or such CF Secured Party, as the case may be, shall promptly pay over such
Proceeds or Intercreditor Collateral to the ABL Collateral Agent in the same
form as received with any necessary endorsements, for application in accordance
with the provisions of Section 4.1 of this Agreement.
     Section 3.3 Inspection and Access Rights.
     Without limiting any rights the ABL Collateral Agent or any other ABL
Secured Party may otherwise have under applicable law or by agreement, in the
event of any liquidation of any Intercreditor Collateral (or any other Exercise
of Secured Creditor Remedies by the ABL Collateral Agent) and whether or not the
CF Collateral Agent or CF Secured Party has commenced and is continuing to
Exercise Any Secured Creditor Remedies of any CF Secured Party, the ABL
Collateral Agent shall have the right (a) during normal business hours on any
business day, to access Intercreditor Collateral that is stored or located in or
on Non-Intercreditor Collateral, and (b) to reasonably use the Non-Intercreditor
Collateral (including, without limitation, equipment, computers, software,
intellectual property, real property and books and records) in order to inspect,
copy or download information stored on, take actions to perfect its Lien on, or
otherwise deal with the Intercreditor Collateral, in each case without notice
to, the involvement of or interference by the CF Collateral Agent or CF Secured
Party and without liability to any CF Secured Party; provided, however, if the
CF Collateral Agent takes actual possession of any Non-Intercreditor Collateral
in contemplation of a sale of such Non-Intercreditor Collateral or is otherwise
exercising a remedy with respect to Non-Intercreditor Collateral, the
Non-Intercreditor Collateral Agent shall give the ABL Collateral Agent
reasonable opportunity (of reasonable duration and with reasonable advance
notice) prior to the CF Collateral Agent’s sale of any such Non-Intercreditor
Collateral to access Intercreditor Collateral as contemplated in (a) and (b)
above. For the avoidance of doubt, this Section 3.3 governs the rights of access
and inspection as between the ABL Secured Parties on the one hand and the CF
Secured Parties on the other (and not as between the Secured Parties and the
Grantors, which rights are set forth in and governed by the applicable Credit
Documents and are not affected by this Section 3.3).
     Section 3.4 Insurance. Proceeds of Intercreditor Collateral include
insurance proceeds and, therefore, the Lien Priority shall govern the ultimate
disposition of insurance proceeds to the extent such insurance insures
Intercreditor Collateral. Prior to the Discharge of

-13-



--------------------------------------------------------------------------------



 



ABL Obligations, the ABL Collateral Agent shall have the sole and exclusive
right, as against the CF Collateral Agent, to the extent permitted by the ABL
Documents and subject to the rights of the Grantors thereunder, to adjust
settlement of insurance claims to the extent such insurance insures
Intercreditor Collateral in the event of any covered loss, theft or destruction
of Intercreditor Collateral. Prior to the Discharge of ABL Obligations, all
proceeds of such insurance with respect to Intercreditor Collateral shall be
remitted for application in accordance Section 4.1 hereof.
     Section 3.5 Exercise of Remedies – Set—Off and Tracing of and Priorities in
Proceeds. The CF Collateral Agent, for itself and on behalf of the CF Secured
Parties, acknowledges and agrees that, to the extent the CF Collateral Agent or
CF Secured Party exercises its rights of set-off against any Grantor’s Deposit
Accounts or Securities Accounts to the extent constituting or containing
Intercreditor Collateral or proceeds thereof, the amount of such set-off shall
be deemed to be Intercreditor Collateral to be held and distributed pursuant to
Section 4.1. In addition, unless and until the Discharge of ABL Obligations
occurs, the CF Collateral Agent and each CF Secured Party hereby consents to the
application, of cash or other proceeds of Intercreditor Collateral, deposited
under control agreements to the repayment of ABL Obligations pursuant to the ABL
Documents.
ARTICLE 4
APPLICATION OF PROCEEDS
     Section 4.1 Application of Proceeds.
          (a) Revolving Nature of ABL Obligations. The CF Collateral Agent, for
and on behalf of itself and the CF Secured Parties, expressly acknowledges and
agrees that (i) the ABL Credit Agreement includes a revolving commitment, that
in the ordinary course of business the ABL Collateral Agent and the ABL Secured
Parties will apply payments and make advances thereunder, and that no
application of any Intercreditor Collateral or the release of any Lien by the
ABL Collateral Agent upon any portion of the Intercreditor Collateral in
connection with a permitted disposition by the Grantors under the ABL Credit
Agreement shall constitute an Exercise of Secured Creditor Remedies under this
Agreement; (ii) subject to the limitations set forth in Section 7.03(s) of the
CF Credit Agreement (as in effect on the date hereof) or such additional amounts
as consented to by the Lenders under the CF Credit Agreement (in accordance with
the provisions thereof), the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or Refinanced, in each event,
without notice to or consent by the CF Secured Parties and without affecting the
provisions hereof; and (iii) all Intercreditor Collateral received by the ABL
Collateral Agent may be applied, reversed, reapplied, credited, or reborrowed,
in whole or in part, to the ABL Obligations at any time. The Lien Priority shall
not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or Refinancing of either the ABL Obligations or any CF Obligations,
or any portion thereof.

-14-



--------------------------------------------------------------------------------



 



          (b) Application of Proceeds of Intercreditor Collateral. The ABL
Collateral Agent and the CF Collateral Agent hereby agree that all Intercreditor
Collateral and all Proceeds thereof, received by any of them in connection with
any Exercise of Secured Creditor Remedies with respect to the Intercreditor
Collateral shall be applied, first, to the payment of costs and expenses of the
ABL Collateral Agent in connection with such Exercise of Secured Creditor
Remedies, and second, to the payment of the ABL Obligations in accordance with
the ABL Documents until the Discharge of ABL Obligations shall have occurred.
          (c) Payments Over. Any Intercreditor Collateral or Proceeds thereof
received by the CF Collateral Agent or any CF Secured Party in connection with
the exercise of any right or remedy (including set-off or credit bid) or in any
Insolvency Proceeding relating to the Intercreditor Collateral prior to the
Discharge of ABL Obligations and not expressly permitted by this Agreement shall
be segregated and held in trust for the benefit of and forthwith paid over to
the ABL Collateral Agent (and/or its designees) for the benefit of the ABL
Secured Parties in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct. The ABL Collateral
Agent is hereby authorized to make any such endorsements as agent for the CF
Collateral Agent and each CF Secured Party. This authorization is coupled with
an interest and is irrevocable.
          (d) Limited Obligation or Liability. In exercising remedies, whether
as a secured creditor or otherwise, the ABL Collateral Agent shall have no
obligation or liability to the CF Collateral Agent or CF Secured Party regarding
the adequacy of any proceeds realized on any collateral or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement.
Notwithstanding anything to the contrary herein contained, none of the Parties
hereto waives any claim that it may have against a Secured Party on the grounds
that and sale, transfer or other disposition by the Secured Party was not
commercially reasonable in every respect as required by the UCC.
          (e) Turnover of Collateral after Discharge. Upon the Discharge of ABL
Obligations, the ABL Collateral Agent shall (a) notify the CF Collateral Agent
in writing of the occurrence of such Discharge of ABL Obligations and (b) at the
Company’s expense, deliver to the CF Collateral Agent or execute such documents
as the CF Collateral Agent may reasonably request (including assignment of
control agreements with respect to ABL Controlled Accounts) in order to affect a
transfer of control to the CF Collateral Agent over any and all ABL Controlled
Accounts in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct.
     Section 4.2 Specific Performance. Each of the ABL Collateral Agent and the
CF Collateral Agent is hereby authorized to demand specific performance of this
Agreement, whether or not the Company or any Grantor shall have complied with
any of the provisions of any of the Credit Documents, at any time when the other
Party shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the ABL Collateral Agent, for and on behalf of itself
and the ABL Secured Parties, and the CF Collateral Agent, for and on behalf of
itself and the CF Secured Parties, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

-15-



--------------------------------------------------------------------------------



 



ARTICLE 5
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
     Section 5.1 Notice of Acceptance and Other Waivers.
          (a) All ABL Obligations at any time made or incurred by the Company or
any Grantor shall be deemed to have been made or incurred in reliance upon this
Agreement, and the CF Collateral Agent, on behalf of itself and the CF Secured
Parties, hereby waives notice of acceptance, or proof of reliance by the ABL
Collateral Agent or any ABL Secured Party of this Agreement, and notice of the
existence, increase, renewal, extension, accrual, creation, or non-payment of
all or any part of the ABL Obligations. All CF Obligations at any time made or
incurred by the Company or any Grantor shall be deemed to have been made or
incurred in reliance upon this Agreement, and the ABL Collateral Agent, on
behalf of itself and the ABL Secured Parties, hereby waives notice of
acceptance, or proof of reliance, by the CF Collateral Agent or any such CF
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the CF
Obligations.
          (b) None of the ABL Collateral Agent, any ABL Secured Party or any of
their respective Affiliates, directors, officers, employees, or agents shall be
liable for failure to demand, collect or realize upon any of the Intercreditor
Collateral or any Proceeds thereof, or for any delay in doing so, or shall be
under any obligation to sell or otherwise dispose of any Intercreditor
Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Intercreditor Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If the ABL Collateral Agent or any
ABL Secured Party honors (or fails to honor) a request by any Borrower under the
ABL Credit Agreement for an extension of credit pursuant to any ABL Credit
Agreement or any of the other ABL Documents, whether the ABL Collateral Agent or
any ABL Secured Party has knowledge that the honoring of (or failure to honor)
any such request would constitute a default under the terms of any CF Document
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if the ABL Collateral Agent or any ABL Secured Party otherwise
should exercise any of its contractual rights or remedies under any ABL
Documents (subject to the express terms and conditions hereof), neither the ABL
Collateral Agent nor any ABL Secured Party shall have any liability whatsoever
to the CF Collateral Agent or any CF Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement). The ABL Collateral Agent and the ABL
Secured Parties shall be entitled to manage and supervise their loans and
extensions of credit under any ABL Credit Agreement and any of the other ABL
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that the CF Collateral Agent or any CF Secured Party have in the
Intercreditor Collateral, except as otherwise expressly set forth in this
Agreement. The CF Collateral Agent, on behalf of itself and the CF Secured
Parties, agrees that neither the ABL Collateral Agent nor any ABL Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of all or any portion of the Intercreditor Collateral or
Proceeds thereof, pursuant to the ABL Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement. The CF Collateral Agent and the CF
Secured Parties shall be en-

-16-



--------------------------------------------------------------------------------



 



titled to manage and supervise their loans and extensions of credit under the CF
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests of the ABL Collateral Agent or any ABL Secured Parties, except as
otherwise expressly set forth in this Agreement.
     Section 5.2 Modifications to ABL Documents and CF Documents.
          (a) In the event that the ABL Collateral Agent or the ABL Secured
Parties enter into any amendment, waiver or consent in respect of or replace any
of the ABL Security Documents for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any ABL Security
Document or changing in any manner the rights of the ABL Collateral Agent, the
ABL Secured Parties, the Company or any other Grantor thereunder (excluding the
release of any Liens in Intercreditor Collateral except in accordance with
Section 2.4(b)), then such amendment, waiver or consent, to the extent related
to Intercreditor Collateral, shall apply automatically to any comparable
provision (but only to the extent as such provision relates to Intercreditor
Collateral) of each Comparable CF Security Document without the consent of the
CF Collateral Agent or CF Secured Party and without any action by the CF
Collateral Agent, CF Secured Party, the Company or any other Grantor; provided,
however, that such amendment, waiver or consent does not materially adversely
affect the rights of the CF Secured Parties or the interests of the CF Secured
Parties in the Intercreditor Collateral in a manner materially different from
that affecting the rights of the ABL Secured Parties thereunder or therein. The
ABL Collateral Agent shall give written notice of such amendment, waiver or
consent (along with a copy thereof) to the CF Collateral Agent; provided,
however, that the failure to give such notice shall not affect the effectiveness
of such amendment with respect to the provisions of any CF Security Document as
set forth in this Section 5.2(a). For the avoidance of doubt, no such amendment,
modification or waiver shall apply to or otherwise affect (a) any
Non-Intercreditor Collateral or (b) any document, agreement or instrument which
neither grants nor purports to grant a Lien on, nor governs nor purports to
govern any rights or remedies in respect of, Intercreditor Collateral.
          (b) So long as the Discharge of ABL Obligations has not occurred,
without the prior written consent of the ABL Collateral Agent, the CF Collateral
Agent shall not consent to amend, supplement or otherwise modify any, or enter
into any new, CF Security Document relating to Intercreditor Collateral to the
extent such amendment, supplement or modification, or the terms of such new CF
Security Document, would be prohibited by or inconsistent with any of the terms
of this Agreement. The CF Collateral Agent agrees that each CF Security Document
relating to Intercreditor Collateral shall include the following language (or
language to similar effect approved by the ABL Collateral Agent):
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to Citibank, N.A. pursuant to this Agreement and the exercise
of any right or remedy by Citibank, N.A. hereunder are subject to the
limitations and provisions of the Intercreditor Agreement, dated as of o, 2008
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Citibank, N.A., as ABL Collateral Agent, and
Citibank, N.A., as CF Collateral Agent, certain other persons party or that

-17-



--------------------------------------------------------------------------------



 



may become party thereto from time to time, and consented to by the Grantors
identified therein. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.
          (c) The ABL Obligations and the several CF Obligations may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under any ABL Document or any CF Document) of the ABL Collateral
Agent, the ABL Secured Parties, the CF Collateral Agent or any CF Secured
Parties, as the case may be, provided such Refinancing does not affect the
relative Lien Priorities provided for herein or directly alter the other
provisions hereof to the extent relating to the relative rights, obligations and
priorities of the ABL Secured Parties on the one hand and the CF Secured Parties
on the other.
     Section 5.3 Reinstatement and Continuation of Agreement.
          If the ABL Collateral Agent or any ABL Secured Party is required in
any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of the Company, any Grantor, or any other Person any payment made in
satisfaction of all or any portion of the ABL Obligations (an “ABL Recovery”),
then the ABL Obligations shall be reinstated to the extent of such ABL Recovery.
If this Agreement shall have been terminated prior to such ABL Recovery, this
Agreement shall be reinstated in full force and effect in the event of such ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. The ABL Collateral Agent shall use commercially reasonable
efforts to give written notice to the CF Collateral Agent of the occurrence of
any such ABL Recovery (provided that the failure to give such notice shall not
affect the ABL Collateral Agents rights hereunder, except it being understood
that the CF Collateral Agent shall not be charged with knowledge of such ABL
Recovery or required to take any actions based on such ABL Recovery until it has
received such written notice of the occurrence of such ABL Recovery).
          All rights, interests, agreements, and obligations of the ABL
Collateral Agent, the CF Collateral Agent, the ABL Secured Parties and the CF
Secured Parties under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against the Company or any Grantor or any other circumstance which otherwise
might constitute a defense (other than a defense that such obligations have
in-fact been repaid) available to, or a discharge of the Company or any Grantor
in respect of the ABL Obligations or the CF Obligations. No priority or right of
the ABL Collateral Agent or any ABL Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
the Company or any Grantor or by the noncompliance by any Person with the terms,
provisions, or covenants of any of the ABL Documents, regardless of any
knowledge thereof which the ABL Collateral Agent or any ABL Secured Party may
have.

-18-



--------------------------------------------------------------------------------



 



ARTICLE 6
INSOLVENCY PROCEEDINGS
     Section 6.1 DIP Financing.
          (a) If the Company or any Grantor shall be subject to any Insolvency
Proceeding at any time prior to the Discharge of ABL Obligations, and the ABL
Collateral Agent or the ABL Secured Parties shall seek to provide the Company or
any Grantor with, or consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral constituting Intercreditor Collateral under Section 363 of the
Bankruptcy Code (each, a “DIP Financing”), with such DIP Financing to be secured
by all or any portion of the Intercreditor Collateral (including assets that,
but for the application of Section 552 of the Bankruptcy Code would be
Intercreditor Collateral) but not any other asset or any Non-Intercreditor
Collateral, then the CF Collateral Agent, on behalf of itself and the CF Secured
Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or use of cash collateral or to the Liens
securing the same on the grounds of a failure to provide “adequate protection”
for the Liens of the CF Collateral Agent securing the CF Obligations or on any
other grounds (and will not request any adequate protection solely as a result
of such DIP Financing or use of cash collateral that is Intercreditor
Collateral, except as permitted by Section 6.3(b)), so long as (i) the CF
Collateral Agent retains its Lien on the Intercreditor Collateral to secure the
CF Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under the Bankruptcy Code), (ii) the terms of the DIP
Financing do not compel the applicable Grantor to seek confirmation of a
specific plan of reorganization for which all or substantially all of the
material terms of such plan are set forth in the DIP Financing documentation or
related document; and (iii) all Liens on Intercreditor Collateral securing any
such DIP Financing shall be senior to or on a parity with the Liens of the ABL
Collateral Agent and the ABL Secured Parties securing the ABL Obligations on
Intercreditor Collateral; provided, however, that nothing contained in this
Agreement shall prohibit or restrict the CF Collateral Agent or CF Secured Party
from raising any objection or supporting any objection to such DIP Financing or
use of cash collateral or to the Liens securing the same on the grounds of a
failure to provide “adequate protection” for the Liens of the CF Collateral
Agent on Non-Intercreditor Collateral securing the CF Obligations.
          (b) All Liens granted to the ABL Collateral Agent or the CF Collateral
Agent in any Insolvency Proceeding on Intercreditor Collateral, whether as
adequate protection or otherwise, are intended by the Parties to be and shall be
deemed to be subject to the Lien Priority and the other terms and conditions of
this Agreement.
     Section 6.2 Relief from Stay. The CF Collateral Agent, on behalf of itself
and the CF Secured Parties, agrees not to seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of any portion of the
Intercreditor Collateral without the ABL Collateral Agent’s express written
consent.
     Section 6.3 No Contest; Adequate Protection.
          (a) The CF Collateral Agent, on behalf of itself and the CF Secured
Parties, agrees that it shall not contest (or support any other Person
contesting) (x) any request by the

-19-



--------------------------------------------------------------------------------



 



ABL Collateral Agent or any ABL Secured Party for adequate protection of its
interest in the Intercreditor Collateral, (y) any objection by the ABL
Collateral Agent or any ABL Secured Party to any motion, relief, action, or
proceeding based on a claim by the ABL Collateral Agent or any ABL Secured Party
that its interests in the Intercreditor Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to the ABL Collateral Agent as
adequate protection of its interests are subject to this Agreement or (z) any
lawful exercise by the ABL Collateral Agent or any ABL Secured Party of the
right to credit bid ABL Obligations at any sale of Intercreditor Collateral or
Non-Intercreditor Collateral; provided, however, that nothing contained in this
Agreement shall prohibit or restrict the CF Collateral Agent or CF Secured Party
from contesting or challenging (or support any other Person contesting or
challenging) any request by the ABL Collateral Agent or any ABL Secured Party
for “adequate protection” (or the grant of any such “adequate protection”) to
the extent such “adequate protection” is in the form of a Lien on any
Non-Intercreditor Collateral.
          (b) Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency Proceeding, if the ABL Secured Parties (or any subset thereof)
are granted adequate protection with respect to Intercreditor Collateral in the
form of additional collateral (even if such collateral is not of a type which
would otherwise have constituted Intercreditor Collateral), then the ABL
Collateral Agent, on behalf of itself and the ABL Secured Parties, agrees that
the CF Collateral Agent, on behalf of itself and/or any of the CF Secured
Parties, may seek or request (and the ABL Secured Parties will not oppose such
request) adequate protection with respect to its interests in such Intercreditor
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the ABL Obligations on the same basis
as the other Liens of the CF Collateral Agent on the Intercreditor Collateral
(it being understood that to the extent that any such additional collateral
constituted Non-Intercreditor Collateral at the time it was granted to the ABL
Secured Parties, the Lien thereon in favor of the ABL Secured Parties shall be
subordinate in all respects to the Liens thereon in favor of the CF Secured
Parties).
     Section 6.4 Asset Sales. The CF Collateral Agent agrees, on behalf of
itself and the CF Secured Parties, that it will not oppose any sale consented to
by the ABL Collateral Agent of any Intercreditor Collateral pursuant to Section
363(f) of the Bankruptcy Code (or any similar provision under the law applicable
to any Insolvency Proceeding) so long as the proceeds of such sale are applied
in accordance with this Agreement.
     Section 6.5 Separate Grants of Security and Separate Classification. The CF
Collateral Agent, each CF Secured Party, each ABL Secured Party and the ABL
Collateral Agent each acknowledge and agree that (i) the grants of Liens
pursuant to the ABL Security Documents on the one hand and the CF Security
Documents on the other hand constitute separate and distinct grants of Liens and
the CF Secured Parties’ claims against the Company and/or any Grantor in respect
of Intercreditor Collateral constitute junior claims separate and apart (and of
a different class) from the senior claims of the ABL Secured Parties against the
Company and the Grantors in respect of Intercreditor Collateral and (ii) because
of, among other things, their differing rights in the Intercreditor Collateral,
the CF Obligations are fundamentally different from the ABL Obligations and must
be separately classified in any plan of reorganization proposed or adopted in

-20-



--------------------------------------------------------------------------------



 



an Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and any CF Secured Parties in respect of the
Intercreditor Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the ABL Secured Parties and
the CF Secured Parties hereby acknowledge and agree that all distributions in
respect of or from the Proceeds of Intercreditor Collateral shall be made as if
there were separate classes of ABL Obligation claims and CF Obligation claims
against the Grantors (with the effect being that, to the extent that the
aggregate value of the Intercreditor Collateral is sufficient (for this purpose
ignoring all claims held by the CF Secured Parties), the ABL Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest at the relevant contract rate, before any
distribution is made in respect of the claims held by the CF Secured Parties
from such Intercreditor Collateral, with the CF Secured Parties hereby
acknowledging and agreeing to turn over to the ABL Secured Parties amounts
otherwise received or receivable by them in respect of or from the Proceeds of
Intercreditor Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the aggregate
recoveries.
     Section 6.6 Enforceability. The provisions of this Agreement are intended
to be and shall be enforceable under Section 510(a) of the Bankruptcy Code.
     Section 6.7 ABL Obligations and CF Obligations Unconditional. All rights,
interests, agreements and obligations of the ABL Collateral Agent and the ABL
Secured Parties, and the CF Collateral Agent and the CF Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any ABL Documents or any CF
Documents;
     (b) any change in the time, manner or place of payment of, or in any other
terms of, all or any of the ABL Obligations or CF Obligations, or any amendment
or waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the ABL Credit
Agreement or any other ABL Document or of the terms of the CF Credit Agreement
or any other CF Document;
     (c) any exchange of any security interest in any Intercreditor Collateral
or any other collateral, or any amendment, waiver or other modification, whether
in writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or CF Obligations or any guarantee thereof;
     (d) the commencement of any Insolvency Proceeding in respect of the Company
or any other Grantor; or
     (e) any other circumstances that otherwise might constitute a defense
(other than a defense that such obligations have in-fact been repaid) available
to, or a discharge of, the Company or any other Grantor in respect of ABL
Obligations or CF Obligations in respect of this Agreement.

-21-



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS
     Section 7.1 Rights of Subrogation. The CF Collateral Agent, for and on
behalf of itself and the CF Secured Parties, agrees that no payment to the ABL
Collateral Agent or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the CF Collateral Agent or CF Secured Party to exercise
any rights of subrogation in respect thereof until the Discharge of ABL
Obligations shall have occurred. Following the Discharge of ABL Obligations, the
ABL Collateral Agent agrees to execute such documents, agreements, and
instruments as the CF Collateral Agent or CF Secured Party may reasonably
request, at the Company’s expense, to evidence the transfer by subrogation to
any such Person of an interest in the ABL Obligations resulting from payments to
the ABL Collateral Agent by such Person.
     Section 7.2 Further Assurances. The Parties will, at their own expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Collateral Agent or the CF Collateral Agent to exercise and enforce its rights
and remedies hereunder; provided, however, that no Party shall be required to
pay over any payment or distribution, execute any instruments or documents, or
take any other action referred to in this Section 7.2, to the extent that such
action would contravene any law, order or other legal requirement or any of the
terms or provisions of this Agreement, and in the event of a controversy or
dispute, such Party may interplead any payment or distribution in any court of
competent jurisdiction, without further responsibility in respect of such
payment or distribution under this Section 7.2.
     Section 7.3 Representations. The CF Collateral Agent represents and
warrants for itself to the ABL Collateral Agent that it has the requisite power
and authority under the CF Documents to enter into, execute, deliver, and carry
out the terms of this Agreement on behalf of itself and the CF Secured Parties
and that this Agreement shall be binding obligations of the CF Collateral Agent
and the CF Secured Parties, enforceable against the CF Collateral Agent and CF
Secured Parties in accordance with its terms. The ABL Collateral Agent
represents and warrants to the CF Collateral Agent that it has the requisite
power and authority under the ABL Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the ABL Secured
Parties and that this Agreement shall be binding obligations of the ABL
Collateral Agent and the ABL Secured Parties, enforceable against the ABL
Collateral Agent and the ABL Secured Parties in accordance with its terms.
     Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the CF Collateral Agent and the
ABL Collateral Agent. Notwithstanding anything in this Section 7.4 to the
contrary, this Agreement may be amended from time to time at the request of the
Company, at the Company’s expense, and without the consent of the ABL Collateral
Agent, any ABL Secured Party, the CF Collateral Agent or any CF Secured Party to
(i) provide for a replacement ABL Collateral Agent in accordance with the ABL
Documents (including for the avoidance of doubt to provide for a replacement ABL
Collateral Agent

-22-



--------------------------------------------------------------------------------



 



assuming such role in connection with any Refinancing of the ABL Documents
permitted hereunder), provide for a replacement CF Collateral Agent in
accordance with the applicable CF Documents (including for the avoidance of
doubt to provide for a replacement CF Collateral Agent assuming such role in
connection with any Refinancing of the CF Documents permitted hereunder) and/or
secure additional extensions of credit or add other parties holding ABL
Obligations or CF Obligations to the extent such Indebtedness does not expressly
violate the ABL Credit Agreement or the CF Credit Agreement and (ii) in the case
of such additional CF Obligations, (a) establish that the Lien on the
Intercreditor Collateral securing such CF Obligations shall be junior and
subordinate in all respects to all Liens on the Intercreditor Collateral
securing any ABL Obligations (at least to the same extent as (taken together as
a whole) the Liens on Intercreditor Collateral in favor of the CF Obligations
are junior and subordinate to the Liens on Intercreditor Collateral in favor of
the ABL Obligations pursuant to this Agreement immediately prior to the
incurrence of such additional CF Obligations) and (b) provide to the holders of
such CF Obligations (or any agent or trustee thereof) the comparable rights and
benefits (including any improved rights and benefits that have been consented to
by the ABL Collateral Agent) as are provided to the CF Secured Parties under
this Agreement.
     Section 7.5 Addresses for Notices. All notices to the ABL Secured Parties
and the CF Secured Parties permitted or required under this Agreement may be
sent to the applicable Collateral Agent for such Secured Party, respectively, as
provided in the applicable Credit Document. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied,
electronically mailed or sent by courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a telecopy or electronic mail or upon receipt via U.S. mail
(registered or certified, with postage prepaid and properly addressed).
     Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) subject to Section 5.3, remain
in full force and effect until the Discharge of ABL Obligations shall have
occurred, (b) be binding upon the Parties and their successors and assigns, and
(c) inure to the benefit of and be enforceable by the Parties and their
respective successors, transferees and assigns. Nothing herein is intended, or
shall be construed to give, any other Person any right, remedy or claim under,
to or in respect of this Agreement or any Intercreditor Collateral. All
references to any Grantor shall include any Grantor as debtor-in-possession and
any receiver or trustee for such Grantor in any Insolvency Proceeding. Without
limiting the generality of the foregoing clause (c), the ABL Collateral Agent,
any ABL Secured Party, the CF Collateral Agent and any CF Secured Party may
assign or otherwise transfer all or any portion of the ABL Obligations or the CF
Obligations, as applicable, to any other Person (other than the Company, any
Grantor or any Affiliate of the Company or any Grantor and any Subsidiary of the
Company or any Grantor), and such other Person shall

-23-



--------------------------------------------------------------------------------



 



thereupon become vested with all the rights and obligations in respect thereof
granted to the ABL Collateral Agent, the CF Collateral Agent, any ABL Secured
Party, or any applicable CF Secured Party, as the case may be, herein or
otherwise. The ABL Secured Parties and the CF Secured Parties may continue, at
any time and without notice to the other parties hereto, to extend credit and
other financial accommodations, lend monies and provide Indebtedness to, or for
the benefit of, any Grantor on the faith hereof.
     Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.
     Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, including by means of facsimile or “pdf” file thereof, and it is
not necessary that the signatures of all Parties be contained on any one
counterpart hereof, each counterpart will be deemed to be an original, and all
together shall constitute one and the same document.
     Section 7.10 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Collateral Agent, the ABL Secured Parties, the CF Collateral
Agent and the CF Secured Parties. No other Person (including the Company, any
Grantor or any Affiliate or Subsidiary of the Company or any Grantor) shall be
deemed to be a third party beneficiary of this Agreement.
     Section 7.11 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.
     Section 7.12 Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.
     Section 7.13 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.
     Section 7.14 VENUE; JURY TRIAL WAIVER. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 7.5 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. EACH OF THE PARTIES HERETO WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION

-24-



--------------------------------------------------------------------------------



 



BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF
ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.
          (a) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
     Section 7.15 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the ABL Documents and the CF Documents. Nothing in this
Agreement shall be deemed to subordinate the obligations due to (i) any ABL
Secured Party to the obligations due to any CF Secured Party or (ii) any CF
Secured Party to the obligations due to any ABL Secured Party (in each case,
whether before or after the occurrence of an Insolvency Proceeding), it being
the intent of the Parties that this Agreement shall effectuate a subordination
of Liens on Intercreditor Collateral but not a subordination of Indebtedness.
          Section 7.16 Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto. This Agreement shall be effective
both before and after the commencement of any Insolvency Proceeding.
          Section 7.17 Collateral Agents. It is understood and agreed that
(a) Citibank is entering into this Agreement in its capacity as collateral agent
under the ABL Credit Agreement, and the provisions of Article IX of the ABL
Credit Agreement applicable to the administrative agent and collateral agent
thereunder shall also apply to the ABL Collateral Agent hereunder, and (b)
Citibank is entering into this Agreement in its capacity as collateral agent
under the CF Credit Agreement, and the provisions of Article IX of the CF Credit
Agreement applicable to the administrative agent and collateral agent thereunder
shall also apply to the CF Collateral Agent hereunder.
     Section 7.18 No Warranties or Liability. Each of the ABL Collateral Agent
and the CF Collateral Agent acknowledges and agrees that none of the other has
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other ABL
Document or CF Document, as the case may be.
     Section 7.19 Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any Credit Document, the provisions of
this Agreement shall govern.
     Section 7.20 Information Concerning Financial Condition of the Credit
Parties. Each of the CF Collateral Agent and the ABL Collateral Agent hereby
assume responsibility for keeping itself informed of the financial condition of
the Grantors and all other circumstances bearing upon the risk of nonpayment of
the ABL Obligations or the CF Obligations. The ABL Collateral Agent and the CF
Collateral Agent each hereby agrees that no party shall have any duty to advise
any other party of information known to it regarding such condition or any such

-25-



--------------------------------------------------------------------------------



 



circumstances. In the event either the ABL Collateral Agent or the CF Collateral
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, (a) it shall be
under no obligation (i) to provide any such information to any other party or
any other party on any subsequent occasion, (ii) to undertake any investigation
not a part of its regular business routine, or (iii) to disclose any other
information, or (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby agrees to
hold the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.
          Section 7.21 Acknowledgement. The ABL Collateral Agent hereby
acknowledges for itself and on behalf of each ABL Secured Party that there are
assets of the Company and its Subsidiaries (including Grantors) which are
subject to Liens in favor of the CF Collateral Agent or other creditors but
which do not constitute Intercreditor Collateral and nothing in this Agreement
shall grant or imply the grant of any Lien or other security interest in such
assets in favor of the ABL Collateral Agent to secure any ABL Obligations and
nothing in this Agreement shall affect or limit the rights of the CF Collateral
Agent or CF Secured Party in any Non-Intercreditor Collateral or any other
assets of the Company or any of its Subsidiaries (other than Intercreditor
Collateral) securing any CF Obligations.
[Signature pages follow]

-26-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            CITIBANK, N.A.,
as ABL Collateral Agent
      By:           Name:           Title:        

            CITIBANK, N.A.,
as CF Collateral Agent
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

CONSENT OF COMPANY AND GRANTORS
Dated: [          ], 2008
     Reference is made to the Intercreditor Agreement dated as of the date
hereof between Citibank, N.A., as ABL Collateral Agent and Citibank, N.A., as CF
Collateral Agent, as the same may be amended, restated, supplemented, waived, or
otherwise modified from time to time (the “Intercreditor Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.
     Each of the undersigned Grantors has read the foregoing Intercreditor
Agreement and consents thereto. Each of the undersigned Grantors agrees not to
take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement applicable to it, agrees to abide by the
requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no ABL Secured
Party or CF Secured Party shall have any liability to any Grantor for acting in
accordance with the provisions of the foregoing Intercreditor Agreement provided
that such party has not acted in violation of the ABL Security Documents, CF
Security Documents, the ABL Credit Agreement or CF Credit Agreement, as
applicable. Each Grantor understands that the foregoing Intercreditor Agreement
is for the sole benefit of the ABL Secured Parties and the CF Secured Parties
and their respective successors and assigns, and that such Grantor is not an
intended beneficiary or third party beneficiary thereof except to the extent
otherwise expressly provided therein.
     Without limitation to the foregoing, each Grantor agrees to take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as the ABL Collateral Agent or
the CF Collateral Agent (or any of their respective agents or representatives)
may reasonably request to effectuate the terms of and the lien priorities
contemplated by the Intercreditor Agreement.
     This Consent shall be governed and construed in accordance with the laws of
the State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the ABL
Credit Agreement.

Consent-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent is hereby executed by each of the Grantors
as of the date first written above.

            CLEAR CHANNEL COMMUNICATIONS, INC.
      By:           Name:           Title:      

Consent S-1



--------------------------------------------------------------------------------



 



         

[Other Grantors Signature Blocks]

 



--------------------------------------------------------------------------------



 



Exhibit J
Joinder Agreement
          JOINDER, dated as of [           ];, 2008 (this “Joinder”) to the
Credit Agreement dated as of May [**], 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Clear
Channel Communications, Inc. (as successor-by-merger to BT Triple Crown Merger
Co., Inc.) (the “Parent Borrower”), certain Subsidiaries of the Parent Borrower
from time to time party thereto (the “Subsidiary Borrowers” and, together with
the Parent Borrower, the “Borrowers”), Clear Channel Capital I, LLC
(“Holdings”), each Lender from time to time party thereto, and Citibank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and the
other agents named therein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
          Under Section 4.01(a)(i) of the Credit Agreement, it is a condition to
the obligations of each Lender to make a Credit Extension under the Credit
Agreement on the Closing Date that Holdings and each Borrower execute a joinder
to the Credit Agreement in the form of this Joinder. The undersigned is
executing this Joinder in accordance with the requirements of the Credit
Agreement in order to induce (x) the Lenders to make Loans and the L/C Issuers
to issue Letters of Credit, (y) the Hedge Banks to enter into and/or maintain
Secured Hedge Agreements and (z) the Cash Management Banks to provide Cash
Management Services.
          SECTION 1. Each Borrower by its signature below becomes a Borrower
under the Credit Agreement with the same force and effect as if originally named
therein as the Parent Borrower or a Subsidiary Co-Borrower, as applicable, and
each Borrower hereby agrees to all the terms and provisions of the Credit
Agreement applicable to it thereunder as the Parent Borrower or a Subsidiary
Co-Borrower, as applicable. Holdings, by its signature below becomes a party to
the Credit Agreement with the same force and effect as if originally named
therein and hereby agrees to all the terms and provisions of the Credit
Agreement applicable to it thereunder. The Credit Agreement is hereby
incorporated herein by reference.
          SECTION 2. This Joinder may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Administrative
Agent shall have received a counterpart of this Joinder that bears the signature
of the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Joinder by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Joinder.
          SECTION 3. Except as expressly supplemented hereby, the Credit
Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



          SECTION 4. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 5. If any provision contained in this Joinder is held to be
invalid, illegal or unenforceable, the legality, validity, and enforceability of
the remaining provisions contained herein and in the Joinder shall not be
affected or impaired thereby and the intent of such illegal, invalid or
unenforceable provision shall be followed as closely as legally possible. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          SECTION 6. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Borrower, Holdings and the Administrative
Agent have duly executed this Joinder to the Credit Agreement as of the day and
year first above written.

            CLEAR CHANNEL COMMUNICATIONS, INC.,
as Parent Borrower,
      By:           Name:           Title:           CLEAR CHANNEL CAPITAL I,
LLC,
as Holdings,
      By:           Name:           Title:           CLEAR CHANNEL BROADCASTING,
INC.,
as a Subsidiary Co-Borrower,
      By:           Name:           Title:           CAPSTAR RADIO OPERATING
COMPANY,
as a Subsidiary Co-Borrower,
      By:           Name:           Title:           CITICASTERS CO., as a
Subsidiary Co-Borrower,
      By:           Name:           Title:        

Signature Page to Joinder

 



--------------------------------------------------------------------------------



 



            PREMIERE RADIO NETWORKS, INC., as a Subsidiary Co-Borrower,
      By:           Name:           Title:           CITIBANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Signature Page to Joinder

 



--------------------------------------------------------------------------------



 



Exhibit K
[FORM OF]
LOSS SHARING AGREEMENT
This LOSS SHARING AGREEMENT is dated as of [          ], 2008 (this
“Agreement”), and entered into by and between Citibank, N.A., in its capacity as
administrative agent for the Lenders (as defined below) (including its
successors and assigns from time to time, the “Administrative Agent”) and the
Lenders from time to time party to the Credit Agreement dated as of May o, 2008
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”) among BT TRIPLE CROWN
MERGER CO., INC., to be merged with and into Clear Channel Communications, Inc.,
a Texas corporation (the “Parent Borrower”), the Subsidiary Borrowers from time
to time party thereto (the Parent Borrower together with the Subsidiary
Borrowers, the “Borrowers”), Clear Channel Capital I, LLC, a Delaware limited
liability company (“Holdings”), the Administrative Agent, and each lender from
time to time party thereto (the “Lenders”). Capitalized terms not defined herein
have the meanings given such terms by the Credit Agreement.
          The Lenders have agreed to make Loans to the Borrowers and the L/C
Issuers have each agreed to issue Letters of Credit for the account of the
Parent Borrower pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Lenders and each of the L/C
Issuers are providing the financing arrangements contemplated by the Credit
Agreement in reliance upon each other Lender and the Administrative Agent
entering into this Agreement.
          Accordingly, the parties hereto agree as follows:
          Section 1 — Certain Definitions. As used in this Agreement, the
following terms shall have the following meanings:
          “CAM” shall mean the mechanism for the allocation and exchange of
interests in the Loans, participations in Letters of Credit and collections
thereunder established under Section 2 of this Agreement.
          “CAM Exchange” means the exchange of the Lenders’ interests provided
for in Section 2 of this Agreement.
          “CAM Exchange Date” shall mean the date on which there shall occur
(a) any Event of Default referred to in Section 8.01(f) of the Credit Agreement
with respect to the Parent Borrower or (b) an acceleration of Loans and
termination of the Total Revolving Credit Commitment pursuant to Article VIII of
the Credit Agreement.
          “CAM Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate Dollar Amount of
the Obligations described in clause (x) of the definition thereof (“Designated
Obligations”) owed to such Lender (whether or not at the time due and payable)
immediately prior to the CAM Exchange Date and (b) the denominator shall be the
aggregate amount of the Designated Obligations owed to all the

 



--------------------------------------------------------------------------------



 



Lenders (whether or not at the time due and payable) immediately prior to the
CAM Exchange Date.
          Section 2 — CAM Exchange.
     (a) On the CAM Exchange Date, (i) the Revolving Credit Commitments shall
automatically and without further act be terminated in accordance with
Section 8.02 of the Credit Agreement and (ii) the Lenders shall automatically
and without further act be deemed to have exchanged interests in the Designated
Obligations such that, in lieu of the interests of each Lender in the Designated
Obligations, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Designated Obligations and (iii) simultaneously with the
deemed exchange of interests pursuant to clause (ii) above, the interests in the
Designated Obligations to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Amount, determined using the Spot Rate calculated as of such date, of such
amount and on and after such date all amounts accruing and owed to the Lenders
in respect of such Designated Obligations shall accrue and be payable in U.S.
Dollars at the rate otherwise applicable hereunder. Each Lender, each person
acquiring a participation from any Lender as contemplated by Section 10.07 of
the Credit Agreement hereby consents and agrees to the CAM Exchange. Each of the
Lenders agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under the Credit
Agreement to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Lender to execute,
deliver or accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
     (b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by clause
(c) below).
     (c) In the event that, on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by any L/C Issuer that is not reimbursed
by the applicable Borrower then (i) each Appropriate Lender shall, in accordance
with Section 2.03(c) of the Credit Agreement, promptly pay its Pro Rata Share of
the Unreimbursed Amount (without giving effect to the CAM Exchange) to the
applicable L/C Issuer, (ii) the Administrative Agent shall redetermine the CAM
Percentages after giving effect to such disbursement and the making of such
advances by the Appropriate Lenders and the Lenders shall automatically and
without further act be deemed to have exchanged interests in the Designated
Obligations such that each Lender shall own an interest equal to such Lender’s
CAM Percentage in the Designated Obligations (and the interests in the
Designated Obligations to be received in such deemed exchange shall,
automatically and

2



--------------------------------------------------------------------------------



 



with no further action required, be converted into the Dollar Amount of such
amount in accordance with clause (a) above), and (iii) in the event
distributions shall have been made in respect of the Designated Obligations
following the CAM Exchange Date as contemplated by clause (b) above, the Lenders
shall make such payments to one another as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each such disbursement and payment by such Appropriate Lender in respect of
such unreimbursed payment been outstanding on the CAM Exchange Date. Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns and shall be conclusive, absent manifest error.
          Section 3 — Miscellaneous
          (a) Amendments, Etc. No amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by the Required Lenders
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that (i) any amendment or waiver that
disproportionately and adversely affects any one or more individual Lenders
shall require the written consent of each such Lender and (ii) any amendment or
waiver that disproportionately and adversely affects any Class of Lenders
(either before or after the CAM Exchange) shall require the written consent of
each Lender of such Class (before or after the CAM Exchange, as the case may
be).
          (b) Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. For the avoidance of doubt, each Person that becomes a
Lender after the date hereof pursuant to Section 10.07 of the Credit Agreement
or that becomes a Lender pursuant to any joinder agreement shall be a party and
subject to this Agreement as if an original signatory hereto.
          (c) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Agreement.
          (d) Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

3



--------------------------------------------------------------------------------



 



          (e) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (f) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
          (g) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN CLAUSE
(f) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (h) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          (i) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN

4



--------------------------------------------------------------------------------



 



INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            CITIBANK, N.A.,
as Administrative Agent and a Lender
      By:           Name:           Title:        

[Signature Page to
Loss Sharing Agreement]

 



--------------------------------------------------------------------------------



 



                    , as a Lender                    By:           Name:        
  Title:        

[Signature Page to
Loss Sharing Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT L
[FORM OF]
FOREIGN LENDER CERTIFICATION
Reference is hereby made to the Credit Agreement dated as of May [    ], 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among BT TRIPLE CROWN MERGER CO., INC., to be merged with and into
Clear Channel Communications, Inc., a Texas corporation (the “Parent Borrower”),
the Foreign Subsidiary Revolving Borrowers from time to time party thereto
(together with the Parent Borrower, the “Borrowers”), Clear Channel Capital I,
LLC, a Delaware limited liability company (“Holdings”), Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, each lender from time to time party thereto and the other
agents named therein. Pursuant to the provisions of Section 3.01(b) of the
Credit Agreement, the undersigned hereby certifies that (i) it is not a “bank”
as such term is used in Section 881(c)(3)(A) of the U.S. Internal Revenue Code
of 1986 and the Treasury regulations promulgated thereunder, as amended from
time to time, (the “Code”), (ii) it is not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iii) has
income receivable pursuant to any Loan Document that is not effectively
connected with the conduct of a trade or business in the United States, and
(iv) is not a controlled foreign corporation related to any Borrower within the
meaning of Section 864(d) of the Code.
          The undersigned shall promptly notify the Parent Borrower and the
Administrative Agent if any of the representations and warranties made herein
are no longer true and correct.

          [NAME OF LENDER]
    By:         Name:         Title:        

Date: ______, ___ ____

